Exhibit 2
r


                                                                                                   1959
                                                                                                   OCT 11 'l~i PH2:5~

    RAI SERVICES COMPANY

                                                                                                          Mitchell A. Neuhauser
                                                                                                                   Vice President
                                                                                            Assistant General Counsel - Regulatory

                                                                                                           401 North Main Street
                                                                                                        Winston-Salem, NC 27101
                                                                                                                   336.741.7500
                                                                                                              neuhaum@rjrt.com
    October 11, 2019

    VIA ELECTRONIC SUBMISSION
       AND HAND DELIVERY

    Division of Dockets Management (HFA-305)
    Food and Drug Administration
    5630 Fishers Lane, Rm. 1061
    Rockville, MD 20852

            Re:      Docket No. FDA-2019-N-3065 ("Tobacco Products; Required Warnings for
                     Cigarette Packages and Advertisements")

    Dear Sir or Madam,

           On August 16, 2019, the U.S. Food and Drug Administration ("FDA" or "the Agency")
    issued a proposed rule regarding graphic warnings for cigarette packaging and advertising. See
    Tobacco Products; Required Warnings for Cigarette Packages and Advertisements, 84 Fed. Reg.
    42,754 (Aug. 16, 2019). In response, RAI Services Company ("RAIS") respectfully submits these
    comments on its own behalf and on behalf of its affiliated tobacco companies. 1

           RAIS supports promoting public awareness of the harms of smoking cigarettes, including
    through appropriate warnings on tobacco products. RAIS is committed to working cooperatively
    with FDA to address this important public-health issue, and submits these comments in the spirit
    of advancing that shared goal.

                                                Executive Summary

             For decades, the government has used a multi-pronged approach to reducing smoking.
    First, the government has required that cigarette packages and advertising contain factual warnings
    about the health risks of smoking and other information. See, e.g., Federal Cigarette Labeling and
    Advertising Act, Pub. L. No. 89-92, 79 Stat. 282 (1965); Comprehensive Smoking Education Act,
    Pub. L. No. 98-474, 98 Stat. 2,200 (1984); Family Smoking Prevention and Tobacco Control Act,
    Pub. L. No. 111-31, 123 Stat. 1,776 (2009). Second, the government has systematically limited the


              1
                RAIS coordinates regulatory compliance for Reynolds American Inc.'s ("RAJ") subsidiary companies,
    including R.J. Reynolds Tobacco Company; American Snuff Company, LLC; Santa Fe Natural Tobacco Company,
    Inc.; and R.J . Reynolds Vapor Company. References to RAIS or "the Company" in this letter may refer to RAIS itself
    and/or its affiliated RAJ subsidiaries, as applicable.
avenues through which cigarette manufacturers can speak to adult smokers. For example, federal
law prohibits cigarette companies from advertising through television or radio, and severely
restricts them from selling or giving away branded merchandise, sponsoring events, and giving out
free samples. 15 U.S.C. § 1335; 21 U.S.C. § 387a-1. Third, the government has run multiple
public-health campaigns that informed the public about the health risks of smoking and urged
smokers to quit. For example, the Surgeon General has published more than thirty reports on
smoking and health, and between 2009 and 2014, FDA alone spent more than $500 million on
anti-smoking campaigns. See infra pp. 13–14, 32.

        This multi-pronged approach—requiring factual warning labels on every cigarette package
and advertisement, advertising restrictions, and government advocacy—has been extremely
successful at reinforcing and sustaining effectively universal public awareness of the dangers of
smoking. In 1999, the Centers for Disease Control and Prevention (“CDC”) recognized that the
public widely understood the risks of smoking, and declared that understanding to be one of the
ten greatest public health achievements of the twentieth century. CDC, Ten Great Public Health
Achievements—United States, 1900–1999 (Apr. 2, 1999), https://tinyurl.com/y8wfy53b. 2 Today,
the public still universally understands those risks. For example, data from FDA’s Population
Assessment of Tobacco and Health (“PATH”) survey shows that 99.5% of individuals believe that
cigarette smoking is harmful to health, including 91% who believe that it is “very or extremely
harmful,” 7% who believe it is “somewhat harmful,” and 1.5% who believe it is “slightly harmful.”
Klick Report ¶ 5.20; see also infra Section I.B.6(a).

        Moreover, smoking prevalence and cigarette consumption are both down. Between 1965
and 2017, the percentage of adults who smoked cigarettes fell from 42.4% to 14%. Between 1981
and 2017, the number of cigarettes purchased annually in the United States dropped from 640
billion to 249 billion—a decline of more than 60% despite an increase in the U.S. population of
more than 100 million. And between 1997 and 2018, the percentage of high school students who
smoked fell from 36.4% to 8.1%. See 84 Fed. Reg. at 42,758 (“[C]igarette smoking prevalence has
generally declined over the past several decades[.]”). Indeed, youth and adult smoking rates are at
historic lows. See infra p. 23.

        Despite this success, however, a small percentage of Americans choose to continue
smoking. Frustrated by that reality, FDA has decided to change tacks: instead of informing the
public about smoking risks as it has done to date, the Agency plans to force cigarette manufacturers
to convert their packaging into a government-controlled, anti-smoking communication tool. And
instead of using factual warnings, the Agency plans to force manufacturers to use gruesome and
exaggerated images—essentially compelling manufacturers to disparage their own products, and
frighten and shame their own customers.

       The first time FDA issued a graphic-warnings rule, the Agency was clear about its motives.
FDA admitted that the point of graphic warnings was to “rebrand[] our cigarette packs”; convey
that “smoking is gross”; “dispel[] the notion that somehow [smoking] is cool”; and “encourage
smokers to quit.” Press Briefing by Press Secretary Jay Carney, Secretary of Health and Human
Services Kathleen Sebelius, and FDA Commissioner Margaret Hamburg (June 21, 2011),

         2
           All web addresses in these comments have been shortened using TinyURL, which results in a web
address that contains “tinyurl.com.”

                                                     –2–
https://tinyurl.com/yyxc8x88. Indeed, FDA admitted that graphic warnings were designed to make
“‘every single pack of cigarettes in the country a mini billboard’ for the government’s anti-
smoking message.” R.J. Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1212 (D.C. Cir. 2012)
(quoting FDA, Tobacco Strategy Announcement (Nov. 10, 2010)). This time around FDA has
decided to be less transparent, saying that it merely wants to “promote greater public understanding
of the negative health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755. But this
“contrived” rationale cannot disguise the Agency’s real goal. See Dep’t of Commerce v. New York,
139 S. Ct. 2551, 2575–76 (2019).

        The proposed rule would mandate that manufacturers use the top 50% of the front and back
of cigarette packages, and at least the top 20% of cigarette advertisements, to present the
government’s anti-smoking messages. And the proposed rule does not restrict itself to requiring
the disclosure of factual information that would enable smokers to make better-informed decisions.
To the contrary, the warnings use gruesome, inflammatory images that are plainly designed to
evoke negative emotions, such as fear, disgust, and distress. In short, the warnings are supposed
to trumpet the government’s preferred ideological message: don’t smoke. See infra Section I.B.1.

        The First Amendment flatly forbids FDA’s attempt to commandeer manufacturers’ speech
in order to remove a “popular but disfavored product from the marketplace.” Sorrell v. IMS Health
Inc., 564 U.S. 552, 577–78 (2011). Specifically, the Tobacco Control Act’s graphic-warnings
requirement and the proposed rule violate the First Amendment in the following ways:

        First, FDA has not identified a legally sufficient governmental interest to justify this
extreme rule. FDA says that it wants to “promote greater public understanding of the negative
health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755. But this information is not
necessary to prevent consumer deception, and it will not have any real-world effect on how
consumers behave. In other words, FDA wants to give people information for information’s sake.
As the D.C. Circuit has already held, however, “FDA’s interest in ‘effectively communicating’ the
health risks of smoking is merely a description of the means by which it plans to accomplish its
goal of reducing smoking rates, and not an independent interest capable of sustaining [a graphic-
warnings rule].” R.J. Reynolds, 696 F.3d at 1221; see also infra Section I.B.4–5.

        Second, even if FDA’s asserted interest were valid, the proposed rule would not advance
it. FDA says that it wants to increase public understanding by correcting various “misperceptions”
that the public supposedly has about smoking. But that is a purely hypothetical problem. Multiple
data sources demonstrate that the public already knows that smoking is harmful and can cause
serious diseases. Indeed, this fact is illustrated by FDA’s decision against using several of the
warnings prescribed by Congress in the Tobacco Control Act, such as “Smoking can kill you,”
because they do not tell the public anything that it does not already know. See infra pp. 14–15.

        FDA tries to sidestep this problem by adopting warnings that supposedly focus on “less-
known health consequences of smoking.” 84 Fed. Reg at 42,755. Yet the proposed rule fails to
demonstrate that the public does not understand these risks. Once again, PATH data and other
surveys show widespread public awareness of many of the risks that FDA describes as “less-
known.” And FDA does shockingly little to contradict those surveys—indeed, virtually every
study that FDA cites is outdated, focuses on foreign countries, or focuses on a smoking risk that
FDA decided not to address in the proposed rule. Most importantly, in the proposed rule, FDA

                                               –3–
effectively concedes that the public knows many of the risks identified in the proposed warnings,
such as the risks of secondhand smoke, lung disease, strokes, and heart disease. See infra pp. 15–
18.

        Moreover, even if the public lacked sufficient understanding of some less-known risks,
FDA cannot show that graphic warnings would remedy that problem. As explained above, graphic
warnings evoke negative emotions such as fear, shame, and disgust. But the “empirical evidence
on the use of emotional appeals in warnings is mixed at best.” Klick Report ¶ 5.81. FDA’s second
consumer research study confirms the point. In that study, FDA tested participants’ health beliefs
(“Session 1”), showed them the proposed warnings, and then tested their health beliefs one day
later (“Session 2”) and fourteen days later (“Session 3”). At the end of that process, five of the
warnings had actually reduced the participants’ knowledge about the relevant health risks, and
seven of the remaining eight warnings saw sharp decreases in knowledge gains between Session
2 and Session 3. See infra pp. 18–20.

        Even worse, FDA cannot show that the warnings would meaningfully change how people
think about the overall risk of smoking or whether they smoke. Dr. Jonathan Klick, a leading expert
on the causal effects of health regulations on behavior, analyzed PATH data to determine whether
smokers find the risks identified in the proposed warnings to be material. The answer was a
resounding no. Klick Report ¶ 5.29–40. Indeed, Dr. Klick’s analysis shows that awareness of the
particular risks that relate to the FDA’s proposed warnings has no effect on smoking behavior and
generally has no effect on overall risk assessment. Id. ¶ 5.37. This result is devastating to the
proposed rule’s “information for information’s sake” rationale; FDA therefore chose not to rely
on this PATH data, even though the PATH survey was “started explicitly to inform the FDA’s
regulatory decisions and actions with respect to smoking.” Id. ¶ 5.18; see also infra pp. 20–22.

        Finally, FDA cannot show that the proposed warnings would reduce smoking. In the first
graphic-warnings rule, FDA argued that the warnings would “decrease smoking initiation and
increase smoking cessation.” Required Warnings for Cigarette Packages and Advertisements, 76
Fed. Reg. 36,628, 36,719 (June 22, 2011). But FDA failed to produce even a “shred of evidence”
that the warnings would have that effect. R.J. Reynolds, 696 F.3d at 1219. Indeed, FDA’s own
study determined that the warnings would reduce smoking rates by a mere 0.088%, a number that
FDA conceded was “not statistically distinguishable from zero.” 76 Fed. Reg. at 36,775–76.
Nothing has changed in the past eight years, and FDA has not even tried to demonstrate otherwise.

        Third, the Tobacco Control Act’s graphic-warnings requirement and the proposed rule are
insufficiently tailored. The warnings would dominate cigarette packaging: occupying 50% of the
front and back panels with identical FDA messages, and using frightening images that are designed
to pull people’s attention away from the rest of the pack. The combined effect of these
requirements would harm cigarette manufacturers’ ability to communicate with their consumers.
The proposed rule would seize a huge portion of every cigarette package to convey the
government’s own anti-smoking message. That message would occupy the most prominent part
of the package—and often the only part of the package that consumers could see. Thus, when adult
cigarette consumers look at a pack of cigarettes, they will see only one thing: the government’s
anti-smoking message. Those are huge burdens, and they render cigarette packaging—one of the
last remaining mediums for cigarette manufacturers to communicate with their consumers—much
less effective. See infra pp. 25–31.

                                              –4–
        Moreover, FDA has many less-restrictive alternatives to achieve its goals. For example,
FDA could have achieved its goals of bringing attention to “less-known health consequences of
smoking” simply by changing the text of the Surgeon General’s warnings. Or FDA could have run
a public-education campaign about the risks of smoking—an option that the Agency has repeatedly
promoted as “highly successful” and “yielding tremendous results.” Norman E. Sharpless, Press
Announcement (Aug. 20, 2019), https://tinyurl.com/y3kmouoa. Indeed, the same week that FDA
issued the proposed rule, FDA touted a study asserting that its Real Cost youth anti-smoking
campaign has “prevented up to 587,000 youth nationwide from initiating smoking between the
campaign’s launch in February 2014 and November 2016, half of whom might have gone on to
become established smokers.” Id. FDA has demonstrated its ability to deliver public-health
messages, including regarding tobacco health risks, and thus had every reason to try to do so here
as well. See infra pp. 31–34.

        In addition to violating the First Amendment, the proposed rule has other fatal flaws. The
proposed rule violates the Tobacco Control Act by changing the language of the textual warnings,
as well as the total number of warnings, without authority. See infra Section II. The proposed rule
also violates the Administrative Procedure Act in multiple ways. See infra Section III. For
example, FDA relied on an inadequate cost-benefit analysis, which failed to quantify the benefits
of the proposed rule. The Agency recognized that “there is a high level of uncertainty around
quantitative economic benefits”—a fancy way of saying that the proposed rule might not have any
benefits at all. Faced with that possibility, FDA did not even try to calculate the benefits. See infra
Section III.A.

        As another example, FDA has not given the public a meaningful, legally sufficient chance
to comment on the proposed rule. FDA has been working on the proposed rule for years. During
that time, FDA had plenty of opportunities to tell the public what it was doing or share its ongoing
research—indeed, RAIS’s outside counsel tried to get the Agency to do precisely that in June 2017
by submitting a Freedom of Information Act (FOIA) request. But FDA has obfuscated every step
of the way: refusing to respond to the FOIA request, refusing to release the results of its consumer
research studies, and even asking the public to comment on its final graphic-warnings study
without telling the public which graphic warnings it was testing. That obfuscation has continued
with the proposed rule: FDA again refused to release any information about its qualitative studies
and has not released the underlying data from its quantitative studies, all of which were critical to
the development of the proposed warnings. To top it all off, FDA has given the public a mere 60
days to come up with alternative graphic warnings—a process that took the Agency more than six
years to complete—which would, of course, be impossible. See infra Section III.D.

        FDA’s approach up to this point demonstrates that the Agency has no interest in working
collaboratively with the public on this issue. FDA has failed to keep the public informed. And
FDA has given the public insufficient time to come up with alternative graphic warnings, perhaps
because the Agency does not plan to consider those alternatives. This is the same dismissive
approach that FDA took when developing the first graphic-warnings rule, an approach that led
directly to that rule’s downfall. See R.J. Reynolds, 696 F.3d at 1210, 1219–20.

      The Tobacco Control Act’s graphic-warnings requirement violates the First Amendment,
and FDA has exacerbated the problem by issuing a proposed rule that violates the First
Amendment, the Tobacco Control Act, and the Administrative Procedure Act. FDA has only one

                                                –5–
option: withdraw the proposed rule and refuse to enforce the unconstitutional graphic-warnings
requirement.




                                            –6–
                                                   TABLE OF CONTENTS

                                                                                                                                   Page


COMMENTS ................................................................................................................................. 1
I.   THE TOBACCO CONTROL ACT’S GRAPHIC-WARNINGS REQUIREMENT
     AND THE PROPOSED RULE VIOLATE THE FIRST AMENDMENT ....................... 1
     A.   The graphic-warnings requirement and the proposed rule are subject to
          strict scrutiny, a standard they cannot possibly meet ............................................. 1
     B.   The Zauderer standard of review does not save the graphic-warnings
          requirement or the proposed rule ........................................................................... 3
          1.          Graphic warnings are not “purely factual” because they are
                      intended to evoke an emotional response and convey an
                      ideological, anti-smoking message ............................................................ 3
          2.          Graphic warnings are not “uncontroversial” because they are
                      misleading and use inflammatory images .................................................. 7
          3.          Graphic warnings do not disclose information about “the terms
                      under which services will be available.”.................................................... 9
          4.          Graphic warnings are not “reasonably related to the government’s
                      interest in preventing deception of consumers.” ...................................... 10
          5.          In any event, “promoting greater public understanding” is not a
                      substantial interest .................................................................................... 11
          6.          Graphic warnings are “unjustified” because they would not remedy
                      a real-world harm ..................................................................................... 12
          7.          Graphic warnings are “unduly burdensome” because they are
                      broader than reasonably necessary........................................................... 25
     C.   The Central Hudson standard likewise does not save the graphic-warnings
          requirement or the proposed rule ......................................................................... 34
II.  THE TOBACCO CONTROL ACT DOES NOT AUTHORIZE FDA’S
     PROPOSED CHANGES TO THE STATUTORILY MANDATED TEXTUAL
     WARNINGS .................................................................................................................... 36
     A.   FDA lacks authority to alter the Tobacco Control Act’s warning
          statements ............................................................................................................. 36
     B.   FDA also lacks authority to change the number of textual warnings .................. 38
III. THE PROPOSED RULE DOES NOT COMPLY WITH THE
     ADMINISTRATIVE PROCEDURE ACT...................................................................... 39
     A.   The proposed rule’s cost-benefit analysis is irrational ........................................ 39
     B.   FDA has failed to articulate a rational explanation for the proposed rule ........... 41
     C.   FDA has failed to consider reasonable alternatives ............................................. 43
     D.   FDA has failed to provide a meaningful opportunity to comment ...................... 44
     E.   FDA may have made some of these errors because a court order forced it
          to rush through the final stages of the rule ........................................................... 45


                                                                   –i–
                                          COMMENTS

I.     THE TOBACCO CONTROL ACT’S GRAPHIC-WARNINGS REQUIREMENT
       AND THE PROPOSED RULE VIOLATE THE FIRST AMENDMENT.

        FDA’s proposed rule, and the provision of the Tobacco Control Act that requires it, suffer
from a fundamental problem: they violate the First Amendment. Neither can survive strict scrutiny
because they are not narrowly tailored and because the government lacks a compelling interest.
They also cannot survive the Zauderer standard for a host of reasons: the warnings are not “purely
factual” because they are intended to evoke an emotional response and convey an ideological, anti-
smoking message; the warnings are “controversial” because they are misleading and
inflammatory; the warnings are “unjustified” because they do not remedy a real-world harm; the
warnings are “unduly burdensome” because they commandeer 50% of cigarette packaging and at
least 20% of cigarette advertisements for gruesome images; and the government does not have a
substantial interest in telling people things they already know or giving people information for
information’s sake. The Act’s graphic-warnings requirement and the proposed rule cannot survive
the Central Hudson standard for similar reasons.

       A.      The graphic-warnings requirement and the proposed rule are subject to strict
               scrutiny, a standard they cannot possibly meet.

        1. “Since all speech inherently involves choices of what to say and what to leave unsaid,
one important manifestation of the principle of free speech is that one who chooses to speak may
also decide what not to say.” Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
515 U.S. 557, 573 (1995) (citations and quotation marks omitted). Thus, the “general rule” is that
the government “may not compel affirmance of a belief with which the speaker disagrees.” Id.
This rule “applies not only to expressions of value, opinion, or endorsement, but equally to
statements of fact the speaker would rather avoid.” Id. And it applies to “ordinary people” and
“business corporations” alike. Id. at 574. “For corporations as for individuals, the choice to speak
includes within it the choice of what not to say.” Pac. Gas & Elec. Co. v. Pub. Utils. Comm’n, 475
U.S. 1, 16 (1986) (plurality op.).

        In light of these principles, courts generally apply strict scrutiny to government-compelled
speech. See, e.g., Wooley v. Maynard, 430 U.S. 705, 714–15 (1977); Reed v. Town of Gilbert, 135
S. Ct. 2218, 2226–27 (2015). Under strict scrutiny, the government must prove that the compulsion
“furthers a compelling interest and is narrowly tailored to achieve that interest.” Reed, 135 S. Ct.
at 2231.

         Here, the Tobacco Control Act’s graphic-warnings requirement and the proposed rule
would compel manufacturers to express the government’s preferred anti-smoking message. See
R.J. Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1211 (D.C. Cir. 2012) (holding that FDA’s
initial graphic-warnings rule “contain[ed] elements of compulsion and forced subsidization” and
was therefore subject to First Amendment scrutiny), overruled in part by Am. Meat Inst. v. U.S.
Dep’t of Agric., 760 F.3d 18, 31 (D.C. Cir. 2014) (en banc). The graphic-warnings requirement
and the proposed rule are therefore subject to strict scrutiny.



                                               –1–
         2. The graphic-warnings requirement and the proposed rule do not even begin to meet strict
scrutiny for two reasons. First, the government lacks a compelling interest in requiring graphic
warnings. FDA asserts only a single interest: “promoting greater public understanding of the
negative health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755. But FDA describes
this interest as “substantial,” rather than “compelling.” See id. at 42,778. And as explained below,
FDA does not have even a substantial interest in “promoting greater public understanding.” See
infra Section I.B.5.

         Second, the graphic-warnings requirement and the proposed rule are not narrowly tailored
to achieve the government’s interest. Before compelling speech, the government has the burden to
prove that plausible less-restrictive alternatives are not sufficiently effective. See Ashcroft v.
ACLU, 542 U.S. 656, 665 (2004) (“When plaintiffs challenge a content-based speech restriction,
the burden is on the Government to prove that the proposed alternatives will not be as effective as
the challenged statute.” (emphasis added)). Here, Congress could have adopted numerous less-
restrictive alternatives that would have been at least as effective as graphic warnings.

        Most obviously, Congress could have made less-restrictive changes to the existing cigarette
warnings. The Tobacco Control Act changed the existing warnings in several ways: it created nine
new textual warnings, 15 U.S.C. § 1333(a)(1); it required that the warnings appear “in the upper
portion of the front and rear panels of the package,” id. § 1333(a)(2); it required that the label
“comprise the top 50 percent of the front and rear panels of the package,” id.; and it required that
FDA create “color graphics depicting the negative health consequences of smoking to accompany
the label statements specified in subsection (a)(1),” id. § 1333(d). Congress could have selected
one or more of these possible changes to fashion a less-restrictive alternative to a graphic-warnings
rule. For example, Congress could have required that manufacturers replace the existing Surgeon
General’s warnings with the Act’s new textual warnings. Or Congress could have required that
manufacturers use the new textual warnings and place them at the top of the package. Or Congress
could have required that manufacturers use graphic images that were smaller or depicted
something other than the negative health consequences of smoking. Any of these examples would
have been less-restrictive and equally effective at conveying factual information. See infra pp. 31–
32.

        Congress also could have required FDA to run a public-education campaign about the
health risks of smoking, and appropriated sufficient funds for that campaign. As marketing expert
Professor Joannes Evangelista Steenkamp explains, “the FDA has at its disposal a number of social
marketing tools that would allow the FDA to achieve its informational objectives without needing
to mandate graphic health warnings.” Steenkamp Report at 2 (attached as Exhibit D). This
approach actually would have been more effective at promoting public understanding of the health
risks of smoking: such a campaign could have “target[ed] different specific segments [of the
population] using dynamic, real-time executional elements” rather than relying on “static” graphic
warnings. Id.; see also infra pp. 32–33.

        FDA likewise could have adopted one of these less-restrictive alternatives. To be sure, the
Tobacco Control Act purports to require FDA to adopt graphic warnings. But FDA has a
constitutional responsibility to comply with the First Amendment, and the Agency cannot evade
that responsibility simply because a statute says to do so. See, e.g., Boumediene v. Bush, 553 U.S.
723, 798 (2008) (noting that the political branches have “independent obligations to interpret and

                                               –2–
uphold the Constitution”); Trump v. Hawaii, 138 S. Ct. 2392, 2424 (2018) (Kennedy, J.,
concurring) (stating that all government officials must “adhere to the Constitution”); Walter
Dellinger, The Constitutional Separation of Powers Between the President and Congress, 20 U.S.
Op. Off. Legal Counsel 124, 128 (1996) (observing that “the executive branch has an independent
constitutional obligation to interpret and apply the Constitution”). Indeed, the Oaths Clause of the
Constitution provides that all executive officers are “bound by Oath or Affirmation, to support this
Constitution.” U.S. Const., Art. VI cl. 3; see also Ableman v. Booth, 62 U.S. 506, 524 (1858)
(suggesting that the inclusion of the Oaths Clause reflects the Framers’ intention to preserve the
“full force” of the Constitution”); Gamble v. United States, 139 S. Ct. 1960, 1985 (2019) (Thomas,
J., concurring) (suggesting that the Oaths Clause reflects “[t]he Constitution’s supremacy”). And
even if FDA felt compelled to adopt graphic warnings, the Agency still could have adopted less-
restrictive warnings—for example, by using images that were less provocative.

         Notably, FDA implicitly concedes that the graphic-warnings requirement and the proposed
rule cannot satisfy strict scrutiny. In the proposed rule, FDA says that “the warnings would pass a
First Amendment analysis under Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626 (1985)
(or, if applied, Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557 (1980)).”
84 Fed. Reg. at 42,757. But FDA does not say that the warnings would pass a First Amendment
analysis under strict scrutiny. Because strict scrutiny is the correct standard, the graphic-warnings
requirement and the proposed rule are unconstitutional.

       B.      The Zauderer standard of review does not save the graphic-warnings
               requirement or the proposed rule.

        FDA suggests that the proposed rule “would pass a First Amendment analysis under
Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626 (1985).” 84 Fed. Reg. at 42,757. Under
Zauderer, the government may require manufacturers to disclose “purely factual and
uncontroversial information about the terms under which [their] services will be available,” so
long as those disclosures are “reasonably related to the State’s interest in preventing deception of
consumers” and are not “unjustified or unduly burdensome.” Zauderer, 471 U.S. at 651. But the
graphic-warnings requirement and the proposed rule fail every part of the Zauderer test.

               1.      Graphic warnings are not “purely factual” because they are intended
                       to evoke an emotional response and convey an ideological, anti-smoking
                       message.

        Under Zauderer, a compelled disclosure must be “purely factual.” Id. A compelled
disclosure fails that standard if the disclosure is “primarily intended to evoke an emotional
response,” to “shock the viewer into retaining the information,” or to convey an ideological
message about how consumers should behave. R.J. Reynolds, 696 F.3d at 1216–17. For example,
the D.C. Circuit held that FDA’s first graphic warnings were not purely factual because they were
“unabashed attempts to evoke emotion (and perhaps embarrassment) and browbeat consumers into
quitting.” Id.; see also Entm’t Software Ass’n v. Blagojevich, 469 F.3d 641, 652 (7th Cir. 2006)
(holding that a compelled disclosure failed Zauderer because it was “opinion-based” and
“subjective” rather than “purely factual”).



                                               –3–
        a. On its face, the Tobacco Control Act’s graphic-warnings requirement fails the “purely
factual” test. The Act requires FDA to adopt “color graphics depicting the negative health
consequences of smoking.” 15 U.S.C. § 1333(d). And the point of that requirement is to evoke
negative emotions, shock the viewer, and convey the government’s anti-smoking message. As
Senator Mike Enzi explained:

         We should want kids who are thinking about taking up this deadly habit to have a
         bit of a shock just by looking at the package. We should want smokers to think
         about these health issues each time they light up. Any tool in our arsenal that makes
         people think twice about taking up tobacco should not be an option, it should be a
         requirement.

155 Cong. Rec. S6497, S6499 (2009).

         FDA has acknowledged this commonsense point. The first time that FDA proposed graphic
warnings, the Agency picked a number of gruesome images, such as diseased lungs, a cancerous
lesion on a person’s lip, and a man smoking through a hole in his throat. FDA freely admitted that
these images were designed to “rebrand[] our cigarette packs”; convey that “smoking is gross”;
“dispel[] the notion that somehow [smoking] is cool”; and “encourage smokers to quit.” Press
Briefing by Press Secretary Jay Carney, Secretary of Health and Human Services Kathleen
Sebelius, and FDA Commissioner Margaret Hamburg (June 21, 2011), https://tinyurl.com/
yyxc8x88. Indeed, FDA admitted that graphic warnings were designed to make “‘every single
pack of cigarettes in the country [a] mini billboard’ for the government’s anti-smoking message.”
R.J. Reynolds, 696 F.3d at 1212 (quoting FDA, Tobacco Strategy Announcement (Nov. 10, 2010)).
In light of these admissions, and the horrific nature of the images themselves, the D.C. Circuit held
that the warnings were transparently designed “to evoke emotion (and perhaps embarrassment)
and browbeat consumers into quitting.” R.J. Reynolds, 696 F.3d at 1216–17. Thus, the court had
no trouble concluding that the warnings were not “purely factual.” R.J. Reynolds, 696 F.3d at 1217.

        The scientific literature confirms that graphic warnings are not purely factual. As multiple
public-health researchers have acknowledged, forcing consumers to look at such gruesome images
evokes feelings of fear, shame, and disgust, and conveys the ideological message that people
should not smoke. See, e.g., Andrews et al. 2016, at e122–23 (finding that graphic warnings evoked
feelings of fear and embarrassment); Hardcastle et al. 2016, at 98 (finding that “plain packaging”—
which included bigger and more prominent graphic warnings—resulted in “increased negative
emotional reactions including feelings of threat, blame, and shame”); see also Byrne et al. 2015,
at 683; Cameron et al. 2015, at e21; Drovandi et al. 2019, at 4–7; Evans et al. 2015, at 2; Glock et
al. 2013, at 252–53; Hammond 2009, at 23; Hammond 2011, at 331–32. 3

       Indeed, the whole point of graphic warnings is to evoke those feelings and convey that
ideological message. A leading researcher candidly admitted as much in a grant application that
RAIS obtained through a Freedom of Information Act request. This researcher applied for a grant
from the National Institutes of Health to conduct graphic-warnings research. See James Thrasher,

         3
           For sources cited only in short citation form, the full citations appear in Exhibit A. In addition, the publicly
available studies and articles listed in Exhibit A are being filed as Exhibit B to the RAIS comments. (Exhibit B is
being filed in hard copy; all other exhibits are being filed electronically and in hard copy.)

                                                          –4–
Annual Report to the National Institutes of Health Regarding Grant Funding (Mar. 16, 2016)
(attached as Exhibit O). He acknowledged that graphic warnings triggered a sharp emotional
response, and described that response as an “indicator[] of greater message engagement and greater
effectiveness.” Id. at 7. The researcher explained that this point was “important because the legal
case against implementation of graphic warnings in the [United States] was partly argued on the
basis of their emotional appeal, as though it is possible to strip away affect and effectively
communicate information.” Id. He concluded, however, that “[t]hese and other studies we are
conducting suggest otherwise.” Id. In other words, this researcher frankly admitted that it is
impossible to “strip away” emotion from graphic warnings and still “effectively communicate
information.”

         b. FDA’s proposed warnings likewise fail the “purely factual” test. To take just a few
examples, the proposed warnings include a picture of diseased feet with several amputated toes, a
picture of a woman with a massive cancerous lump on her neck, and two pictures of blackened,
diseased lungs. As a litany of news outlets have recognized, these graphic warnings are plainly
designed to scare, shame, and disgust people, and to convey an ideological, anti-smoking message,
just like their predecessors. For example:

           •   The Washington Post called the warnings “scary” and “unsettling,” and
               noted that the D.C. Circuit previously struck down “similarly graphic
               labels.” Lindsey Bever, FDA’s Proposed New Cigarette Warnings Are
               Scary. That’s the Point, Washington Post (Aug. 15, 2019),
               https://tinyurl.com/y4zuqssj.

           •   The New York Times called the warnings “disturbing.” Sheila Kaplan, The
               F.D.A.’s New Cigarette Warnings Are Disturbing. See for Yourself., N.Y.
               Times (Aug. 15, 2019), https://tinyurl.com/y366q2l5.

           •   Psychiatry Advisor called the warnings “gruesome.” Psychiatry Advisor,
               FDA Proposed Graphic Warning Labels on Cigarettes (Aug. 26, 2019),
               https://tinyurl.com/yyvket6w.

           •   The Huffington Post called the warnings “ghastly” and “grisly reminders of
               what could happen to [smokers’] bodies,” and described the proposed rule
               as FDA’s “latest plan to deter smokers from lighting up.” Amy Russo, FDA
               Unveils New Round Of Ghastly Cigarette Warnings In Anti-Smoking Push,
               HuffPost (Aug. 16, 2019), https://tinyurl.com/y34tm2sd.

      The public has gotten the message. Indeed, when asked what message the proposed
warnings send, several respondents said the following:

           •   “The government is using scare tactics to obtain control over the
               population.”

           •   “trying to scare people”

           •   “im grossed out”

                                              –5–
Iyengar Report ¶ 22 (attached as Exhibit E).

        In addition to these common-sense reactions, both qualitative and quantitative evidence
demonstrate that the proposed warnings are no better than the last set. Dr. Jonathan Klick, a leading
expert on the causal effects of health regulations on behavior, explains that the images themselves
make it “evident that the FDA is appealing to fear and disgust.” Klick Report ¶ 5.80 (attached as
Exhibit C). Dr. John Martin, a behavioral-health psychologist with years of experience helping
smokers quit, likewise explains that the proposed warnings are designed “to increase fear in
smokers.” Martin Report at 7 (attached as Exhibit F).

       Moreover, FDA’s consumer research studies confirm that the proposed warnings are not
“purely factual.” FDA’s first consumer research study showed that seven of the proposed warning
statements were less believable than the Tobacco Control Act’s warning statements, and only one
proposed warning statement was more believable. Study 1 Results Report at 3-9. And FDA’s
second consumer research study showed that eight of the proposed warnings were less likely to be
perceived as factual than the Surgeon General’s warnings. See Study 2 Results Report § 3.2.3; see
also Klick Report ¶¶ 8.2–8.3.

       A recent survey of smokers and non-smokers likewise demonstrates that the proposed
warnings are not “purely factual.” For example, after viewing five proposed warnings selected at
random, 85.9% of respondents said that the warnings were “trying to make people feel afraid.”
Iyengar Report ¶ 29 & Appendix 3. Approximately the same percentage said that the warnings
were “trying to shock people.” Id. In addition, 74.5% of respondents said that the warnings
conveyed the message that people should not smoke cigarettes, and 68.2% of respondents said that
the warnings conveyed the message that people should not buy cigarettes. Id. at ¶ 31 & Appendix
3.

         c. In R.J. Reynolds, the D.C. Circuit held that FDA’s first graphic warnings flunked the
Zauderer test because they were designed “to evoke emotion (and perhaps embarrassment) and
browbeat consumers into quitting.” 696 F.3d at 1216–17. Thus, the court had no trouble
concluding that the warnings were not “purely factual.” R.J. Reynolds, 696 F.3d at 1217. In the
proposed rule, FDA says that it “carefully considered” that holding and went through a “science-
based, iterative research process” to “thoroughly address[] any such criticisms.” 84 Fed. Reg. at
42,777–78. But FDA did no such thing. On the contrary, the proposed rule demonstrates that FDA
did nothing to determine whether the proposed warnings evoke emotion or convey an anti-smoking
message. FDA has published all three survey instruments that the Agency used to test the proposed
warnings, and those surveys do not include a single question about whether the warnings evoke
emotion or convey the message that people should not smoke. As Dr. Klick explains, “FDA did
not test, report testing, and/or provide any qualitative research disclosing that it had tried to prevent
emotional responses to the proposed warnings or that it tried to mitigate any such effect.” Klick
Report ¶ 5.80. Accordingly, the Agency has not gone through a “science-based, iterative research
process” on this important issue. 84 Fed. Reg. at 42,755.




                                                 –6–
               2.      Graphic warnings are not “uncontroversial” because they are
                       misleading and use inflammatory images.

       a. Zauderer also requires that compelled disclosures be “uncontroversial.” 471 U.S. at 651.
A disclosure is “controversial” if it is potentially inaccurate or misleading. See Entm’t Software,
469 F.3d at 652 (holding that a disclosure was “controversial” because the speaker might
reasonably disagree with the message); R.J. Reynolds, 696 F.3d at 1216 (holding that FDA’s
graphic warnings did not fall within Zauderer because, among other reasons, “many of the images
chosen by FDA could be misinterpreted by consumers”).

        Here, the proposed warnings are inaccurate or misleading in a number of respects. Several
of the images exaggerate the effects of the diseases they purport to represent, exaggerate the
likelihood of those diseases being caused by smoking, or offer a misleading portrayal of the
treatment of those diseases. In particular:

       •   The warning pertaining to macular degeneration misrepresents the treatment for
           that condition. It depicts a far thicker needle than is used in reality, and it depicts
           the needle being inserted in the center of the eye, rather than in the lower outer
           area of the eye (where it is typically inserted in reality). See Dr. Davidorf
           Declaration at 2 (attached as Exhibit H). As a result, the warning “may give rise
           to the false impression that the treatment is painful,” when in reality it is not.
           Id. This has the pernicious potential to “frighten[] patients away from beneficial
           treatment.” Id.; see also Am. Optometric Assoc. Comments, Docket No. FDA-
           2019-N-3065, at 3 (Oct. 15, 2019) (explaining that this warning will “create
           fear and distance between patients and necessary medical interventions and/or
           treatments”).
       •   The warning pertaining to cataracts is “not a reasonable depiction of persons
           with cataracts in the US, because in the US the cataract would have been treated
           surgically long before it got to this stage.” Dr. Davidorf Declaration at 3. In
           addition, the image misleadingly “makes the cataract look like a cosmetic
           problem,” when in reality “[t]he vast majority of patients who undergo cataract
           surgery in the US have cataracts that are undetectable by the unaided human
           eye.” Id.
       •   The warning pertaining to head and neck cancer is likewise “unlikely [to] be
           accurately understood” by the public. Dr. Jones Declaration ¶ 4 (attached as
           Exhibit J). The image is misleading to the extent it suggests that “a cancerous
           mass of that size could arise quickly enough that a reasonable person would not
           have had an opportunity to seek treatment before this point.” Id. ¶ 5.
       •   The warning pertaining to lung disease in nonsmokers suffers from “two major
           flaws.” Dr. Farber Declaration ¶ 4 (attached as Exhibit I). First, “the lungs do
           not look like a non-smoker’s lungs.” Id. In particular, the image depicts an
           “amount of black pigmentation” that “would likely result from many years of
           heavy direct smoking” and would be “very unusual … in a non-smoker.” Id. ¶
           5. Second, its depiction of lesions is both “ambiguous” and “inaccurate.” The
           warning is unclear whether the lesions were meant to depict lung cancer. If so,

                                                 –7–
           the image is misleading because the lesions appear on the surface of the lung
           (rather than deep within the lung), and because it would be “unusual” for a non-
           smoker to have three separate lesions of the size depicted. Id. ¶¶ 5, 6.
       •   The warning pertaining to blood flow to the limbs is misleading because it
           depicts a condition that could affect, at most, one in 1,000 smokers. Dr.
           Wagmeister Declaration ¶ 4 (attached as Exhibit K).
       •   The warning pertaining to fetal growth is misleading because it shows a
           newborn infant weighing four pounds. But according to the U.S. Surgeon
           General, the low range of normal birth weight is 2,500 grams, and infants born
           to women who smoke cigarettes weigh approximately 200 grams less than
           infants born to non-smoking women. CDC, The Health Consequences of
           Smoking: A Report of the Surgeon General 555 (2004),
           https://tinyurl.com/y4gb8e4c; CDC, How Tobacco Smoke Causes Disease: the
           Biology and Behavioral Basis for Smoking Attributable Disease: A Report of
           the Surgeon General 538 (2010), https://tinyurl.com/y5wewxku. Thus,
           conservatively assuming that a normal birth weight of 2,500 grams (the low end
           of normal birth weight for infants) is decreased by 200 grams due to cigarette
           smoking, the resulting birthweight is 2,300 grams, or more than five pounds.
       •   The warning pertaining to heart disease and strokes depicts a man who has had
           recent open heart surgery, presumably coronary artery bypass grafting (CABG).
           But recent data reveal that open-heart CABG surgery is not the most common
           procedure for treating coronary artery disease. Instead, in-patient percutaneous
           coronary interventions (PCIs), are 2.5 times more common. American Heart
           Association, Heart Disease and Stroke Statistics, 2019 Update e513 (2019),
           https://tinyurl.com/y8rcqwdb. And this does not account for the significant
           number of PCIs that are performed on an out-patient basis. Id. at e511.
           Moreover, the use of CABG has been declining over time. Id.
       •   The warning pertaining to harm to children appears to depict a “worst case
           scenario”: “a child hospitalized due to an asthma attack caused by
           environmental tobacco smoke.” Dr. Brooks Declaration ¶ 4 (attached as Exhibit
           G). To the extent the warning is intended to depict an oxygen mask, it is
           “exaggerating” because it is “uncommon for a child with an asthma attack to
           require oxygen.” Id. ¶ 5. Moreover, only about eight percent of children have
           asthma, and only five to six percent of children with asthma are hospitalized
           each year (and of course there are many potential causes of such
           hospitalizations besides environmental tobacco smoke, such as air pollution and
           allergens). Id. ¶¶ 7–8.
       FDA acknowledges that the warnings should not address “rare” diseases, and that the
images should depict “disease states and symptoms as they are typically experienced.” 84 Fed.
Reg. at 42,767, 42,770. As the medical evidence discussed above demonstrates, however, FDA
has ignored its own advice.

      b. In R.J. Reynolds, the D.C. Circuit held that FDA’s first graphic warnings failed the
Zauderer test because they “could be misinterpreted by consumers.” 696 F.3d at 1216. In the

                                              –8–
proposed rule, FDA again says that it “carefully considered” the court’s holding and went through
a “science-based, iterative research process” to “thoroughly address[] any such criticisms.” 84 Fed.
Reg. at 42,777–78. But the proposed rule again belies FDA’s assertion.

        FDA first tries to rely on a series of focus groups, in which consumers allegedly “provided
qualitative feedback on [their] comprehension of each potential statement.” 84 Fed. Reg. at 42,778.
But FDA has not provided any information about those focus groups, so FDA cannot rely on them
here. FDA next points to the two consumer research studies that it performed. Id. But neither study
tested whether the proposed warnings are misleading. Those studies tested whether the warnings
conveyed “new information” or whether consumers “learned something” from the warnings, but
FDA did not ask respondents what information the warnings conveyed or what the respondents
learned. Thus, the studies cannot rebut the evidence above that the proposed warnings are
misleading.

       c. A compelled disclosure is also “controversial” if it is inflammatory. See Nat’l Inst. of
Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018) (“NIFLA”) (noting that a
compelled disclosure involved abortion—which was “anything but an ‘uncontroversial’ topic”—
and that Zauderer therefore did not apply); Cigar Ass’n of Am. v. FDA, 315 F. Supp. 3d 143, 165–
66 (D.D.C. 2018) (explaining that an “inflammatory” disclosure would be “controversial” under
Zauderer). That means that graphic warnings are necessarily inflammatory. As explained above,
the Tobacco Control Act requires FDA to adopt images that “depict[] the negative health
consequences of smoking.” 15 U.S.C. § 1333(d). Such images will always evoke negative
emotions like fear, shame, and disgust, which means that those images will always be
inflammatory. Thus, Zauderer does not apply to the graphic-warnings requirement or the proposed
rule.

               3.      Graphic warnings do not disclose information about “the terms under
                       which services will be available.”

         In Zauderer, the Supreme Court upheld a compelled disclosure because it involved “purely
factual and uncontroversial information about the terms under which [an attorney’s] services will
be available.” 471 U.S. at 651 (emphasis added). The Court recently confirmed that this is an
essential limit on Zauderer. See NIFLA, 138 S. Ct. at 2372. In NIFLA, the Court explained that
Zauderer did not apply because the compelled disclosure at issue was “not limited to purely factual
and uncontroversial information about the terms under which services will be available.” Id.
(ellipsis and quotation marks omitted). Indeed, the Court explained that the disclosure “in no way
relates to the services that [the speakers] provide,” and “[a]ccordingly, Zauderer has no application
here.” Id.; see also id. (citing Hurley, 515 U.S. at 573, for the proposition that “Zauderer does not
apply outside of these circumstances”).

        Likewise, a Ninth Circuit judge recently recognized that Zauderer is limited to disclosures
about “the terms on which … advertisers provide their services.” Am. Beverage Ass’n v. City &
Cty. of San Francisco, 916 F.3d 749, 761 (9th Cir. 2019) (Ikuta, J., concurring). Because of that
limitation, Judge Ikuta concluded that Zauderer did not apply to a compelled disclosure about
“sugar-sweetened beverages, which is a product rather than a service.” Id.



                                               –9–
        Applying that logic here, Zauderer does not apply to the graphic-warnings requirement or
the proposed rule. The graphic-warnings requirement does not involve a disclosure “about the
terms under which services will be available.” Zauderer, 471 U.S. at 651 (emphasis added).
Instead, it applies to cigarettes, which are “a product rather than a service.” Am. Beverage, 916
F.3d at 761. Zauderer is therefore inapplicable.

               4.     Graphic warnings are not “reasonably related to the government’s
                      interest in preventing deception of consumers.”

        The Tobacco Control Act’s graphic-warnings requirement and the proposed rule fail to
satisfy Zauderer for another reason: they are not reasonably related to preventing consumer
deception. In Zauderer, the Supreme Court said that compelled disclosures are subject to lower
scrutiny only if they are “reasonably related” to a specific interest: “preventing deception of
consumers.” 471 U.S. at 651. In later opinions, the Supreme Court confirmed that view of
Zauderer. See Milavetz, Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 250 (2010)
(applying Zauderer because, as “in that case, [the] required disclosures are intended to combat the
problem of inherently misleading commercial advertisements”); Ibanez v. Fla. Dep’t of Bus. &
Prof’l Reg., 512 U.S. 136, 146–49 (1994) (applying intermediate scrutiny, rather than Zauderer,
to compelled disclaimer directed at non-misleading speech).

        The Supreme Court has never suggested that Zauderer applies in other contexts. And a
majority of the courts of appeals acknowledge this limit on Zauderer. See Dwyer v. Cappell, 762
F.3d 275, 282–83 (3d Cir. 2014) (holding that a compelled disclosure failed Zauderer because it
“[was] not reasonably related to preventing consumer deception and [was] unduly burdensome”);
Greater Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Baltimore, 721
F.3d 264, 283 & n.8 (4th Cir. 2013) (holding that Zauderer applies only to “[d]isclosure
requirements aimed at misleading commercial speech”); Test Masters Educ. Servs., Inc. v. Robin
Singh Educ. Servs., Inc., 799 F.3d 437, 453 (5th Cir. 2015) (holding that Zauderer applies only
when compelled disclosures are “directed at deceptive or misleading commercial speech”), rev’d
in part on other grounds, 2015 WL 13768849; ECM BioFilms, Inc. v. FTC, 851 F.3d 599, 616
(6th Cir. 2017) (holding that disclosure requirements “must be reasonably related to the
[government’s] interest in preventing deception of consumers” (quotation marks omitted)); 1-800-
411-Pain Referral Serv., LLC v. Otto, 744 F.3d 1045, 1062 (8th Cir. 2014) (applying the Zauderer
standard only because the advertisements at issue were “inherently misleading on their face”);
Entm’t Software, 469 F.3d at 652 (“The Court has allowed states to require the inclusion of purely
factual and uncontroversial information as long as disclosure requirements are reasonably related
to the State’s interest in preventing deception of consumers.” (ellipsis and quotation marks
omitted)); United States v. Wenger, 427 F.3d 840, 849 (10th Cir. 2005) (explaining that Zauderer
“eases the burden of meeting the Central Hudson test” by “presum[ing] that the government’s
interest in preventing consumer deception is substantial”).

        The graphic-warnings requirement and the proposed rule fail to satisfy this test. Neither
Congress nor FDA has suggested that graphic warnings are needed to combat “inherently
misleading commercial advertisements.” Milavetz, 559 U.S. at 250. And that is not surprising:
federal law already prohibits tobacco product manufacturers from making false or misleading
claims through cigarette packages or advertising. See 21 U.S.C. §§ 331(a), 387c(a)(1), (7). Instead
of preventing consumer deception, FDA says that it wants to “promote greater public

                                              – 10 –
understanding,” 84 Fed. Reg. at 42,755, which is not remotely the same thing. Thus, FDA cannot
rely on Zauderer here.

               5.      In any event, “promoting greater public understanding” is not a
                       substantial interest.

       Even if Zauderer were not limited to preventing consumer deception, it still requires that
the government pursue a “substantial” interest. See CTIA - The Wireless Ass’n v. City of Berkeley,
928 F.3d 832, 844 (9th Cir. 2019); Am. Meat, 760 F.3d at 34 (Kavanaugh, J., concurring in the
judgment) (explaining that Zauderer requires the same type of “substantial” interest that Central
Hudson requires); Nat’l Elec. Mfrs. Ass’n v. Sorrell, 272 F.3d 104, 115 (2d Cir. 2001) (upholding,
under Zauderer, a compelled disclosure based on the “substantial [state] interest in protecting
human health and the environment”). FDA has failed to identify such an interest here.

          To begin, FDA does not assert an interest in reducing smoking. It asserted such an interest
in its first graphic-warnings rulemaking, but was forced to “essentially concede[]” that it “lack[ed]
any evidence” that graphic warnings would further than interest. R.J. Reynolds, 696 F.3d at 1219–
20. Rather, than re-litigating that issue, FDA has asserted a new interest: “promoting greater public
understanding of the negative health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755.

         That interest is not substantial. As then-Judge Kavanaugh has explained, under Zauderer,
“it is plainly not enough for the Government to say simply that it has a substantial interest in giving
consumers information.” Am. Meat, 760 F.3d at 31 (Kavanaugh, J., concurring in the judgment).
“After all, that would be true of any and all disclosure requirements.” Id. In other words, classifying
a purely informational interest as “substantial” would “drain” the Zauderer test of “any meaning
in the context of compelled commercial disclosures.” Id.

        The D.C. Circuit reached the same conclusion the last time that FDA issued a graphic-
warnings rule. There, “FDA assert[ed] an interest in ‘effectively communicating health
information’ regarding the negative effects of cigarettes.” R.J. Reynolds, 696 F.3d at 1221. The
court concluded, however, that FDA’s “attempt to reformulate its interest as purely informational
is unconvincing, as an interest in ‘effective’ communication is too vague to stand on its own.” Id.
The court further held that “FDA’s interest in ‘effectively communicating’ the health risks of
smoking is merely a description of the means by which it plans to accomplish its goal of reducing
smoking rates, and not an independent interest capable of sustaining the Rule.” Id.

       The D.C. Circuit’s decision in American Meat Institute is not to the contrary. 760 F.3d at
23–25. There, the D.C. Circuit upheld a disclosure that required country-of-origin labeling for
food. But the government’s interest was not purely “educating consumers”; the government
wanted to “support[] American farmers and ranchers against their foreign competitors.” Id. at 33
(Kavanaugh, J., concurring in the judgment); see also id. at 23–25 (majority opinion). FDA does
not purport to advance any such interest here.

       FDA has made this problem even worse by focusing on “less-known health consequences
of smoking.” 84 Fed. Reg at 42,755. As explained below, an analysis of data from FDA’s own
Population Assessment of Tobacco and Health (“PATH”) survey shows that knowledge of these
less-known risks does not have a statistically significant effect on people’s smoking behavior and

                                                – 11 –
generally has no effect on people’s overall risk assessment of smoking. See infra pp. 20–22. FDA
is therefore asserting that it has a “substantial” interest in giving consumers information—even
though that information will not materially change their behavior (or even their overall view of
the risks of smoking). In other words, FDA says it has a substantial interest in giving people
information for information’s sake. But “that would be true of any and all disclosure
requirements.” Am. Meat, 760 F.3d at 31 (Kavanaugh, J., concurring in the judgment). Such a
malleable interest does qualify as “substantial” under Zauderer.

        Moreover, FDA’s assertion that it has a substantial interest in educating consumers about
these “less-known health consequences” is belied by the Agency’s own actions. Over the past
several years, FDA has spent hundreds of millions of dollars running public-education campaigns,
such as the Real Cost, Fresh Empire, This Free Life, and Every Try Counts campaigns. Steenkamp
Report § 3.2(C)–(F). Yet FDA has not cited any evidence to show that these campaigns have
addressed the smoking risks identified in the proposed graphic warnings. That omission is telling:
if FDA truly believed that it had a substantial interest in educating consumers about these risks,
then the Agency would have said something about them in these public-education campaigns.

        FDA’s cost-benefit analysis likewise confirms that the Agency lacks a substantial interest.
In that analysis, FDA acknowledges that “there is a high level of uncertainty around quantitative
economic benefits” and therefore chooses to “describe them qualitatively.” Preliminary Regulatory
Impact Analysis (“PRIA”) at 2. In other words, FDA says nothing about whether the proposed
rule’s benefits exceed its costs—indeed, FDA says nothing about whether the proposed rule has
any benefits at all. If the Agency had a substantial interest in providing this information to the
public, it would presumably have been able to attach some concrete value to that information—or
at a minimum, it would have attempted to do so.

               6.      Graphic warnings are “unjustified” because they would not remedy a
                       real-world harm.

        Under Zauderer, the government may not compel “unjustified” disclosures. NIFLA, 138 S.
Ct. at 2377. Courts have identified two types of unjustified disclosures: First, a disclosure is
unjustified if it fails to address a harm that is “potentially real” rather than “purely hypothetical.”
Id.; see also Ibanez, 512 U.S. at 146 (holding that a disclaimer requirement was “unjustified”
because the state regulatory board “fail[ed] … to point to any harm that [was] potentially real, not
purely hypothetical”). Second, a disclosure is unjustified if it fails to “remedy” that harm. Nat’l
Ass’n of Mfrs. v. SEC, 800 F.3d 518, 525 (D.C. Cir. 2015) (concluding that a mandatory disclosure
requirement regarding “conflict minerals” violated Zauderer because the rationale for the
disclosure requirement was “entirely unproven and rest[ed] on pure speculation”). For example,
as the Supreme Court recently underscored, a compelled disclosure cannot remedy a harm by
telling people things that they “already know.” NIFLA, 138 S. Ct. at 2377. The Tobacco Control
Act’s graphic-warnings requirement and the proposed rule flunk Zauderer on both accounts.

                       (a)     The graphic-warnings requirement and the proposed rule are
                               trying to solve a hypothetical problem.

        FDA asserts that the proposed rule will address the public’s lower rates of awareness of
certain risks of smoking. But that is a purely hypothetical problem—indeed, it is a counterfactual,

                                                – 12 –
because the public accurately perceives the danger of smoking (and indeed may even overestimate
that danger).

        1. Americans are “already surrounded by many high-quality sources of information
regarding smoking.” Klick Report ¶ 5.3. For decades, Congress has required that cigarette
manufacturers display warning labels that inform the public that cigarette smoking can cause
serious diseases and harm one’s health. In 1965, Congress mandated that cigarette packages
include the following warning: “CAUTION: Cigarette Smoking May Be Hazardous to Your
Health.” Federal Cigarette Labeling and Advertising Act, Pub. L. No. 89-92, 79 Stat. 282, 283
(1965). In 1969, Congress adopted a new warning: “Warning: The Surgeon General Has
Determined That Cigarette Smoking Is Dangerous to Your Health.” Public Health Cigarette
Smoking Act of 1969, Pub. L. No. 91-222, 84 Stat. 87, 88 (1970). In Congress’s view, this warning
fully advised the public about the risk of smoking; thus, Congress provided that “[n]o statement
relating to smoking and health, other than [this warning], shall be required on any cigarette
package.” Id. at 88. And in 1984, Congress required that all packaging and advertising include a
series of rotating warnings that covered a variety of smoking risks:

           •   “SURGEON GENERAL’S WARNING: Smoking Causes Lung Cancer,
               Heart Disease, Emphysema, And May Complicate Pregnancy.

           •   “SURGEON GENERAL’S WARNING: Quitting Smoking Now Greatly
               Reduces Serious Risks to Your Health.

           •   “SURGEON GENERAL’S WARNING: Smoking By Pregnant Women
               May Result in Fetal Injury, Premature Birth, And Low Birth Weight.

           •   “SURGEON GENERAL’S WARNING: Cigarette Smoke Contains Carbon
               Monoxide.”

Comprehensive Smoking Education Act, Pub. L. No. 98-474, 98 Stat. 2200, 2201–02 (1984).
These warnings likewise preempted all other warnings. See 15 U.S.C. § 1334 (1988).

        In addition to warning labels, the public has received information about the risks of
cigarettes from many other sources. Since 1964, the Surgeon General has issued thirty-three
reports about the health risks of smoking. Klick Report ¶ 5.6. Federal agencies such as the CDC
and FDA have run public-education campaigns. Id.; Steenkamp Report § 3.2. State and local
entities have done likewise. Klick Report ¶ 5.7. People also receive “substantial information
regarding smoking from their doctors and other health professionals.” Id. ¶ 5.9. “Public health
organizations, including the American Cancer Society, the American Heart Association, and the
American Lung Association, have also communicated smoking-related risks to consumers in many
media, including broadcast media campaigns, pamphlet, and advertisements.” Id. ¶ 5.10 (footnotes
omitted). “[I]nsurance companies invest significant resources in educating their customers about
the dangers of smoking in addition to providing support for cessation.” Id. ¶ 5.10. And schools
educate minors about the risks of smoking. See CDC, Guidelines for School Health Programs to
Prevent Tobacco Use and Addiction (1994), https://tinyurl.com/y53dmhqf; FDA’s Center for
Tobacco Products, Prevention Through Public Education (Sept. 24, 2019) (“Campaign ads and
other prevention resources are strategically placed where teens spend the majority of their time,

                                             – 13 –
both online and in school. FDA also teamed up with Scholastic to create curriculum about e-
cigarettes for high school teachers.”).

        2. As a result of these warning labels and public-health campaigns, the public already
understands that smoking cigarettes is harmful. PATH data show that 99.5% of individuals believe
that cigarette smoking is harmful to health, with 91% believing that it is “very or extremely
harmful,” 7% believing it is “somewhat harmful,” and 1.5% believing it is “slightly harmful.”
Klick Report ¶ 5.20. Put differently, only 0.5% of people believe that smoking is not harmful at
all, and only 1.5% believe it is “slightly harmful.”

                         How harmful do you think cigarettes are to health?
                                                  PATH Survey



                                                          7.29%




                                                                  26.44%



                                         64.15%




                   Waves 1-3
                               1=
                                     Not at all harmful
                                     Somewhat harmful
                                     Extremely harmful     -         Slightly harmful
                                                                     Very harmful




In addition, from 2002 to 2018, Gallup polls found that 81.5% of respondents believe that smoking
is very harmful, and another 14% believe it is somewhat harmful. Id. ¶ 5.26.

         It would be difficult, if not impossible, to improve these numbers. Experts generally agree
that, “[a]s a practical matter, getting to awareness levels above 80 or 90 percent is unrealistic.” Id.
¶ 5.17. Indeed, more people know that smoking is harmful to health than know that the Earth
revolves around the sun (74%), or where the United States is on a map (94%). See Nat’l Sci.
Found., Science and Engineering Indicators 7-23 (2014), https://tinyurl.com/y3ojlwu4; Nat’l
Geographic Educ. Found., 2006 Geographic Literacy Study 26 (2006), https://tinyurl.com/
y35yaj2t. Thus, the data described above show that the public universally understands that
smoking is harmful.

       Data also show that the public is universally aware of the major risks of cigarettes. For
example, PATH data show that 94% of individuals believe that smoking causes lung cancer, 94%
believe that smoking causes lung disease, and 88% believe that smoking causes heart disease. See
Klick Report ¶¶ 5.41, 5.43, 5.48.

        3. In the proposed rule, FDA acknowledges that the public universally understands the
major risks of smoking. For example, the proposed rule does not include warnings that “Cigarettes
are addictive,” that “Smoking can kill you,” or that “Quitting smoking now greatly reduces serious
risks to your health,” because the public already knows those things. See 84 Fed. Reg. at 42,767

                                                    – 14 –
n.5, 42,772. The proposed rule also does not include a warning about lung cancer—presumably
because FDA believes that the public already knows about that risk.

        Moreover, FDA expressly concedes that the public knows about the risks described in the
nine warning statements required by the Tobacco Control Act. FDA acknowledges that there are
“recent studies conducted in the United States that failed to find an effect of pictorial cigarette
warnings on increasing health beliefs about the negative effects of smoking.” 84 Fed. Reg. at
42,763 (citing Brewer et al. 2018, Byrne et al. 2017, Niederdeppe et al. 2019, Skurka et al. 2018).
FDA attributes that failure to the “high pre-existing level of knowledge of the specific health
consequences described in the warnings tested in those studies.” Id. at 42,764. Importantly, those
studies tested all nine of the Act’s warning statements—which means that, in FDA’s view, the
public has such a “high pre-existing level of knowledge” about the risks described in the Act’s
warning statements that graphic warnings cannot increase the public’s knowledge any further.
FDA has therefore conceded that that the public universally knows that “Tobacco smoke can harm
your children,” “Cigarettes cause fatal lung disease,” “Cigarettes cause cancer,” “Cigarettes cause
strokes and heart disease,” “Smoking during pregnancy can harm your baby,” and “Tobacco smoke
causes fatal lung disease in nonsmokers.” See also 84 Fed. Reg. at 42,767–68 (acknowledging that,
in FDA’s first consumer research study, “relatively few participants reported that the content of
the TCA statements was new information”).

       Not only does the public understand these risks, the public actually overestimates many of
them. For example, in one study, smokers and non-smokers alike “substantially over-estimated the
lung cancer rate of smokers, as well as the contribution of smoking to over-all mortality and
expected losses in lifespan.” Klick Report ¶ 5.71. Thus, FDA cannot assert an interest in increasing
the public’s understanding of these risks.

      4. FDA tries to sidestep this problem by adopting warnings that allegedly focus on “less-
known health consequences of smoking.” 84 Fed. Reg at 42,755. But the proposed rule fails to
demonstrate that the public does not already understand these risks.

       Once again, PATH data and other surveys show that the public is universally aware of
almost all of the risks that FDA describes as “less-known.” For example:

           •   94% of people believe that smoking causes lung disease. Klick Report
               ¶ 5.48.

           •   In 2017, 93% of people listed tobacco as a risk factor for cancer. Id. ¶ 5.50.

           •   91% of people believe that cigarette smoke can harm your children. Id.
               ¶ 5.59.

           •   88% of people believe that smoking causes heart disease and 80% believe
               that smoking causes stroke. Id. ¶¶ 5.43, 5.45.

           •   86% of people agreed that smoking causes harm to fetuses. Id. ¶ 5.58.




                                              – 15 –
           •   83% of people believe that second-hand smoke causes lung disease in non-
               smokers. Id. ¶ 5.60.

           •   82% of people believe that smoking causes circulation problems. Id. ¶ 5.47.

        Surprisingly, FDA does little to demonstrate that the public does not already know about
these risks of smoking. In the proposed rule, FDA asserts that “findings in the scientific literature
demonstrate that the U.S. public—including youth and adults, smokers and nonsmokers—holds
misperceptions about the health risks caused by smoking.” 84 Fed. Reg. at 42,756. But FDA’s
citations do not back up that claim. For example, FDA repeatedly relies on studies that are nearly
or more than a decade old and say nothing about the current state of the public’s knowledge. See
id. at 42,761 (citing five articles based on 2001 studies, one article based on a 2002 study, one
article based on a 2004 study, one article based on a 2008 study, and three articles based on 2010
studies). FDA also repeatedly relies on studies of the populations of other countries, such as
Canada, China, Singapore, Scotland and the United Kingdom. See id. And FDA relies on multiple
studies that discuss health risks (such as cervical cancer, infertility, kidney cancer, and
osteoporosis) that are not addressed in the proposed warnings. See id. None of these studies shed
any light on the relevant question: what does the U.S. population currently know about the health
risks identified in the proposed warnings?

        FDA relies on only a handful of studies that address that question. And several of those
studies actually show that the public does understand the health risks identified in the proposed
warnings. For example, FDA relies on a 2015 study showing that 94.6% of people know that
smoking causes throat cancer, 83.3% of people know that smoking causes oral cancer, 93.1% of
people know that smoking causes mouth cancer, 82.1% of people know that smoking causes
esophagus cancer, and 60.6% of people know that smoking causes lip cancer. See id. That study
therefore undermines, rather than supports, FDA’s assertion that people do not understand that
smoking causes head and neck cancer. See also id. (relying on a 2010 study showing that
“[p]articipants knew about the risk of [low birth weight] and premature birth, supporting previous
research on the topic”).

        Moreover, FDA cannot rely on its consumer research studies to demonstrate that the public
does not know about these risks. As an initial matter, these surveys suffer from methodological
problems that prevent FDA from relying on them. See infra pp. 41–42. In addition, these surveys
lack virtually any relevant information about the public’s knowledge. Those surveys asked
respondents (among other things) whether FDA’s proposed graphic warnings contained “new
information” and whether respondents “learned something” from the warnings. 84 Fed. Reg. at
42,771. But these “new information” and “self-reported learning” measurements are virtually
meaningless. Both questions are dripping with social-desirability bias: FDA’s surveys plainly
convey to respondents that they are supposed to say that the warnings contain “new information”
and that the respondents “learned something.” This is clearly illustrated by the results that FDA
got when it asked these questions about the 35-year-old, universally known Surgeon General’s
warnings: 27.9% of people said that they contained “new information” and the “mean rating of
self-reported learning … was 3.02” on a scale of 1 (learned nothing) to 7 (learned very much).
Such high results demonstrate that FDA’s questions are irredeemably flawed.



                                               – 16 –
        In addition, FDA’s first consumer research study calls into doubt whether the proposed
warnings actually convey any new information. As explained above, FDA concedes that the
Tobacco Control Act’s warnings cannot meaningfully increase the public’s understanding about
the risks of smoking because “the public already has a high pre-existing level of knowledge” about
those risks. See supra p. 15. And FDA’s first consumer research study suggests that the proposed
warnings fare little better. That survey analyzed whether respondents thought that FDA’s proposed
textual warnings were more “informative” than the Tobacco Control Act’s textual warnings. Only
two of the proposed textual warnings passed that test. See Study 1 Results Report at 3-11. If the
Act’s textual warnings are universally understood (as FDA concedes), and the proposed textual
warnings are not any more informative, it stands to reason that the proposed textual warnings are
likewise universally understood.

         Tellingly, FDA is silent about other measures that could show whether the public
understands these risks. For example, FDA could have relied on the PATH data discussed above:
after all, the PATH survey was “started explicitly to inform the FDA’s regulatory decisions and
actions with respect to smoking.” Klick Report ¶ 5.18. But FDA ignored that evidence, which
shows that the public universally understands almost all of these risks. In addition, at the beginning
of FDA’s second consumer research study, the Agency asked respondents whether smoking caused
the diseases that are mentioned in the warnings. But FDA has not released that data—perhaps
because the data show that FDA was trying to solve a hypothetical problem.

        5. Most importantly, FDA effectively concedes that the public already knows about many
of the risks identified in the proposed warnings.

        To begin, take the two textual warning statements that FDA retained from the Tobacco
Control Act: “Tobacco smoke can harm your children” and “Tobacco smoke causes fatal lung
disease in nonsmokers.” 84 Fed. Reg. at 42,797. As explained above, FDA has conceded that “the
public already has a high pre-existing level of knowledge of the[se] specific health consequences,”
84 Fed. Reg. at 42,764, and that showing these warnings to people will not increase their
understanding. See supra p. 15. Given that everyone “already know[s]” this information, these
warnings are unjustified. NIFLA, 138 S. Ct. at 2377.

        In addition, several of the proposed warnings do not convey any relevant information
beyond what the Tobacco Control Act’s warnings conveyed. For example, one of the Act’s
warnings says that “Cigarettes cause strokes and heart disease.” 15 U.S.C. § 1333(a)(1). FDA’s
proposed warning repeats virtually the same information: “Smoking can cause heart disease and
strokes by clogging arteries.” 84 Fed. Reg. at 42,797. The proposed warning conveys the exact
same information about the risk of smoking cigarettes (that it can cause strokes and heart disease)
and then conveys a granular piece of information about how the risk operates (by clogging
arteries). Even if this disease mechanism is new information to some people, FDA has not shown
(and cannot show) that adding this granular piece of information affects the public’s understanding
about the risks of smoking.

        As another example, one of the Act’s warnings says that that “Cigarettes cause fatal lung
disease.” 15 U.S.C. § 1333(a)(1). Again, FDA’s proposed warning repeats virtually the same
information: “Smoking causes COPD, a lung disease that can be fatal.” 84 Fed. Reg. at 42,797. As
before, the proposed warning does not convey any additional information about the risk of smoking

                                               – 17 –
cigarettes; it simply names the “fatal lung disease” that is described in both warnings. Moreover,
it is not clear that much of the public will know what COPD is, thus making the proposed warning
unnecessarily complex and less meaningful. The same analysis largely applies to the proposed
warning “Smoking causes head and neck cancer,” which conveys little beyond the Act’s warning
“Cigarettes cause cancer,” and the proposed warning “Smoking during pregnancy stunts fetal
growth,” which conveys little beyond “Smoking during pregnancy can harm your baby.” Compare
15 U.S.C. § 1333(a)(1), with 84 Fed. Reg. at 42,797.

        In short, the evidence shows that the public “already knows” about the major risks of
smoking and many of the risks identified in the proposed warnings. NIFLA, 138 S. Ct. at 2377.
FDA nevertheless insists that the public needs to be warned about these risks, and graphic warnings
are the only way to do so. That is a solution in search of a problem, and it is “unjustified” under
Zauderer. See NIFLA, 138 S. Ct. at 2377.

                       (b)     Even if the public did not understand these risks, FDA has not
                               shown that graphic warnings would increase the public’s
                               understanding.

        The evidence demonstrates that FDA has not shown that the public lacks relevant
information about the risks of smoking. But even if FDA could make such a showing, the Agency
has not shown that graphic warnings would address that problem.

         1. As explained above, graphic warnings evoke negative emotions such as fear, shame, and
disgust. See supra Section I.B.1. But the “empirical evidence on the use of emotional appeals in
warnings is mixed at best.” Klick Report ¶ 5.81. As Dr. Martin explains, “[n]euroscience supports
the [conclusion] that smokers have a strong tendency to avoid high-threat messages.” Martin
Report at 5. Dr. Martin’s clinical experience confirms that fact: “Through additional interviews,
we found that the smokers were already aware of those risks and chose to avoid thinking about
them to the point of rejecting, and becoming irritated by, the message as well as the messenger.”
Id. at 6.

        Professor Joannes Evangelista Steenkamp, who is an expert in marketing communications,
agrees with Dr. Martin. As Professor Steenkamp explains, a “negative emotion like fear” can
undermine a message’s effectiveness. Steenkamp Report at 17. A high level of fear “produces
inhibiting effects,” which may cause the audience to “emotionally block the message by tuning
out, perceiving it selectively, or denying its arguments outright.” Id. Thus, “[r]esearch has shown
that anti-smoking messages and graphic health warnings using high levels of fear were ineffective
because they led to defensive tendencies such as message avoidance and interfered with the
processing of recommended solutions.” Id.

         Because of these dynamics, multiple studies have concluded that graphic warnings do not
change people’s beliefs about the harms of smoking. See, e.g., Brewer et al. 2018, at 238; Byrne
et al. 2017, at 313; Byrne et al. 2015, at 686–88, 690; Niederdeppe et al. 2019, at 47; Skurka et al.
2018, at 863; Sussenbach et al. 2013, at 1202.

      2. FDA tries to demonstrate that the proposed warnings would increase the public’s
knowledge by relying on its second consumer research study. FDA begins by arguing that the

                                               – 18 –
proposed warnings “demonstrate statistically significant improvements, as compared to the control
condition (i.e., the Surgeon General’s warnings), on both the outcomes of ‘new information’ and
‘self-reported learning’ (i.e., knowledge gain).” 84 Fed. Reg. at 42,772 n.10. FDA then argues that
“the outcomes ‘new information’ and ‘self-reported learning’ are predictive for the task of
identifying which of the cigarette health warnings increase understanding of the negative health
consequences of cigarette smoking.” Id. at 42,772. But this survey is deeply flawed.

       First, as explained further below, FDA’s surveys suffer from methodological problems that
prevent FDA from relying on them. See infra pp. 41–42.

       Second, because FDA’s second survey tested the new textual statements and the graphic
images in combination, there is no basis to think that the supposed improvements are attributable
in any way to the graphic components of the proposed warnings, rather than to the new text.

        Third, the survey does not actually demonstrate that the proposed warnings convey new
information to the public. As explained above, the “new information” and “self-reported learning”
questions are infected with social-desirability bias, which makes them unreliable. See supra pp.
16–17. And FDA’s first consumer research study demonstrates that the proposed warnings are no
more “informative” than the Tobacco Control Act’s warnings, which calls into question whether
they actually convey any new information at all. See supra p. 17.

        Fourth, even if the proposed warnings convey some new information, FDA has not shown
that they convey enough information to meaningfully change how the public thinks about smoking.
FDA says that it is “including in th[e] proposed rule only the warnings that demonstrate statistically
significant improvements, as compared to the control condition (i.e., the Surgeon General’s
warnings) on both the outcomes of ‘new information’ and ‘self-reported learning’ (i.e., knowledge
gain).” Id. at 42,772. But that is an exceedingly low bar. FDA repeatedly says that smokers see the
Surgeon General’s warnings “over 5,100 times per year,” and that those warnings “have not
changed in nearly 35 years.” Id. at 42,756, 42,759. And as already discussed, FDA effectively
concedes that knowledge of those warnings is universal. See supra pp. 14–15. In other words,
FDA’s justification for including a warning in the proposed rule is merely that the warning
conveyed more “new information” than the universally understood, 35-year-old Surgeon
General’s warnings that smokers see literally thousands of times per year.

        Fifth, FDA’s second consumer research study does not demonstrate that the warnings will
help the public learn anything. FDA focused on the “new information” and “self-reported
learning” measurements because the Agency believes that “people are more likely to pay attention
to information that is new,” and because getting individuals to notice and pay attention to the
warnings is the “first step” to increasing public understanding. 84 Fed. Reg. at 42,765. But there
is a second step to increasing public understanding—individuals must “mentally store[] the
information” and “give[] meaning to [it],” so it can be remembered later. Id. at 42,760; see also id.
(“How much the information is mentally processed, reflected on, and thought about impacts how
well the information is learned and understood.”). And notably, FDA does not say that the graphic
warnings will help the public with that second step. At best, therefore, FDA has shown that the
graphic warnings might help with the first step of a two-step process. That is not sufficient to show
that graphic warnings will actually “remedy” a harm.


                                               – 19 –
        FDA’s second consumer research study confirms the point. In that study, FDA tested
respondents’ knowledge about the health risks of smoking (“Session 1”), showed respondents the
proposed warnings, and then tested their health beliefs again after one day (“Session 2”) and after
fourteen days (“Session 3”). Id. at 42,771–72. At the end of that process, five of the warnings
actually reduced the respondents’ knowledge about the relevant health risks, and seven of the
remaining eight warnings saw sharp decreases in knowledge gains between Session 2 and Session
3. See Study 2 Results Report at 3-10 to 3-17 (showing drops between Session 2 and Session 3 of
76%, 66%, 55%, 50%, 50%, 40%, and 34%).

        FDA’s decision not to rely on these statistics is telling. FDA asserts that “warning
statements focused on less-known health consequences of smoking paired with concordant color
graphics would promote greater public understanding of the risks associated with cigarette
smoking.” 84 Fed. Reg. at 42,755. The best way to measure whether the proposed warnings
actually would advance that interest is to show people the warnings, and then measure their health
beliefs at some point in the future. FDA tried to do that here, and the warnings either reduced
people’s knowledge, or had only a fleeting impact that quickly started wearing off. So FDA
decided to focus on a different measurement, one that was (supposedly) more favorable, but far
less relevant to the question at hand. That is an implicit admission that FDA cannot prove that the
warnings will actually increase public knowledge about the risks of smoking.

       Sixth, even if the warnings helped the public learn something, the survey does not show
what the public will learn. On this point, FDA inexplicably failed to ask the crucial questions: the
Agency asked whether the warnings conveyed new information, but failed to ask what information
people thought was new; the Agency also asked whether people learned something from the
warnings, but failed to ask what people learned. Given the emotional, ideological, and misleading
nature of the warnings, it is entirely possible that people “learned” something that is wrong, or
something that is unrelated to the risks of smoking. See supra Sections I.B.1–2.

        3. As the evidence above demonstrates, FDA cannot show that the proposed warnings will
increase the public’s understanding about the health risks of smoking. But there is an even deeper
problem with those warnings: FDA cannot show that they will meaningfully change how the public
thinks about the overall risks of cigarettes.

        FDA says that the “proposed warnings are intended to promote greater public
understanding of the negative health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755.
As a logical matter, when people think about those consequences, they look at all of the individual
risks of smoking and use them to form an impression of the overall risk. In that process, not all
risks are treated equally: some risks are large and some are small, and unsurprisingly, people tend
to give more weight to the larger risks and less weight to the smaller risks. Indeed, in some cases,
people may not give any weight to a particular risk of smoking. As Dr. Klick explains, “if more
important or severe risks do not sway a decision, lower level risks will not either.” Klick Report
¶ 4.6. Thus, “for those who know smoking is deadly but are still inclined to smoke, risks like
blindness and erectile dysfunction are likely not material.” Id. ¶ 8.1.

        Here, Dr. Klick analyzed PATH data to determine whether smokers find the risks identified
in the proposed warnings to be material. The PATH survey measures respondents’ knowledge of
specific smoking risks (including many of the risks identified in the proposed warnings), their

                                              – 20 –
assessment of the overall risk of smoking, and their decision whether to smoke. Using that data,
Dr. Klick ran a regression analysis to answer the following question: “[I]f an individual who
already believes smoking is extremely harmful to his health but continues to smoke, suddenly
becomes aware of a new specific risk, how likely is it that the new risk knowledge induces him to
stop smoking?” Id. ¶ 5.31.

        Dr. Klick reported the results as odds ratios, which describe the likelihood that someone
who agrees that smoking poses a particular risk will nevertheless smoke. See Id. ¶ 5.33 n.43. An
odds ratio “greater than one implies that one who agrees with the risk is more likely to smoke than
the person who does not agree with the risk,” and a ratio less than one “implies that one who agrees
with the risk is less likely to be a smoker than one who does not agree with the risk.” See id. Dr.
Klick’s results overwhelmingly demonstrate that the risks described in the proposed warnings do
not have any effect on people’s overall risk assessment or smoking behavior:

        Effect of General Harm Assessment on Smoking Likelihood

        Fixed Effects Logistic Regression

                                                     Odds Ratio          Odds Ratio

        How harmful do you think cigarettes are to   0.56
        health (1-5)                                 p < 0.01

        Indicated cigarettes are very or extremely                       0.38
        harmful to health
                                                                         p < 0.01

        Agree that second-hand smoke can cause       1.00                0.99
        lung disease in non-smokers
                                                     Not statistically   Not statistically
                                                     significant         significant

        Agree that smoking causes bladder cancer     1.11                1.10
                                                     Not statistically   Not statistically
                                                     significant         significant

        Agree that smoking causes harm to unborn     0.96                0.98
        fetuses from second-hand smoke
                                                     Not statistically   Not statistically
                                                     significant         significant

        Agree that smoking causes heart disease      0.87                0.86
                                                     Not statistically   Not statistically
                                                     significant         significant

        Agree that smoking causes stroke             1.07                1.07
                                                     Not statistically   Not statistically
                                                     significant         significant

        Agree that smoking causes lung disease       0.92                0.90
                                                     Not statistically   Not statistically
                                                     significant         significant



                                               – 21 –
        Effect of General Harm Assessment on Smoking Likelihood

        Agree that smoking causes poor circulation    0.82                   0.79
                                                      Not statistically      Not statistically
                                                      significant            significant

        Agree that smoking causes blindness           0.98                   0.99
                                                      Not statistically      Not statistically
                                                      significant            significant

        Individual Fixed Effects                      Yes                    Yes

        Wave Fixed Effects                            Yes                    Yes

        The outcome variable is a 0-1 indicator denoting whether the individual currently smokes
        cigarettes. Data from waves 1-3 are used in the estimation. The conditional logit model is
        used for estimation (“clogit” in Stata). Regressions are weighted according to the PATH
        longitudinal weights averaged for each person over the three waves. Standard errors are
        clustered at the individual level.


       Based on his analysis, Dr. Klick concluded that a person’s awareness of the individual risks
surveyed in the PATH data has no statistically significant effect on smoking behavior, and
generally has no effect on the person’s overall risk assessment of smoking. Id. ¶ 5.36. Once again,
FDA deliberately chose not to rely on this data, even though the PATH was “started explicitly to
inform the FDA’s regulatory decisions and actions with respect to smoking.” Id. ¶ 5.18.

        This analysis is devastating for the proposed rule. As explained above, FDA does not have
a substantial interest in giving people information. See supra Section I.B.5. That is all the more
true when that information is immaterial to the people receiving it. Dr. Klick’s analysis shows that
the information in the proposed warnings will have no effect on people’s decision whether to
smoke, and generally will not even affect their overall assessment of the risks of smoking. Thus,
FDA does not have a substantial interest in compelling manufacturers to deliver that information
through gruesome, disturbing images that are designed to frighten their customers.

       In sum, the evidence shows that, even if the proposed warnings increase the public’s
knowledge about the risks of smoking, the warnings will not change how the public thinks about
the overall risks of cigarettes or affect smoking behavior. Such a useless transfer of information
does not satisfy Zauderer’s requirement that the compelled speech “remedy” a real-world harm.

                       (c)         FDA cannot show that graphic warnings will reduce smoking.

       FDA does not assert that the proposed graphic-warnings rule would reduce smoking, and
the Agency’s previous analysis demonstrates that any such claim would be wrong.

         In the first graphic-warnings rule, FDA argued that the warnings would “decrease smoking
initiation and increase smoking cessation.” Required Warnings for Cigarette Packages and
Advertisements, 76 Fed. Reg. 36,628, 36,719 (June 22, 2011). But FDA failed to produce even a
“shred of evidence” that the warnings would have that effect. R.J. Reynolds, 696 F.3d at 1219.
Indeed, FDA’s own study determined that the warnings would reduce smoking rates by a mere

                                                – 22 –
0.088%, a number that FDA conceded was statistically indistinguishable from zero. 76 Fed. Reg.
at 36,775–76. As FDA explained: “our effectiveness estimates are in general not statistically
distinguishable from zero; we therefore cannot reject, in a statistical sense, the possibility that the
rule will not change the U.S. smoking rate. Therefore, the appropriate lower bound on benefits is
zero.” Id. at 36,776; see also Ngo et al. 2018, at 6; Shang et al. 2017, at 10.

         Nothing has changed in the past eight years—there is still no evidence that the warnings
will reduce smoking. Smoking prevalence and cigarette consumption have “generally declined
over the past several decades.” 84 Fed. Reg. at 42,758. Between 1965 and 2017, the percentage of
adults who smoked cigarettes fell from 42.4% to 14%. Compare U.S. Dep’t of Health and Human
Servs., Office of the Surgeon General, The Health Consequences of Smoking—50 Years of
Progress 720 (2014), https://tinyurl.com/y54j8anx (“HHS 2014”) (42.4%), with CDC, Current
Cigarette Smoking Among Adults in the United States (last updated Feb. 4, 2019),
https://tinyurl.com/jdqoxrq (14%). Between 1981 and 2017, the number of cigarettes purchased
annually in the United States dropped from 640 billion to 249 billion—a decline of more than 60%
despite an increase in the U.S. population of more than 100 million. Compare CDC, Surveillance
for Selected Tobacco-Use Behaviors—United States, 1900–1994 (Nov. 18, 1994),
https://tinyurl.com/yxoxxrrn (640 billion), with CDC, Economic Trends in Tobacco (last updated
July 23, 2019), https://tinyurl.com/y8y599kb (249 billion). And between 1997 and 2018, the
percentage of high school students who smoked fell from 36.4% to 8.1%. Compare HHS 2014
(36.4%), with CDC, Youth and Tobacco Use (last updated Feb. 28, 2019),
https://tinyurl.com/jvsmmen (8.1%); see also 2018 National Survey on Drug Use and Health,
https://tinyurl.com/y4amqfss (finding that, in 2018, 2.7% of adolescents aged 12 to 17 smoked
cigarettes in the past month).

        FDA cannot demonstrate that graphic warnings would cause smoking to decline any faster
than it already has. On the contrary, the evidence suggests that graphic warnings would not
meaningfully affect smoking rates. As Dr. Klick demonstrates, there is no evidence that the
presence of graphic warnings in Australia, Canada, and the United Kingdom produced a reduction
in smoking among adults or youth in those countries. Klick Report ¶¶ 6.11–6.26. For example,
Canada adopted a graphic-warnings rule in 2001. Id. ¶ 6.14. Since that time, however, smoking in
Canada has declined at virtually the same rate as in the United States: 0.486% per year for Canada
and 0.492% per year for the United States. Id. The same thing is true of Australia and the United
Kingdom.




                                                – 23 –
                                             Smoking Prevalence Rates
                                                U.S., Canada, Australia, U.K.

                    .3
            Percent Smokers 18+
             .15     .2
                    .1     .25




                                  2000          2005             2010           2015            2020




                                         I~ -
                                         U.S.               U.S. Non-Linear Trend
                                         Canada             Canada Non-Linear Trend
                                         Australia          Australia Non-Linear Trend
                                         U.K.               U.K. Non-Linear Trend



        Moreover, few studies have even attempted to demonstrate that graphic warnings would
reduce smoking, much less proved that they would do so. RAIS submitted a Freedom of
Information Act request for government-funded graphic-warnings research, and even the
researchers who applied for government funding candidly admitted that “there is limited research
on the effectiveness of graphic warning labels for reducing actual smoking rates.” See Dr. Daniel
D. Langleben, Application for Federal Grant from the National Institutes of Health (submitted on
Oct. 29, 2012) (attached as Exhibit N). Little has changed since the researchers made that
admission. See, e.g., Brewer et al. 2016, at 153 (“While a large experimental literature has
developed, these experiments use very brief exposure to warnings; assess non-behavioural short-
term outcomes, such as attitudes or quit intentions, instead of smoking behavior; and, yield results
that need corroboration outside of a controlled research setting.”).

         This lack of evidence is unsurprising. As Dr. Martin explains, studies that focus on actual
smoker behavior demonstrate that smokers quit because of self-motivation and self-efficacy,
which is a “belief in one’s ability to change a behavior.” Martin Report at 4. And fear-based
warnings actually weaken people’s motivation to change and their belief that they can do so. See
id. In addition, fear-based warnings cause many smokers to perceive that their “freedoms are being
threatened, taken away or restricted.” Id. at 3. When faced with such a threat, many smokers
“behave in a manner that is … the opposite from the encouraged behavior.” Id. at 3–4. As Dr.
Martin explains, “confrontation of almost any kind tends to produce an opposing reaction in the
targeted individual,” leading to “equal or greater levels of resistance.” Id. at 3. 4


        4
         See also Robert Hornik, Application For Grant Funding From The National Institutes Of Health (Oct. 21,
2011) (“Terror management theory (TMT) suggests that fear appeals that make the mortality of the target audience

                                                        – 24 –
        As a result, fear-based warnings are “not related to a successful behavioral outcome and in
many smokers cause[] the opposite effect.” Id. at 4; see also Klick Report ¶ 5.81 (“[E]mpirical
evidence on the use of emotional appeals in warnings is mixed at best, and substantial literature
suggests that fear-based warnings are not generally effective in changing actual behavior.”).
Indeed, an “established body of clinical, experimental and theoretical literature from the fields of
health, addiction and motivation demonstrates the negative effects of extreme warnings, threats
and fear communications in attempting to change motivation and behavior.” Martin Report at 3;
see also Klick Report ¶ 5.82 (“Some studies find that [fear-based] warnings may increase the
incidence of the behaviors they are trying to discourage.”). Dr. Martin therefore concludes that
“FDA’s graphic warnings campaign will likely harm public health through weakening motivation
and impeding overall quitting in a significant portion of the smoking population.” Martin Report
at 2.

                  7.        Graphic warnings are “unduly burdensome” because they are broader
                            than reasonably necessary.

        Under Zauderer, a compelled disclosure cannot be “unduly burdensome.” NIFLA, 138 S.
Ct. at 2377. A compelled disclosure fails that test if it is “broader than reasonably necessary.” Id.
And to show that a disclosure is not broader than reasonably necessary, the government has the
burden of proving that less-restrictive means are not sufficiently effective. See, e.g., id. at 2376
(“California argues that it has already tried an advertising campaign, and that many women who
are eligible for publicly-funded healthcare have not enrolled. But California has identified no
evidence to that effect.”); United States v. Philip Morris USA Inc., 566 F.3d 1095, 1143 (D.C. Cir.
2009) (per curiam) (“Although the standard for assessing burdens on commercial speech has
varied, the Supreme Court’s bottom line is clear: the government must affirmatively demonstrate
its means are ‘narrowly tailored’ to achieve a substantial government goal.” (citations omitted)).
For example, the Ninth Circuit recently held that a government-mandated warning label that took
up 20% of advertisements was “unduly burdensome” because a study showed that smaller
warnings would accomplish the government’s goals. See Am. Beverage, 916 F.3d at 757. The
Tobacco Control Act’s graphic-warnings requirement and the proposed rule fail the “unduly
burdensome” test.

        a. Under the proposed rule, each cigarette package must bear a graphic warning that takes
up the top 50% of the package’s front and rear panels. See 15 U.S.C. § 1333(a)(2). The warnings
have two components: a textual warning statement, and a large color image that depicts the
“negative health consequences of smoking.” See id. § 1333(a)(1), (d). These requirements impose
a heavy burden in four primary ways.

       First, by taking up fully half of a cigarette package’s front and rear panels, the graphic
warnings would drastically limit the physical space that manufacturers have to communicate.
Claxton Declaration ¶ 16 (attached as Exhibit L). This requirement would force manufacturers to

salient may function differently than do other types of threat. TMT holds that when faced with one’s mortality, people
seek to manage the distress produced by focusing inward on their core values, world-view and ideology. In studies
that apply TMT to behavior change, appeals that activate the target’s mortality salience can boomerang in contrast to
other appeals but only for those for whom the behavior being targeted is a part of their world view central to their self-
esteem. By making mortality salient, those seeing the behavior as a part of their core identity can respond by defending
their identity and dismissing the persuasive appeal as irrelevant or incredible.”).

                                                         – 25 –
redesign both the front and back of their cigarette packages, thus interfering with trademarks and
trade dress. Claxton Declaration ¶ 18. For example, the graphic warnings will materially impair
RAIS’s use of the “iconic Camel logo,” which it has “used in various ways to identify the brand
since 1913.” Claxton Declaration ¶ 18.



                                                        WARNING:
                                                        Tobacco
                                                        smoke can
                                                        harm your
                                                        children.




             TURKISH & DOMESTIC                            TURKISH & DOMESTIC
                      BLEND                                          BLEND


        Current pack front                     Modified pack front

        Manufacturers cannot respond to the proposed rule by simply shrinking their brand
information to half its current size. Under applicable state and federal law, tobacco products
generally must be displayed several feet behind a sales counter. See, e.g., 21 C.F.R. § 1140.16(c);
Claxton Declaration ¶ 24. Because cigarette packages are set so far back, substantially reducing
the size of the message on those packages would make the message extremely difficult to read.
Indeed, if manufacturers had 50% less space on the front and back of cigarette packages for
conveying messages, the words on those packages would quickly become illegible and—for all
practical purposes—invisible. Claxton Declaration ¶ 25.

        Second, the proposed rule exacerbates this problem by taking up the top 50% of the
package’s front and rear panels. The top of the package is naturally the most prominent, so even
under the best-case scenario, the proposed rule would lead consumers to focus on the graphic
warnings instead of the manufacturer’s message. Claxton Declaration ¶ 16. But in many cases, the
effect will be far worse. As the image below reflects, many retail outlets arrange cigarette packages
so only the top portion is visible. Claxton Declaration ¶ 25. This common method of displaying
cigarettes allows consumers to see only the top part of the package, which would mean that
consumers see only the graphic warnings. Claxton Declaration ¶ 26.




                                               – 26 –
                                      Current Retail Display




                       Modified Retail Display Reflecting Proposed FDA Rule


       Third, the graphic images themselves will make it harder for manufacturers to effectively
convey information to consumers. FDA has proposed to adopt thirteen graphic images that depict
the “negative health consequences of smoking.” 15 U.S.C. § 1333(d). These images are plainly
designed to evoke feelings of fear and disgust in consumers, disparage that product, and convey
the government’s message that people should not smoke cigarettes. See supra Section I.B.1. That
will have one of two effects: either the images will pull consumers’ attention away from
manufacturers’ message or the images will repulse consumers and potentially cause them to avoid
looking at cigarette packaging at all. Either way, the graphic images impose a heavy burden on
manufacturers’ speech. Claxton Declaration ¶ 15.

        Fourth, the combination of these factors—gruesome images that take up the top 50% of
the front and back of cigarette packages—will make all cigarette packages look substantially the
same. That makes it more difficult for manufacturers to “differentiate their brands from
competitors’ brands,” Claxton Declaration ¶ 12, which in turn makes it harder “to succeed in the
marketplace,” Claxton Declaration ¶ 4.




                                             – 27 –
                                      Current Retail Display




                        Modified Retail Display Reflecting Proposed FDA Rule
                (Yellow Shading Reflects Additional 20% Required Graphic Warnings)



         The combined effect of these requirements would harm cigarette manufacturers’ ability to
communicate with their consumers. The proposed rule would seize a huge portion of every
cigarette package to convey the government’s own anti-smoking message. That message would
occupy the most prominent part of the package—and often the only part of the package that
consumers could see. Thus, when adult cigarette consumers look at a pack of cigarettes, they will
see only one thing: the government’s anti-smoking message. That will “unquestionably reduce our
ability to communicate and reduces the effectiveness of our communication.” Claxton Declaration
¶ 16.

        b. Under the proposed rule, cigarette advertisements must bear a graphic warning that takes
up at least the top 20% of the advertisement. 15 U.S.C. § 1333(b)(2). Although not as onerous as
the requirements for cigarette packaging, these restrictions on cigarette advertising will severely
impair manufacturers’ ability to communicate with adult cigarette consumers. The proposed rule

                                              – 28 –
again seizes the most prominent portion of the advertising space—the top—for the government’s
message. See supra pp. 26–27. And again, FDA’s proposed graphic images are plainly designed
to evoke feelings of disgust and shame in consumers, and to convey the government’s message
that people should not smoke cigarettes. See supra Section I.B.1. Thus, the proposed rule “would
have much the same effect on cigarette advertisements that it has on cigarette packaging: the
warnings would either distract consumers from Reynolds’s message or repulse consumers and
potentially cause them to avoid looking at Reynolds’s message at all.” Claxton Declaration ¶ 28.

         c. The burdens on cigarette packaging and advertising are extremely significant. As FDA
concedes, cigarette packages and advertising are very important to manufacturers. See 84 Fed.
Reg. at 42,759 (“Cigarette packages and advertisements can serve as an important channel for
communicating health information to broad audiences that include both smokers and
nonsmokers.”); id. (“The importance of cigarette advertising is reflected in cigarette companies’
substantial annual expenditures for cigarette advertising and promotion in the United States, which
totaled $1.3 billion in 2017.”). And the significance of restrictions on packaging and advertising
is all the greater because the ability of cigarette manufacturers to communicate with consumers is
already highly limited.

        Federal law prohibits cigarette manufacturers from using many forms of communication
that advertisers would normally use. For example, federal law prohibits cigarette companies from
advertising through television or radio. See 15 U.S.C. § 1335. Federal law likewise prohibits
cigarette companies from (a) selling or giving away any promotional items (other than
matchbooks) that have a brand name, symbol, or colors associated with a cigarette brand,
(b) sponsoring “any athletic, musical, artistic, or other social or cultural event, or any entry or team
in any event,” using a brand name, symbol, or colors associated with a cigarette brand, and
(c) giving out free samples. See 21 U.S.C. § 387a-1; 21 C.F.R. §§ 1140.16, 1140.34.

         Moreover, federal law is not the only source of restrictions on cigarette advertising. In
1998, RAIS and other major cigarette manufacturers settled litigation brought by forty-six states.
Under the settlement agreement, known as the Master Settlement Agreement or “MSA,” the
participating manufacturers agreed to additional restrictions on cigarette advertising, including
prohibitions on using billboard and transit advertising, paid product placement, event
sponsorships, as well as advertising in sports stadiums and arenas. See MSA § III(d),
https://tinyurl.com/y6te8olv.

       RAIS has also voluntarily adopted its own restrictions to make sure that its advertising
focuses on adult tobacco consumers. The vast majority of RAIS marketing takes place through
one-on-one, direct interactions with consumers that are third-party verified to be age 21 and older
and that have indicated that they want access to tobacco advertising and communications from the
Company. In addition, with respect to mass media, RAIS employs strict guidelines to ensure that
the audience overwhelmingly consists of adults. For example, RAIS advertises only in print
publications where 85% or more of the publication’s readership is 18 years of age or older (where




                                                – 29 –
Mediamark Research Inc. (“MRI”) print publication 12+ survey data is available) or where the
median readership age is at least 23 (where MRI 18+ survey data is available). 5

       RAIS also restricts its marketing in other ways in an effort to avoid content that may have
unique appeal to persons under the age of 21. This includes the following:

             •    No testimonials by sports figures or celebrities or any person with special
                  appeal to persons under 21 years of age;

             •    No person appearing in any advertising materials shall be under age 25 or
                  be styled to look under age 25;

             •    Content shall not suggest that use of cigarettes is essential to social
                  prominence, distinction, success, or sexual attraction, nor shall any content
                  picture a person using any products in an exaggerated manner; and

             •    Content shall not depict persons participating in, or obviously just having
                  participated in, a physical activity requiring stamina or athletic conditioning
                  beyond that of normal recreation.

        Taken together, these restrictions mean that RAIS’s advertising and communications with
adult cigarette consumers are highly restricted. For example, the four most prominent
communications channels in traditional media are television, radio, outdoor advertising, and print
advertising. Federal law prohibits RAIS from using two of those channels (television and radio),
the MSA largely prohibits RAIS from using a third channel (outdoor advertising), and its ability
to use the fourth channel (print advertising) is heavily regulated by federal law and limited by our
own voluntary policies.

        These restrictions make this a far more compelling case than American Beverage
Association, in which the Ninth Circuit invalidated a warning requirement that took up 20% of
certain advertisements for sugar-sweetened beverages. See Am. Beverage Ass’n, 916 F.3d 749.
There, the warning requirement did not apply to many types of marketing communication,
including “advertising in or on: periodicals; television; electronic media; [sugar-sweetened
beverages] containers or packaging; menus; shelf tags; vehicles used by those in the business of
manufacturing, selling, or distributing [sugar-sweetened beverages]; or logos that occupy an area
of less than 36 square inches.” Id. at 753–54. Thus, the government’s commandeering of 50% of
cigarette packaging and at least 20% of cigarette advertising is a much greater imposition than it
would be for manufacturers of most other products, because it takes away a far greater share of the
cigarette manufacturers’ overall ability to deliver their message. See Lorillard Tobacco Co. v.
Reilly, 533 U.S. 525, 564–65 (2001) (noting that, where commercial speakers have “few avenues
of communication” with consumers, restrictions on those few avenues can “place a greater, not
lesser, burden on [their] speech”); Linmark Assocs., Inc. v. Twp. of Willingboro, 431 U.S. 85, 93
         5
           These age-based metrics, which Reynolds originally implemented for cigarette product print advertising as
part of a 2004 Settlement Agreement made with the State of California, are consistent with the language of 21 C.F.R.
§ 1140.32(a)(2)(i) (“For the purposes of this section, an adult publication is a newspaper, magazine, periodical, or
other publication: (i) Whose readers younger than 18 years of age constitute 15 percent or less of the total readership
as measured by competent and reliable survey evidence.”).

                                                       – 30 –
(1977) (invalidating ban on house “for sale” signs where the alternative avenues of speech existed
only “in theory”).

         d. In contrast to the burdensome graphic-warnings requirement, Congress and FDA have
many less-restrictive alternatives for achieving their objectives. For example, they could
(a) change the text of the existing warnings, (b) change the size and placement of those warnings,
or (c) adopt graphic warnings that have a less-intrusive size and placement or less-provocative
content. Congress and FDA could require that each cigarette package include an insert that
provides information about various health risks. See James F. Thrasher et al., Cigarette Package
Inserts Can Promote Efficacy Beliefs and Sustained Smoking Cessation Attempts: A Longitudinal
Assessment of an Innovative Policy in Canada, 88 Prev. Med. 59 (2016). Congress and FDA could
run a public-education campaign about the risks of smoking. See NIFLA, 138 S. Ct. at 2376
(holding that a compelled disclosure did not survive even intermediate scrutiny because, among
other things, the state could itself “inform low-income women about its services” “with a public-
information campaign”). And if Congress and FDA wanted to reduce smoking, they could try
giving people accurate information about potentially less-harmful tobacco products and urging
them to switch, or giving smokers cessation aids, such as a quitting hotline or free nicotine
replacement products. See Andrew Whitney, Michigan Gives Out Free Nicotine Patches, Gum As
Part Of Stop Smoking Campaign, The Heartland Institute (July 24, 2019),
https://tinyurl.com/y2atp9dd.

        FDA has a constitutional obligation to try all of these less-restrictive alternatives. But two
of these options stand out: new textual warnings (without graphic images) and public-education
campaigns.

        New Textual Warnings. First, adopting new textual warnings without graphic images
would almost certainly achieve FDA’s informational goal. Since 1965, Congress has required
manufacturers to display warnings on all cigarette packages. In part because of those warnings,
the public already understands that smoking cigarettes is harmful and knows about the major risks
of smoking. See supra pp. 14–15. There is no reason to believe that new textual warnings could
not be effective.

        In addition, the evidence suggests that new textual warnings would be at least as effective
as graphic warnings. A recent survey compared the proposed graphic warnings to several different
less-restrictive alternatives, such as text-only warnings on the side of the pack. Iyengar Report
¶ 20. That survey found very few statistically significant differences between FDA’s proposed
warnings and those less-restrictive alternatives regarding the amount of new information conveyed
by the warnings and respondents’ beliefs about the risks of smoking after viewing the warnings.
Id. ¶¶ 23–28. For example, for the new-information measurement, there were no statistically
significant differences between FDA’s proposed warnings and text-only warnings on the side of
the pack, and for the health-beliefs measurement, there were no statistically significant differences
between FDA’s proposed warnings and text-and-graphics warnings on the side of the pack. See id.
¶¶ 24, 27. Other studies on less-restrictive alternatives have reached similar conclusions. Klick
Report ¶ 7.12; see also Glock et al. 2013, at 259 (finding “no difference in risk perception” between
groups who saw graphic warnings and textual warnings); Klein et al. 2015, at 182 (finding that
“increasing the size of graphic warnings from 20% to 33% of an advertisement’s space” had no
effect on “smokers’ attention” or “repeat views”); Pepper et al. 2013, at 4 (finding that “warnings

                                               – 31 –
with these graphic images did not discourage adolescent males from wanting to smoke more than
text-only warnings”). Indeed, new textual warnings might actually be more effective than graphic
warnings because they do not rely on the type of fear-based appeals that cause some people to
“reject[] the message as well as the messenger.” Martin Report at 6; see also supra Section
I.B.6(b).

        In the proposed rule, FDA suggests that the Surgeon General’s warnings are inadequate
because of their “small size,” “lack of an image,” and “unchanged content.” 84 Fed. Reg. at 42,759.
But the evidence strongly suggests that any problems with the Surgeon General’s warnings stem
from the “unchanged content,” rather than their size or lack of images. As FDA repeatedly notes,
these warnings have not changed in 35 years. See 84 Fed Reg. at 42,756, 42,759, 42,760, 42,766.
What’s more, FDA explains that daily smokers see these warnings “over 5,100 times per year.”
Id. at 42,764, 42,759. And as explained above, the public already knows the information in those
warnings. It is no great mystery, therefore, that people often do not read or think about the
warnings.

        In 2018, RAIS urged FDA to test several less-restrictive alternatives to see whether they
would be as effective as graphic warnings. For example, RAIS suggested that FDA “show one
group of participants a package with the current Surgeon General’s warnings, show 16 groups a
package with the new textual warnings, and show 16 more groups a package with the new textual
warnings and graphic images.” See RAIS Comments, Docket No. FDA-2018-N-3552, at 4 (Nov.
16, 2018). This type of study would have “allow[ed] FDA to determine how much the graphic
images contribute, if at all, to FDA’s stated goal” of conveying information to the public. Id. But
FDA flatly refused to test this—or any other—less-restrictive alternative. Given FDA’s refusal to
test these alternatives, FDA has no basis whatsoever to conclude that any “new information”
conveyed by, or any “self-reported learning” caused by, the proposed warning is attributable to the
graphic images, rather than the textual warning statements.

       Public-Education Campaign. There is also strong evidence that an FDA-run public-
education campaign would be significantly more effective than the proposed graphic warnings.

        Over the past several decades, FDA has run multiple public-education campaigns to
educate the public about the risks of smoking cigarettes. Between 2009 and 2014, FDA spent more
than $500 million on such campaigns. U.S. Gov’t Accountability Office, No. 14-561, Most FDA
Spending Funded Public Education, Regulatory Science, and Compliance and Enforcement
Activities at 16–17 (June 2014), https://tinyurl.com/y93gktex. And since 2014, FDA has run
several different campaigns, including The Real Cost, Fresh Empire, This Free Life, and Every
Try Counts.

        These campaigns have several advantages over graphic warnings. These campaigns can
use many different communication channels, such as television, radio, websites, and social media,
that allow the speaker to convey more information than FDA can convey through graphic
warnings. Steenkamp Report § 4.4. These campaigns can also be changed more quickly than
graphic warnings, which allows the speaker to convey more current information. Klick Report
¶ 5.14. And these campaigns can target particular groups by using different messages and different
communication channels, rather than using a “one-size-fits-all message” like graphic warnings.
Steenkamp Report at § 3.1.

                                              – 32 –
        FDA has conceded that public-education campaigns have many of these benefits. For
example, in the context of its ongoing The Real Cost campaign regarding the dangers of e-
cigarettes, FDA has boasted about its ability to “ensure [that its] messages are reaching the
intended youth audience” by, among other methods, (1) running ads “on age-verified digital
platforms such as YouTube, Spotify, Pandora, Facebook and Instagram,” (2) “using location-
targeted advertising around high schools nationwide,” and (3) placing e-cigarette prevention
content on educational platforms that are typically accessed by students during the school day.”
FDA News Release (Sept. 18, 2018), https://tinyurl.com/y2adoe6w; see also FDA News Release
(July 22, 2019), https://tinyurl.com/yxnkj52k (explaining that the Real Cost campaign’s new ads
would “run on television networks such as TeenNick, CW, ESPN and MTV, as well as music
streaming sites, social media networks and other teen-focused media channels”); id. (explaining
that the Real Cost campaign “has generated nearly 2 billion teen views in 9.5 months,” and has
received “more than 578,000 likes, 89,000 shares, and 31,000 comments” on social media
platforms).

       FDA has also suggested that public-education campaigns can reduce smoking. Indeed, the
same week that FDA issued the proposed rule, FDA touted the Real Cost campaign as “highly
successful” and as “yielding tremendous results.” Norman E. Sharpless, Press Announcement
(Aug. 20, 2019), https://tinyurl.com/y3kmouoa. Specifically, FDA alleged that the Real Cost
campaign had “prevented up to 587,000 youth nationwide from initiating smoking between the
campaign’s launch in February 2014 and November 2016, half of whom might have gone on to
become established smokers.” Id.; see also Duke et al. 2019. And in late September 2019, FDA
boasted about a “series of groundbreaking public education initiatives to prevent young people
from ever starting to use tobacco and to help addicted smokers quit.” FDA’s Center for Tobacco
Products, Prevention Through Public Education (Sept. 24, 2019), https://tinyurl.com/y6c6veez.

       In sum, the evidence strongly suggests that these less-restrictive alternatives would achieve
FDA’s informational objective. For the past several decades, the government has used a
combination of textual warnings (without graphic images) and public-education campaigns to tell
the public about the major risks of smoking, such as lung cancer. See supra Section I.B.6(a).
Because of those efforts, the public universally understands those risks, and actually overestimates
many of them. See id. There is no reason to believe that these less-restrictive alternatives would
be any less effective here.

         e. The proposed rule does not meaningfully discuss the burdens that graphic warnings place
on manufacturers or FDA’s less-restrictive alternatives. Instead, FDA cites Discount Tobacco City
& Lottery, Inc. v. United States, 674 F.3d 509 (6th Cir. 2012), for the proposition that the Tobacco
Control Act’s graphic-warnings requirement is “not unduly burdensome because a manufacturer
has the ability to convey other information of its choosing in the remaining space available.” 84
Fed. Reg. at 42,778 (citing Disc. Tobacco, 674 F.3d at 530–31). But FDA fails to acknowledge
that it cites the dissenting opinion for that proposition.

        FDA likewise fails to acknowledge that it has the burden of proving that less-restrictive
alternatives are not sufficiently effective. NIFLA, 138 S. Ct. at 2376 (“California argues that it has
already tried an advertising campaign, and that many women who are eligible for publicly-funded
healthcare have not enrolled. But California has identified no evidence to that effect.”); Philip
Morris, 566 F.3d at 1143 (“Although the standard for assessing burdens on commercial speech has

                                               – 33 –
varied, the Supreme Court’s bottom line is clear: the government must affirmatively demonstrate
its means are ‘narrowly tailored’ to achieve a substantial government goal.” (citations omitted)).
And FDA has not even tried to carry that burden. FDA has not demonstrated that new textual
warnings would be insufficient to educate the public—indeed, FDA refused to test that less-
restrictive alternative when it had the chance. FDA has not shown that it even tried running a
public-education campaign about the risks identified in the proposed warnings, much less that such
a campaign would be unsuccessful. That is not enough to satisfy Zauderer.

       C.      The Central Hudson standard likewise does not save the graphic-warnings
               requirement or the proposed rule.

         FDA also suggests that the proposed rule “would pass a First Amendment analysis under
… Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557 (1980).” 84 Fed. Reg.
at 42,757. Under Central Hudson, courts must analyze four factors to determine whether a
restriction on commercial speech violates the First Amendment: (1) whether the speech
“concern[s] lawful activity” and is not “misleading”; (2) “whether the asserted governmental
interest is substantial”; (3) “whether the regulation directly advances the governmental interest
asserted”; and (4) “whether it is not more extensive than is necessary to serve that interest.” Cent.
Hudson, 447 U.S. at 566. But the Central Hudson standard does not apply to the proposed rule.
And even if it did, the proposed rule would not satisfy it.

        1. To begin, the Central Hudson test is not applicable here. Strict scrutiny, rather than
Central Hudson, governs situations, like this one, where the government compels commercial
actors to disseminate non-factual, controversial policy statements. See, e.g., Brown v. Entm’t
Merchants Ass’n, 564 U.S. 786, 799 (2011) (applying strict scrutiny to law requiring warning label
for “violent” video games); Pac. Gas, 475 U.S. at 17-18 (plurality op.) (strict scrutiny applied to
requirement that utility “use its property—the billing envelopes—to distribute the [policy]
message of another”); id. at 21 (Burger, C.J., concurring) (“To compel [utility] to mail messages
for others cannot be distinguished from compelling it to carry the messages of others on its trucks,
its buildings, or other property used in the conduct of its business”); Entm’t Software, 469 F.3d at
652 (7th Cir. 2006) (applying strict scrutiny to law requiring warning label for “sexually explicit”
video game).

        It is no answer to observe that cigarette packaging is commercial speech. The key point is
that the compelled speech here is not commercial speech. Instead, the government seeks to compel
cigarette manufacturers to disseminate the government’s policy view that consumers should not
use lawful tobacco products. For example, it is apparent that strict scrutiny would apply if the
government forced cigarette manufacturers to “urge [their] customers to vote for a particular slate
of legislative candidates,” Pacific Gas, 475 U.S. at 15–16, even if the message were placed on
cigarette packaging.

        2. In any event, even if Central Hudson review were appropriate, the proposed rule would
be unconstitutional, for the same reasons discussed in the analysis of Zauderer above. First, the
proposed rule’s purely informational purpose is not a “substantial interest,” see Cent. Hudson, 447
U.S. at 564, under the same analysis as above.



                                               – 34 –
        Second, the proposed rule does not “directly” or “materially” advance the government’s
interest. See id. Under this prong, FDA would need to show that the proposed graphic-warnings
rule directly advanced the government’s interest, and that the rule did so “to a material degree.”
Edenfield v. Fane, 507 U.S. 761, 771 (1993). And as explained above, the public already
understands that smoking cigarettes can cause serious diseases and harm one’s health. So FDA
cannot possibly demonstrate that the proposed rule would directly and materially advance its
purported interest in increasing consumer understanding. Moreover, FDA has not even tried to
demonstrate that the proposed rule would reduce smoking. And it could not have made such a
showing even if it had tried. See R.J. Reynolds, 696 F.3d at 1219 (“FDA has not provided a shred
of evidence—much less the ‘substantial evidence’ required by the APA—showing that the graphic
warnings will ‘directly advance’ its interest in reducing the number of Americans who smoke.”).

        Third, the proposed rule is “more extensive than is necessary to serve [the government’s]
interest.” Cent. Hudson, 447 U.S. at 566. Under this prong, “if the Government could achieve its
interests in a manner that does not restrict speech, or that restricts less speech, the Government
must do so.” Thompson v. W. States Med. Ctr., 535 U.S. 357, 371 (2002). As explained above,
Congress could have made the Tobacco Control Act less restrictive, and even within the Act’s
framework, FDA could achieve its objectives using less-restrictive means.

                                          *      *       *

        To sum up, the rule fails under any First Amendment standard. This is no surprise, because
compelling advocacy in a paternalistic effort to remove a disfavored product from the market is
invalid—regardless of the standard of review. Although FDA is unwilling to admit it, the whole
point of the proposed rule is to use fear and shame to get people to stop smoking cigarettes by
turning manufacturers’ packaging into mini-billboards for the government’s anti-smoking
message. That violates the First Amendment: FDA cannot compel speech “to remove a popular
but disfavored product from the marketplace.” Sorrell v. IMS Health Inc., 564 U.S. 552, 577–78
(2011).

        FDA “may be displeased” that people still smoke cigarettes. Id. at 578. But FDA “can
express that view through its own speech.” Id. What FDA cannot do is compel cigarette
manufacturers to campaign against themselves in an attempt “to tilt public debate in a preferred
direction.” Id. at 578–79 (citation and quotation marks omitted). “The commercial marketplace,
like other spheres of our social and cultural life, provides a forum where ideas and information
flourish. Some of the ideas and information are vital, some of slight worth. But the general rule is
that the speaker and the audience, not the government, assess the value of the information
presented.” Id. at 579 (quotation marks omitted); Lorillard , 533 U.S. at 571 (“The First
Amendment also constrains state efforts to limit advertising of tobacco products, because so long
as the sale and use of tobacco is lawful for adults, the tobacco industry has a protected interest in
communicating information about its products and adult customers have an interest in receiving
that information.”).

       In short, the rule is fundamentally misconceived and incompatible with the First
Amendment. FDA should withdraw the proposed rule and refuse to enforce the Tobacco Control
Act’s unconstitutional graphic-warnings provision.


                                               – 35 –
II.     THE TOBACCO CONTROL ACT DOES NOT AUTHORIZE FDA’S PROPOSED
        CHANGES TO THE STATUTORILY MANDATED TEXTUAL WARNINGS.

         In addition to requiring graphic warnings, the proposed rule replaces all but two of the
textual warning statements prescribed by the Tobacco Control Act, and increases the number of
the warnings from nine to thirteen. 84 Fed. Reg. at. 42,772–77. FDA lacks the statutory authority
to alter the Act’s textual warning statements in this manner. To begin, the statute does not authorize
FDA to change the content of the Act’s warning statements at all; at a minimum, it does not
authorize FDA to change the content of those warnings without having implemented them first. In
addition, the statute precludes FDA from increasing the number of the warnings, as the proposed
rule would do.

        A.       FDA lacks authority to alter the Tobacco Control Act’s warning statements.

        1. The Tobacco Control Act amended the Federal Cigarette Labeling and Advertising Act
(“Labeling Act”) to require all cigarette packages and advertisements to bear one of nine “label
statements” warning of the health risks of smoking cigarettes. Family Smoking Prevention and
Tobacco Control Act, Pub. L. No. 111-31, § 201(a), 123 Stat. 1,776 (2009) (“TCA”). Congress
also instructed FDA to adopt graphic warnings to “accompany the [specified] label statements.”
Id. at 201(d). In adopting the graphic warnings, FDA may “adjust the type size, text, and format
of the label statements … so that both the graphics and the accompanying label statements are
clear, conspicuous, legible and appear within the specified area.” Id. And FDA may further “adjust
the format, type size, color graphics and text of any of the label requirements” to promote greater
public understanding of the risks of tobacco products. TCA § 202(b).

        FDA claims that this latter provision, Section 4(d)[2] 6 of the Labeling Act, gives it the
authority to alter the nine statutorily mandated textual warning statements. 84 Fed. Reg. at 42,772.
This is wrong because, for several reasons, the word “text” in Section 4(d)[2] refers only to
formatting-type specifications, not to substantive changes in the content of the warnings. See, e.g.,
Webster’s Third New International Dictionary 2365 (1993) (noting that “text” can refer to the
“words and form of a literary work” (emphasis added)). First, the word “text” appears in Section
4(d)[2] as part of a list of typographical considerations. Under the well-known noscitur a sociis
canon, this strongly suggests that the word “text” should also be understood to refer to typography.
Amgen, Inc. v. Smith, 357 F.3d 103, 112 (D.C. Cir. 2004) (explaining that “[t]he canon of statutory
construction, noscitur a sociis, i.e., a word is known by the company it keeps … is often wisely
applied where a word is capable of many meanings in order to avoid giving unintended breadth to
the Acts of Congress.” (quotation marks omitted)). Notably, the word “text” also appears in a list
of typographical considerations in Section 4(d)[1]. And in that section, the word unmistakably
carries a typographical connotation because Section 4(d)[1] gives the Secretary the power to adjust
the text of the label statements only to ensure that they “are clear, conspicuous, legible, and appear
within the specified area”—objectives that could never be accomplished by changing the
substantive content of the warning statement. The word “text” presumptively means the same thing


        6
          Due to an apparent scrivener’s error, the Tobacco Control Act added two subsections (d) to section 4 of the
Labeling Act. See TCA §§ 201(a), 202(b). These comments will refer to them as Section 4(d)[1] and Section 4(d)[2],
based on the order in which they appear.

                                                      – 36 –
in both sections, see, e.g., Sullivan v. Stroop, 496 U.S. 478, 484 (1990), so this is yet another reason
to interpret the word as referring only to formatting-type specifications in Section 4(d)[2].

        In contrast, the statute consistently uses the terms “labels” or “label statements”—rather
than the word “text”— to describe the substantive content of the textual warnings. See, e.g., 15
U.S.C. § 1333(a)(1), (2), (c)(1), (2). In addition, Section 4(d)(2) uses the term “adjust,” which is
much more naturally read to refer to typographical changes than to substantive changes. For
example, an editor who wants a journalist to substantively change a draft of an article would not
ask the journalist to “adjust the text” of the article—she would ask the journalist to revise, or edit,
the text of the article.

        2. Moreover, even if Section 4(d)[2] did give FDA the authority to alter the substantive
content of the label statements, that authority is premised on the assumption that the Act’s
mandated warning labels have already been implemented. This is also true for several reasons. To
begin, Section 4(d)[1] expressly provides that graphic warnings should “accompany” the
subsection (a)(1) label statements. And Section 4(d)[2]’s grant of authority to adjust the “graphics”
as well as the text of the labels presupposes that FDA will exercise this authority only after having
implemented an original set of graphic warnings. In addition, FDA’s preferred reading of Section
4(d)[2] would render part of Section 4(d)[1] superfluous. Section 4(d)[1] provides a narrower
authorization to adjust the text of the label statements to ensure that they are clear, conspicuous,
and legible. If FDA could rely on Section 4(d)[2]’s broader authority to change “the text of any of
the label requirements” when issuing a graphic-warnings rule, then the Agency would have no
reason to invoke Section 4(d)[1]’s narrower authority. That would violate the Supreme Court’s
repeated instruction that a “statute should be construed so that effect is given to all its provisions,
so that no part will be inoperative or superfluous, void or insignificant.” See Corley v. United
States, 556 U.S. 303, 314 (2009).

        Finally, Section 4(d)[2] itself ensures that any changes made to the statutory label
statements are based on the Agency’s finding about the statutory labels’ relative effectiveness
compared to other potential labels. Specifically, Section 4(d)[2] authorizes “change” in the
warning statements if the Secretary finds that the change would “promote greater understanding”
of tobacco-product risks. (Emphasis added). This reveals one of Congress’s motivating interests
in authorizing FDA to make changes to the textual warnings: preventing label warnings from
becoming stale. And indeed, FDA acknowledges that the warning statements in use today are
inadequate because they often go unnoticed. 84 Fed. Reg. at 42,755. This emphasis on relative
effectiveness further demonstrates that Congress fully intended that the statutory labels would
apply as set forth in the statute and could be changed only based on evidence that they could be
improved.

        Obviously, FDA was in no position to make such a finding here because it never
implemented the statutory warnings. But even if it were entitled to make a finding of relative
effectiveness without having implemented the statutory warnings, the finding it has made is faulty
by its own standard. FDA asserts that the revised textual warnings will promote greater public
understanding of the risks associated with cigarette smoking. 84 Fed. Reg. at 42,773. But the
proposed rule acknowledges that increasing public understanding is a two-step process. First, an
individual must “notice the warning and must be made aware of the information contained in that
warning”; second, having noticed the warning, the individual must “mentally store[] the

                                                – 37 –
information” and “give[] meaning to [it],” so it can be remembered later. Id. at 42,762, 42764.
This is a commonsensical observation: for a warning to increase public understanding, the public
must both notice the content of the message and then process the information in a way that allows
it to be recalled later. Id. But the “empirical results” on which FDA relies, 84 Fed. Reg. at 42,772–
73, can support at most only the first of those two steps.

        To determine whether to change the textual warning statements, FDA conducted a
consumer research study. As the proposed rule concedes, however, this study concluded only that
people would be more likely to notice the modified warning statements; it did not conclude that
people would be more likely to recall the information later (as would be required, under FDA’s
own analysis, to demonstrate greater public understanding). Specifically, the study purportedly
found that the revised warning statements in the proposed rule “demonstrated statistically
significant higher levels of both ‘new information’ and ‘self-reported learning’ when compared to
a TCA statement.” Id. at 42,768. But that is only the “first step in promoting public understanding
of health risks.” Id. at 42,769 (emphasis added). As explained above, there is a second step—
namely, finding that the public would be more likely to recall the information later.

        FDA’s consumer research study did attempt to test whether the revised warning statements
led to greater understanding of the health risks identified in the warnings. But the results were
poor: of the thirteen proposed warning statements, only six demonstrated a statistically significant
improvement over the Tobacco Control Act’s warnings. Study 1 Results Report at 3-16 to 3-17.
Given these poor results, FDA effectively wrote off the test, explaining that people’s “health
beliefs” were “unlikely to change with a single brief exposure to the text-only statements—as was
provided in this first quantitative consumer research study.” Id. at 42,769. Instead of designing a
study that gave people more than a “single brief exposure to the text-only statements,” however,
FDA simply assumed that people’s “health beliefs” were “not … predictive of improved
understanding.” Id. Because FDA did not conclude that the revised warnings actually improved
the public’s understanding of the risks of smoking, the Agency had no evidence on which to make
the finding required by the Tobacco Control Act.

       B.      FDA also lacks authority to change the number of textual warnings.

         In addition to eliminating most of the Tobacco Control Act’s warnings, FDA has changed
their total number from nine to thirteen. There is no statutory authority for this change. As noted
above, Section 4(d)[2] empowers FDA to “adjust the format, type size, color graphics, and text of
any of the label requirements.” Nothing in the statute, however, allows FDA to create additional
label requirements. If Congress had intended to authorize FDA to create additional textual labels
for cigarettes, it would have done so expressly, as it has done elsewhere in the U.S. Code. See,
e.g., 21 U.S.C. § 343(q)(2)(A) (providing that, if FDA determines that “a nutrient, other than [those
listed in the code], should be included [on food labels] for purposes of providing information …
to assist consumers … [it] may by regulation require that information relating to such additional
nutrient be included”). In other words, whatever FDA’s authority to alter the Act’s warnings, it
has no authority to impose additional warnings, as the proposed rule would do.




                                               – 38 –
III.    THE PROPOSED RULE DOES NOT COMPLY WITH THE ADMINISTRATIVE
        PROCEDURE ACT.

         The proposed rule also violates the Administrative Procedure Act in several respects. First,
FDA improperly relied on an inadequate cost-benefit analysis (which, among other problems,
completely fails to quantify the rule’s purported benefits). Second, FDA failed to articulate a
rational justification for the rule. Third, FDA failed to consider reasonable alternatives. And
finally, FDA has failed to give the public a meaningful opportunity to comment, and instead has
withheld information from the public at every turn.

       Some of these errors may have resulted from a court order requiring FDA to release its
proposed rule far earlier than FDA had hoped. Memorandum and Order at 5, American Academy
of Pediatrics et al. v. FDA, No. 1:16-cv-11985-IT (Mar. 5, 2019). The same court order also
requires FDA to publish its final rule on an expedited timeline; as a result, FDA will not have the
opportunity to meaningfully respond to the comments it receives.

        A.      The proposed rule’s cost-benefit analysis is irrational.

         Where an agency “decides to rely on a cost-benefit analysis as part of its rulemaking,” that
analysis must itself be reasonable. National Ass’n of Home Builders v. EPA, 682 F.3d 1032, 1040
(D.C. Cir. 2012) (noting that the court would not “tolerate rules based on arbitrary and capricious
cost-benefit analyses” (quotation marks omitted)); Idaho Conservation League v. Wheeler, 940
F.3d 494, 507 (D.C. Cir. 2019) (“[W]hen an agency decides to rely on a cost-benefit analysis as
part of its rulemaking, a serious flaw undermining that analysis can render the rule unreasonable.”
(quotation marks omitted)); see also, e.g., Business Roundtable v. S.E.C., 647 F.3d 1144, 1148
(D.C. Cir. 2011) (noting that an agency had acted arbitrarily and capriciously in failing “adequately
to assess the economic effects of a new rule”). The purported cost-benefit analysis accompanying
the proposed rule does not come close to satisfying this requirement; to the contrary, it is
fundamentally inadequate in several respects.

        The failures of this cost-benefit analysis are especially notable in light of FDA’s experience
with the original graphic-warnings rule. In the regulatory impact analysis that accompanied that
rule, FDA attempted to quantify the reduction in smoking that the rule would supposedly produce.
As the D.C. Circuit noted, however, the result of that analysis was that the reduction would be de
minimis, and could not be statistically distinguished from zero. R.J. Reynolds, 696 F.3d at 1219–
20. The agency’s cost-benefit analysis, in short, did not amount to even “a shred of evidence—
much less the ‘substantial evidence’ required by the APA—showing that the graphic warnings will
‘directly advance’ its interest in reducing the number of Americans who smoke.” Id. at 1219. One
might have expected that, mindful of this rebuke, the Agency would be especially careful this time
around to provide a rigorous and thorough analysis quantifying the proposed rule’s purported
benefits. Remarkably, FDA did precisely the opposite and declined to attempt to quantify those
benefits at all. It is hard to interpret this decision as anything other than a tacit admission that those
benefits simply do not exist.

        1. At a minimum, a cost-benefit analysis must quantify both the costs and the benefits of
the proposed regulation. Klick Report ¶ 8.5. Notably, the preliminary regulatory impact analysis
that accompanies the proposed rule fails to meet even that low bar. Instead, it expressly forgoes

                                                 – 39 –
any effort to quantify the proposed rule’s benefits. It acknowledges that “there is a high level of
uncertainty around quantitative economic benefits” and therefore chooses to “describe them
qualitatively.” PRIA at 2. As a result, no direct comparison is possible between the rule’s benefits
and its costs. Instead, FDA is forced to rely on a “break-even calculation,” which concludes that
the rule will be beneficial on net “[i]f the information provided by the cigarette health warning on
each cigarette package were valued at about $0.01.” Id. at 37–38. This is not helpful in evaluating
the rule, as FDA provides no reason to believe that the informational benefit is worth $0.01 or
more per pack. Indeed, as Professor Klick shows, the per-pack benefits could be less than zero
even before the costs of the regulation are taken into account. Klick Report ¶ 8.6. In short, FDA’s
cost-benefit analysis says nothing about whether the rule’s benefits exceed its costs, and indeed
about whether the benefits exist at all—let alone whether they could possibly be sufficient to
satisfy the demands of the First Amendment.

        Break-even analyses of this sort have been criticized as an unproven tool which may not
improve the rationality of regulatory analyses. Id. ¶ 8.7. A key weakness of break-even analyses,
which is on full display here, is that they are overly dependent on framing effects. Id. By choosing
to frame the break-even benefit on a per-pack basis, FDA was able to claim that the threshold for
the rule to become beneficial was seemingly low—just $0.01 per pack. But if FDA had framed the
break-even benefit on a per-smoker basis, the required benefit would be much larger—perhaps
$400 per smoker. Id. That threshold might appear much harder to satisfy, even though it is simply
another way of describing the same required aggregate benefit. This further illustrates the
irrationality of FDA’s approach.

        FDA’s failure to quantify the rule’s benefits is particularly egregious in light of the fact
that the benefits are almost certainly small or nonexistent. The only interest FDA asserts is in
promoting greater public understanding of the dangers of smoking. But as explained above, the
rule will not meaningfully contribute to that goal, as the dangers of smoking are already widely
understood. See supra Section I.B.6(a). And even if the rule did impart some information to
consumers, FDA would have no basis for asserting that the information would be valuable. See
supra Section I.B.6(b). Ordinarily, in economic analysis, the value of information is estimated by
measuring the effect of that information on behavior. Klick Report ¶ 8.5. Here, however, FDA
does not claim that the warnings would cause any change in behavior (and, as discussed above,
the warnings in fact would not cause any reduction in smoking). As such, it is “difficult to
understand” how the information conveyed by the warnings could be valuable. Id. Alternatively,
FDA might have attempted to estimate the value of the information based on willingness to pay.
But those estimates would likely have been negligible because the information is freely and easily
accessible from a variety of sources, including government websites. Id.

        Notably, in other contexts, FDA is quite willing to quantify the benefits of its programs.
For example, it recently asserted that its Real Cost campaign had “prevented up to 587,000 youth
nationwide from initiating smoking,” and would purportedly “save more than $53 billion for youth,
their families and society at large by reducing smoking-related costs like early loss of life, costly
medical care, lost wages, lower productivity and increased disability.” Norman E. Sharpless, Press
Announcement (Aug. 20, 2019), https://tinyurl.com/y3kmouoa.

       2. Moreover, while FDA does purport to quantify the rule’s costs, it underestimates those
costs by entirely overlooking several categories of costs. First, FDA fails to take into account the

                                               – 40 –
cost of RAIS’s lost ability to use its packaging to communicate with consumers. FDA recognizes
that requiring manufacturers to devote 20% of their advertising space to graphic warnings would
impose costs. PRIA at 34. But FDA fails to recognize that requiring manufacturers to devote 50%
of their packaging space to graphic warnings would also impose costs. See Klick Report ¶ 8.8.
FDA fails to account for those costs, even though FDA acknowledges that advertising is very
important to cigarette companies. See 84 Fed. Reg. at 42,759. In addition, FDA ignores the psychic
costs to consumers who prefer the look of the original pack. Klick Report ¶¶ 8.9–8.10.

        In sum, the cost-benefit analysis supporting the proposed rule is both inadequate and
irrational. FDA’s reliance on it is arbitrary and capricious under the APA.

       B.      FDA has failed to articulate a rational explanation for the proposed rule.

        Under the APA, a rule is arbitrary and capricious if the agency fails to “articulate a
satisfactory explanation for [the rule] including a rational connection between the facts found and
the choice made.” Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Automobile
Ins. Co., 463 U.S. 29, 43 (1983) (quotation marks omitted). Here, FDA has not articulated a
rational justification for the proposed rule.

        1. FDA claims that the proposed rule will increase consumer understanding of the risks of
smoking. But as explained above, the public already overwhelmingly understands that smoking
cigarettes can harm one’s health, and in any event the proposed warnings would not affect the
public’s assessment of the hazards of smoking. FDA fails to account for those facts.

         More generally, FDA relies on studies that are deeply flawed. Klick Report ¶ 8.4. For
example, its first quantitative study did not consider a representative sample of the U.S. population.
The Office of Management and Budget granted only a limited approval of that study and noted
that, “[d]ue to the study design, convenience sampling methodology, and methods of analyses—
significant limitations exist with regard to the generalizability of results from this study.” OMB,
Notice of Office of Management and Budget Action, Experimental Study on Warning Statements
for Cigarette Graphic Health Warnings, Ref. No. 201708-0910-011 (Jan. 29, 2018),
https://tinyurl.com/ybwk7ptv. “Because of these limitations, the relationship between treatment
and outcomes [that FDA] find[s] in [its] study may not generalize to the broader U.S. population.”
Id. (emphasis added). Thus, FDA had to “confirm[] that all such limitations inherent in the study
design and methodology will be communicated in all reports, presentations, and policy
documents.” Id. Accordingly, FDA now acknowledges that the survey for this study “used a
convenience sample rather than a probability sample, and the results are not nationally
representative.” Study 1 Results Report at 4-4.

        The second quantitative study also suffered from serious problems. Klick Report ¶ 8.4. As
RAIS explained in its comments, this study (1) had a small sample size, (2) suffered from selection
bias, (3) asked questions that created a serious risk of bias, (4) failed to adequately mimic real-
world conditions, (5) lacked meaningful pretesting, and (6) failed to correct for social-desirability
bias. RAIS Comment, Docket No. FDA-2018-N-3552 (Nov. 16, 2018); see Robert Hornik,
Proposal for an Administrative Supplement to a Research Grant from the National Institutes of
Health (Oct. 21, 2011) (attached as Exhibit M) (“Most current research supporting GWL choice
involved single exposures to graphics and evaluation of responses. In contrast, most real life

                                               – 41 –
exposure to the graphic labels will take place repeatedly, as smokers open packs of cigarettes every
day, or non-smokers see the strong graphics repeatedly as they pass convenience stores daily which
feature poster ads for a tobacco brand. Repeated exposures may produce quite different effects
than single exposures[.]”). FDA has failed to meaningfully address those comments. International
Fabricare Institute v. EPA, 972 F.2d 384, 389 (D.C. Cir. 1992) (noting that the APA requires
agencies to “give reasoned responses to all significant comments in a rulemaking proceeding”).
Indeed, it has admitted that the study sample was “not truly nationally representative.” FDA,
Agency Information Collection Activities; Submission for Office of Management and Budget
Review; Comment Request; Experimental Study of Cigarette Warnings, 83 Fed. Reg. 65,685,
65,687 (Dec. 21, 2018); see also Study 2 Results Report at 4-2 (“[T]he survey used a convenience
sample rather than a probability sample, and the results are not nationally representative.”).

        Moreover, neither study had been peer-reviewed when FDA issued the proposed rule. 84
Fed. Reg. at 42,768 n.6 (first quantitative study); id. at 42,772 n.9 (second quantitative study); see
also Klick Report ¶ 8.4. Both studies therefore state that they have been “distributed solely for the
purpose of the pre-dissemination peer review under applicable information quality guidelines,”
that they have “not been formally disseminated by FDA,” and that they do “not represent and
should not be construed to represent any agency determination or policy.” Study 1 Results Report;
Study 2 Results Report. Expecting the public to meaningfully comment on a study that has not
been peer-reviewed and has “not been formally disseminated by FDA” is arbitrary and capricious.
More fundamentally, resting a massively burdensome speech restriction on a study that does not
represent an agency determination is quintessential arbitrary and capricious action.

        The studies also suffer from another crucial defect: they make no attempt to study any
outcomes related to actual smoking behavior, and instead focus entirely on self-reported answers
to questions such as whether the graphic warnings provided new information and whether
participants learned something from the warnings. Klick Report ¶ 8.1. As Professor Klick explains,
“FDA provides no foundation for determining whether these measures reflect what is necessary to
make adequately informed decisions with respect to smoking.” Id.

         And even if the studies were methodologically sound, they would not provide a secure
foundation for FDA’s conclusions because “many of the proposed warnings do not fare
particularly well measured by the FDA’s own metrics.” Id. ¶ 8.2. The bladder cancer graphic health
warning, for example, did not significantly affect how much respondents thought about the risk,
their health beliefs about the risks, or the degree to which people found the warning to be
informative; indeed, the warning actually reduced respondents’ ratings of the believability and
factuality of the risk. Id. More generally, in the second quantitative study, “many of the tested
warnings … were associated with reduced perception of the factuality of the risk, including both
blindness warnings, the diabetes warning, and the erectile dysfunction warning.” Id. In short, even
by FDA’s metrics, the warnings “do not appear to consistently provide believable information,”
and indeed may even be viewed “as less factual than non-graphic warnings.” Id. ¶ 8.3. In other
words, the warnings “provide very little, if any, value”—and indeed “may actually provide
negative benefits even before the production and administration costs are considered.” Id. As such,
it is arbitrary and capricious to suggest that these studies support the informational rationale for
the proposed rule.



                                               – 42 –
        2. Similarly, FDA has failed to articulate a rational justification for its decision to change
the textual warnings. As discussed above, FDA failed to adduce any evidence that the information
will actually be retained by consumers, leading to greater public understanding of the relevant
risks. Moreover, FDA’s approach here is arbitrary because it conflicts with FDA’s own previous
approach to changing textual warnings. In 2011, RAIS submitted a citizen petition requesting that
FDA change a misleading warning label for smokeless tobacco products. R.J. Reynolds Citizen
Petition, Docket No. FDA-2011-P-0573 (Jul. 28, 2011). The petition included ample evidence
demonstrating that the warning—which stated that smokeless tobacco products were “not a safe
alternative to cigarettes”—was misleading to the public because it created the impression that
smokeless tobacco products were as dangerous as cigarettes. The evidence presented by RAIS
made a compelling case that changing the text of the warning would promote greater public
understanding—certainly a more compelling case than FDA has made here. And nevertheless FDA
declined to change the warning. Letter from Mitchell Zeller to Martin L. Holton, RE: Docket No.
FDA-2011-P-0573-0001/CP (May 11, 2015). Here, by contrast, FDA has decided to change the
textual warnings based on far weaker evidence. This decision is arbitrary and capricious both
because FDA has failed to treat like cases alike, and because FDA has failed to explain (or even
acknowledge) the change in its approach. See, e.g., Cty. of Los Angeles v. Shalala, 192 F.3d 1005,
1022 (D.C. Cir. 1999) (“A long line of precedent has established that an agency action is arbitrary
when the agency offers insufficient reasons for treating similar situations differently.” (quotation
marks and alterations omitted)); Kaiser Found. Hosps. v. Sebelius, 708 F.3d 226, 233 (D.C. Cir.
2013) (holding that “the Secretary has acted arbitrarily in treating similarly situated parties
differently”); Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125–26 (2016) (explaining
that agencies must “provide a reasoned explanation for [a] change” in policy, and that “an
unexplained inconsistency in agency policy is a reason for holding an interpretation to be an
arbitrary and capricious change from agency practice” (quotation marks and alterations omitted)).

       C.      FDA has failed to consider reasonable alternatives.

         Under the APA, a rule is arbitrary and capricious if the agency ignores alternative
regulatory approaches that were “neither frivolous nor out of bounds.” Chamber of Commerce v.
SEC, 412 F.3d 133, 144–45 (D.C. Cir. 2005); see also Int’l Ladies’ Garment Workers’ Union v.
Donovan, 722 F.2d 795, 817 (D.C. Cir. 1983) (explaining that a rule is arbitrary and capricious if
it fails to consider a reasonable range of alternative actions). The First Amendment imposes a
similar requirement. As explained above, under any standard of review—strict scrutiny, Zauderer,
or Central Hudson—FDA had an obligation to consider whether it could achieve its aims in a less-
burdensome way. Thus, “[a]lthough the standard for assessing burdens on commercial speech has
varied, the Supreme Court’s bottom line is clear: the government must affirmatively demonstrate
its means are ‘narrowly tailored’ to achieve a substantial government goal.” See Philip Morris,
566 F.3d at 1143 (citations omitted). As noted above, FDA has an independent obligation to act
constitutionally, regardless of statutory commands; and in any event, there were alternatives
available to FDA that would be consistent with the statutory requirements (such as less-
provocative warnings). See supra pp. 2–3.

        Here, FDA failed to sufficiently consider less-restrictive alternatives to the proposed
graphic-warnings rule, even though it was constitutionally and statutorily required to do so. For
example, FDA tested whether the new graphic warnings did a better job of educating the public
than the current Surgeon General’s warnings, but FDA did not test whether new text-only warnings

                                               – 43 –
would have the same effect. In other words, FDA did not attempt to isolate the effects of the
graphics, separate from the effects of the new textual warning statements. It’s possible—indeed,
likely—that the purported improvements in “new information” and “self-reported learning” are
attributable entirely to the latter. More generally, in earlier comments, RAIS proposed several less-
restrictive alternatives that FDA could—and should—have considered. For example, RAIS
suggested that FDA alter the size and placement of the current warnings. Yet FDA failed to
consider any of these suggestions. See RAIS Comments, Docket No. FDA-2018-N-3552, at 4
(Nov. 16, 2018). This failure is particularly consequential given that it is likely that alternative
approaches could achieve FDA’s information goals while avoiding the costs of the proposed rule.
See Klick Report ¶ 8.11.

         Instead, FDA considered only three alternative approaches, which involved only changes
in timing or in the number of required warnings. PRIA at 43–54. And notably, even as to those
alternatives, FDA provided no rational explanation as to why it had not adopted them. Indeed, it
could not do so, given its total failure to quantify the benefits of the rule. See Klick Report ¶¶ 8.7
n.139, 8.11. For example, FDA considered the alternative of requiring only nine warnings, instead
of thirteen. PRIA at 51–54. Unsurprisingly, FDA found that this rule would be less costly than the
proposed rule. Id. at 54. And FDA did not (and could not) demonstrate that the greater cost of the
proposed rule is offset by any greater benefit. Accordingly, it has given no rational reason—indeed,
it has not given any reason at all—for choosing thirteen labels instead of nine.

       D.      FDA has failed to provide a meaningful opportunity to comment.

        FDA is obligated to “provide the public with a meaningful opportunity to comment on”
new regulations prior to their publication. Hall v. EPA, 273 F.3d 1146, 1162-–63 (9th Cir. 2001)
(quotation marks omitted) (citing 5 U.S.C. § 553(b)(3)); Owner-Operator Ind. Drivers Ass’n v.
Federal Motor Carrier Safety Administration, 494 F.3d 188, 201 (D.C. Cir. 2007) (“failure to
provide an opportunity for comment on” key statistical model relied on by agency “constitutes a
violation of the APA’s notice-and-comment requirements”). Here, FDA has failed to provide a
meaningful opportunity to comment; to the contrary, it has tried to hide information from the public
at every turn.

        For example, FDA issued notices about each of its quantitative studies. But those notices
provided precious little information about the studies’ methodology. Indeed, the notice concerning
the second quantitative study failed to include even the text and graphics that make up the warnings
themselves—the very object of the study. See FDA, Experimental Study on Warning Statements
for Cigarette Graphic Health Warnings, 82 Fed. Reg. 15,359 (Mar. 28, 2017); FDA, Experimental
Study of Cigarette Warnings, 83 Fed. Reg. 48,625 (Sept. 26, 2018). And while the Agency has
now released reports about those two studies, it still has yet to release the full underlying data,
including data about participants’ baseline knowledge about the negative health consequences of
cigarettes smoking. See 84 Fed. Reg. at 42,771 (mentioning that FDA gathered this data, but not
reporting the results).

       FDA has been even less forthcoming with respect to the two qualitative studies it
conducted. Not only has it not released the underlying data for those studies—it has not even
provided study reports. Instead, the only publicly available information about these studies consists
of the short descriptions that are provided in the proposed rule itself. 84 Fed. Reg. at 42,767,

                                               – 44 –
42,771. Those cursory descriptions are not remotely adequate to allow the public to evaluate the
studies themselves, or the role they played in FDA’s analysis.

        More broadly, FDA has failed to disclose a wide range of information regarding the
deliberative process that culminated in the proposed rule. In 2017, RAIS’s outside counsel
submitted a broad Freedom of Information Request seeking several categories of documents
pertaining to FDA’s research into graphic and textual warnings. Letter from Caitlyn J. Ozier, to
FDA (Jun. 14, 2017) (attached as Exhibit P). FDA has yet to produce any documents in response
to that request. See Letter from Amanda J. Klingler, Docket No. FDA-2019-N-3065-0001 (Sept.
9, 2019) (describing the FOIA request, noting that the requested documents are necessary in order
to comment on the proposed rule, and requesting that FDA produce the documents no later than
September 15, 2019).

        In addition, the sixty-day comment period is entirely inadequate given the complexity of
the proposed rule. FDA has spent years working on this proposed rule, and it emphasizes the
complex process that it has followed to arrive at its proposed warnings. See 84 Fed. Reg. at 42,778
(saying that “[t]he process FDA engaged in to develop and study the warnings was far more
extensive than could be completed in the short [two-year] timeframe for the prior rule”). And yet
it expects the public to provide all of its comments—including proposals for alternative text and
images for the warnings, with supporting information demonstrating that those alternatives would
promote greater public understanding of the risks of smoking, 84 Fed. Reg. 42,766—within sixty
days. This is simply impossible. See Altria Letter, Docket No. FDA-2019-N-3065 (Sept. 5, 2019)
(requesting a 30-day extension of the public comment period).

       E.      FDA may have made some of these errors because a court order forced it to
               rush through the final stages of the rule.

        FDA’s timeline for issuing the proposed rule was substantially accelerated by a decision
from the U.S. District Court for the District of Massachusetts. The district court ordered FDA to
issue the proposed rule by August 15, 2019, even though FDA had argued that it would need until
April 2020. Defendant’s Statement at 2, American Academy of Pediatrics et al. v. FDA, No. 1:16-
cv-11985-IT (Oct. 5, 2018); Memorandum and Order at 5, American Academy of Pediatrics et al.
v. FDA, No. 1:16-cv-11985-IT (Mar. 5, 2019). It is possible that some of the errors and shortcuts
discussed above were simply a result of the Agency not having enough time to complete the
proposed rule.

         Notably, the district court also ordered FDA to complete the final rule by no later than
March 15, 2020—a mere five months after the comment period will close. Id at 6. It is apparent
that five months is not enough time for the agency to properly consider and address the comments
it will receive. For example, given how long FDA took to arrive at its proposed set of warnings, it
is not realistic for it to seriously consider adopting a different set of warnings in the span of a few
months, or even to consider meaningful changes to the proposed warnings. In effect, FDA has
been ordered to conduct a meaningless notice-and-comment process.

                                          *       *       *




                                                – 45 –
        RAIS is committed to working cooperatively with FDA to address important public-health
issues regarding tobacco use in this country, including through appropriate cigarette warnings. But
the proposed rule is irredeemably flawed. It violates bedrock First Amendment principles, and runs
afoul of the Tobacco Control Act and the Administrative Procedure Act. And in some ways, that
is no surprise: the Tobacco Control Act's graphic-warnings requirement violates the First
Amendment, which means that any graphic-warnings rule will do so as well. As a result, FDA
should withdraw the proposed rule and refuse to enforce the Act's unconstitutional graphic-
warnings requirement.




                                                     Mitchell A. Neuhauser
                                                     Vice President
                                                     Assistant General Counsel - Regulatory
                                                     RAI Services Company




                                              -46-
                 EXHIBITS TO RAIS GRAPHIC-WARNINGS COMMENTS

•   Exhibit A:      Reference List for RAIS Graphic-Warnings Comments

•   Exhibit B:      Selection of Publicly Available Studies, Reports, and Articles

•   Exhibit C:      Statement of Jonathan Klick, Ph.D, J.D.

•   Exhibit D:      Report of Professor Jan-Benedict Steenkamp

•   Exhibit E:      NERA Survey: Consumer Perceptions of Cigarette Warning Labels,
                    Submitted By Samantha Iyengar, Ph.D.

•   Exhibit F:      Report of Dr. John E. Martin, Ph.D.

•   Exhibit G:      Declaration of Lawrence R. Brooks, MD

•   Exhibit H:      Declaration of Jonathan M. Davidorf, MD

•   Exhibit I:      Declaration of Mark O. Farber, MD

•   Exhibit J:      Declaration of Kim R. Jones, MD

•   Exhibit K:      Declaration of Robert Wagmeister, MD

•   Exhibit L:      Declaration of Rachael B. Claxton

•   Exhibit M:      Dr. Robert Hornik, Proposal for an Administrative Supplement to a
                    Research Grant from the National Institutes of Health (Oct. 21, 2011).

•   Exhibit N:      Dr. Daniel D. Langleben, Application for Federal Grant from
                    the National Institutes of Health (submitted on October 29, 2012).

•   Exhibit O:      Dr. James Thrasher, Annual Report to the National Institutes of Health
                    Regarding Grant Funding (Mar. 16, 2016).

•   Exhibit P:      Letter From Caitlyn J. Ozier, King & Spalding LLP, To FDA (June 14,
                    2017).




                                           –1–
Exhibit A
Andrews, J. C., R. G. Netemeyer, S. Burton, J. Kees. 2016. ‘Effects of plain package branding
       and graphic health warnings on adolescent smokers in the USA, Spain and France’, Tob
       Control, 25:e120–e126.
Brewer, N. T., M. G. Hall, J. G. L. Lee, K. Peebles, S. M. Noar, K. M. Ribisl. 2015. ‘Testing
       warning messages on smokers’ cigarette packages: a standardised protocol’, Tob Control,
       25:153–159.
Brewer, N. T., H. Parada Jr., M. G. Hall, M. H. Boynton, S. M. Noar, K. M. Ribisl. 2018.
       ‘Understanding Why Pictorial Cigarette Pack Warnings Increase Quit Attempts’, Ann
       Behav Med, 53:232–243.
Byrne, S., S. J. Katz, A. Mathios, J. Niederdeppe. 2015. ‘Do the Ends Justify the Means? A Test
       of Alternatives to the FDA Proposed Cigarette Warning Labels’, Health Comm, 30:680–
       693.
Byrne, S., A. G. Safi, D. Kemp, C. Skurka, J. Davydova, L. Scolere, A. D. Mathios, R. J. Avery,
       M. C. Dorf, J. Steinhardt, and J. Niederdeppe. 2017. ‘Effects of Varying Color, Imagery,
       and Text of Cigarette Package Warning Labels among Socioeoconomically
       Disadvantaged Middle School Youth and Adult Smokers’, Health Comm, 34:3, 306–16.
Cameron, L. D., J. K. Pepper, N. T. Brewer. 2013. ‘Responses of young adults to graphic
       warning labels for cigarette packages’, Tob Control, 24:e14–e22.
Drovandi, A., P. Teague, B. Glass, and B. Malau-Aduli. 2019. ‘A systematic review of the
       perceptions of adolescents on graphic health warnings and plain packaging of cigarettes’,
       Syst Rev, 8(1):25.
Duke, J.C., A. J. MacMonegle, J. M. Nonnemaker, M. C. Farrelly, J. C. Delahanty, X. Zhao, A.
       A. Smith, P. Rao, J. A. Allen. 2019. ‘Impact of The Real Cost Media Campaign on Youth
       Smoking Initiation’, Am J Prev Med, 1–7.
Evans, A.T., E. Peters, A.A. Strasser, et al. 2015. ‘Graphic Warning Labels Elicit Affective and
       Thoughtful Responses from Smokers: Results of a Randomized Clinical Trial.’ PLoS
       One, 10(12):e0142879.
Glock, S., B. C.N. Müller, and S. M. Ritter. 2012. ‘Warning labels formulated as questions
       positively influence smoking-related risk perception’, J Health Psychol, 18(2): 252–62.
Hammond, D. 2009. ‘Tobacco labelling and packaging toolkit: A guide to FCTC Article 11’,
       Tob Labelling Res Ctr., available at http://www.tobaccolabels.ca/tobaccolab/iuatldtook.
Hammond, D. 2011. ‘Health warning messages on tobacco products: a review’, Tob Control,
       20:327–337.
Hardcastle, S. J., D. C. K. Chan, K. M. Caudwell, S. Sultan, J. Cranwell, N. L. D. Chatzisarantis,
       M. S. Hagger. 2016. ‘Larger and More Prominent Graphic Health Warnings on Plain-
       Packaged Tobacco Products and Avoidant Responses in Current Smokers: a Qualitative
       Study’, Intl J Behav Med, 23:94–101.
Klein, E. G., A. B. Shoben, S. Krygowski, A. Ferketich, M. Berman, E. Peters, R. Unnava, M. E.
       Wewers. 2015. ‘Does Size Impact Attention and Recall of Graphic Health Warnings?’,
       Tob Reg Science, 1(2):175–85.
Ngo, Anh, K. Cheng, C. Shang, J. Huang, and F. J. Chaloupka. 2018. ‘Global Evidence on the
       Association between Cigarette Graphic Warning Labels and Cigarette Smoking
       Prevalence and Consumption’, Intl J Environ Res Public Health, 15, 421.
Niederdeppe, J., D. Kemp, E. Jesch, L. Scolere, A. Greiner Safi, N. Porticella, R.J. Avery, M. C.
       Dorf, A. D. Mathios, and S. Byrne. 2019. ‘Using graphic warning labels to counter
       effects of social cues and brand imagery in cigarette advertising’, Health Educ Res, 34:1,
       38–49.
Pepper, J. K., L. D. Cameron, P. L. Reiter, A. McRee, N. T. Brewer. 2013. ‘Non-Smoking Male
       Adolescents’ Reactions to Cigarette Warnings’, PLoS ONE 8(8): 1–7.
Shang, C., J. Huang, K. Cheng, Y. He, and F. J. Chaloupka. 2017. ‘The Association between
       Warning Label Requirements and Cigarette Smoking Prevalence by Education-Findings
       from the Global Adult Tobacco Survey (GATS)’, Intl J Environ Res Public Health, 14,
       98.
Skurka, C., D. Kemp, J. Davydova, J. F. Thrasher, S. Byrne, A. Greiner Safi, R. J. Avery, M. C.
       Dorf, A. D. Mathios, L. Scolere, J. Niederdeppe. 2018. ‘Effects of 30% and 50%
       Cigarette Pack Graphic Warning Labels on Visual Attention, Negative Affect, Quit
       Intentions, and Smoking Susceptibility among Disadvantaged Populations in the United
       States’, Nicotine & Tob Res, 859–866.
Süssenbach, P., S. Niemeier, and S. Glock. 2013. ‘Effects of and attention to graphic warning
       labels on cigarette packages’, Psychology & Health, 28:1192–1206.
B
Exhibit B
        Hard copies of the publicly available studies, reports, and articles listed in Exhibit A are
being filed in hard copy with FDA.
•
     Research paper

                                         Effects of plain package branding and graphic
                                         health warnings on adolescent smokers in the USA,
                                         Spain and France
                                                                 1                                  2                     3             4
                                         J Craig Andrews, Richard G Netemeyer, Scot Burton, Jeremy Kees

    • Additional material is             ABSTRACT                                                         The WHO has touted the 2011 Australian plain
    published online only. To view       Objective The purpose of this study is to provide an             pack legislation as 'setting a new global standard'
    please visit the journal online
    (http:lldx.doi.orgl10.11361
                                         experimental test of the effects of plain pack branding          for control of a product that kills millions each
    tobaccocontrol-2015-052583).         and graphic health warnings (GHWs) in three different            year worldwide. 7 Recently, the UK, Ireland, and
    1
      Marquette University,
                                         countries for an important and vulnerable population,            France are in the process of implementing plain
    Milwaukee, Wisconsin, USA            that is, adolescents who are experimenting with                  packing, with Spain (and others) retaining the right
    2
      University of Virginia,            smoking.                                                         for future use. 8 9 Although there are many studies
    Charlottesville, Virginia, USA
    3
                                         Methods The effects of plain pack branding (logo                 of the impact of GHWs on adult smokers,6 10 11
      University of Arkansas,            present, logo absent), and graphic visual warning level          and a few examining effects of plain packs and
    Fayetteville, Arkansas, USA
    4
      Villanova University, Villanova,   (absent, low, medium, high) are studied experimentally           warnings on adult smokers, experimental plain
    Pennsylvania, USA                    for their impact on adolescent cigarette craving, evoked         pack research is needed on one of the most import-
                                         fear, pack feelings and thoughts of quitting in the USA,         ant and vulnerable populations, that is, adolescents
    Correspondence to                    Spain and France. A total of 1066 adolescents who                experimenting with smoking.
    Dr J Craig Andrews, Marquette
    University, Milwaukee 53233,
                                         were experimenting with smoking served as participants
    WI, USA;                             in the study. A quota sample produced 375 respondents            GHWs and experimental research
    craig.andrews@marquette.edu          in the USA, 337 in Spain and 354 in France.                      Currently, 176 countries (including France in 2004,
                                         Results Overall findings indicate that the GHWs were             Spain in 2005, yet not the USA) have ratified or
    Received 8 July 2015                 effective in impacting adolescent cigarette craving,
    Accepted 24 March 2016                                                                                accepted the WHO's Framework Convention on
    Published Online First               evoked fear, pack feelings and thoughts of quitting. The         Tobacco Control (FCTC) treaty requiring tobacco
    18 April 2016                        plain pack effects were not as strong, yet reduced               warning information in the form of text, visual (eg,
                                         craving, increased fear, and decreased pack feelings for         GHW), or a combination of the two (WHO
                                         all three samples combined, and for US adolescent                2003). 12 GHWs, offering a visual depiction of the
                                         smokers individually, irrespective of the GHWs. For              health consequences associated with smoking, are
                                         French adolescent smokers, plain pack effects for craving        now required in over 77 countries, beginning with
                                         were limited to low/moderate GHW levels. For Spanish             Canada in 2001. 13 In 2005, the EU adopted a
                                         adolescent smokers, plain pack feeling effects were              library of 42 (GHW) visuals for use with text warn-
                                         limited to the absence of the GHWs.                              ings, and France and Spain began requiring GHWs
                                         Conclusions The results show that plain packs can                beginning in 2011. n In the USA, although the
                                         independently strengthen the more instantaneous, direct          Family Smoking Prevention & Tobacco Control Act
                                         effects (short of quitting thoughts) found with the              (FSPTCA) (2009) mandated the use of the colour
                                         GHWs. Yet, the plain pack results were attenuated for            GHWs with text warnings, their use has been
                                         Spanish and French adolescent smokers, who are                   blocked by a US federal court decision. 6
                                         currently exposed to GHWs.                                          A wide variety of research studies have been con-
                                                                                                          ducted on GHWs involving many different out-
                                                                                                          comes.'; Still, relatively few controlled experiments
                                         INTRODUCTION                                                     have been conducted to test the effectiveness of
                                         Tobacco use is the single most preventable cause of              GHWs, 14- 26 which are necessary to establish cause
                                         death in the world today, accounting for almost 6                and effect relationships. 27 28 For example, experi-
                                         million deaths each year_ 1 In the USA, there are                mental studies have shown that the level of graphic-
                                         approximately 483 000 deaths annually due to                     ness affects quit thoughts for adolescent smokers,
                                         smoking and an estimated 350 000 new, underage                   with both high and moderate graphic levels
                                         smokers. 2 Sadly, 88% of all adult smokers begin in              being more effective than low or no graphic
                                         their teens or younger, with smoking being                       warnings. 15 22
                                         described by many as a 'pediatric disease•. 2-·1
                                         Currently, cigarette-smoking rates for high school               Plain pack research
                                         students have declined to 9.2%, yet the use of any               Brand and logo information ('trade dress') (eg,
                                         tobacco product remains high at 24.6%. 5 Although                name, colour, design, shape) are important ele-
                  CrossMark              research shows that graphic health warnings                      ments in developing brands by differentiating one
                                         (GHWs) on tobacco packages have helped,6                         brand from another in the minds of consumers. 29
                                         perhaps the most important initiative in an exten-               Strong brand logos and identifying characteristics
     To cite: Andrews JC,                sion of the GHWs to curb adolescent smoking is                   tend to aid brand recognition, convey consistent
     Netemeyer RG, Burton S,             the use of plain packs that remove all branding                  meaning to consumers, and evoke positive brand
     et al. Tab Control 2016;25:         colours, imagery, logos, and trademarks, except                  feelings. 30 As applied to tobacco packaging, eye-
     e120-e126.                          for a small brand name identifier and the GHW.                   tracking research has shown that plain cigarette
    e120                                   Andrews JC, et al. Tab Control 2016;25:e120-e126. doi: 10.1136ltobaccocontrol-2015-052583
                                                                                                                                                         BMJ
                                                                                                                                                        •




                                                                                                                              Research paper
packs (ie, packages with only a small, brand name identification                   evenly across the USA, France and Spain, who indicated that
and without colour brand logos) remove attention from brand                        they smoked at least once in the past 30 days. 46 A set of aca-
information and shift it towards GHWs for non-smokers and                          demic linguistic experts and young adults fluent in the language
weekly smokers, but not for daily smokers who consciously                          for the sample were used to help translate the stimuli and ques-
avoid the warnings. 31 32 Also, plain tobacco packs displaying                     tionnaire for both the pretest and main study from English (US)
progressively fewer branding design elements are perceived to                      into French and Spanish. The stimuli and questionnaire were
be increasingly unfavourable by adult smokers 33 and result in an                  then back translated into English to ensure the intended
increase in strong cognitive, emotional, motivational, and avoid-                  meaning.
ance reactions. 3 4--37 In experimental auctions, bids from adult
smokers are lowest for plain unbranded packs with prominent                        Pretest
visual warnings. 38 39 In a naturalistic field study, young adult                  A pretest of 150 adolescent smokers (50 US, 50 Spain and 50
UK smokers used plain packs for 2 weeks and regular packs for                      France) was used to help select three graphic visuals (low,
2 weeks. 40 Results showed that the plain packs increased (1)                      medium and high graphicness) from nine pictures depicting
negative feelings about the packs, (2) pack avoidance behaviour,                   mouth cancer from around the world. (Mouth cancer has been
and (3) quitting thoughts to a greater extent than regular packs.                  noted as one of the most recognised and effective package warn-
Similar results were found in a field study of plain packs among                   ings and is particularly relevant to the sample). 47 Three age
young adult, roll-your-own, smokers in France. 41 Yet, in another                  quotas (ie, 13-14, 15-16 and 17-18), based on the University
study, although standardised (plain) packs were shown to reduce                    of Michigan Monitoring the Future data on adolescent smokers,
cigarette craving over time, they did not affect adult smoker                      were used to help ensure representative samples in all adolescent
motivation to quit. 42                                                             age groups. A 50/50 split was made on gender to ensure equal
   Because prior plain pack studies have used adult smokers, an                    representation in the samples, and smoking status in the past
important question is "Will adolescent smokers react in the                        30 days46 was screened as well. Each adolescent was exposed to
same way?" Focus groups with adolescents (not necessarily                          a randomly-ordered set of nine pictures depicting mouth cancer
smokers) indicate that plain packs are likely to enhance the sali-                 and then asked a set of questions regarding perceived graphic-
ence and impact of the graphic warning labels. 43 Other survey                     ness, evoked fear and fit with a text warning on mouth cancer
work with adolescents (again not necessarily smokers) has                          under each picture. For the key measure of graphicness, each
shown shifts over time in pack perceptions, brand image, and                       respondent evaluated the given picture on four, seven-point
beliefs of harmful consequences due to a combined presentation                     scales: graphic-not graphic; vivid-not vivid; powerful-weak;
of the GWHs and plain packs. 44 45 Our experimental study                          and intense-not intense; a=0.97). I.I 22 Finally, one additional
across three different countries focuses on two key outcomes                       single item, seven-point measure assessed the degree to which
from GHWs and plain packs-that is, short-term cigarette                            respondents felt the picture fit a text warning of 'mouth cancer',
craving21 and longer-term thoughts of quitting. 22 We also                         and a second, seven-point measure assessed the perceived believ-
examine separate main and interactive effects for GHWs and                         ability of the picture. The level of evoked fear from each picture
plain packs in our experimental design, as previous research has                   was measured with four, seven-point scales: fearful-not
traditionally studied only perceptions of their combined effects.                  fearful; afraid-not afraid; anxious-not anxious; and nervous
Based on this discussion, it is predicted that:                                    -not nervous; a=0.97). 15 22 Standardised mean scores were
   Hl: Stronger GHWs will lead to (a) a greater reduction in                       calculated and Cls within each country showed items that were
adolescent smoker cigarette craving and (b) a greater increase in                  significantly different from one another (p~0.05). The graphic-
thoughts of quitting than will weaker GHWs (ie, with text-only                     ness results for the moderate and low graphic visuals were con-
warnings).                                                                         sistent across all three countries aiding the selection of the
   H2: Plain packages will lead to (a) a greater reduction in ado-                 picture for the moderate and low categories. The high graphic
lescent smoker cigarette craving and (b) a greater increase in                     picture evaluation varied somewhat across three countries, with
thoughts of quitting than will packages with brand logo                            the selected picture providing the greatest consistency across all
information.                                                                       measures.
   H3: There will be an interaction between the GHWs and
plain pack branding such that the effect of stronger GHWs is                       Main study procedure and design
greater for plain packs than for packs with brand logo informa-                    The main study again used a double consent procedure (ie,
tion, leading to (a) a greater reduction in adolescent smoker cig-                 parents gave their permission, then adolescents) before being
arette craving and (b) a greater increase in thoughts of quitting.                 screened on age, gender, and smoking status (in the past
Such branding differences are expected to be stronger for non-                     30 days). 46 The study sample consisted of 1066 adolescents
graphic (text-only) health warnings.                                               experimenting with smoking-375 in USA, 337 in Spain and
   We address these predictions across and within three coun-                      354 in France, with quotas producing a 50/50 split on gender
tries, two of which (Spain and France) currently require GHWs                      and age categories of 15% (13-14 years.), 33% (15-16 years.),
and one which does not (the USA).                                                  and 52% (17-18 years.) based on the University of Michigan
                                                                                   Monitoring the Future data. Following screening questions,
METHODS                                                                            respondents were told they would be viewing a cigarette
Sample and general procedure                                                       package and then asked some questions about it without any
Data collection                                                                    reference to warnings. After successful screening for consent
A professional marketing research firm, with expertise in                          and quotas, respondents were randomly assigned to one of the
research involving adolescent smokers and conducting inter-                        eight experimental versions of cigarette packs (see figure 1 for
national online surveys, was used to collect the data. A double                    the English version). The top one-half of the package facing
consent procedure was employed, that is, parents were first con-                   included the text warning and graphic visual health warning (if
tacted to obtain permission and then the adolescents were asked                    included), with the GHW taking up one-third of the total
for permission. Participants were adolescents aged 13-18, split                    package facing. The bottom half of the pack facing included
Andrews JC, et al. Tab Control 2016;25:e120-e126. doi:10.1136/tobaccocontrol-2015-052583                                                         e121
 Research paper




                     M,irltJorc-,                  Maribo1c                        MMit,ore



                 SrJOK!NG CAUSES              SMOKING CAUSES                S!JOK;NG CAUSES                   Sf.\OK:NG CAUSES
                  MOUTH CANCEF:               MOUTH CANCER                   MOUTH CANCER                      MOUTH CANCER




                Marl~oro
                                               •
                                            llarllioro                     Marlhoro Marl11nro
Figure 1 Examples of the plain pack branding and graphic health warnings manipulations.


either the traditional brand logo and colours or the plain pack          'How often do you think about quitting smoking?' ('not often
version (brand name minimised in white on a drab olive back-             -very often'). 22
ground, similar to Australia's plain packs). Thus, the main study
used a four (GHW level: absent/control, low, medium, high)x2             RESULTS
( plain pack branding: plain pack with minimised brand name              Manipulation checks were used to ensure participants recog-
and no brand logo or colour, traditional brand logo with                 nised the brand information on the package and 90% recog-
current brand name and logo and colour) between-participants             nised that they were exposed to the Marlboro brand across all
design. The leading brand available across all three countries           treatments. Also, in the absence of graphic warnings, those
(Marlboro) was used for pack stimuli. 48                                 exposed to the colour, brand logo condition (M = 5 .16) felt the
                                                                         package's brand was significantly brighter and more colourful
Main study measures                                                      (on a seven-point agreement scale to 'The package's brand was
Key dependent variables of interest include cigarette craving            bright and colourful') than those exposed to plain packs
(single-item, 6-point scale); evoked fear (4-item, 7-point scale,        (M=2.84; t=l0.25; p~0.01).
o:=0.94); pack feelings (3-item, 7-point scale, o:=0.87); and               A multivariate analysis of covariance was first conducted to
quitting thoughts (4-item, 7-point scale, o:=0.81). Cigarette            examine main effects for the GHWs, then for plain pack brand-
craving was measured by asking respondents, "After having                ing, and interaction effects between the GHWs and plain pack
viewed the cigarette package, how much do you want to                    branding. Respondents' age, gender and familiarity with the
smoke a cigarette ri t now?" with end oints of 'not at                   Marlboro brand served as covariates. Also, the category break-
all'-'very much'. 21                                                     down for respondent 30-day smoking frequency 46 is as follows:
                                                                         29.6% reported having smoked 1-2 days; 17.4% smoked 3-
                                                                         5 days; 11.8% smoked 6-9 days; 14.7% smoked 10-19 days;
                                                                         8.0% smoked 20-29 days; and 18.5% reported having smoked
                                                                         all 30 days. Smoking rates for all 30 days in France (28%) were
                                                                         significantly higher than in Spain (15.7%) and the USA (12%;
                                                                         x2 =25.74, p~0.05). Table 1 shows the overall multivariate and
             Thoughts of qmttmg were measured on seven-                  univariate findings for all countries combined as well as the
point scales by the following: (1) 'The information shown on             effects within each country. Tables 2-4 then display the marginal
the cigarette package would help me quit smoking' ('strongly             means and SDs for each independent variable.
disagree-strongly agree'), (2) 'The information on the cigar-
ette package motivates me to quit smoking' ('strongly disagree           Effects of GHWs
-strongly agree'), (3) 'How important is it for you to quit              Hypothesis 1 predicted that stronger graphic visual health warn-
smoking?' ('not at all important-very important'), and (4)               ings should result in a greater reduction in cigarette craving and
e122                                                           Andrews JC, et al. Tab Control 2016;25:e12Q-e126. doi:10.1136/tobaccocontrol-2015-052583
                                                                                                                                             Research paper




 Spain
   Gl
    PP
 France
    Gl    <                                                                                                                                            s.s1••·
 1nteraciron eflects· . t
 All cpuntries
    Gl.l<C                              0.96
    Gl.l<PP                             o.99
    PPxC                                0;99
   GlxCx.PP                             0.97
 USA
   GLiPP                                Jl.98
 SpairtL
    GlxPP                               0.95                    1.45                   0.47                          0.43
 France ..
  .. Gl.l<PP                             0.94                   1.78**                3,61**                                                           0.65
   ••• p:;,0.01; ••pi;;O.OSJ'p:$0.1 0. AU ~lues are adjusted for age, gender, and brand famlU11rity as covarl11tet


a greater increase in thoughts of qmttmg than will weaker                                          table 3 show that the plan packs (M=2.15) significantly reduced
(text-only) warnings. Supporting Hla and Hlb, our findings in                                      cigarette craving for adolescent smokers compared to the brand
table 1 indicate that the graphic visual level had a significant                                   logo condition (M=2.40) (p:s;0.05). Yet, there were no signifi-
and negative effect on cigarette craving (F(3,1065)=21.55,                                         cant differences between the plain pack condition (M=4.40)
p:s;0.01) and had a significant and positive effect on thoughts of                                 and brand logo condition (M=4.44) (p>0.05) on adolescent
quitting (F(3,1065)= 10.83, p:s;0.01). As shown in table 2,                                        smokers' thought of quitting. However, table 3 shows that the
Bonferroni contrasts indicate that both high (M= 1.83) and                                         plain pack condition significantly increased evoked fear and
moderate (M=2.07) graphic visual warning levels significantly                                      reduced pack feelings. Thus, although independent effects of
reduced cigarette craving for adolescent smokers compared to                                       the plain packs are shown on more immediate measures of
both control (no graphic) (M=2.67) and low a hie visual                                            craving, evoked fear and pack feelings, these effects did not
           (M=2.53) conditions (all :s;0.05).                                                      extend to thoughts of quitting.

                                                                                                   GHWs and plain pack branding
                                                                                                   Hypothesis 3 predicted an interaction between GHWs and plain
                                                                                                   pack branding. It was predicted that stronger graphic visual
                                                                                                   health warnings and the absence of brand logo information will
                                                                                                   lead to (a) a greater reduction in cigarette craving and (b) a
                                                                                                   greater increase in thoughts of quitting than with weaker
                                                                                                   graphic visual health warnings and the presence of brand logo
Effects of plain pack branding                                                                     information. The branding differences also should be stronger
Hypothesis 2 predicted that plain cigarette packages should lead                                   for non-graphic (text-only) health warnings. Yet, the results in
to a greater reduction in cigarette craving and a greater increase                                 table 1 did not support H3a for a graphic warningxplain pack
in thoughts of quitting than will packages with the current                                        effect on cigarette craving (F(3,1065)=0.79, p=0.50), nor H3b
brand logo information. The results in table 1 indicate that the                                   for a graphic warningxplain pack effect on thoughts of quitting
plain pack treatment had a significant and negative effect on cig-                                 (F(3,1065)=0.68, p=0.56). Thus, separate (independent) main
arette craving (F(l,1065)=8.58, p:s;0.01) supporting H2a, yet                                      effects occurred for the graphic warnings and plain packs on
did not support H2b predicting a positive effect on thoughts of                                    cigarette craving and for graphic warnings on quitting thoughts.
quitting (F(l,1065)=0.21, p=0.65). Bonferroni contrasts in                                         Though there were no significant 2-way graphic warningxplain
Andrews JC, et al. Tob Control 2016;25:e 120-e 126. doi: 10.1136/tobaccocontrol-2015-052583                                                                      e123
 Research paper

 Table 2 · Means. {aod SDs)for the efmqs of graphii; leyel (GL)                                               Table 4 · Means (and SDs) for the effects of country {C) conditions
 conditions qtj ~~9l~si;ent smokers                frorn
                                      the USA, Spain and France                                              Oq ~qolesc~lln!J19K~~ from the USA, Sp~in and France
                                                                     Pack              Quit                  ·Ctitntiy ·    Craving           · Evoked fear        Pack feelings       Quit thoughts
 Grapfik level                                                       feelings .        thoughts
                                                                                                              USA (a)       2.()9 (1.37)'      4.14 (1.83)'        3.76 (1.63)         4.57 (1.59)
 All countries                                                                                                Spajn (b)     2.19 (1.39)'       3.93 (1.69}'        3.64 (1.58)         4.38(1.58)
    Contl'lll (al     2il {tssj'd                  (Usic·dT ib5(f'.62)c;d 4.08 (f;s9)~d                       France (cl    :i:~40.53)._b      3,6() (1. 72)"'b    3.86 (t68)          4.31 (1.49)
    Low (b}           2.53 (1.50)<,d       3,42 (1.73)"d ... ~,03 (1.66)<,d 4.24 (t.~)<,d
                                                                                                                 Supetserlpts a ~ to the means in a gJwn column indicate significant diffelences
    M~rate(c) 2.07 (1.31)""'               4,11 (1.69)"'¥ 3.49 (1.54)'b 4.60 (1.6{)}°'.~                         (p50.05 or bt!tte() between cells. based. on Bonferroni contrasts. All values in mean
    Hig~(d)   1.83(1.i6)o.b               4.66  (t62l"'i,,,: i3s (t.57)..~ 4.76 (t.4Q)~:t                     . ·t'.3'1les ar11 ~J~st~ for age, gender, f11d brand f,imiliarity as ~ovariates.
 USA
    Control (a) 2A9 (1,SS)c,d 3,84 (1,94)d                4.10 (1.68)~d 4,24 (1?2)d
    Low (b)     2J6 {1,28). 4,92 (T.71)d                  3.68 (1.55). U6 (1.61).                           significantly stronger in the France (M=2.54) than in either
   M~rate (c} 1,75(1.02)"             4,52 (1.66) ..... · 3.37(1,SP)t .. 4,89(1.53)                         Spain (M=2.19) or the USA (M=2.09; both p:::;0.01). Similarly,
   High (d)     1,84 (1.42t ...... ·..4.81 (1.84ti! i 3.39 (t.69t •··• 4.~(1.41t                            evoked fear was significantly less in France (M=3.60) than in
 Spain                                                                                                      either Spain (M=3.93) or in the USA (M=4.14; both p:::;0.05).
   Control (a)        tS2)'·d         3.31 (1.60}"d 4.06 (t.60)d 4.10 (1.57)                                   We also offer an examination of separate intracountry effects
   Low (b)              53)<id             Bo
                                           (t.69)d        3.66 (1.60) 4,30 (1;65) .                         (with smaller cell sizes) for the graphic warnings and plain packs
   M~rate (c) · 1      .i1).,b ·· 4;02 (1.67)"            3.66 (1.61)             >
                                                                         4.52 (1.63)                        in table 1. The results for the US are identical to the overall
   High (d)     1.71 (1.03)._b 4.57 (1.52).;b 3.34 (1.44)" 4,62 (1.46)                                      effects. In Spain, a significant graphic warningxplain pack effect
 France                                  . . ...           ... ..                 ..                        was found for pack feelings (see table 1). Specifically, plain
   control(a)         2313 J1;s2)d · · ·   i91 (tssfi               >4.28 (1.5~)~ 3.9S (1A6)f               packs (M=3.58) versus branded logos (M=4.54) significantly
    l.oW (b)          2'.92 {l.60)d
                                  .· 2,73 (1.52);~ . 4.76 (1,59)<,<I. 4.06 (1.41)d                          reduced pack feelings in the absence of the GHWs (F(l,85)
    M~rate (c)       J~ {t50)d       3.73 (1.67)"-i,.d. 3.48 (1.52)..~ .4.47 (1.64)                         =8.63, p:::;0.01). (There were no plain pack effects for
    Hig~ (~ ·•· .   j.9~ (UO)a.t>.< 4.59 (l.47)"'."{ 3.31 (1.57)~~ 4.75 (1.33?'.b                           other GHW conditions.) In France, a significant graphic
                                              a
  Sul)lirstripb adj~Oo the means in glven coful'fl4 indicate significant differences                        warningxplain pack effect occurred for cigarette craving (see
  {p50Jl5 or better) between cellsb~ on Sonferroni contrasts. Afl values in mean                            table 1). In particular, plain packs (M=2.55) versus branded
  tables are adjusted for age, gender, and brand familiarity as covari;!tes.
                                                                                                            logos (M=3.29) significantly reduced craving under low GHWs
                                                                                                            (F(l,89)=4.72, p:::;0.05) and moderate GHWs (plain pack
                                                                                                            M=2.17; branded logos M=2.91; F(l,85)=5.57, p:::;0!05).
pack effects overall, a significant 3-way multivariate effect was                                           (There were no plain pack effects for the other GHW condi-
found across the dependent variables in table 1 (Wilks' 1..=0.97;                                           tions.) Again, caution is in order due to the smaller cell sizes
F=l.51, p:::;0.05). As discussed below, significant 2-way effects                                           and reduced statistical power in these intracountry analyses.
for graphic warningxplain pack occurred for cigarette craving
in France and for pack feelings in Spain.
                                                                                                            DISCUSSION
                                                                                                            Most experimental research on the GHWs has occurred in a
Country effects                                                                                             limited set of countries such as the USA. Yet, how will different
As noted .in table 1, there were main effects for country (ie,                                              levels of graphicness affect adolescent smokers across other
USA, Spain or France) on cigarette craving (F(2,1065)=9.24,                                                 countries than the USA, some of which have had the warnings
p:::;0.01) and evoked fear (F(2,1065)=8.99, p<0.01).                                                        in place for some time (eg, France, Spain)? More importantly,
Bonferroni contrasts in table 4 reveal that cigarette craving was                                           can plain packs (ie, without brand colours and logos) independ-
                                                                                                            ently add to these effects for adolescent smokers? Will plain
                                                                                                            pack effects vary by country? Our research with over 1000 ado-
 Tabl~ 3.. Meani;•(~nq••s0s}.f9r.th!!.effects.                          lain p~ (PP).·•····•······          lescents experimenting with smoking in the USA, France and
 conditions on. adolescent smokefs.from                                 ., Spain and ftancet                Spain sought to answer these questions.
                                                                       Pack             Quit                   Our results across three countries indicate that graphicness
 Plain pack                                                            feelings         thoughts            impacts quit thoughts, with high and moderate GHWs signifi-
                                                                                                            cantly increasing adolescent smokers' thoughts of quitting com-
 All countries                                                                                              pared to both control (no graphic) and low GHW conditions.
    Plain pack (a) ..           2.1 5 (1.3B)b 4.01 (1.78}b                         .. .4.40(t53)            In turn, both plain packs and graphicness are found to separ-
    Branded pack lbL 2,40(1,SOt 3.77 (1.76)a                          3.91 (1.64)t . 4.44 (t~}              ately impact more immediate-term measures of reduced cigar-
 USA                                                                                                        ette craving, increased evoked fear and decreased pack feelings.
    Plain pack (a)            • 1.92 (1.26)b 4.51 (1.83)b             3.47 (1.56)b 4.48 (1.53)              In general, effects of GHWs in Spain and France are greater
    8rilllded pack (b) 2.20 (1.45)a 4.08 (1.81)"                      3.80 (1.67)" 4.67 (1.65}              than plain pack effects, and this appears reasonable given out-
 Spair(                                                                                                     comes, such as evoked fear and craving, that may be more likely
    Plaiii f,liidl {a)          i,07 (1.30) •••·•· 3.•95 (1.62l. .· •J.59 (1.55) 4.42 {l,S~l                for a graphic pictorial than for removal of brand logo informa-
    Br~ pack (b)) 2;30 (1.47)                      3.75 (1.75)        3.76 (1.61)      4.34 (1.61)          tion that may affect brand identification and consumer-brand
 France                                                                                                     relationships. Also, note that results are tempered by a signifi-
    Plain pack (al ··•·•······· ~:,it; (1:~?) .. 3.54 (1.59} ·· .. PS (1.56f 4.30 (1.47)                    cant, overall 3-way effect (graphic warning levelxplain
    8randedpl!Ck(bf t.69 (1.62) ... 3.47 {f.6!l)                      4.16 (1.61)~> 4,R(1,S5)               packxcountry) on the dependent measures. For Spanish adoles-
  Superscripts adjace11fto 1he means.in a given coimii,i indicate si9nilicimt differences··                 cent smokers, the plain packs reduced pack feelings without
  (f>!s0.05 or better} between cells based on Bonferroiii contrasts. All yalues in mean                     exposure to the GHWs (control condition). In France, the plain
  table, are adjllsted for age, gender, and brand familiarity as covariates:
                                                                                                            packs significantly reduced cigarette craving with exposure to
e124                                                                                              Andrews JC, et al. Tob Control 2016;25:e12D-e126. doi:10. l 136ltobaccocontrol-2015-052583
                                                                                                                                                   Research paper
the low and moderate GHWs. Some habituation and/or react-                                 effectiveness-yet only for the more immediate measures of cig-
ance may be present for French adolescent smokers with their                              arette craving, evoked fear and pack feelings. No doubt, the
higher smoking frequency and reduced fear when exposed to                                 impact of plain pack branding may take some time and longitu-
plain packs with high GHW levels.                                                         dinal assessments may be in order. Country effects for the plain
                                                                                          packs indicate that they potentially can aid French adolescent
Limitations and future research issues                                                    smokers in reducing cigarette cravings-yet only at either low or
Our experimental study manipulated GHWs and plain pack                                    moderate GHW levels. In Spain, the plain packs reduced pack
branding for adolescent smokers across three countries; offering                          feelings without exposure to the GHWs (control condition).
a high degree of internal validity. However, although the online                          Yet, the main effects of plain pack branding for Spanish and
exposure context, sample focus, stimuli tested, measures used,                            French adolescent smokers were not significant, perhaps imply-
and parental and adolescent consents (to meet IRB require-                                ing that the removal of coloured brand logos for this global and
ments) are consistent with prior tobacco warning reseach, 15 22                           US-based brand is not as important to Spanish and French ado-
they could serve to limit the generalisability of findings. There                         lescent smokers as for US smokers for these specific variables.
certainly are other warning themes to study beyond mouth                                  For the US, without either GHWs or plain packs currently
cancer, as well as for other countries, smoking frequencies/situa-                        appearing on cigarette packs, our plain pack treatment reduced
tions46 (eg, progression from experimenters to any 30-day use                             cigarette craving, increased evoked fear and lessened pack feel-
to daily smokers), plain pack variations, 33 brand variant descrip-                       ings without the need of GHWs. Overall, plain packs are found
tors (eg, colour, flavour, filter), 49 and other brands and tobacco                       to add to GHWs for more immediate effects (eg, reducing cigar-
products (eg, e-cigarettes, hookah, cigars, cigarillos, smokeless                         ette craving, increasing evoked fear, and decreasing pack feel-
tobacco). 50 Also, mediation analysis may reveal interesting path-                        ings) depending on the adolescent smoker's prior exposure in
ways to quitting from the plain packs and GHWs. Future                                    different countries.
research might consider using longitudinal data to examine any
                                                                                          Acknowledgements The authors gratefully acknowledge the following individuals
possible wear-out patterns in countries currently using the plain                         for help with the package stimuli, translation and back translation work: Brendan
packs (eg, Australia, Ireland, and the UK, as well as France in                           Andrews, Colleen Andrews, Marie Delage, Ana Escudero, Jenna Fanduzzi, Vinay
2016). Efforts in this regard will help contribute to a better                            Matta, Kelsey Otero, Megan Otero, and David Wyatt.
understanding of how adolescents at risk of becoming lifetime                             Funding This research received no specific grant from any outside funding agency
smokers will react to countermeasures, like plain packs and                               in the public, commercial or not-for-profit sectors. Internal support was received
GHWs, aimed at reducing dependence on tobacco.                                            from Marquette University Miles, Kellstadt, and Way-Klingler funds.
                                                                                          Competing interests None.
CONCLUSION                                                                                Patient consent Obtained.
As found in previous GHW research, 15 22 the level of graphic-                            Ethics approval Marquette University Institutional Review Board.
ness remains important in affecting quit thoughts for adolescent
                                                                                          Provenance and peer review Not commissioned; externally peer reviewed.
smokers, with both high and moderate graphic levels being
more effective than low or no graphic warnings. Our overall                               Data sharing statement We have access to all data reported in the manuscript
                                                                                          and will provide this data on request to the editors or their assignees.
results also show that plain pack branding can add to GHW

                                                                                          REFERENCES
                                                                                             World Health Organization. Tobacco: Key Facts. http://www.who.int/mediacentre/
                                                                                             factsheets/fs339/en/ {accessed 26 Oct 2015).
  What this paper adds                                                                     2 Centers for Disease Control and Prevention. Youth and Tobacco Use. http://www.
      .......   ...   ..:::·:::::.:.   ·.:···: .. ·:   .....   ..........   . ....   ..      cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm
 • Pl<1in pack brandfftg on cigarette packaging is an important                              {accessed 26 October 2015).
                                                                                           3 Kessler DA, Natanblut SL, Wilkenfeld JP, et al. Nicotine addiction: a pediatric
      and emerging international tobacco control policy. Plain                               disease. l Pediatr 1997;130:518-24.
      paclcs often appear in conjunction 1.Nith graphi<; .health                           4 Surgeon General Report. Preventing tobacco use among youth and young adults .
   .warnings (GH'Jl!s) 9n cigcirette packs,Jhis paper             Off                        Rockville, MD: U.S. Department of Health and Human Services, 2012.
      the existing literature bYexamfoing what these . . ···.. arid//                      5 Arrazola R, Singh T, Corey CG, et al., Centers for Disease Control and Prevention
                                                                                             {CDC). Tobacco use among middle and high school students-United States,
      interactive effects might .be for plain packs and GHWs.                                2011-2014. MMWR Morb Mortal Wkly Rep 2015;64:381-5.
      Morecwer, we extend previous research on GHWs and plain                              6 Myers M. [Media Release/. Government's decision not to appeal cigarette warning
      pllcks)o an importantsegtnent:....adolescent srnokerr-and T                            ruling is disappointing; FDA should quickly develop new set of graphic warnings.
      dg SQ across three different countries.                                                Washington DC: Campaign for Tobacco-Free Kids, 2013. http://www.
 • •Our between-participants experiment with over lOOO                                       tobaccofreekids.org/presueleases/post/2013_03_ 19_fda {accessed 26 Oct 2015).
                                                                                           7 World Health Organization. WHO Applauds Australia's New Tobacco Packaging
      ~<Jolescent smokers across the USAi Spai11 andf~11c(t .                                Legislation. 23 November 2011. http:/lwww.who.int/nmh/events/2011/australia_
    . ~4~ies the effects of plain pack hrahdillg (logo pte$e11t, h>go/                       tobacco_legislation/en/index.html {accessed 26 Oct 2015).
      absent) and GHW level (a~sent low, rnedium, high) on                                 8 Richardson H. UK passes law to require plain cigarette packaging in England.
      adolescent cigarette craving, evoked fear, pack feelings and                           Newsweek 16 March 2015. http://europe.newsweek.com/uk-passes-law-
                                                                                             require-plain-cigarette-packaging-england-314110 {accessed 26 Oct 2015).
      th~~ghts Qt' q~itting.        .. .. .     ....·.                                     9 World Health Organization. France: Plain packaging will be introduced in 2016.
 • OveralJ results i11dicate Qf~ppicness imp~qs quitp,oughts;                                WHO FCTC Implementation Database. 3 April 2015. http://apps.who.int/fctd
      whereas plain packs and graphicness affect monHmmediate                                implementation/database/groups/france-plain-packaging-will-be-i ntroduced-2016
      measures of craving, fear/emotion, and pack feelings. The                              {accessed 26 Oct 2015).
                                                                                          10 Hammond D, Fong GT, McNeil A, et al. Effectiveness of cigarette warning labels in
      manipulations. were less. effective for qutt thoughts. for                             informing smokers about the risks of smoking: findings from the International
      adolescent.        . s in Spairi ilnd Frall<;e1who ~re currently
      exposed to G s.              ··         ·                                              Tobacco Control {ITC) Four Country Survey. Tab Control 2006; 15 {Suppl 111)
                                                                                             iii19-iii25.
 • Plain packs carnndependently strengthen the more                                       11 Elton-Marshall T, Xu SS, Meng G, et al. The lower effectiveness of text-only health
      instantaneous, direct effects. found With the GHWs.                                    warnings in China compared to pictorial warnings in Malaysia. Tob Control 2015;24
                                                                                             {Suppl 4):iv6-13.

Andrews JC, et al. Tab Control 2016;25:e120--e126. doi:10.1136/tobaccocontrol-2015-052583                                                                                      e125
 Research paper
12     World Health Organization. WHO Framework Convention on Tobacco Control, UN               33   Wakefield MA, Germain D, Durkin SJ. How does increasingly plainer cigarette
       Treaty Collection. 2003. https://treaties.un.org/pagesNiewDetails.aspx?                       packaging influence adult smokers' perceptions about brand image? An
       src=TREATY&mtdsg_no=IX·4&chapter=9&Iang=en (accessed 26 Oct 2015).                            experimental study. Tab Comrol 2008;17:416-21.
13     Canadian Cancer Society. Cigarette package health warnings: international status         34   Dunlop SM, Dobbins T, Young JM, et al. Impact of Australia's introduction of
       repon. 4th edn. Canadian Cancer Society, 2014:1-16.                                           tobacco plain packs on adult smokers' pack-related perceptions and responses:
14     Kees J, Burton 5, Andrews JC, et al. Tests of graphic visuals and cigarette package           results from a continuous tracking survey. BMJ Open 2014;4:e005836.
       warning combinations: implications for the Framework Convention on Tobacco               35   Brennan E, Durkin 5, Coomber K, et al. Are quitting-related cognitions and
       Control. J Public Policy Mark 2006;25:212-23.                                                 behaviours predicted by proximal responses to plain packaging with larger health
15     Kees J, Burton 5, Andrews JC, et al. Understanding how graphic pictorial warnings             warnings? findings from a national cohort study with Australian adult smokers.
       work on cigarette packaging. J Public Policy Mark 2010;29:265-76.                             Tob Control 2015;24:ii33-1144.
16     Peters E, Romer D, Slavic P, et al. The impact and acceptability of Canadian-style       36   Durkin S, Brennan E, Coomber K, et al. Short-term changes in quitting-related
       cigarette warning labels among US smokers and nonsmokers. Nicotine Tab Res                    cognitions and behaviours after the implementation of plain packaging with larger
       2007;9:473-81.                                                                                health warnings: findings from a national cohort study with Australian adult
17     Nonnemaker J, Farrelly M, Kamyab K, et al. Experimental Study of Graphic                      smokers. Tab Control 2015;24:ii26-32.
       Cigarette Warning Labels: Final Results Report. Research Triangle Park, NC: RTI          37   Wakefield M, Coomber K, Zacher M, et al. Australian adult smokers' responses to
       International, under contract for the U.S. Food & Drug Administration, Rockville,             plain packaging with larger health warnings 1 year after implementation: results
       MD. 2010.                                                                                     from a national cross-sectional tracking survey. Tob Control 2015;24:ii17-25.
18     Hoek J, Gendall P, Louviere J. Rationalisation as delusion: pictorial health warnings    38   Thrasher JF, Rosou MC, Hammond D, et al. Estimating the impact of pictorial health
       and tobacco industry arguments. Journal of Consumer Marketing 2011;7:476-83.                  warnings and "plain" cigarette packaging: evidence from experimental auctions
19     Pepper JK, Cameron LD, Reiter PL, et al. Non-smoking Male adolescents' reactions              among adult smokers in the United States. Health Policy 2011;102:41-8.
       to cigarette warnings. PloS ONE 2013;8:e65533.                                           39   Hogarth L, Maynard OM, Munafo MR. Plain cigarette packs do not exert Pavlovian
20     Romer D, Peters E, Strasser M et al. Desire versus efficacy in smokers' paradoxical           to instrumental transfer of control over tobacco-seeking. Addiction
       reactions to pictorial health warnings for cigarettes. PLoS ONE 2013;8:e54937.                2015;110:174-82.
21     Wang AL, Romer D, Elman I, et al. Emotional graphic cigarette warning labels             40   Moodie C, Mackintosh AM, Hastings G, et al. Young adult smokers' perceptions of
       reduce the electrophysiological brain response to smoking cues. Addict Biol                   plain packaging: a pilot naturalistic study. Tob Conirol 2011;20:367-73.
       2015;20:368-76.                                                                          41   Gallopei-Morvan K, Moodie C, Eker F, et al. Perceptions of plain packaging among
22     Andrews JC, Netemeyer RG, Kees J, et al. How graphic visual health warnings affect            young adult roll-your-own smokers in France: a naturalistic approach. Tob Control
       young smokers' thoughts of quitting. lour Marketing Res 2014;51:165-83.                       2015;24:e39-44.
23     Blanton H, Snyder LB, Strauts E, et al. Effect of graphic cigarette warnings on          42   Brose LS, Chong CB, Aspinall E, et al. Effects of standardised cigarette packaging
       smoking intentions in young adults. PloS ONE 2014;9:e96315. doi:                              on craving, motivation to stop and perceptions of cigarettes and packs. Psycho/
24     Emery LF, Romer D, Sheerin KM, et al. Affective and cognitive mediators of the                Health 2014;29:849-60.
       impact of cigarette warning labels. Nicotine Tab Res 2014;16:263-9.                      43   McCool J, Webb L, Cameron LD, et al. Graphic warning labels on plain cigarette
25     Zhao X, Nan X, Yang B, et al. Cigarette warning labels: graphics, framing, and                packs: will they make a difference to adolescents? Soc Sci Med 2012;74:1260-73.
       identity. Health Educ 2014; 114: 101-17.                                                 44   White V, Williams T, Wakefield M. Has the introduction of plain packaging with
26     Mays D, Niaura RS, Evans WD, et al. Cigarette packaging and health warnings: the              larger graphic health warnings changed adolescents' perceptions of cigarette packs
       impact of plain packaging and message framing on young smokers. Tob Coniro/                   and brands. Tob Control 2015;24:ii42-9.
       2015;24:e87-92.                                                                          45   White V, Williams T, Faulkner A, et al. Do larger graphic health warnings on
27     Cook TD, Campbell DT. Quasi-experimentation: design & analysis issues for field               standardised cigarette packs increase adolescents' cognitive processing of consumer
       settings. Boston, MA: Houghton Mifflin, 1979.                                                 health information and beliefs about smoking-related harms? Tab Control 2015;24:
28     Pechmann C, Andrews JC. Methodological issues and challenges in conducting                    iiS0-7.
       social impact evaluations. In: Bloom PN, Skloot E, eds. Scaling social impact: new       46   Pierce JP, Choi WS, Gilpin EA, et al. Validation of susceptibility as a predictor of
       thinking. New York, NY: Palgrave Macmillan, 2010:217-34.                                      which adolescents take up smoking in the United States. Health Psycho/
29     Shimp TA, Andrews JC. Advertising, Promotion, and other aspects of integrated                  1996;15:355-61.
       marketing communications. 9th edn. Mason, OH: (engage Learning, 2013:73-4.               47   Hammond D. Tobacco Labelling & Packaging Toolkit: A Guide to FCTC Article 11.
30     Henderson PW, Cote JA. Guidelines for selecting or modifying logos. J Mark                    Department of Health Studies, University of Waterloo, 2009: 1-132.
       1998;62:14-30.                                                                           48   Hafez N, Ling PM. How Philip Morris built Marlboro into a global brand for young
31     Munafo MR, Roberts N, Bauld L, et al. Plain packaging increases visual attention to           adults: implications for international tobacco control. Tob Control 2005;14:262-71.
       health warnings on cigarette packs in non-smokers and weekly smokers but not             49   Borland R, Sawas 5. The effects of variant descriptors on the potential effectiveness
       daily smokers. Addiction 2011;106:1505-10.                                                    of plain packaging. Tob Control 2014;23:58-63.
32     Maynard OM, Attwood A, O'Brien L, et al. Avoidance of cigarette pack health              50   Andrews JC, Choiniere JC, Portnoy DB. Opportunities for consumer research from
       warnings among regular cigarette smokers. Drug Alcohol Depend 2014; 136:                      the Food and Drug Administration's Center for Tobacco Products. J Public Policy
       170-4.                                                                                        Mark 2015;34:119-30.




e126                                                                                  Andrews JC, et al. Tob Control 2016;25:e120-e126. doi:10.1136ltobaccocontrol-2015-052583
                                                                                                                                    Research paper

                                   Testing warning messages on smokers' cigarette
                                   packages: a standardised protocol
                                   Noel T Brewer, 1•2 Marissa G Hall, 1 Joseph G L Lee, 1 Kathryn Peebles, 1
                                   Seth M Noar 2•3 Kurt M Ribisl 1•2
                                                     I



1
  Department of Health             ABSTRACT                                                          packs. ~- 9 These observational studies have high
Behavior, Gillings School of       Purpose Lab experiments on cigarette warnings                     external validity, but they do not rule out alterna-
Global Public Health, University
of North Carolina, Chapel Hill,
                                   typically use a brief one-time exposure that is not paired        tive explanations for the association of the changes
North Carolina, USA                with the cigarette packs smokers use every day, leaving           in labelling and behaviour change. Experiments on
2
  Lineberger Comprehensive         open the question of how repeated warning exposure                exposure to cigarette pack warnings in laboratory
Cancer Center, University of       over several weeks may affect smokers. This proof of              settings can offer much stronger evidence that
North Carolina, Chapel Hill,
                                   principle study sought to develop a new protocol for              warnings cause observed changes in beliefs and
North Carolina, USA
3
  School of Journalism and         testing cigarette warnings that better reflects real-world        behaviour. 10 11 While a large experimental litera-
Mass Communication,                exposure by presenting them on cigarette smokers' own             ture has developed, these experiments use very
University of North Carolina,      packs.                                                            brief exposure to warnings; assess non-behavioural
Chapel Hill, North Carolina,       Methods We tested a cigarette pack labelling protocol             short-term outcomes, such as attitudes or quit
USA
                                   with 76 US smokers ages 18 and older. We applied                  intentions, instead of smoking behaviour; and,
Correspondence to                  graphic warnings to the front and back of smokers'                yield results that need corroboration outside of a
Dr Noel T Brewer, Department       cigarette packs.                                                  controlled research setting.
of Health Behavior, Gillings       Results Most smokers reported that at least 75% of                   It will be helpful to develop a way to deliver new
School of Global Public Health,
                                   the packs of cigarettes they smoked during the study              messages on cigarette packs that smokers use daily
University of North Carolina at
Chapel Hill, 325 Rosenau           had our warnings. Nearly all said they would participate          in order to expand the external validity of experi-
Hall CB7440, Chapel Hill,          in the study again. Using cigarette packs with the study          mental research on cigarette warnings. This will
NC 27599, USA;                     warnings increased quit intentions ( p<0.05).                     ensure a meaningful warning 'dose' that replicates
ntb@unc.edu                        Conclusions Our findings suggest a feasible pack                  the frequency and duration of warning exposure in
Received 6 March 2014              labelling protocol with six steps: (1) schedule                   the real world. For example, a pack-a-day smoker
Accepted 12 December 2014          appointments at brief intervals; (2) determine typical            sees a cigarette pack at least an estimated 7300
Published Online First             cigarette consumption; (3) ask smokers to bring a supply          times per year (>20 views/dayx365 days/year).
6 January 2015                     of cigarette packs to study appointments; (4) apply                  Several studies have tested warnings by providing
                                   labels to smokers' cigarette packs; (5) provide                   mocked-up cigarette packs to participants, but most
                                   participation incentives at the end of appointments; and          of these studies used a one-time, brief exposure
                                   (6) refer smokers to cessation services at end of the             that does not replicate message dose in the real
                                   study. When used in randomised controlled trials in               world. 10 12- 18 At least five studies have used
                                   settings with real-world message exposure over time,              mocked-up packs for a longer period of time. 19 20
                                   this protocol may help identify the true impact of                A 2001 study conducted in France, Switzerland
                                   warnings and thus better inform tobacco product                   and Belgium mailed 485 adult smokers cardboard
                                   labelling policy.                                                 boxes with one of four antismoking messages
                                   Clinical trial number NCT02247908.                                selected by the smoker at recruitment. Study mate-
                                                                                                     rials instructed participants to place their cigarette
                                                                                                     packs in the boxes for 4 weeks, but few did so. 20
                                   INTRODUCTION                                                      A 2010 study in Scotland provided 140 adult
                                   For much of the world, tobacco product packaging                  smokers with 14 plain cigarette packs that had
                                   is a key part of marketing efforts to make tobacco                warnings but no brand information or logos, asking
                                   use appealing. 1- 3 In contrast, warnings on tobacco              participants to transfer their own cigarettes into the
                                   product packages accurately convey the many                       supplied packs for 2 weeks. Only 34% of partici-
                                   health risks of tobacco to discourage smoking initi-              pants completed the study as intended. 19 A recent
                                   ation and increase cessation. 4 Information on the                US study provided smokers with free cigarettes and
                                   effectiveness of these warnings can guide policy-                 labelled the packs with health warnings for
                                   makers as they consider new warnings and develop                  4 weeks. During the study, participants collected
                                   regulations. In the more than 100 countries that                  their cigarette butts and brought them to study
                                   already have cigarette pack labelling policies in                 appointments. This study used an innovative
                                   place;' testing the impact of potential cigarette                 method for labelling cigarette packs, but the results
                                   pack warnings can guide selection of warnings with                may have been influenced by receipt of free cigar-
                                   the greatest impact.                                              ettes and saving the cigarette butts. 21 Two add-
             CrossMark                Research on cigarette pack warnings currently                  itional recent studies in the US had smokers apply
                                   focuses on population-based observational studies                 warning labels to their own cigarette packs, which
                                   of smoking behaviour and on laboratory experi-                    may be an intervention in its own right, and both
 To cite: Brewer NT,               ments. Longitudinal observational studies have                    studies had short follow-up periods (3-7 days). 22 23
 Hall MG, Lee JGL, et al. Tab      found increased cessation behaviour after countries               While these studies' methods are promising
 Control 2016;25:153-159.          introduced new health warnings on cigarette                       because they more closely replicate real-world
                                          Brewer NT, et al. Tab Control 2016;25:153-159. doi:10.1136/tobaccocontrol-2014-051661                         153
BMJ
 Research paper

message dose, we need strategies with high protocol adherence
and longer follow-up periods. Tobacco control research would
benefit from a way to test health warnings on cigarette packs
that allows for random assignment to warning conditions, adds
realism and maintains high protocol adherence.
   To that end, we tested a new cigarette pack labelling and car-
rying protocol with adult smokers in two proof-of-principle
pilot studies. We aimed to assess whether the pack labelling and
carrying protocol (1) is feasible and has high adherence for
assessing smokers' reactions to cigarette pack warnings in a real-
world setting and (2) is sensitive to changes in psychosocial
outcomes.

MATERIALS AND METHODS
Participants
Pilot study 1
From February to March 2013, we recruited 30 smokers ages
18 or older who we observed smoking cigarettes in public
places in North Carolina, USA, or who received referrals from
study participants. We defined current smoking as having
smoked at least 100 cigarettes during one's lifetime and now
smoking every day or some days, and we excluded pregnant
women, people who smoke only roll-your-own cigarettes and
cigarillo-only smokers.

Pilot study 2
In July and August 2014, we recruited an additional 48 smokers
using the same eligibility criteria as Pilot Study 1. We used a
variety of recruitment methods, including newspaper ads, flyers          Figure 1 Example of graphic warning label on pack.
and email lists.
                                                                         survey on the computer at each visit. Smokers brought 8 days'
Procedures
                                                                         worth of cigarettes to the first four appointments. While partici-
Pilot study 1
                                                                         pants were taking the survey, we labelled their packs using the
A research assistant explained the study to parttc1pants and
                                                                         same procedures as in Pilot Study 1. Participants received a cash
obtained written informed consent. We provided participants
                                                                         incentive at the end of each visit in an envelope marked
with an $80 financial study incentive in cash and accompanied
                                                                         'payment for survey completion.' Cash incentives totalled $185.
them to a nearby store, where we asked them to purchase the
                                                                         At the final appointment, each participant received information
amount of cigarette packs they would normally smoke over
                                                                         about a local smoking cessation programme. Two of the 48 par-
2 weeks as determined in the initial screening. We randomly
                                                                         ticipants withdrew from the study. The University of North
assigned participants to receive one of nine graphic warnings. In
                                                                         Carolina Institutional Review Board approved the procedures
2011, the US Food and Drug Administration (FDA) proposed
                                                                         for both pilot studies.
these nine warnings for implementation, but the warnings were
later challenged in court and are not currently in use. 24 At the
time of the study, US cigarette packs also included one of four          Measures
text-only warnings on one side of the pack; these warnings have          Prior to the studies, we refined the survey instruments by con-
been in circulation since 1985. Then, participants completed a           ducting cognitive interviews with 17 adult smokers.25 Baseline
baseline survey on a tablet computer while staff removed the             and follow-up surveys applied measures adapted from prior
package cellophane and applied the same graphic warning labels           studies, including knowledge of smoking health risks (3 items), 26
to the top half of the front and rear panels of participants' cigar-     perceived likelihood of harm from smoking (2 items), 27 worry
ette packs, in accordance with the proposed FDA requirements             about the harms of smoking (1 item),2 8 subjective norms
(figure 1). As applying the labels on the top half of the front          (3 items), 29 positive smoker prototypes (7 items),3°-32 negative
panel sealed the flip-top box shut, staff cut through the label to       smoker prototypes (5 items), 30- 32 self-efficacy to quit smoking
allow the box to again open freely. Participants returned to the         (3 items) 29 and quit intentions (3 items). 33 Cronbach's a. for mul-
study offices to complete a follow-up computer survey 2 weeks            tiitem scales was 0. 70 or higher in both studies, except for self-
later and received an additional $50 cash incentive. After com-          efficacy in Pilot Study 1 (a.=0.69). We also measured whether
pleting the follow-up visit survey, each participant received            participants attempted to quit smoking (defined as not smoking
information about a local smoking cessation programme.                   for at least 24 h because they were trying to quit smoking) or suc-
                                                                         cessfully stopped smoking during the study (defined as not
Pilot study 2                                                            smoking for at least 7 days).
Procedures for Pilot Study 2 were similar to Pilot Study 1. After           The follow-up surveys assessed noticing the warning, whether
obtaining written informed consent, we randomly assigned par-            people talked to others about the warning, avoidance of the
ticipants to receive one of five graphic warnings, four of which         warning, emotional reactions to the warning,3'• participant satis-
were also used in Pilot Study 1. Participants visited our study          faction with study procedures, the number of cigarettes smoked
offices at baseline and then weekly for 4 weeks, completing a            from labelled and unlabelled packs and unprompted recall of
154                                                                Brewer NT, et al. Tab Control 2016;25: 153-159. doi:10.1136/tobaccocontrol-2014-051661
                                                                                                                                Research paper
the warning image. Two raters independently coded whether                           smokers (69% i!} Pilot Study 1 and 59% in Pilot Study 2) were
each participant correctly recalled the image in their assigned                     low-income, defined as being at or below 200% of the US
warning, with perfect agreement.                                                    federal poverty level. At baseline, participants in Pilot Study 1
  Finally, in Pilot Study 1, several open-ended questions                           smoked an average of 12 cigarettes per day (SD=9) and partici-
assessed attitudes toward the study protocol. Two raters inde-                      pants in Pilot Study 2 smoked an average of 11 cigarettes per
pendently coded whether open-ended responses indicated that                         day (SD=8).
smokers thought the study was giving them free cigarettes. A
coauthor resolved all coding discrepancies. The survey instru-                      Exposure to labels
ments are available online: http://www.unc.edu/-ntbrewer.                           Study participants reported high rates of adherence to smoking
                                                                                    cigarettes only from labelled packs. Around 90% of smokers
                                                                                    reported that at least three quarters of the cigarettes smoked
Data analysis
                                                                                    during the study we-re from labelled packs (figure 2). Ninety per
We calculated descriptive stat1st1cs to summarise demographic
                                                                                    cent of smokers in Pilot ·study 1 and 93% of smokers in Pilot
information and process measures. We assessed changes between
                                                                                    Study 2 correctly recalled the image on their assigned labels.
baseline and follow-up using paired t tests or McNemar x2 tests.
                                                                                    At follow-up, most (93% in Pilot Study 1 and 89% in Pilot
For continuous variables with non-normal distribution (by Q-Q
                                                                                    Study 2) smokers reported noticing the warning sometimes,
plots and Kolmogorov-Smirnov tests of normality}, we used
                                                                                    often, or all of the time (table 2). About half of smokers tried to
Wilcoxon signed-rank tests, a non-parametric equivalent of the
                                                                                    avoid thinking about the labels sometimes, often, or all the
paired t test. Analyses used SPSS Statistics V.20 and Stata/IC
                                                                                    time. Similarly, 43% of smokers in Pilot Study 1 and 46% of
V.13.1. The two Pilot Study 2 participants who withdrew from
                                                                                    smokers in Pilot Study 2 tried to avoid looking at the labels
the study were excluded from analyses. We set test critical a
                                                                                    sometimes, often, or all of the time.
value to 0.05 and used two-tailed tests.
                                                                                    Outcomes at follow-up
RESULTS                                                                             About half (50% in Pilot Study 1 and 41 % in Pilot Study 2) of
Smokers' mean age was 30 years in Pilot Study 1 and 43 years                        participants reported that the warnings caused them to think
in Pilot Study 2 (table l). Fewer than half of participants were                    about the harmful effects of smoking somewhat, quite a bit, or
white and about one-third were African-American. Most                               very much. Almost all participants (97% in Pilot Study 1 and
                                                                                    93% in Pilot Study 2) reported talking to someone about the
                                                                                    warnings during the study.

                                                                                    Changes in outcomes
                                                                                    Endorsement of positive smoker prototypes decreased between
                                                                                    baseline and follow-up in both studies (p<0.05, table 3).
                                                                                    Likewise, quit intentions increased in both studies (p<0.05).
                                                                                    Worry about the harms of smoking increased in Pilot Study 1
                                                                                    (p=0.01) but not in Pilot Study 2. Knowledge and perceived
                                                                                    likelihood of harm increased in Pilot Study 2 (p<0.05), but not
                                                                                    in Pilot Study 1. The 2-week outcomes for Pilot Study 2
                                                                                    showed the same pattern as the 4-week outcomes (data not
                                                                                    shown), except for cigarettes smoked per day which dropped to
                                                                                    a mean of 9.10 (SD=6.81) from 11.11 (SD=7.44) at baseline
                                                                                    (p=0.02).
                                                                                       The mean number of cigarettes smoked per day did not
                                                                                    change between baseline and follow-up in either study. Ten per
                                                                                    cent of Pilot Study 1 participants and 20% of Pilot Study 2 par-
                                                                                    ticipants stopped smoking for at least 24 h during the study. No
                                                                                    participants successfully quit smoking during Pilot Study 1.
                                                                                    During Pilot Study 2, two participants had quit smoking by
                                                                                    week 2 but they resumed by week 4, and one participant quit
                                                                                    between weeks 2 and 4.

                                                                                     Process measures
                                                                                     Retention was very high in both studies (100% in Pilot Study 1
                                                                                     and 96% in Pilot Study 2). Nearly all participants said that they
                                                                                     would probably or definitely participate in the study again, and
                                                                                     100% said they would probably or definitely recommend the
                                                                                     study to a friend (figure 2). Most smokers (90% in Pilot Study 1
                                                                                     and 78% in Pilot Study 2) found participating in this study to
                                                                                     be easy or very easy.
                                                                                        About a third (11/30) of Pilot Study 1 smokers said in exit
                                                                                     interviews that they thought the study was buying them cigarettes
                                                                                     as our staff had prepaid them and escorted them to the store so
                                                                                     they could buy cigarettes at the baseline interview. To address
                                                                                     these concerns, we asked Pilot Study 2 participants to bring an
Brewer NT, et al. Tab Control 2016;25: 153-159. doi:10.1136/tobaccocontrol-2014-051661                                                              155
 Research pager

Figure 2 Process evaluation
measures for cigarette pack labelling          Would participate in study again                                                        mPilot Study 1
proof of principle studies.
                                              Would recommend study to friend                                                         • Pilot Study2

                                               Found participating easy or very
                                                             easy

                                            Recalled image in warning correctly

                                            ::t75% of packs smoked had study's
                                                       warning labels

                                                                                  0%     20%      40%      60%     80%      100%


eight-day supply of cigarettes with them to the study visits every       higher-income counterparts, 35 and, accordingly, research shows
week for 4 weeks. Most participants did not find this task to be         that most smokers do not purchase cigarettes in bulk, but rather
burdensome: 15% of participants reported that it was difficult to        by the pack. 36 Losing large numbers of smokers who cannot
bring in 8 days' worth of cigarettes, 30% said it was neither diffi-     afford to purchase cigarettes in bulk would, in turn, limit the
cult nor easy, and 54% said it was easy or very easy.                    generalisability of cigarette pack labelling studies using such a
                                                                         protocol. However, many Pilot Study 1 participants believed
DISCUSSION                                                               that the study gave them free cigarettes, which could potentially
Our proof of principle studies of placing warnings on real-world         increase smoking. Studies suggest lower prices encourage cigar-
cigarette packages for an extended period of time suggests that          ette consumption. 37 Fortunately, cigarette consumption did not
our proposed protocol is feasible. The protocol had low attri-           increase, while quit intentions did increase.
tion, high adherence and allowed assessment of impact over                  Another potential concern is whether having more cigarettes
time. Most smokers complied with the study protocol and                  on hand might make participants smoke more, especially if they
reported high levels of satisfaction with the procedures. Thus,          are not accustomed to purchasing packs in bulk. The empirical
this new pack carrying protocol offers the potential for both            impact of stockpiling cigarettes on smoking behaviour is
experimental control and greater real-world dose than expo-              unknown. Smokers can save money by purchasing cigarettes in
sures in brief lab studies.                                              bulk (eg, cartons) rather than by the pack, but many smokers
   The original protocol (Pilot Study 1) provided a financial            elect to ration their purchase quantities and impose additional
incentive immediately before the smoker purchased cigarettes             transaction costs to limit their smoking. 38 39 We suggest keeping
because we were concerned that low-income smokers could not              the length of time between study appointments at 1 week,
afford the up-front costs of buying 2 weeks' worth of cigarettes         which will limit the number of cigarette packs that participants
at one time. However, we believe that our revised protocol               will have on-hand at one time, thus reducing the potential risk
(Pilot Study 2) may pose fewer risks to smokers. In the USA,             that participants will smoke more. Future research should try to
lower-income populations smoke at higher rates than their                assess unintended consequences of stockpiling packs.




                                                                   Brewer NT, eta/. Tab Contro/ 2016;25:153-159. doi:10.1136/tobaccocontrol-2014-051661
                                                                                                                                                           Research pager




  ~npwl~dge 9UffiBki11g fo:atth risks                                                              .82)
  Perceived likl!fihQQd ofhar111                                                                   .1i) ....

  Worry .                . ........... .                                                   J8~(1.06) ·
>Silbjectillll n-,r/rif > .                                                                4.97(0,ll!il•
 .Smo~~r ptt,tptyp~~~i~ve                                                                > 2,11(1,07) .
  smoker pfut~~eiiati\ll!                                                                .... 1;93(0.86)
  Self-efficacy                                                                          .•. 3,27(0.96)
                                                                                            2.!12 {1.06)
                                                                                          l).St(Wm




   Having part1c1pants bring their own cigarettes to study                                                     each protocol step. We implemented the six steps of this proto-
appointments decouples cigarette purchasing from rece1vmg                                                      col successfully in Pilot Study 2.
payment. Moreover, it appears that low-income smokers in our                                                      Strengths of the study include establishing the feasibility of a
study were not deterred by having to purchase cigarettes in                                                    new pack labelling protocol in a field study with current
advance as part of the protocol as more than half of Pilot Study                                               smokers, followed over time. & we studied a convenience
2 participants were at or below 200% of the US federal poverty                                                 sample recruited in a single location, the generalisability of our
level. It remains possible that other low income smokers were                                                  findings remains to be established. By labelling cigarette packs
unable to participate in the study.                                                                            that smokers were currently using, we tested novel warnings
   Our findings point to a new pack labelling protocol with six                                                alongside the standard US text-only warnings that we did not
steps: (1) schedule appointments 1 week apart; (2) determine                                                   obscure. Depending on the brand, the warnings may have
daily cigarette consumption through smokers' self-report; (3)                                                  covered some of the branding or colour of the cigarette packs.
ask smokers to purchase and bring to the study appointments                                                    In these cases, we may have overestimated the impact of the
the amount of cigarette packs they would normally smoke                                                        warning, as obscuring the branding may make cigarettes less
between appointments, with an extra supply to buffer against                                                   appealing to smokers:• 0 ·• 1 We relied on self-report to measure
cancellations and allow for greater than expected use; (4)                                                     protocol adherence, but the extent to which self-reported adher-
during study appointments, apply labels to smokers' cigarette                                                  ence reflects actual adherence is unknown. We tested only
packs in-person by removing the top of the cellophane wrap-                                                    methods for labelling cigarette packs, and we are unable to
ping from the cigarette packs and applying self-adhesive labels                                                determine the utility of this protocol for other tobacco pro-
with warnings directly to the packs, to prevent smokers from                                                   ducts. Finally, the small sample size limited statistical power to
inadvertently removing the label with the wrapping; (5) provide                                                detect changes in psychosocial and behavioural outcomes.
study participation incentives at the end of the appointments                                                     Given the compelling need for better strategies to test the effi-
and clearly communicate that the payment is for survey comple-                                                 cacy of warnings on tobacco products, 42 ·13 this feasible protocol
tion to reduce the possibility that participants will believe that                                             holds promise for improving our ability to determine the utility
the payments equate to receiving free cigarettes; and (6) refer                                                of warnings on cigarette packages. Our recommended protocol
smokers to cessation services at study completion or directly                                                  developed through this proof of principle study mimics real-
help smokers who want to quit. Table 4 gives the rationale for                                                 world exposure to tobacco product packaging while allowing




         ...   ·::·::·     ·::·.··:···· ·.. ·····::::::·::.·::::.::··::·::::··:.: ....
  s. Piovtde participation incentives for stirvey
     ~ompletlon
  6. Refer smokers to cessa~on services afsttidy
     mmpletfon          ... ··················· .. . ..... .


Brewer NT, et al. Tab Control 2016;25: 153-159. doi:10.1136/tobaccocontrol-2014-051661                                                                                          157
 Research paper
for experimental control needed in randomised trials. The                                  7   Hammond D, Fong GT, McDonald PW, et al. Impact of the graphic Canadian
protocol could be used to test the impact of other cigarette pack                              warning labels on adult smoking behaviour. Tab Control 2003;12:391-5.
                                                                                           8   Azagba S, Sharai MF. The effect of graphic cigarette warning labels on smoking
warning characteristics such as size and format, as well as the                                behavior: evidence from the Canadian experience. Nicotine Tab Res 2013; 15:708-17.
impact of modified-risk tobacco product warnings. 44 45                                    9   Huang J, Chaloupka FJ, Fong GT. Cigarette graphic warning labels and smoking
Moreover, researchers can adapt the protocol to test graphic or                                prevalence in Canada: a critical examination and reformulation of the FDA
text warnings for non-cigarette tobacco products. Future                                       regulatory impact analysis. Tob Contro/ 2014;23(Suppl 1):i7-12.
                                                                                          10   Kees J, Burton S, Andrews JC, et al. Understanding how graphic pictorial warnings
research should examine the utility of our pack labelling proto-                               work on cigarette packaging. J Public Policy Mark 2010;29:265-76.
col in randomised controlled trials.                                                      11   Cantrell J, Vallone DM, Thrasher JF, et al. Impact of tobacco-related health warning
   Rigorous evidence is required to identify the best ways to                                  labels across socioeconomic, race and ethnic groups: results from a randomized
communicate the risks of tobacco use, de-normalise tobacco                                     web-based experiment. PLoS ONE 2013;8:e52206.
products and reduce the extent to which tobacco product pack-                             12   Bansal-Travers M, Hammond D, Smith P, et al. The impact of cigarette pack design,
                                                                                               descriptors, and warning labels on risk perception in the US. Am J Prev Med
aging glamorises and promotes the deadly product inside. Our                                   2011;40:674-82.
proof of principle studies provide a feasible strategy for testing                        13   Fathelrahman Al, Omar M, Awang R, et al. Impact of the new Malaysian cigarette
warning messages that ensures high adherence, and can generate                                 pack warnings on smokers' awareness of health risks and interest in quitting
stronger evidence of the real-world impact of warnings on                                      smoking. Im J Environ Res Public Health 2010;7:4089-99.
                                                                                          14   Kees J, Burton S, Andrews JC, et al. Tests of graphic visuals and cigarette package
smoking-related outcomes.                                                                      warning combinations: implications for the framework convention on tobacco
                                                                                               control. J Public Policv Mark 2006;25:212.
                                                                                          15   Thrasher JF, Rousu MC, Anaya-Ocampo R, et al. Estimating the impact of different
                                                                                               cigarette package warning label policies: the auction method. Addict Behav
                                                                                               2007;32:2916-25.
                                                                                          16   Thrasher JF, Rousu MC, Hammond D, et al. Estimating the impact of pictorial health
                                                                                               warnings and "plain" cigarette packaging: evidence from experimental auctions
                                                                                               among adult smokers in the United States. Health Policy 2011;102:41-8.
                                                                                          17   Thrasher JF, Arillo-Santillan E, Villalobos V, et al. Can pictorial warning labels on
                                                                                               cigarette packages address smoking-related health disparities? Field experiments in
                                                                                                Mexico to assess pictorial warning label content. Cancer Causes Control
                                                                                                2012;23:69-80.
                                                                                          18   Thrasher JF, Carpenter MJ, Andrews JO, et al. Cigarette warning label policy
                                                                                               alternatives and smoking-related health disparities. Arn J Prev Med 2012;43:590-600.
                                                                                          19    Moodie C, Mackintosh AM, Hastings G, et al. Young adult smokers' perceptions of
                                                                                                plain packaging: a pilot naturalistic study. /'ob Control 2011;20:367-73.
                                                                                          20    Christie D, Etter JF. Utilization and impact of cigarette pack covers illustrated with
                                                                                                antismoking messages. Eva/ Heal!h Prof2004;27:107-18.
                                                                                          21    Peters E, Romer D, Evans A. Reactive and thoughtful processing of graphic
                                                                                                warnings: multiple roles for affect. Columbus, OH: The Ohio State University, OSU
                                                                                                Center of Excellence in Regulatory Tobacco Science, 2014.
                                                                                          22    Mays D, Murphy SE, Johnson AC, et al. A pilot study of research methods for
                                                                                                determining the impact of pictorial cigarette warning labels among smokers. Tab
                                                                                                lnduc Di, 2014;12:16.
                                                                                          23    McQueen A, Caburnay C, Kaphingst K, et al. What are the reactions of diverse US
                                                                                                smokers when graphic warning labels are affixed to their cigarette packs? American
Acknowledgements The authors thank the research participants for taking part in
                                                                                                Society of Preventive Oncology Conference; Memphis, TN, 2013.
this study. The authors also thank and appreciate Katie Byerly for her help with
                                                                                          24    Kraemer JD, Baig SA. Analysis of legal and scientific issues in court challenges to
participant recruiting and data collection.
                                                                                                graphic tobacco warnings. Arn J Prev Med 2013;45:334-42.
Contributors KMR and NTB originated the study. NTB and MGH drafted the                    25    Willis GB. Cognitive interviewing: a tool for improving questionnaire design. SAGE
manuscript. JGLL and MGH implemented the protocols and conducted statistical                    Publications, Incorporated, 2005.
analyses. KMR, MGH, SMN and NTB developed the measures and protocols. KP                  26    World Health Organization. GATS (Global Adult Tobacco SuNey). 2013.
assisted with analysis and writing and edited multiple drafts of the paper. All           27    Pepper JK, Reiter PL, McRee AL, et al. Adolescent males' awareness of and
authors provided critical feedback on drafts of the manuscript and approved the final           willingness to try electronic cigarettes. J Ado!esc Health 2013;52:144-50.
manuscript.                                                                               28    International Tobacco Control Policy Evaluation Project. SuNeys. 2013.
Funding This work was supported by 4CNC: Moving Evidence into Action grant                29    Armitage CJ. Efficacy of a brief worksite inteNention to reduce smoking: the roles
number U48/DP001944, and by the National Institutes of Health/National Cancer                   of behavioral and implementation intentions. J Ocwp Health Psycho/
Institute grant numbers U01 CA 154281 and P30 CA016086-3852.                                    2007; 12:376-90.
                                                                                          30    McCool J, Cameron L, Petrie K. Stereotyping the smoker: adolescents' appraisals of
Competing interests None.                                                                       smokers in film. Tob Control 2004;13:308-14.
Ethics approval University of North Carolina Institutional Review Board.                  31    McCool J, Cameron LD, Robinson E. Do parents have any influence over how
                                                                                                young people appraise tobacco images in the media? .I Ado/esc Health
Provenance and peer review Not commissioned; externally peer reviewed.                          2011;48:170-5.
                                                                                          32    Pepper JK, Cameron LD, Reiter PL, et al. Non-smoking male adolescents' reactions
REFERENCES                                                                                      to cigarette warnings. PLoS ONE 2013;8:e65533.
      Henriksen L. Comprehensive tobacco marketing restrictions: promotion, packaging,    33    Klein WM, Zajac LE, Monin MM. Worry as a moderator of the association between
      price and place. lob Contro/ 2012;21:147-53.                                              risk perceptions and quitting intentions in young adult and adult smokers. Ann
 2    Kotnowski K, Hammond D. The impact of cigarette pack shape, size and opening:             Behav Med 2009;38:256-61.
      evidence from tobacco company documents. Addiction 2013;108:1658-68.                34    Nonnemaker J, Farrelly M, Kamyab K, et al. Experimental study of graphic cigarette
 3    Moodie C, Hastings G. Tobacco packaging as promotion. Tab Control                         warning labels: Final results report. Prepared for Center for Tobacco Products, Food
      2010;19:168-70.                                                                           and Drug Administration. 2010.
 4    Centers for Disease Control and Prevention. Health warnings on tobacco products-    35    Centers for Disease Control and Prevention. Current cigarette smoking among
      worldwide, 2007. MMWR Morb Mortal Wkly Rep 2009;58:528-9.                                 adults-United States, 2011. MMWR Morb Mortal Wkly Rep 2012;61:889-94.
 5    World Health Organization. WHO report on the global tobacco epidemic, 2011:         36     Emery S, White MM, Gilpin EA, et al. Was there significant tax evasion after the
      warning about the dangers of tobacco. World Health Organization, Research for              1999 50 cent per pack cigarette tax increase in California? Tob Control
      International Tobacco Control, 2011.                                                       2002; 11: 130-4.
 6    Borland R, Yong HH, Wilson N, et al. How reactions to cigarette packet health       37    Wilson LM, Avila Tang E, Chander G, et al. Impact of tobacco control inteNentions
      warnings influence quitting: findings from the ITC Four-Country suNey. Addiction          on smoking initiation, cessation, and prevalence: a systematic review. .I Environ
      2009;104:669-75.                                                                          Public Health 2012;2012:961724.

158                                                                                 Brewer NT, eta/. Tob Control 2016;25:153-159. doi:10.1136/tobaccocontrol-2014-051661
                                                                                                                                                          Research paper
38   Wertenbroch K. Consumption self-control by rationing purchase quantities of virtue         42   Sayer R, Johns D, Colgrove J. The FDA and graphic cigarette-pack warnings-
     and vice. Mark Sci 1998;17:317-37.                                                              thwarted by the courts. N Engl J Med 2013;369:206-8.
39   Khwaja A, Silverman D, Sloan F. Time preference, time discounting, and smoking             43   Noar SM, Hall MG, Francis DB, et al. The impact of graphic cigarette pack
     decisions. / Heairh Econ 2007;26:927-49.                                                        warnings: a meta-analysis of experimental studies. Sixty-fourth Annual Conference
40   Wakefield MA, Germain D, Durkin SJ. How does increasingly plainer                               of the International Communication Association; Seattle, WA, 2014.
     cigarette packaging influence adult smokers' perceptions about brand image?                44   O'Connor RJ. Postmarketing surveillance for "modified-risk" tobacco products.
     An experimental study. Tab Control 2008;17:416-21.                                              Nicoline Tob Res 2012;14:29-42.
41   Wakefield MA, Hayes L, Durkin S, et al. Introduction effects of the Australian plain       45   Deyton L, Sharfstein J, Hamburg M. Tobacco product regulation-a public health
     packaging policy on adult smokers: a cross-sectional study. BMJ Open 2013;3:pii:e003175.        approach. N Eng! J Med 2010;362:1753-6.




Brewer NT. et al. Tob Control 2016;25: 153-159. doi:10.1136/tobaccocontrol-2014-051661                                                                                              159
ann. behav. med. (2019) 53:232-243
DOI: 10.1093/abm/kay032




Understanding Why Pictorial Cigarette Pack Warnings Increase
Quit Attempts
Noel T. Brewer, PhD 1•3 • Humberto Parada Jr., PhD 2•3•4 • Marissa G. Hall, PhD 3 • Marcella H. Boynton, PhD 1 •
Seth M. Noar, PhD 3•5 • Kurt M. Ribisl, PhD 1•3

Published online: 29 May 2018
© Society of Behavioral Medicine 2018. All rights reserved. For permissions, please e-mail: journals.permissions@oup.com.

Abstract
Background Our randomized trial found that pictorial                 pictures on the top half of the front and back of ciga-
cigarette pack warnings elicited more quit attempts than             rette packs).
text-only warnings.                                                  Results Pictorial warnings increased attention to, reac-
Purpose In the current study, we sought to identify psy-             tions to, and social interactions about cigarette pack
chological mechanisms that explain why pictorial ciga-               warnings (all p < .05). However, pictorial warnings
rette pack warnings change behavior.                                 changed almost no belief or attitude measures. Mediators
Methods In 2014 and 2015, we recruited 2,149 adult                   of the impact of pictorial warnings included increased
smokers in NC and CA, USA. We randomly assigned                      attention, negative affect, social interactions, thinking
smokers to receive on their cigarette packs for 4 weeks              about the warning and harms of smoking, and inten-
either a text-only warning (one of the USA's current                 tions to quit (all p < .05). Analyses also found that pic-
warnings on the side of cigarette packs) or a pictorial              torial warnings led to greater avoidance of the warnings,
warning (one of the USA's proposed text warnings with                which was associated with more quit attempts (p < .05).
                                                                     Conclusions Pictorial warnings increased quit attempts
                                                                     by eliciting aversive reactions and by keeping the message
121 Noel T. Brewer                                                   vividly in smokers' minds. Contrary to predictions from
    ntb@unc.edu                                                      several theories of health behavior, the warnings exerted
    Humberto Parada Jr                                               little of their influence through changes in beliefs and
    hparada@sdsu.edu                                                 attitudes and none of their influence through changes
    Marissa G. Hall                                                  in risk perception. We propose the Tobacco Warnings
    mgha ll@unc.edu                                                  Model based on these findings.
    Marcella H. Boynton                                              Clinical Trial information ClinicalTrials.gov identi-
    mhh23@)unc.edu                                                   fier: NCT02247908; https://clinicaltrials.gov/ct2/show/
                                                                     NCT02247908.
    Seth M. Noar
    noar@.email.unc.edu
    Kurt M. Ribisl                                                   Keywords pictorial warnings • cigarettes • smoking •
    kurt ___ ribisl(a)unc.cdu                                        quit attempts • mediation analysis • randomized
                                                                     controlled trial
    Department of Health Behavior, Gillings School of Global
    Public Health, University of North Carolina, Chapel Hill,        Introduction
    NC, USA
    Department of Epidemiology, University of North Carolina,        Tobacco is the leading cause of preventable death world-
    Chapel Hill, NC, USA                                             wide, accounting for nearly 6 million deaths per year
    Lineberger Comprehensive Cancer Center, University of            mostly due to cancer and cardiovascular disease [I].
    North Carolina, Chapel Hill, NC, USA                             Pictorial cigarette pack warnings are a promising solu-
    Division of Epidemiology and Biostatistics, The Graduate         tion for curbing the tobacco epidemic. More than 100
    School of Public Health, San Diego State University, CA, USA     countries, with nearly 60% of the world's population,
    School of Media and Journalism, University of North              have policies that require pictorial warnings on cigarette
    Carolina, Carroll 382, Chapel Hill, NC, USA                      packs [2]. A systematic review [3] and a large randomized
ann. behav. med. (2019) 53:232-243                                                                                              233


clinical trial [4] demonstrate that pictorial cigarette pack   Table 1 Participant characteristics (N = 2,149)
warnings promote cessation behavior, including quit
                                                                                                                   n           (%)
attempts, across a wide range of samples and cultural
contexts.                                                      Demographics
   The psychological mechanisms through which pictorial          Study site
warnings change behavior are largely unknown, although             California                                    1,186        (55.2)
health behavior theories and empirical models have                 North Carolina                                  963        (44.8)
identified many possibilities [3, 5-8]. The Elaboration
                                                                 Age                                                                     0
                                                                                                                                         0
Likelihood Model [9] suggests that pictorial warnings                                                                                    :E:
                                                                   18-24 years                                     323        (15.3)     ::I
could increase attention [l 0-13] and cognitive elaboration                                                                              0
                                                                   25-39 years                                     775        (36.7)     Ill
                                                                                                                                         a.
(e.g., thinking about the warning and harms of smoking)
                                                                                                                                         -a
                                                                                                                                         (1)
                                                                   40-54 years                                     642        (30.4)     a.
[14-17], which should lead to persuasion (i.e., attitude
                                                                   ~55 years                                       371        (17.6)
change [18, 19]) and then behavior change. Expectancy                                                                                    3
                                                                   Mean (SD)                                        39.7      (13.5)     :::r
value theories-including the Health Belief Model [20],
                                                                 Gender
                                                                                                                                         =
                                                                                                                                         "O
                                                                                                                                         V,
the Theory of Planned Behavior [21 ], and the Tripartite                                                                                 ::::
                                                                                                                                         Ill
Model of Risk Perceptions [22]-suggest that pictorial              Male                                          1,039        (48.7)     0
                                                                                                                                         Ill
                                                                   Female                                        1,060        (49.7)     a.
warnings could exert their effects by changing risk percep-                                                                              (1)
                                                                                                                                         3
tions and attitudes. The Extended Parallel Process Model           Transgender                                      34        (1.6)      o·
                                                                                                                                         0
[23] suggests that pictorial warnings may change behavior        Gay, lesbian, or bisexual                         368        (17.5)      C
                                                                                                                                         "O
by eliciting fear [24---27] and adaptive responding, or they     Hispanic                                          181        (8.6)      83
may instead elicit maladaptive coping in the form of mes-        Race                                                                    iii"
                                                                                                                                         CT
sage reactance and avoidance to dispel fear [28-33]. These         American Indian or Alaska Native                           (0.9)
psychological mechanisms share the insight that pictorial          Asian                                            70
                                                                                                                       18
                                                                                                                              (3.3)
                                                                                                                                         i
                                                                                                                                         ~
                                                                                                                                         c5·
warnings generate deeper engagement with the messages.              Black or African American                      994        (47.3)     1D
   To establish which of these mechanisms has empirical                                                                                  ih
                                                                    Native Hawaiian or other Pacific Islander          17     (0.8)      CT
                                                                                                                                         !:!l.
support, researchers can measure the candidate constructs                                                                                al
                                                                   White                                           751        (35.7)
and use mediation analyses. Several researchers have done                                                                                2:
this work using observational study data or non-behav-             Other/multiracial                               251        (I I .9)   01

                                                                 Education                                                               ~
                                                                                                                                         ;;::;
ioral outcomes [14, 34, 35]. Our study contributes by                                                                                    w
                                                                    High school graduate or less                   677        (31.8)
examining a comprehensive set of mediators in a single                                                                                   ~
prospective, randomized clinical trial with a behavioral            Some college                                 1,021        (47.9)     0
                                                                                                                                         I\)
                                                                                                                                         w
endpoint. Thus, our study aimed to identify psychologi-             College graduate                               312        (14.6)     0)
                                                                                                                                         I\)


cal mechanisms that explain why pictorial cigarette pack            Graduate degree                                121        (5.7)      se
                                                                                                                                         CT
                                                                                                                                         '<
warnings increase quit attempts. Understanding these             Household income, annual                                                :!::
                                                                                                                                         Ill
mechanisms will help tobacco control programs design                $0-$24,999                                   1,155        (54.5)     CT
                                                                                                                                         Ill
better warnings and will advance a deeper understanding             $25,000-$49,999                                538        (25.4)     3
                                                                                                                                         Ill
of why pictorial cigarette pack warnings change behavior.          $50,000-$74,999                                 202        (9.5)      en
                                                                    ~$75,000                                       224        (10.6)     I
                                                                                                                                         C
Methods                                                          Low income (!>]50% of federal poverty level)                            ::I
                                                                                                                                         <"
                                                                                                                                         (1)

Study Design and Population                                        No                                              983        (45.9)     ril
                                                                   Yes                                           1,159        (54.1)     ~
                                                                                                                                         C
                                                                                                                                         V,
We used longitudinal data from a randomized clinical trial       Cigarettes smoked per day, mean (SD)                   8.7   (7.0)      ~
                                                                                                                                         0
with 2,149 adult smokers living in North Carolina and            Smoking frequency                                                       ::I
                                                                                                                                         0
California. Details of the trial including study protocols,        Daily                                         1,730        (80.5)     w
                                                                                                                                         0
questionnaire development, and participant recruitment             Non-daily                                       418        (19.5)     $l
                                                                                                                                         0
                                                                                                                                         CT
have been previously published [4]. Other papers using         Primary trial outcome at baseline                                         ~
this dataset have explored the frequency and content of          Made quit attempt in last month                   545        (26.5)     I\)

                                                                                                                                         ~
social interactions [36], reactance to warnings [37], and                                                                                <D
                                                               Study characteristics and outcomes at baseline did not differ by
trajectories of pictorial warnings' impact [38], as well
                                                               trial arm. Missing demographic data ranged from 0.7% to 2.2%.
as attitudes toward regulation of tobacco products [39,        SD = standard deviation.
40]. From September 2014 to August 2015, we recruited
English-speaking current smokers over the age of 18 to         their own cigarettes weekly and received warnings on their
participate in the trial (see Table 1 for participant char-    packs for four weeks [4, 41]. Participants were randomly
acteristics). Smokers brought in an eight-day supply of        assigned to have one of four pictorial warnings applied to
234                                                                                                              ann. behav. med. (2019) 53:232-243


                             Panel A. Pictorial warnings used in experiment




                                                                                WARNING: Cigarettes
                                                                                cause fatal lung disease.




                             Panel B. Text-only warnings used in experiment


                                 SURGEON GENERAL'S WARNING:                  SURGEON GENERAL'S WARNING:
                               Smoking Causes Lung Cancer, Heart Disease,   Smoking by Pregnant Women May Result
                               Emphysema, and May Complicate Pregnancy.       in Fetal Injury, Premature Birth, and
                                                                                        Low Birth Weight.

                              SURGEON GENERAL'S WARNING:                      SURGEON GENERAL'S WARNING:
                              Quitting Smoking Now Greatly Reduces                Cigarette Smoke Contains
                                   Serious Risks to Your Health.                     Carbon Monoxide.
Fig. 1. Warnings used in the trial

the top half of the front and back panels of their cigarette                considered participants to have made a quit attempt if
packs (Fig. 1), or one of four text-only warnings applied                   they answered "yes" to any of the quit attempt questions.
to the side of their cigarette packs placed over the current                    Surveys assessed psychological constructs from all
Surgeon General's warning, for the duration of the study.                   stages of the Message Impact Framework to serve as
Randomization created arms that did not differ on key                       potential mediators (see Supplementary Mate1ial 1) [8].
demographic characteristics (all p > .05) [4]. Participants                 The categories of variables were attention/noticing, warning
completed two computer surveys at the first study visit (i.e.,              reactions, social interactions, attitudes and beliefs, intentions
baseline and immediately after seeing their assigned warn-                  to quit smoking, and perceived effectiveness of the warnings
ing) and one survey at each visit thereafter. Participants                  (see Table 2 for a full list of variables and measurement time
provided written informed consent before enrollment. The                    points). Cronbach's alpha was .70 or greater for all mul-
University of North Carolina Institutional Review Board                     ti-item scales, except for two reactance subscales (discount-
approved the study procedures.                                              ing and government), which were both greater than .60.

Measures                                                                    Statistical Analysis

The primary trial outcome was attempting to quit                            Analyses used an intent-to-treat approach, including all
smoking during the study. At each of the follow-up                          participants randomized in the trial, using the last observa-
visits, smokers answered the following survey ques-                         tion available for missing data [42]. First, we compared trial
tion: "During the last week, did you stop smoking for                       arms on each potential mediator at each time point using
1 day or longer because you were trying to quit smok-                       t-tests. We characterized the associations using Cohen's d,
ing?" The survey at Week 4 follow-up also asked, "Since                     calculated using PROC TTEST in SAS v9.4 (SAS Institute
you started the study, did you stop smoking for 1 day                       Inc., Cary, NC). To facilitate use of our findings in future
or longer because you were trying to quit smoking?" We                      meta-analyses as well as interpretation of the relative size
Table2   Effects of pictorial warnings on mediators (N = 2,149)                                                                                                                    Ill
                                                                                                                                                                                   =
                                                                                                                                                                                   ?
                                                                                                                                                                                   0-
                                                            Week0                   Week I                  Week2                   Week3                  Week4                   ('1)
                                                                                                                                                                                   ::,-
                                                                                                                                                                                    ~
Mediator (# of items)                                      d(95'X, CI)              d(95%CI)                d(95% CI)               d(95% CI)              d(95% CI)                8
                                                                                                                                                                                   ('1)
                                                                                                                                                                                    p.
Attention/noticing (3)                                                              10.02 (0.92, IO.II)*     0.82 (0.73, 0.91)*      0.74 (0.64, 0.83)*     0.82 (0.73, 0.91)*     ,...,
                                                                                                                                                                                    N
Warning reactions                                                                                                                                                                   8
                                                                                                                                                                                   ::B
  Cognitive elaboration (4)                                                          0.44 (0.35, 0.53)*      0.38 (0.29, 0.47)*      0.38 (0.29, 0.47)*     0.38 (0.30, 0.47)*     u,
                                                                                                                                                                                   w
     Thinking about the warning message (2)                                          0.63 (0.54, 0. 73)*     0.56 (0.47, 0.65)*      0.56 (0.47, 0.65)*     0.55 (0.46, 0.64)*     i--:>
                                                                                                                                                                                   w
     Thinking about the harms of smoking (2)                                         0.14 (0.05, 0.23)*      0.11 (0.02, 0.20)*      0.10 (0.02, 0.19)*     0.12 (0.04, 0.21)*      'i"
                                                                                                                                                                                    ~
  Negative affect (15)                                       0.85 (0.76, 0.94)*      0.76 (0.67, 0.84)*      0.66 (0.57, 0.75)*      0.63 (0.55, 0. 72)*    0.59 (0.51, 0.68)*      w

     Anxiety (3)                                             0.84 (0.75, 0.93)*      0. 72 (0.63, 0.80)*     0.64 (0.56, 0. 73)*     0.60 (0.51, 0.69)*     0.56 (0.48, 0.65)*
     Disgust (3)                                            10.04 (0.95, 10.13)*     0.92 (0.83, 10.01)*     0.81 (0.72, 0.89)*      0.75 (0.66, 0.84)*     0.75 (0.66, 0.84)*
     Fear(3)                                                 0. 71 (0.63, 0.80)*     0.64 (0.56, 0. 73)*     0.58 (0.50, 0.67)*      0.56 (0.48, 0.65)*     0.52 (0.44, 0.61)*
     Guilt (3)                                               0.59 (0.51, 0.68)*      0.56 (0.48, 0.65)*      0.50 (0.42, 0.59)*      0.50 (0.41, 0.59)*     0.46 (0.38, 0.55)*
     Sadness (3)                                             0.72 (0.63, 0.80)*      0.61 (0.53, 0. 70)*     0.52 (0.43, 0.60)*      0.54 (0.45, 0.62)*     0.46 (0.37, 0.54)*
  Negative cigarette pack attitudes (6)                                                                                                                     0.49 (0.40, 0.58)*
  Perceived understandability (I)                            0.10 (0.01, 0.18)*                                                                             0.10 (0.02, 0.19)*
  Reactance, brief form (3)                                  0.44 (0.35, 0.52)*      0.38 (0.29, 0.46)*                                                     0.30 (0.21, 0.38)*
  Reactance, long form subscales
     Anger (3)                                               0.46 (0.37, 0.55)*      0.40 (0.32, 0.49)*                                                     0.32 (0.24, 0.41)*
     Common knowledge (3)                                   -0.25 (-0.34, -0.17)*   -0.16 (-0.24, -0.07)*                                                  -0.13 (-0.22, -0.05)*
     Derogation (3)                                         -0.10 (-0.19, -0.02)*   -0.11 (-0.20, -0.03)*                                                  -0.11 (-0.19, -0.02)*
     Discounting (3)                                         0.32 (0.23, 0.40)*      0.25 (0.17, 0.34)*                                                     0.22 (0.14, 0.31 )*
     Exaggeration (3)                                        0.29 (0.21, 0.38)*      0.23 (0.15, 0.32)*                                                     0.20 (0.11, 0.28)*
     Government (3)                                          0.32 (0.24, 0.41 )*     0.25 (0.17, 0.34)*                                                     0.20 (0.11, 0.28)*
     Manipulation (3)                                        0.41 (0.33, 0.50)*      0.36 (0.28, 0.45)*                                                     0.29 (0.21, 0.38)*
     Personal attack (3)                                     0.37 (0.28, 0.45)*      0.33 (0.24, 0.41)*                                                     0.31 (0.22, 0.39)*
     Self-relevance (3)                                      0.06 (-0.03, 0.14)      0.04 (-0.04, 0.13)                                                     0.02 (-0.06, 0.11)
  Warning avoidance (3)                                                              0.75 (0.65, 0.84)*      0.61 (0.51, 0.70)*      0.59 (0.50, 0.68)*     0.56 (0.47, 0.65)*
  Worry about consequences of smoking (4)                    0.09 (0.00, 0.17)*      0.08 (-0.00, 0.17)      0.09 (0.00, 0.17)*      0.Q7 (-0.02, 0.15)     0.08 (-0.00, 0.17)
Social interactions (3)                                                              0.41 (0.32, 0.49)*      0.28 (0.19, 0.36)*      0.21 (0.12, 0.29)*     0.21 (0.12, 0.29)*
Attitudes and beliefs
  Anticipated regret of quitting smoking (3)                                                                -0.08 (-0.16, 0.01)                            -0.05 (-0.13, 0.04)
  Anticipated regret of smoking (3)                                                                         -0.11 (-0.19, -0.02)*                          -0.08 (-0.17, 0.00)
  Negative consequences of smoking (4)                       0.00 (-0.08, 0.09)     -0.Ql (-0.09, 0.08)      0.03 (-0.05, 0.12)      0.04 (-0.05, 0.12)     0.02 (-0.Q7, 0.10)
  Perceived benefits of quitting smoking (4)                                        -0.02 (-0.10, 0.07)      0.04 (-0.05, 0.12)      0.01 (-0.08, 0.09)     0.03 (-0.05, 0.12)
  Perceived costs of quitting smoking (4)                                           -0.07 (-0.15, 0.02)     -0.02 (-0.10, 0.07)     -0.02 (-0.10, 0.07)    -0.01 (-0.08, 0.09)
                                                                                                                                                                                    N
  Perceived likelihood of harm from smoking (3)                                                              0.04 (-0.04, 0.13)                             0.03 (-0.05, 0.11)      w
                                                                                                                                                                                    u,




                   6 ~Ol Jaqopo £0 uo Jasn ~!SJa11,un a1e1s eweqerv Aq /6l9£l0S/l£l/£/£S/PBJ!Sqe-ap!!JB/wqe1woo·dno·o!wapeoe11:sdn4 woJJ papeo1uMoa
Table 2 Continued                                                                                                                                                                            N
                                                                                                                                                                                             v>
                                                                                                                                                                                             °'
                                                              Week0                     Week I                    Week2                     Week3                   Week4

Mediator(# of items)                                          d (95'1/c, CI)            d(95'1/., CI)             d(95% CI)                 d(95% CI)               d(95% CI)

  Perceived severity of harm from smoking (3)                                                                       0.00 (-0.09, 0.08)                              -0.01 (-0.10, 0.07)
  Perceived threat (PL *PS)                                                                                         0.04 (-0.05, 0.14)                               0.02(-0.07, 0.11)
  Perceived severity of negative consequences of quitting                                                           0.00 (-0.09, 0.08)                              -0.01 (-0.09, 0.08)
  smoking (3)
  Perceived efficacy (8)                                                                                            0.12 (0.03, 0.22)*                               0.11 (0.02, 0.20)*
     Self-efficacy to quit smoking (5)                                                                              0.10 (0.02, 0.19)*                               0.12 (0.03, 0.20)*
  Response efficacy of quitting smoking: lower risk of                                                              0.05 (-0.04, 0.13)                               0.03 (-0.05, -0.12)*
  health problems (3)
  Perceived efficacy*Threat                                                                                         0.09 (-0.01, 0.18)                               0.07 (-0.02, 0.16)
  Response efficacy of quitting smoking: cause negative                                                           -0,03 (-0.12, 0.05)                               -0.DI (-0.09, 0.08)
  consequences (3)
  Smoker prototypes (8)                                         0.03 (-0.06, 0.11)        0.03 (-0.05, 0.12)        0.00 (-0.09, 0.08)      -0.01 (-0.09, 0.08)     -0.08 (-0.16, 0.01)
     Negative (4)                                               0.05 (-0.03, 0.13)        0.05 (-0.03, 0.14)        0.09 (0.01, 0.18)*        0.10 (0.01, 0.18)*     0.16 (0.08, 0.25)*
     Positive (4)                                               0.10 (0.01, 0.18)*        0.11 (0.02, 0.19)*        0.11 (0.03, 0.20)*        0.11 (0.02, 0.19)*     0.09 (0.01, 0.17)*
  Smoking reinforcement attitudes - negative (4)              -0,03 (-0.11, 0.06)       -0.06 (-0.14, 0.03)       -0.04 (-0.120. 0.05)      -0.01 (-0.09, 0.08)     -0.03 (-0.12, 0.05)
  Smoking reinforcement attitudes - positive (4)                0.02 (-0.07, 0.10)        0.01 (-0.08, 0.09)      -0.01 (-0.09, 0.08)         0.00 (-0.09, 0.08)    -0.02 (-0.10, 0.07)
  Subjective norms of quitting smoking (4)                                              -0.02 (-0.10, 0.07)         0.01 (-0.08, 0.09)        0.02 (-0.06, 0.11)    -0.01 (-0.10, 0.07)
Intentions
  Quit intentions (3)                                           0.26 (0.18, 0.35)*        0.19 (0.10, 0.27)*        0.20 (0.11, 0.28)*        0.15 (0.07, 0.24)*     0.16 (0.07, 0.24)*
  Quit stage (I)                                                0.15 (0.07, 0.24)*        0.13 (0.05, 0.22)*        0.14 (0.05, 0.22)*        0.11 (0.03, 0.20)*     0.14 (0.05, 0.22)*
Perceived effectiveness of warnings (3)                         0.71 (0.63, 0.80)*

Table reports Cohen's d, which is the difference between intervention and control, divided by the pooled standard deviation. Intent-to-treat analyses included all participants ran-
domized. Sample sizes after carrying the last value forward range from 2,122 to 2,149 at Week 0, 1,821 to 2,149 at Week I, 1,908 to 2,149 at Week 2, 1,930 to 2,149 at Week 3, and
1,997 to 2,149 at Week 4. Week 0 refers to survey at first visit, immediately after smokers saw their labeled cigarette packs. CI = confidence interval. - = not assessed. * designates an
interaction term. Numbers in parentheses indicate the number of items in the scale. PL *PS= perceived likelihood* perceived severity.
*p < .05




                     6~01: Jaqopo £0 uo Jasn ~!SJaA1un a1e1s eweqe1v Aq /6l9£l0S/l£l/£/£S/PBJISqe-ap11Je1wqe1wo::rdno·:i1wape:ie11:sd114 woJJ papeo1uMoa
ann. behav. med. (2019) 53:232-243                                                                                        237


of the effects, we report the effect sizes (Cohen's d) for       were higher in the text arm. Among warning reactions,
scales and subscales at all times we had data available.         the largest effect size was for the disgust subscale of neg-
   Second, we conducted mediation analyses to identify           ative affect (median d = .81, all p < .05). Pictorial warn-
variables that could explain the association between pic-        ings led to more social interactions about the warnings
torial warnings and quit attempts (i.e., mediation). We          at all follow-up time points (median d = .25, all p < .05).
characterized associations using standardized regression         However, pictorial warnings affected only two of the 18
coefficients (~)- The MacKinnon approach (43) to media-          belief and attitude measures (median d = .03, few p < .05).
tion is to (a) examine the association of trial arm to media-    Belief and attitude constructs affected in at least two time
tor (a pathway), (b) examine the association of mediator to      points were self-efficacy and positive and negative proto-
quit attempt outcome, adjusting for trial arm (b pathway),       types. Finally, pictorial warnings led to higher intentions
and (c) examine the product of the two (a*b pathway)             (median d = .15, all p < .05) and perceived message effec-
(Fig. 2). Mediation exists if ~. •~b is larger or smaller than   tiveness (d= .71,p < .05) at all time points measured.
0. Mediation analyses used a separate structural equation            The two largest mediation effects were for atten-
model for each potential mediator, at the earliest observa-      tion/noticing and thinking about the warnings (both
tion available, in Mp/us version 7.4 (Muthen & Muthen,           ~.*~b = .15, p < .05), in simple mediation analyses
Los Angeles, CA). We parceled the mediator variables in          (Table 3). Other larger mediation effects were for avoid-
the model based on theoretical grounds, high correlations        ance, perceived effectiveness, negative affect, and nega-
between items, and to simplify model specification [44). To      tive cigarette pack attitudes (~.*~b = .12, .11, .09 and .07,
allow use of the full sample, analyses accounted for missing     p < .05). Constructs with smaller path coefficients were
data by employing full information maximum likelihood            quit intentions, self-efficacy, social interactions, worry,
estimation available in Mp/us. Mediation analyses used           self-efficacy, and quit stage. Reactance suppressed the
bootstrapped 95% confidence intervals with 1,000 repeti-         impact of pictorial warnings, although this effect was
tions, as this approach does not assume that indirect effects    one of the smallest we identified (~.*~b = -.02,p < .05).
are normally distributed [45]. All models had acceptable fit         Based on our findings, we built the Tobacco Warnings
statistics (CFI > 0.95 and RMSEA < 0.05).                        Model, shown in Fig. 3. The model showed acceptable
   Finally, based on our findings, we identified the most                   =                          =
                                                                 fit: x2 (13) 172, p < .001; RM SEA .076 (90% CI: .066
active variables in the Message Impact Framework to              to .086); CFI = .934. When respecifying the model, we
create a parsimonious empirical model of the process             added a correlation between attention and quit inten-
through which warnings exert their influence. The model          tions to account for the theoretical supposition that peo-
included variables that had relatively large mediated path-      ple intending to quit pay more attention to the warnings
ways (statistically significant and larger than .02) and that    (Supplementary Fig. 4). The revised model showed good
did not assess conceptually similar constructs (e.g., we                    =                          =
                                                                 fit: x2 [ 12) 118, p < .001; RMS EA .064 (90% CI: .054
did not include intentions and perceived message effect-         to .075); CFI = .956. All pathways in the models were
iveness). We evaluated the model using structural equa-          statistically significant, (p < .05).
tion modeling, using the same methods described above.
                                                                 Discussion
Results
                                                                 Pictorial warnings on cigarette packs increase quit
Attention to the warnings was greater for pictorial than         attempts and quitting [3, 4), but why they do so is poorly
text warnings at all four of the follow-up time points           understood. This large gap hampers cancer and cardio-
it was measured (median d = .82, all p < .05, Table 2).          vascular disease prevention efforts that focus on smoking.
Pictorial warnings elicited stronger effects at all time         Our large trial with U.S. smokers showed that pictorial
points for most of the eight warning reactions meas-             warnings increased quit attempts by eliciting aversive
ures (median d = .43, most p < .05). The exceptions              reactions and by keeping the message vividly in smok-
were worry, which showed differences at two of the five          ers' minds. The warnings exerted little of their influence
time points, the reactance self-relevance subscale, which        through changes in beliefs and attitudes and none of their
showed no difference at any time point, and the common           influence through changes in risk perception. Given the
knowledge and derogation reactance subscales, which              emphasis in past research on these factors in eliciting
                                                                 behavior change, this pattern of findings was unexpected.
                                                                 Pictorial warnings kept the risk messages in people's minds
                                                                 without increasing perceived risk. They increased negative
                                                                 affect and anger (a part of reactance [28, 46, 47)), yet neg-
                                                                 ative affect motivated quit attempts even as anger had the
                                                                 opposite effects. They increased social interactions but not
                                                                 subjective norms. They increased avoidance of the warn-
Fig. 2. Mediation model                                          ing, which was associated with more quit attempts.
238                                                                                                  ann. behav. med. (2019) 53:232-243

Table 3 Mediation of pictorial warnings' effect on quit attempts, single mediator analyses (N = 2,149)

                                                                                         a pathway        b pathway       a*b pathway

Mediator                                                                     Week            /3,              {3b             /3, */3b
Attention/noticing                                                                          .45*            .32*            .15*
Warning reactions
  Cognitive elaboration                                                                     .22*            .37*            .08*
                                                                                                                                          CJ
                                                                                                                                          0
     Thinking about the warning message                                                     .30*            .38*            .12*          :E
                                                                                                                                          ::,
     Thinking about the harms of smoking                                     1              .07*            .27*            .02*          0
                                                                                                                                          Ql
                                                                                                                                          0.
  Negative affect                                                            0              .39*            .23*            .09*          ro
                                                                                                                                          0.
     Anxiety                                                                 0              .39*            .20*            .08*          a3
     Disgust                                                                 0              .46*            .20*            .09*          ::,-
                                                                                                                                          ::::
     Fear                                                                    0              .34*            .23*            .08*          -0
                                                                                                                                          <I)

     Guilt                                                                   0              .29*            .22*            .06*          ::::::
                                                                                                                                          Ql
                                                                                                                                          ("j
     Sadness                                                                 0              .34*             .21 *          .07*          Ql
                                                                                                                                          0.
                                                                                                                                          ro
  Negative cigarette pack attitudes                                          4              .24*             .27*            .07*         3
                                                                                                                                          ?i'
  Perceived understandability                                                0              .05*           -.05              .00          i::,

  Reactance, brief form                                                      0              .21*           -.07*           -.02*          -6
  Reactance, long form subscales
                                                                                                                                          8
     Anger                                                                   0              .22*           -.04            -.01
                                                                                                                                          ~
                                                                                                                                          CT

     Common knowledge                                                        0            -.13*            -.15*            .02*          ~
                                                                                                                                          ;:.
     Derogation                                                              0            -.05*            -.09*            .00           o'
                                                                                                                                          ro
                                                                                                                                          Q)
     Discounting                                                             0              .16*            .03             .00           CT

     Exaggeration                                                            0              .14*             .00             .00          ~
     Government                                                              0              .16*           -.09*           -.01*          ~
                                                                                                                                          01
                                                                                                                                          w
     Manipulation                                                            0              .20*           -.07*           -.01*
     Personal attack                                                         0              .18*           -.01             .00
                                                                                                                                          ~
                                                                                                                                          w
                                                                                                                                          "-'
     Self-relevance                                                          0              .03            -.01             .00           oi
                                                                                                                                          0
                                                                                                                                          "-'
                                                                                                                                          w
  Warning avoidance                                                          1              .35*            .34*            .12*          a,
                                                                                                                                          "-'
  Worry about consequences of smoking                                        0              .04*            .24*            .01*          ~
                                                                                                                                          CT
Social interactions                                                                         .20*            .19*            .04*          '<
                                                                                                                                           ~
Attitudes and beliefs                                                                                                                     Ql
                                                                                                                                          CT
                                                                                                                                          Ql
  Anticipated regret of quitting smoking                                     2            -.04             -.22*            .01           3
                                                                                                                                          Ql
  Anticipated regret of smoking                                              2            -.05*             .03             .00           (J)

  Negative consequences of smoking                                           0              .00              .03            .00           or
                                                                                                                                          ~
  Perceived benefits of quitting smoking                                                  -.01             -.02             .00           C
                                                                                                                                          ::,
                                                                                                                                          ;;;·
  Perceived costs of quitting smoking                                                     -.04             -.21*            .01           ro
                                                                                                                                          ci!
  Perceived likelihood of harm from smoking                                  2              .02              .10*           .00           ~
                                                                                                                                          C:
  Perceived severity of harm from smoking                                    2              .00            -.05*            .00           <I)

                                                                                                                                          ~
  Perceived threat (PL *PS)                                                  2              .02              .08*           .00           0
                                                                                                                                          ::,
  Perceived severity of negative consequences of quitting smoking            2              .00            -.12*            .00           0
                                                                                                                                          w
  Perceived efficacy                                                         2              .06*            .34*            .02*          0
     Self-efficacy to quit smoking                                           2              .05*            .37*            .02*          &
                                                                                                                                          CT
                                                                                                                                          ~
     Response efficacy of quitting smoking: lower risk of health problems    2              .02             .10*            .00           "-'
  Perceived efficacy*Perceived threat                                        2              .04             .21 *           .01           ~
                                                                                                                                          (D

  Response efficacy of quitting smoking: cause negative consequences         2            -.02             -.15*            .00
  Smoker prototypes                                                          0              .01            -.10*            .00
     Negative                                                                0              .03              .12*           .00
     Positive                                                                0              .05*             .01            .00
  Smoking reinforcement attitudes-negative                                   0            -.01             -.15*            .00
  Smoking reinforcement attitudes-positive                                   0              .01            -.17*            .00
ann. behav. med. (2019) 53:232-243                                                                                                                    239


Table 3 Continued

                                                                                                a pathway         b pathway           a*b pathway

Mediator                                                                         Week                   /3,           {3b                  /3, */3b
Subjective norms of quitting smoking                                                             -.01               .12*                 .00
Intentions
     Quit intentions                                                             0                     .13*         .39*                 .05*
     Quit stage                                                                  0                     .08*         .32*                 .02*
Perceived effectiveness of warnings                                              0                     .34*         .32*                 .11*

Outcome variable was having reported a quit attempt during the 4-week trial. Table reports {3, the standardized path coefficient. Analyses
used a single mediator. Week Orefers to survey at first visit, immediately after smokers saw their labeled cigarette packs. To allow use of
the full sample, analyses accounted for missingness by employing full information maximum likelihood estimation available in Mp/us.
* designates an interaction term. PL *PS = perceived likelihood * perceived severity.
*p < .05

                                                                         Repeated exposure                                    In context of
                                                    Negative             paired with behavior                                 chemical addiction
                                                     affect

     Warning          1-t    Attention
                                              /                      '      Thinking
                                                                             about              i--.
                                                                                                         Intentions     1-t       Quitting
                                                                                                           to quit
                                                                            warnings
                                              \      Social
                                                                     I

                                                  interactions

                                                                         No role for persuasion, attitude change
                                                                         or beliefs about likelihood and severity of harm
Fig. 3. Tobacco Warnings Model

   Taken together, these findings do not conform to                      shortcoming of the Extended Parallel Process Model in
existing models of health behavior. To come to this con-                 this context is that warning avoidance-in the model as
clusion, we compared our findings with the predictions                   a defensive reaction-acted as a marker for motivation
of six widely used health behavior change theories in the                to quit, not an undermining factor. Similarly, several
first three columns of Table 4. As additional background                 observational studies have found that avoidance does
on pictorial warnings, the table also includes findings                  not hinder smoking cessation [31, 32) and may in fact be
on the warning-to-mediator pathways (a) from our trial                   associated with more quit attempts [33).
[4], a meta-analysis of experiments [8], and systematic                      We make several other observations that can inform
reviews of the impact of warning policy change as docu-                  future theorizing and may explain the existing theories'
mented in observational studies [3, 5). One of the oldest                limitations in accounting for pictorial warnings' effects.
and most widely used theories, the Health Belief Model                   First, smoking is a special type of health behavior in
[20), did not fit our findings. Support was modest at best               that it involves addiction to nicotine. If smokers can-
for the Theory of Planned Behavior [21 ], mostly due to                  not change their behavior, they may shift their beliefs or
the lack of impact that the warnings had on behavio-                     attitudes to be consistent with the undesired behavior,
ral attitudes, which are a central construct in the model.               and these beliefs and attitudes may change only after
Support was modest for the Elaboration Likelihood                        the smoker has successfully quit [49). It is worth not-
Model [9]; its central pathway to persuasion through                     ing that while smokers' attitude toward the pack was a
attitude change was not well supported but other aspects                 mediator of quit attempts, attitudes and beliefs about the
of the model related to gaining people's attention and                   act of smoking were not, and our data suggest these do
increasing cognitive elaboration garnered some support.                  not change in response to pictorial warnings. Similarly,
Finally, the Extended Parallel Process Model [23), which                 smokers routinely underestimate their health risks rela-
was specifically designed to understand fear communi-                    tive to nonsmokers, and the general idea that smoking is
cation, had modest support. The risk predictions failed                  a harmful behavior is familiar to many smokers [50, 51).
[8, 34, 35, 48), but the pathways through fear (and other                It is also true that warnings typically address severity but
negative emotions) received clear support. An important                  not the likelihood of disease. Also, repeated exposures to
240                                                                                                        ann. behav. med. (2019) 53:232-243


Table 4 Support for theories of health behavior

                                               Analysis of support                 Additional information

                                                                     Findings      Findings    Meta-analysis of Systematic reviews of
                                                                     from RCT      from RCT    experiments [8]  observational studies [3, 5]
                                               Support for theory    a*b pathway   a pathway   a pathway        a pathway

Theory
  Construct (measure in RCT)                                                                                                                    0
                                                                                                                                                0
                                                                                                                                                :E
Health Belief Model [20]                       No support                                                                                       ::,
                                                                                                                                                0
  Perceived likelihood                                                  0             0            0                        0                   G)
                                                                                                                                                a.
                                                                                                                                                Cl)
  Perceived severity                                                    0             0            •1                       •1                  C.
                                                                                                                                                =!'
  Perceived threat (PL*PS)                                              0             0                                                         0
                                                                                                                                                3
  Perceived benefit of quitting                                         0             0                                                         =r-
                                                                                                                                                :::::
                                                                                                                                                "O
  Perceived costs of quitting                                           0             0                                                         "'
Transtheoretical Model [52]                    Modest support                                                                                   ~
                                                                                                                                                (")
                                                                                                                                                G)
  Perceived benefits (pros of quitting)                                 0             0                                                         C.
                                                                                                                                                Cl)

  Perceived costs (cons of quitting)                                    0             0                                                         3
                                                                                                                                                c'i"
  Processes of change                                                                                                                           0
                                                                                                                                                C:


                                                                         •            •
                                                                                                                                                "O
  Self efficacy                                                                                        0                                        83
  Stage of change (quit stage)
Theory of Planned Behavior [21]                Modest support
                                                                         •            •                                                         QI
                                                                                                                                                CT

                                                                                                                                                ~
  Attitudes (attitudes toward smoking)
  Subjective norms
                                                                        0
                                                                        0
                                                                                      0
                                                                                      0
                                                                                                    •                       •1                  ;:i.
                                                                                                                                                er
                                                                                                                                                ro
  Perceived behavioral control (SE+RE)
                                                                         •            •           OSE                                           0>
                                                                                                                                                CT

  Intentions (quit intentions)
Constructs added to theory                     No support
                                                                         •            •             •                        @
                                                                                                                                                !!?.
                                                                                                                                                al
                                                                                                                                                ~
                                                                                                                                                01
                                                                                                                                                w
  Anticipated regret                                                    0             0                                                         w
                                                                                                                                                j;3
  Smoker prototypes                                                     0             @                                                         w
                                                                                                                                                rv
  Behavioral willingness                                                                                                                        ui
                                                                                                                                                0
                                                                                                                                                rv
Tripartite Model of Risk Perceptions [22]      Modest support                                                                                   w
                                                                                                                                                a,
                                                                                                                                                rv
  Deliberative risk (perceived likelihood)                              0             0            0                        0                   !,e
  Affective risk (negative affect)
  Experiential risk
                                                                         •            •             •                       @    I              CT
                                                                                                                                                '<
                                                                                                                                                 ~
                                                                                                                                                G)
                                                                                                                                                CT
                                                                                                                                                G)
Elaboration Likelihood Model (9)                                                                                                                3
  Attention/noticing                           Modest support
                                                                         •            •             •                        •                  G)
                                                                                                                                                U)
  Recall/recognition
                                                                                                    •                        @                  iil"
                                                                                                                                                ~
  Perceived understandability                                           0
                                                                                      •                                                         C
                                                                                                                                                ::,
  Cognitive processing
  (cognitive elaboration)
                                                                         •            •             •                        •                  ;;e·
                                                                                                                                                Cl)
                                                                                                                                                cil
                                                                                                                                                ~
  Attitude change
Extended Parallel Process Model [23]           Modest support
                                                                        0             0
                                                                                                    •                        •                  C:
                                                                                                                                                "'~
                                                                                                                                                0
  Perceived threat (PL*PS)                                              0             0                                                         ::,


                                                                         •            •
                                                                                                                                                0
  Perceived efficacy (SE+RE)                                                                      OSE                                           w
                                                                                                                                                0
  Perceived threat*Perceived efficacy                                   0             0                                                         ~
                                                                                                                                                0
  Protection motivation (quit intentions)
                                                                         •            •             •                        @
                                                                                                                                                CT
                                                                                                                                                ~
  Fear (negative affect)
                                                                         •            •             •                       @    I              rv
                                                                                                                                                ~
  Defensive motivation (reactance)
                                                                         •            •             •                                           <D

  Maladaptive changes (avoidance)                                       0*
                                                                                      •                                      •
                                                                                                                =
Analysis for support of the theory is based largely on the mediational findings from the trial (a*b pathway). O no support for predic-
          =
tion. @ mixed support for prediction.     •= support for prediction. -  =                         =
                                                                          mediator not assessed. 1 based on only I study in the reviews.
      =                  =
SE self-efficacy. RE response efficacy of quitting smoking to lower risk of health problems. *Path goes in the opposite direction pre-
dieted (prediction from theory: avoidance undermines effect of warnings; finding in RCT: avoidance reinforces/mediates impact of warn-
ings). PL *PS= perceived likelihood * perceived severity.
ann. behav. med. (2019) 53:232-243                                                                                               241


the warnings are paired directly with the repeated behav-       experiential perceived risk (e.g., feeling concerned about
ior of smoking, allowing their effects to accumulate over       harms of smoking) [22]. Studies could also examine the
time. Thus, even if warnings do not shift risk beliefs and      value of the Tobacco Warnings Model in other can-
smoking attitudes, the constant presence of the warnings        cer prevention contexts. The model may be helpful for
on the packs may act as a risk reminder that counteracts        understanding the impact of warnings on other tobacco
smokers' active minimization of risk, and people moti-          products such as e-cigarettes, cigarillos, and hookah,
vated to quit by the warnings may increase their atten-         and warnings to reduce other behaviors that contribute
tion to the warnings.                                           to obesity such as consumption of sugar-sweetened bev-
    Building on our trial findings and previous work            erages and unhealthy snack foods.
including the Message Impact Framework [3-5, 8],
we propose the Tobacco Warnings Model (Fig. 3) as a             Supplementary Material
way to advance our theoretical understanding of why
tobacco warnings exert their effects on behavior. The           Supplementary material is available at Annals of
model proposes that tobacco product warnings increase           Behavioral Medicine online.
noticing of and attention to the message. This processing
leads to greater negative affect including fear and more        Acknowledgments The authors thank the research participants
conversations with other people about the warnings.             for taking part in our trial. The authors also thank staff at the
Though smokers, most of whom are addicted to nico-              Pacific Institute for Research and Evaluation, staff at Ewald and
tine, will generally not change their risk perceptions, the     Wasserman, Laura Bach, Trent Johnson, and Jennifer MacKinnon
                                                                for assistance with the trial. Research reported in this publication
repeated exposure to the warnings keeps the warnings on         was supported by The National Cancer Institute and FDA Center
their mind. The next step is an increase in motivation to       for Tobacco Products (CTP) under Award Number P30CA0l 6086-
quit smoking, as evidenced by greater intentions to quit        38S2. R25CA057726 from The National Cancer Institute and
smoking. Finally, warnings will increase quit attempts          T32ES007018 from The National Institute of Environmental
and quitting. The model focuses on mediators shown              Health Sciences supported HP's time writing the manuscript.
                                                                F31CA196037 and T32-CA057726 from the National Cancer
to be important in our trial and other studies. However,        Institute of the National Institutes of Health and P50CA180907
future studies should confirm the model given the post          from the National Cancer Institute and the FDA Center for
hoc nature of our proposal. A strength of the model is          Tobacco Products supported MGH's time writing the paper. The
its parsimony, but additional constructs such as message        content is solely the responsibility of the authors and does not nec-
reactance, avoidance, and pack attitudes may also play          essarily represent the official views of the NIH or the Food and
                                                                Drug Administration.
small but important roles [33].
    Study strengths include a large and diverse sample, a       Authors' Statement of Conflict of Interest and Adherence to Ethical
successful trial with respect to the primary trial outcome      Standards Drs. Brewer and Ribisl have served as paid expert con-
of behavior, and a large number of potential mediators.         sultants in litigation against tobacco companies. The other authors
Study limitations include the imperfect comparison of           declare no conflicts of interest.
existing text warnings with the novel text of the picto-
rial warnings. For this reason, the trial did not have an       Ethical Approval The University of North Carolina at Chapel
                                                                Hill Institutional Review Board approved our study protocol.
adequate assessment of message recall, another potential
mediator. The trial also did not assess knowledge, which        Informed Consent Participants provided informed consent prior
may be especially relevant to policymakers, but knowl-          to enrolling in the trial.
edge is rarely a motivator of behavior change. The trial
provided data for people's responses in the weeks after
first exposure, but the generalizability to responses over      References
the longer term remains to be established. As warnings
wear out over time, the relative strength of the pathways         I. World Health Organization. WHO Report on the Global
may change. Finally, as this trial was in a country with             Tobacco Epidemic, 2013: Enforcing Bans on Tobacco
text-only warnings currently on cigarette packs, the gen-            Advertising, Promotion and Sponsorship. Geneva, Switzerland:
eralizability of the findings will need to be established for        World Health Organization; 2013.
                                                                  2. Canadian Cancer Society. Cigarette Package Health
countries that have already adopted pictorial warnings.              Warnings: International Status Report. 4th ed. Ontario,
    Future studies should examine whether warnings                   Canada: Canadian Cancer Society; 2016.
designed to target the Tobacco Warnings Model's five              3. Noar SM, Francis DB, Bridges C, Sontag JM, Ribisl KM,
core constructs (attention, negative affect, social inter-           Brewer NT. The impact of strengthening cigarette pack warn-
actions, thinking about the warnings, and motivation)                ings: Systematic review of longitudinal observational studies.
                                                                     Soc Sci Med. 2016;164:118-129.
are more effective than those targeting other potential           4. Brewer NT, Hall MG, Noar SM, et al. Effect of pictorial cig-
mediators. Pictorial cigarette warning studies have yet to           arette pack warnings on changes in smoking behavior: A ran-
examine some additional relevant constructs, including               domized clinical trial. JAMA Intern Med. 2016;176:905-912.
242                                                                                                   ann. behav. med. (2019) 53:232-243


  5. Noar SM, Francis DB, Bridges C, et al. Effects of strength-        26. Nonnemaker JM, Choiniere CJ, Farrelly MC, Kamyab K,
     ening cigarette pack warnings on attention and message                 Davis KC. Reactions to graphic health warnings in the United
     processing: A systematic review. Journal Mass Commun Q.                States. Health Educ Res. 2015;30:46--56.
     2017;94:416-442.                                                   27. O'Hegarty M, Pederson LL, Nelson DE, Mowery P,
  6. Fong GT, Cummings KM, Borland R, et al. The conceptual                 Gable JM, Wortley P. Reactions of young adult smokers
     framework of the International Tobacco Control (ITC) Policy            to warning labels on cigarette packages. Am J Prev Med.
     Evaluation Project. Tob Control. 2006; l 5(Suppl 3):iii3-iiil 1.       2006;30:467-473.
  7. International Agency for Research on Cancer. /ARC                  28. Hall MG, Sheeran P, Noar SM, Ribisl KM, Bach LE, Brewer
     Handbooks of Cancer Prevention, Tobacco Control. Vol. 12.              NT. Reactance to health warnings scale: Development and
     Lyon, France: Methods for evaluating tobacco control poli-             validation. Ann Behav Med. 2016;50:736-750.
     cies; 2008.                                                        29. Erceg-Hurn DM, Steed LG. Does exposure to cigarette
  8. Noar SM, Hall MG, Francis DB, Ribisl KM, Pepper JK,                    health warnings elicit psychological reactance in smokers? J
     Brewer NT. Pictorial cigarette pack warnings: A meta-anal-             Appl Soc Psycho/. 2011;41:219-237.
     ysis of experimental studies. Tob Control. 2016;25:341-354.        30. LaVoie NR, Quick BL, Riles JM, Lambert NJ. Are graphic
  9. Petty RE, Cacioppo JT. The elaboration likelihood model of             cigarette warning labels an effective message strategy? A test
     persuasion. Adv Exp Soc Psycho/. 1986;19:123-205.                      of psychological reactance theory and source appraisal.
 10. Borland R. Tobacco health warnings and smoking-related                 Communic Res. 2017;44:416-436.
     cognitions and behaviours. Addiction. 1997;92:1427-1435.           31. Hammond D, Fong GT, McDonald PW, Brown KS, Cameron
 11. Borland R, Wilson N, Fong GT, et al. Impact of graphic and             R. Graphic Canadian cigarette warning labels and adverse
     text warnings on cigarette packs: Findings from four coun-             outcomes: Evidence from Canadian smokers. Am J Public
     tries over five years. Tob Control. 2009;18:358-364.                   Health. 2004;94:1442-1445.
 12. Hammond D, Fong GT, Borland R, Cummings KM, McNeill                32. Borland R, Yong HH, Wilson N, et al. How reactions
     A, Driezen P. Text and graphic warnings on cigarette pack-             to cigarette packet health warnings influence quitting:
     ages: Findings from the international tobacco control four             Findings from the ITC Four-Country survey. Addiction.
     country study. Am J Prev Med. 2007;32:202-209.                         2009; 104:669-675.
 13. Thrasher JF, Perez-Hernandez R, Arillo-Santillan E,                33. Cho YJ, Thrasher JF, Swayampakala K, et al. Does reac-
     Barrientos-Gutierrez I. Towards informed tobacco consump-              tance against cigarette warning labels matter? Warning label
     tion in Mexico: Effect of pictorial warning labels in smokers.         responses and downstream smoking cessation amongst adult
     Salud Publica Mex. 2012;54:242-253.                                    smokers in Australia, Canada, Mexico and the United States.
 14. Yong HH, Borland R, Thrasher JF, et al. Mediational                    PLoS ONE. 2016;1 l:e0159245.
     pathways of the impact of cigarette warning labels on quit         34. Emery LF, Romer D, Sheerin KM, Jamieson KH, Peters E.
     attempts. Health Psycho/. 2014;33:1410-1420.                           Affective and cognitive mediators of the impact of cigarette
 15. Moodie C, Mackintosh AM, Hastings G. Adolescents'                      warning labels. Nicotine Tob Res. 2014;16:263-269.
     response to pictorial warnings on the reverse panel of cig-        35. Evans AT, Peters E, Strasser AA, Emery LF, Sheerin KM,
     arette packs: A repeat cross-sectional study. Tob Control.             Romer D. Graphic warning labels elicit affective and thought-
     2015;24:e93-97.                                                        ful responses from smokers: Results of a randomized clinical
 16. White V, Webster B, Wakefield M. Do graphic health warning             trial. PLoS ONE. 2015;10:e0142879.
     labels have an impact on adolescents' smoking-related beliefs      36. Morgan JC, Southwell BG, Noar SM, et al. Frequency and
     and behaviours? Addiction. 2008;103:1562-1571.                         content of conversations about pictorial warnings on ciga-
 17. Wardle H, Pickup D, Lee L, et al. Evaluating the Impact of             rette packs. Nicotine Tob Res. 2017.
     Picture Health Warnings on Cigarette Packets. London, UK:          37. Hall MG, Sheeran P, Noar SM, et al. Negative affect, mes-
     Public Health Research Consortium; 2010.                               sage reactance and perceived risk: How do pictorial cigarette
 18. Peters E, Romer D, Slovic P, et al. The impact and acceptability       pack warnings change quit intentions? Tob Control. 2017.
     of Canadian-style cigarette warning labels among U.S. smok-        38. Parada H, Jr., Hall MG, Boynton MH, Brewer NT.
     ers and nonsmokers. Nicotine Tob Res. 2007;9:473-481.                  Trajectories of responses to pictorial cigarette pack warnings.
 19. Golmier I, Chebat JC, Gelinas-Chebat C. Can cigarette warn-            Nicotine Tob Res. 2017.
     ings counterbalance effects of smoking scenes in movies?           39. Kowitt SD, Goldstein AO, Schmidt AM, Hall MG, Brewer
     Psycho/ Rep. 2007;100:3-18.                                            NT. Attitudes toward FDA regulation of newly deemed
 20. Rosenstock IM. Historical origins of the health belief model.          tobacco products. Tob Regul Sci. 2017;3:504-515.
     Health Educ Behav. 1974;2:328-335.                                 40. Hall MG, Marteau TM, Sunstein CR, et al. Public support
 21. Ajzen I. The theory of planned behavior. Organ Behav Hum               for pictorial warnings on cigarette packs: An experimental
     Decis Process. 1991; 50: 179-211.                                      study of US smokers. J Behav Med. 2018;41:398-405.
 22. Ferrer RA, Klein WM, Persoskie A, Avishai-Yitshak A, Sheeran       41. Brewer NT, Hall MG, Lee JG, Peebles K, Noar SM, Ribisl
     P. The Tripartite Model of Risk Perception (TRIRISK):                  KM. Testing warning messages on smokers' cigarette pack-
     Distinguishing deliberative, affective, and experiential compo-        ages: A standardised protocol. Tob Control. 2016;25:153-159.
     nents of perceived risk. Ann Behav Med. 2016;50:653-663.           42. Brody T: Clinical Trials: Study Design, Endpoints and
 23. Witte K. Putting the fear back into fear appeals: The extended         Biomarkers, Drug Safety, and FDA and /CH Guidelines.
     parallel process model. Commun Monogr. 1992;59:329-349.                London, UK: Academic Press; 201 I.
 24. Kees J, Burton S, Andrews JC, Kozup J. Understanding how           43. MacKinnon DP, Fairchild AJ, Fritz MS. Mediation analysis.
     graphic pictorial warnings work on cigarette packaging. J              Annu Rev Psycho/. 2007;58:593-614.
     Pub Pol Mark. 2010;29:265-276.                                     44. Kline RB. Principles and Practice of Structural Equation
 25. Kees J, Burton S, Andrews JC, Kozup J. Tests of graphic                Modeling. New York, NY: Guilford Press; 2011.
     visuals and cigarette package warning combinations:                45. Hayes AF. Beyond baron and kenny: Statistical media-
     Implications for the framework convention on tobacco con-              tion analysis in the new millennium. Commun Monogr.
     trol. J Pub Pol Mark. 2006;25:212.                                     2009;76:408-420.
ann. behav. med. (2019) 53:232-243                                                                                             243


46. Hall MG, Sheeran P, Noar SM, Ribisl KM, Boynton MH,            49. Festinger L. A Theory of Cognitive Dissonance. Stanford, CA:
    Brewer NT. A brief measure of reactance to health warnings.        Stanford University Press; 1957.
    J Behav Med. 2017;40:520-529.                                  50. Weinstein ND. Accuracy of smokers' risk perceptions. Ann
47. Dillard JP, Shen L. On the nature of reactance and its role        Behav Med. 1998;20:135-140.
    in persuasive health communication. Commun Monogr.             51. Weinstein ND, Marcus SE, Moser RP. Smokers' unrealistic
    2005;72:144-168.                                                   optimism about their risk. Tob Control. 2005;14:55-59.
48. Peebles K, Hall MG, Pepper JK, Byron MJ, Noar SM, Brewer       52. Prochaska JO, DiClemente CC. Toward a comprehensive
    NT. Adolescents' responses to pictorial warnings on their          model of change. In Miller WR, Heather N, eds. Treating
    parents' cigarette packs. J Adolesc Health. 2016;59:635-641.       Addictive Behaviors. New York: Plenum Press; 1986:3-27.
                                                                                                                                      0

                                                                                                                                      ~0
                                                                                                                                      "'a.
                                                                                                                                      Cl)
                                                                                                                                      a.
                                                                                                                                      a3
 HEALTH COMMUNICATION
 2019, VOL. 34, NO. 3, 306-316
 https://doi.org/10. 1080/10410236.2017.1407228


                                                                                                                                          aoPEN AccEss ,~!~1or...-.1
 Effects of Varying Color, Imagery, and Text of Cigarette Package Warning Labels
 among Socioeconomically Disadvantaged Middle School Youth and Adult Smokers
 Sahara Byrne•, Amelia Greiner Safi•,e, Deena Kemp•, Christofer Skurka•, Julie Davydova•, Leah Scolere•,
 Alan D. Mathiosb, Rosemary J. Avery', Michael C. Dorfd, Joseph Steinhardt", and Jeff Niederdeppe•
 •Department of Communication, Cornell University; bCollege of Human Ecology, Cornell University; 'Department of Policy Analysis and
 Management, Cornell University; dCornell Law School, Cornell University; •Department of Population Medicine and Diagnostic Sciences, College of
 Veterinary Medicine, Cornell University



     ABSTRACT
     The U.S. Family Smoking Prevention and Tobacco Control Act (Tobacco Control Act) of 2009 paved the
     way for the Food and Drug Administration (FDA) to propose nine different graphic warning labels
     (GWLs) intended for prominent placement on the front and back of cigarette packs and on cigarette
     advertisements. Those GWLs were adjudicated as unconstitutional on the ground that they unnecessa-
     rily infringed tobacco companies' free speech without sufficiently advancing the government's public
     health interests. This study examines whether less extensive alternatives to the original full-color GWLs,
     including black-and-white GWLs and text-only options, have similar or divergent effects on visual
     attention, negative affect, and health risk beliefs. We used a mobile media research lab to conduct a
     randomized experiment with two populations residing in socioeconomically disadvantaged commu-
     nities: biochemically confirmed adult smokers (N = 313) and middle school youth (N = 340). Results
     indicate that full-color GWLs capture attention for longer than black-and-white GWLs among both youth
     and adult smokers. Among adults, packages with GWLs (in either color or black-and-white) engendered
     more negative affect than those with text-only labels, while text-only produced greater negative affect
     than the packages with brand imagery only. Among youth, GWLs and text-only labels produced
     comparable levels of negative affect, albeit more so than brand imagery. We thus offer mixed findings
     related to the claim that a less extensive alternative could satisfy the government's compelling public
     health interest to reduce cigarette smoking rates.




  The 2009 U.S. Family Smoking Prevention and Tobacco Control                                   and middle school youth. Smoking rates are higher among those
  Act (Tobacco Control Act) sought to inform Americans of the                                   living below the poverty level (26%) compared to those at or
  health risks of smoking, prevent uptake of cigarette smoking in                               above it (14%; Centers for Disease Control and Prevention,
  youth, and lower smoking rates among adults. The Act paved the                                2016). In addition, 3,200 people try their first cigarette each
- way for the Food and Drug Administration (FDA) to propose                                     day, and 9 of 10 people who become regular smokers try their
  nine different GWLs intended for prominent placement on the                                   first cigarette by age 18 (US Department of Health and Human
  front and back of cigarette packs and on cigarette advertise-                                 Services (USDHHS), 2012). These populations share dispropor-
  ments. Major tobacco companies (TCs) took to court several                                    tionate burdens of tobacco use and are underrepresented in
  concerns about the proposed graphic warning labels, arguing                                   tobacco research.
  that the labels were both too extensive and ineffective in raising
  awareness of health risks associated with smoking. After a federal
                                                                                                Legal precedent and competing arguments
  appeals court ruled in favor of these TCs, the FDA decided
  against pursuing further review in the Supreme Court, opting                                  The U.S. Congress delegated regulatory authority over tobacco
  instead to revisit the content of the labels. To date, the FDA has                            products to the FDA when it enacted the Tobacco Control Act in
  not yet proposed new warnings.                                                                2009 (H.R. 1256). The Tobacco Control Act specified that the FDA
      Using eye-tracking technology and self-reported reactions to                              "shall issue regulations that require color graphics depicting the
  cigarette packs with varied warning labels, this study examines                               negative health consequences of smoking" (H.R. 1256, Division A,
  the TCs claim that a less extensive regulation, such as a warning                             Title 2, Sec. 20l(d)), specifying that the warnings would be in full
  with black-and-white (B&W) image or featuring only text, could                                color and cover the top 50% of both sides of cigarette boxes.
  satisfy the government's public health interest of reducing smok-                                 In 2011, the FDA released a set of nine warnings, following the
  ing rates. We focus on two populations from disadvantaged                                     presentation of draft warnings and a period of public comment.
  socioeconomic settings: biochemically confirmed adult smokers                                 Major TCs immediately objected to the new warnings, arguing the


 CONTACT Sahara Byrne Q seb272@cornell.edu ~ 482 Mann, Department of Communication, Cornell University, Ithaca NY 14853, USA.
 Color versions of one or more of the figures in the article can be found online at www.tandfonline.com/hhth.
 © 2017 The Author(s). Published by lnforma UK Limited, trading as Taylor & Francis Group.
 This is an Open Access article distributed under the terms of the Creative Commons Attribution-NonCommercial-NoDerivatives License (http://creativecommons.org/licenses/by-nc-nd/4.0/),
 which permits non-commercial re-use, distribution, and reproduction in any medium, provided the original work is properly cited, and is not altered, transformed, or built upon in any way.
                                                                                                         HEALTH COMMUNICATION       @    307


warnings extensively infringed on their right to market a legal        smokers) or smoking susceptibility (among youth). We focus
product, specifically taking issue with the presence of a full-color   particular attention on the role of negative emotional reactions
image on the warning (in RJ. Reynolds Tobacco Company et al.           in this process.
vs. United States Food and Drug Administration, 2011). Drawing             The idea that GWLs are nothing more than a government-
on the Central Hudson test (Central Hudson Gas & Electric Corp.        imposed "emotionally charged message" runs against much of
vs. Public Service Commission, 1980), TCs argued that any warn-        what has been discovered in the fields of communication,
ing requirement should be no more extensive than necessary to          marketing, and psychology. Decades of research has tested
achieve the government's interest, implying that the proposed          the effectiveness of arguments and peripheral cues in shaping
warnings were too extensive.                                           the persuasiveness of strategic messages (O'Keefe, 2002) as
    In 2012, the TCs won the case in the trial and appeals courts,     well as the important role of emotion in information proces-
and the U.S. government decided to reassess the labels rather than     sing (Slovic, Finucane, Peters, & MacGregor, 2004). Side by
seek further legal review in the Supreme Court. The FDA remains        side with factual text claims, many of the format elements at
under pressure to release new labels. In October 2016, the             issue (e.g., size, color, and placement) function as cues to
American Academy of Pediatrics and seven other medical and             encourage attention to messages and feature emotional
public health groups filed suit against the FDA, claiming that the     appeals (e.g., fear, guilt) to aid in deeper processing and
number of smokers in the United States could have been reduced         motivation (Evans et al., 2015; Peters, Lipkus, & Diefenbach,
by millions in the time the FDA has taken to review the labels         2006). To this end, some legal scholars agree that emotion and
(Jenco, 2016). This underscores the need for communication             reason are connected processes and that therefore emotionally
researchers, policy analysts, and legal scholars to provide addi-      evocative messages are not inherently problematic for the U.S.
tional insights about the content and effectiveness of various         government to compel, as long as the messages are not mis-
warning label options that might satisfy the compelling govern-        leading or erroneous (Corbin, 2014; Tushnet, 2014). TCs also
ment interest test while maintaining free speech protections. That     rely on cues and emotional appeals in their own marketing
test requires the government to show that a challenged regulation      and packaging, understandably so because human beings rely
is the least restrictive means of achieving a compelling interest.     on cues in the environment to sift through a bombardment of
                                                                       stimuli to determine what is appealing, status-enhancing,
                                                                       important, useful, or threatening (Slovic et al., 2004). Once a
                                                                       stimulus is attended to, emotion is a key component of infor-
                                                                       mation processing, memory, and decision making.



                                                                       Evidence of cigarette package warning label effectiveness
                                                                       Scientific consensus is building that improved warnings on the U.
                                                                       S. cigarette packs will likely function as intended. In two systematic
   TCs focus their arguments on whether the labels increase            reviews of dozens of studies, the authors concluded that strength-
knowledge by informing people of smoking's health risks.               ened warnings (i.e., improved text, implemented graphic warn-
They claim the government lacks a compelling interest in               ings, or enhanced graphic warnings relative to weaker versions)
informing people of health risks associated with smoking,              increased several key variables that are the foundations of future
because people already know that smoking is harmful.                   behavioral change: attention to the warnings, recall of their key
Therefore, new warning labels will fail to change knowledge            messages, negative affect, perceived effectiveness, knowledge
of smoking risks (R.J. Reynolds Tobacco Company et al., vs.            about smoking, increased quit attempts, and decreased smoking
United States Food and Drug Administration, 2011,                      prevalence (Noar et al., 2016a, 2016b). Brewer et al. (2016) recently
Document 18, p. 23). TCs further argue that people already             reported results from a randomized clinical trial in which research-
overestimate the risks associated with smoking (Schneider,             ers added, each week, either (a) a pictorial warning label to the top
Gadinger, & Fischer, 2012) and that graphic warning labels             half of the cigarette pack, or (b) the existing Surgeon General's
are a government-imposed "emotionally charged anti-smok-               warning label to the side of each cigarette pack. Smokers exposed
ing message" (R.J. Reynolds Tobacco Company et al. vs.                 to pictorial warnings had a 6% increase in quit attempts over those
United States Food and Drug Administration, 2011, doc 18,              exposed to the text-only warning (40% vs. 34%). Pictorial warnings
p. 14).                                                                appeared to work by increasing warning-related thoughts,
                                                                       thoughts about smoking harms, and negative emotions.
                                                                           Combined, the meta-analyses and controlled field trial
Communication theory and smoking behaviors                             make a compelling argument that graphic warning labels
The message impact framework (Noar et al., 2016b) provides a           can increase quit-related knowledge, emotions, intentions,
lens for understanding the factors contributing to warning label       and behavior among adult smokers. It is yet unclear, however,
effects. Our study examines whether variations in the use of color     whether less restrictive versions of these labels may have
and graphic imagery influence key predictors of smoking beha-          comparable effects, whether these effects transfer to youth,
vior, including (1) visual attention, (2) negative emotional reac-     or whether smokers from socioeconomically disadvantaged
tions, (3) health risk beliefs, and (4) quit intentions (among adult   communities respond differently to such warnings.
308   @   S. BYRNE ET AL.


Graphic warnings and socioeconomic status                          (Hammond, Reid, Driezen, & Boudreau, 2013). Another study
                                                                   concluded that the proposed FDA warnings elicit strong negative
As noted above, rates of cigarette smoking in the United
                                                                   emotions and cognition among both youth and adult smokers
States vary by socioeconomic status. Although smoking rates
                                                                   (Nonnemaker, Choiniere, Farrelly, Kamyab, & Davis, 2015). A
have declined in the past several decades (Centers for Disease
                                                                   third, brain imaging study found evidence that viewing the pro-
Control and Prevention, 2016), the rate of decline has not
                                                                   posed warnings lowered smoking cravings among adolescent
been evenly distributed. Only 7% of Americans with a college
                                                                   smokers (Do & Galvan, 2014). None of these studies, however,
degree smoked in 2015, versus 24% of those without a high
                                                                   have systematically compared the effects of graphic FC, graphic
school diploma and 34% of those with a graduate equivalency
                                                                   B&W, text-only labels of similar size conveying the exact same
diploma (GED) (Centers for Disease Control and Prevention,
                                                                   verbal content or the long-standing Surgeon General's Warnings
2016).
                                                                   (SGWs) on visual attention, negative affect, and health risk beliefs,
   Previous research suggests that graphic, novel, and emo-
                                                                   or whether these effects manifest themselves among youth from
tional cues in warning messages about cigarette smoking may
                                                                   socioeconomically disadvantaged communities, one of the pri-
be particularly important for those with less education and at
                                                                   mary goals of the current paper.
lower income levels, because they grab attention, are more
memorable, are easier to process, stimulate more discussion,
and are harder to ignore than textual arguments (Durkin,           Methods
Brennan, & Wakefield, 2012; Ramanadan, Nagler, McLoud,
                                                                   Because the U.S. government may not compel more speech than
Kohler, & Viswanath, 2017; Thrasher et al., 2012). Studies
                                                                   necessary to achieve its interests-here, the interest in public
have yet to test, with a socioeconomically disadvantaged
                                                                   health-our studies compare how exposure to less extensive alter-
population, whether warnings with full-color images are
                                                                   natives to the full-color graphic warnings proposed by the FDA
more effective than black and white images and, similarly,
                                                                   influences specific outcomes proposed in the message impact
whether an equally prominent text-only warning could pro-
                                                                   framework. With these considerations, we offer two randomized
mote similar levels of visual attention and negative affect as a
                                                                   experiments with two different, socioeconomically disadvantaged
warning with an image.
                                                                   populations named as key considerations in the Tobacco Control
                                                                   Act: adult smokers and middle-school youth. We manipulate
                                                                   features of the messages that TC's argued compelled speech
Graphic warnings and youth
                                                                   beyond the point of public health benefits, particularly the use of
Although cigarette smoking is declining among adolescents,         a full-color image in addition to new text, holding the size (50% of
an estimated 1 in 20 youth between the ages of 12-17 have          the package) and placement of the warning (the top half) constant
smoked a cigarette in the last 30 days. Nearly half of adult       to avoid confounding the impact of warning label content features
smokers became regular, daily smokers before age 18                with size). The Institutional Review Board (IRB) of the authors'
(USDHHS; 2012). Despite being a primary target of tobacco          institution approved all study protocols and procedures.
control efforts, youth have been featured far less frequently
than adults in GWL research. Indeed, a review of observa-
                                                                   Recruitment procedures and study participants
tional studies found only 12% focused solely on youth or
adolescents (Noar et al., 2016b). Still, the available evidence    Adults
suggests that GWLs may be effective at reducing positive           Adult participants (N = 313) resided in both rural and urban areas
smoking beliefs and susceptibility to smoking among youth.         of the Northeastern United States. We identified low SES com-
   Early studies found that the existing Surgeon General's         munities by a combination of analysis of median annual house-
warning did not convey specific health concerns to youth,          hold income census data with attention to areas under $35K,
who were unable to accurately recall textual warnings in           contact with site-specific organizations that served low-SES com-
general (Fischer, Krugman, Fletcher, Fox, & Rojas, 1993).          munities, discussions with local representatives, and in-person site
More recent studies show that the depth of processing for          scouting. We visited each site only once, unless it was a large
text-only labels is low (Moodie, MacKintosh, & Hammond,            urban area, in which case up to three different parts of a given city
2010). Cues such as graphic images can attract attention and       served as data collection sites.
evoke emotional reactions in youth who are otherwise unable           We first secured permits and necessary security in each com-
or unmotivated to process health messages (Keys, Morant, &         munity and, when possible, formed partnerships that met
Stroman, 2009). Teens spend more time looking at pictorial         University IRB protocols. On data collection dates for adults, we
warnings than text-only warnings (Peterson, Thomsen,               arrived in city and town centers or at a host organization's location
Lindsay, & John, 2010), and gaze duration predicts recall for      with a fully functional mobile laboratory (the size of a small RV)
pictorial warnings but not text-only warnings. Youth perceive      equipped with five private experimental workstations. We placed
pictorial warnings on cigarette packs as more effective than       signage around the lab, indicating that adults who were regular
text-only warnings (Vardavas, Connolly, Karamanolis, &             smokers could participate in the study for $20 cash. If we had a
Kafatos, 2009), particularly when they contain graphic disease     host, that host would let their clientele know about our presence
depictions (Hammond et al., 2012).                                 via Facebook, fliers, and word of mouth. Data collection most
   Several studies have looked at reactions to the proposed FDA    often occurred between 9am and 6pm. After obtaining informed
warnings. One found that youth perceive full-color (FC) versions   consent, we confirmed participants as regular smokers through
of these warnings as more effective than those in B&W              one of two biochemical validation procedures: (a) a CoVita
                                                                                                       HEALTH COMMUNICATION    @    309


carbon monoxide detection breath test requiring at least 7 ppm (a         Immediately after viewing the stimuli according to their
result indicating regular smoking) or, in a handful of people with     assigned condition, we handed respondents an iPad to answer
self-proclaimed breathing problems, (b) an Alere saliva test indi-     a series of closed-ended questions gauging emotional and
cating a positive rating for the presence of cotinine (a nicotine      cognitive reactions on a Qualtrics survey application. The
metabolite). We only allowed qualifying participants to continue.      average participant completed the study in 25 min, not
   The adult sample identified as 64% male, 10% Hispanic,              including wait time. We paid each adult participant $20 cash
and 38% as non-White (n = 83 Black; n = 38 one or more                 upon study completion. For youth, we offered two incentive
non-White, non-Black categories). A majority (73%} had a               options to accommodate district policies and requests: $10 gift
total yearly household income of <$20,000/year, 67% reported           cards for students or a $10 per-student payment to the school
their highest level of formal education being a high school            to support student initiatives. The study took, on average,
diploma or less, 71 % reported having utilized government              15-20 min to complete, and students rarely had to wait to
food voucher services, and 59% reported being food insecure.           begin the study. We debriefed all participants about the ratio-
                                                                       nale for the study.
Youth
Youth participants (N = 340) were middle school students               Design and stimuli
living in both rural and urban communities in the north-
                                                                       As noted above, we randomly assigned participants to one of
eastern United States. We first identified communities via
census data and contacts with partner organizations. We                five conditions in which all participants viewed images of
                                                                       cigarette boxes depicting (1) FDA graphic full-color warnings
then reviewed publicly available data on the percentage of
                                                                       (graphic FC), (2) FDA graphic black-and-white warnings
students who qualified for the federal free or reduced lunch
                                                                       (graphic B&W), (3) new FDA text-only warnings, (4) SGW
program for low-income families. We completed district-level
approval and permissions processes as required, and then               text-only, or (5) brand-only control (see Figure 1). Each
                                                                       participant viewed a set of nine images of cigarette boxes,
approached qualifying schools (those with between 40% and
                                                                       randomly ordered, consistent with their condition. The
100% of students receiving free or reduced-price lunch) for
permission to conduct the study with 6th to 8th grade stu-             images appeared one at a time, automatically advancing
                                                                       after 10 s each, for 90 s of total screen time. An "X" appeared
dents during school hours. Participating schools sent parents
!RB-approved, opt-out consent forms in the weeks before we             on the screen in one of nine possible locations in between
conducted the study, and each participant signed an assent             images to reset the participant's gaze. The images depicted the
form immediately before taking the study. Middle school                front of cigarette boxes for the three most popular brands
students were not required to be smokers to participate.               (Marlboro, Camel, and Newport) and for all conditions
    Half (50%} of the youth respondents who provided informa-          (except the brand-only control) featured a warning label
                                                                       placed prominently on the top 50% of the pack. Each brand
tion about gender identified as female, 44% as male, 3% "preferred
not to answer," and another 3% did not respond. Participants had       appeared three times in the rotation of nine warnings; we
                                                                       rotated brands across warnings to prevent order effects and
a median age of 12.6 (SD= 1.0; range 11-14). The majority (63%}
identified as non-Hispanic White, 21 % Black or African                so that no one warning was consistently associated with any
American, 12% Hispanic or Latino, 3% Native American, 2%               one brand. The graphic FC and graphic B&W conditions
                                                                       featured verbatim text and images from the FDA's nine warn-
Asian, and 13% another race or ethnicity. More than half (53%}
                                                                       ing labels proposed in 2011 with two exceptions. First, we
reported living with a smoker, and 8% had tried at least a puff of a
                                                                       modified the font on some labels to enable us to keep the font
cigarette.
                                                                       size and type consistent across conditions. Second, we omitted
                                                                       the 1-800-QUIT-NOW quit line number that was a part of the
                                                                       original FDA labels but was a source of controversy in litiga-
Study procedures
                                                                       tion (R.J. Reynolds Tobacco Company et al. vs United States
We assigned all participants a unique identifying number that          Food and Drug Administration, 2011). The new FDA text-
contained details on their random assignment to one of five            only condition featured the same text from the graphic con-
experimental conditions. We then escorted the participant              ditions but with the image removed and the text centered on a
into a private study station housed in the mobile laboratory           black background for aesthetic appeal. The SGW text-only
and seated them for the study. Each station featured                   condition rotated verbatim text (also on a black background)
TobiiStudio eyetracking software and Tobii LCD monitors                from the four warnings that are currently mandated on all
to unobtrusively collect data on the screen location of parti-         cigarette boxes in the United States.
cipants' eye gaze, as well as an iPad with the Qualtrics-based
post-test questionnaire. Before viewing the stimuli for their
                                                                       Dependent variables: eye tracking measures
randomized condition, each participant completed a nine-
point, eye-tracking calibration process. Research assistants           Visual attention: gaze duration
read the study instructions to participants, while those               We captured visual attention to specific areas of interest (AOis)
instructions were also visible on the screen. Participants com-        on the cigarette packs with eye-tracking technology. We used
pleted all calibration tasks and viewed the images assigned to         the Tobii T60XL 24" monitor (1920 x 1200 native resolution)
their condition while seated approximately two feet from the           with built in eye-trackers connected to computers with
computer monitor.                                                      TobiiStudio 3.4.4 eye tracking software installed. We seated
310   @    S. BYRNE ET AL.




       GraphicFC




                              ·.;'· ·                                                                                          Ill
                                                                                                                               1-
      GraphicB&W


                             II
                              .
                                   .




  New FDA Text Only




      SGW Text Only




       Brand Only


                                                                                                                                i ·
                                                                                                                                  · . • .
                                                                                                                                        ~ . · . · :.•
                                                                                                                                               ·~c,f\Me(.

                                                                                                                                                        .
                                                                                                                                                            .




Figure 1. Experimental stimuli in each of the five conditions. Note: We rotated the order and warning/brand combination of brands within conditions.




participants such that cigarette pack images were at a viewing                   Negative affect
distance of approximately 64 cm, decisions meant to replicate                    We gauged emotional reactions immediately after viewing the
the angle and distance of holding a pack at arms-length. We                      stimuli using a set of eight items adapted from the Positive and
instructed participants to keep their eyes on the screen for all                 Negative Affect Schedule (PANAS) (Watson & Clark, 1999).
images. We focused our analysis on the duration of fixation in                   Participants responded to the prompt, "After looking at the pic-
three different AOis (measured in seconds summed across all                      tures of cigarette packs, I felt. .. " [afraid, angry, annoyed, sad,
nine images): (a) brand logo (on the bottom 50% of the pack for                  disturbed, grossed-out, scared, and guilty] (randomly ordered).
noncontrol participants; the entire image for brand-only con-                    Response choices ran from 1 = not at all to 5 = extremely.
trol participants), (b) warning (the top 50% of the pack for                     Emotion items were highly correlated (average adult r = .69, aver-
noncontrol), and (c) graphic pictorial images (for the condi-                    age youth r = .51) and a single-factor, confirmatory factor model
tions featuring images, graphic FC and graphic B&W).                             had acceptable fit (adults, CFI = 0.99, SMRR = 0.03; youth,
                                                                                 Confirmatory Fit Index (CFI) = 0.96, Standardized root mean
                                                                                 squared residual (SRMR) = 0.04), allowing us to treat negative
                                                                                 affect as a unitary construct. We therefore averaged the items into
Dependent variables: self-reported measures
                                                                                 a single scale (adults: a= .91, M = 2.12, SD= 1.00; youth: a= .84,
After viewing the stimuli, participants completed a post-test ques-              M = 2.23, SD= .91).
tionnaire assessing self-reported affective and cognitive responses
to the images. We randomized all measures within blocks and all                  Old risk beliefs, adults
blocks within the questionnaire except for emotional reactions,                  We assessed health risk beliefs associated with both the old
which we assessed first, and demographics, which we assessed last.               SGWs and the new FDA-proposed warnings using measures
We adapted all youth items from previous measures (described                     adapted from the Population Assessment of Tobacco and
below) for potential low-literacy youth (targeting a 4th grade                   Health (PATH) survey (Hyland et al., 2016). We measured
reading level).                                                                  four items deemed "old risk beliefs" because their content
                                                                                                                HEALTH COMMUNICATION          9        311


(explicit or implied) has been a part of SGW content for                 (22%) and not planning to quit, not having a time frame in
decades. We worded these items as follows: "Based on what                mind, or planning to quit smoking in >6 months coded as "O."
you know or believe, does smoking cigarettes cause ... [babies
to be born with low birth weight from the mother smoking
                                                                         Susceptibility to smoke, youth
during pregnancy, heart disease in smokers, lung cancer in
                                                                         We gauged middle-school youth's susceptibility to smoking
smokers, and lung disease, such as emphysema, in smokers]?
                                                                         using following five items, adapted from validated instru-
We offered participants the response choices of Yes, No, and
                                                                         ments developed by Pierce, Choi, Gilpin, Farkas, and Merritt
Not sure. We calculated an old risk belief index by first
                                                                         (1996) and Jackson (1998): Do you think that... you will
dichotomizing responses indicating Yes = 1 versus any other
                                                                         smoke a cigarette soon?, you will smoke a cigarette in the
response = O, and then totaling the number of "yes" responses
                                                                          next year?, you will be smoking cigarettes in high school?, in
across the four items (range 0-4, M = 3.61, SD = 0.91).
                                                                         the future you might try a cigarette?, And if one of your best
                                                                         friends offered you a cigarette would you smoke it? Response
Old risk beliefs, youth
                                                                         choices ranged from 1 = definitely not to 4 = definitely yes. We
We measured four items among youth (adapted from PATH,
                                                                         considered youth who answered anything other than "defi-
Hyland et al., 2016), asking, "Do you believe cigarette smoking is
                                                                         nitely not" to any question as susceptible to smoking. This
related to ... [cancer, lung disease, and heart disease, and problems
                                                                         process deemed 42% of the sample as susceptible.
in babies whose moms smoke]? Response choices ranged from
1 = definitely not to 4 = definitely yes. We calculated the old risk
belief index by dichotomizing responses indicating definitely
yes = 1 versus other responses = 0 and totaling the number of            Control variables and analytic approach
"definitely yes" responses across the four items (range = 0-4,           Adults
M = 3.1, SD= 1.4).                                                       We measured a variety of factors known to predict quit
                                                                         intentions, including levels of nicotine dependence using the
New risk beliefs, adults                                                 Fagerstrom Test for Nicotine Dependence (Fagerstrom, 2012),
In addition, we assessed the health risk beliefs associated specifi-     and past quit attempts (in the past 12 months; Table 1). We
cally with the new FDA-proposed labels that were not explicit or         assessed the impact of various warning label conditions on
implied in any of the existing Surgeon General's Warning labels          key dependent variables (DVs) using two methods: examining
(also adapted from PATH, Hyland et al., 2016). Items for adults          overlap of 95% confidence intervals between conditions
included: "Based on what you know or believe, does smoking               (Table 2) and using multivariable models (ordinary least
cigarettes cause ... [children to have breathing problems from sec-      squares (OLS) or logistic regression, depending on the DV's
ondhand smoke, lung disease in nonsmokers from secondhand                level of measurement) to test for differences from the graphic
smoke, stroke in smokers, and mouth cancer in smokers]. The              FC condition while accounting for potential nonrandom
response choices were Yes, No, and Not sure. We calculated a             assignment of demographics and risk factors (Table 3).
new health risk belief index by adding the number of responses
for which respondents answered "yes" across the four items
(range = 0-4, M = 3.32, SD = 1.04).                                      Table 1. Respondent demographics.
                                                                                                                     Means (SD) or N's (valid %)

New risk beliefs, youth                                                                                          Study 1-Adults      Study 2-Youth
We measured five items among youth (adapted from PATH,                    Age                                    M = 39.95 (13.27)   M = 12.57 (1.01)
                                                                          Gender
Hyland et al., 2016), for three of them asking, "do you believe              Male                                  198   (64.3%)       150   (45.3%)
cigarette smoking is related to ... [health problems in non-smokers,         Female                                108   (35%)         171   (51.7%)
                                                                             Prefer not to say                       2   (0.6%)         10   (3%)
stroke, and hole in the throat], as well as two related items posed as    Hispanic                                  30   (9.8%)         41   (12.1%)
questions: Can smoking cigarettes kill you?, and Are cigarettes very      Race
addictive? Response choices ranged from 1 = definitely not to                White                                 217 (69.3%)
                                                                                                                    83 (26.5%)
                                                                                                                                       216 (63.5%)
                                                                                                                                        72 (21.2%)
                                                                             Black
4 = definitely yes. We again calculated a new health risk belief             Other                                  38 (12.1%)          59 (17.4%)
index by adding the number of responses for which respondents             Smoking variables
                                                                             Nicotine dependence (range 0-10)     M = 5.39 (2.34)
answered "definitely yes" across the five items (range = 0-5,                Tried to quit in past 12 months       169 (54.5%)
M = 3.81, SD= 1.18).                                                         Live with a smoker                                        181 (53.2%)
                                                                             Tried a cigarette                                          28 (8.2%)
                                                                          Respondent is colorblind                  33 (10.7%)          24 (7.1%)
Intentions to quit, adults                                                Income (Total yearly household)
We measured quit intentions with three items adapted from                    $0-$9,999                             135 (44.4%)
                                                                             $10,000-$19,999                        88 (28.9%)
the National Adult Tobacco Survey (Centers for Disease                       $20,000+                               81 (26.6%)
Control and Prevention, 2015):Do you want to quit smoking                 Education
                                                                             High school graduate                  190 (61.7%)
cigarettes for good? [Yes/No]; Do you have a time frame in                   College graduate                       26 (8.4%)
mind for quitting? [Yes/No], and do you plan to quit smoking              Benefits program recipient
cigarettes for good... (In the next 7 days, In the next 30 days, In          Emergency food                        184 (59.7%)
                                                                             WIC                                    52 (16.9%)
the next 6 months, In the next year, More than 1 year from                   SNAP                                  220 (71.4%)
now)? We created a dichotomous measure with planning to                  Note. N = 313 for adults. N = 340 for youth. Percentages are based on the
quit smoking in the next 6 months or earlier coded as "l"                 number of respondents with non-missing data for that variable.
312   9       S. BYRNE ET AL.


Table 2. Means and confidence intervals of dependent variables by condition.
 Adults
                                                                                                                               Old
                        Fixation on Brand   Fixation on Warning   Fixation on Image   Negative Affect   New Risk Beliefs   Risk Beliefs   Intention to Quit   n=
 Graphic FC                    14.1                46.0                 25.2                2.68              3.54             3.59              .21          61
                           [11.7-16.5)          [41.7-50.4)          [22.3-28.2)        [2.41-2.94)       [3.31-3.77)      [3.36-3.82)        [.11-.31)
 Graphic B&W                  16.1                 38.0                 19.1                2.49              3.47             3.78              .20          64
                           [12.4-19.9)          [33.5-42.6)          [16.5-21.7)        [2.26-2.72)       [3.24-3.70)      [3.58-3.98)        (.10-.30)
 New FDA Text Only             17.9                40.5                                     2.01              3.26             3.60              .21          62
                           [14.6-21.2)          [35.4-45.7)                             [1.74-2.27)       [2.96-3.55)      [3.37-3.82)        [.11-.31)
 SGW Text Only                22.9                 33.6                                     1.89              3.20             3.59              .25          64
                           [18.7-27.2)          [29.0-38.1]                             [1.68-2.1 OJ      [2.96-3.45]      [3.39-3.80)        [.14-.36)
 Brand Only                   53.9                                                          1.54              3.15             3.47              .24          62
                           [48.0-59.8)                                                  [1.36-1.72)       [2.84-3.45)      [3.18-3.75)        [.14-.34)

 Youth
 Graphic FC                    16.9                42.6                 25.0                2.25              3.93             3.00              .43          69
                           [14.9-18.9)          [39.4-45.7)          [22.8-27.1)        [2.04-2.47)       [3.64-4.21 I     [2.65-3.35)        [.31-.55)
 Graphic B&W                   15.6                38.9                 21.0                2.37              3.91             3.24              .41          68
                           [13.4-17.7)          [34.7-43.1)          [18.3-23.7)        [2.14-2.60)       [3.61-4.21)      [2.91-3.57)        [.29-.53)
 New FDA Text Only            18.2                 36.6                                     2.36              4.05             3.25              .38          65
                           [15.5-20.9)          [32.9-40.4)                             [2.12-2.61)       [3.79-4.30)      [2.95-3.57]        [.26-.50]
 SGW Text Only                 17.4                38.1                                     2.37              3.67             3.25              .42          67
                           [15.4-19.5)          [34.7-41.5]                             [2.14-2.60)       [3.39-3.95)      [2.94-3.57)        [.30-.54]
 Brand Only                   53.3                                                          1.82              3.56             2.96              .44          71
                           [49.0-57.5]                                                  [1.66-1.98)       [3.26-3.86)      [2.60-3.31]        [.32-.56]
Note: Cells report the total fixation duration in seconds across all nine packs. FC = Full color; B&W = Black and white; FDA = Food and Drug Administration;
 SGW = Surgeon General's warning.



Youth                                                                              brand-only control group) on visual attention to the brand/logo
In addition, we measured several known predictors of smok-                         area of the packs (bottom 50%). Youth viewing graphic FC warn-
ing susceptibility, including previous smoking behavior (Have                      ings spent more time looking at the warning (top 50%) than those
you ever tried smoking a cigarette, even one or two puffs? 8%                      viewing new FDA text-only. Youth also looked longer at the
answered "yes"), sensation seeking (using three items of a                         graphic part of the image (not the text) if it was in FC than if it
scale adapted for youth by Jensen, Weaver, Ivie, & Imboden,                        wasinB&W.
2011; a = .78, M = 2.04, SD= .78), and whether anyone living
in their home smoked cigarettes (53%; measure adapted from
                                                                                   Negative affect
Centers for Disease Control and Prevention, 2014; see
Table 1). As with adults, we assessed the impact of various                        Adults
warning label conditions on key DVs by examining overlap of                        Respondents exposed to graphic warning labels (in FC or
95% Cis between conditions (Table 2) and using multivariable                       B&W) reported greater negative affect than those exposed to
models (OLS or logistic regression, depending on the DV's                          either text-only condition or the brand-only control (Tables 2
level of measurement) to test for differences from the graphic                     and 3). Respondents exposed to text-only labels (new FDA or
FC condition while accounting for potential nonrandom                              SGW) also reported more negative affect than respondents
assignment of demographics and risk factors (Table 4).                             exposed to the brand-only condition (Table 2).

                                                                                   Youth
Results
                                                                                   Respondents exposed to any warning label (graphic or text-
Visual attention                                                                   only) reported greater negative affect than those exposed to
                                                                                   the brand-only control (Tables 2 and 5).
Adults
Results from the first three columns in Tables 2 and 4 indicate
that participants dwelled on the brand/logo area of the packs                      Health risk beliefs, intentions to quit and smoking
(bottom 50%) for more time in the SGW text condition than                          susceptibility
for any other condition with FDA text (FDA text only, gra-
                                                                                   There were no significant differences (p < .05) between any of
phic FC, and graphic B&W). Respondents viewing graphic FC
                                                                                   the randomized conditions in levels of risk beliefs (old or new)
warnings spent more time looking at the warning (top 50%)
                                                                                   quit intentions, or smoking susceptibility (Tables 2, 3 and 5).
than those viewing graphic B&W or SGW text-only. In addi-
tion, participants looked at the image AOI (text excluded)
longer if it was in color than if it was in black and white.                       Discussion
                                                                                   Summary of findings
Youth
The results from the first three columns in Tables 2 and 4 indicate                This study compared how exposure to less extensive alterna-
that there were no differences by warning condition (excluding the                 tives to the full-color graphic warnings proposed by the FDA
                                                                                                                                    HEALTH COMMUNICATION        9        313


Table 3. Regression models predicting visual fixation, negative affect, risk beliefs, and intention to quit (adults).
                                      Fixation               Fixation          Fixation                                                                       Intention
                                     on Brand              on Warning         on Image        Negative Affect     Old Risk Beliefs       New Risk Beliefs      to Quit
 Condition (vs. GFC)
   Graphic B&W                      1.15    (3.15)        -7.37 (3.60)*     -6.78 (2.26)**      -.17   (.17)          .29   (.17)          -.01   (.20)      -.17    (.51)
   New FDA text only                2.81    (3.04)        -5.11 (3.48)                          -.62   (.17)***       .02   (.17)          -.24   (.19)      -.01    (.48)
   SGW text only                    9.17    (3.07)**     -11.19 (3.50)**                        -.81   (.17)***       .05   (.17)          -.29   (.19)        .38   (.47)
   Brand only                      39.39    (3.07)"                                            -1.14   (.17)***     -.08    (.17)          -.33   (.19)        .17   (.47)
 Covariates
   Age                              -.17     (.08)*        -.06 (.10)        -.08 (.09)           .01 (.00)          .00     (.00)         -.00 (.01)          .01   (.01)
   Male (vs. female)                1.81     (2.12)         1.01 (2.74)       1.88 (2.49)       -.32 (.12)**         .07     (.12)         -.10 (.13)          .09   (.34)
   Other gender (vs. female)      -3.03      (16.87)      -8.62 (19.30)      9.85 (12.22)      -1.66 (.93)        -3.59      (.93)*••·    -1.90 (1.07)      -19.3    (4e5)
   Hispanic                           .27    (3.42)          .43 (4.41)     -6.86 (4.62)          .46 (.19)*       -.34      (.19)         -.24 (.22)        -.07    (.51)
   Black                            -.71     (2.28)         3.06 (3.03)     -2.00 (2.68)          .37 (.13)**      -.19      (.13)         -.27 (.14)          .44   (.34)
   Other, non-White race            1.61     (3.14)         9.45 (4.34)*     4.90 (3.64)        -.34 (.17)*          .15     (.17)         -.01 (.20)          .17   (.46)
   $10K-$19K (vs. <$101()           3.43     (2.40)         3.85 (3.16)      2.45 (2.78)          .06 (.13)          .04     (.13)         -.08 (.15)          .54   (.36)
   $20K+ (vs. < $1 OK)              -.27     (2.80)       -2.81 (3.67)        1.43 (3.50)       -.02 (.15)         -.01      (.15)           .01 (.18)       -.14    (.44)
   High school (vs. no HS)            .91    (2.13)       -1.16 (2.74)         .40 (2.38)         .04 (.12)          .03     (.12)           .00 (.14)         .37   (.34)
   College (vs. no college)          1.78    (3.70)       -2.81 (4.77)         .39 (4.77)         .00 (.19)        -.01      (.20)           .24 (.23)         .49   (.48)
   Nicotine dependence              -.13     (.44)           .16 (.56)         .08 (.49)          .00 (.02)        -.03      (.02)         -.03 (.03)        -.01    (.07)
   Previous quit attempt          -1.41      (2.01)          .33 (2.58)       1.99 (2.36)         .19 (.11)          .02     (.11)           .12(.13)         1.05   (.33)**
   Emergency food                   -.76     (2.54)       -4.89 (3.36)        2.81 (3.24)       -.05 (.14)           .09     (.14)           .16 (.16)       -.31    (.39)
   WIC recipient                  -2.67      (2.76)         4.28 (3.47)        .17 (2.91)         .12 (.15)          .10     (.15)           .19 (.17)         .53   (.40)
   SNAP recipient                 -2.06      (2.66)       -3.13 (3.35)         .87 (2.88)         .13 (.15)          .05     (.15)           .39 (.17)*        .12   (.42)
   Colorblind                        2.84    (3.16)       -3.59 (4.15)        1.45 (3.87)         .19 (.18)          .11     (.17)           .19 (.20)       -.26    (.52)
 Constant                          19.13     (5.90)***    50.24 (7.53)***   25.96 (6.80)***      2.67 (.32)***      3.56     (.32)***       3.75 (.37)***    -.91    (.91)
 Adjusted R2                                .44                 .04               -.01               .20                    .04                 .05
 N                                          294                 231                113               299                    299                 299              299
Note. Cells present unstandardized regression coefficients and standard errors. All models were ordinary least squares (OLS) regressions except for the model
 predicting susceptibility to smoke, which was a logistic regression model. " denotes that the control condition had no nonbrand area of interest (AOI) and was thus
 highly significant (p < .001). *p s .05, ••p s .01, ***p s .001. • This coefficient should be interpreted with caution, because very few respondents (n = 2) identified
 as other gender. GFC = Graphic full color; B&W = Black and white; FDA = Food and Drug Administration; SGW = Surgeon General's warning.



influences key variables proposed in the message impact fra-                              Third, across both youth and adult smokers, those who
mework. We observed some consistent patterns as well as                                viewed graphic FC warning labels did not report a significant
differences across the two studies.                                                    increase in old or new risk beliefs, intentions to quit (among
   First, we find that graphic FC images hold visual attention. Both                   adult smokers), or susceptibility to smoke (among youth) com-
adult smokers and youth assigned to view FC graphic warnings                           pared to those assigned to other label conditions. All indices of
spent more time looking at the graphic image (i.e., diseased lungs)                    risk beliefs were very high (suggesting the potential for ceiling
than those who saw the same image in B&W. Adult smokers also                           effects), and we did not design our randomized experiments to
looked at the overall warning for a longer period of time when                         have sufficient statistical power to detect effects on quit inten-
assigned to graphic FC warnings compared to graphic B&W or                             tions or smoking susceptibility of the magnitude typically found
SGW text-only versions, while youth looked at the graphic FC                           in clinical trials or observational studies (e.g., Brewer et al.,
warnings longer than the FDA text-only warning. Differences in                         2016; Noar et al., 20166). The message impact framework
visual attention between graphic FC and other conditions, for both                     (Noar et al., 2016a, 20166) also suggests that these downstream
populations, were nonsignificant but similar in magnitude and                          effects are likely mediated by affective responses to warning
always longest in the graphic FC conditions. We thus conclude                          labels. Thus, it is unreasonable to expect to observe direct effects
that the overall pattern for both populations is consistent with the                   on quit intentions or smoking susceptibility in response to a
conclusion that graphic FC warnings gamer the most attention,                          single session featuring 90 s of exposure. We did run a series of
possibly owing to a combination of attracting viewers to the                           subsequent analyses in which we predicted (a) quit intentions as
images and processing the new text.                                                    a function of all variables included in Table 3 (excluding the
   Second, we find that warnings elicit negative affect.                               warning label conditions but adding negative affect to the
Among adult smokers, exposure to GWLs (in this case,                                   model) and (b) smoking susceptibility as a function of all vari-
both graphic FC and graphic B&W) produced greater nega-                                ables included in Table 4 (again excluding the warning label
tive affect than both text-only warning conditions and con-                            conditions but adding negative affect to the model). These
trol. Whether these GWLs were in FC or B&W did not                                     analyses showed that the negative affect was a robust predictor
matter. Among middle-school youth, the pattern was quite                               of quit intentions among adult smokers (B = 0.30, odds
different: exposure to any set of warning labels increased                             ratio = 1.36, p = 0.04) and both new risk beliefs (standardized
negative affect in participants compared to the control                                beta = 0.24, p < 0.001) and old risk beliefs (standardized
packs without warnings. Given that TCs argued that the U.                              beta= 0.23, p < 0.001) among youth. These results echo strong
S. government labels imposed emotionally charged message                               and consistent evidence from previous studies (e.g., Byrne et al.,
without any new health information, one key finding is that                            2015; Brewer et al., 2016; Evans et al., 2015; Noar et al., 20166)
while warnings with images are highly associated with nega-                            supporting the assertion that negative affect is likely to translate
tive emotion for adults, the new labels do not necessarily                             into favorable, downstream effects on quit intentions among
generate any more emotion for youth than simply putting                                smokers and health risk perceptions among (largely nonsmok-
the SGWs warning on the front of the box.                                              ing) youth.
314   @     S. BYRNE ET AL.


Table 4. Regression models predicting visual fixation, negative affect, risk beliefs, and susceptibility to smoke (youth).
                                       Fixation            Fixation             Fixation                                                     New Risk         Susceptible
                                      on Brand           on Warning            on Image          Negative Affect       Old Risk Beliefs       Beliefs          to Smoke
 Condition (vs. GFC)
   Graphic B&W                      -2.17 (2.04)       -4.23 (2.67)          -4.01 (1.93)*           .10   (.16)           .35   (.24)        .14   (.21)     -.09 (.40)
   New FDA text only                  1.25 (2.08)      -6.04 (2.73)*                                 .02   (.16)           .28   (.25)        .16   (.21)       .14(.41)
   SGW text only                       .so (2.02)      -5.07 (2.65)                                  .04   (.16)           .28   (.24)      -.23    (.20)       .13 (.41)
   Brand only                       36.02 (2.01 )A                                                 -.47    (.16)**         .06   (.24)      -.28    (.20)       .12 (.39)
 Covariates
   Age                               -.13 (.672)          .35 (.99)           -.11 (1.00)          -.06     (.OS)           .12 (.08)         .16 (.07)*      -.16    (.13)
   Male (vs. female)                 -.85 (1.324)      -3.88 (1.95)*           1.32 (1.93)         -.09     (.10)           .23 (.16)         .13 (.13)       -.11    (.26)
   Other gender (vs. female)        -2.90 (3.67)        5.16 (5.34)            2.79 (4.88)         -.14     (.29)           .39 (.45)         .51 (.38)      -2.28    (1.10)*"
   Hispanic                         -3.57 (2.75)        6.63 (4.09)          -3.30 (4.47)          -.42     (.22)*          .27 (.33)         .14 (.28)         .36   (.54)
   Black                            -3.28 (1.89)        -.71 (2.84)           -.05 (2.94)          -.05     (.14)           .07 (.22)         .15 (.18)         .42   (.35)
   Other, non-White race            -2.12 (1.74)       -2.27 (2.56)              .08 (2.59)          .05    (.13)           .10 (.21)         .16 (.17)         .23   (.34)
   Previous smoking                 -3.19 (2.39)        -.48 (3.30)              .38 (3.21)        -.09     (.19)           .50 (.29)         .35 (.25)       2.02    (.60)***
   Smoking environment               -.16 (1.32)          .29 (1.94)         - 1.89 (2.02)           .06    (.10)         -.23 (.16)        -.26 (.13)*         .85   (.26)***
   Sensation seeking                   .56 (.86)          .50 (1.27)           -.33 (1.28)         -.12     (.07)         -.05 (.10)          .00 (.09)         .89   (.18)***
   Colorblind                         1.24 (2.52)       4.87 (3.58)            1.95 (3.35)         -.12     (.19)           .35 (.30)         .35 (.25)       -.20    (.SO)
 Constant                           19.48 (8.39)*      38.39(12.37)***       27.09 (12.66)*        3.33     (.64)***      1.43 (.97)        1.85 (.81)*       -.85    (1.59)
 Adjusted R2                              .64                 .01                   -.02                   .05                .01                .04
 N                                       303                 240                    123                    324                329                328              329
Note. Cells present unstandardized regression coefficients and standard errors. All models were ordinary least squares (OLS) regressions except for the model
  predicting susceptibility to smoke, which was a logistic regression model. " denotes that the control condition had no nonbrand area of interest (AOI) and was thus
  highly significant (p < .001), *p s; .05, ••p s; .01, •••p s; .001. • This coefficient should be interpreted with caution, because very few respondents (n = 10) identified
  as other gender. GFC = Graphic full color; B&W = Black and white; FDA = Food and Drug Administration; SGW = Surgeon General's warning.


Study implications                                                                      effects of repeated exposure to attention-grabbing, graphic FC
                                                                                        warning labels. These studies reported here also rely on self-
                                                                                        reported measures to gauge both emotional reactions and health
                                                                                        risk beliefs, suggesting that future studies examine the effects of
                                                                                        these label manipulations on behavioral outcomes measured over
                                                                                        a longer period of time. In addition, we used brand imagery from
                                                                                        three specific TCs in an effort to assess visual attention to warning
                                                                                        labels versus branded content. However, our study did not include
                                                                                        a variety of other brands that smokers may use regularly.
                                                                                            We did not examine the aspects of all of the legal chal-
                                                                                        lenges to the Tobacco Control Act. Particularly, the FDA has
                                                                                        the authority to place GWLs on ads for cigarettes. Cigarette
                                                                                        ads often market their product by depicting attractive, social
                                                                                        youth engaged in cool activities. On the one hand, these visual
                                                                                        depictions of benefits of smoking might distract from the
                                                                                        warnings, but one could easily argue the opposite might be
                                                                                        true. If warnings on ads distract from elements compelling
                                             hat said, we conducted
                                                                                        youth to take up smoking, the warnings could provide a
these studies among two populations that one would expect to be
                                                                                        public health benefit.
very difficult to influence-adult smokers from highly disadvan-
taged socioeconomic backgrounds (who experience immense bar-
riers to quitting) and middle-school youth at high risk of future
smoking uptake (owing to high rates ofliving with smokers and                           Conclusion
similarly economically disadvantaged backgrounds). We thus con-
                                                                                        This study offers new evidence on the relative importance of
clude that the current study does not rule out the possibility that
                                                                                        graphic full color, graphic black and white, and text-only
graphic FC warnings offer incremental benefits over less extensive
                                                                                        cigarette warning labels in shaping visual attention, negative
alternatives, as is evidenced by a large international research base
                                                                                        affect, and health risk beliefs. The results reveal that graphic
demonstrating that pictorial warnings result in intended effects
                                                                                        full-color images held visual attention for a longer duration
over time. It is therefore plausible that the incremental benefits
                                                                                        than less restrictive alternatives. Graphic images (whether in
observed here may scale up toward a larger impact at the popula-
                                                                                        full color or in black and white) also produced higher levels of
tion level.
                                                                                        negative affect among adult smokers, but graphic images did
                                                                                        not outperform text-only warnings of similar magnitude
                                                                                        among at-risk but largely nonsmoking, middle-school youth.
Limitations and future research
                                                                                        Findings raise important new questions about the optimal
As noted above, it is important to consider that the exposure in this                   design of GWLs to increase cessation among adult smokers
study takes place over 90 s. If FC warning labels are implemented                       and increase understanding of the health risks of smoking
in the United States, the levels and durations of exposure will be                      among       youth     from     socioecomically    disadvantaged
considerably longer and more frequent. We cannot speak the                              backgrounds.
                                                                                                                         HEALTH COMMUNICATION         @     315


Disclosure of potential conflicts of interest                                      Jackson, C. (1998). Cognitive susceptibility to smoking and initiation of
                                                                                      smoking during childhood: A longitudinal study. Preventive Medicine,
The content is solely the responsibility of the authors and does not                  27, 129-134. doi:10.1006/pmed.1997.0255
necessarily represent the official views of the NIH or the Food and                Jenco, M. (2016, October 4). AAP, health groups file lawsuit pushing for
Drug Administration.                                                                  graphic cigarette warnings. AAP News. Retrieved April 13th, 2017,
                                                                                      from http://www.aappublications.org/news/2016/ 10/04/
                                                                                      fdalawsuit100416
Funding                                                                            Jensen, J. D., Weaver, A. J., Ivie, R., & Imboden, K. (2011). Developing a
                                                                                      brief sensation seeking scale for children: Establishing concurrent
Research reported in this publication was supported by National Institute
                                                                                      validity with video game use and rule-breaking behavior. Media
of Child Health and Human Development (NICHD) and FDA Center for
                                                                                      Psychology, 14, 71-95. doi:10.1080/15213269.2010.547831
Tobacco Products (CTP) (R01HD079612).
                                                                                   Keys, T. R., Morant, K. M., & Stroman, C. A. (2009). Black youth's personal
                                                                                      involvement in the HIV/AIDS issue: Does the public service announce-
                                                                                      ment still work? Journal of Health Communication, 14, 189-202.
References                                                                            doi·l0.1080/10810730802661646
                                                                                   Moodie, C., MacKintosh, A. M., & Hammond, D. (2010). Adolescents'
Brewer, N. T., Hall, M. G., Noar, S. M., Parada, H., Stein-Seroussi, A., Bach,
                                                                                      response to text-only tobacco health warnings: Results from. the 2008
   L. E., & Ribisl, K. M. (2016). Effect of pictorial cigarette pack warnings on
                                                                                      UK Youth Tobacco Policy Survey. European Journal of Public Health,
   changes in smoking behavior: A randomized clinical trial. JAMA Internal
                                                                                      20, 463-469. doi:10.1093/eurpub/ckp199
   Medicine, 176, 905-912. doi:10.1001/jamainternmed.2016.2621
                                                                                   Noar, S. M., Francis, D. B., Bridges, C., Sontag, J. M., Brewer, N. T., &
Byrne, S., Katz, S., Mathios, A., & Niederdeppe, J. (2015). Do the ends
                                                                                      Ribisl, K. M. (2016a). Effects of strengthening cigarette pack warnings
   justify the means? A test of alternatives to the FDA propose~ cigarette
                                                                                      on attention and message processing: A systematic review. Journalism
   warning labels. Health Communication, 30, 680-693. doi:10.1080/
                                                                                      & Mass Communication Quarterly. [epub ahead fo print] doi:10.1177/
   10410236.2014.895282
                                                                                      1077699016674188
Centers for Disease Control and Prevention. (2014). National Youth
                                                                                   Noar, S. M., Francis, D. B., Bridges, C., Sontag, J. M., Ribisl, K. M., &
   Tobacco Survey (NYTS). Atlanta, GA: Author. Retrieved April 12,
                                                                                      Brewer, N. T. (2016b). The impact of strengthening cigarette pack
   2017 from https:/ /www.cdc.gov/tobacco/data_statistics/surveys/nyts/.
                                                                                      warnings: Systematic review of longitudinal observation_al studie~.
Centers for Disease Control and Prevention. (2015). National Adult
                                                                                      Social Science and Medicine, 164, 118-129. doi:10.1016/J.
   Tobacco Survey (NATS). Retrieved April 12, 2017 from https://
                                                                                      socscimed.2016.06.011
   www.cdc.gov/tobacco/ data_statistics/ surveys/ nats/.
                                                                                   Nonnemaker, J. M., Choiniere, C. J., Farrelly, M. C., Kamyab, K., & Davis, K.
Centers for Disease Control and Prevention. (2016). Cigarette smoking
                                                                                      C. (2015). Reactions to graphic health warnings in the United States.
   among adults-United States, 2005-2015. Morbidity and Mortality
                                                                                      Health Education Research, 30, 46-56. doi:10.1093/her/cyu036
   Weekly Report, 65, 1205-1211. Retrieved April 12, 2017 from                     O'Keefe, D. J. (2002). Persuasion: Theory and research. Current
   https://www.cdc.gov/mmwr/volumes/65/wr/mm6544a2.htm
                                                                                      Directions in Psychological Science, 16, 1-384.
Central Hudson Gas & Electric Corp. v Public Service Commission.
                                                                                   Peters, E., Lipkus, I., & Diefenbach, M. A. (2006). The functions of affect
   (1980). 447 US 557. Retrieved from https://www.law.cornell.edu/supre
                                                                                      in health communications and in the construction of health prefer-
   mecourt/text/447 /557
                                                                                      ences. Journal of Communication, 56(Suppl. 1), S140-S162.
Corbin, C. M. (2014, July 7). Compelled disclosures. Alabama Law Review,
                                                                                      doi:10.1111/j.1460-2466.2006.00287.x                                     ,
   65, 1277-1352. Retrieved from https://ssrn.com/abstract=2258742
                                                                                   Peterson, E. B., Thomsen, S., Lindsay, G., & John, K. (2010). Adolescents
Do, K. T., & Galvan, A. (2014). FDA cigarette warning labels lower craving
                                                                                      attention to traditional and graphic tobacco warning labels: An eye-
   and elicit frontoinsular activation in adolescent smokers. Social Cognitive
                                                                                      tracking approach. Journal of Drug Education, 40, 227-244.
   and Affective Neuroscience, 10, 1484-1496. 10.1093/scan/nsv038
                                                                                      doi: 10.2190/DE.40.3.b
Durkin, S., Brennan, E., & Wakefield, M. (2012). Mass media campaigns to
                                                                                   Pierce, J. P., Choi, W. S., Gilpin, E. A., Farkas, A. J., & Merritt, R. K.
   promote smoking cessation among adults: An integrative review. Tobacco
                                                                                      (1996). Validation of susceptibility as a predictor of which adolescents
   Control, 21, 127-138. http://doi.org/10.l 136/tobaccocontrol-2011-050345
                                                                                      take up smoking in the United States. Health Psychology, 15, 355-361.
Evans, A. T., Peters, E., Strasser, A. A., Emery, L. F., Sheerin, K. M., &
                                                                                      doi: 10.1037/0278-6133.15.5.355
   Romer, D. (2015). Graphic warning labels elicit affective and thought-
                                                                                   R.J. Reynolds Tobacco Company et al. vs. United States Food_and Drug
   ful responses from smokers: Results of a randomized clinical trial.                Administration. (2011). Civil Case No. 11-1482 (RJL). Umted States
   PLoS ONE, 10(12), 1-23. http://doi.org/10.1371/journal.pone.0142879
                                                                                      District Court for the District of Columbia.
Fagerstrom, K. (2012). Determinants of tobacco use and re~am!ng the
                                                                                   Ramanadan, S., Nagler, R. H., McLoud, R., Kohler, R., & Viswanath, K.
   FTND to the Fagerstrom test for cigarette dependence. Nicotine and
                                                                                      (2017). Graphic health warnings as activators of social networks: A field
   Tobacco Research, 14, 75-78.
                                                                                      experiment among individuals of low socioeconomic position. Social
Fischer, P. M., Krugman, D. M., Fletcher, J. E., Fox, R. J., & Rojas, T. H.
                                                                                      Science and Medicine, 175, 219-227. doi:10.1016/j.socscimed.2016.12.044
   (1993). An evaluation of health warnings in cigarette advertisements
                                                                                   Schneider, S., Gadinger, M., & Fischer, A. (2012). Does the effect go up
   using standard market research methods: What does it mean to warn?
                                                                                      in smoke? A randomized controlled trial of pictorial warnings on
   Tobacco Control, 2, 279-285. http://doi.org/10.1136/tc.2.4.279
                                                                                      cigarette packaging. Patient Education and Counseling, 86, 77-83.
Hammond, D., Reid, J. L., Driezen, P., & Boudreau, C. (2013). Pictorial
                                                                                      doi:10.1016/j.pec.2011.03.005                                       .
   health warnings on cigarette packs in the United States: An experi-
                                                                                   Slovic, P., Finucane, M. L., Peters, E., & MacGregor, D. G. (2004). Risk as
   mental evaluation of the proposed FDA warnings. Nicotine and
                                                                                      analysis and risk as feelings: Some thoughts about affect, reason, risk,
   Tobacco Research, 15, 93-102. http://doi.org/10.1093/ntr/nts094
                                                                                      and rationality. Risk Analysis, 24, 311-322. doi:10.1111/j.0272-
Hammond, D., Thrasher, J., Reid, J. L., Driezen, P., Boudreau, C., &
                                                                                      4332.2004.00433.x
   Santillan, E. A. (2012). Perceived effectiveness of pictorial health warn-
                                                                                   Thrasher, J. F., Arillo-Santillan, E., Villalobos, V., Perez-Hernandez, R.,
   ings among Mexican youth and adults: A population-level intervention
                                                                                      Hammond, D., Carter, J., ... Regalado-Pineda, J. (2012). Can pictorial
   with potential to reduce tobacco-related inequities. Cancer Causes &
                                                                                      warning labels on cigarette packages address smokin_g-rel_ated he~th
   Control, 23(Suppl. 1), 57-67. http://doi.org/10.1007/s10552-012-9902-4
                                                                                      disparities? Field experiments in Mexico to assess p1ctonal warnmg
Hyland, A., Ambrose, B. K., Conway, K. P., Borek, N., Lambert, E.,
                                                                                      label content. Cancer Causes and Control, 23(Suppl. 1), 69-80.
   Carusi, C., ... Compton, W. M. (2016). Design and methods of the
                                                                                   Tushnet, R. (2014, June). More than a feeling: Emotion and the first
   population assessment of tobacco and health (PATH) study. Tobacco
                                                                                      amendment. Harvard Law Review, 127, 2392.
   Control, 1-8. doi: 10.1136/tobaccocontrol-2016-052934
316   @   S. BYRNE ET AL.


U.S. Department of Health and Human Services. (2012). Preventing            graphic tobacco warning labels. European Journal of Public
   tobacco use among youth and young adults: A report of the Surgeon         Health, 19, 212-217. doi:10.1093/eurpub/ckp0lS
   General. Atlanta. Retrieved from https:/ /www.surgeongeneral.gov/      Watson, D., & Clark, L. A. (1999). The PANAS-X: Manual for the
   library/reports/preventing-youth-tobacco-use/                            positive and negative affect schedule-expanded form. Iowa City, IA:
U.S. Family Smoking Prevention and Tobacco Control Act. H.R. 1256.           Iowa Research Online. Retrieved April 12, 2017 from, http://ir.
   (2009). Retrieved April 12, 2017 from https://www.congress.gov/bill/      uiowa.edu/ cgi/viewcontent.cgi ?article= IO 11 &context=psychology_
   11 Ith-congress/house-bill/1256.                                          pubs
Vardavas, C. I., Connolly, G., Karamanolis, K., & Kafatos, A. (2009).     75 Fed.Reg. 69,524 (Nov. 12, 2010). Retrieved from, https://www.gpo.
   Adolescents perceived effectiveness of the proposed European              gov/fdsys/pkg/FR-2010-11-12/pdf/2010-
.
    Health Communication, 30: 680--693, 2015
    Copyright © Taylor & Francis Group, LLC
    ISSN: 1041-0236 print/ 1532-7027 online
    DOI: 10.1080/10410236.2014.895282




        Do the Ends Justify the Means? A Test of Alternatives to the FDA
                      Proposed Cigarette Warning Labels
                                                         Sahara Byrne and Sherri Jean Katz
                                                               Department of Communication
                                                                    Cornell University

                                                                         Alan Mathies
                                                    Department of Policy Analysis and Management
                                                                  Cornell University

                                                                      Jeff Niederdeppe
                                                               Department of Communication
                                                                    Cornell University



                              Three studies provide empirical, social scientific tests of alternatives to the originally proposed
                              U.S. Food and Drug Administration (FDA) cigarette package warning labels on health risk
                              beliefs, perceived fear, and effectiveness. Our research addresses questions at the root of the
                              legal disputes surrounding FDA regulation of cigarette package warning labels. Specifically,
                              we describe results from three studies that investigate the mediating role of health beliefs and
                              perceived fear in shaping message effectiveness and intentions to quit. The first study featured
                              nonsmoking young adults, while the second and third studies sampled adult daily smokers.
                              Each study was a randomized experiment with five warning-label image conditions: full-
                              color graphic warning labels, black-and-white graphic warning labels, warning text (no graphic
                              image), Surgeon General's warning labels, and no warning. Results consistently indicate that
                              graphic warning labels (in both color and black-and-white) promote increased perceptions of
                              fear, which in tum are associated with greater (perceived and actual) effectiveness. We con-
                              clude with a discussion of the results, highlighting implications, public policy considerations,
                              and suggestions for future research.



    Tobacco usage, primarily cigarette smoking, is responsi-                       example, smoking is no longer permitted in workplaces,
    ble for almost half a million preventable deaths in the                        including bars and restaurants, in 36 states (Americans for
    United States each year and contributes significantly to the                   Nonsmokers' Rights, 2012); cigarette packages are taxed at a
    high rates of other long-term health concerns including                        higher rate than other products (Centers for Disease Control
    several cancers, emphysema, and heart disease (Food and                        and Prevention, 2012); and sale of tobacco is restricted to
    Drug Administration [FDA], 2012). The need to curtail and                      adults over age 18 years (Campaign for Tobacco-Free Kids,
    prevent tobacco usage has been acknowledged as a major                         2012). One of these regulations requires that health warning
    U.S. public health concern, and a number of different pol-                     labels appear on cigarette packages (Cigarette Labeling and
    icy regulations are in place to address this issue (Family                     Advertising Act, 1965).
    Smoking Prevention and Tobacco Control Act, 2009). For                            In 2009, the Family Smoking Prevention and Tobacco
                                                                                   Control Act, 2009 (Family Smoking Act) granted authority
                                                                                   to the U.S. Food and Drug Administration (FDA) to imple-
        Correspondence should be addressed to Sahara Byrne, Department of
    Communication, Cornell University, 314 Kennedy Hall, Ithaca, NY 14850.
                                                                                   ment graphic warning labels on cigarette packages in the
    E-mail: seb272@cornell.edu                                                     United States. Not surprisingly, tobacco companies opposed
        Color versions of one or more of the figures in the article can be found   these graphic warning labels, claiming that the messages
    online at www.tandfonline.com/hhth.                                            "unjustifiably and unduly burden [their] commercial speech
                                                                          ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS                        681

     [and] unconstitutionally compel [them] to disseminate                         Education Act, 1984). However, researchers and public
the Government's anti-tobacco message" (R.J. Reynolds                              health officials have expressed concern that the current text-
Tobacco Company, et al., v. United States Food and Drug                            based U.S. warning labels are largely symbolic and not
Administration, et al., 2011, p. 11). The case worked its way                      effective in actually lowering smoking rates (Givel, 2007).
through the courts and a court of appeals held that the par-                           Currently, 168 countries around the world have signed
ticular graphic warning labels proposed by the FDA violated                        the World Health Organization Framework Convention
the First Amendment, while still upholding the provision of                        on Tobacco Control (WHO FCTC) treaty, which sets
the act that provided the FDA authority to develop and adopt                       forth a comprehensive tobacco control policy that includes
graphic warning labels (Holder, 2013). The U.S. government                         standards for pictorial warning labels (World Health
decided not to pursue an appeal to the Supreme Court of                            Organization, 2013). The United States has signed, but not
the United States at this time, opting instead to rework the                       yet ratified, the WHO FCTC. Research has argued that
content of the warning labels.                                                     warning labels with graphic representations are more effec-
   Reaction to the FDA's decision not to pursue the appeal                         tive than text-only labels without graphics (Give!, 2007;
to the Supreme Court has emphasized the need for social                            Hammond, 2011; Hammond, Fong, McNeill, Borland, &
scientific research on the effectiveness of alternatives to the                    Cummings, 2006; Thrasher et al., 2012). Research has indi-
originally proposed graphic warning labels (Holder, 2013).                         cated that in comparison to text-based warnings, pictorial
There is a long history of using social science research to                        warning labels make smokers likely to think about the
support legal and policy decisions, and this trend is con-                         health risks of smoking (Bansal-Travers, Hammond, Smith,
tinuing to grow as the courts are willing to consider social                       & Cummings, 2011 ), endorse health risks (Hammond, 2011;
scientific findings in their rulings (Caplan, Morrison, &                          Hammond et al., 2006), perceive the warnings as more effec-
Stambaugh, 1975; Cook, King, & Laitin, 2010; King, 2011;                           tive (O'Hegarty et al., 2006), notice the warnings (White,
Monahan & Walker, 2010; Morgan & Pullin, 2010). 1                                  Webster, & Wakefield, 2008), have increased perceptions
   Drawing upon communication theory and the claims                                of harm (McCool, Webb, Cameron, & Hoek, 2012), and
made in the recent legal dispute, this article offers social                       indicate greater severity of risk due to smoking (Schneider,
scientific tests of alternatives to the originally proposed                        Gadinger, & Fischer, 2012). While this body of research is
FDA full-color graphic warning labels. We aim to provide                           promising, it is important to note that many of these studies
information relevant to the FDA's efforts to rework the                            have featured a correlational design, and some of the effec-
labels.                                                                            tiveness measures may be related to other tobacco cessation
                                                                                   initiatives, such as increased taxes, that took place concur-
                                                                                   rently (Azagba & Sharaf, 2013; Hammond, 2011; Peters
  CIGARETTE WARNING-LABEL EFFECTIVENESS                                            et al., 2007). Overall, research indicates that in many coun-
                                                                                   tries outside the United States graphic warning labels are a
Cigarette warning labels have been included on packages                            promising strategy for discouraging tobacco use.
sold in the United States since the Cigarette Labeling
and Advertising Act of 1965. However, sales continued to
increase following the initial adoption of warning labels                             THE CASE HISTORY AND LEGAL PRECEDENT
(Give!, 2007). These original text-based warnings have been
revised twice, once to include reference to the Surgeon                            In June 2009, U.S. President Barack Obama signed the
General and, most recently, in the mid 1980s to include four                       Family Smoking Prevention and Tobacco Control Act,
rotating text-based warnings mentioning specific health con-                       2009 (H.R. 1256). This law provides the Food and Drug
sequences, such as "Surgeon General's Warning: Smoking                             Administration (FDA) with the authority to regulate tobacco
Causes Lung Cancer, Heart Disease, Emphysema, and                                  products, including implementing graphic health warning
May Complicate Pregnancy" (Comprehensive Smoking                                   labels on cigarette packages. Specifically, the ruling states
                                                                                   that the "secretary shall issue regulations that require color
    1In Daubert v. Merrell Dow Pharmaceuticals, Inc (1993), the Supreme            graphics depicting the negative health consequences of
Court first set out a series of standards for the use of research in legal         smoking to accompany the [new warning] label statements"
cases. For example, the Court must not simply rely upon the evidence of            [H.R. 1256, Division A, Title 2, Sec. 20l(d)]. The ruling
experts, but it has a more direct obligation to evaluate the evidence and
                                                                                   explains that the warning labels would appear on the top
determine its suitability (Monahan & Walker, 20 I 0). That said, the use of
social scientific evidence within the legal system and policy domains is not
                                                                                   50% of both sides of cigarette packages, with text in at least
without challenges. Mertz (2011) notes that legal practitioners do not always      17-point font and color graphic representations of health
value the lack of certainty associated with scientific results or are, at times,   consequences. 2
assuming the findings suggest more certainty than they do. In other words,
the courts seek deterministic causal evidence, while much scientific evi-
dence provides results supporting probabilistic causal claims (Langleben &             2 Following approval of the Family Smoking Act, several cigarette com-
Moriarty, 2012). From the perspective of health policy, it is important to rec-    panies filed suit, in Commonwealth Brands Inc., et al v. United States
ognize the diversity of disciplinary perspectives and to consider the types of     of America, et al., in Kentucky Western District Court, claiming that the
questions social science research can best answer (Gilson et al., 201 I).          warning label requirements in the Family Smoking Act violate their First
682      BYRNE, KATZ, MATHIOS, NIEDERDEPPE

   In June 2011, the FDA publicly released nine approved                        of appealing the decision to the Supreme Court, the U.S.
graphic warning labels, each featuring a full-color graphic                     government decided to revisit the labels.
image and corresponding text statement associated with
cigarette usage. The labels were selected after compari-
son tests indicated they would be more effective than other                                             LEGAL RATIONALE
designs (Nonnemaker et al., 2010). Eight of the labels focus
on health consequences associated with smoking, includ-                         As noted earlier, most of the decisions using Central Hudson
ing death, disease, and complications with pregnancy and                        have been based on (1) whether or not the policy is more
delivery. One label depicts rewards associated with quitting                    extensive than necessary and (2) whether it advances a sub-
smoking and features a healthy-looking man proud to have                        stantial government interest. Therefore, while the FDA is
quit. Major tobacco companies immediately filed suit in R.J.                    revisiting the graphic warning labels, it must consider alter-
Reynolds Tobacco Company, et al., v. United States Food and                     natives that both meet the compelling government interest
Drug Administration, et al. Tobacco companies objected to                       and are not more extensive than necessary to achieve the
the format of the proposed FDA warnings labels, especially                      intended effect. We now review these two concepts and how
the full-color, graphic images prominently displayed on both                    they relate to the issue at hand.
sides of the box, as a violation of their rights to commercial
speech in marketing a legal product. Tobacco company docu-                      Least Extensive Means
ments indicate cigarette packages are an essential component
of their marketing strategy (Wakefield, Morley, Horan, &                        One factor at issue is whether full-color graphic warning
Cummings, 2002). The specific factors at issue were that the                    labels are more extensive than is necessary to achieve the
proposed warning labels include a graphic image, appear in                      compelling government interest. From a legal perspective, it
color, and are featured in a prominent position on the top half                 is important to test alternatives based on less extensive regu-
of the box.                                                                     lations in order to determine whether the various parameters
   The tobacco companies highlighted a number of key                            are necessary to fulfill the compelling government interest.
legal cases in support of their claim (Ibanez v. Florida                        The government has the obligation to use the least exten-
Department of Business and Professional Regulation, 1994;                       sive means to further its public health interest. In their legal
Entertainment Software Association v. Blagojevich, 2006).                       arguments, the tobacco companies take issue with a number
At issue in all of these cases is the doctrine on commercial                    of specific message elements, such as the use of color, the
speech established in the landmark ruling Central Hudson                        use of the graphic image, and the placement of the warning
Gas & Electric Corp. v. Public Service Commission (1980).                       label. In other words, under the Central Hudson framework,
The Central Hudson case established a four-factor test for                      it would not be enough for the selected warning labels to be
the constitutional protection of commercial speech, noting                      effective. The government may also need to show, in future
the product or service must be lawful and truthful (factor 1),                  litigation, that this effect cannot be achieved through a less
and a regulation that restricts commercial speech must relate                   extensive regulation. As the FDA is currently reworking the
to (factor 2) and advance a substantial government interest                     warning labels, it is important to test elements that were dis-
(factor 3), and not be more extensive than necessary (factor                    puted in the original lawsuit as these issues are likely to
4) (Hoefges & Sanchez, 2000; Shectman, 2011). 3 In other                        reemerge after the new labels are presented.
words, the regulation should be the least extensive neces-
sary to achieve the government interest. In recent years, the                   Compelling Government Interest
courts have afforded the same commercial speech protection
for so-called "vice products," such as tobacco and liquor, as                   The second factor at issue is that the warning labels must
they have for other products (Hoefges & Sanchez, 2000).                         fulfill a compelling government interest. The FDA claimed
Ultimately, a federal appeals court ruled on R.J. Reynolds                      the full-color graphic warning labels "more effectively con-
Tobacco Company, et al., v. United States Food and Drug                         vey the extraordinary, undisputed health risks created by
Administration in favor of the tobacco companies. 4 Instead                     the use of [cigarettes]" (R.J. Reynolds Tobacco Company,
                                                                                et al., v. United States Food and Drug Administration, et al.,
                                                                                2011, document 18, p. 3). It claimed that the warnings more
Amendment rights and are therefore unconstitutional. While the District         "effectively convey the negative health consequences of
Court declared two provisions of the act unconstitutional, it upheld most
of the provisions, including the new warning label requirements.
                                                                                smoking" than the current Surgeon General's warning labels
    3 Several Supreme Court justices have questioned the usefulness of the      (R.J. Reynolds Tobacco Company, et al., v. United States
Central Hudson test. For example, in the 44 Liquormart Inc. v. Rhode            Food and Drug Administration, et al., 20 I I, document 18,
Island (1996) case, Justice Thomas advocated that the government should         p. 23).
not restrict truthful commercial speech about lawful products and services
(Waters, I 997).
    4
      Circuit Judge Judith W. Rogers dissented with the court's decision and    standard would require the government to show only that the labels are "rea-
argued that 'Zauderer v. Office of Disciplinary Counsel, 1985 provided a bet-   sonably related to its stated and substantial interest in effectively conveying
ter standard than Central Hudson (Holder, March 15, 2013). The Zauderer         this information to consumers" (Holder, March 15, 2013).
                                                         ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS              683

    However, the government and the tobacco companies            For example, the Extended Parallel Process Model (EPPM)
have differing conceptualizations of this government inter-      conceptualizes fear as a product of two risk-related beliefs:
est. The larger goal of the FDA is to "have a significant        threat susceptibility and threat severity (Witte, 1992, 1994).
public health impact by decreasing the number of smok-
ers, resulting in lives saved, increased life expectancy, and
lower medical costs" (FDA, 2013). The FDA argues that the
full-color graphic warning labels are necessary in order to
achieve this government interest. Their claim is that "the new
warnings serve as a reminder of the negative health conse-
quences of smoking every time somebody picks up a pack of
cigarettes or views a cigarette advertisement" (FDA, 2013,
emphasis added). Therefore, the FDA recognizes that smok-
ers may understand the health risks of smoking cigarettes,
but reminders may be necessary to curtail use.
    Tobacco companies have interpreted the compelling gov-
ernment interest primarily as increasing knowledge of health
risk beliefs in their legal arguments in opposition to the
FDA graphic warning labels. They argue that the public
is already aware of the health risks of smoking cigarettes.
Major tobacco companies maintain that the FDA full-
color graphic warning labels will not have a "material
impact on consumers' understanding of smoking risks."
(R.J. Reynolds Tobacco Company, et al., v. United States
Food and Drug Administration, et al., 2011, document
18, p. 23). Furthermore, they claim that people overes-
timate the risks associated with smoking cigarettes, and
therefore the proposed packages may not be contributing
to increasing accurate beliefs regarding the health conse-
quences of smoking (Schneider et al., 2012). Therefore, a            If tobacco companies are correct in their claim that the
key debate in the legal discussion is whether the FDA warn-      public already knows the health risks of smoking cigarettes,
ing labels must communicate a more accurate understanding        one way to generate a behavioral change may be through
or, alternatively, provide a reminder of health risks already    motivation to alleviate feelings of fear resulting from being
known.                                                           reminded of the susceptibility and severity of smoking's
    One claim made by the tobacco companies is that the          negative health consequences. In other words, the picto-
graphic warning labels amount to the government requir-          rial depictions of graphic warning labels could highlight
ing an "emotionally charged anti-smoking message" (R.J.          or remind the public about the consequences of smoking
Reynolds Tobacco Company, et al., v. United States Food          cigarettes that they already know, generating feelings of
and Drug Administration, et al., 2011, document 18, p. 14).      fear, which may in tum be a necessary factor in message
In other words, they claim that the warning labels cre-          effectiveness.
ate a negative emotional response, rather than accurate              In light of the legal and theoretical rationales highlighted
health risk beliefs. The Canadian pictorial warning labels       in the preceding, we offer four research questions (RQs)
have been found to produce a more negative emotional             to guide the design, analysis, and interpretation of study
reaction to smoking-related cues (Peters et al., 2007).          results:
These arguments raise the question of whether or not             RQl: Are label alternatives, based on less extensive reg-
cigarette warning labels need to generate fear in order to be         ulations, less effective than the full-color graphic
effective.                                                            warning labels?
                                                                 RQ2: Is there a label alternative, based on a less extensive
   THEORY ON THE ROLE OF FEAR IN HEALTH                               regulation, that is similarly effective to the full-color
               MESSAGING                                              graphic warning label?
                                                                 RQ3: Do alternatives, based on less extensive regulations,
Strategic messages that generate fear aim to get the atten-           generate lower levels of fear and health risk beliefs?
tion of those at risk and to motivate the individual to make     RQ4: Do health risk beliefs and/or fear mediate the rela-
a behavioral change in an effort to reduce the fear (Y zer,           tionship between exposure to the warning label alter-
Southwell, & Stephenson, 2013). Communication theory                  natives (at varying levels of regulatory action) and
further suggests that risk beliefs and fear are intertwined.          effectiveness?
684     BYRNE, KATZ, MATHIOS, NIEDERDEPPE

                   STUDY 1 METHOD                                diseased lungs, rotten teeth and lip cancer, and tracheostomy
                                                                 hole. Most of the warning text statements paired with these
Participants                                                     images point out health risks associated with smoking
                                                                 cigarettes, such as cigarettes cause fatal lung disease,
One hundred and seventy-one students at a large,
                                                                 cigarettes cause cancer, and cigarettes are addictive.
Northeastern university completed study I in exchange for
                                                                    Condition 2-Black-and-white graphic warning labels.
extra credit. Thirty-six participants who reported smok-
                                                                 Participants in Condition 2 also viewed all nine originally
ing cigarettes, including one daily smoker and 35 who
                                                                 proposed FDA graphic warning labels, but the FDA images
reported smoking occasionally or when they drink, were
                                                                 appeared in black and white instead of full color.
removed from analysis since smokers are the focus of stud-
                                                                     Condition 3-Warning text (no graphic image).
ies 2 and 3. Therefore, the sample in Study I consists of
                                                                 Participants in Condition 3 viewed all 9 of the origi-
135 nonsmoking young adults. They were recruited during
                                                                 nally proposed FDA warning text statements. In other
the 2011-2012 academic year through an online, university-
                                                                 words, the accompanying graphic image was removed in
operated research pool, and provided consent through an
                                                                 this condition. Participants therefore saw cigarette packages
institutional review board (IRB)-approved form. Participants
                                                                 with the top half consisting of the warning text statement
ranged in age from 18 to 33 years (M = 20.15; SD= 1.95);
                                                                 on a black background. We retained the same text size, font
44 were male and 91 were female.
                                                                 style, and positioning as in conditions I and 2.
                                                                     Condition 4-Surgeon General's warning. For the
Procedure
                                                                 Surgeon General's warning condition, respondents saw the
All participants completed an online pretest, responding to      four text-based warnings that are currently used on cigarette
questions about their current smoking behavior. Twenty-four      packages (black text on a white box background). We placed
hours later, we sent participants a link to the main study.      this warning in a black box covering the top half of the front
We randomly assigned participants to view one of five con-       of the package to control for warning label size. We used
ditions. We first gave all participants a set of on-screen       each of the four Surgeon General's warnings twice, and
instructions before viewing on-screen images of 9 different      we randomly selected the warning Cigarette smoke contains
cigarette package fronts, one at a time, for IO seconds each.    carbon monoxide to appear a third time to make a total
There were between 26 and 29 participants in each randomly       of nine stimuli (keeping the number of warnings consistent
assigned condition.                                              across conditions).
    We manipulated photos of cigarette package fronts                Condition 5-No warning. In Condition 5, participants
according to each participant's assigned condition (described    viewed nine images of the fronts of existing cigarette pack-
in the following). We placed the labels on the top half          ages, the way packs currently appear in the marketplace. The
of market-leading cigarette brand package fronts (including      current warning labels are placed on the side of the package,
Marlboro, Marlboro Light, Newport, and Camel; the pairings       so cigarette fronts do not contain visible warning labels.
themselves were not rotated). Therefore, each participant            One assumption is that the warning label conditions rep-
saw each brand more than once in the nine-label rotation.        resent variations in the extent to which they function to
    Following the presentation of stimuli, participants com-     regulate the commercial speech rights of tobacco compa-
pleted the dependent measures described below. Participants      nies. In order from the most to least extensive regulation,
were then fully debriefed.                                       the conditions are: (1) full-color graphic warning labels,
                                                                 (2) black-and-white graphic warning labels, (3) warning
Warning Label Manipulation                                       text (no graphic image), (4) Surgeon General's warning on
                                                                 the front of the box, and (5) no warning (current front of
The term warning text refers to the nine text statements put     box).
forth in the Family Smoking Act and utilized in the originally
proposed FDA warning labels. The term graphic images
refers to the photos and illustrations that accompanied the      Measures
originally proposed FDA warning text, and the term graphic       We asked participants to respond to a variety of measures on
warning labels refers to the entire proposed warnings (text      5-point Likert scales ranging from (I) strongly disagree to
and image, when combined). To test our hypotheses, we            (5) strongly agree.
developed five conditions (see Figure I).                           As a measure of health risk beliefs, we asked participants
   Condition I-Full-color graphic warning labels.                to indicate their level of agreement with these statements:
Participants in Condition I viewed all nine of the originally    I believe that smoking causes heart disease, I believe that
proposed FDA graphic warning labels. These labels feature        smoking causes cancer, I believe that smoking causes health
graphic images, cover 50% of the cigarette package size,         problems, I believe that cigarettes are addictive, I believe
and appear in full color. For the most part, the graphic         tobacco smoke can harm the smoker's children, I believe that
images portray negative consequences of smoking, such as         cigarettes cause fatal lung disease, I believe cigarettes cause
                                                         ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS                685


              Couclltlon I • f<ull
              «JIM gn,pbk want•
              lug label,




              Cruldltlon 2 · lllad<
              and whltt gl'llphk
              W.tmtft8 lahcl5




              C.....tltionl•
              Warn!ag tnt (~
              grophlc lnlal")




              CondllioR 4 •
              S11rgcon C..-ral•
              Wamlug




             Condition 5 • No
             Wami11g                                                                                       ,~--
                                                                                                           Mad~ont

                                               FIGURE 1 Experimental manipulations.



cancer; I believe cigarettes cause stroke and heart disease, I      extensive rules or regulations, are perceived as less effective
believe that smoking during pregnancy can harm the baby,            than full color. With full-color graphic warning labels set
I believe that smoking can kill you, and Smoking cigarettes         as the reference group, we conducted a linear regression on
at all is a health risk. We averaged the responses to these         perceived effectiveness. As Table 1 indicates, alternatives
11 statements into a scale (n = 135; M = 4.52, SD= .55, a           based on less extensive regulations are perceived as being
= .95).                                                             less effective than the full-color graphic warning labels, with
   To measure perceived fear, we assessed participants' level       the exception of the black-and-white aphic warning labels.
of agreement with three statements: The images I just viewed
are frightening; The images I just viewed are scary; and The
images I just viewed are disturbing. We averaged these three
items into a scale (n = 135, M = 2.89, SD= .97, a= .88).                                           However, the packages with
   Quitting intentions are not a valid measure of effective-        warning text only (no graphic image), those with the Surgeon
ness in a population where participants do not currently            General's warning, and the no-warning condition (current
smoke. Therefore, we measured perceived effectiveness,              box front) are all perceived as significantly less effective
which is a known antecedent of actual effectiveness (Dillard,       than the packages with the full-color graphic warning labels.
Shen, & Vail, 2007). We gauged perceived effectiveness by           Furthermore, the means progress downward, such that the
averaging responses to two statements: The images I just            less extensive the regulation that the alternative is based
viewed are convincing, and the images I just viewed would           u on, the lower the mean. ·
have the intended effect (n = 135, M = 3.04, SD = .77,
ct= .63).



                      STUDY 1 RESULTS
                                                                       Next, we asked whether alternatives to the full-color
The first research question (RQl) asked whether alternatives        graphic warning labels, based on less extensive regulations,
to the full-color graphic warning labels, based on less             generate lower levels of health risk beliefs and fear (RQ3).
686       BYRNE, KATZ, MATHIOS, NIEDERDEPPE

                             TABLE 1                                         We already reported step 1 of this process in the preced-
Linear Regression Analyses Comparing Full-Color Graphic Warning           ing. As indicated in Table 1, levels of perceived fear are
    Labels With Alternative Warning Label Conditions (Study 1)
                                                                          highest in the full-color warning label condition compared
                              Perceived      Health Risk    Fear          to all other randomized conditions. There is no difference
                             Effectiveness     Beliefs   Perceptions      in health risk beliefs across the study conditions. Therefore,
                                                                          while fear remains a potential mediator, health risk beliefs is
Full-color graphic warning     M = 3.41       M=4.59       M= 3.74
  labels (reference group)
                                                                          eliminated from consideration as a mediator
                                                                             We used ordinary least squares (OLS) regression to pre-
Black-and-white graphic        M= 3.23        M=4.62       M=3.26         dict perceived effectiveness as a function of both health
  warning labels               B=-.18         B = .03      B= -.48
                                                                          risk beliefs and fear perceptions, F(2,132) = 23.33, p <
                               p = .36        p= .86       p=.03
                                                                          .001. Fear perceptions are positively associated with per-
Warning text (no graphic       M=2.92         M=4.45       M=2.64         ceived effectiveness (B = .39; p < .001), indicating that
 image)                        B = -.49       B = -.14     B=-1.10        higher perceptions of fear are associated with higher per-
                               p=.02          p= .37       P < .001
                                                                          ceived effectiveness of the warning label. Health risk beliefs
Surgeon General's Warning      M=2.87         M=4.47        M=2.64        were negatively associated with perceived effectiveness (B
                               B= -.55        B=-.12        B= -1.10      = -.18, p = .086), although this effect was not statistically
                               p = .007       p= .41        P < .001
                                                                          significant at traditional significance levels (p < .05).
No Warning (current box         M=2.77         M = 4.49    M=2.13            Hayes and Preacher (in press) and Hayes (2013) devel-
  front)                        B= -.65        B = -.10    B = -1.61      oped a procedure (MEDIATE) to investigate indirect effects
                                p = .001       p= .52      P < .001       in a model that includes a multi-categorical independent
   B are unstandardized coefficients.
                                                                          variable and accounts for bias associated with traditional
   p values indicate significant difference from the full-color graphic   analyses of step 3 for establishing significant mediation.
warning labels.                                                           With full-color graphic warning labels set as the reference
                                                                          group, we compared the relative indirect effects of the alter-
We conducted separate linear regressions on these two vari-               native warning label conditions on perceived effectiveness
ables, using the full-color graphic warning label condition as            through the mediators of fear perceptions and health risk
the reference group                                                       beliefs. We kept health risk beliefs in the model to account
                                                                          for any association with perceived fear. The MEDIATE
                                                                          procedure established that the relationship between label
                                                                          condition and perceived effectiveness was mediated by the
                                                                          level of fear perceptions (N of samples = 5,000), but not the
                                                                          level of health risk beliefs. Figure 2 shows the point esti-
l¾lif,~:]:However, in the case of fear perceptions, Table 1               mates and confidence intervals (indirect effect confidence
reflects that all alternatives to the full-color graphic warn-            intervals that do not overlap with zero can be interpreted
ing labels generate significantly lower levels of fear and the            as evidence of a significant indirect effect). The difference
means progress downward, with the two text-only conditions                between full color and the other label conditions is thus
(warning text with no graphic image and Surgeon General's                 mediated by fear, since the residual direct effect of each ran-
warning) having quantitatively equivalent means.                          domized condition in predicting perceived effectiveness was
   We next tested whether health risk beliefs and fear medi-              not statistically significant (all ps > .39). In all four cases,
ate the relationship between exposure to warning labels (at               the less extensive warning labels (relative to the full-color
varying levels of regulatory action) and perceived effective-             graphic image condition) produced lower levels of perceived
ness (RQ4). Three steps are necessary to establish mediation.             fear, which in tum predicted lower perceived effectiveness.
First, there must be a significant relationship between the               Taken together, our results so far point to the possibility that
independent variable (viewing full color versus alternatives)             perceived fear may be a necessary mechanism for reaching
and the potential mediators (health risk beliefs and fear                 the public health benefit that the FDA is seeking, at least in
perceptions). Second, potential mediators must be associ-                 a population of nonsmoking young adults. Next, we test the
ated with the dependent variable (perceived effectiveness).               research questions on a group of self-identified, daily smok-
Third, the indirect effect (the product of the independent                ers, with the effectiveness measure of behavioral intentions
variable's effect on the mediator and the association between             to quit smoking.
the mediator and the dependent variable) must be signifi-
cantly different from zero, as evidenced by a 95% confidence
interval that does not overlap zero. Establishing all three                                   STUDY 2 METHOD
steps would allow us to conclude that randomized conditions
have an indirect effect on perceived effectiveness via one or             The purpose of Study 2 was to apply the approach from
both of the proposed mediators.                                           Study 1 to a sample of daily smokers. Additionally, we
                                                                                        ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS                            687




                                                                                                                               I
                                 0.2;

                                                                HIRB                HI.RB                          H:u'                 HR.B
                                  0 _ _ _ _ _ _ _ _ _ _.....,_ _ _ _ _ _ _  _ _±..,..
                                                                         fear   ___     , __
                                                                                      Mlil<  ..
                                                                                             , -
                                                                                            HRB                      •
                                                       hOlto,11)}               (..0.1to,II)                     (·.02hi.11)
                                                                                                                                  (·.OMo,OS}

                                                                         fcar       ............. ······""""··            ..   c,l!!.          .. .
                                               Fear




                                 -11.fr··         .,Ji9. ....

                                                                       (•.6510,.m
                                                                                               H•7t<>·,21l

                                 •ti.II'····


                                    !( ..jlll1>•.$2l
                                 ·l , ................. .
                                          N1>Wuni11g                        Surgeon               Wartdogfut      BlacbndWhltt      Full Color
                                                                           Geffral'•         · (110 graphic Ima~) Graphk Warning Graphic Wlll'lling
                                                                            Wamlng                                                                    (Rcfem,(c)




                 FIGURE 2 Indirect effect comparisons for fear and health risk beliefs (HRB) on perceived effectiveness (Study I).


replaced the perceived effectiveness outcome measure with                                                           Study 2 used the same warning label manipulations, the
a more direct measure of effectiveness, behavioral intentions                                                    same measure of health risk beliefs (n = 145, M = 4.38, SD
to quit smoking.                                                                                                 = .64, a = .94), and the same measure of fear perceptions
                                                                                                                 (n = 145, M = 2.80, SD= 1.31, a = .94) that were used in
                                                                                                                 Study 1.
Participants                                                                                                        To measure behavioral intentions to quit smoking, partic-
We recruited 153 participants using Amazon Mechanical                                                            ipants responded to the statement / will try to quit smoking
Turk (MTurk). Participants confirmed they were daily smok-                                                       cigarettes completely and permanently in the next year (n
ers before they received access to the study and confirmed                                                       = 145, M = 3.62, SD= 1.27). While behavioral intentions
this again twice during data collection, after they were                                                         function as our primary measure of effectiveness in Study 2,
assured that their compensation would not be forfeited.                                                          we provide some basic analyses for perceived effectiveness
We paid each participant $1, a large incentive by MTurk                                                          (measured the same way as in Study 1; n = 145, M = 2.97,
standards. We removed six participants from analysis for                                                         SD = 1.07) in Table 2 for comparative purposes.
admitting that they were not daily smokers when asked; we
removed one participant for not completing the study in a
reasonable amount of time, and one participant for answer-                                                                                     STUDY 2 RESULTS
ing in patterned response sets (e.g., answering all 5s to every
question even when items were reverse coded). The final                                                          With full-color graphic warning labels set as the reference
sample was 145 daily smokers, who ranged in age from                                                             group, we conducted OLS regression with randomized con-
18 to 67 (M = 32.84; SD = 11.01); 86 were male and                                                               ditions on behavioral intentions to quit smoking to address
59 were female. All of these participants confirmed they                                                         RQl andRQ2.
smoke "every day."


Procedure and Measures
                                                                                                                    Next, we conducted separate OLS regressions on per-
We used procedures in Study 2 identical to those in Study                                                        ceived fear and health risk beliefs, using full-color graphic
1, except where noted in the following. All participants                                                         warnin labels as the reference rou (addressin RQ3).
responded to questions regarding their current smoking
behavior. We then randomly assigned between 28 and 30 par-
ticipants to view one of the five warning label image condi-
tions from Study 1. Following the presentation of stimuli,                                                       As described earlier, this could be due to a ceiling effect,
participants completed the dependent measures described                                                          since the mean health risk beliefs score approached the
in the following. We debriefed participants with an IRB-                                                         scale's maximum (as in Study 1). However, in the case of
approved electronic debriefing form.                                                                             fear perceptions, we observed a pattern similar to Study 1.
688     BYRNE, KATZ, MATHIOS, NIEDERDEPPE

                                                               TABLE2
       Linear Regression Analyses Comparing Full-Color Graphic Warning Labels With Alternative Warning Label Conditions (Study 2)

                                                                     Behavioral                Perceived         Health Risk      Fear
                                                                  Intentions to Quit          Effectiveness        Beliefs     Perceptions

       Full-color graphic warning labels (reference group)            M = 3.62                 M = 3.22          M = 4.42      M = 3.83
       Black-and-white graphic warning labels                         M = 3.79                 M = 3.21          M = 4.54      M = 3.71
                                                                      B = .17                  B = -.01          B= .12        B = -.II
                                                                      p = .63                  p= .97            p = .48       p = .66
       Warning text (no graphic image)                                M = 3.69                 M = 3.14          M = 4.29      M = 2.59
                                                                      B = .07                  B = -.09          B = -.13      B = -1.24
                                                                      p = .84                  p = .75           p = .46        p < .001
       Surgeon General's Warning                                      M = 3.76                 M = 3.02          M = 4.46      M = 2.53
                                                                      B = .14                  B = -.21          B = .04       B = -1.30
                                                                      p = .68                  p = .45           p = .79        p < .001
       No Warning (current box front)                                 M = 3.27                 M = 2.30          M = 4.19      M = 1.43
                                                                      B = -.35                 B = -.92          B = -.23      B = -2.39
                                                                      p = .29                   p = .001         p = .18        p < .001

          B are unstandardized coefficients.
          p values indicate significant difference from the full-color graphic warning labels reference group.


The mean fear perceptions lower as the alternatives become                       44 were female. All of these participants confirmed they
less extensive (Table 2). However, there is no difference                        smoke "every day."
in fear perceptions between the full-color graphic warning
labels and the black-and-white graphic warning labels. All                       Procedure and Measures
other alternatives generate lower levels of fear than full color.
    While we did not detect a total effect of labeling con-                      All participants responded to questions regarding their cur-
ditions on intentions to quit smoking, there remains the                         rent smoking behavior. We then randomly assigned partic-
possibility of the labeling conditions having an indirect effect                 ipants to view one of the five warning label image con-
on quit intentions via increased perceptions of fear (Hayes,                     ditions from Study 1 and Study 2. We randomly assigned
2013; Hayes & Preacher, in press). To formally test for the                      participants to conditions, resulting in between 20 and
possibility of an indirect relationship, we combined the data                    27 participants in each condition. Following the presenta-
from two samples of daily smokers (Study 2 and Study 3) to                       tion of stimuli, participants completed the dependent mea-
maximize statistical power. The results appear after Study                       sures described in the following. We then fully debriefed
3 methods and results.                                                           participants with an !RB-approved electronic debriefing
                                                                                 form.
                                                                                     Study 3 used the same warning label manipulations, mea-
                      STUDY 3 METHOD                                             sure of health risk beliefs (n = 119, M = 4.12, SD= .71, a
                                                                                 = .95), measure of fear perceptions (n = 119, M = 2.92, SD
The purpose of Study 3 is to apply the approach from Study                       = 1.02, a = .88), and measure of intentions to quit smoking
1 and Study 2 to a sample of visually confirmed smokers in                       (n = 119, M = 3.39, SD= 1.13) that were used in Study 2.
a field experiment.                                                              While behavioral intentions function as our primary measure
                                                                                 of effectiveness in Study 3, we provide some basic analyses
Participants                                                                     for perceived effectiveness (measured the same way as in
                                                                                 Study 1 and Study 2; n = 119, M = 3.25, SD = 0.87) in
Research assistants recruited 148 participants from a                            Table 3 for comparative purposes.
downtown pedestrian neighborhood near a social services
building during business hours after observing them smoking
cigarettes. We paid these participants $10 cash in exchange                                               STUDY 3 RESULTS
for completing the study. The final sample was comprised of
119 smokers, after we removed participants from the analy-                       With full-color graphic warning labels set as the refer-
sis for the following reasons: admitting they were not daily                     ence group, we conducted an OLS regression of random-
smokers (n = 12), appearing visibly distracted or exhibiting                     ized condition on behavioral intentions to uit (address-
signs of illiteracy (n = 15), informing the researchers of legal                 ing RQl and RQ2).
blindness (n = 1), and answering in response sets (n = 1).
    The remaining 119 participants ranged in age from 18 to
66 years (M = 32.34, SD = 11.84); 75 were male and
                                                                    ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS                       689

                                                              TABLE 3
           Linear Regression Analyses Comparing Full-Color Graphic Warning Labels With Alternative Warning Label Conditions
                                                              (Study 3)

                                                                       Behavioral              Perceived            Health Risk      Fear
                                                                    Intentions to Quit        Effectiveness           Beliefs     Perceptions

         Full-color graphic warning labels (reference group)            M= 3.70                M= 3.74              M=4.17        M= 3.83
         Black-and-white graphic warning labels                         M= 3.28                M=3.14               M=4.05        M=3.31
                                                                        B = -.42               B= -.60              B = -.12      B= -.52
                                                                        p= .20                 p=.01                p= .56        p=.03
         Warning text (no graphic image)                                M= 3.10                M= 3.35               M= 3.96      M=2.87
                                                                        B = -.60               B = -.39              B = -.21     B= -.96
                                                                        p= .09                 p = .II               p = .33      p < .001
         Surgeon General's Warning                                      M= 3.63                M = 3.46              M=4.41        M=2.57
                                                                        B = -.07               B = -.28              B= .24        B = -1.26
                                                                        p= .84                 p= .22                p= .22        p < .001
          No Warning (current box front)                                M=3.17                 M=2.58                M= 3.95       M=2.08
                                                                        B = -.53               B= -1.16              B = -.22      B = -1.74
                                                                        p = .11                p < .001              p = .30       p < .001

             B are unstandardized coefficients.
             p values indicate significant difference from the full-color graphic warning labels reference group.


   We next conducted separate OLS regressions on per-                            perceptions, F(2, 261) = 25.24, p < .001. Both fear
ceived fear and health risk beliefs, using full-color graphic                    perceptions (B = .20; p = .001) and health risk beliefs (B
warning labels as the reference group (addressing RQ3).                          = .55; p < .001) were positively associated with quit inten-
Similar to both Study 1 and Study 2, there are no significant                    tions, indicating that the higher the perceptions of fear and
differences in the level of health risk beliefs generated by the                 health risk beliefs are, the higher are the reported behavioral
full-color graphic warning labels compared to alternatives                       intentions.
(Table 3). Health risk beliefs were very high across all study                      Next, with the full-color graphic warning label condi-
conditions (above 4 on a 5-point Likert scale), suggesting a                     tion set as the reference group, we compared the relative
possible ceiling effect.                                                         indirect effects of the alternative warning label conditions
   In the case of fear perceptions, we observed a pattern sim-                   on perceived effectiveness through the mediators of fear
ilar to both Study I and Study 2. The mean fear perceptions                      perceptions and health risk beliefs. As in Study 1, health
become progressively lower as the alternatives become less                       risk beliefs were kept in this model to account for any asso-
extensive (Table 3). All alternatives, including the black-                      ciation with perceived fear. Using the MEDIATE macro
and-white graphic warning label, generate lower levels of                        (Hayes, 2013; Hayes & Preacher, in press), the data are con-
fear perceptions compared to the full-color graphic warning                      sistent with an indirect effect of randomized conditions on
labels.                                                                          behavioral intentions via the level of fear perceptions (N of
    To address RQ4, we tested whether warning label condi-                       samples = 5,000), but not the level of health risk beliefs.
tion has an indirect effect on behavioral intentions to quit via                 Figure 3 shows the point estimates and confidence inter-
health risk beliefs and perceived fear. To maximize statisti-                    vals (indirect effect confidence intervals that do not overlap
cal power, we combined the two samples of daily smokers                          with zero can be interpreted as evidence of a significant
from Study 2 and Study 3. For step 1 (effects of randomized                      indirect effect). In three of the four cases (all but the compar-
conditions on proposed mediators), we conducted an OLS                           ison between full-color and black-and-white graphic labels),
regression using the combined dataset (n = 264), compar-                         there is evidence consistent with an indirect effect of the
ing all alternative conditions (entered as dummy variables) to                   less extensive warning label on lower intentions to quit via
the FDA full-color reference group. The full-color warning                       lower levels of perceived fear. These results reiterate the pos-
label condition produced greater perceived fear compared                         sibility (consistent with Study 1) that fear is an important
to all other conditions except the black-and-white graphic                       mechanism for reaching the public health benefit that the
warning label. There was no difference in health risk beliefs                    FDA is seeking on a population of adult daily smokers.
by randomized condition. Therefore, as in Study l, while
fear remains a potential mediator, health risk beliefs are
eliminated as a possibility.                                                                          GENERAL DISCUSSION
    Next, we test whether each proposed mediator is
associated with quit intentions. We used OLS regression                          This article tested the effectiveness of alternatives to
to predict quit intentions from health risk beliefs and fear                     full-color graphic cigarette warning labels, each featuring
690      BYRNE, KATZ, MATHIOS, NIEDERDEPPE



                                                                                               HRB
                                                                                                                                              HRB
                                                                       Hll.B                                             Hll.8
                                                                                                                                                    Fear   Hll.B


                                                                                  Furl (·.ollo.11)       FcarI           .1 .       -.08{•.Mto.D)
                                                                                                                 (•.23 lo .IM)(-.l3 lo .DI)
                                                              h31 to .Ill)            -.34                  . .30
                                       •.: ......... .j. ................. .




                                                                                                     (-.5Jl<>•.13)
                                                                               '(::s910::1sj         .              .

                                  ,O


                                  .J ,Hl)lo•:W.   Label Altm1atlvn (Bawd on Last to MO$t l!stcnsiv,, Regulation)
                                        NoWarnina        Suraeon        Warning Texl     Black and White          Fw!Colnr
                                                        General\      (no graphk imaae) Gnphk Wamina Gnphlc Wamlng
                                                         Wamintt                                                 (11.cfa-ena,)



  FIGURE 3 Indirect effect comparisons for fear and health risk beliefs (HRB) on behavioral intentions to quit smoking (daily smokers: Studies 2 and 3).



less extensive regulations, across three separate random-                                                               important pathway linking graphic labels to perceived and
ized experiments. Results were generally consistent. By and                                                             actual effectiveness. Health risk beliefs were uniformly high
large, less extensive labels were less effective than the full-                                                         across the three studies, suggesting the possibility of a ceil-
color graphic warning labels at generating perceived fear,                                                              ing effect-limited room to further increase these beliefs.
although there was some evidence that the black-and-white                                                               Combined, these studies consistently suggest that fear
labels were comparable in effectiveness on this outcome.                                                                may be necessary to advance the compelling government
Lower levels of perceived fear, in tum, were associated with                                                            interest.
lower ( erceived and actual) effectiveness.                                                                                 Feelings of fear can motivate individuals to take actions
                                                                                                                        that will reduce this negative emotional state. In the case
                                                                                                                        of cigarette warning labels, respondents who felt fearful
                                                                                                                        reported higher intentions to quit smoking cigarettes. One
tions were clearly perceived as less effective. At the same                                                             theoretical issue worth considering is that health risk beliefs
time, mediation models indicated that the black-and-white                                                               and fear are not opposing factors, but rather two sides of the
graphic labels generated less perceived fear than the full-                                                             same coin, with the latter reflecting internalization of health
color graphic labels, which in tum was associated with lower                                                            risk beliefs. As noted in the literature review, the EPPM sug-
perceived effectiveness.                                                                                                gests that fear is the by-product of two types of risk beliefs:
                                                                                                                        one's perceived susceptibility to, and severity of, a health
                                                                                                                        risk. The EPPM thus suggests that measures of perceived
                                                                                                                        fear may indirectly capture the types of risk beliefs that are
                                                                                                                        most important in promoting a smoker to quit-not just the
                                                                                                                        notion that smoking has health consequences (captured with
                                                                                                                        the index of health risk beliefs), but that those consequences
                                                                                                                        apply to the smoker and thus motivate intentions to avert the
                                                                                                                        risk by quitting.


                                                                                                                        Legal Implications


Theoretical Implications
We also compared two theoretical mechanisms through
which warning labels may influence perceived effective-
ness and quit intentions. All three studies offered consistent
evidence that perceived fear, not health risk beliefs, is an
                                                            ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS              691

                                                                    Limitations
                                                                    While these three experiments replicate similar patterns of
                                                                    relationships with three different experimental groups, some
                                                                    limitations are worth clarifying. The first study featured
                                                                    young adult nonsmokers. This participant group may remain
                                                                    vulnerable to smoking uptake (Moran, Wechsler, & Rigotti,
                                                                    2004; Morley, Hall, Hausdorf, & Owen, 2006). However,
   At the same time, questions remain about the extent to
                                                                    the fact that the message did not directly relate to their own
which cigarette warning labels could increase health risk
                                                                    smoking behavior is a limitation of Study 1, and the reason
beliefs beyond already high levels. Our findings suggest that
                                                                    we conducted Study 2 and Study 3 among adult daily smok-
graphic warning labels may be effective by emphasizing, in
                                                                    ers. Nevertheless, the consistency of findings across the three
a way that is difficult to ignore, the fear-inducing conse-
                                                                    studies suggests that nonsmokers respond to graphic and tex-
quences of smoking. The value and constitutional merit of
                                                                    tual warning labels in ways that are similar to those who
reminding individuals about what they already know, in a
                                                                    smoke every day.
way that promotes fear, may be a key legal debate in the
                                                                       Another limitation involves the use of the MTurk sample
future. For example, must the health risk messages commu-
                                                                    for Study 2. While we checked for duplications, it is possible
nicate a more accurate understanding of the health risks of
                                                                    that individuals used different MTurk worker IDs to take the
smoking, or can they viscerally remind individuals of what
                                                                    study more than once. Finally, while we cannot visually con-
the alread know?
                                                                    firm smoking behavior with the MTurk sample, we had three
                                                                    different checks in place to confirm that they were, indeed,
                                                                    daily smokers.
                                                                        We were able to visually confirm smoking behavior in
                                                                    Study 3, but we did not measure the socioeconomic char-
                                                                    acteristics of the sample. As noted earlier, we also had to
                                                                    remove several participants due to limited literacy, result-
                                                                    ing in lower sample sizes. Since findings were comparable to
                                                                    Study 2, we collapsed Studies 2 and 3 for the mediation anal-
                                                                    yses, but optimally we would have replicated these analyses
Regulatory Implications                                             separately across all three samples.
                                                                        Each of our label conditions featured the same high level
These three studies also have key regulatory implications.
                                                                    of image quality (same resolution and size). In the warn-
As noted earlier, the FDA is currently reworking the labels,
                                                                    ing text (no graphic image) condition, the image was simply
~d it is important that the FDA keep in mind the potential
                                                                    removed, leaving the text exactly in the position it would oth-
importance of fear as a mechanism through which behavioral
                                                                    erwise be. While this permitted us to isolate just the influence
intentions to quit can be achieved. Additionally, it should
                                                                    of removing the image, one limitation of the study is that this
consider the possibility of a ceiling effect around health risk
                                                                    particular condition could have seemed less authentic as an
beliefs. It is likely the FDA will once again have to defend
                                                                    actual label. This is because without the image the spacing
its warning-label selections in court. The legal arguments
                                                                    of the text may have seemed unusual or as though something
and implications outlined in the preceding, as well as accu-
                                                                    were missing.
mulated research findings on the attributes and mechanisms
                                                                        All three studies asked participants to report on their own
of label effectiveness, are likely to be key points of discus-
                                                                    behavior. It is thus possible that social desirability may have
sion. This article suggests that the FDA could consider the
                                                                    been a factor. That said, the fact that we observed similar
black-and-white graphic warning label condition as a less
                                                                    relationships across three different samples, one of which
extensive alternative to the full-color labels, since differences
                                                                    (MTurk) utilized data collection procedures that ensured
between these two conditions were minimal. As noted ear-
                                                                    anonymity (except for a worker ID number), suggests it is
lier, one requirement of Central Hudson is that the regulation
                                                                    unlikely that this factor played a large role in influencing
not be more extensive than necessary to achieve its intended
                                                                    their responses. Finally, another limitation of these studies
effect. Since the full-color warning label and the black-and-
                                                                    is that we did not measure the racial breakdown or income
white warning label conditions generated comparable levels
                                                                    level of our three samples. Based on our own informal
of fear in Study 2 (but not Studies 1 and 3), which produced
                                                                    observations, and knowing the demographics of the popula-
~o~para~le indirect effects on intentions to quit smoking,
                                                                    tions from which respondents were sampled, it is likely that
1t 1s possible that the black-and-white warning labels may
                                                                    the college-student sample had a demographic composition
represent a less extensive measure.
•
    692       BYRNE, KATZ, MATHIOS, NIEDERDEPPE

    very different from the visually confirmed sample of adult                     Dillard, J. P., & Nabi, R. L. (2006). The persuasive influence of emotion
    smokers.                                                                         in cancer prevention and detection messages. Journal of Communication,
                                                                                     56, S123-S139.
                                                                                   Dillard, J. P., Shen, L., & Vail, R. G. (2007). Does perceived mes-
    Conclusions                                                                      sage effectiveness cause persuasion or vice versa? 17 Consistent
                                                                                     answers.      Human      Communication         Research,     33,   467-488.
    We investigated alternatives to full-color graphic warning                       doi: 10.1111/j.1468-2958.2007.00308.x
    labels on cigarette ackages in three se arate random-                          Entertainment Software Association v. Blagojevich. (2006). 469 F.3d 6.
    ized ex eriments                                                               Family Smoking Prevention and Tobacco Control Act. (2009). H.R.
                                                                                      1256 (111th). Retrieved from http://www.govtrack.us/congress/bills/l l l/
                                                                                     hr1256/text
                                                                                   Food and Drug Adminstration. (2012). Tobacco products. Retrieved from
                                                                                     http://www.fda.gov/TobaccoProducts/ResourcesforYou/ucm292043.htm
                                                                                   Food and Drug Adminstration. (2013). Tobacco products: Product require-
                                                                                     ments, marketing & labeling. Retrieved from http://www.fda.gov/
                                                                                     tobaccoproducts/labeling/ucm259214 .htm
                                                                                   Gilson, L., Hanson, K., Sheikh, K., Agyepong, I. A., Ssengooba, F.,
                                                                                     & Bennett, S. (2011 ). Building the field of health policy and sys-
                                                                                     tems research: Social science matters. PLoS Medicine, 8, e!O0I 1079.
                                                                                     doi: 10.1371 /jour-nal.pmed. l 001079
                                                                                   Give!, M. (2007). A comparison of the impact of U.S. and Canadian
                                            hese results raise new
                                                                                     cigarette pack warning label requirements on tobacco industry
    questions about how best to balance the compelling govern-                       profitability and the public health. Health Policy, 83, 343-352.
    ment interest to encourage smoking cessation with the legal                      doi: I 0.1016/j.healthpol.2006.12.003
    requirement to achieve these interests with the least extensive                Hammond, D. (20 I I). Health warning messages on tobacco products: a
    regulation.                                                                      review. Tobacco Control, 20, 327-337.doi:10.1136/tc.2010.037630
                                                                                   Hammond, D., Fong, G. T., McNeill, A., Borland, R., & Cummings, K. M.
                                                                                     (2006). Effectiveness of cigarette warning labels in informing smokers
                                                                                     about the risks of smoking: Findings from the international tobacco con-
                               REFERENCES                                            trol (ITC) four country survey. Tobacco Control, 15(Suppl. 3), iiil9-25.
                                                                                     doi: 10.1 !36/tc.2005.012294
    44 Liquormart Inc. v. Rhode Island. (1996). 517 US 484.                        Hayes, A. (2013). Introduction to mediation, moderation, and conditional
    Americans for Nonsmokers' Rights. (2012). History and goals. Retrieved           process analysis: A regression-based approach. New York, NY: Guilford
      from http://www.no-smoke.org/aboutus.php?id=436                                Press.
    Azagba, S., & Sharaf, M. F. (2013). The effect of graphic cigarette warn-      Hayes, A. F., & Preacher, K. J. (in press). Statistical mediation analysis with
      ing labels on smoking behavior: Evidence from the Canadian experience.         a multicategorical independent variable. British Journal of Mathematical
      Nicotine & Tobacco Research, I5, 708-717. doi:10.1093/ntr/nts194               and Statistical Psychology. doi: 10.1111/bmsp.12028
    Bansal-Travers, M., Hammond, D., Smith, P., & Cummings, K. M. (2011).          Hoefges, M., & Sanchez, M. R. (2000). "Vice" advertising under the
      The impact of cigarette pack design, descriptors, and warning labels on        Supreme Court's commercial speech doctrine: The shifting Central
      risk perception in the U.S. American Journal of Preventive Medicine, 40,       Hudson analysis. Hastings Communication and Entertainment Law
      674-82. doi: 10.1016/j.amepre.2011.01.021                                      Journal, 22, 345-390.
    Campaign for Tobacco-Free Kids. (2012). Enforcing laws prohibiting             Holder, E. H. (2013, March 15). Letter to The Honorable John Boehner,
      cigarette sales to kids reduces youth smoking. Retrieved from http://www.      Speaker, U.S. House of Representatives, in regards to R. J. Reynolds v.
      tobaccofreekids.org/research/factsheets/pdf/0049.pdf                           Food & Drug Administration, No. 11-5332 (D.C. Cir).
    Caplan, N., Morrison, A., & Stambaugh, R. J. (1975). The use of social         Ibanez v. Florida Department of Business and Professional Regulation.
      science knowledge in policy decisions at the national level: A report to       (1994). 512 U.S. I.
      respondents. Ann Arbor, MI: Institute for Social Research, University of     Kees, J., Burton, S., Andrews, J.C., & Kozup, J. (2011). Work on cigarette
      Michigan.                                                                      packaging. Journal of Public Policy, 29, 265-276.
    Centers for Disease Control and Prevention. (2012). State cigarette excise     King, G. (2011). Ensuring the data-rich future of the social sciences.
      taxes-United States, 20I0-201/. Retrieved from http://www.cdc.gov/             Science, 331, 719-721. doi: 10.l 126/science.1197872
      mmwr/preview/mmwrhtml/mm6112al.htm                                           Langleben, D. D. & Moriarty, J. C. (2012). Using brain imaging for
    Central Hudson Gas & Electric Corp. v. Public Service Commission.                lie detection: Where science, law, and policy collide. Psychology,
      (1980). 447 us 557.                                                            Public Policy, and Law. Retrieved from http://works.bepress.com/
    Cigarette Labeling and Advertising Act of 1965, Pub. L. No.                      jane_moriarty/18
      Section 1331-1341. (1965). Retrieved from http://www.law.cornell.            McCool, J., Webb, L., Cameron, L. D., & Hoek, J. (2012). Graphic
      edu/uscode/text/ 15/chapter-36 ?quicktabs_8= 1#quicktabs-8                     warning labels on plain cigarette packs: Will they make a differ-
    Commonwealth Brands Inc., et al v. United States of America, et al. (2009).      ence to adolescents? Social Science & Medicine, 74, 1269-1273.
       I :2009cv00117.                                                               doi: 10.1016/j.socscimed.2011.12.043
    Comprehensive Smoking Education Act. (1984). H.R. 98-474, 98th Cong.           Mertz, E. (2011). Undervaluing interdeterminacy: Translating social
      Washington, DC: U.S. Government Printing Office.                               science into law. DePaul Law Review, 397, 1-28. http://ssrn.com/
    Cook, K., King, G., & Laitin, D. (2010). Providing the web of social science     abstract= 1988179
      knowledge for the future: a network of social science data collaborato-      Monahan, J., & Walker, L. (2010). Twenty-five years of social science in
      ries. NSF-SBE white paper, 1-5. Retrieved from http://www.nsf.gov/sbe/         Jaw. Law and Human Behavior. Virginia Public Law and Legal Theory
      sbe_2020/2020_pdfs/Cook_Karen_225.pdf                                          Research Paper No. 2010-09. Retrieved from http://papers.ssrn.com/sol3/
    Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993). 509 U.S. 579.               papers.cfm?abstract_id= 1559927
                                                                                                                                                                •

                                                                      ALTERNATIVES TO FDA PROPOSED CIGARETTE WARNING LABELS                            693

Moran, S., Wechsler, H., & Rigotti, N. A. (2004). Social smok-                 Shectman, M. (2011). Smoking out big tobacco: Can the family smoking
   ing among US college students. Pediatrics, 114, 1028-1034.                     prevention and tobacco control act equip the FDA to regulate tobacco
   doi: 10.1542/peds.2003-0558-L                                                  without infringing on the first amendment? Emory Law Review, 60,
Morgan, J. M., & Pullin, D. (2010). Social science and the courts:                705-748.
  Challenges and strategies for bridging gaps between law and research.        Thrasher, J. F., Carpenter, M. J., Andrews, J. 0., Gray, K. M., Alberg, A. J.,
  Educational Researcher, 39, 515-524. doi: 10.3102/0013189XI0383334              Navarro, A., . .. Cummings, K. M. (2012). Cigarette warning label policy
Morley, K. I., Hall, W. D., Hausdorf, K., & Owen, N. (2006). "Occasional"         alternatives and smoking-related health disparities. American Journal of
   and "social" smokers: Potential target groups for smoking cessation            Preventive Medicine, 43, 590-600. doi:10.1016/j.amepre.2012.08.025
   campaigns? Australian and New Zealand Journal of Public Health,             Wakefield, M., Morley, C., Horan, J. K., & Cummings, K. M.
   30, 550-554. Retrieved from http://www.ncbi.nlm.nih.gov/pubmed/                (2002). The cigarette pack as image: New evidence from tobacco
   17209271                                                                       industry documents. Tobacco Control, Jl (suppl. 1), 173-180.
Nonnemaker, J., Farrelly, M., Kamyab, K., Busey, A., & Mann, N. (2010).           Retrieved         from    http://www.pubmedcentral.nih.gov/articlerender.
   Experimental study of graphic cigarette warning labels: Final results          fcgi?artid= 1766062&tool=pmcentrez&rendertype=abstract
   report. RTI project number 0212305.007.003; contract no. HHSF-223-          Waters, B. J. (1997). A doctrine in disarray: Why the first amendment
   2009-10135G, task order 7. Prepared for Center for Tobacco Products            demands the abandonment of the central Hudson test for commercial
   Food and Drug Administration. Available at http://www.tobaccolabels            speech. Seton Hall Law Review, 27, 1626-1657.
   .c a/wp/wp-conten t/uploads/20 I 3/ l 2/USA-20 I 0-Experimen tal-Study-of   White, V., Webster, B., & Wakefield, M. (2008). Do graphic
   -Graphic-Cigarette-Warning-Labels-Final-Results-Report-FDA.pdf                 health warning labels have an impact on adolescents' smoking-
O'Hegarty, M., Pederson, L. L., Nelson, D. E., Mowery, P., Gable, J.M., &         related beliefs and behaviours? Addiction, 103, 1562-71.
   Wortley, P. (2006). Reactions of young adult smokers to warning labels on      doi: 10.l l l l/j.1360-0443.2008.02294.x
   cigarette packages. American Journal of Preventive Medicine, 30, 467-       Witte, K. (1992). Putting the fear back into fear appeals: The extended
   73. doi: IO. 1016/j.amepre.2006.01.018                                         parallel process model. Communication Monographs, 59, 329-349.
Peters, E., Romer, D., Slovic, P., Jamieson, K. H., Wharfield, L.,             Witte, K. (1994). Fear control and danger control: A test of the
   Mertz, C. K., & Carpenter, S. M. (2007). The impact and accept-                extended parallel process model. Communication Monographs, 61,
   ability of Canadian-style cigarette warning labels among U.S. smok-            113-134.
   ers and nonsmokers. Nicotine & Tobacco Research, 9, 473-81.                 Witte, K., & Allen, M. (2000). Meta-analysis of fear appeals:
   doi: 10.1080/14622200701239639                                                 Implications for effective public health. Health Education Behavior, 27,
R.J. Reynolds Tobacco Company, et al., v. United States Food and Drug             591-615.
   Administration, et al. (20 I I). I: 11 cv-0 I.                              World Health Organization. (2013). WHO framework convention on
Rogers, R. W. ( 1975). A protection motivation theory of fear appeals and         tobacco control. Retrieved from http://www.who.int/fctc/en
   attitude change. Journal of Psychology, 91, 93-114.                         Yzer, M. C., Southwell, B. G., & Stephenson, M. T. (2013). Inducing fear
Schneider, S., Gadinger, M., & Fischer, A. (2012). Does the effect go             as a public communication campaign strategy. In R. E. Rice & C. K.
   up in smoke? A randomized controlled trial of pictorial warnings on            Atkin (Eds.), Public communication campaigns (4th ed., pp. 163-176).
   cigarette packaging. Patient Education and Counseling, 86, 77-83.              Thousand Oaks, CA: Sage.
   doi: 10.1016/j.pec.2011.03.005                                              z.audererv. Office of Disciplinary Counsel. (1985). 471 U.S. 626.
    •

•           HEALTH
        COM:\'JUNICATION
                                                Health Communication
              -'>~~-~4\t~~~ ·
           ='' :.i,.,.?i.«..\!~i-,~,




                                                ISSN: 1041-0236 (Print) 1532-7027 (Online)Journal homepage: https://www.tandfonline.com/loi/hhth20




                                       Effects of Varying Color, Imagery, and Text
                                       of Cigarette Package Warning Labels among
                                       Socioeconomically Disadvantaged Middle School
                                       Youth and Adult Smokers

                                       Sahara Byrne, Amelia Greiner Safi, Deena Kemp, Christofer Skurka, Julie
                                       Davydova, Leah Scolere, Alan D. Mathias, Rosemary J. Avery, Michael C. Dorf,
                                       Joseph Steinhardt &Jeff Niederdeppe

                                       To cite this article: Sahara Byrne, Amelia Greiner Safi, Deena Kemp, Christofer Skurka, Julie
                                       Davydova, Leah Scolere, Alan D. Mathias, Rosemary J. Avery, Michael C. Dorf, Joseph Steinhardt
                                       & Jeff Niederdeppe (2019) Effects of Varying Color, Imagery, and Text of Cigarette Package
                                       Warning Labels among Socioeconomically Disadvantaged Middle School Youth and Adult
                                       Smokers, Health Communication, 34:3, 306-316, DOI: 10.1080/10410236.2017.1407228

                                       To link to this article: https://doi.org/10.1080/10410236.2017.1407228




                                                 © 2017 The Author(s). Published by lnforma
                                                 UK Limited, trading as Taylor & Francis
                                                                                                 in        Published online: 13 Dec 2017.

                                                 Group.
                                        !Al'
                                         ~       Submit your article to this journal   13'       !,Ill     Article views: 1196



                                         ....
                                         ~
                                         ~       View related articles   13'                     (I}
                                                                                                 C=M.rl<
                                                                                                           View Crossmark data 13'



                                         ~       Citing articles: 7 View citing articles   13'




                                                                 Full Terms & Conditions of access and use can be found at
                                                       https://www.tandfonline.com/action/journal1nformation?journa1Code=hhth20
                                                                                                                                                                                              •
HEALTH COMMUNICATION
2019, VOL. 34, NO. 3, 306-316
https://doi.org/10.1080/10410236.2017.1407228


                                                                                                                                         0 OPEN ACCESS i~1~f<>r~j
Effects of Varying Color, Imagery, and Text of Cigarette Package Warning Labels
among Socioeconomically Disadvantaged Middle School Youth and Adult Smokers
Sahara Byrne•, Amelia Greiner Safi•,e, Deena Kemp•, Christofer Skurka•, Julie Davydova•, Leah Scolere•,
Alan D. Mathiosb, Rosemary J. Averyc, Michael C. Dorfd, Joseph Steinhardt•, and Jeff Niederdeppe•
'Department of Communication, Cornell University; bCollege of Human Ecology, Cornell University; 'Department of Policy Analysis and
Management, Cornell University; dCornell Law School, Cornell University; •Department of Population Medicine and Diagnostic Sciences, College of
Veterinary Medicine, Cornell University



    ABSTRACT
    The U.S. Family Smoking Prevention and Tobacco Control Act (Tobacco Control Act) of 2009 paved the
    way for the Food and Drug Administration (FDA) to propose nine different graphic warning labels
    (GWLs) intended for prominent placement on the front and back of cigarette packs and on cigarette
    advertisements. Those GWLs were adjudicated as unconstitutional on the ground that they unnecessa-
    rily infringed tobacco companies' free speech without sufficiently advancing the government's public
    health interests. This study examines whether less extensive alternatives to the original full-color GWLs,
    including black-and-white GWLs and text-only options, have similar or divergent effects on visual
    attention, negative affect, and health risk beliefs. We used a mobile media research lab to conduct a
    randomized experiment with two populations residing In socioeconomically disadvantaged commu-
    nities: biochemically confirmed adult smokers (N                      =
                                                           313) and middle school youth (N        340). Results               =
    indicate that full-color GWLs capture attention for longer than black-and-white GWLs among both youth
    and adult smokers. Among adults, packages with GWLs (in either color or black-and-white) engendered
    more negative affect than those with text-only labels, while text-only produced greater negative affect
    than the packages with brand imagery only. Among youth, GWLs and text-only labels produced
    comparable levels of negative affect, albeit more so than brand imagery. We thus offer mixed findings
    related to the claim that a less extensive alternative could satisfy the government's compelling public
    health interest to reduce cigarette smoking rates.




The 2009 U.S. Family Smoking Prevention and Tobacco Control                                    and middle school youth. Smoking rates are higher among those
Act (Tobacco Control Act) sought to inform Americans of the                                    living below the poverty level (26%) compared to those at or
health risks of smoking, prevent uptake of cigarette smoking in                                above it (14%; Centers for Disease Control and Prevention,
youth, and lower smoking rates among adults. The Act paved the                                 2016). In addition, 3,200 people try their first cigarette each
way for the Food and Drug Administration (FDA) to propose                                      day, and 9 of 10 people who become regular smokers try their
nine different GWLs intended for prominent placement on the                                    first cigarette by age 18 (US Department of Health and Human
front and back of cigarette packs and on cigarette advertise-                                  Services (USDHHS), 2012). These populations share dispropor-
ments. Major tobacco companies (TCs) took to court several                                     tionate burdens of tobacco use and are underrepresented in
concerns about the proposed graphic warning labels, arguing                                    tobacco research.
that the labels were both too extensive and ineffective in raising
awareness of health risks associated with smoking. After a federal
                                                                                               Legal precedent and competing arguments
appeals court ruled in favor of these TCs, the FDA decided
against pursuing further review in the Supreme Court, opting                                   The U.S. Congress delegated regulatory authority over tobacco
instead to revisit the content of the labels. To date, the FDA has                             products to the FDA when it enacted the Tobacco Control Act in
not yet proposed new warnings.                                                                 2009 (H.R 1256). The Tobacco Control Act specified that the FDA
    Using eye-tracking technology and self-reported reactions to                               "shall issue regulations that require color graphics depicting the
cigarette packs with varied warning labels, this study examines                                negative health consequences of smoking" (H.R 1256, Division A,
the TCs claim that a less extensive regulation, such as a warning                              Title 2, Sec. 20l(d)), specifying that the warnings would be in full
with black-and-white (B&W) image or featuring only text, could                                 color and cover the top 50% of both sides of cigarette boxes.
satisfy the government's public health interest of reducing smok-                                 In 2011, the FDA released a set of nine warnings, following the
ing rates. We focus on two populations from disadvantaged                                      presentation of draft warnings and a period of public comment.
socioeconomic settings: biochemically confirmed adult smokers                                  Major TCs immediately objected to the new warnings, arguing the


CONTACT Sahara Byrne C:, seb272@cornell.edu ~ 482 Mann, Department of Communication, Cornell University, Ithaca NY 14853, USA.
Color versions of one or more of the figures in the article can be found online at www.tandfonline.com/hhth.
© 2017 The Author(s). Published by lnforma UK Limited, trading as Taylor & Francis Group.
This is an Open Access article distributed under the terms of the Creative Commons Attribution-NonCommercial-NoDerivatives License (http://creativecommons.org/licenses/by-nc-nd/4.0/),
which permits non-commercial re-use, distribution, and reproduction in any medium, provided the original work is properly cited, and is not altered, transformed, or built upon in any way.
                                                                                                          HEALTH COMMUNICATION      @    307



warnings extensively infringed on their right to market a legal        smokers) or smoking susceptibility (among youth). We focus
product, specifically taking issue with the presence of a full-color   particular attention on the role of negative emotional reactions
image on the warning (in RJ. Reynolds Tobacco Company et al.           in this process.
vs. United States Food and Drug Administration, 2011). Drawing             The idea that GWLs are nothing more than a government-
on the Central Hudson test (Central Hudson Gas & Electric Corp.        imposed "emotionally charged message" runs against much of
vs. Public Service Commission, 1980), TCs argued that any warn-        what has been discovered in the fields of communication,
ing requirement should be no more extensive than necessary to          marketing, and psychology. Decades of research has tested
achieve the government's interest, implying that the proposed          the effectiveness of arguments and peripheral cues in shaping
warnings were too extensive.                                           the persuasiveness of strategic messages (O'Keefe, 2002) as
    In 2012, the TCs won the case in the trial and appeals courts,     well as the important role of emotion in information proces-
and the U.S. government decided to reassess the labels rather than     sing (Slovic, Finucane, Peters, & MacGregor, 2004). Side by
seek further legal review in the Supreme Court. The FDA remains        side with factual text claims, many of the format elements at
under pressure to release new labels. In October 2016, the             issue (e.g., size, color, and placement) function as cues to
American Academy of Pediatrics and seven other medical and             encourage attention to messages and feature emotional
public health groups filed suit against the FDA, claiming that the     appeals (e.g., fear, guilt) to aid in deeper processing and
number of smokers in the United States could have been reduced         motivation (Evans et al., 2015; Peters, Lipkus, & Diefenbach,
by millions in the time the FDA has taken to review the labels         2006). To this end, some legal scholars agree that emotion and
(Jenco, 2016). This underscores the need for communication             reason are connected processes and that therefore emotionally
researchers, policy analysts, and legal scholars to provide addi-      evocative messages are not inherently problematic for the U.S.
tional insights about the content and effectiveness of various         government to compel, as long as the messages are not mis-
warning label options that might satisfy the compelling govern-        leading or erroneous (Corbin, 2014; Tushnet, 2014). TCs also
ment interest test while maintaining free speech protections. That     rely on cues and emotional appeals in their own marketing
test requires the government to show that a challenged regulation      and packaging, understandably so because human beings rely
is the least restrictive means of achieving a compelling interest.     on cues in the environment to sift through a bombardment of
    The U.S. government and TCs can be expected to differ both on      stimuli to determine what is appealing, status-enhancing,
what constitutes a compelling government interest and the least        important, useful, or threatening (Slovic et al., 2004). Once a
restrictive means of advancing that interest. The FDA argues that      stimulus is attended to, emotion is a key component of infor-
text-only warnings do not attract and hold attention at the same       mation processing, memory, and decision making.
level as warnings with images and that warnings with imagery
serve to inform potential smokers of the risks associated with
smoking as well as support intentions of smokers who may want
                                                                       Evidence of cigarette package warning label effectiveness
to quit (75 Fed.Reg. 69,524, 2010). The argument implicitly con-
tends that even if people understand the health risks of smoking       Scientific consensus is building that improved warnings on the U.
cigarettes, they may need reminders to make those risks salient.       S. cigarette packs will likely function as intended. In two systematic
    TCs focus their arguments on whether the labels increase           reviews of dozens of studies, the authors concluded that strength-
knowledge by informing people of smoking's health risks.               ened warnings (i.e., improved text, implemented graphic warn-
They claim the government lacks a compelling interest in               ings, or enhanced graphic warnings relative to weaker versions)
informing people of health risks associated with smoking,              increased several key variables that are the foundations of future
because people already know that smoking is harmful.                   behavioral change: attention to the warnings, recall of their key
Therefore, new warning labels will fail to change knowledge            messages, negative affect, perceived effectiveness, knowledge
of smoking risks (R.J. Reynolds Tobacco Company et al., vs.            about smoking, increased quit attempts, and decreased smoking
United States Food and Drug Administration, 2011,                      prevalence (Noar et al., 2016a, 2016b). Brewer et al. (2016) recently
Document 18, p. 23). TCs further argue that people already             reported results from a randomized clinical trial in which research-
overestimate the risks associated with smoking (Schneider,             ers added, each week, either (a) a pictorial warning label to the top
Gadinger, & Fischer, 2012) and that graphic warning labels             half of the cigarette pack, or (b) the existing Surgeon General's
are a government-imposed "emotionally charged anti-smok-               warning label to the side of each cigarette pack. Smokers exposed
ing message" (R.J. Reynolds Tobacco Company et al. vs.                 to pictorial warnings had a 6% increase in quit attempts over those
United States Food and Drug Administration, 2011, doc 18,              exposed to the text-only warning (40% vs. 34%). Pictorial warnings
p. 14).                                                                appeared to work by increasing warning-related thoughts,
                                                                       thoughts about smoking harms, and negative emotions.
                                                                           Combined, the meta-analyses and controlled field trial
Communication theory and smoking behaviors
                                                                       make a compelling argument that graphic warning labels
The message impact framework (Noar et al., 2016b) provides a           can increase quit-related knowledge, emotions, intentions,
lens for understanding the factors contributing to warning label       and behavior among adult smokers. It is yet unclear, however,
effects. Our study examines whether variations in the use of color     whether less restrictive versions of these labels may have
and graphic imagery influence key predictors of smoking beha-          comparable effects, whether these effects transfer to youth,
vior, including (1) visual attention, (2) negative emotional reac-     or whether smokers from socioeconomically disadvantaged
tions, (3) health risk beliefs, and (4) quit intentions (among adult   communities respond differently to such warnings.
308   @   S. BYRNE ET AL.


Graphic warnings and socioeconomic status                          (Hammond, Reid, Driezen, & Boudreau, 2013). Another study
                                                                   concluded that the proposed FDA warnings elicit strong negative
As noted above, rates of cigarette smoking in the United
                                                                   emotions and cognition among both youth and adult smokers
States vary by socioeconomic status. Although smoking rates
                                                                   (Nonnemaker, Choiniere, Farrelly, Kamyab, & Davis, 2015). A
have declined in the past several decades (Centers for Disease
                                                                   third, brain imaging study found evidence that viewing the pro-
Control and Prevention, 2016), the rate of decline has not
                                                                   posed warnings lowered smoking cravings among adolescent
been evenly distributed. Only 7% of Americans with a college
                                                                   smokers (Do & Galvan, 2014). None of these studies, however,
degree smoked in 2015, versus 24% of those without a high
                                                                   have systematically compared the effects of graphic FC, graphic
school diploma and 34% of those with a graduate equivalency
                                                                   B&W, text-only labels of similar size conveying the exact same
diploma (GED) (Centers for Disease Control and Prevention,
                                                                   verbal content or the long-standing Surgeon General's Warnings
2016).
                                                                   (SGWs) on visual attention, negative affect, and health risk beliefs,
   Previous research suggests that graphic, novel, and emo-
                                                                   or whether these effects manifest themselves among youth from
tional cues in warning messages about cigarette smoking may
                                                                   socioeconomically disadvantaged communities, one of the pri-
be particularly important for those with less education and at
                                                                   mary goals of the current paper.
lower income levels, because they grab attention, are more
memorable, are easier to process, stimulate more discussion,
and are harder to ignore than textual arguments (Durkin,           Methods
Brennan, & Wakefield, 2012; Ramanadan, Nagler, McLoud,
                                                                   Because the U.S. government may not compel more speech than
Kohler, & Viswanath, 2017; Thrasher et al., 2012). Studies
                                                                   necessary to achieve its interests-here, the interest in public
have yet to test, with a socioeconomically disadvantaged
                                                                   health-our studies compare how exposure to less extensive alter-
population, whether warnings with full-color images are
                                                                   natives to the full-color graphic warnings proposed by the FDA
more effective than black and white images and, similarly,
                                                                   influences specific outcomes proposed in the message impact
whether an equally prominent text-only warning could pro-
                                                                   framework. With these considerations, we offer two randomized
mote similar levels of visual attention and negative affect as a
                                                                   experiments with two different, socioeconomically disadvantaged
warning with an image.
                                                                   populations named as key considerations in the Tobacco Control
                                                                   Act: adult smokers and middle-school youth. We manipulate
                                                                   features of the messages that TC's argued compelled speech
Graphic warnings and youth
                                                                   beyond the point of public health benefits, particularly the use of
Although cigarette smoking is declining among adolescents,         a full-color image in addition to new text, holding the size (50% of
an estimated 1 in 20 youth between the ages of 12-17 have          the package) and placement of the warning (the top half) constant
smoked a cigarette in the last 30 days. Nearly half of adult       to avoid confounding the impact of warning label content features
smokers became regular, daily smokers before age 18                with size). The Institutional Review Board (IRB) of the authors'
(USDHHS, 2012). Despite being a primary target of tobacco          institution approved all study protocols and procedures.
control efforts, youth have been featured far less frequently
than adults in GWL research. Indeed, a review of observa-
                                                                   Recruitment procedures and study participants
tional studies found only 12% focused solely on youth or
adolescents (Noar et al., 2016b). Still, the available evidence    Adults
suggests that GWLs may be effective at reducing positive           Adult participants (N = 313) resided in both rural and urban areas
smoking beliefs and susceptibility to smoking among youth.         of the Northeastern United States. We identified low SES com-
   Early studies found that the existing Surgeon General's         munities by a combination of analysis of median annual house-
warning did not convey specific health concerns to youth,          hold income census data with attention to areas under $35K,
who were unable to accurately recall textual warnings in           contact with site-specific organizations that served low-SES com-
general (Fischer, Krugman, Fletcher, Fox, & Rojas, 1993).          munities, discussions with local representatives, and in-person site
More recent studies show that the depth of processing for          scouting. We visited each site only once, unless it was a large
text-only labels is low (Moodie, MacKintosh, & Hammond,            urban area, in which case up to three different parts of a given city
2010). Cues such as graphic images can attract attention and       served as data collection sites.
evoke emotional reactions in youth who are otherwise unable           We first secured permits and necessary security in each com-
or unmotivated to process health messages (Keys, Morant, &         munity and, when possible, formed partnerships that met
Stroman, 2009). Teens spend more time looking at pictorial         University IRB protocols. On data collection dates for adults, we
warnings than text-only warnings (Peterson, Thomsen,               arrived in city and town centers or at a host organization's location
Lindsay, & John, 2010), and gaze duration predicts recall for      with a fully functional mobile laboratory (the size of a small RV)
pictorial warnings but not text-only warnings. Youth perceive      equipped with five private experimental workstations. We placed
pictorial warnings on cigarette packs as more effective than       signage around the lab, indicating that adults who were regular
text-only warnings (Vardavas, Connolly, Karamanolis, &             smokers could participate in the study for $20 cash. If we had a
Kafatos, 2009), particularly when they contain graphic disease     host, that host would let their clientele know about our presence
depictions (Hammond et al., 2012).                                 via Facebook, fliers, and word of mouth. Data collection most
   Several studies have looked at reactions to the proposed FDA    often occurred between 9am and 6pm. After obtaining informed
warnings. One found that youth perceive full-color (FC) versions   consent, we confirmed participants as regular smokers through
of these warnings as more effective than those in B&W              one of two biochemical validation procedures: (a) a CoVita
                                                                                                       HEALTH COMMUNICATION     @    309


carbon monoxide detection breath test requiring at least 7 ppm (a         Immediately after viewing the stimuli according to their
result indicating regular smoking) or, in a handful of people with     assigned condition, we handed respondents an iPad to answer
self-proclaimed breathing problems, (b) an Alere saliva test indi-     a series of closed-ended questions gauging emotional and
cating a positive rating for the presence of cotinine (a nicotine      cognitive reactions on a Qualtrics survey application. The
metabolite). We only allowed qualifying participants to continue.      average participant completed the study in 25 min, not
    The adult sample identified as 64% male, 10% Hispanic,             including wait time. We paid each adult participant $20 cash
and 38% as non-White (n = 83 Black; n = 38 one or more                 upon study completion. For youth, we offered two incentive
non-White, non-Black categories). A majority (73%) had a               options to accommodate district policies and requests: $10 gift
total yearly household income of <$20,000/year, 67% reported           cards for students or a $10 per-student payment to the school
their highest level of formal education being a high school            to support student initiatives. The study took, on average,
diploma or less, 71 % reported having utilized government              15-20 min to complete, and students rarely had to wait to
food voucher services, and 59% reported being food insecure.           begin the study. We debriefed all participants about the ratio-
                                                                       nale for the study.
Youth
Youth participants (N = 340) were middle school students               Design and stimuli
living in both rural and urban communities in the north-
eastern United States. We first identified communities via             As noted above, we randomly assigned participants to one of
census data and contacts with partner organizations. We                five conditions in which all participants viewed images of
then reviewed publicly available data on the percentage of             cigarette boxes depicting (1) FDA graphic full-color warnings
students who qualified for the federal free or reduced lunch           (graphic FC), (2) FDA graphic black-and-white warnings
program for low-income families. We completed district-level           (graphic B&W), (3) new FDA text-only warnings, (4) SGW
approval and permissions processes as required, and then               text-only, or (5) brand-only control (see Figure 1). Each
approached qualifying schools (those with between 40% and              participant viewed a set of nine images of cigarette boxes,
100% of students receiving free or reduced-price lunch) for            randomly ordered, consistent with their condition. The
permission to conduct the study with 6th to 8th grade stu-             images appeared one at a time, automatically advancing
dents during school hours. Participating schools sent parents          after 10 s each, for 90 s of total screen time. An "X" appeared
                                                                       on the screen in one of nine possible locations in between
!RB-approved, opt-out consent forms in the weeks before we
conducted the study, and each participant signed an assent             images to reset the participant's gaze. The images depicted the
form immediately before taking the study. Middle school                front of cigarette boxes for the three most popular brands
students were not required to be smokers to participate.               (Marlboro, Camel, and Newport) and for all conditions
    Half (50%) of the youth respondents who provided informa-          (except the brand-only control) featured a warning label
tion about gender identified as female, 44% as male, 3% "preferred     placed prominently on the top 50% of the pack. Each brand
not to answer," and another 3% did not respond. Participants had       appeared three times in the rotation of nine warnings; we
a median age of 12.6 (SD= 1.0; range 11-14). The majority (63%)        rotated brands across warnings to prevent order effects and
identified as non-Hispanic White, 21% Black or African                 so that no one warning was consistently associated with any
American, 12% Hispanic or Latino, 3% Native American, 2%               one brand. The graphic FC and graphic B&W conditions
Asian, and 13% another race or ethnicity. More than half (53%)         featured verbatim text and images from the FDA's nine warn-
reported living with a smoker, and 8% had tried at least a puff of a   ing labels proposed in 2011 with two exceptions. First, we
                                                                       modified the font on some labels to enable us to keep the font
cigarette.
                                                                       size and type consistent across conditions. Second, we omitted
                                                                       the 1-800-QUIT-NOW quit line number that was a part of the
                                                                       original FDA labels but was a source of controversy in litiga-
Study procedures
                                                                       tion (R.J. Reynolds Tobacco Company et al. vs United States
We assigned all participants a unique identifying number that          Food and Drug Administration, 2011). The new FDA text-
contained details on their random assignment to one of five            only condition featured the same text from the graphic con-
experimental conditions. We then escorted the participant              ditions but with the image removed and the text centered on a
into a private study station housed in the mobile laboratory           black background for aesthetic appeal. The SGW text-only
and seated them for the study. Each station featured                   condition rotated verbatim text (also on a black background)
TobiiStudio eyetracking software and Tobii LCD monitors                from the four warnings that are currently mandated on all
to unobtrusively collect data on the screen location of parti-         cigarette boxes in the United States.
cipants' eye gaze, as well as an iPad with the Qualtrics-based
post-test questionnaire. Before viewing the stimuli for their
                                                                       Dependent variables: eye tracking measures
randomized condition, each participant completed a nine-
point, eye-tracking calibration process. Research assistants           Visual attention: gaze duration
read the study instructions to participants, while those               We captured visual attention to specific areas of interest (AO Is)
instructions were also visible on the screen. Participants com-        on the cigarette packs with eye-tracking technology. We used
pleted all calibration tasks and viewed the images assigned to         the Tobii T60XL 24" monitor (1920 x 1200 native resolution)
their condition while seated approximately two feet from the           with built in eye-trackers connected to computers with
computer monitor.                                                      TobiiStudio 3.4.4 eye tracking software installed. We seated
310   @    S. BYRNE ET AL.




Figure 1. Experimental stimuli in each of the five conditions. Note: We rotated the order and warning/brand combination of brands within conditions.




participants such that cigarette pack images were at a viewing                   Negative affect
distance of approximately 64 cm, decisions meant to replicate                    We gauged emotional reactions immediately after viewing the
the angle and distance of holding a pack at arms-length. We                      stimuli using a set of eight items adapted from the Positive and
instructed participants to keep their eyes on the screen for all                 Negative Affect Schedule (PANAS) (Watson & Clark, 1999).
images. We focused our analysis on the duration of fixation in                   Participants responded to the prompt, "After looking at the pic-
three different AOis (measured in seconds summed across all                      tures of cigarette packs, I felt. .. " [afraid, angry, annoyed, sad,
nine images): (a) brand logo (on the bottom 50% of the pack for                  disturbed, grossed-out, scared, and guilty] (randomly ordered).
noncontrol participants; the entire image for brand-only con-                    Response choices ran from 1 = not at all to 5 = extremely.
trol participants), (b) warning (the top 50% of the pack for                     Emotion items were highly correlated (average adult r = .69, aver-
noncontrol), and (c) graphic pictorial images (for the condi-                    age youth r = .51) and a single-factor, confirmatory factor model
tions featuring images, graphic FC and graphic B&W).                             had acceptable fit (adults, CFI = 0.99, SMRR = 0.03; youth,
                                                                                 Confirmatory Fit Index (CFI) = 0.96, Standardized root mean
                                                                                 squared residual (SRMR) = 0.04), allowing us to treat negative
                                                                                 affect as a unitary construct. We therefore averaged the items into
Dependent variables: self-reported measures
                                                                                 a single scale (adults: a= .91, M = 2.12, SD= 1.00; youth: a= .84,
After viewing the stimuli, participants completed a post-test ques-              M = 2.23, SD= .91).
tionnaire assessing self-reported affective and cognitive responses
to the images. We randomized all measures within blocks and all                  Old risk beliefs, adults
blocks within the questionnaire except for emotional reactions,                  We assessed health risk beliefs associated with both the old
which we assessed first, and demographics, which we assessed last.               SGWs and the new FDA-proposed warnings using measures
We adapted all youth items from previous measures (described                     adapted from the Population Assessment of Tobacco and
below) for potential low-literacy youth (targeting a 4th grade                   Health (PATH) survey (Hyland et al., 2016). We measured
reading level).                                                                  four items deemed "old risk beliefs" because their content
                                                                                                                 HEALTH COMMUNICATION          @        311


(explicit or implied) has been a part of SGW content for                 (22%) and not planning to quit, not having a time frame in
decades. We worded these items as follows: "Based on what                mind, or planning to quit smoking in >6 months coded as "O."
you know or believe, does smoking cigarettes cause ... [babies
to be born with low birth weight from the mother smoking
                                                                         Susceptibility to smoke, youth
during pregnancy, heart disease in smokers, lung cancer in
                                                                         We gauged middle-school youth's susceptibility to smoking
smokers, and lung disease, such as emphysema, in smokers]?
                                                                         using following five items, adapted from validated instru-
We offered participants the response choices of Yes, No, and
                                                                         ments developed by Pierce, Choi, Gilpin, Farkas, and Merritt
Not sure. We calculated an old risk belief index by first
                                                                          (1996) and Jackson (1998): Do you think that... you will
dichotomizing responses indicating Yes = 1 versus any other
                                                                         smoke a cigarette soon?, you will smoke a cigarette in the
response = 0, and then totaling the number of "yes" responses
                                                                          next year?, you will be smoking cigarettes in high school?, in
across the four items (range 0-4, M = 3.61, SD= 0.91).
                                                                          the future you might try a cigarette?, And if one of your best
                                                                         friends offered you a cigarette would you smoke it? Response
Old risk beliefs, youth
                                                                         choices ranged from 1 = definitely not to 4 = definitely yes. We
We measured four items among youth (adapted from PATH,
                                                                         considered youth who answered anything other than "defi-
Hyland et al., 2016), asking, "Do you believe cigarette smoking is
                                                                         nitely not" to any question as susceptible to smoking. This
related to. . . [cancer, lung disease, and heart disease, and problems
                                                                         process deemed 42% of the sample as susceptible.
in babies whose moms smoke]? Response choices ranged from
1 = definitely not to 4 = definitely yes. We calculated the old risk
belief index by dichotomizing responses indicating definitely
yes = 1 versus other responses = 0 and totaling the number of            Control variables and analytic approach
"definitely yes" responses across the four items (range = 0-4,           Adults
M = 3.1, SD = 1.4).                                                      We measured a variety of factors known to predict quit
                                                                         intentions, including levels of nicotine dependence using the
New risk beliefs, adults                                                 Fagerstrom Test for Nicotine Dependence (Fagerstrom, 2012),
In addition, we assessed the health risk beliefs associated specifi-     and past quit attempts (in the past 12 months; Table 1). We
cally with the new FDA-proposed labels that were not explicit or         assessed the impact of various warning label conditions on
implied in any of the existing Surgeon General's Warning labels          key dependent variables (DVs) using two methods: examining
(also adapted from PATH, Hyland et al., 2016). Items for adults          overlap of 95% confidence intervals between conditions
included: "Based on what you know or believe, does smoking               (Table 2) and using multi variable models (ordinary least
cigarettes cause... [children to have breathing problems from sec-       squares (OLS) or logistic regression, depending on the DV's
ondhand smoke, lung disease in nonsmokers from secondhand                level of measurement) to test for differences from the graphic
smoke, stroke in smokers, and mouth cancer in smokers]. The              FC condition while accounting for potential nonrandom
response choices were Yes, No, and Not sure. We calculated a             assignment of demographics and risk factors (Table 3).
new health risk belief index by adding the number of responses
for which respondents answered "yes" across the four items
(range = 0-4, M = 3.32, SD = 1.04).                                      Table 1. Respondent demographics.
                                                                                                                      Means (SD) or N's (valid %)
New risk beliefs, youth                                                                                           Study 1-Adults      Study 2-Youth
We measured five items among youth (adapted from PATH,                    Age                                     M = 39.95 (13.27)   M = 12.57 (1.01)
                                                                          Gender
Hyland et al., 2016), for three of them asking, "do you believe              Male                                   198 (64.3%)         150   (45.3%)
cigarette smoking is related to ... [health problems in non-smokers,         Female                                 108 (35%)           171   (51.7%)
                                                                             Prefer not to say                        2 (0.6%)           10   (3%)
stroke, and hole in the throat], as well as two related items posed as    Hispanic                                   30 (9.8%)           41   (12.1%)
questions: Can smoking cigarettes kill you?, and Are cigarettes very      Race
addictive? Response choices ranged from 1 = definitely not to                White                                  217 (69.3%)         216 (63.5%)
                                                                             Black                                   83 (26.5%)          72 (21.2%)
4 = definitely yes. We again calculated a new health risk belief             Other                                   38 (12.1%)          59 (17.4%)
index by adding the number of responses for which respondents             Smoking variables
                                                                             Nicotine dependence (range 0-1 OJ     M = 5.39 (2.34)
answered "definitely yes" across the five items (range = 0-5,                Tried to quit in past 12 months        169 (54.5%)
M = 3.81, SD= 1.18).                                                         Live with a smoker                                         181 (53.2%)
                                                                             Tried a cigarette                                           28 (8.2%)
                                                                          Respondent is colorblind                   33 (10.7%)          24 (7.1%)
Intentions to quit, adults                                                Income (Total yearly household)
We measured quit intentions with three items adapted from                    $0-$9,999                              135 (44.4%)
                                                                             $10,000-$19,999                         88 (28.9%)
the National Adult Tobacco Survey (Centers for Disease                       $20,000+                                81 (26.6%)
Control and Prevention, 2015):Do you want to quit smoking                 Education
                                                                             High school graduate                   190 (61.7%)
cigarettes for good? [Yes/No]; Do you have a time frame in                   College graduate                        26 (8.4%)
mind for quitting? [Yes/No], and do you plan to quit smoking              Benefits program recipient
cigarettes for good.. . (In the next 7 days, In the next 30 days, In         Emergency food                         184 (59.7%)
                                                                             WIC                                     52 (16.9%)
the next 6 months, In the next year, More than 1 year from                   SNAP                                   220 (71.4%)
now)? We created a dichotomous measure with planning to                  Note. N = 313 for adults. N = 340 for youth. Percentages are based on the
quit smoking in the next 6 months or earlier coded as "l"                 number of respondents with non-missing data for that variable.
312   @    5. BYRNE ET AL.


Table 2. Means and confidence intervals of dependent variables by condition.
 Adults
                                                                                                                                    Old
                       Fixation on Brand   Fixation on Warning    Fixation on Image      Negative Affect     New Risk Beliefs   Risk Beliefs    Intention to Quit   n=
 Graphic FC                  14.1                  46.0                  25.2                  2.68                 3.54            3.59               .21          61
                          [11.7-16.5)           (41.7-50.4]           [22.3-28.2)          (2.41-2.94]          [3.31-3.77)     [3.36-3.82]         (.11-.31]
 Graphic B&W                 16.1                  38.0                  19.1                  2.49                 3.47            3.78               .20          64
                          (12.4-19.9)           [33.5-42.6]           [16.5-21.7)          (2.26-2.72)          (3.24-3.70)     (3.58-3.98]         (.10-.30]
 New FDA Text Only           17.9                  40.5                                        2.01                 3.26            3.60               .21          62
                          (14.6-21.2]           (35.4-45.7]                                (1.74-2.27]          [2.96-3.55]     (3.37-3.82]         (.11-.31]
 SGW Text Only               22.9                  33.6                                        1.89                 3.20            3.59               .25          64
                          [18.7-27.2]           (29.0-38.1]                                (1.68-2.10]          (2.96-3.45]     [3.39-3.80)         [.14-.36]
 Brand Only                  53.9                                                              1.54                 3.15            3.47               .24          62
                          [48.0-59.8]                                                      [1.36-1.72]          (2.84-3.45]     (3.18-3.75]         [.14-.34]

 Youth
 Graphic FC                   16.9                 42.6                  25.0                  2.25                 3.93            3.00               .43          69
                          (14.9-18.9]           [39.4-45.7]           [22.8-27.1)          (2.04-2.47)          [3.64-4.21)     [2.65-3.35)         [.31-.55)
 Graphic B&W                  15.6                 38.9                  21.0                  2.37                 3.91            3.24               .41          68
                          [13.4-17.7]           [34.7-43.1)           [18.3-23.7]          [2.14-2.60]          [3.61-4.21)     [2.91-3.57)         (.29-.53)
 New FDA Text Only           18.2                  36.6                                        2.36                 4.05            3.25               .38          65
                          [15.5-20.9]           (32.9-40.4]                                (2.12-2.61)          (3.79-4.30]     [2.95-3.57)         [.26-.50]
 SGW Text Only               17.4                  38.1                                        2.37                 3.67            3.25               .42          67
                          (15.4-19.5]           (34.7-41.5]                                (2.14-2.60]          (3.39-3.95]     [2.94-3.57]         (.30-.54]
 Brand Only                  53.3                                                              1.82                 3.56            2.96               .44          71
                          (49.0-57.5]                                                      [1.66-1.98]          [3.26-3.86]     [2.60-3.31]         (.32-.56)
Note: Cells report the total fixation duration in seconds across all nine packs. FC   = Full   color; B&W   = Black and   white; FDA   = Food   and Drug Administration;
 SGW = Surgeon General's warning.




Youth                                                                                 brand-only control group) on visual attention to the brand/logo
In addition, we measured several known predictors of smok-                            area of the packs (bottom 50% ). Youth viewing graphic FC warn-
ing susceptibility, including previous smoking behavior (Have                         ings spent more time looking at the warning (top 50%) than those
you ever tried smoking a cigarette, even one or two puffs? 8%                         viewing new FDA text-only. Youth also looked longer at the
answered ''yes"), sensation seeking (using three items of a                           graphic part of the image (not the text) if it was in FC than if it
scale adapted for youth by Jensen, Weaver, Ivie, & Imboden,                           wasinB&W.
2011; a= .78, M = 2.04, SD= .78), and whether anyone living
in their home smoked cigarettes (53%; measure adapted from
                                                                                      Negative affect
Centers for Disease Control and Prevention, 2014; see
Table 1). As with adults, we assessed the impact of various                           Adults
warning label conditions on key DVs by examining overlap of                           Respondents exposed to graphic warning labels (in FC or
95% Cis between conditions (Table 2) and using multivariable                          B&W) reported greater negative affect than those exposed to
models (OLS or logistic regression, depending on the DV's                             either text-only condition or the brand-only control (Tables 2
level of measurement) to test for differences from the graphic                        and 3). Respondents exposed to text-only labels (new FDA or
FC condition while accounting for potential nonrandom                                 SGW) also reported more negative affect than respondents
assignment of demographics and risk factors (Table 4).                                exposed to the brand-only condition (Table 2).

                                                                                      Youth
Results
                                                                                      Respondents exposed to any warning label (graphic or text-
Visual attention                                                                      only) reported greater negative affect than those exposed to
                                                                                      the brand-only control (Tables 2 and 5).
Adults
Results from the first three columns in Tables 2 and 4 indicate
that participants dwelled on the brand/logo area of the packs                         Health risk beliefs, intentions to quit and smoking
(bottom 50%) for more time in the SGW text condition than                             susceptibility
for any other condition with FDA text (FDA text only, gra-
                                                                                      There were no significant differences (p < .05) between any of
phic FC, and graphic B&W). Respondents viewing graphic FC
                                                                                      the randomized conditions in levels ofrisk beliefs (old or new)
warnings spent more time looking at the warning (top 50%)
                                                                                      quit intentions, or smoking susceptibility (Tables 2, 3 and 5).
than those viewing graphic B&W or SGW text-only. In addi-
tion, participants looked at the image AOI (text excluded)
longer if it was in color than if it was in black and white.                          Discussion
                                                                                      Summary of findings
Youth
The results from the first three columns in Tables 2 and 4 indicate                   This study compared how exposure to less extensive alterna-
that there were no differences by warning condition (excluding the                    tives to the full-color graphic warnings proposed by the FDA
                                                                                                                                       HEALTH COMMUNICATION         @        313


Table 3. Regression models predicting visual fixation, negative affect, risk beliefs, and intention to quit (adults).
                                       Fixation               Fixation           Fixation                                                                         Intention
                                      on Brand              on Warning          on Image         Negative Affect      Old Risk Beliefs     New Risk Beliefs        to Quit
 Condition (vs. GFC)
   Graphic B&W                      1.15     (3.15)        -7.37 (3.60)*     -6.78 (2.26)**        -.17   (.17)          .29   (.17)         -.01   (.20)        -.17    (.51)
   New FDA text only                2.81     (3.04)        -5.11 (3.48)                            -.62   (.17)***       .02   (.17)         -.24   (.19)        -.01    (.48)
   SGW text only                    9.17     (3.07)**     -11.19 (3.50)**                          -.81   (.17)***       .05   (.17)         -.29   (.19)          .38   (.47)
   Brand only                      39.39     (3.07)A                                              -1.14   (.17)***     -.08    (.17)         -.33   (.19)          .17   (.47)
 Covariates
   Age                               -.17     (.08)*        -.06 (.10)        -.08 (.09)             .01 (.00)           .00 (.00)           -.00 (.01)            .01   (.01)
   Male (vs. female)                 1.81     (2.12)         1.01 (2.74)       1.88 (2.49)         -.32 (.12)**          .07 (.12)           -.10 (.13)            .09   (.3'1)
                                                                                                                                      0
   Other gender (vs. female)       -3.03      (16.87)      -8.62 (19.30)      9.85 (12.22)        -1.66 (.93)         -3.59 (. 93)***       -1.90 (1.07)        -19.3    (4e)
   Hispanic                            .27    (3.42)          .43 (4.41)     -6.86 (4.62)            .46 (.19)*        -.34 (.19)            -.24 (.22)          -.07    (.51)
   Black                             -.71     (2.28)         3.06 (3.03)     -2.00 (2.68)            .37 (.13)**       -.19 (.13)            -.27 (.14)            .44   (.34)
   Other, non-White race             1.61     (3.14)         9.45 (4.34)*     4.90 (3.64)          -.34 (.17)*           .15 (.17)           -.01 (.20)            .17   (.46)
   $10K-$19K (vs. <$101()            3.43     (2.40)         3.85 (3.16)      2.45 (2.78)            .06 (.13)           .04(.13)            -.08 (.15)            .54   (.36)
   $20K+ (vs. < $101()               -.27     (2.80)       -2.81 (3.67)        1.43 (3.50)         -.02 (.15)          -.01 (.15)              .01 (.18)         -.14    (.44)
   High school (vs. no HS)             .91    (2.13)       -1.16 (2.74)         .40 (2.38)           .04 (.12)           .03 (.12)             .00 (.14)           .37   (.34)
   College (vs. no college)          1.78     (3.70)       -2.81 (4.77)         .39 (4.77)           .00 (.19)         -.01 (.20)              .24 (.23)           .49   (.48)
   Nicotine dependence               -.13     (.44)           .16 (.56)         .08 (.49)            .00 (.02)         -.03 (.02)            -.03 (.03)          -.01    (.07)
   Previous quit attempt           -1.41      (2.01)          .33 (2.58)       1.99 (2.36)           .19 (.11)           .02 (.11)             .12 (.13)          1.05   (.33)**
   Emergency food                    -.76     (2.54)       -4.89 (3.36)       2.81 (3.24)          -.05 (.14)            .09 (.14)             .16 (.16)         -.31    (.39)
   WIC recipient                   -2.67      (2.76)        4.28 (3.47)         .17 (2.91)           .12 (.15)           .10 (.15)             .19 (.17)           .53   (.40)
   SNAP recipient                  -2.06      (2.66)       -3.13 (3.35)         .87 (2.88)           .13 (.15)           .05 (.15)             .39 (.17)*          .12   (.42)
   Colorblind                        2.84     (3.16)       -3.59 (4.15)       1.45 (3.87)            .19 (.18)           .11 (.17)             .19 (.20)         -.26    (.52)
 Constant                           19.13     (5.90)***    50.24 (7.53)***   25.96 (6.80)***       2.67 (.32)***       3.56 (.32)***         3.75 (.37)***       -.91    (.91)
            2
 Adjusted R                                  .44                 .04               -.01                 .20                 .04                   .05
 N                                           294                 231                113                 299                 299                   299                299
Note. Cells present unstandardized regression coefficients and standard errors. All models were ordinary least squares (OLS) regressions except for the model
  predicting susceptibility to smoke, which was a logistic regression model. A denotes that the control condition had no non brand area of interest (AOI) and was thus
  highly significant (p < .001). *p :s; .05, **p :s; .01, ***p :s; .001. • This coefficient should be interpreted with caution, because very few respondents (n = 2) identified
  as other gender. GFC = Graphic full color; B&W = Black and white; FDA = Food and Drug Administration; SGW = Surgeon General's warning.




influences key variables proposed in the message impact fra-                                Third, across both youth and adult smokers, those who
mework. We observed some consistent patterns as well as                                  viewed graphic FC warning labels did not report a significant
differences across the two studies.                                                      increase in old or new risk beliefs, intentions to quit (among
   First, we find that graphic FC images hold visual attention. Both                     adult smokers), or susceptibility to smoke (among youth) com-
adult smokers and youth assigned to view FC graphic warnings                             pared to those assigned to other label conditions. All indices of
spent more time looking at the graphic image (i.e., diseased lungs)                      risk beliefs were very high (suggesting the potential for ceiling
than those who saw the same image in B&W. Adult smokers also                             effects), and we did not design our randomized experiments to
looked at the overall warning for a longer period of time when                           have sufficient statistical power to detect effects on quit inten-
assigned to graphic FC warnings compared to graphic B&W or                               tions or smoking susceptibility of the magnitude typically found
SGW text-only versions, while youth looked at the graphic FC                             in clinical trials or observational studies (e.g., Brewer et al.,
warnings longer than the FDA text-only warning. Differences in                           2016; Noar et al., 2016b). The message impact framework
visual attention between graphic FC and other conditions, for both                       (Noar et al., 2016a, 2016b) also suggests that these downstream
populations, were nonsignificant but similar in magnitude and                            effects are likely mediated by affective responses to warning
always longest in the graphic FC conditions. We thus conclude                            labels. Thus, it is unreasonable to expect to observe direct effects
that the overall pattern for both populations is consistent with the                     on quit intentions or smoking susceptibility in response to a
conclusion that graphic FC warnings gamer the most attention,                            single session featuring 90 s of exposure. We did run a series of
possibly owing to a combination of attracting viewers to the                             subsequent analyses in which we predicted (a) quit intentions as
images and processing the new text.                                                      a function of all variables included in Table 3 (excluding the
   Second, we find that warnings elicit negative affect.                                 warning label conditions but adding negative affect to the
Among adult smokers, exposure to GWLs (in this case,                                     model) and (b) smoking susceptibility as a function of all vari-
both graphic FC and graphic B&W) produced greater nega-                                  ables included in Table 4 (again excluding the warning label
tive affect than both text-only warning conditions and con-                              conditions but adding negative affect to the model). These
trol. Whether these GWLs were in FC or B&W did not                                       analyses showed that the negative affect was a robust predictor
matter. Among middle-school youth, the pattern was quite                                 of quit intentions among adult smokers (B = 0.30, odds
different: exposure to any set of warning labels increased                               ratio = 1.36, p = 0.04) and both new risk beliefs (standardized
negative affect in participants compared to the control                                  beta = 0.24, p < 0.001) and old risk beliefs (standardized
packs without warnings. Given that TCs argued that the U.                                beta= 0.23, p < 0.001) among youth. These results echo strong
S. government labels imposed emotionally charged message                                 and consistent evidence from previous studies (e.g., Byrne et al.,
without any new health information, one key finding is that                              2015; Brewer et al., 2016; Evans et al., 2015; Noar et al., 2016b)
while warnings with images are highly associated with nega-                              supporting the assertion that negative affect is likely to translate
tive emotion for adults, the new labels do not necessarily                               into favorable, downstream effects on quit intentions among
generate any more emotion for youth than simply putting                                  smokers and health risk perceptions among (largely nonsmok-
the SGWs warning on the front of the box.                                                ing) youth.
                                                                                                                                                                                    •

314   @     S. BYRNE ET AL.                                                                                                                                                             •

Table 4. Regression models predicting visual fixation, negative affect, risk beliefs, and susceptibility to smoke (youth).
                                        Fixation            Fixation             Fixation                                                      New Risk         Susceptible
                                       on Brand           on Warning            on Image          Negative Affect       Old Risk Beliefs        Beliefs          to Smoke
 Condition (vs. GFC)
   Graphic B&W                      -2.17 (2.04)        -4.23 (2.67)          -4.01 (1.93)*           .10   (.16)            .35   (.24)        .14   (.21)     -.09    (.40)
   New FDA text only                  1.25 (2.08)       -6.04 (2.73)*                                 .02   (.16)            .28   (.25)        .16   (.21)       .14   (.41)
   SGW text only                       .so (2.02)       -5.07 (2.65)                                  .04   (.16)            .28   (.24)      -.23    (.20)       .13   (.41)
   Brand only                       36.02 (2.0l)A                                                   -.47    (.16)**          .06   (.24)      -.28    (.20)       .12   (.39)
 Covariates
   Age                                -.13 (.672)          .35 (.99)           -.11 (1.00)          -.06     (.05)           .12 (.08)          .16 (.07)*     -.16     (.13)
   Male (vs. female)                  -.85 (1.324)      -3.88 (1.95)*          1.32 (1.93)          -.09     (.10)           .23 (.16)          .13 (.13)      -.11     (.26)
   Other gender (vs. female)        -2.90 (3.67)         5.16 (5.34)           2.79 (4.88)          -.14     (.29)           .39 (.45)          .51 (.38)     -2.28     (1.10)* 0
   Hispanic                         -3.57 (2.75)         6.63 (4.09)          -3.30 (4.47)          -.42     (.22)*          .27 (.33)          .14 (.28)        .36    (.54)
   Black                            -3.28 (1.89)         -.71 (2.84)           -.05 (2.94)          -.05     (.14)           .07 (.22)          .15 (.18)        .42    (.35)
   Other, non-White race            -2.12 (1.74)        -2.27 (2.56)             .08 (2.59)           .05    (.13)           .10 (.21)          .16 (.17)        .23    (.34)
   Previous smoking                 -3.19 (2.39)         -.48 (3.30)             .38 (3.21)         -.09     (.19)           .so (.29)          .35 (.25)      2.02     (.60)***
   Smoking environment                -.16 (1.32)          .29 (1.94)         -1.89 (2.02)            .06    (.10)         -.23 (.16)         -.26 (.13)*        .85    (.26)***
   Sensation seeking                    .56 (.86)          .50 (1.27)          -.33 (1.28)          -.12     (.07)         -.05 (.10)           .00 (.09)        .89    (.18)***
   Colorblind                          1.24 (2.52)       4.87 (3.58)           1.95 (3.35)          -.12     (.19)           .35 (.30)          .35 (.25)      -.20     (.50)
 Constant                            19.48 (8.39)*      38.39(12.37)***       27.09 (12.66)*        3.33     (.64)***      1.43 (.97)         1.85 (.81)*      -.85     (1.59)
 Adjusted R2                               .64                 .01                 -.02                     .05                .01                 .04
 N                                        303                 240                   123                     324                329                328               329
Note. Cells present unstandardized regression coefficients and standard errors. All models were ordinary least squares (OLS) regressions except for the model
 predicting susceptibility to smoke, which was a logistic regression model. A denotes that the control condition had no nonbrand area of interest (AOI) and was thus
 highly significant (p < .001), *p :s; .05, **p :s; .01, ***p :s; .001. • This coefficient should be interpreted with caution, because very few respondents (n = 10) identified
 as other gender. GFC = Graphic full color; B&W = Black and white; FDA = Food and Drug Administration; SGW = Surgeon General's warning.


Study implications                                                                       effects of repeated exposure to attention-grabbing, graphic FC
                                                                                         warning labels. These studies reported here also rely on self-
We offer mixed findings related to the claim that a less extensive
                                                                                         reported measures to gauge both emotional reactions and health
regulation could satisfy the government's compelling public health
                                                                                         risk beliefs, suggesting that future studies examine the effects of
interest to reduce cigarette smoking rates. On the one hand,
                                                                                         these label manipulations on behavioral outcomes measured over
graphic FC warning labels do generate greater visual attention
                                                                                         a longer period of time. In addition, we used brand imagery from
compared to other variations across the board, consistent with
                                                                                         three specific TCs in an effort to assess visual attention to warning
the argument that graphic FC warnings are an optimal configura-
                                                                                         labels versus branded content. However, our study did not include
tion. This outcome is the most proximal DV from the message
                                                                                         a variety of other brands that smokers may use regularly.
impact framework tested in the current study and thus might be
                                                                                             We did not examine the aspects of all of the legal chal-
expected to offer the clearest pattern of effects from a single, short-
                                                                                         lenges to the Tobacco Control Act. Particularly, the FDA has
term warning label exposure. On the other hand, graphic FC labels
                                                                                         the authority to place GWLs on ads for cigarettes. Cigarette
produced levels of negative affect equivalent to graphic B&W
                                                                                         ads often market their product by depicting attractive, social
labels among adults, while both graphic and text-only labels per-
                                                                                         youth engaged in cool activities. On the one hand, these visual
formed similarly in generating negative affect among (largely)
                                                                                         depictions of benefits of smoking might distract from the
nonsmoking youth. We thus cannot draw definitive conclusions
                                                                                         warnings, but one could easily argue the opposite might be
about the degree to which graphic FC labels are necessary to
                                                                                         true. If warnings on ads distract from elements compelling
achieve downstream public health goals. That said, we conducted
                                                                                         youth to take up smoking, the warnings could provide a
these studies among two populations that one would expect to be
                                                                                         public health benefit.
very difficult to influence-adult smokers from highly disadvan-
taged socioeconomic backgrounds (who experience immense bar-
riers to quitting) and middle-school youth at high risk of future
smoking uptake (owing to high rates of living with smokers and                           Conclusion
similarly economically disadvantaged backgrounds). We thus con-
                                                                                         This study offers new evidence on the relative importance of
clude that the current study does not rule out the possibility that
                                                                                         graphic full color, graphic black and white, and text-only
graphic FC warnings offer incremental benefits over less extensive
                                                                                         cigarette warning labels in shaping visual attention, negative
alternatives, as is evidenced by a large international research base
                                                                                         affect, and health risk beliefs. The results reveal that graphic
demonstrating that pictorial warnings result in intended effects
                                                                                         full-color images held visual attention for a longer duration
over time. It is therefore plausible that the incremental benefits
                                                                                         than less restrictive alternatives. Graphic images (whether in
observed here may scale up toward a larger impact at the popula-
                                                                                         full color or in black and white) also produced higher levels of
tion level.
                                                                                         negative affect among adult smokers, but graphic images did
                                                                                         not outperform text-only warnings of similar magnitude
                                                                                         among at-risk but largely nonsmoking, middle-school youth.
Limitations and future research
                                                                                         Findings raise important new questions about the optimal
As noted above, it is important to consider that the exposure in this                    design of GWLs to increase cessation among adult smokers
study takes place over 90 s. If FC warning labels are implemented                        and increase understanding of the health risks of smoking
in the United States, the levels and durations of exposure will be                       among       youth     from     socioecomically    disadvantaged
considerably longer and more frequent. We cannot speak the                               backgrounds.
,                                                                                                                            HEALTH COMMUNICATION         @     315


    Disclosure of potential conflicts of interest                                      Jackson, C. (1998). Cognitive susceptibility to smoking and initiation of
                                                                                          smoking during childhood: A longitudinal study. Preventive Medicine,
    The content is solely the responsibility of the authors and does not                  27, 129-134. doi:10.1006/pmed.1997.0255
    necessarily represent the official views of the NIH or the Food and                Jenco, M. (2016, October 4). AAP, health groups file lawsuit pushing for
    Drug Administration.                                                                  graphic cigarette warnings. AAP News. Retrieved April 13th, 2017,
                                                                                          from http:/ /www.aappublications.org/news/2016/ l 0/04/
                                                                                          fdalawsuit100416
    Funding                                                                            Jensen, J. D., Weaver, A. J., Ivie, R., & Imboden, K. (2011). Developing a
                                                                                          brief sensation seeking scale for children: Establishing concurrent
    Research reported in this publication was supported by National Institute
                                                                                          validity with video game use and rule-breaking behavior. Media
    of Child Health and Human Development (NICHD) and FDA Center for
                                                                                          Psychology, 14, 71-95. doi: 10.1080/15213269.2010.547831
    Tobacco Products (CTP) (R0IHD079612).
                                                                                       Keys, T. R., Morant, K. M., & Stroman, C. A. (2009). Bl_ack yo_uth's personal
                                                                                          involvement in the HIV/AIDS issue: Does the public semce announce-
                                                                                          ment still work? Journal of Health Communication, 14, 189-202.
    References                                                                            doi:10.1080/10810730802661646
                                                                                       Moodie, C., MacKintosh, A. M., & Hammond, D. (2010). Adolescents'
    Brewer, N. T., Hall, M. G., Noar, S. M., Parada, H., Stein-Seroussi, A., Bach,
                                                                                          response to text-only tobacco health warnings: Results from the 2008
       L. E., & Ribisl, K. M. (2016). Effect of pictorial cigarette pack warnings on
                                                                                          UK Youth Tobacco Policy Survey. European Journal of Public Health,
       changes in smoking behavior: A randomized clinical trial. JAMA Internal
                                                                                          20, 463-469. doi:10.1093/eurpub/ckpl99
       Medicine, 176, 905-912. doi:10.1001/jamainternmed.2016.2621
                                                                                       Noar, S. M., Francis, D. B., Bridges, C., Sontag, J. M., Brewer, N. T., &
    Byrne, S., Katz, S., Mathios, A., & Niederdeppe, J. (2015). Do ~e ends
                                                                                          Ribisl, K. M. (2016a). Effects of strengthening cigarette pack warnings
       justify the means? A test of alternatives to the FDA propose~ cigarette
                                                                                          on attention and message processing: A systematic review. Journalism
       warning labels. Health Communication, 30, 680-693. dm:10.1080/
                                                                                          & Mass Communication Quarterly. [epub ahead fo print] doi:10.1177/
       10410236.2014.895282
                                                                                          1077699016674188
    Centers for Disease Control and Prevention. (2014). National Youth
                                                                                       Noar, S. M., Francis, D. B., Bridges, C., Sontag, J. M., Ribisl, K. M., &
       Tobacco Survey (NYTS). Atlanta, GA: Author. Retrieved April 12,
                                                                                          Brewer, N. T. {2016b). The impact of strengthening cigarette pack
       2017 from https://www.cdc.gov/tobacco/data_statistics/surveys/nyts/.
                                                                                          warnings: Systematic review of longitudinal observation_al studie~.
    Centers for Disease Control and Prevention. (2015). National Adult
                                                                                          Social Science and Medicine, 164, 118-129. doi:10.1016/J.
       Tobacco Survey (NATS). Retrieved April 12, 2017 from https://
                                                                                          socscimed.2016.06.011
       www.cdc.gov/tobacco/ data_statistics/ surveys/ nats/.
                                                                                       Nonnemaker, J. M., Choiniere, C. J., Farrelly, M. C., Kamyab, K., & Davis, K.
    Centers for Disease Control and Prevention. (2016). Cigarette smoking
                                                                                          C. (2015). Reactions to graphic health warnings in the United States.
       among adults-United States, 2005-2015. Morbidity and Mortality
                                                                                          Health Education Research, 30, 46-56. doi:10.1093/her/cyu036
       Weekly Report, 65, 1205-1211. Retrieved April 12, 2017 from
                                                                                       O'Keefe, D. J. (2002). Persuasion: Theory and research. Current
       https://www.cdc.gov/mmwr/volumes/65/wr/mm6544a2.htm
                                                                                          Directions in Psychological Science, 16, 1-384.
    Central Hudson Gas & Electric Corp. v Public Service Commission.
                                                                                       Peters, E., Lipkus, I., & Diefenbach, M. A. (2006). The functions of affect
       (1980). 447 US 557. Retrieved from https://www.law.cornell.edu/supre
                                                                                          in health communications and in the construction of health prefer-
       mecourt/text/447/557
                                                                                          ences. Journal of Communication, 56(Suppl. I), S140-S162.
    Corbin, C. M. (2014, July 7). Compelled disclosures. Alabama Law Review,
                                                                                          doi:10.111 l/j.1460-2466.2006.00287.x                                    ,
       65, 1277-1352. Retrieved from https://ssrn.com/abstract=2258742
                                                                                       Peterson, E. B., Thomsen, S., Lindsay, G., & John, K. (2010). Adolescents
    Do, K. T., & Galvan, A. (2014). FDA cigarette warning labels lower craving
                                                                                          attention to traditional and graphic tobacco warning labels: An eye-
       and elicit frontoinsular activation in adolescent smokers. Social Cognitive
                                                                                          tracking approach. Journal of Drug Education, 40, 227-244.
       and Affective Neuroscience, 10, 1484-1496. 10.1093/scan/nsv038
                                                                                          doi: 10.2190/DE.40.3.b
    Durkin, S., Brennan, E., & Wakefield, M. (2012). Mass media campaigns to
                                                                                       Pierce, J. P., Choi, W. S., Gilpin, E. A., Farkas, A. J., & Merritt, R. K.
       promote smoking cessation among adults: An integrative review. Tobacco
                                                                                          (1996). Validation of susceptibility as a predictor of which adolescents
       Control, 21, 127-138. http://doi.org/10.l 136/tobaccocontrol-2011-050345
                                                                                          take up smoking in the United States. Health Psychology, 15, 355-361.
    Evans, A. T., Peters, E., Strasser, A. A., Emery, L. F., Sheerin, K. M., &
                                                                                          doi: 10.103 7/0278-6133.15.5.355
       Romer, D. (2015). Graphic warning labels elicit affective and thought-
                                                                                       R.J. Reynolds Tobacco Company et al. vs. United States Food and Drug
       ful responses from smokers: Results of a randomized clinical trial.
                                                                                          Administration. (2011). Civil Case No. 11-1482 (RJL). United States
       PLoS ONE, 10(12), 1-23. http://doi.org/10.1371/journal.pone.0142879
                                                                                          District Court for the District of Columbia.
    Fagerstrom, K. (2012). Determinants of tobacco use and re~am~ng the
                                                                                       Ramanadan, S., Nagler, R. H., McLoud, R., Kohler, R., & Viswanath, K.
       FTND to the Fagerstrom test for cigarette dependence. Nicotine and
                                                                                          (2017). Graphic health warnings as activators of soci~ netw~~ks: A fi~ld
       Tobacco Research, 14, 75-78.
                                                                                          experiment among individuals of low socioecon01ruc position. Social
    Fischer, P. M., Krugman, D. M., Fletcher, J. E., Fox, R. J., & Rojas, T. H.
                                                                                          Science and Medicine, 175, 219-227. doi:10.1016/j.socscimed.2016.12.044
       (1993). An evaluation of health warnings in cigarette advertisements
                                                                                       Schneider, S., Gadinger, M., & Fischer, A. (2012). Does the effect go up
       using standard market research methods: What does it mean to warn?
                                                                                          in smoke? A randomized controlled trial of pictorial warnings on
       Tobacco Control, 2, 279-285. http://doi.org/10.l 136/tc.2.4.279
                                                                                          cigarette packaging. Patient Education and Counseling, 86, 77-83.
    Hammond, D., Reid, J. L., Driezen, P., & Boudreau, C. (2013). Pictorial
                                                                                          doi:10.1016/j.pec.2011.03.005
       health warnings on cigarette packs in the United States: An experi-
                                                                                       Slovic, P., Finucane, M. L., Peters, E., & MacGregor, D. G. (2004). Risk as
       mental evaluation of the proposed FDA warnings. Nicotine and
                                                                                          analysis and risk as feelings: Some thoughts about ~ect, reaso~, risk,
       Tobacco Research, 15, 93-102. http://doi.org/10.l093/ntr/nts094
                                                                                          and rationality. Risk Analysis, 24, 311-322. d01:10.1111/J.0272-
    Hammond, D., Thrasher, J., Reid, J. L., Driezen, P., Boudreau, C., &
                                                                                          4332.2004.00433.x
       Santillan, E. A. (2012). Perceived effectiveness of pictorial health warn-
                                                                                       Thrasher, J. F., Arillo-Santillan, E., Villalobos, V., Perez-Hernandez, R.,
       ings among Mexican youth and adults: A population-level intervention
                                                                                          Hammond, D., Carter, J., ... Regalado-Pineda, J. (2012). Can pictorial
       with potential to reduce tobacco-related inequities. Cancer Causes &
                                                                                          warning labels on cigarette packages address smokin_g-rel_ated he~lth
       Control, 23(Suppl. 1), 57-67. http://doi.org/10.l007/sl0552-0l2-9902-4
                                                                                          disparities? Field experiments in Mexico to assess p1ctonal warning
    Hyland, A., Ambrose, B. K., Conway, K. P., Borek, N., Lambert, E.,
                                                                                          label content. Cancer Causes and Control, 23(Suppl. 1), 69-80.
       Carusi, C., ... Compton, W. M. (2016). Design and methods of the
                                                                                       Tushnet, R. (2014, June). More than a feeling: Emotion and the first
       population assessment of tobacco and health (PA TH) study. Tobacco
                                                                                          amendment. Harvard Law Review, 127, 2392.
       Control, 1-8. doi: 10.1136/tobaccocontrol-2016-052934
316   @   S. BYRNE ET AL.


U.S. Department of Health and Human Services. (2012). Preventing            graphic tobacco warning labels. European Journal of Public
  tobacco use among youth and young adults: A report of the Surgeon         Health, 19, 212-217. doi:10.1093/eurpub/ckp015
  General. Atlanta. Retrieved from https://www.surgeongeneral.gov/        Watson, D., & Clark, L. A. (1999). The PANAS-X: Manual for the
   library/reports/preventing-youth-tobacco-use/                            positive and negative affect schedule-expanded form. Iowa City, IA:
U.S. Family Smoking Prevention and Tobacco Control Act. H.R. 1256.           Iowa Research Online. Retrieved April 12, 2017 from, http://ir.
   (2009). Retrieved April 12, 2017 from https://www.congress.gov/bill/      uiowa.edu/cgi/viewcontent.cgi ?article= 1011 &context=psychology_
   111 th-congress/house-bill/1256.                                         pubs
Vardavas, C. I., Connolly, G., Karamanolis, K., & Kafatos, A. (2009).     75 Fed.Reg. 69,524 (Nov. 12, 2010). Retrieved from, https://www.gpo.
   Adolescents perceived effectiveness of the proposed European              gov/fdsys/pkg/FR-2010-11-12/pdf/2010-
 Research paper                                                                                                                                                -t
                                                                                                                                                               0
                                                                                                                                                               O'"
                                                                                                                                                               (")
                                   Responses of young adults to graphic warning labels                                                                         0
                                                                                                                                                               ::::J
                                                                                                                                                               [
                                   for cigarette packages                                                                                                      ::!I
                                                                                                                                                               ii
                                                                                                                                                               "'C
                                   Linda D Cameron, 1 Jessica K Pepper, 2•3 Noel T Brewer2•3                                                                    C
                                                                                                                                                               !2:
                                                                                                                                                               iii'
                                                                                                                                                               :::J'
                                                                                                                                                               CD
• Additional material is           ABSTRACT                                                          Cognition and neuroscience research demonstrates          a.
                                                                                                                                                               Ill
published online only. To view     Background In 2010, the US Food and Drug                          that imagery-based information can elicit faster          en
please visit the journal online
(http:lldx.doi.org/10.1136I        Administration (FDA) proposed a series of 36 graphic              processing, stronger emotional responses, stronger
tobaccocontrol-2012-050645).       warning labels for cigarette packages. We sought to               attitude development and easier recall than text-
1                                  evaluate the effects of the labels on fear-related                based information. 9 10 Thus, graphic warning
  Psychological Sciences, School
of Social Science, Humanities,     emotions about health consequences of smoking and                 labels may have a greater impact on smoking moti-
and the Arts, University of        smoking motivations of young adults.                              vations than do text-based labels that convey the
California, Merced. California,    Methods We conducted an experimental study in                     same messages, particularly if they provoke feelings
USA                                2010-2011 with 325 smokers and non-smokers ages                   of worry and fear about harm. 5 7 11 Consistent
2
  Department of Health
Behavior, Gillings School of
                                   18-30 years whom we recruited through community                   with this theoretical and empirical base, a growing
Global Public Health, University   distribution lists in North Carolina and through a                body of research supports the use of graphic
of North Carolina at Chapel        national survey company. Each participant viewed 27               warning labels over text-only labels for cigarettes. 12
Hill, Chapel Hill, North           labels (18 of the proposed labels with graphic images             Compared with text-only warning labels, graphic
Carolina, USA                      and text warnings and 9 with text-only warnings) in a             warning labels can evoke stronger emotional
3
  Lineberger Comprehensive
Cancer Center, University of       random order, evaluating each label on understandability          responses and increase motivations to not smoke or
North Carolina at Chapel Hill,     and its effects on fear-related reactions and                     attempt quitting. 4 l.l-· 20
Chapel Hill, North Carolina,       discouragement from wanting to smoke.                                The 2009 Family Smoking Prevention and
USA                                Results Respondents found most of the proposed                    Tobacco Control Act calls for the implementation
Correspondence to                  labels easy to understand. Of the 36 labels, 64%                  of graphic warning labels on cigarette packaging
Dr Linda D Cameron,                induced greater fear-related reactions and 58%                    and advertisements in the USA. In November
Psychological Sciences, School     discouraged respondents from wanting to smoke more                2010, the Food and Drug Administration (FDA)
of Social Science, Humanities,     than the corresponding text-only labels did. Labels with          made available to the public a set of 36 proposed
and the Arts, University of
California, Merced. California,
                                   the greatest effects had photographs (as compared with            warning labels from which they planned to select 9
USA;                               drawings or other art graphics) or depicted diseased              labels for use. It is important to understand the
lcameron@ucmerced.edu              body parts or suffering or dead people. In almost every           potential impact of these labels, especially among
                                   comparison, smokers reported lower fear-related                   young adults as they may be less aware or con-
Received 15 June 2012              reactions and feeling less discouraged from wanting to            cerned about the health consequences of smoking
Revised 1 March 2013
Accepted 20 March 2013             smoke relative to non-smokers.                                    relative to older adults. 21 Moreover, non-smoking
Published Online First             Conclusions Most of the proposed labels enhanced                  young adults represent a vulnerable group for
26 April 2013                      fear-related reactions about health consequences of               smoking initiation because many smokers begin
                                   smoking and reduced motivations to smoke relative to              smoking regularly when they are in this age
                                   text-only labels, although some had larger effects than           range. 22-26
                                   others. All but one of the nine warning labels recently              The graphic warning labels could have a greater
                                   adopted by the FDA enhanced fear-related reactions and            impact for non-smokers than for smokers because
                                   reduced smoking motivations.                                      non-smokers may have less personal experience
                                                                                                     with smoking, and contemplating the potential
                                                                                                     harms of smoking and their smoking choices are
                                   INTRODUCTION                                                      not constrained by addiction. Non-smokers are
                                   Smoking is the leading cause of death in the USA 1                likely to view the FDA warnings because Tobacco
                                   and the rest of the developed world.2 Tobacco                     Control Act requires them to be displayed not just
                                   control efforts focus on discouraging smoking initi-              on cigarette packs but on all cigarette advertising,
                                   ation by non-smokers and encouraging smokers to                   including posters and magazine advertisements.
                                   stop. In many countries, these efforts include pol-               These tobacco promotional materials are not
                                   icies requiring warning messages on tobacco pro-                  benign; for example, exposure to 'point of sale'
                                   ducts. The WHO's Framework Convention on                          advertising (eg, posters at convenience stores) is
                                   Tobacco Control (FCTC) calls for the implementa-                  associated with increased smoking susceptibility
                                   tion of large warning labels on tobacco products,                 and initiation among non-smokers. 27
                                   preferably with graphic images that communicate                      We conducted an experimental study with young
                                   the potential consequences of smoking. 3 4 To date,               adults (18-30 years old) in the USA to examine
                                   more than 45 countries require warning labels with                their responses to the 36 proposed warning labels,
             CrossMark             graphic images. 4                                                 with particular attention to the nine labels ultim-
                                      Message processing and persuasion theories                     ately selected by the FDA. We evaluated which
                                   suggest that graphic warnings can discourage                      labels, relative to text-only labels, are more easily
 To cite: Cameron LD,              smoking when viewers understand the messages                      understood and produce greater fear-related reac-
 Pepper JK, Brewer NT. Tab         they are conveying and when the warnings arouse                   tions and discouragement from wanting to smoke.
 Control 2015;24:e14-e22.          fear and worry about the consequences. 5 - 8                      We also examined whether non-smokers have

e14                                   Cameron LD, et al. Tab Control 2015;24:e14-e22. doi: 10.1136/tobaccocontrol-2012-050645
                                                                                                                                                      BMJ
                                                                                                                               Research paper

stronger reactions of fear-related emotions and feeling discour-                   questionnaire Version A or Version B and viewed 27 labels in
aged from wanting to smoke than do smokers. Finally, we                            random order. They rated each label on understandability, how
explored which types of images in graphic labels are most likely                   much it aroused fear-related reactions and how much it discour-
to reduce smoking motivations. This analysis follows prelimin-                     aged them from wanting to smoke. On average, participants
ary research guided by theory on mental models of health                           completed the survey in approximately 16 min.
risks5 28 that evaluated how imagery elements influenced
responses by community members to graphic warning labels                           Measures
proposed for use in the European Union. 29 Consistent with the                     Smoking behaviour
theory that individuals are predisposed to encode and process                      Smoking status was assessed with two items, 'How often do you
information about the symptoms and identity (including proto-                      smoke now?' (response options were: never, I am not a smoker;           ......
typical individuals affected by the threat) labels depicting dis-                  less than once a month; at least once a month; at least once a         9......
                                                                                                                                                           ......
eased body parts (eg, neck tumors), dead or suffering people,                      week; and at least once a day) and 'Have you smoked cigarettes          [$
and children or babies were more likely than other labels to be                    100 or more times in your life?' (response options were: .yes and      ;:;:
                                                                                                                                                          0
viewed as effective in discouraging people from smoking. In                        no). Using widely accepted definitions of smoking status, 32 we        C'
                                                                                                                                                          Ill
contrast, use of art graphics (eg, drawings rather than photo-                     categorised participants as smokers if they reported non-daily or      §
graphs) and metaphors (eg, a wrinkled apple to depict ageing                       daily smoking (less than once a month through at least once a
skin) decreased the likelihood of a label being perceived as                       day). We categorised participants as former smokers if they were
                                                                                                                                                          8
                                                                                                                                                          ;:l.
effective, potentially due to the lower realism; medical equip-                    non-smokers who had smoked cigarettes 100 times or more.               a
ment, an image used to depict severity of health consequences,                                                                                            iG
                                                                                                                                                          0
                                                                                                                                                          ......
had little impact on perceived effectiveness. We coded the FDA's                   Understandability                                                      N
                                                                                                                                                          6
proposed labels for these image categories and an additional cat-
egory of unpleasant smoking experiences, which emerged as a
common theme and provided smoking cues that could poten-
                                                                                   Participants responded to the question 'How would you
                                                                                   describe the message conveyed by this label?' by rating their
                                                                                   endorsement of two items: 'The message is easy to understand'
                                                                                                                                                          ;
                                                                                                                                                          c.n
tially trigger urges to smoke. 30                                                  and 'The message is confusing'. Each had response options of           0
                                                                                                                                                          :::,
                                                                                   not at all (coded as 1), slightly (2), somewhat (3) or a great deal    N
                                                                                                                                                          0)
METHODS                                                                            (4). We reverse-scored the latter item before averaging the            )>
Participants                                                                       ratings. Across the 36 graphic labels, the average correlation of      ~
The University of North Carolina Institutional Review Board                        the two items was moderate; mean r=0.65.                               N
                                                                                                                                                          0
approved the study. Eligible adults, who were 18-30 years old                                                                                             ......
                                                                                                                                                          ~
and residing in the USA, participated in the study from                            Fear-related reactions                                                 0
December 2010 to January 2011 between the FDA's release of                         A short measure, adapted from a measure developed by Brown
the warning labels (November 2010) and their announcement                          and Smith33 for a young adult sample, included two items:              ~
of the final selection of labels (June 2011). The study included                   'How much does this image make you feel worried?' and 'How             g
                                                                                                                                                          a.
a convenience sample of adults who responded to email                              much does this image make you feel scared?' Response scales            CD
                                                                                                                                                          a.
announcements sent through community distribution lists
managed by the University of North Carolina and to posts on a
                                                                                   ranged from not at all (1) to extremely (7). We averaged the two
                                                                                   ratings (mean r=0.94 across the 36 labels) to generate scores.
                                                                                                                                                          a3
national website service for recruiting survey respondents                         These items are also similar to those used to measure emotional        ~
(Amazon Mechanical Turk or MTurk). Participants received a $5                      reactions to warning labels in samples that included young             -0
                                                                                                                                                          :::;::
gift certificate or payment through MTurk.                                         adults. 34- 36                                                         0
                                                                                                                                                          g
Design                                                                             Discouraged from smoking                                               §
The study utilised a split-plot design with smoker status (smoker                  The item 'How much does this label discourage you from                 8
or non-smoker) as the between-subjects variable and warning                        wanting to smoke cigarettes?' had response options ranging             3.
label (graphic vs text-only comparison) as the within-subjects                     from not at all (1) to very much (5).                                   ~
                                                                                                                                                          C'
variable. Each participant viewed 18 of the 36 proposed labels,                                                                                           ~.
which the FDA grouped into nine warning categories,:n and                          Image themes
nine text-only labels, each with the warning statement for one                     To explore the potential impact of specific images, we coded the
                                                                                                                                                          8
                                                                                                                                                          3
of the nine categories.                                                            labels according to seven image themes derived from prior              0--
                                                                                                                                                          :::,
                                                                                   research on graphic warning labels. 16 These themes were: (1) dis-
Materials and procedure                                                            eased body parts; (2) suffering or dead people; (3) children or         ~
Because of the large number of labels, we developed two ver-                       babies; (4) art graphics (image with graphic design elements or        -6"~
sions of an online questionnaire (Versions A and B), each of                       drawings rather than a photograph); (5) metaphors (symbolic             N
                                                                                                                                                          0
which contained 18 of the 36 proposed labels and the nine                          representations; eg, a puppet on strings to convey addiction);          ......
                                                                                                                                                          CD
text-only labels. The labels are presented in the online                           (6) medical equipment (eg, an oxygen mask); and (7) unpleasant         C'
                                                                                                                                                          '<
supplementary materials. The text-only labels were designed to                     smoking experiences (people smoking in unpleasant situations or        (C
control for text message, label size and the use of red, black and                 eliciting aversive reactions from others). Some labels fit into mul-   C
                                                                                                                                                          CD
white colours in the backgrounds and text of the proposed                          tiple image theme categories and were coded accordingly. Two           i!l-
graphics labels. These text-only labels presented the warning                      raters independently coded the labels for image themes.
statements in white and red text against a black background.                       Inter-rater reliability was 100%.
Each label appeared on the face of an image of a cigarette pack
and comprised top 50% of the front panel; the word 'Brand'                         Analyses
appeared below the label.                                                          We conducted preliminary analyses (correlations and t tests) to
   After completing the measures of smoking behaviour and                          test associations of age and sampling groups (those recruited
demographic characteristics, participants randomly received                        through North Carolina distribution lists vs MTurk) with the
Cameron LO, et al. Tab Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645                                                              e15
 Research paper                                                                                                                                             °dC"
                                                                                                                                                            (")
dependent measures of understandability, fear-related reactions           Most participants were ages 18-21 (39.1%) or 22-25 (48.3%).
and discouragement from wanting to smoke. We also conducted
preliminary analyses of variance (ANOVA) to test for differences
                                                                          Preliminary ANOVAs revealed that age and sampling groups
                                                                          were not related to the dependent variables of understandability,
                                                                                                                                                            -
                                                                                                                                                            0
                                                                                                                                                            ::J
                                                                                                                                                            Q_
                                                                                                                                                            ::::!l
between current smokers, former smokers and non-smokers on                fear-related reactions and discouragement from wanting to
these dependent measures.                                                 smoke. About 17 participants (5 .2%) were former smokers.
                                                                                                                                                            ie.
                                                                                                                                                            "CJ
                                                                                                                                                            C
   We evaluated the understandability of the proposed graphic             Preliminary ANOVAs indicated that former smokers did not                          Q:
warning labels by examining the sample means of the understand-           differ from non-smokers on any of the dependent variables, and                    cij'
                                                                                                                                                            =r
                                                                                                                                                            Cl)
ability scores. We used a series of 2x2 split-plot ANOVAs to test         the patterns of differences between former and current smokers                    a.
the effects of labels (each proposed graphic warning label vs its cor-    were similar to those between non-smokers and current                             Q)
                                                                                                                                                            en
responding text-only label; a within-subjects variable) and smoker        smokers. As the small number of former smokers does not                            _.
status (smoker vs non-smoker; a between-subjects variable) on fear-       provide sufficient power to draw conclusions about group differ-                  9_.
                                                                                                                                                             _.
related reactions scores. We repeated these ANOVAs for ratings of         ences, we dropped former smokers from the remaining analyses.
discouragement from wanting to smoke. Preliminary split-plot              Table 1 presents the sociodemographic characteristics of non-                     ~
                                                                                                                                                            0
ANOVA for fear-related reactions and discouragement from                  smokers and smokers. Relative to non-smokers, smokers tended                      C"
                                                                                                                                                            Q)
wanting to smoke included demographic variables as covariates             to be older by about 1 year; a higher proportion were men,                        §
where they were statistically significant predictors to determine         employed in full-time or part-time work and married; and a
whether they should be included in the final analyses.                    lower proportion were students. Preliminary split-plot
                                                                                                                                                            8::J
   We calculated the average effect sizes for the image themes'           ANCOVAs included these variables as covariates where they                         aiG
effects on ratings of feeling discouraged from smoking (using             were statistically significant predictors. Their inclusion did not
                                                                                                                                                            _.
                                                                                                                                                            0
partial eta squared or 11~, a measure of the variance in an outcome       alter any of the patterns of Label and Smoker Status effects, and                 N
                                                                                                                                                             I
explained by a predictor"'\ These seven effect sizes were compared        so they were omitted from the final analyses.                                     0
                                                                                                                                                            01

                                                                                                                                                            ~
to identify which image themes elicited the largest effects on
smoking motivations. We conducted the analyses using SPSS V.19                                                                                              01
                                                                           Understandability
in 2012. Analyses were two-tailed with a critical p<0.01.                                                                                                   0
                                                                                                                                                            ::J
                                                                           Participants generally found the proposed graphic warning
                                                                                                                                                            N
                                                                           labels easy to understand (see table 2). Ratings of understand-                  O>
                                                                                                                                                            )>
RESULTS                                                                    ability were generally high, with mean ratings ranging from                      "CJ
Sample characteristics                                                     3.50 to 4.00 for 28 of the 36 labels. Labels with mean ratings                   2:
                                                                                                                                                            N
The sample included 325 participants from 43 states across the             lower than 3.50 included three of the four labels from the                       0_.

nation; 111 (34.3%) were recruited through community distri-               'Cigarettes are Addictive' warning category (Cigarette Injection,                ~
bution lists and 214 (65.7%) were recruited through MTurk.                 Red Puppet and Woman in Rain), one label from the 'Cigarettes                    0

                                                                                                                                                            i
                                                                                                                                                            0
                                                                                                                                                            Q)
                                                                                                                                                            a.
                                                                                                                                                            Cl)
                                                                                                                                                            a.
                                                                                                                                                            a
                                                                                                                                                            3
                                                                                                                                                            =r
                                                                                                                                                            ::::
                                                                                                                                                            "CJ
                                                                                                                                                            :...:..
                                                                                                                                                            ~
                                                                                                                                                            0
                                                                                                                                                            C"
                                                                                                                                                            Q)

                                                                                                                                                            §
                                                                                                                                                            8
                                                                                                                                                            a
                                                                                                                                                            ~
                                                                                                                                                            C"
                                                                                                                                                            ~-
                                                                                                                                                            8
                                                                                                                                                             ~
                                                                                                                                                            0
                                                                                                                                                             ::J

                                                                                                                                                            ~

                                                                                                                                                            iN
                                                                                                                                                             0
                                                                                                                                                             _.
                                                                                                                                                             co
                                                                                                                                                            ~
                                                                                                                                                            (C
                                                                                                                                                             C
                                                                                                                                                             Cl)

                                                                                                                                                             ~
                                                                                                                                                             "'O
                                                                                                                                                             g,
                                                                                                                                                             Cl)

                                                                                                                                                             ia.
                                                                                                                                                            ~
                                                                                                                                                            8
                                                                                                                                                            ~
                                                                                                                                                            cc·
e16                                                                Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645    ~
                                                                                                                               Research paper            'c}
                                                                                                                                                         O"
                                                                                                                                                         0
                                                                                                                                                         0
                                                                                                                                                         ::i

                                                                                                                                                         ~
                                                                                                                                                          ~

                                                                                                                                                          ia.
                                                                                                                                                         'O
                                                                                                                                                          C
                                                                                                                                                         2::
                                                                                                                                                         1ii"
                                                                                                                                                         ::::r
                                                                                                                                                         ~
                                                                                                                                                         Ill
                                                                                                                                                         en
                                                                                                                                                         ......
                                                                                                                                                         9
                                                                                                                                                         ......
                                                                                                                                                         ......
                                                                                                                                                          (,)


                                                                                                                                                         ~
                                                                                                                                                         O"
                                                                                                                                                         Ill
                                                                                                                                                         §
                                                                                                                                                         8
                                                                                                                                                         ;:!.
                                                                                                                                                          a
                                                                                                                                                         iG
                                                                                                                                                         a
                                                                                                                                                         ......
                                                                                                                                                          N
                                                                                                                                                         6
                                                                                                                                                         01

                                                                                                                                                          ~
                                                                                                                                                          01
                                                                                                                                                          0
                                                                                                                                                         ::i
                                                                                                                                                          N
                                                                                                                                                          0)
                                                                                                                                                          )>
                                                                                                                                                         ~
                                                                                                                                                          N
                                                                                                                                                          a
                                                                                                                                                          ......
Cause Strokes and Heart Disease' category (Red Lightning with                         The labels selected by the FDA induced more fear-related            ~
Heart), one label from the 'Smoking Causes Fatal Lung Disease                      reactions than their corresponding text-only labels did, with the      0
in Non-smokers' category (Woman Crying) and all three labels in                    exception of Man in 'I Quit' T-Shirt. Five of these labels had         ~::i
the 'Quitting Smoking Now Greatly Reduces Serious Risk to                          the largest effects on fear-related reactions within their respect-   0
                                                                                                                                                          Ill
Your Health' category (Cigarettes in Toilet Bowl, Woman                            ive warning categories.                                                C.
Blowing Bubble, Man in 'I Quit' T-Shirt). The nine labels ultim-                      For almost every label, non-smokers reported greater fear-          ~
ately selected by the FDA (presented in bold) had high under-
standability scores with the exceptions of Woman Crying and
                                                                                   related reactions than smokers did. The only exceptions were
                                                                                   that non-smokers and smokers gave comparably low ratings for
                                                                                                                                                          a3
Man in 'I Quit' T-Shirt, although the latter had the highest rating
of the labels in its warning category. Across the 36 proposed
                                                                                   the Man in 'I Quit' T-Shirt and Woman Blowing Bubble labels.
                                                                                      Label x Smoking Status interaction effects emerged as statis-
                                                                                                                                                         .g
                                                                                                                                                          ::;:
labels, understandability tended to be modestly related to higher                  tically significant for only four labels. For two labels, the          0
                                                                                                                                                          O"
fear-related reactions (average r=0.24; range=0.09-0.41; at                        graphic contents increased fear-related reactions for non-             Ill

r=0.24, p<0.01) and greater discouragement from wanting to
smoke (average r=0.27; range=0.19-0.43; at r=0.27, p<0.01).
                                                                                   smokers (p's<0.01) but not for smokers (p's>.20). These labels
                                                                                   were: Smoke Approaching Baby, F(l, 144)=9.45, p<0.01;                  ~
                                                                                   r/=0.06; and Pacifier in Ashtray, F(l, 144)=8.03, p<0.01,
                                                                                   l]~=0.06. In contrast, two labels (relative to the text-only label)
                                                                                                                                                          ~
                                                                                                                                                          O"
Fear-related reactions                                                             induced greater increases in fear-related reactions for smokers       2.
Table 3 presents the fear-related reactions means (SDs) and
image themes for the graphic warning labels, with the nine
                                                                                   than they did for non-smokers: Red Cigarette Burning, F                83
                                                                                   (1, 146)=9.39, p<0.01, l]~=0.06; and Cancerous Lesion on               ._
labels ultimately selected by the FDA in bold.·                                    Lip, F(l, 144)=7.26, p<0.01, l]~=0.06. Whereas smokers                 0
                                                                                                                                                          ::i
                                                                                   reported lower fear-related reactions than non-smokers did to
                                                                                                                                                          ~
                                                                                   the text-only label (M=2.95 vs M=4.14, respectively;
                                                                                   p<0.001); smokers and non-smokers reported comparably high            -5':!:
                                                                                   fear-related reactions to these graphic labels: for Red Cigarette      N
                                                                                                                                                          a
                                                                                   Burning, M=3.63 vs M=4.25, p>0.10; and for Cancerous                   ......
                                                                                                                                                          co
                                                                                   Lesion on Lip, M=4.51 vs M=4.91, p>0.25. Across the 36                 O"
                                                                                                                                                         '<
                                                                                   labels, fear-related reactions were associated with greater dis-      (C
   Eleven labels induced comparable fear-related reactions rela-                   couragement from wanting to smoke (average r=0.69,
                                                                                                                                                          C
                                                                                                                                                          CD
tive to the text-only labels. These labels consisted primarily of                  range=0.65-0.78; at r=0.69, p<0.001).                                  ~
images with art graphics (five labels), metaphors (three labels),
unpleasant smoking experiences (three labels) and medical
equipment (one label). Two graphic labels induced lower fear-                      Discouragement from wanting to smoke
related reactions than their text-only versions; both focused on                   Overall, 22 of the 36 graphic warning labels discouraged partici-
the reassuring message that 'quitting smoking now reduces                          pants from wanting to smoke more than corresponding
serious risk to your health' and used metaphors: Man in 'I Quit'                   text-only labels did (see table 4 ). Figure 1 depicts the mean
T-Shirt and Woman Blowing Bubble.                                                  ratings for the eight labels that had the greatest impact based on
Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645                                                             e17
 Research paper

 Tabfe3 ·•· Fear=related reactions induced by grapfilc versus text warning labels for non-smokers (n=l95) anfimokers {h=113)
                                                                                                                                                                        Smoker st.atus
                                                                                                       label effect                                                     effect
                                                                                                                                                      Smokers
 Label                                                                                                                                                M(SD)             F               ~
 Cigarettes are• Addictive·
    Hole  in Throat                                                             2.79 {1.82)                                      4.15 (1.91}          2.76{1.85)        23.81***·       0.15
    Cigare~~ Injection                M,A                                       2.79 (U!i)             20.85***                  3.72 (1.98)          2.25 (1.59)       26.24***        0.16
    Red Puppet                        M,A                                    •. 2.79 (1.75)             3J6            0.02      3.30 (1.74)          2.~~ (1.48)     • 16.17***·       0.11
    Woman in Rain                     u                                         2.79 (1;75)             0.17           0.00      3.11 (1.15}          2.23 (1.53)       11.75***        0.08
 Tobacco Smoke Can Harm Your Children
    Smoke Approaching Baby            C                     4'.19(2,.12)        3.;79 (2.16}           20.35***        0.13     4.65 (1.95)           3'28(1.95)        15.72 ...       0.10
    Smoke at Baby                     C,                    4.35(2.14)          3.79 (2.16)            1515...         0.10     4.53 (2.02)           3.31 {2.02)       11.11--~        0.08
    Girl with Oxygen Mask             C,                    4.33 (2.14)         3.79 (2.16)            1412'**         0.09      4,~o (2.03).         3.32 (2.03)       12.24°*         0.08
    Smoke at toddler                  C                     4,34J2,00)         J63{2.00)               30,57***        0.18. ···4;3s(2.05)            3.36 {2.05)       10.88***        0.07
    Girl Crying                                             4.1nns)       / 3.63 {2.00)                12.89"**        0.07     4.33 {2.00)           3.27 {2.00)       11.95***.       0.08
    Child Lettering .. . • ·• . ...                         3.55(2.07)          3.63 {2.00)             1.§0           0.01     ,(~3. (2.02)          2.91 (2.02)       12.22* ..       0.08
 Cigarettes cause Fatal Lung Disease·
    Healthy/Diseased Lungs            D                     4.71 (1.98)         3.71 (2.01)            59.77***        0.30      4.50 {1.96)          3.78 {1.96)        5.46*          0.04
    Toe Tag                           s                     4.3.8 (2.17)        3.63 {1.99}            43.02**         0.24      4,49 (2.01)          3.16 {2.01)       16,56***        0.11
    Lungs Full of Cigarettes          M                     4.05 {2.09)         3.63 (1.99)            10.37**         0.07      4.37 {1.99)          2.91 (1.99}       22.09***        0.14
    Doctor with X-Ray                 E                     3.75 {2.01)         3.71 {2.01}             0.21           0.00      4.12 {1.99)          3.15 (1.99)       T0.16**         0.07
•Cigarettes Cause Canq!r
    Deathly Ill Woman                 s                     5.06 (2,02)         3.83 {2.14)            66.01"**        0.32      4.92 (1.93) .        3.63 (1.93)       16.45***        0.11
    Cancerous Lesion on lip           0                     4.75 {1,94)         3.66 (1.96)            60.55***        0.30      4.52 (1.95)          3.73 {1.95)        7.63**         0.05
    Red Cigarette Burning                                .. 4.00 {2.05)         3.66 (1.96)             9.39**         0.06      J19 {2.00)           3.29 {2.00)        8.56**         0.06
  . White Cigarette Burning                                 3.9f(i1S)           3.83 (2.14)             o:s9           0.00    . 4,37 {2.05)          3.06 (2.05)       14.01··~        0.09
 Cigarettes Cause Stroke and Heart Disease
    Oxygen Mask oriJVlan's Face                           · 4.44 (2;09) .                              28.l70**        0.17      4.49(1,94)            3.40 {1.97)         12.77**      0.08
    Hand with Oxygen Mask                                   4.01 (~.07)                                 1.os•·         0.05      4.30 (1.97)           3.05 {2.00)         14,82H*      0.10
    Man in Pain-Hand on Chest         s                     3.94 (1,9])                                 7.12**         0.05      4.20 (1.94)           3.21 (1.87)         11.44""*     0.08
    Red lightenh1g. with Heart        A                     3.72 (2.13)                                 0.04           o;oo      4.19 (2.03)>          2.85 (1.96)     •.• ,s:5r•·      0.10
 Smoking During Pregnancy Can Harm Your Baby
    Baby in Incubator                  C,A,S,E              4.32 (2.26)                                14.17***        0.09      4.47 (2.10)           3.50 (2.24)       8.39**         0.06
    Pacifier in Ashtray                M                    4.19 (2.20)                                 0.40           0.00      4.65 (1.99)           3.17 (2.17)      18.10***        0.12
 Smoking Can Kill You
    Man with Chest Staples                                  4.41 (1.99)         3.72 (2.10)            26.41***        0.16      4.61 (2.04)           3.16 {1.97)      18.52***        0.12
    Red Coffin with Body                                    4,0-,(217)          3.•72 (2;10)            5.25*          0.04      4.47 (2.11)           2.92 {1.97)      20.73*""        0.13
    Man in Casket                                           3,95 (2.19)         3.61 {2.03)             6.62*          0.05      4.30 {2.09)           3.08 {1.98)      14.68°*         0.10
    Cigarettes:RW                                           3,R!~.011           3.61 (2.03)             0.73           0.00      4195 (2.04).          2.93 {1.92}      11.71***        o.os·
 tobaccoSmokeCatisfisFatal Lung Disease i11 Nori~s#i~kers
    Graveyard        ....              M                    4.32 {2.17)         3.82 {2.18)            13.63°*      0.09         4.78    (1.96)        2.91 {2.02)      32.43***        0.19
    Man Smoke ilt\fi/oman              u                    4.26 {2.18)         3.82 {2.18)            11.16....    O.D7         4,69    (1.99)        2.93 (2.06)      27.89°*         0.17
    Wontail Crying                     s                    4.11. (2.09)        3.82 (2.18)             S.03*    \0.03           4.66    (1.94)        2.82 (1.98)      :h.19•.~•       0.18
    Woman Smoke at Man                 u                    3.96 {2.10)         3.85 (2.04}             0.41        o.ilo        4.60    (1.88)        2.92 {1.93)      33.67***        0.20
    Man Hands Up And Smoke             u                    3.94 (210) •.. •·· 3.85 (2.04)              0.22      ··o.oo         4.62.   (1.94)        2.76 (1.86)      39.55 .. ~      0.22
 Quitting Now Greatly Reduces Serious Risk to Your Health
    Cigarettes in Toilet Bowl          M                    2.56 {1.76)         2.71 (1.76)             2.75           0.02       3.06 (1.80)          2.00 {1.53)      13.58"**        0.09
    Man in 'l Quit' T*Shirt            M                    2,17{1;50)          2.56(1,74)             15.19***        0.10       2,$1 (1,70)          2.1S {1.48}       2.04           0.01
    Woman Blowing Bubble               M                    1.97{1.34)          2.56 (1.74)            2s.01···        0.15       2.36 (1.56)          2.12 (1.51)       1.15           0.01·
  Fear-related reactions scores ranged from l (not at all) to 7 (ex_!remely). Image themes: A. art-graphics; C, child/baby; D, diseased body pait; E, medical equipment M, metaphor; S,
  suffering
  bold. or dead peisoii; . . u, unpleasant
                                    .      smc1'.cing
                                                   . .. experie~.
                                                          ·.            ... .. .. . ohariance
                                                                .. ,,;=proportion     . . ..  explained. The labels     .. ...by. !tie F!>od
                                                                                                                .. selected             .. and Drug Administration in June 2011 appear in
  •p<0.05, **p<0.01, ...p<0.001.




the ranking of effect sizes. Notably, these were the same eight                                   more than the text-only versions did. One graphic label was less
labels that had the greatest impact on fear-related reactions.                                    discouraging than its text-only version: Man in 'I Quit' T-Shirt.
   Except for the Red Puppet label, all of the graphic labels that                                   Once again, the ineffective labels had images consisting pri-
failed to enhance fear-related reactions relative to their text-only                              marily of art graphics (five labels), metaphors (four labels),
versions also failed to discourage respondents from smoking                                       unpleasant smoking experiences (three labels) and medical
more than the text-only labels. Girl Crying, Hand with Oxygen                                     equipment (two labels), although one label depicted a suffering
Mask and Red Coffin also failed to discourage wanting to smoke                                    person and a child.
e18                                                                                     Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645
                                                                                                                                              Research paper

Figure 1 The eight graphic warning                         (a)                                                Fear-Related Reactions
labels with the greatest impact on:                                                        Notata/1                                           Extremely
(A) fear of harms and (B) feeling                                                                         2            3       4          5       6                           ::::r,
discouraged from wanting to smoke.
                                                                       Deathly Ill Woman                                                                                      i
                                                                                               ~                                                                              "C
                                                                                                                                                                               C
                                                                 Cancerous Lesion on Lip                                                                                      !:[
                                                                                               ~                                                                              iii'
                                                                 Healthy/Diseased Lungs                                                                                       ::r
                                                                                                                                                                              CD
                                                                                                                                                      11 Text   Label         a.
                                                                            Hole in Throat                                                                                    Ill
                                                                                                                                                      11 Graphic   Label      (/)

                                                            Oxygen Mask on Man's Face                                                                                         ......
                                                                                                                                                                              9......
                                                                  Man with Chest Staples                                                                                      ......
                                                                                                                                                                              (,)
                                                                                                                                                                              0)
                                                                                   Toe Tag                                                                                    ;::;:
                                                                                                                                                                              0
                                                                         Smoke at Toddler                                                                                     C"
                                                                                                                                                                              Ill
                                                                                                                                                                              §
                                                           (b)                                 Feeling Discouraged from Wanting to Smoke                                      8
                                                                                                                                                                              3.
                                                                                           Not at All   A Little Bit   Somewhat    Quite a Bit Very Much                      a
                                                                                                              2            3          4           5
                                                                                                                                                                              iG
                                                                                                                                                                              0
                                                                                                                                                                              ......
                                                                       Deathly Ill Woman                                                                                      "'5l
                                                                                                                                                                              ~
                                                                 Cancerous Lesion on Lip
                                                                 Healthy/Diseased Lungs                                                                                       01
                                                                                                                                                                              0
                                                                                                                                                      •Text Label             :J
                                                                            Hole in Throat
                                                            Oxygen Mask on Man's Face
                                                                                                                                                      • Graphic Label         "')>
                                                                                                                                                                              0)


                                                                                                                                                                              "C
                                                                  Man with Chest Staples                                                                                      :2:
                                                                                   Toe Tag
                                                                         Smoke at Toddler



   With the exception of Man in 'I Quit' T-Shirt, the labels that                    discouragement for both young adult smokers and non-smokers,
the FDA selected were more effective than the text-only labels                       but the effects were enerall stron er for non-smokers. Third
in discouraging respondents from smoking. Five of these labels
had the largest effects of those within their respective warning
categories.
   Analyses revealed substantial differences between non-
smokers and smokers in their reports of feeling discouraged
from smoking in response to the labels. Non-smokers reported
relatively greater discouragement in response to all labels. None
of the LabelxSmoking Status interaction effects reached statis-
tical significance.
   Evaluations of the average effect sizes for labels within the                        These results complement findings from two recent evalua-
image theme categories revealed that the image theme that most                       tions of the 36 proposed warning labels, indicating that many
discouraged smoking was diseased body parts (average rt~=0.36),                      labels elicited stronger emotions or were perceived as more
followed by suffering or dead people (average rt~=0.14), children                    effective relative to text-only labels. 16 34 Similar to Nonnemaker
or babies (average rt~=0.11) and medical equipment (average                          and colleagues, 34 we also found no evidence that the graphic
rt~=0.08). Image themes with the smallest effect sizes were                          labels in the warning category, 'Quitting smoking now greatly
unpleasant smoking experiences (average rt~=0.05), art graphics                      reduces serious risk to your health,' affects emotional reactions
(average rt~=0.05) and metaphors (average rt~=0.04).                                 and smoking motivations, and we found that the Woman
                                                                                     Blowing Bubble image decreases motivations to not smoke.
DISCUSSION                                                                           Hammond and colleagues 16 also identified elements associated
Three key findings emerged from this study of the effects of the                     with greater perceived effectiveness, including graphic images of
proposed graphic warning labels. First, the 36 proposed labels                       disease or suffering as well as real people (vs comic book
were easily understood, and many had greater effects than                            figures), a quitline number (vs no number), full colour (vs black
text-only labels on fear-related reactions and smoking motiva-                       and white) and personal information (eg, the sufferer's name
tions, including all but one of the nine labels that the FDA                         and narrative).
finally selected. Overall, 69% of them induced relatively greater                       The present study differs from the prior studies in several
fear-related reactions about the health consequences of smoking                      ways. First, the prior studies included smokers (all ages), and
and 61 % induced relatively greater discouragement from                              either non-smokers ages 16-18 or susceptible non-smokers ages
wanting to smoke. Second, the graphic warning labels compared                        13-17. In contrast, this study included the vulnerable and large
with text-only labels induced greater fear-related reactions and                     group of young adult non-smokers. Our findings add new
Cameron LD, et al. Tob Control 2015;24:e 14-e22. doi: 10.1136/tobaccocontrol-2012-050645                                                                                e19
 Research paper                                                                                                                                                                      -t
                                                                                                                                                                                     0
                                                                                                                                                                                     O"
                                                                                                                                                                                     (')
 Table 4 i Feeling discouraged from Wanting to smoke in respons~ to graphic versus text Warning labels for non-smokers (n=195) and smokers                                           0
                                                                                                                                                                                     ~
 (n=113)                                                                                                                                                                             g_
                                                                                                                                                                                     ::!I
                                                                             Tl!/\::' ,:,:=::\/>·=·                                                            Smoker status
                                                                             ... Text label                                    Non-smokers     Smokers
                                                                                                                                                               effect                ie.
                                                                                                                                                                                     "O
                                                                                                                                                                                      C
 Label                                                                           M{SO)                F                     .. ~ (SD)          M(SO)                                 !2::
                                                                                                                                                                                     cii'
                                                                                                                                                                                     :::T
 Cigarettes are Addictive                                                                                                                                                            CD
                                                                                                                                                                                     a.
   Hole in Throat                        D                  3.97 (1.26)          2.74 (1.36)          128.61 "**     0.48   3.84 (1.04)        2.52 (1.30)     61.01°•        0.30   Ill
                                                                                                                                                                                     en
   Cigarette Injection                   M,A                3.22 (f.46)          2,74 (1 ..36)         21;91 ...     0.14   3,50(1.22)         2.oa (U6)       56.20***       0.28    _.
      Red !'tippet                       M,A                2.72 (1.38)          2.45 (1.30)            7.03**     . 0.05   3.06 (1.32) ..     1.86 (1.01)     46.39***       0.25   9_.
                                                            2.54 (1,34)                                                     2.96 (1.31)        1.80 (0,98)     42.21 ...              _.
      Woman in Rain                      U                                       2.45 (1.30)            0.66        0.00                                                      0.23   w
· Tobacco ~l)l~ke ean ~ami YC1ufthHdre11 •                                                                                                                                           CJ)
                                                                                                                                                                                     ;:;,
                                                                                                                                                               45.00°•···            0
      Smoke Approaching Baby .           C                  3.86 (1.36)          3.31 (1.36)           23;58"0
                                                                                                                    0.15    4.05 (1.04)        2.78 (1.47)                    0.25   g
   Smoke;nB~y                                               3.84 (1.32)          3.31!1.36)            24.61 ...    0.15    4.02 (1.07)        2.81 (1.41)    . 42.20°*       0.23
   Girl with Oxygen Mask                                   .3.64 (1.34)          3.31036)              10.36**      O.o7    .3.94(1.07)        2.69 (1.41)
                                                                                                                                                                                     §
   Smoke at Toddler                                         3.64 (1.46)       •.. 3.1}(1.38)           34,23***     0.20    3.80 (1.26) .      2.72 {1.40)      28.91••·  0.17       8
   Girl Crying                       c,s                    .3,3P(1,48)                                 2.76        0.02    3.66 (1.30)        2.53 (1.34)    · 34.52°* . 0.20       ~
   Child Lettering                   A                      3.o!i{tsz) ·······••• 3.13 oJst
                                                                                  ~,13(1.38)            0.11        0.00    3.57 {1.34)        2.43{1.35)       28.60°*   0.17       iG
                                                                                                                                                                                     0_.
 Cigarettes Cause Fatal Lung Disease                                                                                                                                                 N
                                                                                                                                                                                     ~
   Healthy/Diseased Lungs            D                      3.92 (t.20)          2.99 (t.27)           8S.97***     0,39    3.81 (1.12)        2.88 {1.20)     28.58***       0.17
   Toe Tag                           s                      3.70 (J.33)          3.23 (1.3SJ           27.M*"•      0.17    3.90 {1.11)        2.71 {1.37)     40.46***       0.23
   Lungs Full of Cigarettes          M                      3.45 (1.34)          3.23 (1.35)            5.13*       0.04    3.81 (1.14)        2.55 {1.29)     44.33•--       0.24   ~
                                                                                                                                                                                     01
   Doctor with X•Ray                                        3.ot0,31L            2.99 (1.27)            1,13        O.ot    3.46 (1.23)        2.38 {1.11)     35,34••·       0.21   0
                                                                                                                                                                                     ::J
 Cigarettes Cause Cancer                                                                                                                                                             N
   Deathly Ill Woman                 s                      4.29 (1.06)          3.30 (1.41)           97.21***     0.41    4.16 (0.97)        3.16 (1.38)     35,34••·       0.20
                                                                                                                                                                                     CJ)
                                                                                                                                                                                     )>
      Cancer9us Lesicm 9.~ lip.. . ·                        4. 11 (1.13)         3.04 (1 ..39)         89.46***     0.39    4.00 (1.13)        2.93 (1.17)     45.45°*        0.25
                                                            3.48(1,44)           3.30 (1.41}                                3.85(U8)           2.59(1.46)      37.26* ..      0.22
                                                                                                                                                                                     ~
      White Cigarette Dorning                                                                           3.17        0.02                                                             N
      Red Cigarette Burning              A                  3.33 (1.33)          3.04 (1.39)            9.99**      0.07    3.62 (1.31)        2.53 (1.16)     34.38***       0.20   _.
                                                                                                                                                                                     0

 Cigarettes Cause Strpkes and. Heart Disease                                                                                                                                         ~
                                                                                                                                                                                     0
      Oxygen Mask ori M~n•s Fati         s,I:               3.63 (1.34)          3.03 (1.32)           35_04•--     0.20    3.80 (1.17)        2.64 (1.24)     42.osu•        0.23   ·O
      Hand With Oxygen Mask              E                  3.35 (1.38)          3.22 (1.37)            2.49        0.02    3.75 (1.15)        2.49(1.35)      41.35***       0.23   ~
      Man itj l>ahi•Hand on Chest ···    S                  3.25 {1.34)          3.03(1.32)             8,26**     .0.06    3.60 (1,24) ...    t48 (1,15)      38.10***       0.22   ~
                                                                                                                                                                                     a.
      Red lightening with Heart          A                  3.15 (1.38)          3.22 (1.37)            0.61        0.00    3.67 (1.16)        2.39 (1.32)     38.69***       0.22
                                                                                                                                                                                     ~
 Smoking During Pregnancy Can .Harm Your Baby
   Baby in Incubator                 C,A,S;E            3.54 {1.51)              3.21 (1.48)           12.20***     0.08    3.74 (1.36)        2.79 (1.52)     17.69*   0
                                                                                                                                                                              0.11   a
                                                                                                                                                                                     3
   Pacifier in Ashtray               M                  3.68 (1.42)              3.46 (1.36)            3.52        0.02    4.09 (1.04)        2.67 (1.46)     51.78***       0.27   :::T
                                                                                                                                                                                     ::+
 Smoking Can Kill You                                                                                                                                                                "O
   Man wilh Chest Staples            S,P               ·3.81(l.36)                 3.32 (1.43)         21.40•··     0.17    4.07(1.14)         2.69 (1.39)     52.67'*•'·     0.28
                                                                                                                                                                                     ~
   Red Coffin with Body              A                  3.47 (f.43)··       .•·••· 3.32(1.43)·          2.38        0.02    3.94 (1.16)        2.45 (1.36)     55.26* ..      0.29   g
   Man in Casket                     s                  3.33(f.46)                 2.98(1.41)          16.08***     0.11    3,68(1.35)         2.45 (1.24)     36.42***•      0.21   §
   Cigarettes=RIP                    A             .    3.05 (1.42)                2.98 (1.41)          0.14        0.00    3.61 (1.33)        2.17 (1.10)     53.03***       0.28
                                                                                                                                                                                     8
 Tobacco Smoke causes Fatal Lung Disease in Non-smokers                                                                                                                              ~
   Graveyard                         M                  3.55JM1L                 3.15(1,SO)            12.53***     0.08    3.89 (1.20)        2.46 (1.42)     51.74***       0.27   ~
   Man.. Smoke at Woman              U                  3.52 O;~s)               3,1s (1;50)           16.24***     0.10    U7{1.16l           2.43 (1.44)     47.99***       0.26   O"

   Woman Crying                      S                  3.44 (1.39)              3.15 (1.50}            8.63**      0.06    3.85 (1.17)        236 (1.41)      53.57***       0.28   ~-
                                                                                                                                                                                     (')
                                                                                                                                                                                     0
   Woman Smoke at Man                U                  3.03 (1.43)              2.95{1.40}             0.39        0.00    3.55 (1.36)        2.20 (1.08)     48.60***       0.26   3
                                                                                                                                                                                     ._
   Man ttallds Up And Smoke          U                  3.02 (t47)               2.95 (1.40)            0.06        0.00    3.57 (1.32)        2.14 (1.12)     58.47***       0.30   0
                                                                                                                                                                                     ::J
 Quitting Smoking Now Greatly Reduces Serious Risk to Health
   Cigarettes in Toilet Bowl         M                   2,69 (1,40)             2.71 (1.39)            0,21       . 0.00    3.13 {1.36)       2.03 (1.20)     25,72*..,.     0.16   ~
   Man in 'I Quit' T-Sliirt          M                   2.47(UO)                2.51 (1.26)            031          0.00    2.83 (1.32)       1.98 (1.01)     21.26***.      0.13   -6"~
   Woman Slowing Bubble              M                   2.13 (1.24)             2.51 (1.26)           15.03***      0.10    2.63 (1.34)       1.84 (0.92)     20.59***       0.13
   Respon5e scale ranged from 1 (not at all) to S(~        1111age ~es: A ait'.!ltaphla; C. child/baby: D, diseased body pan; E, medkal equipment; M, metaphor; S, suffering or
   dead person; U, unpleasant smoking experience. TJp=Pt    ion of r~rlance explained. The labels selected by !fie food and Drug Administration In June 2011 appear In bold.
   •p<0.os,•·p<0.01 ....p<0.001.



information that the warning label effects extend to non-                                        viewed multiple labels, and this experience may reflect the
smokers and even have stronger effects on fear-related reactions                                 exposure to multiple (although potentially not as many) labels
and discouragement from smoking for non-smokers than for                                         that community members will have when the labels are imple-
smokers. Nonnnemaker and colleagues used a between-subjects                                      mented and disseminated through media. Nonnemaker and col-
design in which each participant viewed only one label, which                                    leagues also assessed general quit intentions (eg, 'How likely do
enabled them to test the effects of each label on intentions to                                  you think it is that you will try to quit smoking within the next
quit or to start smoking. Participants in the present study                                      30 days?'), whereas this study focused specifically on how the
e20                                                                                  Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136ltobaccocontrol-2012-050645
                                                                                                                              Research paper
labels affected motivations to not smoke. This distinction is                      effect sizes and inconsistent patterns, should be interpreted with
important given that the previous study did not obtain evidence                    caution. The general absence of significant interaction effects
that the warning labels had much impact on smoking intentions;                     suggests that the labels' main effects tend to be comparable for
only three labels had reliable effects on smoking intentions for                   young adult smokers and non-smokers.
one of their subsamples, and those effects were small. In con-                        At the time of writing, the implementation of the labels was
trast, we found reliable and typically medium or large effects of                  blocked by ongoing litigation (R.J. Reynolds Tobacco Co. vs U.S.
the labels in discouraging respondents from wanting to smoke,                      FDA, No. 11-1482 (D.D.C.), on appeal, No. 11-5332 (D.C.
suggesting that the labels may influence immediate smoking                         Cir.). The original court decision found that requiring tobacco
motivations.                                                                       companies to display the labels violated their right to free
   Finally, our study added complementary evidence to findings                     speech. The ruling was upheld on appeal, and the FDA subse-          ......
from the previous studies .in that we compared the graphic                         quently petitioned for its review by a large panel of judges. This   9
                                                                                                                                                        ......
                                                                                                                                                        ......
labels to text-only labels that were similar in size and the use of                litigation underscores the continuing need for research on the
                                                                                                                                                        ~
red, black and white colour fonts in order to provide a strong                     effects of the proposed warning labels and other graphic labels      ~
                                                                                                                                                        0
test of the relative effects of the graphic images. The FCTC calls                 on knowledge and appreciation of the health consequences of          g
for the implementation of large warning labels on tobacco pro-                     smoking and on decisions to initiate, continue or quit smoking.      §
ducts, and the present findings support the use of the graphic                     This research also continues to inform the decisions of other
images over large, text only labels. Nonnemaker and colleagues                     countries regarding the implementation of graphic warnings as
                                                                                                                                                        8
                                                                                                                                                        ~
                           0



provided complementary evidence on the size of proposed                            well as the development and selection of specific warnings.
labels' effects on emotional responses relative to text-only state-                   In conclusion, the present findings indicate that, for young      ~
                                                                                                                                                        0
ments in the size and font of current labels.                                      adult smokers and non-smokers, many of the proposed warning          ......
                                                                                                                                                        NI
   Several aspects of the study warrant comment. While the                         labels were easy to understand, enhanced fear-related reactions      0
                                                                                                                                                        01

                                                                                                                                                        ~
study sample included young adults from across the USA,                            about the health consequences of smoking and discouraged
recruitment through university-based distribution lists and                        them from wanting to smoke. The findings point to the types of       01
MTurk means that the generalisability of the findings remains to                   images that may have the greatest effects in discouraging            0
                                                                                                                                                        ::,
be established. Use of these recruitment methods was necessary                     smoking: those with photographs of diseased body parts, suffer-      N
                                                                                                                                                        0)
given the time constraints created by the need to complete the                     ing people, dead people, children and babies. The study also
survey before the FDA selected the final set of labels and                         identified images least likely to influence smoking motivations:     i
                                                                                                                                                        ~
announced them to the nation. MTurk has been found to yield                        those with art graphics, metaphors or unpleasant smoking             N
                                                                                                                                                        0
high-quality data, as reflected by such indicators as high-scale                   experiences. These findings can be useful in guiding the devel-      ......
                                                                                                                                                        ~
reliabilities that are comparable to those obtained through more                   opment of new labels in the future. The Family Smoking               CJ
traditional methods, 38 and it provided a diverse sample of                        Prevention and Tobacco Control Act permits changes in the
young adults. Further research is needed to evaluate the effects                   labels if they promote greater appreciation of the risks asso-       ~
                                                                                                                                                        0
of the labels for those communities not well-represented by this                   ciated with smoking and reduce habituation to the warning            Dl
                                                                                                                                                        C.
sample, particularly Hispanics and Latinos and those without                       labels that are in use. Further research could use larger samples    (D
                                                                                                                                                        C.
high school diplomas.
   The study utilised a heterogeneous sample of young adults
                                                                                   of warning labels to provide sufficient power to test for the
                                                                                   independent associations of the image themes with the variance
                                                                                                                                                        a3
ages 18-30, and it is possible that some subgroups could react                     in reactions accounted for by the graphic label effects. This        ::::r
                                                                                                                                                        :=i:
differently to the graphic warning labels. For example, non-                       research can also evaluate differences in use of images within a     "C
                                                                                                                                                        :::;:;
smokers at the older end of the spectrum may be less likely than                   warning category, such as the relative influences of an image of     a
younger non-smokers to initiate smoking in the future. 39                          a child or baby versus an adult in labels about the consequences     g
Although analyses revealed no age differences in immediate                                                                                              §
worry and motivational reactions to the labels, warning labels                                                                                          8
discouraging smoking may, nevertheless, have less impact on                                                                                             a
smoking initiation rates for older non-smokers than for younger                          What this paper adds                                           Q_
                                                                                                                                                        0-
non-smokers. Further studies utilising larger samples and add-
itional measures of subsequent smoking behaviour are needed to
                                                                                                                                                        ~-
examine age-related differences in immediate and longer term
                                                                                                                                                        8
                                                                                                                                                        ~
emotional, motivational and behavioural reactions to the labels.                                                                                        0
                                                                                                                                                        ::,
   One limitation is that participants viewed the warning labels
on computers rather than in tactile, real-world settings.                                                                                               ~
                                                                                                                                                        )>
Interacting with tobacco warnings in naturalistic settings might                                                                                        "C
                                                                                                                                                        2
lead to different (potentially increased) effects on fear-related                                                                                       N
                                                                                                                                                        0
reactions and discouragement from smoking. Although the use                                                                                             ......
                                                                                                                                                        co
of multiple comparisons increases the risk of Type 1 error, the
many large effect sizes and highly consistent patterns for the                                                                                          ~
                                                                                                                                                        (C
Label and Smoking Status main effects suggest that they are not                                                                                         C
                                                                                                                                                        (D
due to chance. We split the graphic labels into two sets to                                                                                             ~
reduce participant burden, leaving open the possibility that the                                                                                        ""O
other warnings in each set may have differentially influenced
how each warning was rated. The random orderings should
have minimised these effects and no set effects were observed
for the text-only labels, but an alternative approach would be to
                                                                                                                                                        I
                                                                                                                                                        ~
randomise participants to 18 of the 36 labels. The few                                                                                                  8
                                                                                                                                                        -c
LabelxSmoking Status interaction effects, which had small                                                                                               '<
                                                                                                                                                        ::::!.
                                                                                                                                                        (C
Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645                                                           e21    ~
 Research paper                                                                                                                                                                             -I
                                                                                                                                                                                            0
                                                                                                                                                                                            C"
                                                                                                                                                                                            (")
of secondhand smoke. Continued research is needed to further                                   17   Hammond D, Thrasher J, Reid JL, et al. Perceived effectiveness of pictorial health      0
delineate the types of graphic images that have the greatest                                        warnings among Mexican youth and adults: a population-level intervention with           a
impact on risk perceptions and smoking motivations.
                                                                                                    potential to reduce tobacco-related inequities. Cancer Causes Control
                                                                                                    2012;23:57-67.
                                                                                                                                                                                            ~
                                                                                                                                                                                            :::n
                                                                                               18   Peters E, Romer D, Slavic P, et al. The impact and acceptability of Canadian-style
Acknowledgements We thank Jana Dagenbach, Benjamin Manifold, Cara
                                                                                                    cigarette warning labels among U.S. smokers and nonsmokers. Nicotine Tob Res
                                                                                                                                                                                            ii
Arizmendi, Timothy Brunelle, and Ashley Mogul for their valuable assistance with                                                                                                            "O
                                                                                                    2007;9:473-81.                                                                           C
the survey development and data collection.
                                                                                               19   Schneider S, Gadinger M, Fischer A. Does the effect go up in smoke? A randomized
                                                                                                                                                                                            !2:
                                                                                                                                                                                            iii"
Contributors LDC, JKP and NTB all contributed to the study conceptualisation and                    controlled trial of pictorial warnings on cigarette packaging. Patient Educ Couns       -:::r
                                                                                                                                                                                            CD
design. LDC managed the project, conducted the analyses and led the manuscript                      2012;86:77-83.                                                                          C.
preparation. LDC, JKP and NTB all contributed to the writing of the manuscript.                20   Thrasher JF, Arillo-Santillan E, Villalobos V, et al. Can cigarette package warning     Ill
                                                                                                                                                                                            en
Funding Supported in part by the Cancer Control Education Program at the UNC                        labels address smoking-related health disparities? Field experiments among Mexican      ......
                                                                                                    smokers to assess the impact of textual content. Cancer Causes Control                  9
                                                                                                                                                                                            ......
Lineberger Comprehensive Cancer Center (R25 CA57726). The opinions expressed in
this paper are those of the authors and do not necessarily represent those of the
                                                                                                    2012;23:69-80.                                                                          ......
                                                                                                                                                                                            (..,)
                                                                                               21   Arnett JJ. Optimistic bias in adolescent and adult smokers and nonsmokers. Addict       0)
funders.                                                                                                                                                                                    ;::;,
                                                                                                    Behav 2000;25:625-32.                                                                   0
Competing interests None.                                                                      22   Choi WS, Harris KJ, Okuyemi K, et al. Predictors of smoking initiation among            C"
                                                                                                                                                                                            Ill
                                                                                                    college-bound high school students. Ann Behav Med 2003;26:69-74.
Ethics approval University of North Carolina, Chapel Hill.
                                                                                               23   Substance Abuse and Mental Health Services Administration. Results from the 2008        §
Provenance and peer review Not commissioned; internally peer reviewed.                              National Survey on Drug Use and Health: National Findings. Rockville, MD: Office        8
Data sharing statement The data presented in this article will be made available                    of Applied Studies, NSDUH Series H-36, HHS Publication No. SMA 09-4434, 2009.           a
on Dryad. The data set will not include any additional, unpublished data from the                   http://www.oas.samhsa.govlnsduhl2k8nsduhl2k8Resu1ts.cfm (accessed 15 Jun                a
                                                                                                    2012),                                                                                  i(;
study.                                                                                                                                                                                      0
                                                                                               24   Tercyak KP, Rodriguez D, Audrain-McGovern J. High school seniors' smoking               ......
                                                                                                                                                                                            N
                                                                                                    initiation and progression 1 year after graduation. Am J Public Health                   I
                                                                                                                                                                                            0
REFERENCES                                                                                          2007;97: 1397-8.                                                                        c.n
      Mokdad AH, Marks JS, Stroup DF, et al. Actual causes of death in the United
      States, 2000. JAMA 2004;291:1234-45.
                                                                                               25   Freedman KS, Nelson NM, Feldman LL Smoking initiation among young adults in
                                                                                                    the United States and Canada, 1998-2010: a systematic review. Prev Chronic Dis          ~
                                                                                                                                                                                            c.n
 2    World Health Organization. WHO report on the global tobacco epidemic, 2011:                   2012;9:110037.                                                                          0
                                                                                                                                                                                            ::J
      warning about the dangers of tobacco. WHO Report, 2011.                                  26   National Center for Health Statistics. National Health Interview Survey, Atlanta, GA:
                                                                                                                                                                                            N
 3    World Health Organization. WHO framework convention on tobacco control.                       U.S. Centers for Disease Control and Prevention, 2009. http://www.cdc.gov1nchsl         0)
      Geneva, Switzerland: World Health Organization, 2003.                                         nhis.htm (accessed 12 Nov 2012).                                                        )>
 4    Hammond D. Evidence review. In: Tobacco labeling and packaging toolkit, 2012.            27   Paynter J, Edwards R. The impact of tobacco promotion at the point of sale: a           ~
      http://www.tobaccolabels.ca/toolkit (accessed 15 Jun 2012).                                   systematic review. Nicotine Tob Res 2009;11:25-35.                                      N
                                                                                                                                                                                            0
 5    Leventhal H, Brissette I, Leventhal EA. The common-sense model of self-regulation        28   Cameron LD. Illness risk representations and motivations to engage in protective        ......
      of health and illness. In: Cameron LD, Leventhal H, eds. The self-regulation of               behavior: the case of skin cancer risk. Psycho/ Health 2008;23:91-112.                  ~
      health and illness behaviour. London, UK: Routledge, 2003:42-65.                         29   Cameron LD, Williams B, Humphris G. Getting graphic: do graphic warning labels          0

                                                                                                                                                                                            ~
 6    Witte K. Putting the fear back into fear appeals: the extended parallel process               discourage smoking in young adults? Paper presented at the Annual Meeting of the
      model. Commun Monogr 1992;59:329-49.                                                          Society for Social and Personality Psychology; 2012 January; San Diego, California.
 7    McGuire WJ. Theoretical foundations of campaigns. In: Rice R, Paisley W Public           30   Kang Y, Cappella JN, Strasser AA, et al. The effect of smoking cues in antismoking      0
                                                                                                                                                                                            Ill
      Communication Campaigns, Newbury Park, CA: Sage, 1989:43-65.                                  advertisements on smoking urge and psychophysiological reactions. Nicotine Tob          C.
                                                                                                                                                                                            CD
 8    Wogalter MS, Conzola VC, Smith-Jackson TL Research-based guidelines for warning               Res 2009;11 :254-61.                                                                    C.


 9
      design and evaluation. Appl Ergon 2002;33:219-30.
      Cameron LD, Chan CKY. Designing health communications: harnessing the power
                                                                                               31   U.S. Food and Drug Administration. Proposed cigarette health warning images,
                                                                                                    2010. http:llwww.fda.gov/TobaccoProd uctslLa belinglLabelingl
                                                                                                                                                                                            a
                                                                                                                                                                                            3
      of affect, imagery, and self-regulation. Soc Personal Psycho/ Compass                         CigaretteWarningLabels/default.htm (accessed 15 Jun 2012).                              -:::r
      2008;2:262-282.                                                                                                                                                                       ::i:
                                                                                               32   Centers for Disease Control and Prevention. Health behaviors of adults: United          "O
10    Stacy AW, Ames SL, Knowlton BJ. Neurologically plausible distinctions in cognition            States, 2005-2007, 2010. http://www.cdc.gov/nchsldata/serieslsr_ 1Olsrl 0_245.pdf       ::::::
      relevant to drug use etiology and prevention. Subst Use Misuse                                (accessed 10 Nov 2012).                                                                 a
                                                                                                                                                                                            C"
      2004;39:1571-623.                                                                        33   Brown SL, Smith Z. The inhibitory effect of a distressing anti-smoking message on       Ill
11    Witte K, Allen M. A meta-analysis of fear appeals: implications for effective public          risk perceptions in smokers. Psycho/ Health 2007;22:255-68.                             §
      health campaigns. Health Educ Behav 2000;27:608-32.                                      34   Nonnemaker J, Farrelly M, Kamyab K, et al. Experimental study of graphic cigarette
12    Hammond D. Health warning messages on tobacco products: A review. Tob Control                 warning labels. Rockville, MD: Center for Tobacco Products, Food and Drug               8
      2011;20:327-37.                                                                               Administration, 2010. Contract No. HHSF-223-2009-10135G.
                                                                                                                                                                                            a
13    Hammond D, Fong GT, McDonald PW, et al. Impact of the graphic Canadian                   35   Keller PA, Block LG. Increasing the persuasiveness of fear appeals: the effect of       ~
                                                                                                                                                                                            C"
      warning labels on adult smoking behavior. Tob Control 2003;12:391-5.                          arousal and elaboration. J Consumer Res 1996;22:448-59.
14    Hammond D, Fong GT, McDonald PW, et al. Graphic Canadian cigarette warning               36   Kees J, Burton S, Andrews JC, et al. Understanding how graphic pictorial warnings
                                                                                                                                                                                            ~-
      labels and adverse outcomes: evidence from Canadian smokers. Am J Public Health               work on cigarette packaging. J Public Policy Marketing 2010;29:265-76.                  83
15
      2004;94: 1442-5.
      Berg CJ, Thrasher JF, Westmaas JL, et al. College student reactions to health
                                                                                               37   Privitera GJ. Statistics for the behavioral sciences. Thousand Oaks, CA: Sage
                                                                                                    Publications, 2012.
                                                                                                                                                                                            --
                                                                                                                                                                                            0
                                                                                                                                                                                            ::J
      warning labels: sociodemographic and psychosocial factors related to perceived           38   Buhrmeister M, Kwang T, Gosling SD. Amazon's Mechanical Turk: a new source of
      effectiveness of different approaches. Prev Med 2012;53:427-30.                               inexpensive, yet high-quality data? Perspect Psycho/ Sci 2011;6:3-5.                    ~
                                                                                                                                                                                            )>
16    Hammond D, Reid JL, Driezen P, et al. Pictorial health warnings on cigarette packs       39   U.S. Department of Health and Human Services. Preventing tobacco use among
      in the United States: an experimental evaluation of the proposed FDA warnings.                youth and young adults: report of the Surgeon General. Rockville, MD: Office of the     ~
      Nicotine Tob Res 2013;1:93-102.                                                               Surgeon General, 2012.                                                                  N
                                                                                                                                                                                            0
                                                                                                                                                                                            ......
                                                                                                                                                                                            (0

                                                                                                                                                                                            ~
                                                                                                                                                                                            (Q
                                                                                                                                                                                            C
                                                                                                                                                                                            CD
                                                                                                                                                                                            ~
                                                                                                                                                                                            7J



                                                                                                                                                                                            I
                                                                                                                                                                                            ~
                                                                                                                                                                                            8
                                                                                                                                                                                            "O
                                                                                                                                                                                            '<
                                                                                                                                                                                            ::::!.
                                                                                                                                                                                            (Q

e22                                                                                    Cameron LD, et al. Tob Control 2015;24:e14-e22. doi:10.1136/tobaccocontrol-2012-050645               ~
Drovandi et al. Systematic Reviews      (2019) 8:25
https://doi.org/10.1186/s 13643-018-0933-0
                                                                                                                             Systematic Reviews



A systematic review of the perceptions of
adolescents on graphic health warnings
and plain packaging of cigarettes
Aaron Drovandi', Peta-Ann Teague, Beverley Glass and Bunmi Malau-Aduli



  Abstract
  Background: Graphic health warnings on tobacco packaging and the plain packaging of tobacco products are key
  tobacco control interventions. This systematic review investigates the perceptions of adolescents towards these
  packaging interventions.
  Methods: Published, original-research, English-language articles from 1 January 2000 to 1 September 2017 were
  identified through a systematic literature search of the PubMed, Cl NAHL, PsyclNFO, Web of Science, and Scopus
  databases. Articles describing investigations into the perceptions of adolescents aged 11 to 19 years towards
  graphic health warnings and/or plain-packaged cigarettes were included in this review.
  Results: Nineteen articles, involving 15,935 adolescent participants, of which 72.85% were non-smokers or ex-
  smokers and 27.15% occasional or daily smokers, met the eligibility criteria. Graphic health warnings were perceived
  as more effective than text-only warnings, with warnings depicting lung cancer, and oral diseases being perceived
  as particularly effective. Health warnings increased viewer fear, anxiety, shock, and guilt and were considered
  effective in preventing non-smokers from experimenting with tobacco and prompting current smokers to quit.
  Plain packaging reduced the attractiveness and other positive attributes of cigarette packaging, with darker colours
  found to be the most effective. When used in combination, plain packaging increased the visibility of graphic
  health warnings, with participants also perceiving them as having an increased tar content and having more
  serious health risks, and increased thoughts of quitting amongst smokers.
  Conclusions: Graphic health warnings and plain packaging appear to increase adolescent awareness of the
  dangers of tobacco use. Further research into the most effective warnings to use in combination with plain
  packaging is needed to ensure the greatest reduction in tobacco use and prevent tobacco-attributable morbidity
  and mortality in this vulnerable population.
  Keywords: Tobacco control, Public health, Youth, Health literacy


Background                                                                                exposure to carcinogenic constituents over the lifetime
Tobacco use continues to be a major contributor to glo-                                   of a smoker [3, 4]. Therefore, initial tobacco experimen-
bal morbidity and mortality, being responsible for an es-                                 tation and the development of nicotine addiction during
timated 7 million deaths per year, and the attributable                                   the formative years when the brain is still maturing is
cause of death for over half of persistent tobacco users                                  linked not only to more significant risks to long-term
[l, 2]. Multiple forms of cancer and cardiovascular and                                   health, productivity, and life expectancy, but also to a
respiratory diseases are the adverse outcomes of greatest                                 greater tendency to continue the addiction into adult-
concern, with their risk and severity being influenced by                                 hood [5, 6]. Physiological and sociological differences to
individual patient factors, alongside the cumulative                                      adult populations increase the likelihood of addiction,
                                                                                          where adolescents can experience significant peer pres-
• Correspondence: aaron.drovandi@jcu.edu.au
                                                                                          sure to experiment with drugs such as tobacco, which
College of Medicine and Dentistry, James Cook University, Building 047,
Pharmacy, 1 James Cook Drive, Townsville, QLD 4810, Australia




             BMC                        © The Author(s). 2019        Open Access This article is distributed under the terms of the Creative Commons Attribution 4.0
                                        International License (tirtp:/tcrea.tivecornrnons.crg/licen~Ps/by/4.0/), which permits unrestricted use, distribution, and
                                        reproduction in any medium, provided you give appropriate credit to the original author(s) and the source, provide a link to
                                        the Creative Commons license, and indicate if changes were made. The Creative Commons Public Domain Dedication waiver
                                        (ht.tp://crf:-":~nivr:.•cornrnons.org/publicdomoin/zero/1,0/) applies to the data made available in this article, unless otherwise stated.
Drovandi et al. Systematic Reviews   (2019) 8:25                                                              Page 2 of 15




contributes to the majority of active adult smokers ha-       amongst this vulnerable population. We had significant
ving started smoking during their teenage years [7, 8].       interest in identifying how younger persons perceive to-
  This issue is compounded by a long history of tobacco       bacco use as a measure of social standing, the potential
industry marketing tactics targeting adolescents and          for harm caused by tobacco use, and how these percep-
young adults in preference over older adults, as they are     tions were influenced by the packaging of tobacco prod-
vital to the survival of the industry as the next 'gener-     ucts. This review aimed to answer the question: How
ation' of smokers [9-12]. Whilst tobacco manufacturers        does tobacco packaging and labelling influence adoles-
have insisted that their packaging and other marketing        cents' perceptions of tobacco products?
techniques are meant only to retain brand loyalty
amongst adult smokers, internal tobacco manufacturer          Methods
documents show otherwise [9-12]. These targeted mar-          This review was conducted as part of a larger research
keting strategies are the product of decades of research      project, using a protocol that is not currently published.
into attractive colours, shapes, logos, and descriptors       The PRISMA (Preferred Reporting Items for Systematic
meant to appeal to and attract adolescents and young          Reviews and Meta-Analyses) guidelines were used as a
adults, and create brand loyalty early in the life of a       reporting guide for this systematic review [23] (see
smoker [9-14]. The use of attractive packaging, filters,      Additional file 1).
and variant descriptors such as 'light; 'mild; and 'smooth'
have been shown to create misconceptions amongst both         Eligibility criteria
smokers and non-smokers on the relative safety of differ-     Eligible articles were those that gathered the
ent cigarette brands and variants within brands [9-11].       self-reported perceptions of adolescents towards
   In response to these marketing strategies, and to curb     cigarette packaging which were either plain-packaged,
the use of tobacco amongst adolescents, there have been       displayed graphic health warnings, or both. These per-
a range of interventions and programs implemented, in-        ceptions include any reported measure relating to per-
cluding tax increases, banned point-of-sale advertising,      ceived risks and attractiveness of packaging, as well as
mass media campaigns, and school- and parental-based          perceptions of the packs themselves, or smokers who
educational programs. As part of the World Health Or-         use the packs. For this review, the relevant adolescent
ganization's Framework Convention on Tobacco Control          age was considered as being between the ages of 11 and
(FCTC), articles 11 and 13 relate to the packaging and        19 years old. This is the general age range of adolescents
labelling of tobacco products, and tobacco advertising,       enrolled in middle school and high school, and where
promotion, and sponsorship respectively [15]. These aim       the use of tobacco generally becomes of concern within
to guide FCTC signatories in removing misleading im-          educational systems. Original-research articles published
pressions created by tobacco marketing, advertising, and      between 1 January 2000 and 1 September 2017, in the
branding and to ensure the use of sufficiently sized text     English language, were eligible for inclusion, whereas re-
and pictorial health warnings, to inform and educate the      views, opinions, letters, and protocols were excluded.
public on the dangers of tobacco use [15].                    Articles which discussed the perceptions of young adults
  Countries implementing these bans make tobacco              (18 to 35 years) or adults only were excluded, as well as
packaging one of the last available methods for tobacco       those that did not differentiate data collected between
manufacturers to promote their products and differenti-       different age groups if both adolescent and adult partici-
ate them from competitor's products [16, 17]. However,        pants were enrolled. Other reasons for exclusion in-
even this 'last bastion' for advertising is being increas-    cluded the presentation and evaluation of text-only
ingly controlled, through mandated pictorial and graphic      warnings on tobacco products, studies which did not
health warnings, and the standardised (plain) packaging       gather self-reported adolescent participants' perceptions
of tobacco products, first introduced in Australia in late    (such as eye-tracking studies), studies that did not in-
2012, and now present and planned for introduction in         clude GHW and PP perceptions as their primary out-
several other countries [18]. Reviews evaluating the ef-      come measure, and studies which asked participants to
fectiveness of these recent implementations of graphic        recall warnings they had seen in day-to-day life.
health warnings (GHW) and plain packaging (PP) have
been ongoing, with the growing body of international          Search strategy and study selection
evidence supporting their use [18-22]. However, no re-        Eligible articles were identified through a systematic lit-
view to date has focused on the effects of these interven-    erature search of the PubMed, CINAHL, PsycINFO,
tions on adolescents. This systematic review therefore        W eh of Science, and Scopus databases. Searches utilised
aims to assess the perceptions of adolescents towards         MeSH terms and combinations of the following words
graphic health warnings and plain packaging of cigarette      and their appropriate iterations: adolescent, perception,
packaging, which are aimed at reducing tobacco use            cigarette, plain packaging, graphic health warning, belief,
Drovandi et al. Systematic Reviews   (2019) 8:25                                                                    Page 3 of 15




behaviour, smoking, tobacco, warning, and young (see               the perceptions of adolescents to give clarity to the overall
Additional file 2 for the detailed search strategy). Two au-       findings of each intervention type. Other findings relating
thors (AD and BMA) were independently involved in art-             to adolescent perceptions, such as the opinions of partici-
icle searching and screening and cross-checked each                pants towards cigarette packaging warnings, were re-
other's final lists of eligible articles. Disagreements relating   corded separately and used to support the primary
to article eligibility were resolved by consensus amongst          outcomes. The results of studies which did not receive a
all four authors. Titles were read to identify potentially         high quality score during the quality assessment were
relevant articles, and we initially included any article that      taken into consideration and are identified within the
appeared to present cigarette packaging to participants of         results.
any age or smoking status. Abstracts were reviewed, and
articles which involved adolescent participants' responses
to cigarette packaging were retained, and those that               Results
matched the exclusion criteria were removed from the re-           Study characteristics
view. Eligible articles had their citations (using Google          Figure 1 illustrates the resulting number of eligible arti-
Scholar) and reference lists scanned to identify additional        cles from the search strategy. The search strategy ini-
articles.                                                          tially identified 576 potentially eligible articles (after
                                                                   duplicates were removed), which was reduced to 90 after
Data extraction and quality appraisal                              abstract reading. Full texts were then read, resulting in a
Data extraction was initially performed by a single author         final number of 19 eligible articles. Common reasons for
(AD), then independently cross-checked by a second au-             ineligibility were participant population being young
thor (BMA). Data extracted from eligible articles included         adults, lack of distinguishing results between adolescents
author details, year published, country of participant origin,     and older participants, queried participants on their per-
participant numbers and age range, gender distribution,            ceptions without presenting interventional materials,
smoking status, study design, interventions employed, and          displayed text-only warnings on cigarette packaging, or
outcomes reported. The primary outcomes of interest for            presented television/mass media warnings.
this review were the perceptions of adolescents towards               Table 1 details the study and participant characteristics
cigarette packaging that displayed graphic health warnings,        of each article included in this review. A total of 15,935
were plain packaged, or both. Responses gathered included          participants were included in the 19 studies reviewed,
'choice preferences' and Likert-scale ratings of packaging at-     7267 (45.46%) of which were male, 8659 (54.58%) fe-
tractiveness, perceived cigarette taste, perceived health          male, and 9 (0.06%) not-stated, all between the ages of
risks, warning intensity, perceived smoker attributes, pre-        11 and 19 years. Nearly three quarters (72.85%) of partic-
ferred pack selection, personal relevance of warnings, and         ipants were non-smokers or ex-smokers, and the re-
perceived effectiveness in preventing smoking in                   mainder (27.15%) were occasional or daily smokers.
non-smokers and prompting current smokers to quit                  Seven studies were conducted in Europe (n = 6150), one
Study quality was assessed using validated checklists from         in Oceania (n = 1087), three in Asia (n = 4130), six in
the Joanna Briggs Institute (JBI). The JBI 'Checklist for          North America (n = 2958), one in Africa (n = 544), and
Analytical Cross Sectional Studies' was used for 16 studies        one both in Europe and North America (n = 1066).
[24], and the JBI 'Checklist for Randomized Controlled Tri-           The 19 eligible studies used either face to face or elec-
als' was used for three studies [25]. These checklists assess      tronic means to gather quantitative data from partici-
for study clarity, appropriateness of methodological design,       pants. This data included participant perceptions of a
analysis, presentation of results, and alignment of results        range of interventional materials involving cigarette
and discussion to research objectives.                             packaging, including their perceptions of health risks
                                                                   and tar delivery, pack attractiveness, smoker attributes,
Data analysis                                                      pack attributes, personal relevance of warnings, and
All outcome items were listed in a database, separated by          warning credibility. For the purposes of this review, pic-
type of intervention (GHW, PP, or both). Commonly de-              torial and graphic health warnings, testimonials, and
scribed outcome items across the eligible articles (such as        lived experiences will be grouped under and abbreviated
attractiveness of packaging for plain packaging studies,           as GHW, and plain packaging (including plain white and
and perceived health risk across warnings for graphic              plain brown packs) will be abbreviated as PP. Nine
health warning studies) were compared and reported rela-           studies evaluated perceptions towards different GHWs
tive to the intervention employed. Choice-based prefer-            [26-34], seven evaluated perceptions towards branded
ences and Likert-scale ratings which were identical or             versus PP cigarette packages [35-41], and three evalu-
considered similar by authors (such as 'appeal' and 'at-           ated perceptions towards a combination of GHWs and
tractiveness') were compared and pooled when describing            pp [42-44].
Drovandi et al. Systematic Reviews        (2019) 8:25                                                              Page 4 of 15




                                  Articles identified through
                                      database searching
                                            (n = 665)




                                               !
                                     Articles remaining after
                                       duplicates removed
                                             (n = 576)




                                               !
                                                                    Articles removed after titles and
                                                                    abstracts were scanned (n = 486)


                                Articles remaining after titles
                                    and abstracts scanned            Articles removed after full-text
                                            (n=90)                           reading (n = 71)

                                                                  Reasons for removal included: non-


                                               !                  adolescent study population, no
                                                                  distinction between adolescent and
                                                                  adult responses, no presentation of
                                  Articles included in review     interventions, or the use of mass-
                                             (n = 19)             media health warnings via video.

 Fig. 1 Flow chart of systematic literature search



Quality appraisal                                                 quit [27, 28]. Two studies gathered specific reactions to-
Sixteen studies were assessed by the JBI 'Checklist for           wards warning type, with graphic warnings considered
Analytical Cross Sectional Studies' and scored out of             more useful, credible, personable, and noticeable com-
eight, with four or below indicating low quality, five to         pared to text warnings and more capable in arousing fear
six as moderate quality, and seven to eight as high qual-         and influencing a reader's self-efficacy in changing their
ity [24]. Fourteen were found to be of high quality, and          smoking behaviours and discussing smoking with others
two of moderate quality [30, 32]. Three studies were              [28, 31]. One study found no difference in participants'
assessed by the JBI 'Checklist for Randomized Con-                perceptions of text warnings vs. text plus pictorial warn-
trolled Trials' and scored out of 13, with seven or below         ings, though we considered the pictures used in the study
indicating low quality, eight to ten as moderate quality,         as not being as graphic in comparison to warnings utilised
and ten and above as high quality [25]. All three RCTs            in other studies [30]. This study also found that nearly half
scored were of high quality [42-44]. Table 2 details the          of participants did not believe that they would develop
quality appraisal outcomes of each study and the re-              lung cancer if they became regular smokers, and nearly
sponses of participants to their respective interventional        one third holding this belief relating to smoking and ad-
materials.                                                        diction. However, this study received a 'moderate' quality
                                                                  score during quality assessment, with issues such as ambi-
Graphic health warnings                                           guity in the questions asked to participants potentially af-
Graphic image versus text warnings                                fecting the accuracy of these findings [30].
Nine studies in this review reported on adolescent percep-
tions on the effectiveness of text warnings compared to           Standout and poorly rated graphic images
GHWs [26-28, 30, 31, 34] and/or between different                 When comparing multiple GHWs, most studies identi-
GHWs on cigarette packaging [28-34]. GHWs were per-               fied that GHWs depicting respiratory or lung cancer
ceived as more effective than text warnings across most           were perceived as the most effective compared to other
outcome measures in these studies. This included their            GHWs [26, 27, 30-32]. Studies that aimed to gauge spe-
ability to communicate the negative health effects of             cific reactions towards diseases portrayed in GHWs
smoking [26-28, 30, 34], prevent non-smokers from                 found that lung cancer and an increased perceived
smoking [26-28, 31], and motivate current smokers to              graphicness of warnings resulted in higher ratings for
Drovandi et al. Systematic Reviews       (2019) 8:25                                                                                        Page 5 of 15




Table 1 Participant and methodological characteristics of articles eligible for inclusion in this systematic review (n              = 19)
Year             Location,      Gender       Participant smoking     Mode of study and interventions               Data collection and outcomes
published        participant    distribution status                  employed                                      reported
and main         numbers,
                                M%     F%     NS%      EX%    S%
author           and age
                 range
2009         UK                 51.6   48.4   72.6            27.4   An online survey displaying six pairs of      Participants chose from each pair (or
Hammond [35] n=806                                                   cigarette packs (using two brands), with      indicated 'no difference') which pack
             11-17years                                              branded, plain white, and plain brown         would have most tar delivery,
                                                                     packaging used, all displaying the same       smoothest taste, reduced health
                                                                     GHW.                                          risks, highest attractiveness, and
                                                                                                                   choice to smoke.

2009 Vardavas    Greece         46.0   54.0   80.6            19.4   An in-school digital survey using             Participants rated warnings using 5-
[26]             n=574                                               computer-generated images, displaying         point Likert scales on perceived ef-
                 12-18years                                          pairs of seven existing text-only warn-       fectiveness in preventing smoking,
                                                                     ings with a comparative proposed GHWs         depicting the impact of smoking on
                                                                     on un-branded packaging.                      health, and perceived warning
                                                                                                                   strength.

2010* Fong       China          50.8   49.2   87.9     8.1    4.0    Digitally constructed warnings were           Participants ranked and rated
[2/]             n=396                                               presented in person as photographs to         warnings using 5-point Likert scales
                 13-17years                                          adult and adolescent residents of four        on effectiveness in motivating
                                                                     Chinese cities. Five pairs of cigarette       smokers to quit, preventing youth
                                                                     packaging (four pairs with text-only ver-     smoking, informing the public on
                                                                     sus GHW) were displayed.                      the harms of smoking, and showing
                                                                                                                   government anti-tobacco initiative.

2010 Germain     Australia      49.4   50.6   60.4     21.9   39.7   An online survey, with each participant       Participants rated on 5-point Likert
[42]             n = 1087                                            randomly viewing one of 15 packs,             scales; five perceived pack attributes,
                 14-17years                                          varying in brand presented (3 brands),        five perceived smoker attributes, and
                                                                     degree of brand prominence, and size of       seven perceived cigarette attributes.
                                                                     GHW (3 x 5 design).

2011         USA                       100    60.9     15.0   39.1   An online survey with participants            Participants rated on 5-point Likert
Hammond [36] n=826                                                   viewing eight packages grouped into           scales: brand appeal, brand taste, tar
             18-19years                                              four categories: female-oriented brand        quantity, and health risks for each
                                                                     with descriptors, female-oriented brand       package. Participants also indicated
                                                                     without descriptors, plain, and non-          on seven perceived attributes per
                                                                     female-oriented brand.                        pack (e.g. glamour, coolness, popu-
                                                                                                                   larity) and their preferred pack.

2012a        Mexico             50.0   50.0   51.1            48.9   Face to face survey with participants         Participants rated 11 measures on
Hammond [28] n = 528                                                 viewing warnings from 2 of 15 health-         10-point Likert scales, including per-
             16-18years                                              effect themes, each of which contained        ceived message: credibility, personal
                                                                     1 text-only, and 4 to 6 pictorial warnings.   relevance, and affective responses.
                                                                     Each theme included; graphic health           Four of these 11 items related to
                                                                     warnings, lived experiences, symbolic         perceived effectiveness, including
                                                                     representations, and testimonials.            motivating smokers to quit and pre-
                                                                                                                   venting non-smokers from smoking.

2012b        UK                        100    68.9            31.1   An online survey with participants            Participants rated on 5-point Likert
Hammond [37] n =947                                                  assigned to one of four categories, each      scales: brand appeal, brand taste, tar
             16-19years                                              containing 10 cigarette packages:             quantity, and health risks for each
                                                                     female-oriented brand with descriptors,       package. Participants also indicated
                                                                     female-oriented brand without descrip-        on seven perceived attributes per
                                                                     tors, plain, and non-female-oriented          pack (e.g. glamour, coolness, popu-
                                                                     brand.                                        larity) and their preferred pack.

2012 Moodie      UK             47.3   52.7   90.9            9.1    An online survey with participants            Participants rated the four coloured
[38]             n=658                                               viewing several colours of plain cigarette    packs on 5-point Likert scales their
                 10-17years                                          packs with a text 'Smoking Kills' warning     perceived taste and harm. The stand-
                                                                     (white, red, green, light blue), and a        ard brown plain pack was rated on
                                                                     brown plain pack of standard, sliding,        eight perception items (four pack
                                                                     and super-slim designs.                       and four smoker items), and prefer-
                                                                                                                   ence compared to other designs.

2013 Ford [39]   UK             51.5   48.5   100                    In-home surveys with participants             Participants rated 11 items on 5-
                 n = 1025                                            viewing four branded packs (standard,         point semantic scales relating to
                 11-16years                                          slim, novel opening mechanism, and            package attractiveness, coolness, per-
                                                                     striking colour) and one plain pack with      ceived harm, eye-catching, interest in
                                                                     the same text warning.                        smoking, and liking/disliking the
                                                                                                                   pack.
Drovandi et al. Systematic Reviews         (2019) 8:25                                                                                       Page 6 of 15




Table 1 Participant and methodological characteristics of articles eligible for inclusion in this systematic review (n              = 19) (Continued)
Year            Location,      Gender       Participant smoking       Mode of study and interventions              Data collection and outcomes
published       participant    distribution status                    employed                                     reported
and main        numbers,
                                M%     F%      NS%       EX%   S%
author          and age
                range
2013a*       USA                52.4   47.6    69.2            30.8   An online survey with participants           Participants rated several warning
Hammond [29] n=510                                                    randomly assigned to view two of nine        aspects on 10-point scales, including
             16-18years                                               sets of GHWs proposed by the FDA (6-7        increase in concerns of health risks,
                                                                      warnings per set), with each GHW per         efficacy motivating smokers to quit
                                                                      set displaying the same text warning.        and preventing youth from smoking,
                                                                                                                   and overall warning effectiveness.

2013b        UK                 54.9   45.1    93.8      1.0   4.9    An online survey with participants           Participants selected from each pair
Hammond [43] n=762                                                    viewing six pairs of packs, comparing a      (or indicated 'no difference') which
             11-17years                                               regular pack to white or brown plain         pack would have most tar delivery,
                                                                      packs with moderate-sized text or            smoother taste, reduced health risks,
                                                                      graphic warnings (40%), or large-sized       highest attractiveness, would prompt
                                                                      (80%) graphic warnings (2 x 3 model).        to start smoking, and choice to
                                                                                                                   smoke.

2013            USA             100    -       100                    An online survey with participants           Participants rated 5-point scales the
Pepper [30]     n=386                                                 randomly viewing one of four pack            perceived effectiveness of their
                11-17years                                            categories: addiction text-only warning,     warning in discouraging them from
                                                                      addiction text and image, lung cancer        smoking, and the perceived likeli-
                                                                      text-only warning, and lung cancer text      hood and severity of suffering from
                                                                      and image (2 x 2 model).                     the described condition (addiction
                                                                                                                   or lung cancer).

2015* Alaouie   Lebanon         42.9   57.1    90.4%         9.6      Face-to-face interviews across 28 schools Participants rated on 5-point Likert
[31]            n= 1412                        ex-smoker              and universities, with students presented scales their perceived: message use-
                13-18years                     or non-smoker          with two of five GHW on plain white       fulness, noticeability, susceptibility,
                                                                      packs compared to a locally available     effectiveness, fear-arousal, self-
                                                                      text-only warning.                        efficacy in changing behaviour, in-
                                                                                                                tentions to not-smoke, and influen-
                                                                                                                cing family and close-contacts.

2015 Babineau   Ireland         55.7   43.7    78.6      4.2   17.2   In-school surveys for students across        Participants chose one pack (or
[40]            n = 1378                                              27 schools. Pairs of packaging for three     indicated 'no difference') from each
                16-17 years                                           brands were presented. Packs were            pair based on pack attractiveness,
                                                                      either branded or plain, with identical      perceived health risks, perceptions of
                                                                      GHWs (lung damage).                          popular smoker attributes, and pack
                                                                                                                   preference.

2016            Nigeria         44.7   55.3    98.3            1.7    In-school surveys in two schools in a        Participants indicated if each
Adebiyi [32]    n=544                                                 single community, with participants          warning evoked: fear; shock, anxiety,
                13-17years                                            viewing four GHWs: smoking harming           or indifference. They also utilised a 3-
                                                                      children, and causing airway cancer,         point Likert scale on the effective-
                                                                      stroke, and impotence.                       ness of each GHWs in preventing
                                                                                                                   smoking initiation.

2016            USA, Spain,     50.0   50.0    -               100    An online survey with participants           Participants rated using 6- and 7-
Andrews [44]    France                                                viewing one of eight packs (four plain       point scales in response to the pack
                n = 1066                                              and four branded) with varying levels of     their: cigarette cravings, evoked fear
                13-18years                                            graphicness of GHWs, depicting the risks     (4 items), pack feelings (3 items e.g.
                                                                      of smoking causing mouth cancer (2 x 4       embarrassed), and thoughts of quit-
                                                                      model).                                      ting (4 items).

2016 Mutti      Mexico          48.5   51.5    42.9            47.1   A face-to-face electronic survey with par-   Participants rated (yes/no/no
[41]            n = 359                                               ticipants viewing a set of 12 gender-        difference) each pack on appeal,
                16-18years                                            specific packs that were either fully        perceived taste, and perceived harm,
                                                                      branded or plain with brand name and         with perceived smoker traits also
                                                                      descriptors.                                 rated (e.g. femininity, glamour,
                                                                                                                   coolness, and popularity).

2016            USA             53.0   47.0    58.5            41.5   An online survey with participants           Participants rated fear, guilt, and
Netemeyer       n=349                                                 randomly viewing one of nine cigarette       disgust evoked; perceived
[33]            13-18 years                                           packages containing a combined text          graphicness of the warning; and
                                                                      and GHW.                                     personal and perceived peer
                                                                                                                   consideration of smoking after
                                                                                                                   viewing.
Drovandi    et al. Systematic Reviews      (2019) 8:25                                                                                          Page 7 of 15




Table 1 Participant and methodological characteristics of articles eligible for inclusion in this systematic review (n                 = 19) (Continued)
Year              Location,       Gender       Participant smoking       Mode of study and interventions              Data collection and outcomes
published         participant     distribution status                    employed                                     reported
and main          numbers,
                                  M%     F%     NS%      EX%      5%
author            and age
                  range
2017 Reid [34]    India,          50.2   49.8   77.3              22.7A Online survey in Korea and China, and         Participants were assessed on their
                  Bangladesh,                                            computer-assisted interviews in India        perceptions of the potential health
                  China, Korea                                           and Bangladesh. Participants viewed 2 of     effects of smoking for all 15 sets of
                  n = 2322                                               15 sets of cigarette packaging warning.      warning after viewing their randomly
                  16-18 years                                            Each set included 5-6 warnings on the        assigned two sets. Participants either
                                                                         same consequence of smoking, and in-         'agreed', 'disagreed', or responded
                                                                         cluded one text-only warning, GHW,           'do not know' to each health
                                                                         lived experience, and testimonial.           consequence listed.
GHWGraphic health warning Alaouie et al. [31]: smoking prevalence higher in males (18.2% vs. 3.4%)-statistics do not include narghile smoking
*Adult smokers participated in this study, though their results have been omitted in this review
/\There were significant differences in smoking status between different countries (see Table 2)


inciting fear, guilt, and shock [32, 33]. Other GHWs of                          cigarette packaging should include more health-related
note included those that were increasingly graphic, those                        information, including the use of graphic images [27,
depicting foetal damage caused when smoking whilst                               34].
pregnant [26], and those depicting oral diseases [27, 31,
33]. Impotence was the least effective of four warnings                          Plain packaging
in one study, receiving the highest 'indifference' ratings                       Overall perceptions of plain packaging
by participants [32]. Skin ageing was also poorly rated in                       Seven studies investigated adolescent participants' per-
one study, with participants in only one of four countries                       ceptions of plain-packaged cigarettes, with most of the
having an increased awareness of this consequence of                             studies comparing white and/or brown plain-packaged
smoking [34]. Studies comparing methods for delivering                           cigarettes to fully branded, or partially branded packs
GHWs also found that colour warnings were perceived                              (with or without accompanying health warnings) [35-
as more effective than black and white warnings, those                           41]. One study evaluated multiple colours of
depicting real people as having a greater impact than                            plain-packaged cigarettes [38], and one study evaluated
those that were symbolic or cartoon-styled, and those                            plain-packaged cigarettes versus novelty branded
that included quitline information over those that did                           cigarette packs [39]. In comparison to fully branded or
not [28, 29]. Graphic images were perceived as more ef-                          partially branded packs, most of these studies identified
fective than symbolic or shared lived experiences, and                           that the brown-coloured, plain-packaged cigarettes were
those that depicted external rather than internal health                         perceived by participants as having the lowest attract-
effects [44].                                                                    iveness/appeal, inferior taste, increased tar content,
                                                                                 and an increased risk of causing ill-health [35-37,
Influencing participant characteristics                                          39-41]. White packs were also perceived as less at-
Some studies found significant differences in participant                        tractive and not preferred compared to branded packs
perceptions related to demographic characteristics,                              in one study [35].
namely age, gender, and smoking status. One study
found that female participants had significantly higher                          Impact of branding elements
ratings for the warnings depicting foetal damage when                            Whilst some participants recognised that cigarette pack-
smoking, and protecting children from cigarette smoke                            aging does not influence health risk and tar delivery
[26]. One study found that younger participants (those                           [35], a concerning theme which arose in some studies
under 15 years) experienced higher levels of fear and                            was the misperception that PP cigarettes had a lower tar
shock and would be less likely to smoke when shown a                             content, reduced health risk, or were better tasting com-
warning depicting airway cancer (though the results of                           pared to branded cigarettes [35, 36, 38]. Colouration
this study should be interpreted with caution due to re-                         used when plain packaging cigarettes was found to be a
ceiving a moderate quality score) [32]. Smokers in par-                          critical aspect in one study, with half of participants as-
ticular reported higher levels of guilt with increased                           sociating the colour of the pack with cigarette harm and
graphicness compared to non-smokers, though had                                  taste [38]. Whilst the brown plain pack was perceived as
lower levels of disgust towards graphic warnings [33]. In                        it was in other studies (unattractive, cheap, and uncool),
the two studies that asked participants relating to their                        the red pack was perceived as the strongest tasting and
overall perceptions of health warnings on tobacco prod-                          most harmful, whilst the white and light blue packs were
ucts, a majority (> 75%) in both studies indicated that                          perceived as being weaker tasting and the least harmful
Drovandi et al. Systematic Reviews         (2019) 8:25                                                                                      Page 8 of 15




Table 2 Quality appraisal outcomes and study outcomes for each of the eligible studies (n               = 19)
Year published and     Quality appraisal    Intervention type* and analyses used   Key findings for adolescent perceptions of graphic health warnings
main author            outcome                                                     and/or plain packaging 11
2009 Hammond [35]      High                 PP; chi-square, linear regression      • Both brands with plain white packs were perceived as less
                       (cross-sectional)                                             attractive, non-preferred, and having a lower tar content com-
                                                                                     pared to the branded packs.
                                                                                   • One pack brand was also considered as having a lower health
                                                                                     risk, and one brand as having a less-smooth taste.
                                                                                   • The plain brown packs were less attractive and less smooth for
                                                                                     one brand, and less attractive, less smooth, higher risk, and non-
                                                                                     preferred for the other brand compared to branded packs. All p
                                                                                     values for these stated differences are < .001.

2009 Vardavas [26]     High (cross-         GHW vs. text warnings; chi-square,     • GHWs were considered more effective than text-only warnings
                       sectional)           multivariate logistic regression         for 71.6 to 96.1% of participants, both in preventing non-smoking
                                                                                     participants from smoking and in describing the effects of smok-
                                                                                     ing on health.
                                                                                   • Up to 84% of participants rated GHW as 'effective' or 'very
                                                                                     effective' (4 or 5 out of 5) in preventing smoking initiation.
                                                                                   • The GHW depicting lung cancer was rated as the most effective,
                                                                                     followed by the GHW depicting foetal damage caused when
                                                                                     smoking whilst pregnant.
                                                                                   • Female participants had significantly higher effectiveness ratings
                                                                                     of the GHWs depicting foetal damage, and protecting children
                                                                                     from smoke (p < .05).

201 O* Fong [27]       High                 GHW vs. text warnings; chi-square,     , The four GHW packets were both rated and ranked as the most
                       (cross-sectional)    mixed-model ANOVA                        effective in motivating smokers to quit and preventing youth
                                                                                     smoking, significantly higher than the six text warnings (p < .001 ),
                                                                                     with the GHW depicting lung cancer rating the most effective,
                                                                                     followed by the mouth disease, gangrene, and clogged arteries
                                                                                     warnings (p < .OS between each warning).
                                                                                   • The four GHW (with lung cancer as the highest rated) were also
                                                                                     the most effective in informing the public on the dangers of
                                                                                     smoking, with 81 .5% of adolescents stating that packaging within
                                                                                     China should contain more health information and 78.9% stating
                                                                                     that packaging should include pictures instead of text-only
                                                                                     warnings.

2010 Germain [42]      High (RCD            GHW/PP; chi-square, ANOVA,             , Mean ratings of all positive pack, smoker, and cigarette attributes
                                            principal component analysis             significantly reduced as branding and colour were progressively
                                                                                     removed from packaging (p < .001), with 'lower class' perceptions
                                                                                     concurrently becoming stronger (p = .043).
                                                                                   • Smoking status was found to predict responses to pack ratings
                                                                                     (p < .05), with established smokers having the most favourable
                                                                                     perceptions of all packs. The addition of a larger GHW also had
                                                                                     results dependent on smoker status, with experimenters and
                                                                                     active smokers having the largest drop in perceptions of positive
                                                                                     pack characteristics compared to susceptible and non-susceptible
                                                                                     non-smokers (p < .01).
2011 Hammond [36]      High                 PP; linear regression                  • Compared to standard packs, of the eight brands used, plain
                       (cross-sectional)                                             packages were consistently the least appealing, were perceived
                                                                                     as the worst tasting for six of the brands, had lower levels of tar
                                                                                     for two of the brands, and were considered less harmful for two
                                                                                     of the brands (all p < .05).
                                                                                   • Plain packs also received significantly fewer positive ratings for
                                                                                     every smoker trait (glamour, femininity, slimness, coolness,
                                                                                     popularity, attractiveness, and sophistication) compared to
                                                                                     standard packs (p < .001).
                                                                                   • Significantly fewer participants preferred plain packs (p < .001 ).
2012a Hammond [28]     High                 GHW; linear mixed effects models       • Text-only warnings were the lowest rated for all 15 health effects
                       (cross-sectional)                                             (p < .001), with the graphic warnings being rated as more effect-
                                                                                     ive than both the symbolic and lived experience warnings (p
                                                                                     < .001), and those depicting external health effects perceived as
                                                                                     more effective than those depicting internal health effects (p
                                                                                     < .001).
                                                                                   • Lived experience warnings that depicted effects on others were
                                                                                     rated as more effective than those that depicted effects on
                                                                                     oneself (p < .001 ), and susceptible non-smokers had significantly
                                                                                     higher ratings than non-susceptible non-smokers (p = .02).
Drovandi   et al. Systematic Reviews        (2019) 8:25                                                                                        Page 9 of 15




Table 2 Quality appraisal outcomes and study outcomes for each of the eligible studies (n = 19) (Continued)
Year published and      Quality appraisal    Intervention type* and analyses used   Key findings for adolescent perceptions of graphic health warnings
main author             outcome                                                     and/or plain packaging 11
2012b Hammond           High                 PP; linear regression                  • Plain packs received the lowest appeal (p = .013), and taste
[37]                    (cross-sectional)                                             ratings (p = .027), were less likely selected as a preferred pack (p
                                                                                      =.026), and were considered to have higher tar compared to the
                                                                                      fully branded packs (p = .024).
                                                                                    • Fully branded packs were also considered to have the lowest
                                                                                      health risks compared to all other categories (p = .006).
                                                                                    • For perceived smoker traits, plain packs received the lowest
                                                                                      ratings for all seven attributes: femininity, slimness, glamorous,
                                                                                      coolness, popularity, attractiveness, and sophistication (all p < .OS).

2012 Moodie [38]        High                 PP; chi-square                         • Half of the participants associated colour and strength of taste,
                        (cross-sectional)                                             and colour and perceived harm, with the red pack considered
                                                                                      the strongest tasting and most harmful and the light blue pack
                                                                                      and white packs as weaker tasting and being the least harmful.
                                                                                    • The brown plain pack was seen as largely unattractive, cheap,
                                                                                      and uncool and used by boring, unfashionable, and older people.
                                                                                      Smokers displayed less negativity towards the pack compared to
                                                                                      non-smokers.
                                                                                    • Smokers were more likely (p < .001) to prefer a pack, with the
                                                                                      slide pack being the most popular of the brown plain packs.

2013 Ford [39]          High                 PP; principal components analysis      • The mean ratings for all 11 items for all packs (e.g. attractiveness,
                        (cross-sectional)                                             coolness, harmfulness) were generally negative (none > 3 out of
                                                                                      5), with the plain pack being the most negatively rated, with
                                                                                      mean scores ranging from 1.24 to 1.99 (p < .01 ).
                                                                                    • The standard pack was also more negatively rated than the three
                                                                                      novelty packs.
                                                                                    • Unlike the branded packs, the plain pack showed no association
                                                                                      between the 11 rated aspects, and smoking susceptibility.

2013a* Hammond          High                 GHW; linear mixed effects models       • Full-colour warnings were rated more effective than black and
[29]                    (cross-sectional)                                             white warnings (p = .004), as were real people over comic book-
                                                                                      style (p < .001 ), and those featuring quitline information (p < .001 ),
                                                                                      particularly for current over non-smokers (p = .046).
                                                                                    • Those with personal information were higher rated over those
                                                                                      that did not (p < .004), as were those with graphic content
                                                                                      compared to those that did not (p < .001 ), particularly for females
                                                                                      over males. Mean scores were higher for 'minority race
                                                                                      respondents' compared to 'white respondents' (p = .002).

2013b Hammond           High                 GHW/PP; chi-square, generalised        • Compared to branded packs, plain packs were considered less
[43]                    (cross-sectional)    estimating equation model                attractive, less likely to encourage smoking uptake, and had
                                                                                      higher impact health warnings. Brown packs and those with
                                                                                      graphic health warnings were also less likely perceived to have a
                                                                                      smooth taste, present a lower health risk, or contain a lower
                                                                                      amount of tar (all p < .001 ).
                                                                                    • Larger GHWs were rated as the least attractive compared to
                                                                                      moderate-size GHWs (p = .001) and text warnings (p < .001 ), were
                                                                                      the least smooth tasting (p < .001 and p < .001 respectively), the
                                                                                      least likely perceived to have a lower health risk (p < .001 com-
                                                                                      pared to text warnings), the least likely perceived to have lower
                                                                                      levels of tar (p < .001 and p < .001 respectively), and were per-
                                                                                      ceived as having the highest impact on health (p < .001 and p
                                                                                      < .001 respectively).
2013 Pepper [30]        Moderate             GHW; linear regression, ANOVA          , The lung cancer warnings (both text-only and text plus image)
                        (cross-sectional)                                             received higher ratings than the addiction warnings, with 60% of
                                                                                      assigned participants rating them 5 out of 5 for discouraging
                                                                                      smoking, compared to 34% for addiction warnings (p < .001 ).
                                                                                    , There were no significant differences in deterring smoking or
                                                                                      perceived risk for text vs. text plus image for either category.
                                                                                    , Over half of assigned participants believed they would develop
                                                                                      lung cancer if they smoked regularly, and over two thirds held
                                                                                      this belief for developing nicotine addiction, with both categories
                                                                                      also generally being considered as very severe.

2015* Alaouie [31]      High                 GHW; McNemar test                      • Participants perceived all GHWs as significantly more effective for
                        (cross-sectional)                                             all items compared to the text-only warning (p < .001 ).
                                                                                    , Overall, compared to the text warnings, the lung cancer GHW
                                                                                      received significantly higher effectiveness rating, followed by
Drovandi et al. Systematic Reviews         (2019) 8:25                                                                                   Page 10 of 15




Table 2 Quality appraisal outcomes and study outcomes for each of the eligible studies (n               = 19) (Continued)
Year published and     Quality appraisal    Intervention type* and analyses used   Key findings for adolescent perceptions of graphic health warnings
main author            outcome                                                     and/or plain packaging/\
                                                                                     tooth decay, and death (all p < .01) except for female smokers
                                                                                     due to low participant numbers.
                                                                                   • All warnings were significantly more effective than text warnings
                                                                                     (all p < .001) in preventing non-smokers from smoking.
2015 Babineau [40]     High                 PP; chi-square, generalised estimating • Two of the branded packs were perceived to be more attractive
                       (cross-sectional)    equation                                 and healthier and used by 'popular' individuals, and were chosen
                                                                                     twice as frequently compared to plain packs (all p < .001).
                                                                                   • One pack brand (with pink and purple colouring) had a lower
                                                                                     margin for choice (p < .001) and did not experience differences in
                                                                                     attractiveness (p = .08), between the two packs, though the
                                                                                     branded pack was perceived as healthier (p < .001 ).
                                                                                   • Female participants were significantly more likely than males to
                                                                                     associate this brand with popularity (p = .03).
2016 Adebiyi [32]      Moderate             GHW; bivariate analysis                • Responses to the four GHWs included fear in 37.3-56.4%, shock
                       (cross-sectional)                                             in 23.3-37.3%, anxiety in 2.9-21.1 %, and indifference in 3.3-20.0%
                                                                                     of participants. The GHW suggesting that smoking causes
                                                                                     impotence had the highest indifference rating.
                                                                                   • The GHW depicting airway cancer had the highest fear and
                                                                                     shock ratings, and the lowest ratings for anxiety and indifference,
                                                                                     and perceived as the most effective in preventing adolescents
                                                                                     from smoking, especially those < 15 years (p < .05).
                                                                                   , The GHW stating cigarette smoke harming children received the
                                                                                     highest frequency of anxiety.
2016 Andrews [44]      High (Ren            GHW/PP; multivariate analysis          • The two most graphic health warnings significantly increased
                                                                                     thoughts of quitting, evoked fear, and reduced feelings towards
                                                                                     the pack and cigarette cravings compared to the control and
                                                                                     low-graphic health warning (all p < .05).
                                                                                   • Plain packaging led to significant reductions in cigarette craving
                                                                                     and feelings towards the pack (p < .05) and increased evoked fear
                                                                                     (p < .05), but had no effect in increasing thoughts of quitting.
                                                                                   • There were no combined effects overall for PP and GHWs,
                                                                                     though there were some combined effects in France and Spain
                                                                                     in reducing cravings and pack feelings respectively, though there
                                                                                     were smaller cell sizes and reduced statistical power.
2016 Muni Hll          High (Ren            PP; chi-square, linear regression      • Plain (with descriptor) packages received significantly lower
                                            models                                   ratings for appeal and taste (both p < .001) compared to branded
                                                                                     packs, though there was no significant difference in perceptions
                                                                                     of harm.
                                                                                   • Female participants were more likely to give higher appeal and
                                                                                     taste scores and rate packs as less harmful compared to males (p
                                                                                     < .001, < .001, = .02 respectively).
                                                                                   • Smokers were more likely to give higher taste ratings and
                                                                                     consider packs as less harmful compared to non-smokers (p
                                                                                     < .05).
                                                                                   • Non-smokers rated branded packs significantly higher for all posi-
                                                                                     tive smoker-image traits (all p < .05), whilst smokers only rated
                                                                                     two traits higher from branded compared to plain packs (stylish
                                                                                     and sophistication, both p < .05).
                                                                                   • Older adolescent participants also rated positive smoker-image
                                                                                     traits higher than younger participants.
2016 Netemeyer [33]    High (cross-         GHW; linear regression models          • Perceived graphicness was associated with an increase in evoked
                       sectional)                                                    fear and guilt (p < .01) for smokers and non-smokers.
                                                                                   • Smokers had lower levels of disgust with increased graphicness
                                                                                     compared to non-smokers.
                                                                                   • Increased graphicness also led to increased hesitance (reduced
                                                                                     personal consideration) towards smoking.
                                                                                   • Stronger emotions in response to higher levels of perceived
                                                                                     graphicness were more significant in smokers compared to non-
                                                                                     smokers.
2017 Reid [34]         High                 GHW; chi-square, ANOVA, logistic       • Perceptions of the health effects of smoking significantly
                       (cross-sectional)    regression                               increased for those who viewed the mouth cancer, heart disease,
                                                                                     emphysema, and stroke (China and Korea), throat cancer
                                                                                     (Bangladesh and Korea), skin ageing (India), impotence (India,
Drovandi et al. Systematic Reviews           (2019) 8:25                                                                                      Page11of15




Table 2 Quality appraisal outcomes and study outcomes for each of the eligible studies (n                       = 19) (Continued)
Year published and       Quality appraisal     Intervention type* and analyses used       Key findings for adolescent perceptions of graphic health warnings
main author              outcome                                                          and/or plain packaging 11
                                                                                            China, and Korea), and gangrene (Bangladesh, India, and Korea)
                                                                                            warnings (all p < .05).
                                                                                          • Three quarters of participants in China, Bangladesh, and Korea
                                                                                            and half in India also believed that cigarette packages should
                                                                                            include more health-related information than the current pack-
                                                                                            aging warnings were displaying in their respective country.
*GHW Graphic health warning (includes any form of pictorial warning, lived experience, and testimonials), PP plain packaging
AResults in these studies discussing adult participants, or adolescent perceptions of text-only warnings were excluded from this table



[35, 38]. However, one study found that for two of                                  Combination of graphic health warnings and plain
the brands presented, brown plain packs were per-                                   packaging
ceived as having a reduced tar content and would                                    Three studies investigated adolescent perceptions of
cause less harm [35]. Smokers in one study also                                     packaging with varied combinations of PP and GHW in-
showed less negativity towards a brown plain pack                                   terventions [42-44]. Similar to the studies above evalu-
compared to non-smokers (38]. Text descriptors on                                   ating the perceptions of either intervention used alone,
packaging (such as 'smooth' and 'gold') were also                                   GHWs increased perceptions of ill-health and thoughts
found to sometimes significantly influence participant                              of quitting, elicited fear, and reduced positive percep-
perceptions when used on plain packs, perceiving                                    tions (such as attractiveness towards the pack), whilst PP
them as containing less tar, having a lower health                                  also reduced packaging attractiveness, reduced intent to
risk, and being more attractive (35].                                               take up smoking, and affected perceptions of taste and
                                                                                    tar content [42-44]. They also found that combining
                                                                                    both types of intervention (the gradual removal of
Perceived pack and smoker attributes
                                                                                    branding elements, and increased size or graphicness of
Apart from comparisons of adolescent perceptions of
                                                                                    GHW) led to further reduced positive pack perceptions
cigarette quality and safety, several studies investigated
                                                                                    (42, 43], and reduced cigarette cravings and pack attract-
perceptions of positive pack attributes, such as coolness,
                                                                                    iveness [44].
glamour, popularity, and femininity (for female partici-
pants). Akin to the perceptions of quality and safety,
                                                                                    Influencing participant characteristics
plain-packaged cigarettes were similarly the lowest rated
                                                                                    Several perceptions were influenced by smoking status
for these measures compared to partially or fully
                                                                                    in two of the studies, whilst age and gender appeared
branded packs [36, 37]. Perceived smoker attributes were
                                                                                    to have no impact in any study. Smokers indicated
also assessed in several of these studies, where partici-
                                                                                    higher positive perceptions towards all packs and a
pants rated their perceptions of a smoker of branded
                                                                                    larger decrease in positive perceptions in response to
compared to plain-packaged cigarettes, with characteris-
                                                                                    large GHWs in one study (42], with another study's
tics such as being cool, popular, attractive, and sophisti-
                                                                                    smokers rating packs as more attractive and having a
cated being significantly lower than branded packaging
                                                                                    smoother taste than non-smokers [43]. One study re-
(36-38, 40, 41]. Five studies also explored participants'
                                                                                    ported that the American participants showed no sig-
views on their preferred pack, and plain packs were con-
                                                                                    nificant differences in response to the combination of
sistently the least likely to be chosen compared to both
                                                                                    PP and GHW, whilst their French and Spanish coun-
standard and novelty branded packs (35-37, 39, 40].
                                                                                    terparts indicated a reduction in cigarette cravings
                                                                                    and pack attractiveness [44].
Influencing participant characteristics
Female participants were more likely to associate a pink                            Discussion
and purple branded pack with a positive smoker attri-                               The objective of this systematic review was to identify
bute (popularity) in one study (40] and gave higher ap-                             and evaluate recent research investigating the percep-
peal and taste scores and lower harm scores compared                                tions of adolescents towards graphic health warnings
to males in another study (41]. This study also found                               and plain packaging of tobacco products. Participants in
that smokers gave higher taste ratings and considered                               the 19 eligible articles generally perceived GHW as being
smoking to be less harmful, whilst non-smokers gave                                 effective in modifying their smoking behaviours and por-
significantly higher positive ratings for all smoker-image                          traying the negative health effects of smoking compared
traits [41]. Older adolescents in this study also rated                             to text warnings. PP was also perceived effective in con-
positive smoker-image traits (41].                                                  tributing to an increased awareness of the health risks of
Drovandi et al. Systematic Reviews   (2019) 8:25                                                               Page 12 of 15




smoking and reducing the attractiveness, popularity, and     depicting short-term external health effects as opposed
coolness of packaging and smoking. These findings sup-       to longer-term chronic diseases may be more effective
port the position of the World Health Organization to        on adolescents, due to the 'remoteness' of conditions
ensure 'consumers of tobacco products have a funda-          such as lung and mouth cancers [28, 51]. Further re-
mental right to accurate information about the risks of      search is needed into the development of 'ideal' GHWs
smoking and other forms of tobacco use' [45]. Adoles-        which can modify adolescent as well as adult perceptions
cent risk perceptions differ from those of adults and may    and behaviours, especially considering some health ef-
be more likely to engage in risky behaviours with the po-    fects in this review, such as skin ageing and impotence
tential to have an adverse effect on personal health,        (believed to be very important to adolescents), were per-
stemming from a combination of targeted marketing            ceived as less effective than other GHWs [26, 32].
and peer effects experienced during adolescence [7].            Similar to the findings in this review of the perceptions of
This emphasises the need for the development of to-          adolescents towards plain packaging, a large systematic re-
bacco packaging interventions to consider population         view (and a post-publication update) of both adolescents and
differences, to ensure reductions in tobacco use amongst     adults identified significant reductions in packaging attract-
both adolescents and adults [7, 46].                         iveness as branding elements were removed [21, 22]. Percep-
  The 'Health Belief Model' is a theoretical framework       tions of cigarette taste, safety, and quality and pack and
which predicts health-related behaviours (such as to-        smoker attributes were also consistent with the findings of
bacco use) as being influenced by multiple internal and      this review [21, 22]. Though plain packaging was perceived
external factors, such as the perceived susceptibility and   as effective in influencing adolescent opinions of packaging
severity of tobacco-attributable diseases, benefits and      and smoking when used alone, there were misperceptions
barriers in modifying behaviours, and cues and               identified amongst participants. Brightly coloured plain pack-
self-efficacy in changing these behaviours [47]. There-      aging can lead to perceptions of reduced tar content, reduced
fore, by minimising the attractive branding aspects of to-   negative health consequences, and increased attractiveness of
bacco products, whilst simultaneously drawing attention      cigarette packaging [35, 38, 43]. Whilst the use of dark
to the health risks associated with tobacco use, GHWs        green/brown plain packaging initially implemented in
and PP may act as prompts to quit amongst smokers,           Australia (and recently several other countries) may avoid
minimise the prevalence of experimental and daily to-        this issue [18], some participants in one study perceived this
bacco use amongst adolescents, and the resulting contin-     colour as being less dangerous than branded packaging [36].
ued use of tobacco into adulthood [7, 8].                    This emphasises the need for plain-packaged products to not
  In this review, pictorial health warnings were consist-    only be dissuasively coloured, but also be accompanied by in-
ently perceived as more effective than text-only warnings    formative GHWs to ensure a reduction in pack attractiveness
in communicating the health risks associated with to-        and increased perceived harm [36, 40]. The effects of PP reg-
bacco use and modifying non-smoker and smoker be-            ulations stem not only from its negation of attractive brand-
haviours [26-28, 30, 3.1, 34]. This is supported by a        ing colours, but also via the removal of variant descriptors,
recent meta-analysis that included both adults and ado-      meant to distinguish sub-types of cigarette products and at-
lescents, which reported that pictorial warnings attracted   tract and retain brand loyalty [9-11]. The banning of certain
more attention, caused strong reactions, incited more        misleading descriptors such as 'light' and 'mild' has been an
negative attitudes towards packaging and smoking, and        effective first step, though manufacturers have replaced these
were more effective in reducing tobacco use [19]. The        terms with others such as 'smooth' or 'gold advance; also cap-
increased size and 'graphicness' (also referred to as        able of deceiving the public on the tar content, taste, and
strengthening) of health warnings has also been found        health risks of cigarettes [9-11].
to be an important aspect of individual warnings, result-       Adolescent perceptions can be significantly influenced
ing in improved knowledge of the risks of tobacco use        by demographic characteristics, such as smoking status,
and intentions to quit smoking [20]. In this review,         with several studies in this review reporting that current
GHWs depicting lung cancer were perceived by partici-        smokers (and to a smaller extent ex-smokers) were gen-
pants as being the most effective, followed by those         erally less affected by GHWs (and plain packs) com-
depicting oral diseases [26, 27, 30, 32]. In comparison to   pared to non-smokers [33, 38, 41, 42]. 'Optimistic bias'
text-only messages, GHWs which clearly depict negative       as described within these studies is a critical issue par-
(particularly external) health consequences of tobacco       ticularly amongst younger smokers, who believe them-
use have been theorised to have a greater public reach as    selves to be less vulnerable to the health consequences
they require minimal levels of health literacy for basic     of smoking [33, 38, 41, 42]. As indicated earlier, future
understanding. This is made more important by the            research should therefore focus on the development of
trend of increased smoking prevalence amongst those          targeted GHWs that can prompt cognitive reactions
with a lower level of education [48-50]. However,            across a wide range of demographic profiles to facilitate
Drovandi et al. Systematic Reviews   (2019) 8:25                                                                      Page 13 of 15




the highest reduction in tobacco use. This was demon-             with smoking displayed on cigarette packaging, may also
strated in some of the included studies, such as female           be beneficial in reducing adolescent tobacco use (60).
participants having higher perceived effectiveness ratings
of foetal damage from smoking (26], and higher attract-
iveness ratings of 'female-oriented' packaging [40].              Strengths and limitations
   As adolescence is often a time for experimentation and         The large number and geographical spread of participants
risk-taking behaviours, during which there can be a quick         included in this review allows for an increased generalisabil-
loss of autonomy (with some researchers positing that this        ity of these findings across different populations and cultures
can occur after the first use of tobacco), reducing the at-       and may be of relevance to many countries hoping to imple-
tractiveness and glamour of tobacco packaging whilst              ment or update their anti-tobacco policies. This review also
highlighting the dangers is paramount [52-54]. With regard        has several limitations, such as being unable to extrapolate
to message framing, loss-framed messages dominate mass            the results to young adults, though similar in age, may
media and packaging warnings, describing the negative             undergo several perceptual changes secondary to their com-
consequences of smoking, whereas gain-framed messages             ing of legal age in purchasing tobacco. Their exposure to en-
describe the benefits of not smoking, or quitting. Whilst         vironments in which tobacco use is considered more
previous research has identified that graphic loss-framed         socially appropriate compared to the school environment
warnings can have a higher rate of recall, some evidence          (e.g. workplaces, bars, and university) may also lead to al-
suggests adult smokers experience greater reductions in to-       tered perceptions. The use of electronic and internet surveys
bacco use when shown gain-framed warnings [55, 56]. Re-           in many of the studies have their own limitations, such as
search into adolescent reactions to loss- versus gain-framed      preventing participants from viewing realistic 3D objects
messages would be ideal in ensuring the implementation of         and facilitating tactile sensations, potentially not drawing a
the most effective combination of GHWs and PP.                    representative sample of the population, and having the per-
   Apart from issues relating to misperceptions of warning        ceptions given by adolescents potentially affected by nearby
irrelevance and optimistic bias amongst adolescents, a re-        persons, such as their parents or teachers. A single exposure
cent study investigating the 6-month, 2-year, and 5-year ef-      to the interventional materials in these studies is also a note-
fects of GHWs found that though there was an increase in          worthy limitation, as the responses given by participants
cognitive processing of warnings post-implementation, the         may not be reflective of real-world conditions of multiple
5-year survey found that there was a subsequent decrease          exposures after time and the potential for a stagnation of ef-
back to pre-implementation levels [56]. This finding along-       fects. Lastly, self-reporting bias was identified as a limitation
side similar findings in adult participants demonstrates that     in many of the included studies, where adolescents may re-
GHWs are most effective shortly after implementation but          port what they believe the researchers want to hear, rather
suffer from a loss of effectiveness over time, requiring a        than their true perceptions.
constant updating or rotation of warnings [56, 57]. It has
also been suggested that PP would inhibit the loss of effect-
iveness of GHWs [57]. Two other studies have assessed the         Conclusion
real-world impacts of PP alone on adolescents. One study          Preventing tobacco use amongst adolescents and the
found that only one fifth of adolescents had noticed PP           resulting continued use into adulthood require the im-
nearly a year after implementation [58], whilst the other         plementation of carefully designed and targeted
found that participants demonstrated an increase in sup-          anti-tobacco interventions. Dark-coloured packaging
port for PP, never-smokers reported they would be less            without branding elements and graphic health warnings
likely to try smoking, and current smokers reported in-           depicting health consequences of smoking, such as lung
creased thoughts about quitting [59]. Whilst some results         cancer and oral diseases, appear to be perceived as more
of these studies into the effects of GHWs and PP are prom-        effective than bright-coloured packaging and those
ising, it is difficult to distinguish changes in responses pre-   depicting other chronic tobacco-related issues respect-
and post-implementation from concurrent trends in to-             ively. As adolescents do not appear to perceive the
bacco use and anti-tobacco interventions such as taxation         threat of continued tobacco use in the same manner as
policies and mass media campaigns.                                adults, tailoring anti-tobacco interventions such as
   Further research into the perceptions of adolescents in        graphic health warnings and plain packaging towards
comparison to adults towards graphic health warnings              this vulnerable population is essential in addressing ado-
and plain packaging is needed to identify the most ef-            lescent tobacco use. Further research aimed at identify-
fective combination of these interventions, especially            ing the most concerning and emotion-responsive health
when used alongside other interventions, such as mass             conditions that could be depicted on packaging, in
media campaigns. School- and parental-based interven-             addition to plain packaging, would be a reasonable next
tion programs, which focus on health risks associated             step in anti-tobacco packaging interventions.
Drovandi   et al. Systematic Reviews            (2019) 8:25                                                                                                       Page 14 of 15




Additional files                                                                       7.    Ali M, Dwyer D. Estimating peer effects in adolescent smoking behaviour: a
                                                                                             longitudinal analysis. J Adolesc Health. 2009;45(4):402-8.
                                                                                       8.    U.S. Department of Health and Human Services. The health consequences
 Additional file 1: PRIMSA checklist. (PDF 197 kb)
                                                                                             of smoking - 50 years of progress. 2014. SurgeonCie~erai.gov hnpJ/wvVw.
 Additional file 2: Full search strategy. (DOCX 12 kb)                                       surgeongeneral.gov/l:bra!y/reports/50-years--of--progress/fuli-repon.. rdf.
                                                                                       9.    Pollay RW. Targeting youth and concerned smokers: evidence from
                                                                                             Canadian tobacco industry documents. Tob Control. 2000;9:136-47.
Abbreviations
                                                                                       10.   Wakefield M, Morley C, Horan JK. et al. The cigarette pack as image: new
FCTC: Framework Convention on Tobacco Control; GHW: Graphic health
                                                                                             evidence from tobacco industry documents. Tob Control. 2002;1 l (Suppl 1):
warnings; JBI: Joanna Briggs Institute; PP: Plain packaging; PRISMA: Preferred
                                                                                             i73-80.
Reporting Items for Systematic Reviews and Meta-Analyses
                                                                                       11.   Perry CL. The tobacco industry and underage youth smoking: tobacco
                                                                                             industry documents from the Minnesota litigation. Arch Pediatr Adolesc
Acknowledgements                                                                             Med. l 999;153:935-41.
None.                                                                                  12.   Hastings G, MacFadyen L. A day in the life of an advertising man: review of
                                                                                             internal documents from the UK tobacco industry's principal advertising
Funding                                                                                      agencies. BMJ. 2000;32 l :366-71.
The principal investigator has received financial support through an                   13.   Shimp TA, Andrews JC. Advertising, promotion, and other aspects of integrated
Australian Government Research Training Program Scholarship, and the                         marketing communications. 9th ed. Mason: (engage Learning; 2013. p. 73-4.
College of Medicine and Dentistry, James Cook University for the conduct of            14.   Henderson PW, Cote JA. Guidelines for selecting or modifying logos. J Mark.
postgraduate research.                                                                        l 998;62:14-30.
                                                                                       15.   World Health Organization. WHO framework convention on tobacco
Availability of data and materials                                                           control. Geneva: World Health Organization; 2003. Accessed 8 Nov 2017.
Data sharing is not applicable to this article as no additional datasets were                httpJ/apps.who.irit/iris/b:tst.rc-.•am/ !0665/4781 l/1 /924: 591013.pcJf?ua;;.; 1
generated or analysed during the current study.                                        16.   Moodie C, Hastings G. Tobacco packaging as promotion. Tob Control. 2010;
                                                                                              19(2):168-70.
Authors' contributions                                                                 17.   US Department of Health and Human Services. Preventing tobacco use
AD carried out the systematic search and data extraction and analysis and                    among youth and young adults: a report of the surgeon general. Atlanta:
was responsible for the drafting of the manuscript. PAT participated in the                  US Department of Health and Human Services, Centers for Disease Control
drafting of the manuscript. BG advised on article eligibility and inclusion and              and Prevention, National Center for Chronic Disease Prevention and Health
participated in drafting the manuscript. BMA assisted in the systematic                       Promotion, Office on Smoking and Health; 2012. p. 3.
search, identifying eligible articles, and assessing article quality and was           18.   Australian Government Department of Health. Post-implementation review of
responsible for reviewing the final draft of the manuscript. All authors have                tobacco plain packaging 2016. Retrieved 3 May 2017. httpJiwww.r1ealth.gov.
read and approved the final manuscript.                                                      au/!ntl::riet/main/put;:!shing.nsf/content/tobacco--pla:ri-packaging--eva!uation.
                                                                                       19.    Near SM, Hall MG, Francis DB, Ribisl KM, Pepper JK, Brewer NT. Pictorial
Ethics approval and consent to participate                                                   cigarette pack warnings: a meta-analysis of experimental studies. Tob
Not applicable.                                                                              Control. 2015;25(3):341-54.
                                                                                       20.    Noar SM, Francis DB, Bridges C, Sontag JM, Ribisl KM, Brewer NT. The impact
Consent for publication                                                                      of strengthening cigarette pack warnings: systematic review of longitudinal
Not applicable.                                                                              observational studies. Soc Sci Med. 2016;164:118-29.
                                                                                       21.    Moodie C, Stead M, Bauld L, McNeil! A, Angus K, Hinds K, et al. Plain
Competing interests                                                                          tobacco packaging: a systematic review. 2012. Last accessed 22 Aug 2018.
The authors declare that they have no competing interests.                                   Available from: ht:.p//discovery_uci.ac.uk/7 oo·, 638 ~ /1 /f,lioociie_e:__aL_20·: 2....
                                                                                              Plain_Tobacco_p ackagi ng._A_Systernatic_Revi(•w.pJf.
                                                                                       22.    Moodie C, Angus K, Stead M, Bauld L. Plain tobacco packaging research: an
Publisher's Note                                                                              update. 2013. Last accessed 22 Aug 2018. Available from https://dspace.stir.
Springer Nature remains neutral with regard to jurisdictional claims in                       ac.uk/tiitsu-ea,11/1893/24'118/1 /Moodie_et_a1 __ 201 3_P!a,nPack,.__ upda,e.pdf.
published maps and institutional affiliations.                                         23.    Moher D, Liberati A, Tetzlaff J, Altman DG, PRISMA Group. Preferred
                                                                                              reporting items for systematic reviews and meta-analyses: the PRISMA
Received: 7 December 2017 Accepted: 26 December 2018                                          statement. PLoS Med. 2009;6(7):e 1000097.
Published online: 17 January 2019                                                      24.    Meola 5, Munn Z, Tufanaru C, Aromataris E, Sears K, Sfetcu R, et al. Chapter
                                                                                              7: systematic reviews of etiology and risk. In: Aromataris E, Munn Z, editors.
References                                                                                   Joanna Briggs Institute reviewer's manual: The Joanna Briggs Institute; 2017.
1.   World Health Organization. WHO report on the global tobacco epidemic,                    htlp$;//reviewersmanual.Joarmabriggs.o:9.
     2017; monitoring tobacco use and prevention policies. Geneva: World               25.   Tufanaru C, Munn Z, Aromataris E, Campbell J, Hpp L. Chapter 3: systematic
     Health Organization; 2017.                                                               reviews of effectiveness. In: Aromataris E, Munn Z, editors. Joanna Briggs
2.   Doll R, Peto R, Boreham J, Sutherland I. Mortality in relation to smoking: 50            Institute reviewer's manual: The Joanna Briggs Institute; 2017. httpsJ/
     years' observations on male British doctors. BMJ. 2004;328(7455):1519.                   rev:ewersrnanual.joannabr:gg~..org/.
3.   Winstanley MH. 3.24 genetic infiuences on tobacco-caused disease. In:             26.    Vardavas Cl, Connolly G, Karamanolis K, Kafatos A. Adolescents perceived
     Scollo MM, Winstanley MH, editors. Tobacco in Australia: facts and issues.               effectiveness of the proposed European graphic tobacco warning labels. Eur
     Cancer Council Victoria: Melbourne; 2011. Available from hnpsJiwww.                     J Pub Health. 2009;19(2):212-7.
     tobaLcoinaustta! ia.org.au/chapter·3-healt.h-effects/3 ·24-genetic-: nfluences-   27.    Fong GT, Hammond D, Jiang Y, Li Q, Quah ACK. Driezen P, et al.
     on-tobacco-caused-d :sease.                                                              Perceptions of tobacco health warnings in China compared with picture
4.   Strand BH, Mishra G, Kuh D, Guralnik JM, Patel IW. Smoking history and                   and text-only warnings from other countries: an experimental study. Tob
     physical performance in midlife: results from the British 1946 birth cohort. J           Control. 2010;19(Suppl 2):i69-77.
     Gerontol A Biol Sci Med Sci. 2010;66(1):142-9.                                    28.    Hammond D, Thrasher J, Reid JL, Driezen P, Boudreau C, Santillan EA.
5.   Jammer LD, Whalen CK, Loughlin SE, Mermelstein R, Audrain-McGovern J,                    Perceived effectiveness of pictorial health warnings among Mexican youth
     Krishnan-Sarin 5, et al. Tobacco use across the formative years: a road map              and adults: a population-level intervention with potential to reduce
     to developmental vulnerabilities. Nicotine Tob Res. 2003;5(Suppl 1):571-87.              tobacco-related inequities. Cancer Causes Control. 2012;23(1):57-67.
6.   DiFranza JR, Rigotti NA, McNeil! AD, Ockene JK. Savageau JA, St Cyr D, et al.     29.    Hammond D, Reid JL, Driezen P, Boudreau C. Pictorial health warnings on
     Initial symptoms of nicotine dependence in adolescents. Tob Control. 2000;               cigarette packs in the United States: an experimental evaluation of the
     9(3):313-9.                                                                              proposed FDA warnings. Nicotine Tob Res. 2012;15(1):93-102.
,,
     Drovandi et al. Systematic Reviews              (2019) 8:25                                                                                              Page 15 of 15




     30.   Pepper JK, Cameron LD, Reiter PL, McRee AL, Brewer NT. Non-smoking               53. DiFranza JR. Hooked from the first cigarette. Sci Am. 2008;298(5):82-7.
           male adolescents' reactions to cigarette warnings. PLoS One. 2013;8(8):          54. Gallagher KM, Updegraff JA. Health message framing effects on attitudes,
           e65533.                                                                              intentions and behaviour: a meta-analytic review. Ann Behav Med. 2011;
     31.   Alaouie H, Afifi RA, Haddad P, Mahfoud Z, Nakkash R. Effectiveness of                43(1):101-16.
           pictorial health warnings on cigarette packs among Lebanese school and           55. Toll BA, Rojewski AM, Duncan LR, Latimer-Cheung AE, Fucito LM, Boyer JL,
           university students. Tob Control. 2015;24(el):e72-80.                                et al. "Quitting smoking will benefit your health": the evolution of clinician
     32.   Adebiyi AO, Uchendu OC, Bamgboye E, lbitoye 0, Omotola B. Perceived                  messaging to encourage tobacco cessation. Clin Cancer Res. 2014;20(2):
           effectiveness of graphic health warnings as a deterrent for smoking                  301-9.
           initiation among adolescents in selected schools in southwest Nigeria. Tob       56. Borland R, Wilson N, Fong GT, Hammond D, Cummings KM, Yong HH, et al.
           lnduc Dis. 2016;14(1 ):7.                                                            Impact of graphic and text warnings on cigarette packs: findings from four
     33.   Netemeyer RG, Burton S. Andrews JC, Kees J. Graphic health warnings on               countries over five years. Tob Control. 2009;18(5):358-64.
           cigarette packages: the role of emotions in affecting adolescent smoking         57. White V, Williams T, Faulkner A, Wakefield M. Do larger graphic health
           consideration and secondhand smoke beliefs. J Public Policy Mark. 2016;              warnings on standardised cigarette packs increase adolescents' cognitive
           35(1 ):124-43.                                                                       processing of consumer health information and beliefs about smoking-
     34.   Reid JL, Mutti-Packer 5, Gupta PC, Li Q, Yuan J, Nargis N, et al. lnfiuence of       related harms? Tob Control. 2015;24(Suppl 2):ii50-7.
           health warnings on beliefs about the health effects of cigarette smoking, in     58. Bogdanovica I, Opazo Breton M, Langley T, Britton J. Awareness of
           the context of an experimental study in four Asian countries. Int J Environ          standardised tobacco packaging among adults and young people during
           Res Public Health. 2017;14(8):868.                                                   the final phase of policy implementation in Great Britain. Int J Environ Res
     35.   Hammond D, Dockrell M, Arnott D, Lee A, McNeil! A. Cigarette pack design             Public Health. 2017;14(8):85B.
           and perceptions of risk among UK adults and youth. Eur J Pub Health. 2009;       59. Dunlop S, Perez D, Dessaix A, Currow D. Australia's plain tobacco packs:
           19(6):631-7.                                                                         anticipated and actual responses among adolescents and young adults
     36.   Hammond D, Doxey J, Daniel S, Bansal-Travers M. Impact of female-                    2010-2013. Tob Control. 2017;26(6):617-26.
           oriented cigarette packaging in the United States. Nicotine Tob Res.             60. Thomas RE, Mclellan J, Perera R. School-based programmes for preventing
           2011 ;13(7):579-88.                                                                  smoking. Evid Based Child Health. 2013;8(5):1616-2040.
     37.   Hammond D, Daniel S, White CM. The effect of cigarette branding and
           plain packaging on female youth in the United Kingdom. J Adolesc Health.
           2012;52(2):151-7.
     38.   Moodie C, Ford A, Mackintosh AM, Hastings G. Young people's perceptions
           of cigarette packaging and plain packaging: an online survey. Nicotine Tob
           Res. 2011;14(1):98-105.
     39.   Ford A, MacKintosh AM, Moodie C, Richardson S, Hastings G. Cigarette pack
           design and adolescent smoking susceptibility: a cross-sectional survey. BMJ
           Open. 2013;3(9):e003282.
     40.   Babineau K, Clancy L. Young people's perceptions of tobacco packaging: a
           comparison of EU Tobacco Products Directive & Ireland's Standardisation of
           Tobacco Act. BMJ Open. 2015;5(6):e007352.
     41.   Mutti S, Hammond D, Reid JL, White CM, Thrasher JF. Perceptions of
           branded and plain cigarette packaging among Mexican youth. Health
           Promot Int. 2016;32(4):650-9.
     42.   Germain D, Wakefield MA, Durkin SJ. Adolescents' perceptions of cigarette
           brand image: does plain packaging make a difference? J Adolesc Health.
           2001 ;46(4):385-92.
     43.   Hammond D, White C, Anderson W, Arnott D, Dockrell M. The perceptions
           of UK youth of branded and standardized, 'plain' cigarette packaging. Eur J
           Pub Health. 2013;24(4):537-43.
     44.   Andrews JC, Netemeyer RG, Burton S, Kees J. Effects of plain package
           branding and graphic health warnings on adolescent smokers in the USA.
           Spain and France. Tob Control. 2016;0:l-7.
     45.   World Health Organization. WHO report on the global tobacco epidemic,
           2011: warning about the dangers of tobacco. Geneva: World Health
           Organization; 2011. p. 18.
     46.   Slovic P. What does it mean to know a cumulative risk? Adolescents'
           perceptions of short-term and long-term consequences of smoking. J Behav
           Dec Making. 2000;13(2):259-66.
     47.   Janz NK, Becker MH. The health belief model: a decade later. Health Educ Q.
           1984;1 l (l ):l -47.
     48.   Createc+ Market Studies. Effectiveness of health warning messages on
           cigarette packages in informing less-literate smokers, final report. 2003.
           Prepared for communication Canada.                                                   Ready to submit your research? Choose BMC and benefit from:
     49.   Malouff JD, Gabrilowitz D, Schutte N. Readability of health warnings on
           alcohol and tobacco products. Am J Pub Health. l 992;82(3):464.                      • fast, convenient online submission
     50.   Reid JL, Hammond D, Driezen P. Socioeconomic status and smoking in                   • thorough peer review by experienced researchers in your field
           Canada, 1999-2006: has there been any progress on disparities in tobacco
                                                                                                • rapid publication on acceptance
           usel Can J Public Health. 2010;101(1):73-8.
                                                                                                • support for research data, including large and complex data types
     51.   Steinberg L, Graham S, O'Brien L, Woolard J, Cauffman E, Banich M. Age
                                                                                                • gold Open Access which fosters wider collaboration and increased citations
           differences in future orientation and delay discounting. Child Dev. 2009;
           80(1):28-44.                                                                         • maximum visibility for your research: over lOOM website views per year
     52.   DiFranza JR, Savageau JA, Fletcher K, Ockene JK, Rigotti NA, McNeil! AD,
           et al. Measuring the loss of autonomy over nicotine use in adolescents: the
           DANDY (Development and Assessment of Nicotine Dependence in Youths)
           study. Arch Pediatr Adolesc Med. 2002;156(4):397--403.
                                                                                                At BMC, research Is always In progress.

                                                                                                Learn more biomedcentral.com/submisslons              •      BMC
                                                   American Journal of
                                           Preventive Medicine
                                                      ld9!4;iiiiti;iitff•W
                          Impact of The Real Cost Media Campaign
                                on Youth Smoking Initiation
             Jennifer C. Duke, PhD/ Anna J. MacMonegle, MA,1 James M. Nonnemaker, PhD,1
               Matthew C. Farrelly, PhD,1 Janine C. Delahanty, PhD,2 Xiaoquan Zhao, PhD,2, 3
                    Alexandria A. Smith, MSPH,2 Pamela Rao, PhD, 4 Jane A. Allen, MA1


              Introduction: The purpose of this study was to assess the relationship between youth exposure to
              the U.S. Food and Drug Administration's national tobacco public education campaign, The Real
              Cost, and changes in smoking initiation.

              Methods: From November 2013 to November 2016, a longitudinal study of youth was conducted
              with a baseline and 4 post-campaign follow-up surveys. The sample consisted of nonsmoking
              youths from 75 U.S. media markets (n=5,103) who completed a baseline and at least 1 follow-up
              survey. Exposure was measured by media market-level target rating points and self-reported ad
              exposure frequency. Smoking initiation was examined among youths who had never smoked at
              baseline and defined as first trial of a cigarette. Discrete-time survival models using logistic regres-
              sion and controlling for confounding influences were estimated. Analyses were conducted in 2018.

              Results: The odds of reporting smoking initiation at follow-up was lower among youths in media
              markets with higher levels of campaign advertisements than among those with less. Both between-
              wave and cumulative target rating points were associated with decreased risk of smoking initiation
              (AOR=0.69 [p<0.01] and AOR=0.89 [p<0.05], respectively); for every 3,500 between-wave target
              rating points on air, there was an associated 30% reduction in the hazard of smoking initiation
              among youths. Results from self-reported recall of the campaign advertisements found similar
              dose-response effects. The campaign is associated with an estimated 380,000-587,000 youths aged
              11-19 years being prevented from initiating smoking nationwide.

              Conclusions: Sustained national tobacco public education campaigns like The Real Cost can
              change population-level smoking initiation among youths, preventing future generations from
              tobacco-related harms.
              Am J Prev Med 2019;000(000):1-7. © 2019 Published by Elsevier Inc. on behalf of American Journal of Preven-
              tive Medicine.




INTRODUCTION                                                           strategies, developing advertisements that resonate with
                                                                       youth, and purchasing media to achieve sufficient cam-
           espite significant progress in reducing tobacco

D          use in the U.S., smoking remains the leading
           cause of preventable disease and death;
480,000 people die annually from smoking-related ill-
                                                                       paign exposure within the intended audience. 8 ' 9 Today,


                                                                       From the 1 RTI International, Research Triangle Park, North Carolina;
                                                                       2
                                                                        Center for Tobacco Products, U,S. Food and Drug Administration, Silver
nesses.' Each year, approximately 733,000 youths smoke
                                                                       Spring, Maryland; 3 Department of Communication, George Mason Uni-
their first cigarette.2 Public education campaigns have                versity, Fairfax, Virginia; and 4 Kavali Consulting, Washington, District of
been found to reduce youth smoking prevalence by shift-                Columbia
ing beliefs about tobacco use, preventing initiation, and                 Address correspondence to: Jennifer C. Duke, PhD, Center for Health
reducing progression to established smoking. 3 7 This                  Policy Science and Tobacco Research, 3040 E. Cornwallis Road, Research
                                                                       Triangle Park NC 27709, E-mail: jduke@rti.org.
empirical body of evidence from 2 decades of research                     0749-3797 /$36.00
have yielded guidance on identifying promising message                     hnps:/ /do!,org/ l 0.1U16ij.a.n11.~pre.2019.06.0 "l l


© 2019   Published by Elsevier Inc. on behalf of American Journal of Preventive Medicine.                  Am J Prev Med 2019;000(000):1-7       1
2                                           Duke et al I Am J Prev Med 2019;000(000):1-7

media campaigns occur in a rapidly evolving media                   youth (5% of households) in U.S. Census block groups within
environment, requiring specialized audience targeting of            75 media markets. In person baseline data collection took place
advertisements to engage youth across multiple media                from November 11, 2013, through March 31, 2014. Four subse-
                                                                    quent surveys were collected during the following time periods
channels. The extent to which current media campaigns
                                                                    either online or in person: first follow-up, July 24-October 27,
successfully influence youth may differ from past gener-            2014; second follow-up, April 6-July 4, 2015; third follow-up,
ations of health campaigns,Hl and continued research on             December 17, 2015-April 5, 2016; and fourth follow-up,
the effectiveness of education campaigns is critical to             September IS-November 22, 2016. Participants received $25 for
ensure they positively impact public health.                        survey completion in the first 3 weeks and $20 thereafter. The
    The Real Cost is a national public education campaign           baseline sample size was 6,743 youths; 4,210 youths completed
designed to prevent and reduce smoking among U.S.                   all follow-up waves. The analytic sample included 5,103 youths
teenagers. The theme of the campaign-every cigarette                who were nonsmokers at baseline and completed at least 1
                                                                    follow-up wave. The study was approved by IRBs at the Food
costs you something-is conveyed through advertise-                  and Drug Administration and the researching institution.
ments that highlight the health effects, toxicity, and loss             At baseline, 7,418 sampled households were eligible to partici-
of control associated with smoking. 11 Sponsored by the             pate; 2,083 households with unknown eligibility were estimated to
U.S. Food and Drug Administration's Center for                      be eligible. Participants in 4,538 households completed a survey.
Tobacco Products, The Real Cost is grounded in scien-               The unweighted household-level response rate was 47.8%, and the
tific evidence and behavior change theory. 8 · • 12
                                              9
                                                                    weighted household-level response rate was 43.7% at baseline. 1"
    Advertisements have aired continuously at high media            The person-level response rates for the 4 follow-ups, calculated as
                                                                    the percentage of the sample from the previous study wave,
levels since the launch of The Real Cost in February 2014,
                                                                    ranged from 84.9% to 91.4%.
resulting in high levels of campaign recall 13 and changes              The Real Cost was designed to encourage teens to reassess the
in tobacco-related beliefs nationwide. 1·1 A previous study         costs of tobacco use. Advertising in the first year focused on
found a positive dose-response relationship between                 short-term health effects and loss of control associated with smok-
youths' self-reported recall of The Real Cost advertise-            ing. Advertising in 2015 and 2016 continued these themes and
ments and lower rates of smoking initiation. 15 However,            introduced new messages about the toxic chemicals in cigarettes
self-reported exposure data are subject to measurement              and health consequences using a humorous approach (Apptndix
                                                                    Table l, available online). Advertisements aired on national TV,
error. Using an exogenous measure of media dose, such
                                                                    radio, the Internet, out-of-home displays, in magazines, and at
as market-level target rating points (TRPs), is the most            movie theaters. Campaign messages were also disseminated
rigorous approach in natural experiments like media                 through social media and mobile gaming.
campaigns when control groups are unfeasible. 16-• ii::                 The standard unit of measurement for media delivery, 17 ·2"
More broadly, the triangulation of findings regarding               TRPs are calculated as the product of 2 measures, the percentage
campaign effects using complementary exposure assess-               of a target population potentially exposed to advertisements
ments is important in a complex media environment that              (reach) and the average number of times advertisements may
includes multiple public tobacco-related campaigns and              have been seen (frequency) over a time period. Youth in the study
                                                                    markets were exposed to the following mean values of cumulative
media channels.                                                     TV TRPs and digital video TRPs, respectively: 2,451 and 609
    This study is the first in a decade to assess a national        (baseline to first follow-up), 2,976 and 937 (first to second follow-
youth media campaign's multi-year impact on smoking                 up), 2,768 and 1,012 (second to third follow-up), and 2,775 and
initiation using market-level exposure to TV and online             1,372 (third to fourth follow-up). The average weekly TV TRPs
advertisements. Data from a national cohort of youth                were 63 (range, 22-150); the average digital video TRPs were 22
were examined to explore the association between tem-               (range, 10-50).
poral and geographic variation in campaign exposure
and initiation among youths between 2014 and 2016.
                                                                    Measures
Data from 5 waves of a longitudinal survey of U.S. youth
                                                                    The primary outcome of interest was smoking initiation among
were analyzed to determine whether campaign exposure                youths who had never smoked at the time of the baseline survey
influenced trial of cigarette smoking over 3 years among            (never smokers). Smoking initiation was defined as first trial of a
never smokers at baseline.                                          cigarette among youths who had never used cigarettes.
                                                                       Two TRP measures that combine TV and digital video TRPs
                                                                    were calculated for each respondent based on the designated mar-
METHODS                                                             ket area where the individual lived and the timing of the respond-
                                                                    ent's surveys. Because media may take considerable time to
Study Sample                                                        influence smoking behavior, TRPs from the campaign launch
Data were from a nationally representative longitudinal survey of   through the date a respondent took each respective survey were
U.S. youths aged 11-16 years at baseline. An address-based sam-     aggregated. However, cumulative TRPs monotonically increase
pling frame, supplemented with market research data, was used       with a time trend during the study period. An alternative exposure
to randomly draw households likely to have at least 1 eligible      specification shortens the timeframe over which TRPs are studied


                                                                                                                   www.ajpmonline.org
                                                Duke et al I Am J Prev Med 2019;000(000):1-7                                                  3

to between each survey wave. Between-wave TRPs limit the                  income (continuous); and the presence of a tobacco user in the
media's measurable effect because older TRP exposures that may            household. The number of days between survey waves by individ-
have reasonably affected future smoking initiation are excluded.          ual (continuous, scaled by 30 days) and a secular time trend (cate-
However, it reduces the inherent association between TRPs and             gorical) were included, as well as state adult smoking prevalence
time in the cumulative measure.                                           from the 2013 Behavioral Risk Factor Surveillance System (1 unit
    After viewing each advertisement, respondents also reported           increase= l percentage point) and 3 media market variables:
their frequency of exposure to each of 4 to 6 advertisements 2 i on       median population size (in tens of thousands), median income (in
air: Apart from this survey, how frequently have you seen these ads       tens of thousands of dollars), and media market education level
in the past (insert) months? Scores for responses ranged from 0           (the proportion with bachelor's degree or higher). Baseline data
(never) to 4 (very often). Scores across all ads were summed,             collection occurred after campaign launch (range, 1-48 days) for
resulting in a range as follows: 0-16 (first, second, and fourth fol-     21.8% of the sample; a post-campaign indicator was included.
low-ups) and 0-24 (third follow-up). Overall, 6% of the sample
(3%-10% by wave) reported never seeing any of the ads. A
dichotomous measure from the full range of responses for the              Statistical Analysis
lowest 15% of scores (low or no exposure, score <4) and all others        Data on awareness of campaign advertisements were summa-
(high exposure, score>4) was created.                                     rized. Attrition analyses between baseline and follow-up were
    Models controlled for factors that influence susceptibility to        conducted using chi-square significance tests. Discrete-time sur-
tobacco use and risky behaviors.~ 2- A brief scale assessed sensation     vival models 2 ·1·~" were estimated using logistic regression with
seeking·:, (Cronbach's a=0.74): I would like to explore strange pla-      age as the time variable. Models controlled for confounding
ces; I like to do frightening things; I like new and exciting experien-   influences, similar to other longitudinal media studies. 1 '-P.l<J.Jf,
ces, even if I have to break the rules; and J prefer friends who are      The risk for smoking initiation for each youth in the sample who
exciting and unpredictable. Scores for response options ranged            reported never smoking at baseline was assessed as they aged
from l (disagree strongly) to 5 (agree strongly). Educational plans       during the study period. Once the event of interest (smoking ini-
were assessed as: How far do you think you will go in school?             tiation) occurred, the youth was dropped from subsequent time
Scores for response options ranged from l (J don't plan to go to          periods and the probability that a youth-initiated smoking at
school anymore) to 8 (graduate, medical, or law school). School           each age was calculated. The model included 13,970 observations
environment was measured as the mean of 3 items (a=0.79): I feel          from the analytic sample (N=S,103 youths). Smoking initiation
close to people at my school; I am happy to be at my school; and J        over time was examined as a function of cumulative TRPs,
feel like I am a part of my school. Scores for response options           between-wave TRPs, and self-reported frequency of exposure.
ranged from l (disagree strongly) to 5 (agree strongly). School per-      TRPs were rescaled to yield ORs for the increased odds of each
formance was assessed with the item: How well would you say you           outcome given a unit increase of 3,500 total TRPs in each media
 have done in school? Scores for response options ranged from l           market. This scaling unit represents the approximate size of the
 (much worse than average) to 5 (much better than average). Parent        market-level media buy for The Real Cost between each survey.
communication was a mean of 2 items (a=0.69). The first was:              Analyses were conducted using unweighted data after perform-
Thinking about the adult or adults you live with, would you say           ing a test to determine the impact of the weights on the analysis
you are satisfied with the way you communicate with each other?           and variance_:,;·
Scores for responses ranged from l (very unsatisfied) to 5 (very             The estimated number of youths prevented from initiating
satisfied). The second item was: How close do you feel to the adult       smoking was calculated using the difference between the predicted
or adults you live with? Scores for responses ranged from l (not          risk for initiation by age for each exposure model (Table 2) and
close at all) to 5 ( very close).                                         the predicted risk for initiation by age in a hypothetical scenario
   Self-reported awareness of 2 other national campaigns were             where exposure to the campaign is either O (TRPs) or low (self-
assessed. For truth, youth viewed a collage of ad screenshots and         reported frequency). The difference in initiation rates was then
were asked: Apart from this survey, how frequently have you seen          applied to the national population of nonsmoking youth at each
these ads in the past (insert) months? Scores for response options        age (2010 Census), and the resulting estimated numbers of youths
ranged from O (never) to 4 (very often). At first follow-up, the          potentially prevented from initiating smoking at each age were
item: In the past 3 months, have you seen or heard the following          summed.
slogan or theme Tips from Former Smokers? (yes/no) was assessed.             Sensitivity analyses were conducted to examine the influence
For all other waves, Tips was assessed using a collage of screen-         of e-cigarettes and other tobacco products on smoking initia-
shots and the exposure item described above. A wave-specific              tion. An additional model examined the relationship between
measure was generated as O or l (first follow-up) and O or l (never       campaign exposure and using marijuana, a risky behavior unre-
or rarely, or greater for the other waves). Media use was assessed        lated to campaign messaging, to ascertain whether campaign
as daily hours watching TV or movies across 4 media devices: live         effects were specific to smoking behaviors or a general associa-
or streaming TV, computers/laptops/tablets, cell phones, and              tion between exposure and risky behaviors. Other alternate
other personal electronics; scores for response options for each          specifications were examined but not reported as they did not
device ranged from O (none) to 4 (>3 hours). Responses were               meaningfully alter model results: functional forms of the TRP
summed (range, 0-16).                                                     variable (e.g., square root or parabolic), disaggregated measures
   Baseline individual characteristics included indicators for age;       of TV and online TRPs, media market-level clustering and
an indicator for female (male excluded as the reference); indica-         fixed effects, and the inclusion of covariates with relatively
tors for African-American, Hispanic, and other non-Hispanic               higher missingness. All analyses were conducted with Stata,
race/ethnicity (white excluded as the reference); youth weekly            version 14.0 in 2018.


I 2019
4                                              Duke et al I Am J Prev Med 2019;000(000):1-7

RESULTS                                                                  contained slightly fewer black non-Hispanic youths,
                                                                         fewer youths who reported living with a tobacco user,
Table 1 displays the unweighted demographic character-
                                                                         fewer experimenters, and fewer youths who were aged
istics of the analytic sample. The sample did not include
                                                                         15-16 years at baseline. All differences were small; the
492 youths who had tried smoking at baseline, 130
                                                                         mean absolute value of difference across comparisons
youths who were missing data on smoking status, or
                                                                         was 1.7% (Appendix Table 2, available online).
1,017 youths who did not complete at least 1 follow-up
                                                                            Youth recall of 1 or more The Real Cost advertisements
survey. At baseline, nonsmoking youth respondents
                                                                         among the analytic sample was 89.9% (first follow-up),
were evenly distributed across ages 11-16 years. The
                                                                         95.4% (second follow-up), 96.8% (third follow-up), and
sample was evenly divided by sex and was 52.7% white
                                                                         95.5% (fourth follow-up). Rates of smoking initiation in
non-Hispanic, 28.4% Hispanic, 8.6% black non-His-
                                                                         the 4 follow-up surveys were 4.5%, 3.9%, 4.4%, and 5.1%,
panic, and 10.3% other non-Hispanic race/ethnicities or
                                                                         respectively.
multiracial youth. Approximately one quarter of youth
                                                                            Table 2 displays data from the survival model on the
reported living with a tobacco user.
                                                                         hazard of initiation for between-wave TRPs, cumulative
    An analysis of sample attrition from baseline to fourth
                                                                         TRPs, and self-reported campaign exposure. All 3 meas-
follow-up for the full study sample found that the
                                                                         ures of campaign exposure were associated with decreased
unweighted samples were similar across sex. As a per-
                                                                         risk of smoking initiation, between-wave TRPs (AOR=
centage of the total sample, the fourth follow-up sample
                                                                         0.69, p<0.01), cumulative TRPs (AOR=0.89, p<0.05), and
                                                                         self-reported campaign exposure (AOR=0.73, p<0.01).
                                                                         For every 3,500 between-wave TRPs on air, there was
Table 1. Demographic Characteristics of The Real Cost Ana-
lytic Sample
                                                                         an associated 31 % reduction in the hazard of smoking
                                                                         initiation among youths. These findings were robust to
                                                        Baseline         alternate model specifications, including the inclusion
    Characteristic                                       n (%)           of e-cigarette use and other tobacco product use as time-
    Age, years                                                           varying control variables (Appendix Table 3, available
      11                                                788 (15.4)       online). Models examining youth marijuana initiation
      12                                                906 (17.8)       found no relationship between levels of campaign expo-
      13                                                870 (17.1)       sure and initiation over time (Appendix Table 4, available
      14                                                915 (17.9)       online).
      15                                                881(17.3)
                                                                            Figure 1 illustrates the influence of the campaign on
      16                                                744 (14.6)
                                                                         smoking initiation estimated from the 3 exposure mod-
    Sex
                                                                         els. The hazard of smoking by age was plotted in the
      Female                                          2,723 (53.4)
                                                                         study scenario and for an alternate scenario where The
      Male                                            2,381 (46.7)
                                                                         Real Cost media does was either O (TRP models) or low
    Race/ethnicity
      White, non-Hispanic                             2,690 (52.7)
                                                                         (self-reported exposure models). The campaign was
      Black, non-Hispanic                               441(8.6)
                                                                         associated with an estimated 380,446 and 587,515 fewer
      Hispanic                                        1,450 (28.4)       youths initiating smoking between ages 11 and 19 years
      Other, non-Hispanic                               523(10.3)        over the study period.
    Household tobacco use
      Yes                                             1,321 (25.9)
      No                                              3,782 (74.1)
                                                                         DISCUSSION
    Smoking status
      Nonsusceptible nonsmoker                        3,717 (72.8)       This nonexperimental longitudinal study is the first in a
      Susceptible nonsmoker                           1,387 (27.2)       decade to demonstrate the behavioral effects of a youth-
    Census region                                                        specific national media campaign using both exogenous
      Northeast                                         648(12.7)        market- and individual-level measures of exposure.
      Midwest                                         1,008 (19.8)       Exposure to The Real Cost was associated with prevent-
      South                                           1,774 (34.8)       ing approximately 380,000-587,000 U.S. youths aged
      West                                            1,674 (32.8)       11-19 years from initiating smoking from February
Note: The analytic sample does not include n=1,017 youth from base-      2014 to November 2016. Patterns of e-cigarette use and
line who did not complete a follow-up survey. The sample also does not
include n=492 youth who had already tried smoking at baseline and
                                                                         other tobacco product use over the study period are not
n=130 youth who we were missing data on their smoking status at          an explanation of the study results. Campaign exposure
either baseline or wave 1.                                               was associated with smoking initiation specifically,

                                                                                                                www.ajpmonline.org
                                                Duke et al I Am J Prev Med 2019;000(000):1-7                                                       5

Table 2. Results of a Discrete-Time Survival Model for Exposure and Smoking lnitiation-U.S., 2014-2016

                                            Between-wave TRPs                       Cumulatlve TRPs                     Self-reported exposure
 Explanatory varlable"                         OR (95% Cl)                            OR (95% Cl)                             OR (95% Cl)
 Exposure. variable                           0.69** (0.53, 0.90)                     0,89* (0.79, 0.99)                   0.73**(0,57,0.92)
 Age, years
    11                                                 ref                                   ref                                    ref
    12                                           0.82 (0.23, 2.96)                    0.81 (0.22, 2.91)                       0.74 (0.20, 2.71)
    13                                           2.32 (0. 71, 7.57)                   2.30 (0. 71, 7.50)                     2.27 (0.69, 7.40)
    14                                         3.40* (1.06, 10.94)                   3.37* (1.05, 10.84)                    3.40* (1.05, 10.96)
    15                                         4.03* (1.26, 12.93)                   4.00* (1.25, 12.82)                    4.03* (1.25, 12.95)
    16                                         4.34* (1.35, 13.91)                   4.30* (1.34, 13.78)                    4.27* (1.33, 13.72)
    17                                         4.27* (1.32, 13. 79)                 4.21* (1.30, 13.59)                     4.23* (1.31, 13.68)
    18                                        6.44** (1.96, 21.15)                 6.33** (1.93, 20.78)                   6.27** (1.91, 20.64)
    19                                     11.39*"'* (3.26, 39.86)               11.25*** (3.22, 39.34)                 11.10*** (3.17, 38.88)
 Sex
    Female                                             ref                                   ref                                    ref
    Male                                         1.09 (0.93, 1.29)                      1.10 (0.93, 1.29)                     1.09 (0.93, 1.28)
 Race
    White, non-Hispanic                                ref                                   ref                                    ref
    Black, non-Hispanic                          1.17 (0.87, 1.56)                     1.16 (0.87, 1.55)                      1.14 (0.85, 1.53)
    Hispanic                                  1.32** (1.08, 1.61)                   1.32** (1.09, 1.61)                    1.33** (1.09, 1.62)
    Other, non-Hispanic                          0.82 (0.61, 1.11)                     0.82 (0.61, 1.10)                     0.82 (0.61, 1.11)
 Other covariates
    Youth allowance                                                                    1.03 (1.00, 1.07)                      1.03 (0.99, 1.07)
    Lives with a tobacco user               1.77*** (1.50, 2.08)                   1.77*** (1.50, 2.08)                   1.74*** (1.48, 2.06)
    Sensation seeking scale                 1.49*** (1.35, 1.64)                   1,48"'** (1.34, 1.64)                  1.49*** (1.35, 1.65)
    School environment                      0.84*** (0.77, 0.92)                   0.84*** (0.77, 0.92)                   0.84*** (0.77, 0.92)
    School performance                      0.81*** (0.73, 0.89)                   0.81*** (0.73, 0.89)                   0.81*** (0.73, 0.89)
    School plans                               0.92* (0.85, 0.99)                     0.92* (0.85, 0.99)                     0.92* (0.85, 1.00)
    Parental communication                   0.88** (0.80, 0.97)                    0.88** (0.80, 0.97)                    0.88** (0.80, 0.97)
    Media use                                1.03** (1.01, 1.05)                    1.03** (1.01, 1.05)                    1.03** (1.01, 1.05)
 Wave
    1                                                  ref                                   ref                                    ref
    2                                       0.66*** (0.52, 0.84)                      0.72* (0.55, 0.94)                  0.62*** (0.49, 0. 78)
    3                                       0.51*** (0.39, 0.67)                      0.65* (0.45, 0.93)                  0.50*** (0.38, 0.66)
    4                                       0.60*** (0.46, 0.80)                       0.82 (0.51, 1.31)                  0.54*"'* (0.41, 0.72)
    Time between waves                       1.13** (1.04, 1.23)                      1.09* (1.01, 1.18)                     1.09* (1.01, 1.18)
Note: Boldface indicates statistical significance (*p<0.05; **p<0.01; ***p<0.001).
"Additional control variables include average market-level family income. average market-level high school completion rates, market population,
2013 Behavioral Risk Factor Surveillance System state smoking prevalence, measures of self-reported exposure to the Tips From Former Smokers
and the Truth Initiative's truth® campaigns, an indicator for whether the youth's baseline interview was conducted after the launch of The Real Cost.
TRP, target rating point.



rather than a general pattern of associations between risk                   can be costly. However, the findings add uniquely strong
behaviors and campaign media delivery.                                       evidence to the knowledge base for the study of public
   These data add to the body of research demonstrating                      health campaigns in real-world settings.
that state and national tobacco education campaigns are
effective. This study supports the conclusions of other                      Limitations
effective campaigns, u 18 specifically that high levels of                   This study has several limitations. First, sample attrition
extended advertising are required for media campaigns                        over time may have resulted in biases. Overall, there
to achieve sustainable population changes in smoking                         were few differences between youths in the completed
behavior. Demonstrating the effects of digital and TV                        sample and those missing at follow-up. However, youths
media on population-level behavior for youth requires                        in the sample who had experimented with cigarettes at
longitudinal studies with sufficient sample sizes, which                     baseline were more likely to drop out at follow-up; thus,

I 2019
6                                          Duke et al I Am J Prev Med 2019;000(000):1-7

    20% - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ,

             -Actual: The Real Cost on Air


             -        -   No exposure to The Real Cost-
                          Between Wave TRP Model
    15%
             ... -=-""" No exposure to The Real Cost -
                        Cumulative TRP Model

             • • • • • • No or low exposure to The Real Cost -
                         Self Reported Exposure Model




     5%                                                                          6.0%          5.8%




     0% .,__1_.4_%_ _ _1_._2o_Yo______________________--.----....----....--~
                 11            12         13           14            15           16            17            18            19
                                                               Age (years)

Figure 1. Estimated smoking initiation risk among youths aged 11-19 years, by age-U.S., 2014-2016.
TRP, target rating point.


there may be bias in the analytic sample because of                with other comprehensive tobacco control efforts, con-
reduced completion rates among youths who experi-                  tribute to reductions in smoking uptake among youths
mented with cigarettes between study waves. Second,                nationwide, reducing future rates of cardiovascular dis-
although the model controls for youths' exposure to                ease, respiratory disease, cancer, and other deadly
other tobacco-related media campaigns, this might not              tobacco-related diseases. 9 -22 A tobacco-free cohort today
fully account for the independent or synergistic effects           would reduce future smoking-attributable mortality,
                                                                                                                          ,_., 30
of the other campaigns. Third, owing to the current                healthcare costs, and lost workplace productivity.£,,_
measurement limitations in digital advertising, digital            Continued efforts to prevent youths from becoming
TRPs in the study did not vary greatly, so differentiating         addicted to tobacco products will reduce greatly the pub-
the independent effect of digital advertising was not pos-         lic health burden of cigarette smoking in the U.S.
sible. Fourth, only smoking initiation was examined in
this study; data on progression to established or daily
smoking were limited by sample size. Relatedly, this
campaign examines initiation over a 2-year period, and             ACKNOWLEDGMENTS
longer studies are required to determine whether the               This article was funded by the U.S. Food and Drug Administration
campaign effectively delayed smoking initiation or led to          Center for Tobacco Products (contract HHSF2232013100018).
sustained abstinence among this cohort.                            Xiaoquan Zhao, Janine C. Delahanty, Alexandria Smith, and
                                                                   Pamela Rao from the Food and Drug Administration are coauthors
                                                                   of the paper.
CONCLUSIONS                                                            This publication represents the views of the author(s) and
                                                                   does not represent Food and Drug Administration Center for
Youths are at their highest lifetime risk for smoking ini-         Tobacco Products position or policy.
tiation during adolescence 22 and young adulthood.                     No financial disclosures were reported by the authors for this
Media campaigns like The Real Cost, in combination                 paper.
                                                                                                                www.ajpmonline.org
•
                                                                        Duke et al I Am J Prev Med 2019;000(000):1-7                                                                                            7

    SUPPLEMENTAL MATERIAL                                                                                         beliefs about smoking. Am J Health Promot. 2018;32(5):1248-1256.
                                                                                                                  http~:/ iJ(<i.orgiln. l l ~7!Oi<'!0117 i l 7720715.
    Supplemental materials associated with this article can be                                              IS.   Farrelly MC, Duke JC, Nonnemaker J, et al. Association between the
    found in the online version at https://doi.orp.)10.1016/J.                                                    Real Cost media campaign and smoking initiation among youths -
    amepre.2019.06.0.1:l..                                                                                        United States, 2014-2016. MMWR Morb Mortal Wkly Rep. 2017;66
                                                                                                                  (2):47-50. http,:iidoi.,Jrgil0.15S:'l5/mmwr.mm6602a2.
    REFERENCES                                                                                              16.   Liu J, Hornik R Measuring exposure opportunities: using exogenous
                                                                                                                  measures in assessing effects of media exposure on smoking outcomes.
     I. HHS. Years of progress: A report of the Surgeon General, 2014. Rock-                                      Commun Methods Meas. 2016;10(2-3):115-134. hrlpo:i/doi.orgi
        ville, MD: HHS. www.n..:hi.nlm.nih.gov/boobiNBK179271:iipJfiHook-                                         JO.lOi;()il93l245iU016.J lSiH-12.
        "hd(..NBK 179276.pdf. Published 2014. Accessed June 20, 2019.                                       17.   Wakefield MA, Spittal MJ, Yong HH, Durkin SJ, Borland R Effects of
     2. Substance Abuse and Mental Health Services Administration. Results                                        mass media campaign exposure intensity and durability on quit
        from the 2015 national survey on drug use and health: detailed tables.                                    attempts in a population-based cohort study. Health Educ Res.
        Rockville, MD: HHS, Substance Abuse and Mental Health Services                                            2011;26(6):988-997. httpo:/ 1,k,i.,Jrg/ IO. W93iht-rl cyr051.
        Administration.    WW'>'.-':amhsa.gov/daraisit,,si,kfault/Jiles/NSUl.'H-                            18.   Davis KC, Patel D, Shafer P, et al. Association between media doses
         DetTabs-2015/NSDU H --DetTabs · 2(115/NSDU H-· Dethb;;-2015.pdf.                                         of the Tips from Former Smokers campaign and cessation behav-
        Published 2016. Accessed June 13, 2019.                                                                   iors and intentions to quit among cigarette smokers, 2012-2015.
     3. White VM, Warne CD, Spittal MJ, et al. What impact have tobacco                                           Health Educ Behav. 2018;45(1):52-60. https:iick>i.,Jrgil(i.l 1771
        control policies, cigarette price and tobacco control programme fund-                                     ]()90198117709316.
        ing had on Australian adolescents' smoking? Findings over a IS-year                                 19. American Association for Public Opinion Research. Standard defini-
        period. Addiction. 2011;106(8):1493-1502. https:iidoLorg!I0.11 J ii                                     tions: final dispositions of case codes and outcome rates for surveys.
         j.i360--0443.2011.03429.x.                                                                             WY'lw,aar1Jr.org./ A.APOR ... J\.1ain/mc<lia/ publk:at1011:-./Stan<lard · [)efin1 ·
     4. Farrelly MC, Davis KC, Haviland ML, Messeri P, Healton CG. Evi-                                         tiom20169tl.,t'ditionfrn~Lpdf. Published 2016. Accessed June 13, 2019.
        dence of a dose-response relationship between "truth" antismoking                                   20. Farrelly MC, Duke JC, Davis KC, et al. Promotion of smoking cessation
        ads and youth smoking prevalence. Am J Public Health. 2005;95                                           with emotional and/or graphic antismoking advertising. Am J Prev Med.
        (3):425-431. hrtps:/ /dol.or3i1(1.2105Jaiph.20•l4.04%';>2.                                              2012;43(5):475-482. hnp,:i/<loi.orgi l 0.1 <)l (,ii.:un~pr~.2() 12.07.023.
     5. Sly DF, Hopkins RS, Trapido E, Ray S. Influence of a counteradvertis-                               21. Southwell BG, Barmada CH, Hornik RC, Maklan DM. Can we mea-
        ing media campaign on initiation of smoking: the Florida "truth" cam-                                   sure encoded exposure? Validation evidence from a national cam-
        paign. Am J Public Health. 2001;91(2):233-238. https:/!doi.orgi                                         paign. J Health Commun. 2002;7(5):445-453. l-m.ps:iidoLorg/10.108(>/
         10.2105/ajph.91.2.23.l.                                                                                10810730290()0]800.
     6. Farrelly MC, Nonnemaker J, Davis KC, Hussin A. The influence of the                                 22. HHS. Prei•eniin.g Toh!h.c\·1 Use A.mi.Hi& You.th and Young Adi!lts; A.
        national truth campaign on smoking initiation. Am J Prev Med.                                           Rcrnrt ,f rhe Swgcnn Gwm,l. Atia.nt.i., GA: HHS, CDC Nati(.nal
        2009;36(5):379-384. https:i/doi.org/l(U Ol 6/j.omepr~ ..:009.0.l .O l 9.                                C,=:nt.er for Chronk. I)jse<ise PrtVd°J!it·)n und 1'1{.>a!th Pu.Hnot.ion, Offi(e
     7. Siegel M, Biener L. The impact of an antismoking media campaign on                                      i)n Snh)kin~ and Health; 20] 2.
        progression to established smoking: results of a longitudinal youth                                 23. Stephenson MT, Hoyle RH, Palmgreen P, Slater MD. Brief measures
        study. Am J Public Health. 2000;90(3):380-386. http>:iidoi.or[(I                                        of sensation seeking for screening and large-scale surveys. Drug
         J0.2 I 05/ajph.90. :'-380.                                                                             Alcohol Depend. 2003;72(3):279-286. http,:/ idoi.org/10. l () 16/i.
     8. Allen JA, Duke JC, Davis KC, et al. Using mass media campaigns to                                         drugalcdcp.2003.08.(,03.
        reduce youth tobacco use: a review. Am J Health Promot. 2015;30(2):                                 24. Allison PD. Discrete-time methods for the analysis of event histories.
        e71-e82. http:,;://d.oi.Qrgil t).427:-Siajh},, i 30510-lit •237.                                        Socio/ Methodol. 1982;13:61-98. https:iid<>i.nrg/10.23()7/27(>718.
     9. CDC. Bi:.,;t Pr11ctice.,; ft>r C)1npn.>ho;:,i-i/l' T~)bitt'(O Control pro:~;"ftUns·•····.':.01~!.   25. Willett JB, Singer JD. Investigating onset, cessation, relapse, and
        Atbnta, GA: HHS, (J)C, l'..Jat.lonlJ Center it)r Chrunk Dbectse Prevcntjun                              recovery: why you should, and how you can, use discrete-time survival
        ,ind Heulth Promot).on, Ufi,c,: on Smoking and Health, 20 l 4.                                          analysis to examine event occurrence. J Consult Clin Psycho/. 1993;61
    10. Davis KC, Shafer PR, Rodes R, et al. Does digital video advertising                                     (6):952-965. httrs:/id(<i.org/l 0.1037//0022-006;...61.6.952.
        increase population-level reach of multimedia campaigns? Evidence                                   26. Nonnemaker JM, Dench D, Homsi G, MacMonegle A, Duke J. The effect
        from the 2013 Tips from Former Smokers Campaign. J Med Internet                                         of exposure to media campaign messages on adult cessation. Addict Behav.
        Res. 2016;18(9):e235. h111"::iid0Lorgi J 0.2 J 96/jmir. S683.                                           2015;49:13-19. http,:i idoi.orgi HU OJ 6/i.azkllxh.2015.05.006.
    11. Zhao X, Alexander TN, Hoffman L, et al. Youth receptivity to FDA's                                  27. \Vu YY, fuller A. Prdirninarr tc,ting pr,.xduff~ for n·gres,ivn with
        the Real Cost tobacco prevention campaign: evidence from message                                        surve~r s ..nn.ple~~- ht: JS:\,1 Pri: 1.·, Surn:y T-!.1.>~f:arc.-h f\1dhod.:; S,tdi<..' 1i. Alc.~x-
                                                                                                                                                        1                                              1



        pretesting. J Health Commun. 2016;21(11):1153-1160. https:/ide>wrgi                                     andria~ \l;\: Arnt.~ri,.~a:1 $t~.ti-:tic-:t} A~..:o,jativ11; 2005:~~683-~~688.
         l 0. 1080/ tU8 l 07.:\U.20 i6.12:i3307,                                                            28. CDC, S.rnoking-attributrJ:ilt.• rnon.c1Hty year~; of pot"<.~.n.tial Jjfr k)i;t, ~nd
    12. Vishbtjn )\.1, :-\jzcn I. Pred1cting and Ch,inging Bt?havt{Jr: lhe Rc.:a.<:une:d                        prvductivity l0%~s.--·~ Unh~d St2-tl'S; 2000 ···· 200,1. j,Ji"\,J iFR Aiorb 1\fvrtal
        Acliou Appnxgh. J.st :.=:d. New '{ork, NY: Psychok~g/ Pre.s~; 2010.                                      i-Vkly Uep. 200857(45):1226-'!228.
    13. Duke JC, Alexander TN, Zhao X, et al. Youth's awareness of and reac-                                29. Xu X, Bishop EE, Kennedy SM, Simpson SA, Pechacek TF. Annual health-
        tions to the Real Cost national tobacco public education campaign.                                      care spending attributable to cigarette smoking: an update. Am JPrev Med.
        PLoS One. 2015;10(12):e0144827. http,:i/doi.,wg/10.137 J ij,,umal.                                      2015;48(3):326-333. https:i idoi.orgi l 0.1016/j.<imcpre.20 A.l0.012.
         pnnc,01.;,.18.?7.                                                                                  30. Carter BD, Abnet CC, Feskanich D, et al. Smoking and mortality-
    14. Duke JC, Farrelly MC, Alexander TN, et al. Effect of a national                                         beyond established causes. N Engl J Med. 2015;372(7):631-640.
        tobacco public education campaign on youth's risk perceptions and                                         hllps:i/doi.orgi l0.1056/NE!\1;_;,Ll 4072.l l.




    I 2019
·.~·PLOS IONE

                                                           RESEARCH ARTICLE


                                                           Graphic Warning Labels Elicit Affective and
                                                           Thoughtful Responses from Smokers: Results
                                                           of a Randomized Clinical Trial
                                                           Abigail T. Evans 1 *, Ellen Peters1 , Andrew A. Strasser, Lydia F. Emery3 , Kaitlin
                                                           M. Sheerin 4 , Daniel Romer5
                                                           1 Department of Psychology, Ohio State University, Columbus, Ohio, United States of America, 2 Perelman
                                                           School of Medicine, University of Pennsylvania, Philadelphia, Pennsylvania, United States of America,
                                                           3 Department of Psychology, Northwestern University, Evanston, Illinois, United States of America,
                                                           4 Department of Psychological Sciences, University of Missouri, Columbia, Missouri, United States of
                                                           America, 5 Annenberg Public Policy Center, University of Pennsylvania, Philadelphia, Pennsylvania, United
                                                           States of America

CrossMark                                                  * Evans.1339@osu.edu
 dkk far updates




                                                           Abstract
b OPEN ACCESS
Citation: Evans AT, Peters E, Strasser AA, Emery           Objective
LF, Sheerin KM, Romer D (2015) Graphic Warning             Observational research suggests that placing graphic images on cigarette warning labels
Labels Elicft Affective and Thoughtful Responses
from Smokers: Results of a Randomized Clinical
                                                           can reduce smoking rates, but field studies lack experimental control. Our primary objective
Trial. PLoS ONE 10(12): e0142879. doi:10.1371/             was to determine the psychological processes set in motion by naturalistic exposure to
joumal.pone.0142879                                        graphic vs. text-only warnings in a randomized clinical trial involving exposure to modified
Editor: Keitaro Matsuo, Aichi Cancer Center                cigarette packs over a 4-week period. Theories of graphic-warning impact were tested by
Research Institute, JAPAN                                  examining affect toward smoking, credibility of warning information, risk perceptions, quit
Received: June 29, 2015                                    intentions, warning label memory, and smoking risk knowledge.
Accepted: October 26, 2015
                                                           Methods
Published: December 16, 2015
                                                           Adults who smoked between 5 and 40 cigarettes daily (N = 293; mean age= 33.7), did not
Copyright: © 2015 Evans et al. This is an open
access article distributed under the terms of the
                                                           have a contra-indicated medical condition, and did not intend to quit were recruited from
Creative Commons AltributionLic~nse, which permits         Philadelphia, PA and Columbus, OH. Smokers were randomly assigned to receive their
unrestricted use, distribution, and reproduction in any    own brand of cigarettes for four weeks in one of three warning conditions: text only, graphic
medium, provided the original author and source are
                                                           images plus text, or graphic images with elaborated text.
credited.

Data Availability Statement: Interested readers will       Results
find data reported in this paper in the supplemental
materials. See S1 Dataset.                                 Data from 244 participants who completed the trial were analyzed in structural-equation
Funding: Research reported in this publication was         models. The presence of graphic images (compared to text-only) caused more negative
supported by grants number P50CA 180908 and                affect toward smoking, a process that indirectly influenced risk perceptions and quit inten-
R01CA157824 from the National Cancer Institute and         tions (e.g., image->negative affect->risk perception->quit intention). Negative affect from
FDA Center for Tobacco Products {CTP). The content
                                                           graphic images also enhanced warning credibility including through increased scrutiny of
is solely the responsibility of the authors and does not
necessarily represent the official views of the NIH or     the warnings, a process that also indirectly affected risk perceptions and quit intentions
the Food and Drug Administration.                          (e.g., image->negative affect->risk scrutiny->warning credibility->risk perception->quit



PLOS ONE I DOl:10.1371(journal.pone.0142879                   December 16, 2015                                                                                1 /23
·.~·PLOS I ONE                                                                                     Graphic Warning Labels Elicit Thoughtful Responses



Competing Interests: The authors have declared   intention). Unexpectedly, elaborated text reduced warning credibility. Finally, graphic warn-
that no competing interests exist.               ings increased warning-information recall and indirectly increased smoking-risk knowledge
                                                 at the end of the trial and one month later.


                                                 Conclusions
                                                 In the fi_rst naturalistic clinical trial conducted, graphic warning labels are more effective than
                                                 text-only warnings in encouraging smokers to consider quitting and in educating them about
                                                 smoking's risks. Negative affective reactions to smoking, thinking about risks, and percep-
                                                 tions of credibility are mediators of their impact.


                                                 Trial Registration
                                                 Clinicaltrials.gov NCT017820:53




                                                 Introduction
                                                 Cigarette smoking causes about 480,000 deaths in the United States (US) each year [ l]. In
                                                 attempts to reduce smoking-related mortality, graphic warning labels on cigarette packaging
                                                 are now required in 77 countries [2] and were mandated in the US in 2009. However, the DC
                                                 Circuit Court, a US judicial body that has the authority to invalidate laws it deems unconstitu-
                                                 tional, blocked the graphic warning requirement, concluding in part that the images proposed
                                                 by the Food and Drug Administration (FDA) were unconstitutional and "unabashed attempts
                                                 to evoke emotion ... and browbeat consumers into quitting" [3]. An earlier 2011 memorandum
                                                 predicted this later ruling: "the emotional response they were crafted to induce is ... an objec-
                                                 tive wholly apart from disseminating purely factual and uncontroversial information" [4]. The
                                                 aim of the present paper is to examine this statement in light of psychological theory about the
                                                 effects of emotion on risk perception and informed decision making (from here on, we use the
                                                 terms emotion, feelings, and affect interchangeably). In particular, we consider the negative
                                                 affect elicited by graphic warnings to be an important source of health information and driver
                                                 of cognitive processes critical to informed decisions among smokers. This paper presents data
                                                 from a randomized clinical trial that is consistent with this notion.
                                                     Experimental research aligns with the court's assertion that graphic warning labels evoke
                                                 more negative emotion than text-only labels; these negative feelings also generalize to smok-
                                                 ing-related cues (e.g., images of cigarettes) [~, Q, ?]. Despite the Court's assertion, such emo-
                                                 tional reactions to danger have been shown critical to the quick perception and reaction to risk
                                                 that has been necessary for avoiding health and other hazards across human evolutionary his-
                                                 tory [8]. These emotions can influence behavior directly, motivating us to engage in pleasant,
                                                 rewarding behaviors and avoid unpleasant, potentially dangerous activities [H Affect also acts
                                                 as an important source of information, informing us whether the water is safe to drink or it's
                                                 okay to enter a dark alley (via an Affect Heuristic). In other words, affective responses can
                                                 serve as simple cues or heuristics enabling people to skirt hazards quickly and efficiently [8, 2].
                                                 These are important ways that graphic warning labels may assist smokers, most of whom want
                                                 to quit and/or wish they had never started smoking [ l OJ.
                                                     Affect, thus, serves multiple functions in risk perception and decision processes [11, 12].
                                                 This line of research also points towards affect influencing perceptions of health risks by moti-
                                                 vating people to think more carefully about the risks [11]. Peters [12], for example, proposed



PLOS ONE I 0OI:10.1371/journal.pone.0142879         December 16, 2015                                                                           2/23
·.~·PLOS I ONE                                                                              Graphic Warning Labels Elicit Thoughtful Responses




                                         that affect plays a role as a spotlight in a two-step process. First, enhanced affective feelings
                                         (e.g., those aroused by graphic warnings in the present study) encourage the decision maker to
                                         focus on new information consistent with those feelings (in this case, the risk information).
                                         Second, the new information (rather than the initial feelings) is used to guide further judg-
                                         ments and decisions. Thus, we expect affect-laden graphic warnings to highlight health-risk
                                         information, promote greater processing and acceptance of it, and, in turn, increase smoking
                                         risk perceptions and quit considerations. Consistent with this, graphic warnings have been
                                         shown to elicit increased evaluations of warning credibility that may encourage quitting [13].
                                         Such cognitions are important because evaluations formed from carefully thinking about infor-
                                         mation last even longer (14] and are even more predictive of behavior (14, 15, 16]. Understand-
                                         ing the processes through which affect influences risk perceptions and quit intentions among
                                         smokers represents the primary objective of the current research.
                                             We further predicted that smokers given graphic warnings would remember more health
                                         information from them than those given text-only warnings. Graphic images contain more
                                         detailed information than is available in brief textual warnings. For example, showing an image
                                         of advanced oral cancer on the lip of a person who also has diseased teeth and gums says more
                                         to the smoker than simply saying "cigarettes cause cancer." In addition, our hypothesis has a
                                         basis in past research showing that affective arousal increases memory for associated informa-
                                         tion (17, 18, 19]. Consistent with both lines of thought, survey research shows that smokers in
                                         countries with graphic warning labels can identify more smoking risks than smokers in coun-
                                         tries with text-only warnings (20, 21 ]. Improving our understanding of how graphic warning
                                         labels influence smokers' risk knowledge represents an important secondary objective of this
                                         trial.
                                             In addition to images, another label component that can influence the perceived credibility
                                         of warnings is the addition of text that elaborates on the risk information in the warnings.
                                         Emery et al. ID] found that elaborated risk information (similar to that used in Canada)
                                         increased perceived warning credibility, which decreased smoking desires. Because smokers do
                                         not appreciate the cumulative risks associated with smoking (22], we designed elaborative text
                                         that emphasized the additional risk that each cigarette posed to the smoker. Whether messages
                                         emphasizing cumulative risks would be compelling to regular smokers (and especially smokers
                                         not intending to quit) was not clear. We anticipated that, consistent with past research showing
                                         the superiority of elaborated text (13], such messages would enhance warning credibility, an
                                         effect that would indirectly influence risk perceptions and quit intentions.
                                             A recent meta-analysis of 37 laboratory-based experimental studies concluded that one-
                                         time exposure to graphic vs. text-only warning labels leads to heightened quit intentions
                                         among smokers (23]. However, a naturalistic experiment is a key addition to this literature
                                         because, compared to single-exposure studies, the experience of a pack-a-day smoker is likely
                                         much different, with 600 potential exposures to graphic warnings on cigarette packs per
                                         month. It seems unlikely that the first label response would be the same as the 599 th . In particu-
                                         lar, the effects of graphic images on negative affect towards smoking may be short-lived as
                                         smokers could avoid the warnings or habituate to them over time (24, 2~]. If true, graphic
                                         warnings will lose efficacy over time. However, we anticipated that their emotional impact
                                         would change smokers' feelings about their habit and motivate greater processing of risk infor-
                                         mation [11], leaving the smoker with enhanced knowledge and heightened risk perceptions
                                         even after the immediate emotions waned. The present study, to our knowledge, is the first to
                                         randomly assign smokers to receive graphic vs. text-only warnings on their cigarette packs
                                         over a relatively long duration (four weeks).
                                             We conducted a randomized clinical trial to experimentally study smokers in a naturalistic
                                         setting in order to test causal claims based on longer term exposures than past experiments.




PLOS ONE I DOI:10.1371/journal.pone.0142879   December 16, 2015                                                                          3/23
·.~·PLOS IONE                                                                              Graphic Warning Labels Elicit Thoughtful Responses



                                        We compared three conditions: text-only using the nine Congressionally-mandated messages;
                                        mandated text plus FDA-proposed images [26]; and elaborated text combined with the man-
                                        dated messages and proposed images. Consistent with past research [6, 13, 27], we tested our
                                        hypotheses using mediated models with affect, risk scrutiny, perceived credibility, and label
                                        memory as mediators of warning label effects on risk perception, quit intentions, and risk
                                        knowledge. We tested the following hypotheses:
                                            Hypothesis la (Hla): Graphic warning labels will cause greater negative affect toward smok-
                                        ing among adult smokers, an effect that will indirectly motivate action by increasing quit inten-
                                        tions and serve as information about the dangers of smoking by increasing risk perceptions.
                                            Hypothesis lb (Hlb): The negative affect created by graphic images will enhance the credi-
                                        bility of the warnings by increasing scrutiny of the warning information, an effect that will indi-
                                        rectly increase risk perceptions and quit intentions.
                                            Hypothesis 2 (H2): Elaborative text will increase the credibility of the warning message, an
                                        effect that will also indirectly increase risk perceptions and quit intentions.
                                            Hypothesis 3 (H3). Graphic warning labels will enhance recall of warning information, an
                                        effect that will be explained in part by negative affect elicited by the graphic labels. This greater
                                        label memory will indirectly increase participants' knowledge of smoking risks at the end of the
                                        trial and at post-trial follow-up.

                                        Materials and Methods
                                        The protocol for this trial and CONSORT checklist are available as supplemental information;
                                        see SJ ProtOCQ] and SLChec.kJist. The trial was registered at Clinicaltrials.gov with the reference
                                        NCTOl 782053.

                                        Ethics statement
                                        This study was conducted in accordance with the ethical standards laid down in the 1964 Dec-
                                        laration of Helsinki. The investigation was approved by the University of Pennsylvania Institu-
                                        tional Review Board (IRB), which served as the IRB of record for this trial. Prior to
                                        participation, all participants provided written consent by signing an IRB approved document
                                        indicating that they understood the trial protocol and agreed to participate. In addition to
                                        receiving cigarettes in experimental packaging at no cost, participants were paid up to $235 for
                                        completing the full trial and adhering to all elements of the protocol. No adverse events
                                        occurred during the trial.

                                        Participants and procedure
                                        Sample size was determined by power analysis using G* Power [i&J, see Sl Protocol. Our pri-
                                        mary outcome of interest in this trial was quit intentions. Based on past experimental investiga-
                                        tions exploring the impact of graphic warning labels on quit intentions [6], we predicted an
                                        effect size of .35. Sample size estimates were calculated for 80% power and a two-tailed alpha of
                                        .05. After collapsing from 5 to 3 conditions as described below, we estimated that we would
                                        need 260 participants to identify a direct effect of graphic vs text-only warnings condition on
                                        quit intentions using unadjusted analysis of variance (ANOVA).
                                           Study participants were 293 adult smokers (MAge = 33.68, SD= 11.56, 45% female) recruited
                                        through fliers and ads placed on social media websites in Columbus, OH (N = 145) and Phila-
                                        delphia, PA (N = 148). Recruitment was conducted from January 2013 and February 2014. All
                                        follow-up was completed by April, 2014. An initial phone screening was used to exclude indi-
                                        viduals who smoked <5 cigarettes or >two packs per day, reported being likely or very likely to
                                        quit smoking in the next 30 days, had a contra-indicated medical condition (e.g., pregnancy),



PLOS ONE I DOl:10.13711ournal.pone.0142879   December 16, 2015                                                                          4/23
·.f·PLOS I           ONE                                                                  Graphic Warning Labels Elicit Thoughtful Responses




                                        were currently being treated for a psychiatric condition or who reported a history of substance
                                        abuse. Complete inclusion and exclusion criteria can be found in Sl Pi:otocol. Most partici-
                                        pants identified themselves as being White (62% ), 31 % as Black, and 5% as more than one race.
                                        Remaining participants identified as American Indian (n = 3), Asian (n = 2) or "other" (n = 1).
                                        Participants reported smoking an average of 16.99 (SD= 7.87) cigarettes per day, and they
                                        reported having been a smoker for 17.14 (SD= 12.04) years. Nicotine dependence was assessed
                                        by the Fagerstrom Test of Nicotine Dependence (29]. The mean score was 4.37 (SD= 1.78)
                                        indicating moderate dependence, which was biochemically supported by breath carbon mon-
                                        oxide (CO) sample at intake (M = 17.93 ppm, SD= 10.63)129].
                                            Participants were stratified on the basis of gender, amount smoked, and quit intentions, then
                                        randomly assigned to conditions by research assistants. The randomization scheme was gener-
                                        ated by an individual who did not interact with participants. The protocol was open label; thus
                                        no attempts at blinding were made for experimenters or participants. No differences existed
                                        between conditions on demographic characteristics or baseline smoking behaviors at randomiza-
                                        tion (see SITabk). Depending on their assigned experimental condition, participants received
                                        their own brand of cigarettes with packages modified by text-only warning labels, graphic warn-
                                        ing labels, or graphic warning labels that included elaborated text. Early participants (n = 117)
                                        were randomized to one of 5 conditions at a 1:1:1:1:1 ratio. The presence vs. absence of a quitline
                                        number was manipulated in conditions with images. No participant ever called the quitline.
                                        Thus, the quitline number was dropped and participants who had been exposed the quitline
                                        number were analyzed as members of the parent condition (graphic or elaborated). This change
                                        in the protocol, which was approved by the funding agencies, enabled us to recalculate the power
                                        analysis and recruit fewer participants (see SJ Protocol). For the remainder of the study, partici-
                                        pants were randomly assigned to one of the three experimental conditions. The randomization
                                        scheme was adjusted to increase the likelihood that later participants would be included in the
                                        text-only condition, resulting in a 1:1:1 ratio across conditions for the study.
                                            Participants returned to the lab each week to receive additional cigarettes and respond to
                                        surveys about their experiences with the new packaging. Participants returned any unused cig-
                                        arettes from the prior week at each appointment. To reduce possible demand characteristics
                                        from exposure to cigarette packages, they completed all dependent measures at a private com-
                                        puter work station with no cigarette packages within sight. At the same time, a research assis-
                                        tant prepared cigarettes for the next week in an adjoining room. Retention was high at the end
                                        of the trial (84.6%). At that time, participants completed key dependent measures on a com-
                                        puter. About one month later, experimenters were able to contact most participants (60.8%) by
                                        phone for a voluntary follow-up survey, Fig I. Further details of the experimental protocol can
                                        be found in Sl Protocol.


                                        Independent variable
                                            Graphic Warning Manipulation. Each week, participants were given a one-week supply
                                        of their preferred brand of cigarettes. In the first week, participants were given cigarettes in
                                        non-modified packages based on self-reported amount smoked. In subsequent weeks, partici-
                                        pants were given cigarettes in modified packages based on the amount they smoked the previ-
                                        ous week as measured by cigarette filters returned at each lab visit (30] (see Sl Protocol for
                                        additional details). For four weeks, warning labels appropriate to their randomized experimen-
                                        tal condition were affixed to each pack. All participants received the same nine basic text mes-
                                        sages (e.g., "Cigarettes cause fatal lung disease.") mandated by the Family Smoking Prevention
                                        and Control Act. Participants in the text-only condition received packages of cigarettes modi-
                                        fied with only this basic text information, which was placed on the side of each package (see



PLOS ONE I DOI:10.1371iournal.pone.0142879   December 16, 2015                                                                         5/23
·.(li·PLOS
  ..       IONE                                                                                          Graphic Warning Labels Elicit Thoughtful Responses




                                                                                        Assessed for eligibility (n= 1029)


                                                                                                                   Excluded (n= 736)
                                                                                                                   • Did not meet inclusion criteria (n= 433)
                                                                                                                   • Could not be contacted (n= 157)
                                                                                                                   • Decline to participate (n= 9)
                                                                                                                   • Did not attend first appointment (n = 90)
                                                                                                                   • Could not complete baseline week (n= 47)



                                                                                               Randomized (n= 293)



                                                Allocation·

                                               Allocated Basic Text Condition        Allocated to Graphic Condrtion (n=      Allocated to Elaborated Text
                                               (n= 91)                               106)                                    Condition (n = 96)




                                               Completed 4-week trial (n = 80)       Completed 4-week trial (n = 86)         Completed 4-week trial (n = 82)
                                               Could not complete trial (n = 11)     Could not complete trial (n = 20)       Could not complete trial (n = 14)


                                               One.Month
                                               Follow-up

                                               Completed follow-up (n = 53)          Completed follow-up (n = 62)            Completed follow-up (n = 64)
                                               Did not complete follow-up (n = 27)   Did not complete follow-up (n = 24)     Did not complete follow-up (n = 18)




                                               Analyzed for Trial (n =77)            Analyzed for Trial (n =85)               Analyzed for Trial (n =82)
                                               Analyzed for 1-month follow-up        Analyzed for 1-month follow-up           Analyzed for 1-month follow-up
                                               (n=51)                                (n= 61)                                  (n =64)
                                               Excluded Trial and follow-up:
                                               Intoxication (n=1)                    Excluded Trial and follow-up:
                                               Mental Illness (n =1)                 Mental Illness (n =1)
                                               Unrelated Illness (n = 1)
                                               Excluded for follow-up.
                                               Potentially smoking-related illness
                                                   (n=1)


                                         Fig 1. Participant Retention._ Diagram. Pa~i?iP.~".I ~~c~~itment and reten)i?.". ?~~~t~~--~?-~~~-~9.1 t~~)riEil.
                                         doi:10.1371~oumal.pone.0142879.g001

                                         F:i_g-2 for examples in all three conditions; for full materials see SJ-S3 Figs). Participants in the
                                         graphic image condition received the same basic text plus related images; these warnings cov-
                                         ered approximately 50% of the front and back of each pack (placed so as not to cover brand
                                         information). These graphic labels featured the nine images proposed by FDA for inclusion on
                                         US cigarette packs [26). Participants in the elaborated text condition received packs with warn-
                                         ings covering the same package space; these labels included the same text and images plus addi-
                                         tional text describing how every cigarette entails risk (e.g., "Every cigarette you smoke increases
                                         your risk of crippling, often fatal, lung diseases such as emphysema."). Participants were
                                         exposed to each label in their condition in approximately equal proportions over the experi-
                                         mental period.


                                         Dependent measures
                                           Smoking behavior. To monitor smoking behavior over the course of the trial, participants
                                         were required to return their used cigarette filters to the lab each week [30). Participants were




PLOS ONE I DO1:10.1371/journal.pone.0142879   December 16, 2015                                                                                                    6/23
. ,·PLOS I ONE                                                                                          Graphic Warning Labels Elicit Thoughtful Responses




Fig 2. Placement of Experimental Warning Labels. Basic text warnings (left) were placed on the side of cigarettes packages. Graphic warning labels
(center) covered approximately 50% of the front of cigarette packages and paired images with basic text statements. Elaborated text warning labels (right)
1:1l~<:>t~1:1)~r~?Jlr.1:1p~i~_i'!.1l:I_~~~: ~~~i~~l~ded descriptive text which explained th~"."'1:1r~i':1.~..i':1.. r.'.1?.r.e_d_e_ta_il_._ _ _ __
doi:10.1371{joumal.pone.0142879.g002

                                               provided with a resealable plastic pouch for each day between laboratory sessions. Returned fil-
                                               ters were counted to measure smoking behavior. To estimate smoking behavior before packag-
                                               ing was manipulated, the number of filters returned each day during the baseline period was
                                               averaged. To estimate smoking behavior during the trial, the number of filters returned each
                                               day during the modified warning labels period was averaged.
                                                  Negative affect. During their third lab visit, after using cigarettes in modified packaging
                                               for one week, participants were asked to indicate the extent to which the cigarette packaging
                                               affected their feelings about smoking ("Did the packaging change how you feel about smok-
                                               ing?" 1 = the packaging made me feel much worse about smoking; 4 = the packaging had no
                                               effect; 7 = the packaging made me feel much better about smoking). This item was adapted
                                               from past research [7] and reverse coded, so that higher scores indicated more negative affect.
                                                   Risk scrutiny. Scrutiny of risk information was also assessed during the third lab visit
                                               using a measure adapted from past research on warning label scrutiny [3 I]. Participants were
                                               asked "In the past week, have you read or looked closely at the information on your cigarette
                                               packs?" and answered on a 5-point scale (1 = not at all to 5 = extremely often).
                                                   Warning credibility. Perceptions of warning credibility were assessed after four weeks of
                                               exposure to the experimental warning labels, during the sixth and final lab visit. After complet-
                                               ing all other dependent measures, participants viewed each warning label that had been on
                                               their cigarette packages during the study and responded to "Do you believe that what this
                                               information says is true?" (1 = not at all to 7 = completely). This measure was adapted from
                                               past research on perceptions of cigarette warning label credibility ID] and used to construct an
                                               index of perceived warning credibility by averaging ratings across labels (Cronbach's a= .92).




PLOS ONE I D0I:10.1371/journal.pone.0142879        December 16, 2015                                                                                    7 /23
·.~·PLOS I ONE                                                                             Graphic Warning Labels Elicit Thoughtful Responses




                                            Risk perceptions. Subjective perceptions of smoking illness risk were assessed on three
                                         7-point scales adapted from past research on smoking risk perceptions [32, 33] during the final
                                         lab visit. Comparative risk perceptions were assessed with "Compared to the average person
                                         your age, gender, and race, how would you rate your chances of getting a life-threatening illness
                                         because of smoking?" (1 = much lower to 7 = much higher). Absolute risk perceptions were
                                         assessed with two items: "If I continue to smoke, I think my chances of getting a life-threaten-
                                         ing illness are" (1 = almost zero to 7 = almost certain) and "IfI continue to smoke, I would feel
                                         very vulnerable to dying at a younger age than I would otherwise" ( 1 = strongly disagree to 7 =
                                         strongly agree).
                                            Quit intentions. During their final lab visit, participants responded to three items relevant
                                         to quit intentions. These items included a contemplation ladder [34], which asked them to
                                         choose the number that indicates their current thinking about smoking on a 9-point scale
                                         (1 = taking action to quit [e.g., cutting down, enrolling in a program]; 3 = starting to think
                                         about how to change my smoking patterns; 5 = think I should quit but not quite ready;
                                         7 = think I need to consider quitting someday; and 9 = no thought of quitting). This item was
                                         reverse-scored. Participants also responded to two 4-point scale items adapted from past
                                         research [3:"i], which asked "How likely do you think it is that you will try to quit smoking
                                         within the next 30 days?" (1 = very unlikely to 4 = very likely) and "How much do you want to
                                         quit smoking?" (1 = not at all to 4 = a lot).
                                            Label memory. Consistent with procedures used in past research to investigate memory
                                         for emotional events, participants were asked to recall the warning labels during their final lab-
                                         oratory session in the trial [6, 36]. An open-ended item asked "Please think about the packag-
                                         ing of the cigarettes we have given you over the past few weeks. Please try to recall what the
                                         information on the packages stated and write it in below." Participants were given nine text
                                         boxes and no time limits to list as much information as they could recall. Four independent
                                         coders evaluated responses for evidence of the presence of memory for the components of each
                                         label (basic text/images/ elaborated text). Although lung cancer and throat cancer were not
                                         mentioned explicitly on the warning labels, participants often inferred these illnesses from
                                         information on the labels. Thus, any mention oflung or throat cancer was included as memory
                                         for label content, but was not classified as memory for any specific label element. This resulted
                                         in a total possible score of 29. Inter-rater reliability was established for memory of each label
                                         component (mean Krippendorffs ex= .95) and the number of components recalled (Krippen-
                                         dorffs ex= .96).
                                             Smoking risk knowledge. Participants' knowledge of smoking-related illnesses also was
                                         measured through a free response task at the end of the trial. Some researchers believe that free
                                         response measures are better indicators of smoking risk knowledge than responses to closed
                                         ended questions [.37]. Participants responded to the item "What are some diseases you've
                                         heard about that can be related to tobacco use?" Participants were given a large text box in
                                         which to enter as many diseases as they could think of. Two independent coders examined
                                         these responses and coded for any mention of29 different smoking-related health risks.
                                         Responses were coded for widely known smoking-related illnesses (e.g., lung cancer; heart dis-
                                         ease) and less widely known risks (e.g., breast cancer; joint problems). Inter-rater reliability
                                         was high (Krippendorffs ex= 1.00). Risk knowledge was calculated by summing the number of
                                         smoking-related illnesses mentioned (possible range= 0-29).
                                             During a telephone follow-up one month later, participants were asked again to verbally list
                                         as many smoking-related diseases as they could. These responses were recorded by research
                                         assistants and again coded by two independent coders for the presence of29 different smok-
                                         ing-related illnesses. Inter-rater reliability was high (Krippendorffs ex= 1.00).




PLOS ONE I DOI:10.1371/journal.pone.0142879   December 16, 2015                                                                         8/23
. ,·PLOS I ONE                                                                              Graphic Warning Labels Elicit Thoughtful Responses




                                            Analysis Strategy. Prior to our primary analyses, one-way analysis of variance (ANOV A)
                                         and chi-square (x2 ) tests were used to investigate the possibility that participant demographic
                                         characteristics or baseline smoking behaviors might differ as a function of experimental condi-
                                         tion at randomization and in the data we analyzed. We also used unadjusted one-way ANO-
                                         V As to investigate the possibility that participant exposure to the warning information might
                                         have differed as a function of experimental condition and that warning label exposure may
                                         have had direct effects on key outcome variables.
                                            Consistent with an intention to treat analysis strategy, available data for participants who
                                         completed the trial were analyzed as if they had complied with the intervention condition to
                                         which they were randomly assigned, regardless of compliance with the experimental protocol.
                                         All analyses were conducted after the end of the trial and follow-up data collection. To test
                                         hypotheses about the indirect (mediated) effects of exposure to graphic warning labels, we used
                                         structural equation modeling (SEM). Analyses were conducted using MPlus Version 7 [JS].
                                         We created two orthogonal contrast-coded predictors to represent the effects of the two warn-
                                         ing conditions. One predictor contrasted the two graphic conditions (coded as 1) versus text-
                                         only warnings (coded as -2). The other contrasted the elaborated text condition (coded as 1)
                                         versus the graphic-only condition (coded as -1), with the text-only condition coded as 0. We
                                         used these contrast codes to fit models based on our theoretically derived predictions about the
                                         indirect effects of graphic warning labels on risk perceptions, quit intentions, and smoking risk
                                         knowledge. In the structural equation models, a pairwise present approach was taken to han-
                                         dling missing data for participants who completed the trial. This approach uses all available
                                         data about variable relationships in estimating model parameters.
                                            To assess the possibility that non-normal distribution could influence results, all analyses
                                         were first conducted using maximum likelihood estimation with robust standard errors, an
                                         approach to structural equation modeling that is robust to non-normally distributed data [39].
                                         Modification indices were used to identify plausible paths not predicted by our theoretical
                                                                             x2
                                         framework. Satorra-Bentler scaled comparison tests were computed to compare nested
                                         models [40]. Models which evidenced acceptable fit were recalculated using bootstrap resam-
                                         pling. We used several different indices to determine the fit of each structural equation model
                                                                                                                x2
                                         including the normed x2 and the relative x2 [41 ]. A non-significant and a relative x2 ofless
                                         than 2 indicate good model fit [41]. We also report the root mean squared error of approxima-
                                         tion (RMSEA). RMSEA values below .05 are considered to indicate that the model fits the data
                                         well [4.:2]. Finally, we report the Comparative Fit Index (CFI), and the Tucker-Lewis Index
                                         (TLI). CFI and TLI values above .95 are considered indicators of good model fit [42]. For the
                                         purpose of comparing non-nested models, we also report the Akaike information criterion
                                         (AIC) and Bayesian information criterion (BIC). The significance of indirect (mediated) effects
                                         was assessed by using bootstrap re-sampling procedures, which used 5,000 random samples
                                         drawn from the existing data with replacement to generate bias-corrected confidence intervals
                                         for each indirect effect [43]. Confidence intervals which do not contain zero indicate a signifi-
                                         cant indirect effect. Bootstrap resampling is well suited to estimating indirect effects in multiple
                                         mediator models because confidence intervals are based on the sampling distribution of the
                                         indirect effect rather than an assumed normal sampling distribution [44, 45].
                                            To address the possibility that differential attrition based on demographic characteristics or
                                         smoking behavior might bias our results, we used logistic regressions and x2 tests to compare
                                         the characteristics of participants randomized to experimental conditions who did vs. did not
                                         complete the trial. Individual differences that were related to attrition were used to create
                                         imputation models from which we imputed missing data and retested each of our hypotheses.
                                         To do so, we created ten data sets using multiple imputation with chained equations (MICE) in




PLOS ONE I DOl:10.1371{journal.pone.0142879   December 16, 2015                                                                          9/23
·.~·PLOS I ONE                                                                               Graphic Warning Labels Elicit Thoughtful Responses




                                         Stata version 12 [46]. Structural equation models were then calculated from the imputed data
                                         sets using the MPlus multiple imputation analysis procedures.
                                            Finally, to further assess the validity of our theoretically derived model described in hypoth-
                                         eses 1 and 2, we also tested the fit of the data to two plausible alternative models and report
                                         their fit statistics. We compared the fit of the data to these models to the fit of the data in our
                                         hypothesized model using the AIC and BIC.


                                         Results
                                         In our primary analyses, participants who did not complete the week six appointment were
                                         excluded from analyses (n = 45). Retention did not differ as a function of experimental condi-
                                         tion. Four additional participants were excluded from analyses (two were hospitalized for men-
                                         tal illness during the trial, one was diagnosed with a possible smoking-related illness during the
                                         trial, and one reported intoxication during lab sessions), leaving 244 participants at week 6.
                                         Follow-up data were excluded for one additional participant who was diagnosed with a possible
                                         smoking related illness after completing the trial. Demographics did not differ by experimental
                                         condition at random assignment (see Sl Table) or at the end of the trial, Table 1. Additionally,
                                         previous research does not identify demographic differences as moderators of the impact of
                                         graphic warnings labels [47]. Therefore, reported one-way ANOVAs do not control for demo-
                                         graphic variables. All reported structural equation models controlled for the demographic vari-
                                         ables used in stratified randomization. Specifically, all reported structural equation models
                                         control for gender (female vs. male), baseline smoking heaviness (less vs. more than 20 ciga-
                                         rettes per day), and baseline quit intentions (1 "very unlikely" vs. 2-4 "very likely").
                                             Participant smoking behavior did not differ significantly by experimental condition during
                                         the baseline period, F(2, 241) = .62, p = .538, or during the trial period, F(2, 241) = .79, p = .454,
                                         Table_2. On average, participants were exposed to the warning labels over 15.7 times per day
                                         across conditions during the trial. A paired samples t-test comparing the rates of smoking at
                                         baseline and during the trial revealed a trend indicative of a slight increase in smoking behavior
                                         after the baseline period t(243) = 1.86, p = .064, which may be the result of participants accli-
                                         mating to receiving experimental cigarettes at no cost.
                                             Due to a computer error, 30-day quit intentions were not recorded for 22 participants who
                                         completed the trial. Because 30-day quit intentions were also measured at week 5 and the week
                                         5 and week 6 responses were highly correlated (r = .76, p < .001), we carried forward week 5
                                         quit intention responses to week 6 for participants missing this item only. Model fit, path coef-
                                         ficients, and indirect effects were comparable when these participants were excluded list-wise.
                                             One-way ANOVAs revealed that the graphic warning conditions (compared to text-only)
                                         increased negative affect toward smoking, scrutiny of the risks, and label memory. The
                                         graphic-only condition increased warning credibility relative to the other two conditions.
                                         There were no significant differences between conditions in risk perceptions, quit intentions,
                                         or risk knowledge, Table 3.


                                         Hypotheses 1 and 2
                                         We proposed that graphic warning labels would influence risk perceptions, and quit intentions
                                         in tum, through multiple affective paths. To ensure that risk perceptions and quit intentions
                                         were sufficiently distinct constructs, we compared measurement models with one vs. two fac-
                                         tors. The single factor model did not fit the data well, as evidenced by a highly significant x2 (X2
                                         [9] = 90.50,p < .001), high RMSEA (.193), and low CFI (.861) and TLI (.769) values. A two-
                                         factor model offered a better fit, (x 2 [8] = 11.93, p = .155; RMSEA = .045, CFI = .99; TLI = .99).
                                         A X2 difference test for nested models revealed that the two-factor solution fit the data better



PLOS ONE I 0O1:10.1371/journal.pone.0142879   December 16, 2015                                                                         10/23
·.~·PLOS IONE                                                                                                    Graphic Warning Labels Elicit Thoughtful Responses




Table 1. Demographics of included participants by experimental condition at week 6.
                                          Text-only             Graphic Images                 Graphic Images and Elaborated Text                 Test Statistic, p-
                                          (N   = 77)            (N   = 85)                     (N    = 82)                                        value
                                                                                                                           ,,,,.,,,,,,_=~www~•=

Age
                                          32.78 (11.57)         34.98 (11.59)                  35.12 (11,96)                                      F(2, 241)   = .99, p =
                                                                                                                                                  .37
Gender
Male                                      40                    47                             46                                                 x2 {2} =.35, p =.84
Female                                    37                    37                             36
Other                                     0                     1                     ····•·;;.0
Race
White                                     45                    53                             48                                                 'X!- (4) = 3.39, p = .49
Black                                                           24                             31
Asian                                                           1                              0
American Indian                           2                     1                              0
M6re than 6ne                             2                     5                              3
Other                                                                                          0
Ethnicity
Hispanic                                  2                     3                              3                                                  x2 (2) =.17, p =.92
Non-Hispanic                              75                    82                       ...   79
Education
Some high school, no degree               6                     6                              6                                                  ,,_2 (8) = 6.31, p = .61
High school degree or GED                 21                    16                             24
Some college,   no degree                 29                    43                             3.1
Associate's Degree                        9                     7                              5
Bachelor's Degree                         12                    11                             12
Master's Degree or higher                 0                                                    2
Self•repol't Cigarettes Smoked Dally
                                          15.79 (6.94)          16.82 (7.82)                   16.40 (7.81)                                       F(2, 241)   =.38, p =
                                                                                                                                                  .69
Years of Smoking
                                          16.52 (11.81)         18.15(12.60)                   17.88(12.15)                                       F(2, 241)   =.41, p =
                                                                                                                                                  .67
Fagerstrom Test of Nicotine
Dependence
                                          4.51 (1.77)           4.27 (1.94)                    4.32 (1.85)                                        F(2, 241) = .36, p =
                                                                                                                                                  .70
Breath carbon Monoxide (CO)
                                          17.01 (10.13)         19.45 (13.02)                  18.99 (9.68)                                       F(2, 241) = 1.09, p =
                                                                                                                                                  .34

Due to a low number of participants in certain groups, some categories were combined in              x2 tests for demographic differences after random assignment.
The participant who indicated their gender as "other'' was excluded from the    x2 test for gender. Participants who indicated their race as Asian, American
Indian, More than one race, or Other, were combined to form a single "other'' category. Finally, participants with a Master's degree or higher were
combined with participants who held a Bachelor's degree to form a single high-education category.

doi: 10.1371~oumal.pone.0142879.t001


                                                than the one-factor model (x2rnff= 78.57,p < .001). Thus, a two factor measurement model
                                                was appropriate for tests of Hypotheses 1 and 2. We predicted that the presence of graphic
                                                images would increase negative affect toward smoking, which would increase risk perceptions
                                                and quit intentions directly and indirectly by encouraging smokers to think about and form
                                                favorable evaluations of the risk information warnings provided. A model testing these




PLOS ONE I DOl:10.13711ournal.pone.0142879             December 16, 2015                                                                                            11 /23
·.~·PLOS
  ••
         I ONE                                                                                           Graphic Warning Labels Elicit Thoughtful Responses



Table 2. Average smoking behavior by experimental condition at baseline and during the trial.

                                          Text-only              Graphic Images         Graphic Images and Elaborated Text              Omnibus Effect Size
                                          Mean (SD)              Mean (SD)              Mean (SD)                                       r,/
Filters returned duifog baseline          14.76 (6.41)           16.01 (7.22)           15.42 (7.63)                                              .01
[Cl 95]                                   [13.95, 15.56]         [15.1, 16.91]          [14.46, 16.38]
filters returned during the trial         14.85 (6.93)           16.29 (7.55)           15,95 (8.11)
~[C_l9_5~]_ _ _ _ _ _ _ _ _ [!~-97, 15.72]                       [15.34, 17.24]         [14.93, 16.97]

doi:10.1371/joumal.pone.0142879.!002


                                                 predictions using maximum likelihood estimation with robust standard errors fit the data well
                                                    2                                  2
                                                 (x [59] = 65.59,p = .259, relative X = l.ll, RMSEA = .02 [CI 90: .00 to .05], CPI= .99, TLI =
                                                 .99). However, modification indices suggested that including a path from negative affect to per-
                                                 ceived credibility would improve model fit. A model with this path was estimated using maxi-
                                                 mum likelihood estimation with robust standard errors and also fit the data well (x2[5&] =
                                                                                 x2
                                                 61.52,p = .351, relative = 1.06, RMSEA = .02 [CI 90: .00 to .04], CPI= 1.00, TLI = .99). A
                                                 Satorra-Bentler scaled x2 difference test revealed that the alternative model provided a margin-
                                                 ally better fit to the data than the hypothesized model, x2 [ l] = 3.70, p = .056). Therefore, this
                                                 path was retained in our final model, which was retested using bootstrap resampling to calcu-
                                                 late confidence intervals for indirect effects. Modification indices did not suggest any additional
                                                 paths to be added or removed from the model.
                                                      The final model testing Hypotheses l and 2 is depicted in Fig_J. The recalculated model
                                                 with bootstrap resampling also fit the data well, as evidenced by a non-significant x (x [58) =
                                                                                                                                          2  2

                                                 62.94, p = .306), a relative x ofless than 2 (1.09), a low RMSEA (.02, CI 90: .00, .05), and high
                                                                                2

                                                 CFI and TLI values (.99 and .99). The similarity of these results to the results of the same

Table 3. Unadjusted mean outcome responses by experimental condition among participants who completed the trial.

                                         Text-only              Graphic Images          Graphic Images and Elaborated Text              Omnibus Effect Size
                                        Mean(SD)                Mean (SD)               Mean (SD)                                       q/
                                         4.sr•8 (,87)        • 5,~0..,(U4)              5.098 (1.?7)                                              .08
                                         [4.27, 4.72]           [5.05, 5.54]            [4.84, 5.32]
Risk Scrutiny                           3.3r·8 (1.30)           3.7oA (1.19)            3.848 (1.07)                                              .03
[Cl 95]                                  [3.03, 3.62]           (3.44, 3.96]            (3.60, 4.08)
Perceived C,edlblllty                   6.16A (f.14)            s.s1A.s (:to)           5.998 (1,17)                                              .04
[Cl95]                                   [5.90, 6.42]           [6.36, 6.66]            [5.73, 6.25]
Quit Intentions (Standardized)          0.11 (.92)              -0.01 (.88}             -0.09 (.89)                                               .01
[Cl95]                                   [-.10, .32)            [-.20, .18)             [-.28, .11)
Risk Perceptions (Average)               5.20 (1.29)            5.41 (1.27)             5.19 (1.38)                                               .01
[Cl95]                                   [4.90, 5.50]           [5.13, 5.69)            [4.89, 5.50]
Label Memory at Week 6                  s.0r•~Jt3s>             4,98... (1.79)          5.138 (2.31)                                              .08
[Cl 95]                                  [3.61, 4.23]           [4.59, 5.36)            [4.61, 5.64)
Risk Knowtedge at Week 6                3.61 (1.53)             4.09 (1.96)             3.88 (1.72)                                               .01
[Cl95]                                  [3.26, 3.96]            [3.66, 4.52]            [3.50, 4.27]
Risk Knowledge at Follow-up.            3,55(1;32) ..        ••..• 3:50 (1.54)          3.67(1.64)                                                .00
[Cl 95]                                  [3.18, 3.92)           [3.10, 3.90)            [3.26, 4.08]

Shared superscripts indicate that values are significantly different, p < .05. Direct effects of condition on Risk Perceptions and Quit Intentions are based
on average responses to relevant measures. An index of Quit Intentions reported in this table was created by averaging standardized responses to each
of the three quit intention measures (a= .88). An index of Risk Perceptions were created by averaging across the three risk perception measures (a=
.70).

doi:10.1371/joumal.pone.0142879.!003




PLOS ONE I DOl:10.1371~ournal.pone.0142879             December 16, 2015                                                                                12/23
·.~·PLOS I ONE                                                                                                  Graphic Warning Labels Elicit Thoughtful Responses




                                                                                /"/
                                                                            /      W6 Quit

                                                                            \ (~;=.4:,;
                                                                            I     Intentions




                                                                            /
                                                                                 ~ W6Risk~
                                                                            I     Percepti~s    )
                                                                            \      @'••;= A6) /




                                                                                                           . 60 ..


                                               WJ Negative                            .12•                           W6 Warning
                                                 Affect                                                              Credibility

                                                                            W3 Risk Scrutiny
                                                                  .36 4 *                           . I ~, ••

                                                        ,23••


                                             Graphic Present n.                                                    Elaborated T~t
                                                  Absent                                                          Present \'S. Absent



                                        Fig 3. Model Testing the Predictions of Hypotheses 1 and 2. W3 = Week 3; W6 = Week 6. Path
                                        coefficients for the measurement models for Risk Perceptions (Risk 1 = 1.00, Risk 2 = .88**, Risk 3 = 1.19**)
                                        and Quit Intentions (Contemplation Ladder= 1.00, 30-Day Quit Intentions= .45**, Quit Desire= .42**)

                                        doi:10.1371{joumal.pone.0142879.g003

                                        model estimated with MLR suggests that non-normal variable distributions did not signifi-
                                        cantly bias the trial's results. The AIC for this model was 8215.82 and the BIC was 8397.46. As
                                        predicted by Hla, warning labels with graphic images elicited more negative affect toward
                                        smoking than text-only warning labels at week 3 (b = .23, p < .001). Consistent with the affect
                                        heuristic, this led to heightened risk perceptions (b = .21, p < .001); negative affect also led to
                                        increased quit intentions independent of risk perceptions at week 6 (b = .35, p = .004). As pre-
                                        dicted by HI b, negative affect also led to increased risk scrutiny at week 3 (b = .36, p < .001),
                                        which then led to heightened perceptions of warning credibility at week 6 (b = .17,p = .009).
                                        There was also a direct link between negative affect and heightened perceptions of warning
                                        credibility at week 6 (b = .12, p = .033). As predicted by Hlb, warning credibility was a signifi-
                                        cant predictor of risk perceptions at week 6 (b = .60, p < .001). Finally, heightened risk percep-
                                        tions predicted increased week 6 quit intentions (b = I.OS, p < .001). Contrary to H2, graphic
                                        warning labels with elaborated text were perceived as less credible at week 6 than graphic warn-
                                        ings with basic text only (b = - .26, p = .001).
                                            All indirect paths in the final model were statistically significant, Table 4. The positive indi-
                                        rect effect of graphic presence-> negative affect ->risk perceptions ->quit intentions is con-
                                        sistent with the negative affect aroused by the presence of graphic images acting as a cue from
                                        which people infer risk (i.e., the Affect Heuristic [8]), which in turn leads to quit intentions.
                                        The positive indirect effect of graphic presence -> negative affect -> quit intentions indicates
                                        that affect influenced quit intentions apart from risk perception. The positive indirect effects of
                                        graphic presence -> negative affect -> risk scrutiny -> warning credibility -> risk perceptions
                                        -> quit intentions and graphic presence ->negative affect -> warning credibility -> risk




PLOS ONE I DOl:10.13711ournal.pone.0142879     December 16, 2015                                                                                           13/23
·.~·.PLOS I ONE                                                                                      Graphic Warning Labels Elicit Thoughtful Responses



                                        Table 4. Indirect effects of condition on risk perceptions and quit intentions.
                                        Mediation Path                                                                                Indirect Effect
                                                                                                                                      (SE)
                                        Affect Heuristic path (H1a): Graphic Present vs. Absent-> Negative Affect-> Risk              .050 (.019)
                                        Perceptions -> Quit Intentions
                                        [Cf 95]                                                                                      (.019, .094]
                                        Affect Motivates Quit Intentions: Graphic Present vs. Absent -> Negative Affect-> Quit       .079 (.030)
                                        Intentions
                                        [Cl95]                                                                                       [.021, .140]
                                        Affect as Spotlight Motivates Greater Scrutiny of Message (H1 b): Graphic Present vs.        .009 (.005)
                                        Absent -> Negative Affect -> Risk Scrutiny -> Warning Credibility -> Risk Perceptions
                                        -> Quit Intentions
                                        [Cl 95]                                                                                      [.002, .020]
                                        Affect Enhances Warning Credibility: Graphic Present vs. Absent -> Negative Affect ->         .018 (.010)
                                        Warning Credibility -> Risk Perceptions -> Quit Intentions
                                        [Cl95]                                                                                        [.021, .140]
                                        Elaborated text and Warning Credibility (H2): Elaborated Text Present vs. Absent->            -.165 (.056)
                                        Warning Credibility -> Risk Perceptions -> Quit Intentions
                                        [Cl 95)                                                                                       (-.289, -.082}
                                        Total indirect effect of Graphic Present vs. Absent on Quit Intentions                        .155 (.038)
                                        [Ct 95]                                                                                       (.085, .234)
                                        Total indirect effect of Elaborated Text Present vs. Absent on Quit Intentions                -.165 (.056)
                                        [Cl95]
                                        ~~--~~~A•-,ss••••-••••••••••••,•••o,•••••--,•••~---------•••.a-~•wss•••~-~,-=•••••••
                                                                                                                                      (-.289, -.082}

                                        Bold indicates a reliable indirect effect, where p < .05.

                                        doi:10.1371~oumal.pone.0142879.t004




                                        perceptions-> quit intentions are consistent with images which arouse negative affect motivat-
                                        ing more careful consideration of warning information (i.e., affect as a spotlight [ l l,12]).
                                        Finally, the negative indirect effect of elaborated text presence -> perceived credibility-> risk
                                        perceptions -> quit intentions suggests that the impact of affect on risk perceptions and quit
                                        intentions only occurs when people find the warnings credible, which was not the case with the
                                        warnings that included elaborated text.



                                        Investigating the influence of attrition
                                        Participants who completed the trial were older (b = 2.21, p = .028) and lighter smokers
                                        (b = 3.27, p = .001) than participants who did not complete the trial. Race, ethnicity, education,
                                        and other smoking characteristics were not significant predictors of attrition (for details of
                                        these analyses, see S2 Table). Participant age, self-reported number of cigarettes smoked daily,
                                        and all variables shown in Fig 3 were used to impute data for participants who were random-
                                        ized to experimental conditions but did not complete the study and for items participants who
                                        completed the study declined to answer. Covariates were not included in the imputation model
                                        because the "smoking heaviness" covariate was derived from self-reported number of cigarettes
                                        smoked daily at baseline. These full data sets (n = 289) were then used to test the model pre-
                                        sented in Fig 3. Control variables were included when imputed data were fit to the hypothe-
                                        sized model. The model fit the imputed data well, as evidenced by a non-significant x2 (x2 [58]
                                        = 61.93, p = .338), a relative x ofless than 2 (1.07), a low RMSEA (.02, CI 90: .00, .04), and
                                                                        2

                                        high CPI and TLI values (1.00 and .99). All model paths remained significant, S4 Fig.



PLOS ONE I DOl:1O.1371~ournal.pone.O142879   December 16, 2015                                                                                      14/23
·.f·PLOS I            ONE                                                                   Graphic Warning Labels Elicit Thoughtful Responses




                                         Testing alternative models
                                         Although our hypothesized model fit the data well, we also tested two additional models
                                         derived from the predictions of alternative theoretical frameworks. Some researchers have sug-
                                         gested that graphic warning labels are effective primarily because they are more salient than
                                         text-only warnings (43]. In this account, image salience causes smokers to scrutinize risk infor-
                                         mation, and risk scrutiny increases negative affect, risk perceptions, and quit intentions (48].
                                         We tested an alternative model consistent with this account, which reversed the order of risk
                                         scrutiny and negative affect. The data did not fit this model as well as our final model, x2 (58) =
                                         98.84,p < .001, relative X2 = 1.70, RMSEA = .05 (CI 90: .04 to .07), CFI = .95, TLI = .93. The
                                         AIC (8251.73) and BIC (8433.37) were larger for this model than our hypothesized model
                                         (AICDifference = 35.91; BICDifference = 35.91), which further suggests that the data did not fit this
                                         model as well as it fit our hypothesized model. Path coefficients for this model are available to
                                         interested readers in SS Jig.
                                            Self-perception theory, derived from the psychological literature on attitude change, sug-
                                         gests that people often infer their beliefs from their decisions (49]. Within the context of
                                         graphic warnings labels, this perspective would suggest that smokers may infer their risk per-
                                         ceptions from observing their stated quit intentions. We tested an alternative model in which
                                         risk perceptions were predicted by quit intentions rather than the reverse. All paths in this
                                         alternative model were identical, except the location of the two latent constructs was reversed,
                                         such that quit intentions were predicted by negative affect and warning credibility and risk per-
                                         ceptions were predicted by negative affect and quit intentions. The data did not fit this model
                                         as well as our final model, ;c2(58) = 104.49, p < .001, relative x2 = 1.80, RMSEA = .06 (CI 90:
                                         .04 to .08), CFI = .94, TLI = .92. The AIC (8257.38) and BIC (8439.02) were larger for this
                                         model than our hypothesized model (AICDifference = 41.56; BICDifference = 41.56), which further
                                         suggests that the data did not fit this model as well as it fit our hypothesized model. Path coeffi-
                                         cients for this model are available to interested readers in S6 Fig.
                                            After examining two plausible alternative models derived from past research, we concluded
                                         that the model which tested Hypotheses 1 and 2 fit the data comparatively better. This suggest
                                         that the present paper's theoretical conception of how graphic warning labels influence smokers'
                                         risk perceptions and quit intentions provides a better account of the data in this randomized clin-
                                         ical trial than the alternative theories. Further, these analyses suggest that the temporal relation-
                                         ships we hypothesized provide a better explanation for the data than alternative relationships.


                                         Hypothesis 3
                                         We proposed that graphic warning labels would be more memorable than text-only warnings
                                         (due to the increased negative affect towards smoking or to the presence of more detailed risk
                                         information), and that this increased memory for warning information would lead to greater
                                         smoking risk knowledge. Existing literature suggests that increased memory for warning infor-
                                         mation could be driven by the negative affect aroused by images. However, in the current
                                         research, negative affect was not correlated with label memory or risk knowledge, Table 5, pre-
                                         cluding the possibility that negative affect mediates the impact of graphic images on memory.
                                         The second contrast comparing the presence of elaborated text (1) to the other two warning
                                         conditions (-1) was also uncorrelated with memory for warning information (see J),Qlt!_~).
                                         Thus, we used the contrast of the two graphic conditions (coded as 1) with the text-only warn-
                                         ings (coded as -2) to investigate the impact of images on label memory on risk knowledge
                                         immediately after completing the trial and at follow-up.
                                            When estimated using maximum likelihood with robust standard errors, the model which
                                         examined graphic image presence - > label memory at week 6 - > risk knowledge at week 6




PLOS ONE I DOl:10.1371{journal.pone.0142879   December 16, 2015                                                                         15/23
·.~·PLOS I ONE                                                                                       Graphic Warning Labels Elicit Thoughtful Responses



Table 5. Correlations among key measures.
                                           1.            2.         3.          4.          5.           6.          7.        8.         9.          10.
1. Graphic Present vs. Absent
2. Elaborated Text Pr6$eiifvs. Absent      •.Oi
3. Negative Affect                          .27**        -.08
4. RisK$crutiny




9. Risk Knowledge at Week 6                 .10          -.05        .02        .04          .07         .04          .10      .16*



*p < .05.
**p < .01.
Mean Quit Intentions include scores with week 5 values carried forward for the 22 data points where week 6 quit intentions were not recorded due to
computer error.

doi: 10.1371~oumal.pone.0142879.t005


                                                provided an adequate fit to the data as evidenced by a non-significant x2 (1) = 1.525, p = .217, a
                                                relative x2 <2 (1.525), a low RMSEA (.047, CI 90: .000, .185), and high a CFI (.98). Unexpect-
                                                edly, the TLI value was below the threshold for good model fit (TLI = .85). Fit statistics were
                                                similar when this model was rerun using bootstrapping (X2 [ l] = 1.389, p = .239, relative x =
                                                                                                                                             2


                                                1.389, RMSEA = .04 [CI 90: .00 to .18], CFI = .99, TLI = .88), suggesting that non-normal vari-
                                                able distributions did not significantly bias results. Image presence led to increased label mem-
                                                ory at week 6 (b = .37, p < .001), and label memory led to increased smoking risk knowledge
                                                immediately after participants had completed the trial (b = .14, p = .010). Bootstrapping analy-
                                                sis revealed that this indirect effect was significant (Estimated Indirect Effect= .OS [SE= .02),
                                                                                                                                              2
                                                CI 95: .010, .097). The model explained 7.1 % of differences in risk knowledge at week 6 (R =
                                                .071)
                                                    The model which examined graphic image presence - >label memory - > smoking risk
                                                knowledge at follow up (for the 169 participants who completed the follow-up) also fit the data
                                                acceptably when estimated using maximum likelihood with robust standard errors, x2<1) = .07,
                                                p = .787, x\e1ative = .07, RMSEA = .00 (CI 90 .00 to .11), CFI = 1.00, TLI = 1.38). Model fit was
                                                similar when this model was rerun using bootstrapping, x2 ( 1) = .06, p = .805, relative = .06,x2
                                                RMSEA = .00 (CI 90: .00 to .11), CFI = 1.00, TLI = 1.41, suggesting that non-normal variable
                                                distributions did not significantly bias results. For this subgroup, image presence predicted
                                                label memory at week 6 (b = .37,p < .001), and label memory predicted smoking risk knowl-
                                                edge at follow up (b = .14, p = .025). This indirect effect was significant (Estimated Indirect
                                                Effect= .OS [SE= .02], CI 95: .008, .103). The model explained 6.6% of differences in risk
                                                knowledge at follow-up (R2 = .066).
                                                    Investigating the influence of attrition. To investigate the possibility that differences in
                                                attrition might account for the effects oflabel memory on smoking risk knowledge, we imputed
                                                memory data for participants who did not complete the trial or declined to respond to these
                                                items. Participant age and self-reported number of cigarettes smoked daily (both significantly
                                                associated with attrition), experimental condition, and available label memory and risk knowl-
                                                edge data were used to create 10 complete data sets. These full data sets (n = 289) were then
                                                used to retest the models for hypothesis 3. The x2 , relative x2 , and RMSEA suggest that the
                                                imputed data sets also provided a good fit to our model predicting smoking risk knowledge at




PLOS ONE I DOI:10.1371/journal.pone.0142879         December 16, 2015                                                                               16/23
--~·PLOS I ONE                                                                             Graphic Warning Labels Elicit Thoughtful Responses




                                        week 6 (x2[7] = 12.04, p = .099, relative x = 1.72, RMSEA = .05 [CI 90: .00 to .10]). Unexpect-
                                                                                   2


                                        edly, the CFI and TLI did not, CFI = .80, TLI = .75). All fit statistics suggest that the full data
                                                                                                                                       2
                                        sets provided a good fit to our model predicting smoking risk knowledge at follow-up (x [7] =
                                        6.53,p = .479, RMSEA = .00 [CI 90: .00 to .07], CFI = 1.00, TLI = 1.04). Path coefficients for
                                        these imputed models were similar in magnitude to the values in models that only included
                                        participants who completed the assessments, S7_fig. Thus, these tests suggest that attrition
                                        does not account for the impact of graphic warnings on smoking risk knowledge.


                                        Discussion
                                        The current research represents the first experimental investigation in a naturalistic setting of
                                        the psychological processes by which graphic warning labels influence smokers' affect and cog-
                                        nitions regarding their habit. As such, it represents the best to-date approximation of real
                                        world impact of graphic warning labels. In the study, graphic warning labels (compared to
                                        text-only) increased negative affect toward smoking, elicited greater scrutiny of the warning
                                        message, and enhanced label memory. The graphic-only condition also increased the credibil-
                                        ity of the warning message. In analyses of mediated effects on perceived risks of smoking and
                                        intentions to quit, we found support for Hla and Hlb that multiple functions of affect influ-
                                        enced these outcomes [U, 12]. Warnings with graphics did, in fact, elicit more negative affect
                                        than text-only warnings, and, consistent with past research on the affect heuristic [8], more
                                        negative affect increased risk perceptions (and quit intentions in turn). Increased negative
                                        affect also motivated greater quit intentions directly. Third, it also elicited greater scrutiny of
                                        the messages and increased perceptions of warning credibility. This result is consistent with
                                        affect acting as a spotlight and motivating greater processing of the risk information consistent
                                        with that negative affect. In addition, increased credibility perceptions led to heightened risk
                                        perceptions and quit intentions. The elaborated text condition, however, did not support H2
                                        and, instead, reduced credibility perceptions and counteracted the images' effect on heightened
                                        risk perceptions.
                                            Consistent with H3, the presence of graphic images also increased memory for label content,
                                        which led to greater smoking risk knowledge immediately after participants completed the trial
                                        and approximately one month later. Thus, warnings containing images also enhanced memory
                                        for label content, which helped to educate smokers about the harms of smoking. Although we
                                        predicted that negative affect from week 3 would drive increased memory for warning informa-
                                        tion at week 6 [ 18, 19], the data were inconsistent with this prediction. Several possible reasons
                                        exist for this lack of effect: (1) negative affect may have already started to fade after a week of
                                        exposure [24, 25], (2) the negative affect measure focused on feelings about smoking rather
                                        than feelings about the warnings themselves, and (3) the measure focused on valence rather
                                        than on the arousal linked with memory in past studies [1$_, 19]. The first possibility seems
                                        unlikely given that negative affect remained strong enough to have significant associations with
                                        several other key variables. Alternatively, it may be the case that negative affect is unrelated to
                                        memory for warning information. Instead, it may be that simply having illustrations of textual
                                        material provided more detailed content that enhanced memory (50]. Given that the images
                                        used in cigarette warnings were designed to illustrate the health risks, they likely provide mem-
                                        ory cues for the warning information. Additional research is needed to determine how to maxi-
                                        mize the memorability of health risk information on warnings.
                                            Results of the current research replicate past laboratory findings which have found that the
                                        negative affect elicited by graphic warning labels mediates their effect on quit intentions [6, 13,
                                        27]. The current research extends these past investigations by demonstrating that negative
                                        affect has significant influences outside the laboratory setting and after many exposures to the




PLOS ONE I DOl:10.1371~ournal.pone.0142879   December 16, 2015                                                                         17/23
  ..
·.~·PLOS I ONE                                                                              Graphic Warning Labels Elicit Thoughtful Responses




                                         warnings. Importantly, results of the current research also provide evidence that images which
                                         arouse negative affect may be necessary components of impactful cigarette warning labels
                                         where impact is defined as increased risk knowledge, risk perceptions, and quit intentions (see
                                         also Wang et al. [51] ). In this study, negative affect influenced risk perceptions directly, serving
                                         as a simple cue or heuristic. However, negative affect also caused people to more carefully scru-
                                         tinize smoking-risk information and led to greater perceived label credibility, risk perceptions,
                                         and quit intentions. This careful assessment of available information is inconsistent with the
                                         labels merely" ... browbeat[ing] consumers into quitting" [3]. The impact of negative affect
                                         suggests that merely making text-only warnings more salient or including images which do not
                                         evoke negative affect may be insufficient to increase smokers' risk perceptions and quit
                                         intentions.
                                             Although the tobacco companies assert that "Americans ... are well aware of the health risks
                                         of smoking" [.3], providing risk information in plain text is less effective than text plus images.
                                         Even after exposure to the newly mandated text warnings, participants in this study were able
                                         to identify only 3-4 smoking-related risks on average (Tablt' 3). The 2014 Surgeon General's
                                         Report states that smoking harms nearly every organ in the body and identifies at least 35 dis-
                                         crete negative health outcomes caused by smoking [52]. Exposure to warning labels which
                                         included graphic images, however, led to greater label memory which was associated, in turn,
                                         with increased knowledge of smoking-related risks both at the study's end and one month
                                         later. These findings demonstrate that graphic warning labels can be effective in increasing
                                         knowledge about smoking's dangers, perhaps consistent with research showing the superiority
                                         of information accompanied by illustration for enhancing recall of that information [50].
                                             The effects of our warning-label manipulations on smoking risk knowledge, risk percep-
                                         tions, and quit intentions were indirect and without a significant unmediated effect. Our trial
                                         was powered on the expectation of a larger warning label effects on quit intentions than we
                                         observed. Additionally, our final sample of 244 analyzed participants falls slightly below our
                                         recruitment goal. Nevertheless, the mediated analyses suggest that with a larger sample, experi-
                                         mental effects on quit intentions may have emerged alongside the observed direct effects on
                                         affect, label scrutiny, and label credibility. In addition, our finding of a direct effect on label
                                         memory suggests that risk knowledge may also be enhanced. It remains for future research
                                         with larger samples to demonstrate this conclusively.
                                             Indirect-only effects like those observed in this trial are also important because they suggest
                                         the possibility of missing moderators [:i.3]. For example, in the current research, reactance to
                                         label content is one possible missing moderator [54]. Such reactance could be the cause of the
                                         reduced credibility elicited by the elaborated text condition. Although earlier research has
                                         shown that elaborated text such as that used in Canada can enhance warning effects [13], this
                                         study's exclusive focus (in the elaborated text condition) on the very next cigarette entailing
                                         risk may have been met with disbelief among life-long smokers who began the study with no
                                         intentions to quit. The current research suggests that either additional research is needed to
                                         identify the best content for the elaborated text, or that the positive effects of such text are lim-
                                         ited to studies with a single exposure to any one warning [13, 35]. Alternatively, the smaller
                                         text size in the elaborated-text condition may have been problematic as observational research
                                         has demonstrated that warning labels with large, salient text are more impactful than those
                                         with smaller and less salient text [55].
                                             Some of our design choices also may have reduced our effect sizes. First, the relatively brief
                                         study duration (four weeks) may be inadequate to compete with the power of addiction. Longer
                                         trials are expensive, but may be necessary. Second, we chose to use the nine images selected by
                                         the FDA for placement on US cigarette packages in their 2011 Final Rule [26]. The images in
                                         these warnings are less arousing than those featured on cigarette packages in other countries




PLOS ONE I DOl:10.1371{journal.pone.0142879   December 16, 2015                                                                         18/23
·.~·PLOS I ONE                                                                             Graphic Warning Labels Elicit Thoughtful Responses




                                        [56]. Single exposure studies and population level research suggest that placing more disturb-
                                        ing images on graphic warning labels would increase their impact on intentions to change
                                        behaviors [51, 56]. Thus, the use of more graphic warnings than those used in the present trial
                                        may reveal larger effects. Third, we did not have a true control condition. Participants in the
                                        text-only condition received novel warnings that were stronger than those currently featured
                                        on US cigarette packaging. In particular, text-only participants received the nine, currently
                                        unfamiliar, risk statements mandated by the Family Smoking Prevention and Tobacco Control
                                        Act, printed in black text on a white background. Current US warnings are smaller and in col-
                                        ors consistent with the rest of the package. Although we believe that the inclusion of a strong
                                        comparison condition is a merit of the current research, our results might have appeared stron-
                                        ger ifwe had instead compared image conditions to a "current warnings" control group.
                                            The current research was designed to investigate how graphic warning labels might influ-
                                        ence smokers at the population level. As such, this trial lacked sufficient statistical power to
                                        effectively identify the impact of potential moderating variables. Although past experimental
                                        research suggests that the effects of graphic warnings do not vary as a function of demographic
                                        characteristics such as race/ethnicity, education, and income [47], this result may prove to be
                                        different with a period of prolonged exposure. This possibility should be explored in future
                                        research. Some additional variables which future research should consider as potential modera-
                                        tors of the effects observed here include the number of cigarettes participants' smoke daily, nic-
                                        otine dependence, duration of smoking, living with a smoker, and personal experience with
                                        smoking-related illness. Another plausible moderator is baseline quit intentions. For this study,
                                        we only recruited participants who indicated that they were either "somewhat unlikely" or
                                        "very unlikely" to quit smoking in the next 30 days during the prescreening phone call. It is
                                        possible that graphic warnings might be more impactful for smokers planning to quit in the
                                        near future.
                                            This study is the first experiment of which we are aware to investigate the processes by
                                        which graphic warning labels influence smokers in a naturalistic setting over an extended
                                        period of time. Our method of providing relabeled cigarettes ensured that all participants were
                                        exposed to experimental warning labels every time they smoked one of their own cigarettes.
                                        However, it is possible that providing participants with cigarettes at no cost may have under-
                                        mined interest in quitting and worked against our hypotheses (see 'bible 2). Recent investiga-
                                        tions suggest that this can be avoided by requiring participants to provide cigarettes for re-
                                        labeling E!Z] or asking participants to apply experimental labels to their own cigarettes [5-8].
                                        These techniques may reduce one source of error variance, however, while increasing others
                                        (e.g., participant lack of funds or compliance). In addition, if free cigarettes provided disincen-
                                        tive to quit, quit intentions at least should have been influenced equally across all conditions.
                                        Overall, the presence of the effects we found speaks to the efficacy of graphic warning labels.
                                        Additional investigations are needed to determine the tradeoffs of different methods by which
                                        to examine the impact of graphic warning labels in naturalistic contexts.
                                            In particular, the current research provides evidence that negative affect is a crucial ingredi-
                                        ent in successful graphic warning labels. It is also the first study to demonstrate that graphic
                                        warning labels can elicit greater processing of provided smoking risk information rather than
                                        influencing smokers exclusively by "browbeating" them into quitting. Policies requiring such
                                        labels have the potential to reduce the number of Americans who smoke. The affect induced by
                                        graphic warning labels appears to have utility in communicating more and more credible infor-
                                        mation, useful to promoting risk perceptions and quit intentions among smokers in the US
                                        and around the world.




PLOS ONE I DOl:10.13711ournal.pone.0142879   December 16, 2015                                                                        19/23
·.~·PLOS
  ••
         IONE                                                                               Graphic Warning Labels Elicit Thoughtful Responses




                                         Supporting Information
                                         SI Checklist. CONSORT Checklist.
                                         (DOC)
                                         SI Fig. Basic Text Warnings. Basic text warnings which were affixed to the side of all cigarette
                                         packages distributed in the study. These were the only warning labels affixed to the packages of
                                         participants in the text-only condition.
                                         (PDF)

                                         S2 Fig. Graphic Warning Labels. Graphic warnings labels were taken from the 2011 FDA
                                         final rule. Participants in the graphic images plus basic text condition received these image-text
                                         pairings.
                                         (PDF)

                                         S3 Fig. Elaborated Text Warning Labels. Graphic warning label images taken from the 2011
                                         FDA final rule modified to include elaborated text. Participants in the graphic image plus elab-
                                         orated text condition received these warning labels.
                                         (PDF)

                                         S4 Fig. Model Testing the Predictions of Hypotheses I and 2 with Imputed Data.
                                                                                                                               2
                                         W3 = Week 3; W6 = Week 6. Model fit statistics: x 2 (58) = 61.93, p = .338, relative x = 1.09,
                                         RMSEA = .02 [CI90: .00, .04); CFI = 1.00; TLI = .99). Path coefficients for the measurement
                                         models for Risk Perceptions (Risk 1 = 1.00, Risk 2 = .92**, Risk 3 = 1.21 **) and Quit Intentions
                                         (Contemplation Ladder= 1.00, 30-Day Quit Intentions= .45**, Quit Desire= .42**).
                                         (PDF)
                                         S5 Fig. Model Testing the Predictions of Alternative Model 1. W3 = Week 3; W6 = Week 6.
                                         Model fit statistics: x2c58) = 98.84, p = .001, relative x2 = 1.70, RMSEA = .05 [CI90: .04, .07);
                                         CFI = .95; TLI = .93, AIC = 8251.73, BIC = 8433.37. Path coefficients for the measurement
                                         models for Risk Perceptions (Risk 1 = 1.00, Risk 2 = .87**, Risk 3 = 1.15**) and Quit Intentions
                                         (Contemplation Ladder= 1.00, 30-Day Quit Intentions= .45**, Quit Desire= .41**).
                                         (PDF)

                                         S6 Fig. Model Testing the Predictions of Alternative Model 2. W3 = Week 3; W6 = Week 6.
                                         Model fit statistics: x2(58) = 104.49, p < .001, relative x 2 = 1.80, RMSEA = .06 [CI90: .04, .08);
                                         CFI = .94; TLI = .92, AIC = 8251.73, BIC = 8433.37. Path coefficients for the measurement
                                         models for Quit Intentions (Contemplation Ladder= 1.00, 30-Day Quit Intentions= .45**,
                                         Quit Desire= .42**) and Risk Perceptions (Risk 1 = 1.00, Risk 2 = .86**, Risk 3 = 1.16**).
                                         (PDF)

                                         S7 Fig. Models Testing Hypothesis 3 with Imputed Data. Top: Image presence vs. absence
                                         on risk knowledge at week 6 with imputed data, x 2 (7) = 12.04, p = .099, RMSEA = .05 (CI 90:
                                         .00 to .10), CFI = .80, TLI = .75. Bottom: Image presence vs. absence on risk knowledge at 1
                                         month with imputed data, x2 (7) = 6.53, p = .479, RMSEA = .00 (CI 90: .00 to .07), CFI = 1.00,
                                         TLI = 1.04.
                                         (PDF)

                                         SI File. Analyzed Data File.
                                         (XLS)

                                         SI Protocol. Complete Trial Protocol.
                                         (DOCX)




PLOS ONE I DOI:10.1371/journal.pone.0142879   December 16, 2015                                                                         20/23
·.~·PLOS IONE                                                                                      Graphic Warning Labels Elicit Thoughtful Responses




                                         SI Table. Demographics of Included Participants by Experimental Condition at Randomi-
                                         zation.
                                         (PDF)

                                         S2 Table. Demographic Differences Between Participants Randomized to Conditions Who
                                         Did vs. Did Not Complete the Trial.
                                         (PDF)


                                         Author Contributions
                                         Conceived and designed the experiments: DR EP AS. Performed the experiments: LE KS. Ana-
                                         lyzed the data: AE. Wrote the paper: AE EP. Reviewed and commented on the scientific con-
                                         tent of the paper: AE EP AS LE KS DR.


                                         References
                                          1.    Centers for Disease Control and Prevention (2014). Smoking & tobacco use: Fast facts. Retrieved
                                                December 12, 2014, 2014, from http:i/W'INfcdc.gov/tobacco/data_statistics/tacU>heets/fast_tacts/
                                          2.    Canadian Cancer Society. Cigarette Package Health Warnings: International Status Report, Fourth
                                                Edition, September 2014.
                                          3.    A. J. Reynolds Tobacco Co. v. Food and Drug Administration, No. 11-5332 (United States Court of
                                                Appeals for the District of Columbia, 2012).
                                          4.    R.J. Reynolds Tobacco Company, et al. v. U.S. Food and Drug Administration, Civil Case No. 11-1482
                                                (RJL) (D.C.D.C., Nov. 7, 2011 ).
                                          5.    Cameron LD, Pepper JK, Brewer NT. Responses of young adults to graphic warning labels for cigarette
                                                packages. Tob Control. 2015; e14-e22. doi: 1O,J13/3/tobaccocontrol-2012-050645 PMID: 23624558
                                          6.    Kees J, Burton S, Andrews JC, Kozup J. Understanding how graphic pictorial warnings work on ciga-
                                                rette packaging. Journal of Public Policy & Marketing, 201 0: 29, 2 265-276.
                                          7.    Peters E, Romer D, Slavic P, Jamieson KH, Wharfield L, Mertz CK, et al. The impact and acceptability
                                                of Canadian-style cigarette warning labels among US smokers and nonsmokers. Nicotine Tob. Res.
                                                2007; 9(4):473-481. PMID: 17454702
                                          8.    Slavic P, Finucane M, Peters E, MacGregor DG. Rational actors or rational fools: Implications of the
                                                affect heuristic for behavioral economics. J Socio Econ. 2002; 31 (4): 329-342.
                                          9.    Schwarz N, Clore GL. Mood, misattribution, and judgments of well-being: informative and directive
                                                functions of affective states. J Pers Soc Psychol. 1983; 45(3): 513.
                                         10.    Slavic P. (Ed.). Smoking: Risk, perception, and policy. Sage Publications. Thousand Oaks, California;
                                                2001.
                                         11.    Peters E. The functions of affect in the construction of preferences. The construction of preference.
                                                2006: 454-463.
                                         12.    Peters E, Lipkus I, Diefenbach MA. The Functions of Affect in Health Communications and in the Con-
                                                struction of Health Preferences. Journal of Communication. 2006; 56(s1 ): S140-S162.
                                         13.    Emery LF, Romer D, Sheerin KM, Jamieson KH, Peters E. Affective and cognitive mediators of the
                                                impact of cigarette warning labels. Nicotine Tob. Res. 2014; 16(3): 263-269. doi: 10.1093/ntrintt124
                                                PMID: 23946325
                                         14.    Haugtvedt CP, Petty RE. Personality and persuasion: Need for cognition moderates the persistence
                                                and resistance of attitude changes. J Pers Soc Psychol. 1992; 63(2): 308.
                                         15.    Petty RE, Cacioppo JT, Schumann D. Central and peripheral routes to advertising effectiveness: The
                                                moderating role of involvement. J Consum Res. 1983: 135-146.
                                         16.    Sivacek J, Grano WG. Vested interest as a moderator of attitude-behavior consistency. J Pers Soc
                                                Psychol. 1982; 43(2): 21 o.
                                         17.    Kensinger EA. Remembering the details: Effects of emotion. Emo! Rev. 2009; 1(2): 99-113. PMID:
                                                19421427
                                         18.    Laney C, Campbell CV, Heuer F, Reisberg D. Memory for thematically arousing events. Mem Cognit.
                                                2004; 32(7): 1149-1159. PMID: 151)134!:!6
                                         19.    Mather M, Sutherland MR. Arousal-biased competition in perception and memory. Perspect Psychol
                                                Sci. 2011; 6(2): 114-133. doi: ·10.i 177/17456!:li§i1400234 PMID: 216f>0J27




PLOS ONE I DOl:10.1371{journal.pone.0142879    December 16, 2015                                                                                   21/23
. ,·PLOS I ONE                                                                                      Graphic Warning Labels Elicit Thoughtful Responses



                                         20.    Kennedy RD, Spafford MM, Parkinson CM, Fong GT. Knowledge about the relationship between smok-
                                                ing and blindness in Canada, the United States, the United Kingdom, and Australia: results from the
                                                International Tobacco Control Four-Country Project. Optometry. 2011; 82(5): 310-317. PMID:
                                                2.1524f303
                                         21.    Kennedy RD, Spafford MM, Behm I, Hammond D, Fong GT, Borland R. Positive impact of Australian
                                                'blindness' tobacco warning labels: findings from the ITC four country survey. Clin Exp Optom. 2012;
                                                95(6): 590-598. doi: 10.1111/j.1444-0938,2012.00789.x PMID: 22882362
                                         22.    Slovic P. Rejoinder: the perils of Viscusi's analyses of smoking risk perceptions. J Behav Decis Mak.
                                                2000; 13(2): 273-276.
                                         23.    Noar SM, Hall MG, Francis DB, Ribisl KR, Pepper JK, Brewer NT. Pictorial cigarette pack warnings: a
                                                meta-analysis of experimental studies. Tob Control. 2015.
                                         24.    Frederick S, Loewenstein G. Hedonic adaptation. Kahneman D., Diener E., & Schwarz N. (Eds.), Well-
                                                Being: The Foundations of Hedonic Psychology. New York: Russell Sage Foundation Press. 1999;
                                                302-329.
                                         25.    Wilson TD, Gilbert DT. Explaining away: A model of affective adaptation. Perspect Psychol Sci. 2008;
                                                3(5): 370-386. doi: 1Q.JJ11/j.1745-6924.20Q8.0008!:i,.x PMID: 26158955
                                         26.    FDA, Required Warnings for Cigarette Packages and Advertisements, 76 Fed. Reg. 36,628 (June 22,
                                                2011).
                                         27.    Andrews JC, Netemeyer RG, Kees J, Burton S. How Graphic Visual Health Warnings Affect Young
                                                Smokers' Thoughts of Quitting. J Mark Res. 2014; 51 (2): 165-183.
                                         28.    Faul F, Erdfelder E, Lang A, Buchner A. G*Power 3: A flexible statistical power analysis program for
                                                the social, behavioral, and biomedical sciences. Behav Res Methods. 2007; 39(2):175-191. PMID:
                                                17695343
                                         29.    Heatherton TF, Kozlowski LT, Frecker RC, Fagerstrom KO. The Fagerstrom test for nicotine depen-
                                                dence: a revision of the Fagerstrom Tolerance Questionnaire. BrJ Addict. 1991; 86(9): 1119-1127.
                                                PMID: 1932883
                                         30.    Strasser AA, Tang KZ, Sanborn PM, Zhou JV, Kozlowski LT. Exp Clin Psychopharmacol. 2009; 17(6):
                                                405. doi: 10.1037/a0017649 PMID: 19!'.l68405
                                         31.    Hammond D, Fong GT, McDonald PW, Brown KS, Cameron R. Graphic Canadian cigarette warning
                                                labels and adverse outcomes: evidence from Canadian smokers. Am J Public Health, 2004; 94(8):
                                                1442-1445. PMID: 15284057
                                         32.     Benthin A, Slovic P, Severson H. A psychometric study of adolescent risk perception. J Adolesc, 1993;
                                                 16(2): 153-168. PMID: 8376640
                                         33.    Reimer RA, Gerrard M, Gibbons FX. Racial disparities in smoking knowledge among current smokers:
                                                data from the health information national trends surveys. Psychol Health, 201 O; 25(8): 943-959. doi:
                                                10.1080/081370440902935913 PMID: 20204962
                                         34.    Biener L, Abrams DB. The Contemplation Ladder: validation of a measure of readiness to consider
                                                smoking cessation. Health Psychol. 1991; 10(5): 360. PMID: 1935872
                                         35.    Romer D, Peters E, Strasser AA, Langleben D. Desire versus efficacy in smokers' paradoxical reac-
                                                tions to pictorial health warnings for cigarettes. PloS one, 2013; 8(1 ).
                                         36.    Kensinger EA, Schacter DL. When the Red Sox shocked the Yankees: Comparing negative and posi-
                                                tive memories. Psychon Bull Rev, 2006; 13(5): 757-763. PMID: 17328369
                                         37.    Weinstein ND, Slovic P, Waters E, Gibson G. Public understanding of the illnesses caused by cigarette
                                                smoking. Nicotine Tob Res, 2004; 6(2): 349-355. PMID: 15203808
                                         38.     Muthen LK, Muthen BO. Mplus User's Guide ( Seventh Edition). 2012. Los Angeles, CA: Muthen &
                                                 Muthen.
                                         39.    Chou CP, Bentler PM, Satorra A. Scaled test statistics and robust standard errors for non-normal data
                                                in covariance structure analysis: a Monte Carlo study. Br. J. Math. Stat. Psych., 1991; 44(2), 347-357.
                                         40.     Satorra A, Bentler PM. A scaled difference chi-square test statistic for moment structure analysis. Psy-
                                                 chometrika, 2001; 66(4), 507-514.
                                         41.    Ullman JB. Structural equation modeling. In: Tabachnick BG, Fidell LS, editors. Using multivariate sta-
                                                tistics. Boston, MA: Allyn & Bacon; 2001. p. 653-771.
                                         42.    Hu L, Bentler PM. Cutoff criteria for fit indexes in covariance structure analysis: Conventional criteria
                                                versus new alternatives. Struct Equ Modeling, 1999; 6(1 ): 1-55.
                                         43.    MacKinnon DP, Lockwood CM, Williams J. Confidence limits for the indirect effect: Distribution of the
                                                product and resampling methods. Multivariate Behav Res. 2004; 39(1): 99-128. PMID: 20157642
                                         44.    Shrout PE, Bolger N. Mediation in experimental and nonexperimental studies: new procedures and rec-
                                                ommendations. Psychol Methods, 2002; 7(4), 422-445. PMID: 12530702




PLOS ONE I DOl:10.1371/journal.pone.0142879    December 16, 2015                                                                                     22/23
·-~·PLOS I ONE                                                                                    Graphic Warning Labels Elicit Thoughtful Responses




                                         45.    Preacher KJ, Hayes AF. Asymptotic and resampling strategies for assessing and comparing indirect
                                                effects in multiple mediator models. Behav Res Methods, 2008; 40(3), 879-891. PMID: 18697684
                                         46.    StataCorp. 2011. Stata Statistical Software: Release 12. College Station, TX: StataCorp LP.
                                         47.    Cantrell J, Vallone DM, Thrasher JF, Nagler RH, Feirman SP, Muenz LR, et al. Impact of tobacco-
                                                related health warning labels across socioeconomic, race and ethnic groups: results from a randomized
                                                web-based experiment. PLoS One, 2013; 8(1).
                                         48.    Yong HH, Borland R, Thrasher JF, Thompson ME, Nagelhout GE, Fong GT, et al. Mediational path-
                                                ways of the impact of cigarette warning labels on quit attempts. Health Psychol, 2014; 33(11), 1410-
                                                1420. doi: 10.1037ihea0000056 PMID: 24977309
                                         49.    Bern DJ. Self-perception: An alternative interpretation of cognitive dissonance phenomena. Psychol
                                                Rev, 1967; 74(3): 183-200. PMID: 5342882
                                         50.    Levie WH, Lentz R. Effects of text illustrations: A review of research. Educ Technol Res Dev. 1982; 30
                                                (4): 195-232.
                                         51.    Wang AL, Lowen SB, Romer D., Giorno M, & Langleben DD. Emotional reaction facilitates the brain
                                                and behavioural impact of graphic cigarette warning labels in smokers. Tob Control. 2015; 24:225-
                                                232. doi: .10.1136/tQbaccocontrol'.2014'.051993 PMID: 255t34288
                                         52.    U.S. Department of Health and Human Services. The Health Consequences of Smoking: 50 Years of
                                                Progress. A Report of the Surgeon General. Atlanta, GA: U.S. Department of Health and Human Ser-
                                                vices, Centers for Disease Control and Prevention, National Center for Chronic Disease Prevention
                                                and Health Promotion, Office on Smoking and Health, 2014. Printed with corrections, January 2014.
                                         53.    Zhao X, Lynch J G, Chen Q. Reconsidering Baron and Kenny: Myths and truths about mediation analy-
                                                sis. J Consum Res. 201 O; 37(2): 197-206.
                                         54.    Hall MG, Sheeran P, Near SM, Ribisl KM, Bach LE, Brewer NT. Does reactance to graphic cigarette
                                                pack warnings weaken their impact? Paper presented at the 36th Annual Meeting of the Society of
                                                Behavioral Medicine, San Antonio, TX. 2015.
                                         55.    Hammond D, Fong GT, Borland R, Cummings KM, McNeil! A, Driezen P. Text and graphic warnings on
                                                cigarette packages: findings from the international tobacco control four country study. Am J Prev Med.
                                                2007; 32(3): 202-209. PMID: 17291:/472
                                         56.    Hammond D, Reid JL, Driezen P, Boudreau C. Pictorial health warnings on cigarette packs in the
                                                United States: an experimental evaluation of the proposed FDA warnings. Nicotine Tob Res. 2013; 15
                                                (1 ): 93-102. doi: 10.1093/ntr/nts094 PMID: 22505660
                                         57.    Brewer NT, Hall MG, Lee JG, Peebles K, Near SM, Ribisl KM (2015). Testing warning messages on
                                                smokers' cigarette packages: a standardised protocol. Tob Control. 2015
                                         58.    McQueen A, Kreuter M, Boyum S, Thompson V, Caburnay C, Waters E, et al. (2015). Reactions to
                                                FDA-proposed graphic warning labels affixed to US smokers' cigarette packs. Nicotine Tob Res. 2015;
                                                17(7): 784-795. doi: 10.1093intrintu339 PMID: 25589676




PLOS ONE I DOl:10.1371{journal.pone.0142879    December 16, 2015                                                                                23/23
Article

                                                                               Journal of Health Psychology
                                                                                18(2) 252-262
Warning labels formulated as                                                   © The Author(s) 2012
                                                                               Reprints and permission:
questions positively influence                                                 sagepub.co.uk/journalsPermissions.nav
                                                                               DOI: I0.117711359105312439734
smoking-related risk perception                                                hpq.sagepub.com
                                                                               ISAGE


Sabine Glocka, Barbara CN Mi.illerb and
Simone M Ritterb



Abstract
Research on warning labels printed on cigarette packages has shown that fear inducing health warnings might
provoke defensive responses. This study investigated whether reformulating statements into questions could
avoid defensive reactions.




Keywords
risk perception, self-persuasion, smoking, warning labels




Introduction

Although smoking has tremendous health con-             consequences of smoking (Strahan et al., 2002),
sequences (e.g. Doll et al., 2004), and is one of       and should thereby increase the smoking-
the leading causes of preventable death (World          related risk perception.
Health Organization, 2003), people continue to
smoke. Therefore, governments attempt to dis-
courage smoking by different means. Warning
labels printed on cigarette packages is a popular
mean that has been introduced worldwide.
Warning labels provide information about the            •University of Luxembourg, Luxembourg
health-damaging consequences through textual            hRadboud University Nijmegen, the Netherlands
statements, and in some countries, the textual
information is presented together with deterrent        Corresponding author:
                                                        Sabine Glock, University of Luxemburg, FLSHASE, LCMI
pictures that illustrate the smoking-related dis-       Research Unit, Route de Diekirch, L-720 I Walfderdange,
eases graphically. These warning labels are             Luxemburg.
designed to inform people about the negative            Email: sabine.glock@uni.lu
Glock et a/.                                                                                    253


                                                    unreliable, as 'saying is not (always) doing'
                                                    (Ruiter and Kok, 2005). As smoking is forbid-
                    e.g. Rogers, 1983). Thus, the   den in many public places and a stigmatized
increased smoking-related risk perception is        behavior (Swanson et al., 2001), it seems plau-
assumed to elicit self-protective actions, which    sible that smokers would report to smoke less
could involve changing attitudes and the corre-     than they actually do to leave a better impres-
sponding behavior. Attitudes and the corre-         sion. Furthermore, the studies outlined above
sponding behavior are suggested to change           did not use experimental designs; a fact that
when people perceive a threat, and simultane-       should be considered before starting health
ously perceive that they are highly efficient in    campaigns (Whittin ham et al., 2008).
changing their behavior (e.g. Ajzen, 1985;
Marks, 1998; Schwarzer, 1992; Schwarzer and
Fuchs, 1996; Strahan et al., 2002; Witte, 1992).
Thus, warning labels do not only contain nega-
tive, fear inducing information concerning the
health consequences of smoking, but also infor-
mation about facilities that can be contacted to
get help when trying to quit smoking. In this
process of changing attitudes and behavior, out-
come expectancies are crucial (Marks, 1998;
Schwarzer, 1992; Schwarzer and Fuchs, 1996;
Strahan et al., 2002). Therefore, warning labels
provide additional information about the posi-
tive outcomes of quitting smoking.
   The points for current health campaigns
mentioned above are combined in present warn-
ing labels. However, empirical research has
provided inconsistent results about their effec-
tiveness. On the one side, studies suggest that     present research investigates how these unin-
warning labels on cigarette packages are effec-     tended consequences can be avoided.
tive (e.g. Borland et al., 2009; Hammond et al.,       Defensive responses are well documented in
2003, 2004, 2006; Kees et al., 2010; O'Hegarty      fear appeal research. Research suggests that the
et al., 2006). For example, Hammond and col-        combination of fear arousal with high personal
leagues (2004) conducted a telephone survey         relevance is an important determinant of defen-
after the introduction of combined warning          sive responses (e.g. Jepson and Chaiken, 1990;
labels and found that 20% of the participating      Liberman and Chaiken, 1992). People who feel
smokers reported that they smoked less because      fear and perceive high personal relevance might
of the new warning labels. In another survey        have the motivation to defend themselves
study (Hammond et al., 2003), smokers were          against the threat, which is assumed to stem
asked how often they thought about the warning      from the need to protect the self-image
labels, and whether they discussed them with        (Sherman et al., 2000). This may be especially
other people. The authors found that smokers        true for smokers, as smoking and the corre-
who engaged in thinking about the warning           sponding health consequences are highly
labels reported that they were more willing to      important for them, and the negative health
quit smoking, tried more often to quit smoking      consequences and a high risk perception are the
or smoked less. However, results of these sur-      number one reasons for quitting smoking
veys rely on self-reports and may thus be           (Gibbons et al., 1991; Klesges et al., 1988).
254                                                                  Journal of Health Psychology 18(2)


Furthermore, risk perception could also be an        external source tells him what to believe. This
indicator for defensive responses, as risk per-      might lead to resentment, which in turn leads to
ception changes as a function of the need to         counter-argumentation (Clee and Wicklund,
protect self-image and self-esteem.For instance,     1980; O'Keefe, 1997). In contrast, arguments
risk perception decreases after relapse (Gibbons     that imply a particular conclusion but give the
et al., 1997). Abolishing warning labels might       perceiver the possibility to draw the conclusion
reduce defensive responses because there is no       himself may reduce feelings of resentment
information smokers would have to defend             (Kardes et al., 1994). In this sense, arguments
against. Additionally, smoking-related risk per-     provided on current warning labels can be con-
ception is already high among smokers (Glock         sidered as explicit conclusions; an external
and Kneer, 2009; Hahn and Renner, 1998).             source tells smokers what they have to believe
Smokers are aware of the fact that smoking           and to do which leads to counter-argumenta-
increases the risk of cancer (Hermand et al.,        tions. Contrarily, anti-smoking arguments which
1997), and of other negative health conse-           lead to implicit conclusions might be more
quences (Louka et al., 2006). Forbearing from        effective, particularly when the knowledge
confronting smokers with fear arousing warn-         about the health consequences is high (Kardes
ing labels makes defensive responses unneces-        et al., 1994). Therefore, when developing new
sary. However, abolishing warning labels seems       warning labels one should pay attention to three
not to be appropriate because this would lead to     important aspects: (1) warning labels should not
less informed smokers.                               expose smokers to fear inducing anti-smoking
    Another and possibly more effective way of       arguments; (2) behavior instructions provided
reducing threat and fear in warning labels may       by an external source should be avoided (except
be to redesign the warning labels that are cur-      if they increase self-efficacy; see Witte, 1992);
rently used. Research on persuasion has shown        and (3) warning labels should stimulate smokers
that arguments individuals generate themselves       to generate anti-smoking arguments themselves.
are more convincing than arguments provided          Additionally, we know from self-perception
by external sources (i.e. information provided       theory that people often observe their behaviors
from other people), as people tend to trust them-    to infer their attitudes, especially in situations in
selves more than external sources, whose infor-      which they are not exactly sure what to believe
mation they are more likely to adjust according      about a particular topic (e.g. Bern, 1967). Just
to personal views (Mussweiler and Neumann,           like an outside observer, people draw conclu-
2000). Self-generated arguments are often per-       sions about their attitudes from what they are
ceived as more accurate (Hoch and Deighton,          doing. For example, smokers may evaluate
1989; Levin et al., 1988) than information that is   smoking as more negative when they observe
provided from somebody else. Furthermore,            themselves finding arguments against smoking.
confronting people with external behavior                One way to elicit that smokers generate
instructions (i.e. another person tells people       arguments against smoking could be the use of
what they have to do) threatens their freedom to     questions in warning labels. Miiller and col-
choose, which may result in defiance (Brehm          leagues (2009), as well as Ritter and colleagues
and Sensenig, 1966; Grandpre et al., 2003).          (2012) investigated the role of questions in anti-
Additionally, research on persuasion has pro-        smoking campaigns and found them to be more
vided evidence for different influences on the       effective in influencing short-term smoking
persuasiveness of an argument depending on           behavior than anti-smoking arguments pro-
whether the argument leads to explicit or implicit   vided from an external source. The present
conclusions (Kardes et al., 1994). Explicitly        study extends this line ofresearch by investigat-
stated arguments are not susceptible to interpre-    ing smoking-related risk perception after being
tations and the perceiver may feel that an           presented with warning labels formulated as
Glock et al.                                                                                          255

Table I. Mean scores and standard errors in parentheses on personal characteristics.All F( I, 56) < I, NS

Experimental group                   Years smoked                    Number of cigarettes smoked per day
Question (N = I 5)                   4.90   (1.15)                    8.73 ( 1.43)
Text (N = 15)                        6.33   ( I. 15)                 11.33 ( 1.43)
Picture (N = 15)                     7.17   ( 1.15)                  I 1.47 ( 1.43)
Control (N = 15)                     5.97   (1.15)                   I 1.20 ( 1.43)



questions compared to warning labels formu-            in personal characteristics (years smoked, mean
lated as statements or graphic warning labels.         number of cigarettes smoked per day), no sig-
   Based on the previously mentioned theories          nificant differences were found (Table I).
and empirical findings, we expected that the
textual and graphic warning labels, which are
                                                       Procedure and materials
designed to induce fear, would lead to defensive
responses. In contrast, no warning labels and          Upon arrival, participants were asked to fill in a
warning labels formulated as questions should          questionnaire assessing their age, the number of
not induce fear and, thereby, should make              cigarettes they smoked daily, and the number of
defensive responses unnecessary. We hypothe-           years since they started smoking. Subsequently,
sized that smoking-related risk perception will        seated in front of a computer screen, partici-
be higher among smokers who were not con-              pants were presented with the warning labels
fronted with warning labels, or were confronted        (see Fig. I): 15 participants received textual
with warning labels formulated as questions            warning labels that were formulated as state-
compared to smokers who were presented                 ments. In the textual warning labels condition,
with the current textual and graphic warning           we used the 15 textual warning labels that are
labels.                                                used on cigarette packages in Germany. Fifteen
                                                       participants received graphic warning labels,
                                                       which were preselected from a set of32 graphic
Methods                                                warning labels. 1 Graphic warning labels were
Participants and design                                presented without text information to avoid
                                                       confounding of textual and graphical effects.
A single factor design (warning label: textual as      Furthermore, another 15 participants received
questions vs control vs graphic vs textual as          textual warning labels that were formulated as
statements) was used, with warning labels serv-        questions. To construct the question warning
ing as between-subjects factor. Sixty students         labels, we relied on the current textual warning
(14 male, 46 female) from the Saarland                 labels and reformulated them as questions. For
University/Germany, participated in this study;        instance, 'Smoking causes fatal lung cancer'
their age range was 18-46 (M = 23.03, SD =             was changed into 'What are the consequences
4.46). All participants were daily smokers:            of smoking for your lung?'
23.3% smoked 1-5 cigarettes/day, 36.7%                     Each warning label group was presented
smoked 6-10 cigarettes/day, 38.3% smoked               with 15 warning labels, each displayed for 3000
11-20 cigarettes/day, and 1.7% smoked more             ms. A fourth group of 15 participants functioned
than 20 cigarettes/day. They received credit           as control group and received no warning
points or financial compensation for participa-        labels. After this first phase, participants were
tion, and were randomly assigned to one of the         asked to evaluate the likelihood of developing
four experimental conditions. Furthermore, it          one of six smoking-related diseases during their
was checked whether the four groups differed           lifespan, which indicated their smoking-related
256                                                                  journal of Health Psychology 18(2)




          Brand                            Brand                           Brand
             smoking                                                          Wllatarethe
                                                                           consequences of
           causes fatal                                                    smoking for your
           lung cancer                                                           lung?


Figure I. Examples of the used warning labels



risk perception. All diseases presented had a         the control group differed from the question
clear relation to smoking. 2 In the current experi-   warning labels group, nor the graphic warning
ment, participants could indicate their risk on a     labels differed from the statement warning
scale from O (no risk at all) to 9 (highest risk).    labels group in their smoking-related risk per-
At the end, participants were thanked, paid, and      ception, we conducted two single effects tests.
debriefed.                                            There was no difference between the question
                                                      condition (M = 6.4, SD = 1. 70) and the control
                                                      condition (M= 6.05, SD= 1.44), t(28) = 0.61, d
Results                                               = 0.22,p = .54, nor between the statement con-
                                                      dition (M = 5.54, SD = 1.91) and the graphic
To assess smoking-related risk perception, a          condition (M= 5.01, SD= 1.95), t(27) = 0.73, d
mean score of the answers on the six smoking-         = 0.27,p = .47 (Fig. 2).
related diseases was calculated (a= .88). One
participant was excluded from further analysis,
as there was no variance in his responses, sug-       Discussion
gesting that he simply pressed a button without
taking the question into consideration. To test
our hypothesis that being confronted with ques-
tions or no warning labels would lead to a higher
risk perception than when being confronted
with statements or graphic warning labels, we
computed one a priori contrast comparing the
question and control conditions with the graphic
and statement conditions, using the mean score
as dependent variable.
   The contrast revealed a significant effect on
participants' perceived smoking-related risk
perception, F(l, 55) = 4.32, p = .04, 17p 2 = .07                             estions however, result
(see Fig. 2). To test our assumption that neither     in arguments     derived from the smokers
Glock et al.                                                                                       257


    C
    .g

    I
    JC
    ·!
          6


         S.5
    0
     •    5
    !
         4.5
                  queston                                     graphic                textual

Figure 2. Mean score of smoking-related risk perception


themselves. Thereby, defensive responses can         course not sufficient for behavior change
be avoided as the answer to the questions can be     (Schwarzer, 1992; Schwarzer and Fuchs, 1996).
as fear inducing as the reader allows it to be.      Thus, we only assessed one factor that seems to
Hence, the answer to the question about the con-     contribute to quitting, and that might be an
sequences of smoking for the lung does not nec-      explanation for short-term abstinence as a
essarily need to be lung cancer, but could also be   function of questions. Future research should
a slight cough, which is clearly less fear induc-    assess other variables like the intention to quit,
ing. Although anti-smoking warning labels            or perceived self-efficacy to investigate which
should induce fear and research has provided         type of warning labels has an influence on these
evidence for their threatening content (Hansen       variables, and to get further insight into the pro-
et al., 2010), we did not ask our participants       cesses behind risk perception or short-term
whether they perceived the presented warning         abstinence.
labels as fear inducing or not. It seems possible       In the present study, presenting no warning
that warning labels induce worry, which is posi-     labels had the same effect as presenting ques-
tively related to self-protective behaviors (Hay     tions. We assumed that in our control condition,
et al., 2006). Further research should introduce a   no fear inducing information was presented and
measure of perceived fear and/or worry to            therefore, smokers had not to defend against the
answer this question. Nevertheless, given our        information. Thus, the control condition shows
results, warning labels formulated as questions      the smoking-related risk perception uninflu-
might have induced worry, and thus reduced           enced by any kind of information. The question
possible defensive responses. Furthermore, our       may be asked why we then need questions in
results extend recent research showing that          warning labels, when no warning labels have the
thinking about the consequences of smoking           same effect. Abolishing warning labels is not
prolongs smokers' short-term abstinence              appropriate as this would lead to less informed
(Miiller et al., 2009; Ritter et al., 2012). Our     smokers. Because questions seem to work better
findings could provide an explanation of why         than textual and graphic warning labels, they
questions in warning labels reduce short-term        may be seen as a promising alternative that
smoking behavior. Warning labels formulated as       could be added to existing warnings to keep the
questions increase smoking-related risk percep-      smoking-related risk perception high, and at
tion, which might in turn lead to short-term         the same time making smokers still aware of the
abstinence. Risk perception is an important step     negative consequences of their addiction. This
in building a motivation to quit; however it is of   combination could be valuable as the reception
258                                                                Journal of Health Psychology 18(2)


of anti-smoking arguments provides smokers,         educational levels may not provide as many
and future generations of smokers with informa-     arguments against smoking as smokers with
tion about the negative consequences of smok-       higher educational levels. Therefore, questions
ing. However, anti-smoking messages are             in warning labels should only be an addition to
unpleasant for smokers and they might seek to       current warnings providing arguments about
avoid this information. Therefore, questions        the health damaging consequences of smoking.
should be added, as being asked about the health    Future research should focus on this issue and
risks might induce a deeper cognitive elabora-      take smokers with different educational levels
tion. Merely providing anti-smoking arguments       into account.
might prevent people from thinking about the           Second, the information provided on textual
health consequences of their behavior.              and graphic warning labels is well known by
    Some limitations of the study have to be        now. Hence, reading and looking at current
considered. First, our participants were all        warning labels does not inform smokers about
undergraduates. Although college smokers            something unknown (Hastings and MacFadyen,
might be at risk to become regular and heavy        2002). Getting asked questions while looking at
smokers (Simmons and Brandon, 2007), in             and reading warning labels is a new procedure
their college years they smoke at lower rates       smokers are not familiar with. Thus, an alterna-
than older adults (Rigotti et al., 2000). Maybe,    tive explanation of our findings might be that
health consequences emphasized by current           the novelty of the question warning labels
and graphic warning labels may not be relevant      drives the effect, that is, that the questions only
for these young smokers as they might know          work because they are new. However, in
that these health consequences will not become      Germany, where the experiment took place,
important in the next few years, but just after     graphic warning labels are not yet introduced.
many years of continued smoking. Thus, future       This means that the smokers participating in the
research should focus on smokers who smoke          current study were neither familiar with the
for a longer period than undergraduates to          graphic warning labels, nor with the questions,
investigate whether warning lables formulated       which speaks against the novelty explanation.
as questions also increase their risk perception.   Nevertheless, future research should focus on
A second point is related to our college smoker     the influence of the question warning labels in
sample. As undergraduates, our smokers all          the long run. For example, it would be interest-
had access to higher education. Hence, the          ing to investigate possible habituation effects
question arises whether smokers with lower          after repeated exposure, and the influence on
educational levels are as well informed about       long-term smoking behavior. Additionally, it
the smoking risks as smokers with higher edu-       would be advisable for a follow-up study to use
cational levels. Smoking is more prevalent in       a larger sample, which would make it possible
individuals with low income (e.g. Lee et al.,       to explore whether our effects differ between
2008). Although health risk perception seems        groups (e.g. light vs heavy smokers, people
to be independent of socioeconomic status           who have just started smoking vs people who
and educational level (e.g. Lee et al., 2008;       have smoked for a couple of years).
Weinstein, 1987), there might be differences           Third, we used risk perception as an indicator
among these individuals when it comes to the        for defensive responses (Gibbons et al., 1997),
personal health risk (Ayanian and Cleary,           and indirectly as a measure of reactance. Thus,
 1999). A study conducted in Germany has            our study does not provide insight into the psy-
shown that smokers with lower education             chological processes during reception of warn-
perceive a lower personal smoking-related           ing labels and risk perception. Further research
health risk than smokers with higher educa-         should use a direct measure of psychological
tion (Pragst, 2011). Thus, smokers with low         reactance such as negative cognitions, threat to
Glock et al.                                                                                         259


perceived freedom to choice, or anger (Dillard       tell the smokers what they have to do and what
and Shen, 2005; Quick and Stephenson, 2007)          they have to believe.
to get more insight into the ongoing processes.          It may also be possible to use the present
In addition, it would be interesting to repeat our   procedure of asking questions to increase risk
experiment with think aloud instructions in          perception when it comes to other health issues.
order to assess smokers' answers to the question     However, the negative effects of a behavior
warning labels, and to monitor the cognitive         have to be known in order to argue against it.
responses to all kind of warning labels.             For smoking, this seems to be the case, but this
   Last, we selected the graphic warning labels      may be less true for other health damaging
concerning their deterrent content. Thus,            behaviors. Thus, the first step in health cam-
graphic warning labels mainly depicted the           paigns should always be to inform people about
same issues like the textual and question warn-      the consequences of health-related behavior.
ing labels. However, there were some ques-           Only when this knowledge is well established,
tions and statements, which were not covered         is it possible to introduce questions in warning
by the graphics. Thus, the graphic warning           labels as an additional factor that influences
labels might have been more fear or threat           health-related risk perception and behavior.
inducing than the textual warning labels con-
dition because the latter ones also depicted         Competing Interests
issues like for instance, how to get help when       None declared.
trying to quit smoking. These issues might not
be fear inducing, thus the graphic warning           Notes
labels could have induced more fear than the         I. In a pretest, 20 undergraduates from Saarland
textual warning labels. Nevertheless, both              University, Germany, rated 32 graphic warning
conditions involved two factors that might              labels with regard to their deterrent impact on a
contribute to defensive responses: ( 1) the             nine-point Likert-scale ranging from I (not
information provided on both, textual and               deterrent) up to IO (very deterrent). Fifteen
graphic warning labels, derives from an exter-          graphic warning labels with means between 6.20
nal source which might not be as convincing             and 9. 75, average SD = 2. 07, were chosen for the
as self-generated arguments (Mussweiler and             experiment.
Neumann, 2000); and (2) the information pro-         2. In a second pretest, 20 undergraduates from
vided on both threatens the freedom to choose           Saarland University, Germany, rated 40 diseases
(Brehm and Sensenig, 1966; Grandpre et al.,             in their relation to smoking on a seven-point-
2003). Nevertheless, there was no difference            Likert-scale ranging from 1 (not caused by
in risk perception between the graphic and the          smoking) to 7 (caused by smoking). Six diseases
textual condition, but both differed signifi-           with means between 5.57 and 6.95, average SD
cantly from the question and control condition.         = 0.71, were chosen as smoking-related diseases
Thus, defensive responses might not have                (e.g. lung cancer, arterial occlusive disease).
been elicited because of the threatening con-
tent but because of an external source provid-       References
ing the information. However, we cannot              Ajzen I (1985) From intentions to actions: A theory
exactly conclude which of the two factors               of planned behavior. In: Kuhl J and Beckmann J
contributed to the differences; hence future            (eds) Action Control: From Cognition to Behav-
research should distinguish between warning             ior (pp. 11-40). Berlin: Springer Verlag.
labels with and without fear inducing content        Ayanian JZ and Cleary PD (1999) Perceived risks
to separate effects derived from fear, and              of heart disease and cancer among cigarette
effects derived from the fact that an external          smokers. Journal of the American Medical
source provides anti-smoking arguments that               Association 281: 1019-1021.
260                                                                      Journal of Health Psychology 18(2)

Bern DJ ( 1967) Self-perception: An alternative inter-      cigarette warning labels and adverse outcomes:
    pretation of cognitive dissonance phenomena.            Evidence from Canadian smokers. American
    Psychological Review 74: 183-200.                       Journal ofPublic Health 94: 1442-1445.
Borland R, Wilson N, Fong GT, et al. (2009) Impact       Hammond D, Fong GT, McDonald PW, Cameron
    of graphic and text warnings on cigarette packs:        Rand Brown KS (2003) Impact of the graphic
    Findings from four countries over five years.            Canadian warning labels on adult smoking
    Tobacco Control 18: 358-364.                            behavior. Tobacco Control 12: 391-395.
Brehm JW and Sensenig J (1966) Social influence          Hammond D, Fong GT, McNeill A, Borland Rand
    as a function of attempted and implied usurpa-           Cummings KM (2006) Effectiveness of cigarette
    tion of choice. Journal of Personality and Social       warning labels in informing smokers about the
    Psychology 4: 703-707.                                  risks of smoking: Findings from the International
Clee MA and Wicklund RA (1980) Consumer                     Tobacco Control (ITC) Four Country Survey.
    behavior and psychological reactance. Journal of         Tobacco Control 15: 19-25.
    Consumer Research 6: 389-405.                        Hansen J, Winzeler Sand Topolinski S (2010) When
Dillard JP and Shen L (2005) On the nature of reac-         the death makes you smoke: A terror manage-
    tance and its role in persuasive health communica-      ment perspective on the effectiveness of cigarette
    tion. Communication Monographs 72: 144-168.              on-pack warnings. Journal of Experimental
Doll R, Peto R, Boreham J and Sutherland I (2004)           Social Psychology 46: 226-228.
    Mortality in relation to smoking: 50 years' obser-   Harris PR, Mayle K, Mabbott Land Napper N (2007)
    vations on male British doctors. British Medical         Self-affirmation reduces smokers' defensiveness
    Journal 328: 1519.                                      to graphic on-pack cigarette warning labels.
Erceg-Hum DM and Steed LG (2011) Does exposure              Health Psychology 26: 437-446.
    to cigarette health warnings elicit psychological    Hastings G and MacFadyen L (2002) The limitations
    reactance in smokers? Journal ofApplied Social           of fear messages. Tobacco Control I I: 73-75.
    Psychology 41: 219-23 7.                             Hay JL, Mccaul KD and Magnan RE (2006) Does
Gibbons FX, Eggleston TJ and Benthin AC (1997)               worry about breast cancer predict screening
    Cognitive reactions to smoking relapse: The recip-       behaviors? A meta-analysis of the prospective
    rocal relation between dissonance and self-esteem.       evidence. Preventive Medicine 42: 401-408.
    Journal of Personality and Social Psychology         Hermand D, Mullet E and Lavieville S (1997) Per-
    71: 184-195.                                             ception of the combined effects of smoking and
Gibbons FX, Gerrard M, Lando HA and McGovern                 alcohol on cancer risks in never smokers and
    PG (1991) Social comparison and smoking ces-             heavy smokers. Journal of Health Psychology 2:
    sation: The role of the typical smoker. Journal          481-491.
    ofExperimental Social Psychology 27: 239-258.        Hoch SJ and Deighton J ( 1989) Managing what con-
Glock S and Kneer J (2009) Are deterrent pictures            sumers learn from experience. Journal of Mar-
    effective? The impact of warning labels on cog-          keting 53: 1-20.
    nitive dissonance in smokers. Applied Psychol-       Jepson C and Chaiken S (1990) Chronic issue-
    ogy: Health and Well-Being l: 356-373.                   specific fear inhibits systematic processing of
Grandpre J, Alvaro EM, Burgoon M, Miller CH and              persuasive communication. Journal of Social
    Hall JR (2003) Adolescent reactance and anti-            Behavior and Personality 5: 61-84.
    smoking campaigns: A theoretical approach.           Kardes FR, Kim J and Lim JS (1994) Moderating
    Health Communication 15: 349-366.                        effects of prior knowledge on the perceived diag-
Hahn A and Renner B ( 1998) Perception of health             nosticity of beliefs derived from implicit versus
    risks: How smoker status affects defensive opti-         explicit product claims. Journal of Business
    mism. Anxiety, Stress, and Coping 11: 93-112.            Research 29: 219-224.
Hammond D, Fong GT, McDonald PW, Brown                   Kees J, Burton S, Andrews JC and Kozup J (2010)
    KS and Cameron R (2004) Graphic Canadian                 Understanding how graphic pictorial warnings
Glock et al.                                                                                               261


   work on cigarette packaging. Journal of Policy             persuasive messages. Argumentation and Advo-
   and Marketing 29: 265-276.                                 cacy 34: 1-12.
Klesges RC, Somes G, Pascale RW, et al. (1988)            Petersen L and Lieder F (2006) Die Effektivitat von
   Knowledge and beliefs regarding the conse-                 schriftlichen und graphischen Warnhinweisen
   quences of cigarette smoking and their relation-           aufZigarettenschachteln [On the effectiveness of
   ships to smoking status in a biracial sample.              textual and graphic warning labels on cigarette
   Health Psychology 7: 387-401.                              packets]. Zeitschrift far Sozialpsychologie 37:
Lee JEC, Lemyre L, Turner MC, Orpana HM and                   245-258.
   Krewski D (2008) Health risk perceptions as            Pragst S (2011) Rauchen und Bildungsniveau -
   mediators of socioeconomic differentials in                Unterschiede beziiglich der Wahrnehmung des
   health behavior. Journal of Health Psychology              rauchbezogenen Risikos und der kognitiven Dis-
    13: 1082-1091.                                            sonanz [Smoking and education - Differences in
Levin IP, Johnson RD and Chapman DP (1988)                    the smoking-related health risk and in cognitive
    Confidence in judgments based on incomplete               dissonance). Unpublished master thesis, Saarland
   information: An investigation using both hypo-             University, Germany.
   thetical and real gambles. Journal of Behavioral       Quick BL and Stephenson MT (2007) Further
   Decision Making 1: 29-41.                                  evidence that psychological reactance can be
Liberman A and Chaiken S (1992) Defensive pro-                modeled as a combination of anger and nega-
    cessing of personally relevant health messages.           tive cognitions. Communication Research 34:
   Personality and Social Psychology Bulletin 18:             255-276.
    669-679.                                              Rigotti NA, Lee JE and Wechsler H (2000) US col-
Louka P, Maguire M, Evans P and Worrell M (2006)              lege students' use of tobacco products: Results of
    'I think that it's a pain in the ass that I have to       a national survey. Journal ofthe American Medi-
    stand outside in the cold and have a cigarette':          cal Association 284: 699-705.
    Representations of smoking and experiences of         Ritter SM, Millier BCN, Glock S, Van Baaren
    disapproval in UK and Greek smokers. Journal              RB, Engels RCME and Dijksterhuis A (2012)
    ofHealth Psychology 11: 441-451.                          Increased self-involvement improves the effec-
Marks DF (1998) Addiction, smoking, and health:               tiveness of anti-smoking media campaigns.
    Developing policy-based interventions. Psychol-           Manuscript submitted for publication.
    ogy, Health, & Medicine 3: 97-111.                    Rogers RW (1983) Cognitive and physiological
Mussweiler T and Neumann R (2000) Sources of                  processes in fear appeals and attitude change:
   mental contamination: Comparing the effects                A revised theory of protection motivation. In:
    of self-generated versus externally provided              Cacioppo JT and Petty RE (eds) Social Psycho-
   primes. Journal ofExperimental Social Psychol-             physiology: A Sourcebook. New York: Guilford
   ogy 36: 194-206.                                           Press, pp. 153-176.
Millier BCN, Van Baaren RB, Ritter SM, et al.             Ruiter RAC and Kok G (2005) Saying is not
    (2009) Tell me why ... The influence of self-             (always) doing: Cigarette warning labels are
    involvement on short term smoking behaviour.              useless. European Journal of Public Health 15:
   Addictive Behaviors 34: 427-431.                           329-330.
O'Hegarty M, Pederson LL, Nelson DE, Mowery               Schwarzer R (1992) Self-efficacy in the adoption
    P, Gable JM and Wortley P (2006) Reactions                and maintenance of health behaviors: Theoreti-
   young adult smokers to warning labels on ciga-             cal approaches and a new model. In: Schwarzer
   rette packages. American Journal of Preventive             R (ed.) Self-efficacy: Thought control of action.
   Medicine 30: 467-473.                                      Washington, DC: Hemisphere, pp. 217-242.
O'Keefe DJ (1997) Standpoint explicitness and             Schwarzer R and Fuchs R ( 1996) Self-efficacy and
   persuasive effect: A meta-analytic review of               health behaviours. In: Conner M and Norman P
   the effects of varying conclusion articulation in          (eds) Predicting Health Behaviour: Research
262                                                                     Journal of Health Psychology 18(2)


    and Practice with Social Cognition Models.           Weinstein ND (1987) Unrealistic optimism about
    Buckingham: Open University Press, pp. 163-             susceptibility to health problems: Conclusions
    196.                                                    for a community wide sample. Journal ofBehav-
Sherman DAK, Nelson LD and Steele CM (2000)                 ioral Medicine 10: 481-500.
    Do messages about health risks threaten the self?    Whittingham J, Ruiter RAC, Zimbile F and Kok G
    Increasing the acceptance of threatening health         (2008) Experimental pretesting of public health
    messages via self-affirmation. Personality and          campaigns: A case study. Journal of Health
    Social Psychology Bulletin 26: 1046-1058.               Communication 13: 216-229.
Simmons VN and Brandon TH (2007) Secondary               Wiium N, Aaro LE and Hetland J (2009) Psychologi-
    smoking prevention in a university setting: A           cal reactance and adolescents' attitudes toward
    randomized comparison of an experiential, the-          tobacco-control measures. Journal of Applied
    ory-based intervention and a standard didactic          Social Psychology 39: 1718-1738.
    intervention for increasing cessation motivation.    Witte K (1992) Putting the fear back into fear
    Health Psychology 26: 268-277.                          appeals: The extended parallel process model.
Strahan EJ, White K, Fong GT, Fabrigar LR, Zanna            Communication Monographs 59: 329-349.
    MP and Cameron R (2002) Enhancing the effec-         Wolburg J (2006) College students' responses to
    tiveness of tobacco warning labels: A social            antismoking messages: Denial, defiance, and
    psychological perspective. Tobacco Control 11:          other boomerang effects. Journal of Consumer
    183-190.                                                Affairs 40: 294--323.
Swanson JE, Rudman LA and Greenwald AG (2001)            World Health Organization (2003) Final Text of
    Using the implicit association test to investigate       WHO Framework Convention on Tobacco Con-
    attitude-behavior consistency for stigmatized           trol. Geneva: WHO. Available at: http://www.
    behavior. Cognition and Emotion 15: 207-230.            who.int/tobacco/en/.
Tobacco Labelling & Packaging Toolkit
A guide to FCTC Article 11




   Prepared by:

   David Hammond
   Department of Health Studies
   University of Waterloo, Canada


   February 2009
Tobacco labelling and packaging toolkit: A guide to FCTC Article 11.

February 2009




Prepared by:

David Hammond
Department of Health Studies
University of Waterloo
200 University Ave West
Waterloo, ON
Canada N2L3G l

Email: dhammond@uwaterloo.ca




Financial support for this review was provided by Tobacco Control at The Union
(International Union Against Tuberculosis and Lung Disease) www.tobaccofreeunion.org




                                                                                   3
TABLE OF CONTENTS

Chapter 1: Evidence Review ................................................................................... 9

                  The Package .................................................................................... 11

                  Health Warning Labels ....................................................................... 16

                  Constituents and Emission Labelling .................................................... 30


                  Plain Packaging and Prohibitions on Misleading Information .................. 35


Chapter 2: Designing Health Warnings .................................................................... 47



Chapter 3: Designing Emission and Constituent Warnings .......................................... 75



Chapter 4: Evaluating Health Warnings and Messages.............................................. 87



Chapter 5: lmplementation ...................................................................................105



Chapter 6: Legislation ........................................................................................... 113



References ..........................................................................................................120




                                                                                                                      4
PREFACE

Tobacco packaging serves as a critical link to consumers, both for the tobacco industry
and for governments seeking to convey the health risks of smoking. The brand imagery
of the package is the foundation upon which all other marketing is built and plays an
even greater role in jurisdictions where traditional forms of advertising, promotion, and
sponsorship are restricted.


New international guidelines for tobacco packaging and labelling are being
established under Article 11 of the World Health Organization's Framework Convention
on Tobacco Control (FCTC)-the first international treaty devoted to public health.
Article 11 will develop guidelines in three critical areas: 1} government-mandated
health warnings, 2) labelling of tobacco constituents and emissions, and 3) the removal
of misleading information from the package.


The implementation of these guidelines must be guided by evidence. The growing
evidence base from countries that have already implemented comprehensive
packaging and labelling regulations can be used to guide the elaboration and
implementation of Article 11 guidelines for other FCTC parties.


This Toolkit was created to serve as a resource to support implementation of Article 11. It
includes a review of evidence, as well as recommendations for designing health
warnings on packages. Overall, the Toolkit is intended to simplify the process of
developing effective labelling policies and to provide concrete resources for regulators,
researchers, and tobacco control advocates.




                                                                                            5
EXECUTIVE SUMMARY

The evidence on effective packaging and labelling practices has grown rapidly over
the past decade. Although much of this evidence has been collected in Western
countries, there is a growing body of knowledge from different regions throughout the
world, including low and middle-income countries. Despite regional differences in
tobacco markets and labelling practices, a consistent pattern of findings has emerged:


The Package as a Marketing Tool

 • Packages are the most direct and critical link to consumers.

 •Tobacco packages serve as a "portable" advertisement and a "badge" product.

 • Packages play a critical role in point-of-sale marketing.

 •Packages are used to promote "below-the-line" marketing activities, sponsorships,
  and promotional activities.

 • The industry continues to expand the boundaries of package design through
  innovations in printing technology, package shape, and plastic wrapping.

 • The importance of the packages increases as other forms of marketing are restricted.


Heatth Warnings Labels

 • Package health warnings are among the most prominent and cost-effective health
  communications available.

 • Health warnings have high awareness and visibility among non-smokers and youth.

 •Obscure text warnings have little impact.

 • Large, prominent warnings located on the top of packages can increase health
  knowledge, motivation to quit, and cessation behaviour.

 • Pictorial warnings are significantly more effective than text-only messages.

 •Pictures are especially important for reaching low-literacy smokers and children.




                                                                                        6
 •Messages that depict health risks in a vivid and emotionally arousing manner are
  most effective.

 • "Graphic" information should be accompanied by supportive cessation information.

 • There are no adverse effects in response to pictorial warnings.

 • Health warnings must be regularly updated to maintain maximum impact.

 • Large pictorial warnings are credible and have high levels of public support.


Emission & Constituent Labelling

 • Emission numbers (i.e. tar and nicotine numbers) are not related to the amount of
  chemicals in a cigarette or the level of risk for a particular product.

 •Emission numbers are highly misleading to consumers.

 •Scientific bodies have called for the removal of emission numbers from packages.

 •Numbers should be replaced with descriptions of emissions, constituents, and their
  health effects should be printed on packages.


Prohibitions on Misleading Information

 •A central objective of tobacco industry marketing is to communicate deceptive
  differences in the risks of different brands.

 • There are three primary packaging strategies that mislead smokers:

       1. Deceptive references to product design, such as the filtration properties.

      2. Misleading use of colour, symbols and brand imagery.

      3. Inherently misleading brand descriptors, such as light, mild, and /ow tar.

 •More than 40 countries have prohibited the terms light, mild, and /ow tar; however,
  prohibitions must be broader to eliminate misleading substitutes, such as smooth.

 • Removing misleading information will require restrictions on colour and brand imagery.

 • "Plain" packaging is less appealing to youth, increases the effectiveness of health
  warnings, and is less likely to mislead smokers regarding the risks of their products.




                                                                                           7
Chapter 1 Tobacco Labeling Toolkit


EVIDENCE REVIEW




                                     9
THE PACKAGE



Packaging is an important component in the overall marketing strategy of consumer
goods. 1•2-3 Packaging helps to establish brand identity in competitive markets and
serves as an effective form of promotion both at the point of purchase and while the
product is being used. 4-5-6 Packaging is particularly important for consumer products
such as cigarettes, which have a high degree of social visibility.7, 8 Unlike many other
consumer products, cigarette packages are displayed each time the product is used
and are often left in public view between uses. 9 As John Digianni, a former cigarette
package designer noted: "A cigarette package is unique because the consumer
carries it around with him all day ... lt's a part of a smoker's clothing, and when he
saunters into a bar and plunks it down, he makes a statement about himself ." 10 As a
result, the package serves as a "badge" product, and an important form of advertising
in its own right.7


  Brown & Williamson (1985)
  " ... if you smoke, a cigarette pack is one of the few things you use regularly that
  makes a statement about you. A cigarette pack is the only thing you take out of
  your pocket 20 times a day and lay out for everyone to see. That's a lot different
  than buying your soap powder in generic packaging." 11


  British American Tobacco (1978)
  "One of every two smokers is not able to distinguish in blind (masked) tests
  between similar cigarettes .. .for most smokers and the decisive group of new,
  younger smokers, the consumer's choice is dictated more by psychological,
  image factors than by relatively minor differences in smoking characteristics. " 12


Packaging and other forms of marketing
Cigarette packages also serve as an important link to other forms of tobacco
advertising. 13 Package designs help to reinforce brand imagery that is communicated
through other media, and play a central role in point of purchase marketing, which




                                                                                           11
                           now accounts for a majority of the industry's promotional
                           spending in Canada and the US. 14 Indeed, cigarette "power
                           walls"---rows of cigarette packages prominently displayed
                           behind retail counters-have been shown to be an effective
                           form of marketing, particularly among youth and young
                           adults. 15 Moreover, the marketing value of the cigarette
                           package increases as other forms of marketing are
                           restricted. 16, 17 Internal documents from British American
                           Tobacco also indicate that packages have been designed
                            to compensate for restricted forms of advertising: " ... given
the consequences of a total ban on advertising, a pack should be designed to give the
product visual impact as well as brand imagery ... The pack itself can be designed so
that it achieves more visual impact in the point of sale environment than its
competitors." 18 Imperial Tobacco Canada, a wholly owned subsidiary of BAT and the
largest manufacturer in Canada, recently added
a new twist to retail displays by re-packaging its
leading du Maurier brand in octagon-shaped
packages, with angled edges on the front and
back of the package face (see right). Jeff Guiler,
vice-president of marketing for Imperial Tobacco
Canada, explained that the new shape was a
way to attract consumer attention in a market with           Du Maurier (Canada)

limited opportunities for advertising and promotion.
                       In particular, it was a way to reinforce the ''prestige'' of the du
                       Maurier brand and to distinguish it from the growing number of
                       discount brands in Canada. Guiler explained the implications of
                       the new packages for the point-of-sale environment: ''We
                       decided that in order to leverage the full impact of the Signature
                       Pack and overcome the fact that we are not allowed to do any
                       kind of advertising, we needed to also redesign and refit our in-
                       store displays to mirror the look of the pack.''   19 ,20




                                                                                             12
Beyond the retail environment, packages also help to increase the reach of "below the
line" marketing activities. 21 For example, cigarette packages contain specific
references to sponsorship and promotional activities, such as Formula 1 racing series,
concerts, and nightclub promotions. Overall, the cigarette package is the cornerstone
of tobacco marketing strategy and poised to become even more important as, the
following quote from a Phillip Morris executive indicates: "Our final communication
vehicle with our smoker is the pack itself. In the absence of any other marketing
messages, our packaging .. .is the sole communicator of our brand essence. Put another
way-when you don't have anything else-our packaging is our marketing."22


Cigarette packaging and youth
Research conducted by the tobacco industry consistently demonstrates that the brand
imagery portrayed on packages is particularly influential among youth and young
adults-the period in which smoking behavior and brand preferences develop. 7,923,24,2s
In many cases, initial brand preferences are based less on the sensory properties of
product than on perceptions of the
package and brand: "One of every two
smokers is not able to distinguish in blind
(masked) tests between similar cigarettes
.. .for most smokers and the decisive group
of new, younger smokers, the consumer's
choice is dictated more by psychological,
image factors than by relatively minor differences in smoking characteristics." 26 The
brand imagery on cigarette packages is effective to the point that large majorities of
                                     youth-including non-smoking youth-demonstrate
                                     high levels of recall for leading package designs. 27
                                     This is particularly true when packages incorporate
                                     brand imagery that has broad appeal to younger
                                     audiences, such as the "Old Joe" cartoon image
                                     portrayed on Camel packages. 28




                                                                                             13
Cigarette packaging and young women
                     Package colours-especially pink and other pastels- are
                    increasingly being used to target young women. 21 Leading brands,
                    such as Came/, now offer cigarettes that come in female-oriented
                     pink packages. 29 Other colours commonly used include purples,
                    white, and light yellow. 30 These colours have been shown to suggest
                     positive qualities such as freshness, cleanliness, purity, health, and
                     intelligence. 1 Such colours and the use of
                     other feminine symbols and images are widely
acknowledged to portray smoking as feminine and stylish, in an
attempt to make cigarettes more appealing to women, as well as
to reduce perceived health risks. 33 Brand descriptors such as
            "slims" are used to target young women by exploiting
            concerns about weight gain and the association
            between cigarette smoking and thinness. 31 ,32,33,34 Most
            recently, Phillip Morris released its newest attempt at
            targeting young women with "purse packs"-Virginia Slims "Supers/ims" that
            are contained in slim pink packages that are much narrower in diameter
            than regular packages, and easier to carry in one's purse.


Packaging and other tobacco control measures
Packaging strategies can also be used to offset the impact of other tobacco control
measures, such as increases in price and taxation. For example, internal tobacco
industry documents indicate that packaging cigarettes into smaller, more affordable
units (such as 10 cigarettes per package rather than
20) are an effective strategy for targeting price-
sensitive youth. 23 Although legislation in many
countries now prohibits the sale of cigarettes in units
less than 20, innovations in the physical shape and
construction of packages-such as BAT's "wallet
packs" which open like a book and can be separated
into two smaller packages-have been criticized as




                                                                                              14
an attempt to circumvent these prohibitions. 35 BAT's wallet packs were recently
banned in Australia after the federal court recently upheld an injunction against their
sale. Tobacco companies have also explored packaging strategies to minimize the
impact of health warnings, including changes in package design to make warnings less
distinctive, as well as the sale of alternate cases and covers that obscure warnings. 36
Further innovation in tobacco packaging is on the horizon 37 , as the following quotes
indicate:


  "With the uptake of printed inner frame cards what we will increasingly see is the
  pack being viewed as a total opportunity for communications - from printed
  outer film and tear tape through to the inner frame and inner bundle. Each pack
  component will provide an integrated function as part of a carefully planned
  brand or information communications campaign." 38


  "Advances in printing technology have enabled printing of on-pack imagery on
  the inner frame card, outer film and tear tape, and the incorporation of
  holograms, collectable art, metallic finishes, multi-fold stickers, photographs, and
  retro images in pack design. In the early 1900s, collectable cigarette cards were
  a major form of in-pack promotion. A contemporary return to the package as
  the primary source of advertising is apparent in the following examples."




In short, the package is a vital marketing channel
for the tobacco industry and its value will
continue to increase as more traditional forms of
marketing are subject to increasing restrictions.




                                                                                           15
                                    HEALTH WARNING LABELS




  FCTC Article 11
  Each Party shall, within a period of three years after entry into force of this
  Convention for that Party, adopt and implement, in accordance with its national
  law, effective measures to ensure that:
  .. .. Each unit packet and package of tobacco products and any outside
  packaging and labelling of such products also carry health warnings describing
  the harmful effects of tobacco use, and may include other appropriate messages.
  These warnings and messages: (i) shall be approved by the competent national
  authority; (ii) shall be rotating; (iii) shall be large, clear, visible and legible; (iv)
  should be 50% or more of the principal display areas but shall be no less than 30%
  of the principal display area: (v) may be in the form of or include pictures or
  pictograms.



In addition to serving as a marketing vehicle for the tobacco industry, cigarette
packages also provide governments with a direct means of communicating with
smokers. Warning labels are primarily intended to communicate the health risks of
smoking and to fulfill the government's responsibility as regulators to warn consumers
about hazardous products.


At present, cigarette packages
in the vast majority of countries
carry a health warning. 39
However, the position, size, and
general strength of these
warnings vary considerably
across jurisdictions. In the US,
health warnings were first                                   U.S. Health Warning




                                                                                              16
included on cigarette packages in 1966, and in advertisements in 1972. Since 1984, US
cigarette packages have carried one of four government-mandated text warnings on
the side panels of packages. In contrast, more than a dozen countries currently require
large pictorial health warnings that cover at least 50% of the package, consistent with
the recommendations in FCTC Article 11.


Cigarette packages are an excellent medium for communicating health information
given their reach and frequency of exposure. Package health warnings are also unique
among tobacco control initiatives in that they are delivered at the time of smoking and
at the point of purchase. As a result, the vast majority of smokers report a general
awareness of package health warnings and pack-a-day smokers are potentially
exposed to the warnings over 7000 times per year. As a result, health warnings on
cigarette packages are among the most prominent sources of health information:
more smokers report getting information about the risks of smoking from packages than
                                       °
any other source except television. 4 Findings from Canada, Thailand, and elsewhere,
indicate that considerable proportions of non-smokers also report awareness and
knowledge of package health warnings. 41 ,42.43 As a result, health warnings are an
extremely cost-effective public health intervention and have tremendous reach.
However, the extent to which smokers read and think about, and act upon the
warnings is highly dependent on their size, position, and design.


• RESOURCE: Health warning pictures online
 An extensive list of picture-based health warnings that have been implemented
 throughout the world, as well as additional images used in test-marketing, can be
 reviewed at: www.tobaccolabels.org



Size and Position of Health Warnings

Smokers are more likely to recall larger warnings, and have been found to equate the
size of the warning with the magnitude of the risk. 42•44.45.46,47.48.49,50 One Canadian survey
found that smokers judged warnings that covered 80% of the package to be most
effective. For example, in studies where youth and adults are asked to rate the




                                                                                              17
effectiveness of different health warnings, the largest warnings are most likely to be
rated as effective. s1.s 2.s3 Smokers also report greater recall for warnings that appear on
the front, compared to the side of packages. 44 -47 -49 -50,51 For example, several studies
indicate that the US text warnings on the side of packages demonstrate low levels of
salience among smokers.54 -55 -56-57 In a comparative study of students in Canada and the
US carried out in 1995, at a time when Canadian packages carried text warnings on the
front of packages, 83% of Canadian students mentioned health warnings in a recall test
of cigarette packages, compared to only 7% of US students. 58 A Phillip Morris document
also highlights the importance of positioning on the front of packages: "Government
required warnings placed on the largest packaging panel, often called the front
and/or back, are the biggest marketing threat to all of us in Asia ... " 22 Features that
distinguish the warning messages from the package design have also been found to
increase the salience and recall of warnings. 59 Messages with contrasting colours, such
as black lettering on a white background are the easiest to read, whereas the legibility
of silver or gold text messages is comparatively poor. 47 -60

Uteracy

The message content of text-based warnings must target an appropriate literacy
level. 61 The current US warnings, for example, require a college reading level and may
be inappropriate for youth and Americans with poor reading abilities. 62 This is
particularly important considering that, in most countries, smokers report lower levels of
education than the general public. Picture-based warnings may be particularly
important in communicating health information to populations with lower literacy
rates. 63 -64 Preliminary evidence suggests that countries with pictorial warnings
demonstrate fewer disparities in health knowledge across educational levels. 65

Impact on Health Knowledge

Cigarette warnings labels have been demonstrated to have a
significant impact on smokers' understanding of the risks of
tobacco use. Several studies have shown that large text-based
warnings are associated with increased perceptions of risk. Cross-
sectional surveys conducted in Canada during the 1990's found
                                                                               Hungary




                                                                                              18
that the majority of smokers reported that package warning labels are an important
source of health information and have increased their awareness of the risks of
smoking. 66.42 In Australia, Borland 67 found that, relative to non-smokers, smokers
demonstrated an increase in their knowledge of the main constituents of tobacco
smoke and identified significantly more disease groups following the introduction of
new Australian warning labels in 1995. Several studies have evaluated enhancement of
text warnings in European Union (EU) to a minimum of 30% of the principle display area
of the package. First, a study of Spanish university students concluded that text
warnings based upon the EU directive significantly increased perceptions of risk. 68 These
findings were consistent with results from a series of studies conducted with a
representative sample of smokers in the UK, France, Scotland, and Ireland on the
effects of similar text warnings that were introduced in 2003 in compliance with the EU
             °
directive. 69 -7 Collectively these studies indicate that smokers' awareness of the
warnings increased following the new warnings and considerable proportions of
smokers report thinking about health risks and quitting smoking as a result of the large
text warnings.

The use of Pictures and Sybmols in Health Communications

A wide variety of research has clearly demonstrated the effectiveness of using pictures
and imagery in health communications.nn. 73.74,75 This research has demonstrated that
warnings with pictures are significantly more likely to draw attention and result in greater
information processing, and improve memory for the accompanying text. Picture
warnings also encourage individuals to imagine health consequences and are also
more likely to be accessed when an individual is making relevant judgments and
decisions. As a result, the use of pictorial symbols is a common and effective feature of
health warnings for a wide variety of consumer products.76,77.78,79,ao,a1,a2




Pictures and Sybmols in Tobacco Warning Labels

Experimental research on cigarette warnings has also found that picture-based
warnings are more likely to be rated as effective versus text-only warnings both as a




                                                                                           19
deterrent for new smokers and a means to increase cessation among current
smokers.s3.a4. i o3


Extensive focus group testing and market-research
commissioned by government health agencies
also underscores the importance of using pictures
in package health warnings. This research
consistently demonstrates that health warnings
with pictures are rated by smokers and non-
smokers as more effective and associated with
greater impact and memory for health risks than
text-only warnings. The following includes summary
statements from several prominent sources.




   Summary of Health Canada Research Conducted Prior to 2000
   Participants felt that the new larger health warning messages, featuring colour
   photographs, were a definite improvement over the current warning messages.
   Teenagers were particularly impressed with the use of pictures and the larger size
   of the messages that allow for the dissemination of more information.
                                     Overall Responses to New Warning Messages,
   p.585


   Summary of Research Commissioned by the Australian Department of Health
    "The graphic packs were more informative about health effects and more
   effective in general in conveying health information regarding the contents of
   cigarettes and cigarette smoke than were the "text only" alternatives. They were
   also more likely to elicit an emotional response from smokers. They will generate
   controversy and discussion about smoking and its health and social effects. The
   graphic packs are more likely to: create impact; attract attention: be confronting
   and difficult to ignore; make it more difficult for smokers to deflect the health
   message. Overall, the "text only" packs were not considered as impactful or as
   effective in conveying the potential negative health consequences of smoking as
   the graphic pack alternatives."
                                            Executive Summary, p.586




                                                                                        20
  Summary of Research Commissioned by Health Canada Since 2000
  "It also appears that messages have to be credible and supported by facts and
  visual depictions wherever possible."

  "Other graphic approaches showing dramatic negative health effects, although
  not necessarily liked, were effective in garnering notice among a number of
  participants."
                                                                      Executive Summary, p.387

  "The picture was generally the first thing people looked at and related to. It
  determined the strength of the warning's emotional impact and noticeability. For
  many participants, the picture played the key role in understanding the message,
  and tended to override the meaning conveyed by the words in the headline.
  Therefore, those warnings with a clear, simple and effective headline to support or
  complement the emotionally strong visual were the ones that consistently
  generated positive and almost enthusiastic feedback from participants."
                                                                      Executive Summary, p.488


  Summary of Research Commissioned by the New Zealand Ministry of Health
  "All experience and evidence suggests that a combination of visual and text
  provides the best possible communication; the visual element to attract attention
  and telegraph a strong message, the text to expand and provide information."
                                                                               Summary, p.1489

  "Respondents consistently mentioned visuals as being the crucial element-i.e.
  clear pictorial evidence of the consequences of smoking or the potential gains of
  quitting."                                                             Summary,
                                                                                                    p.690

  "By way of a high-level summary of findings, the following key consideration
  emerged from the research:
      -Pictorial messages are likely to have significantly more impact than text-only
  message.
        -The larger the pictorial message, the greater its impact."
                                                                                        Summary p.6 91


Since 2000, when the first pictorial warnings were introduced in Canada, a series of
population-based surveys have compared the effectiveness between text and pictorial
warnings. These findings are consistent with both the experimental and government
commissioned research: graphic warnings are more likely to be noticed and read by
smokers, are associated with stronger beliefs about the health risks of smoking as well as
increased motivation to quit smoking. 69.84.87.88.9o.91.92.93.94_9s~96.97.98.99. 100.101.102




                                                                                                            21
                         Picture warnings appear to be especially effective among
                         youth: more than 90% of Canadian youth agree that picture
                         warnings on Canadian packages have provided them with
                         important information about the health effects of smoking
                         cigarettes, are accurate, and make smoking seem less
                        attractive. 42 Other national surveys of Canadian youth suggest
                        similar levels of support and self-reported impact. 41 A recent
                        longitudinal evaluation of pictorial warnings among Australian
                        school children found that students were more likely to read,
                        attend to, think about, and talk about health warnings after the
                        pictorial warnings were implemented in 2006. 101 In addition,
                        experimental and established smokers were more likely to think
about quitting and forge cigarettes, while intention to smoke was lower among those
students who had talked about the warning labels and had forgone cigarettes. Recent
experimental research conducted among youth in Greece is consistent with these
findings. 103 In recognition of this evidence, the Elaborated Guidelines of FCTC Article 11
state that:


  FCTC Article 11 Elaborated Guidelines
  "Evidence shows that health warnings and messages that contain both pictures
  and text are far more effective than those that are text-only. They also have the
  added benefit of potentially reaching people with low levels of literacy and those
  who cannot read the language(s) in which the text of the health warning or
  message is written. Parties should mandate culturally appropriate pictures or
  pictograms, in full colour, in their packaging and labelling requirements." 104




                                                                                          22
"Graphic' picture and the use of fear arousing information

Pictorial warnings that contain graphic images of health effects have been criticized on
the grounds that threatening information may cause defensive reactions among
smokers that lessen the likelihood of
quitting. 105 Graphic warning labels showing
"shocking" pictures of health effects do
indeed cause strong emotional reactions
among a considerable proportion of smokers
and non-smokers. 98, 106 However, strong
                                                                Canada
emotional reactions are associated with
increases in the effectiveness of warnings. 98 Indeed, there is no evidence that graphic
warnings labels decrease the effectiveness of the warnings in terms of intentions to quit,
thinking about health risks, or engaging in cessation behaviour. For example, a recent
experimental study compared picture warnings that showed graphic depictions of
disease (or "loss-framed" message) versus pictorial warnings that emphasized the
positive aspects of abstaining from smoking (or "gain-framed" messages). The results
indicated that adolescents had more favorable attitudes toward the loss-framed
warnings and perceived them as more effective than the gain-framed warnings.
Further, smokers exposed to the loss-framed version featuring decaying teeth had
significantly lower intentions to smoke in the future. 107


It has also been suggested that smokers will simply avoid warnings that are too strong
and will "tune out" the health messages. Although several studies indicate that a
considerable portion of smokers make some attempt to avoid graphic pictorial health
warnings by covering or hiding the warnings and using another case, these examples of
                            fear control behaviour do not necessarily reflect an adverse
                            outcome or inherent weakness of package warnings.
                            Research has demonstrated that avoidant behaviours and
                            attempts at thought suppression often have the opposite
                            effect of increasing the presence of the unwanted



      Singapore


                                                                                           23
thoughts. 108 One study found that smokers who attempted to avoid the warning were
nevertheless no less likely to see the warnings, think about them, or engage in cessation
behaviour at 3-month follow-up. 98 Preliminary findings from a longitudinal study of the
pictorial warnings in Australia also demonstrate a positive association between
"avoidant behaviour" and self-reported measures of effectiveness, such as foregoing a
cigarette and increases in motivation to quit smoking as a result of the warnings. 109 In
the context of the warning labels, avoidant behaviour might be more reasonably
interpreted as a measure of effectiveness. Indeed, if the warnings were ineffective in
communicating the threatening consequences of smoking there would be no reason
to avoid them.


In fact, research in the field of health communication indicates that messages witli
emotionally arousing content are more likely to
                                                                       QUITTING Wfll IMPROVE
be noticed and processed by smokers. 110 The                                  YOUR HEALTH
most consistent finding from this literature is that
fear appeals are effective when paired with
strong efficacy messages for a specific
                                                                      CALL (HJ1n,H
outcome (i.e. quitting smoking}. A recent meta-                           TODAY

analysis of the literature on public health                                          Australia
communications concluded that 'strong fear
appeals and high-efficacy messages produce the greatest behavior change', and
found no evidence of any adverse or 'boomerang' effects for strong fear appeals. 110
Graphic warnings in Canada, Australia, Singapore, Brazil, and other countries are
                                          entirely consistent with this literature: in addition to
                                          information on health risks, they include messages
                                          designed to increase self-efficacy for quitting. These
                                          messages include both general messages of support, as
 Zo11k hulp om ti! stopp,rn mQt rok.>n:
 080! oc 0000
                                          well as concrete information on ways to quit smoking and
                                          specific sources of help, including website addresses and
 Hier finde11 Si~ Hilfe, wen n Sie        toll-free "quitline" numbers.
 das Rauchen aufgeben mochten:
 0803 00 0000


             Belgium




                                                                                                     24
The effectiveness of graphic fear-inducing images is supported by surveys and focus
groups with smokers. For example, an extensive public consultation was conducted by
the UK Department of Health that received more than 20,000 responses. The highest
rated warnings were generally those that
included the "hardest hitting" messages
and images, including graphic pictures of
the health effects of smoking (see
right) .111 Research conducted on behalf
of the Australian, New Zealand, and
Canadian governments yielded similar                        United Kingdom

results:




  "Participants in all groups consistently expected or wanted to be shocked by
  HWMs, or emotionally affected in some way. Even if the feelings generated were
  unpleasant ones to tolerate, such as disgust, fear, sadness or worry, the emotional
  impact of a warning appeared to predict its ability to inform and/or motivate
  thoughts of quitting. HWMs which worked on emotions rather than on knowledge
  or beliefs were often acknowledged as effective and noticeable, and actually
  motivated thinking. When a strong emotion generated by a HWM was supported
  by factual information, that was the best combination possible."
                                                      Overview of Findings, p.388




  "Most participants were moved by the dramatic and scary pictures and
  messages, such as the woman smoking through a hole in her throat, the sick
  baby, the cemetery with grieving loved ones, and warnings that depicted the
  physical and health consequences of smoking, such as the diseased mouth."
                               Overall Responses to New Warning Messages, p.5 85




                                                                                        25
Health warnings and cessation behaviour

The extent to which health warnings lead to changes in smoking behaviour is difficult to
ascertain within the context of population-based data. However, significant proportions
of adult and youth smokers report that large comprehensive warnings have reduced
their consumption levels, increased their likelihood of quitting, increased their
motivation to quit, and increased the likelihood of remaining abstinent following a quit
attempt.42.96.97.98. 112.113,114,11s.116.117,11a.119,120 In at least three studies, longitudinal studies
have demonstrated an association between reading and thinking about health
warnings and subsequent cessation behaviour. 97,10 1. 102 Increases in the use of cessation
services have also been associated with health warnings. Research conducted in the
UK, the Netherlands, Australia, New Zealand, and Brazil has examined changes in the
usage of national telephone "helplines" after the contact information was included in
package health warnings. Each of these studies reported significant increases in call
volumes. 118-12 1. 122.123-124 For example, calls to the tollfree smoking cessation helpline in the
Netherlands increased more than 3.5 times after the number was printed on the back
of one of 14 package warnings. 122 Therefore, while it is not possible to precisely quantify
the impact of health warnings on smoking prevalence or behaviour, all of the evidence
conducted to date suggests that health warnings can promote cessation behaviour
and that larger pictorial warnings are most effective in doing so.

Brand Appeal

Prominent health warnings that cover a significant proportion of the package also have
the potential to undermine a brand's appeal and the impact
of package displays at retail outlets. 116,125,126,127,128 One recent
study found that including graphic pictures compared to text-
only warnings lowered the appeal of non-combustible
products, nicotine lozenges, and cigarettes with modified
designs. 129 A Quebec Superior Court judge remarked upon this
phenomenon in a ruling regarding the industry's challenge to
pictorial warnings in Canada: "Warnings are effective and
undermine tobacco companies' efforts to use cigarette
packages as badges associated with a lifestyle." 130                                       Chile




                                                                                                           26
Credibility & Public Support

Research indicates that smokers report graphic warnings
to be a credible source of information, particularly when
attributed to a well respected Department of Health or a
well respected non-governmental authority, such as a
cancer society. 90-150, 131 The levels of credibility do not
appear to be associated with the type or design of
warning labels: like text-based warnings, smokers report
high levels of believability for graphic picture-based
warnings.                                                                      Brazil



                                 Several studies also report high levels of public support for
                                 graphic pictorial warnings. 98, 132, 133 For example, in Canada
                                 more than 90% of youth agreed that picture warnings on
                                 Canadian packages have provided them with important
                                 information about the health effects of smoking cigarettes,
                                 are accurate, and make smoking seem less attractive. 42 In
                                 Brazil, a national survey indicated that 76% of those
                                 interviewed approved of the measure, including 73% of
                                 smokers. 118 Two years after the introduction of large
        Uruguay                  pictorial warnings in Uruguay, only 8% of adult smokers
                                 reported they would prefer less health information to
appear on packages, whereas 62% reported they would like more health information
on packages. 134 Similar levels of popular support have been observed following the
introduction of pictorial warnings in Canada and Thailand. 97-135 Although tobacco
companies have suggested that pictorial warnings "harass" smokers, research suggests
that, overall, smokers welcome more health information on their packages, including
information that presents the health consequences of smoking in a vivid, arousing
manner.




                                                                                               27
"Wear-out" and impact over time

It is widely accepted that the salience of advertising and health communications is
typically greatest upon initial exposure. 136- 137 For example, a recent study found that
new text-based warnings introduced in the United Kingdom in 2003 were considerably
more likely to be noticed than Australian text-based warnings which were only slightly
smaller, but had been in place for more than eight years at the time of the survey. 96
The frequency with which smokers read and attend to warnings has been shown to
lessen over time as smokers become desensitized to the warnings. 138-139- 140 As a result,
health warnings must be regularly updated to maintain their maximum impact over
time.



Government Regulation & Industry opposition

The tobacco industry has vigorously opposed
comprehensive tobacco labelling policies, especially
in the case of pictorial labels. 141 For example, as
Alechnowicz and Chapman 142 have noted, in 1995,
package warnings were identified by British American
Tobacco as one of the key issues facing the company.
Protecting the pack design and "neutralizing" the
controversy over pack warning labels were among the
priorities listed in the document. 143 The same
                                                                         Thailand
document goes on to state that, "pictorial warnings,
and those occupying a major pack face or faces (front and back) or a
disproportionately large area of advertising space, should be restricted, as should
moves to plain or generic packs. Every effort should be made to protect the integrity of
the company's packs and trade marks". 143


In public, tobacco manufacturers have argued that large comprehensive warnings are
not only unnecessary, but are less effective than more obscure text messages. 141 For
example, Martin Broughton, the former Chairman of BAT recently stated that: "The
growing use of graphic image health warnings ... can offend and harass consumers- yet




                                                                                             28
in fact give them no more information than print warnings." 144 Tobacco manufacturers
have also argued that comprehensive warnings constituent an unreasonable and
illegal expropriation of cigarette packaging.7


To date, courts of law have disagreed. For example, in response to a legal challenge of
the Canadian Tobacco Act, the court found that the tobacco companies' right to
advertise their products could not be given the same legitimacy as the federal
government's duty to protect public health. In short, the courts have ruled that even
graphic warnings are warranted considering the societal costs of smoking.



Alternative tobacco products

Labelling requirements for manufactured cigarettes are more advanced than for other
tobacco products. In many jurisdictions, tobacco products such as cigars and
smokeless products are subject to different regulations and often carry a different set of
health warnings or no warning at all. There is a need for research to examine issues such
as alternative packaging sizes, as well as the extent to which alternative tobacco
products require unique message content to reflect differences in health effects and
patterns of use. 145 In addition, in many jurisdictions tobacco products are sold without
any manufactured packaging. This practice will inevitably reduce the impact of
comprehensive labelling policies. For some products sold without packaging, such as
manufactured cigarettes that are sold individually, it may be possible to print health
warnings directly on the cigarette itself. For other products sold without packaging,
such as "loose" or "fine cut" tobacco, this may be impossible given the nature of the
product. Given the lack of information in this area, research on health warnings for
"alternative" tobacco products should be regarded as a priority.




                                                                                            29
CONSTITUENTS AND EMISSION LABELLING



 FCTC Article 11 :
 Each unit packet and package of tobacco products and any outside packaging
 and labelling of such products shall, in addition to the warnings specified in
 paragraph 1(b) of this Article, contain information on relevant constituents and
 emissions of tobacco products as defined by national authorities.




Disclosure of constituents and emissions has presented a unique challenge to
regulators. Cigarette smoke contains approximately 4,000 chemicals, including over 60
carcinogens and toxins such as polonium 210, benzene, and arsenic. 146 Although there
is general agreement that cigarette packages should include some information on
these chemicals, regulators continue to struggle with how best to communicate this
information in a feasible and meaningful way to consumers.


Indeed, the primary rationale given for the disclosure of emissions and constituents is to
inform consumers about the contents of tobacco products; however, the benefits of
communicating this information to consumers are by no means certain.


At present, national authorities have taken much different approaches to labelling
constituents and emissions. The traditional regulatory practice in many jurisdictions has
                                                       been to require manufacturers to
                                                       print levels for three emissions in
                                                       the mainstream smoke: tar,
                                                       nicotine, and carbon monoxide
                                                       (CO). These numbers are typically
                                                       printed on the side of packages.
                                                       In fact, communicating emissions
                       China
                                                       numbers to consumers was
originally an industry practice. Tobacco manufacturers have communicated tar and




                                                                                             30
nicotine numbers directly to smokers ever since the health risks of smoking became
publicly known. 147 These early forms of "product disclosure" were motivated less by
consumer protection than by a marketing strategy intended to capitalize upon
widespread misperceptions of "lower tar" products. Despite early objections by
regulatory authorities such as the U.S. Federal Trade Commission, this industry practice
was adopted by regulatory communities throughout the world. 148



Cigarette emissions
Tar, nicotine, and carbon monoxide emission numbers are misleading. They represent
neither the amount of chemicals present in the cigarette (i.e. tobacco "constituents"),
nor the amounts actually ingested by human smokers. This is because the emission
numbers are determined by a machine that "smokes" cigarettes according to a fixed
puffing regime. This machine method does not predict the amount of smoke inhaled by
individual consumers or account for design elements such as "filter ventilation"-tiny
                                    holes poked in the filter that yield low emission levels
                                    under machine smoking, but much higher levels
                                    under human smoking. 149 As a result, there is no
                                    association between the machine-generated
                                    numbers printed on packages and the health risk of
                                    different brands. In short, the underlying premise for
                                    communicating tar and
                                    nicotine numbers directly to
                                    consumers-that "low tar"
        Filter ventilation
                                    cigarettes are less harmful-
has since been rejected.


Although the scientific consensus on tar and nicotine emissions
has evolved, the practice of communicating these numbers to
consumers remains widespread: not only have manufacturers
continued to communicate tar and nicotine levels directly to
consumers via advertising, but many regulators continue to do so
                                                                          European Union




                                                                                           31
through packaging and labelling regulations. Research has repeatedly shown that
although many smokers are not able to recall the specific tar level of their brand, a
substantial proportion nevertheless equate lower numbers with a reduction in exposure
and risk, and many use these numbers to guide their choice of brands.1so, 1s1,1s2, is3,1s4,1ss
Recent findings suggest that smokers even in the most affluent and educated countries
continue to hold false beliefs about emission numbers:


   o 75% of smokers from Australia, Canada, the U.S., and the UK recently
     reported that the tar numbers on packs are related to exposure. 156

   o Among smokers in the same study who believe that some brands are
      less harmful than others, 81% believe that the tar and nicotine levels
      indicate the brands that are less harmful. 156

   o When shown emission labels on two cigarette brands from the
      European Union, 92% of smokers recently reported that the 4mg
      product would deliver less tar than the 10mg product, and 90%
      reported that they would buy the 4mg product if they were trying to
      reduce the risks to their health.100

   o These findings are consistent with the ways in which smokers have
      been shown to perceive emission numbers when conveyed through
      advertising. 147



Overall, printing emission numbers on packages reinforces the tobacco industry's
deceptive marketing campaign and the false belief that low tar cigarettes are less
hazardous.


In many cases, manufacturers voluntary print emission levels on packages even in the
absence of regulation. For example, in the United States there are no requirements to
print emission levels on packages. However, a number of manufacturers do so
voluntarily, albeit in a highly selective fashion. In 2004 and 2005, tar levels were printed
on more than 90% of U.S. brands with less than 3mg of tar, compared to fewer than 2%
of brands with 8-11 mg of tar. 157 Similar practices have occurred in other jurisdictions,
such as Brazil, where regulators have removed the requirement to print numbers, but
have not prohibited manufactures from doing so.




                                                                                               32
In light of these findings, some jurisdictions have supplemented the emission numbers
with additional emission information. In 2000, Canada increased the list of emissions that
must be reported and added a
second set of emission numbers
generated under the "Health
Canada" method, a more intensive
machine smoking method (see right).
This emission testing method is no
better at predicting exposure or risk                          Canada

than the lower set of numbers. 158
Subsequent research conducted on behalf of Health Canada found that 4 out of 5
smokers did not understand the emission information; nevertheless, more than half
reported that they would use these numbers "to find a less harmful brand". 150 More
recent research found that Canadian smokers and non-smokers rated the emission
information on Canadian packs as significantly more "informative" and "useful" than
the emission information on EU and Australian packs; however, the Canadian emission
information was also rated as the "most difficult to understand," and the vast majority of
smokers reported that the numbers could be used to identify less harmful brands. 100


Overall, consumer misperceptions are not simply due to flaws in a particular testing
method and the actual value of the numbers, but the practice of assigning different
brands different numbers. Changing the metric of cigarette emissions by using more
intensive testing methods provides little insurance against the likelihood that consumers
will interpret brands with lower numbers as lower risk. If the scientific consensus is that
there are no measurable differences in risk between conventional cigarette brands,
regulators should not communicate numerical toxicant levels that suggest otherwise.
Indeed, the "Elaborated Guidelines" for FCTC Article 11 state: "Parties should prohibit
the display of figures for emission yields, such as tar, nicotine and carbon monoxide, on
packaging and labelling, including when used as part of a brand name or
trademark." 104




                                                                                              33
Non-numerical emission labelling

Overall, there is no evidence that                                             ieL '.
quantitative emissions constitute effective
                                                                               =
                                                                               ===-
consumer information and leading scientific
bodies have called for the removal of
emission numbers from packages. 159 To
date, at least five countries have removed                            Brazil
emission information from packages and
replaced it with descriptive information about toxic constituents and their effects on
health. Preliminary research suggests that this information is more meaningful to
                                              consumers and less likely to result in
                                              misperceptions about the relative risk of
                                                                               °
                                              different cigarette brands. 100, 16 Further
                                              work is required to examine what types of
                                              descriptive product information are most
               Australia                      useful to consumers. For example, it
                                              remains unclear whether consumers would
be best served by a long list of toxic chemicals, a subset of the most hazardous
chemicals, or perhaps the most recognisable toxicants, such as arsenic and benzene.
The extent to which additives or design features (such as filter ventilation) might serve as
effective consumer messaging is also unclear. See Chapter 3 of this Toolkit for
recommendations on designing toxic emission messages, including examples.




                 Thailand                                          Uruguay




                                                                                            34
PLAIN PACKAGING AND PROHIBITIONS ON MISLEADING INFORMATION


 FCTC Article 11 :
 Each Party shall, within a period of three years after entry into force of this Convention
 for that Party, adopt and implement, in accordance with its national law, effective
 measures to ensure that:
 .... tobacco product packaging and labelling do not promote a tobacco product by
 any means that are false, misleading, deceptive or likely to create an erroneous
 impression about its characteristics, health effects, hazards or emissions, including any
 term, descriptor, trademark, figurative or any other sign that directly or indirectly
 creates the false impression that a particular tobacco product is less harmful than
 other tobacco products. These may include terms such as "low tar", "light", "ultra-
 light", or "mild."



Tobacco companies have made extensive use of cigarette packages to convey
information regarding the risks of cigarettes: Prior to the 1950's, tobacco packages
rarely included information about tar levels or other information that might cause
smokers to reflect upon health risks. However, following the publication of the first
Surgeon General's report on the health risks of smoking in 1964, tobacco companies
have sought to actively reassure consumers about the potential risks of their products. A
central feature of this marketing strategy has been to promote differences in the
relative risk of brands and to integrate this marketing strategy into the design of
products themselves, largely through the promise of improved filtration and lower
emissions. Nicotine-addicted consumers embraced these brands as a welcome
alternative to quitting, as well as a means of easing the guilt and cognitive dissonance
from smoking. 147




• Note that several quotes and sources in this section are drawn from a recent review prepare by Freeman,
  Chapman, & Rimmer24




                                                                                                       35
The package has served as an essential medium for executing this marketing
campaign. In general, tobacco companies have relied upon implicit means to
promote differences in risk, rather than overt health claims on the package. 147 This has
been accomplished using a number of packaging elements, including references to
product design, the use of misleading descriptors, as well as the use of colours and
symbols.



References to product design

Products that are positioned as "low yield" brands often carry images or references to
product design on the package. 161 References to filtration are among the oldest and
most common examples of this strategy. For more than 50 years, tobacco companies
have communicated filter properties to consumers as tangible evidence of emissions
reduction and lower risks. Indeed, the rise of filtered cigarettes in the U.S. paralleled the
rise in health concerns among consumers. 146 From Kent's Micronite filter, to Barclay's
ACTRON filter, to the charcoal filters currently being test marketed in Marlboro Ultra
Smooth-whatever the filtration properties of these designs may be, they reassure
smokers when displayed on the package. 162 As Myron Johnston and W.L. Dunn of Philip
Morris stated in 1966, "the illusion of filtration is as important as the fact of filtration." 163
The images on the right provide a
contemporary example of this
packaging strategy from China, where
two leading brands feature images of
high-tech filters and references to "laser
holes," "active carbon particles," and
"colour cellulose particles." Packages
with pictures and references to special
cigarette filters such as these are rated
by a majority of smokers as having less
tar and lower health risk. 100 These
references to product design and
chemical profile on the package are                               China




                                                                                                     36
meaningless in terms of actual risk; however, as internal tobacco industry documents
indicate, the illusion of improved filtration and technology falsely reassures
consumers. 164



Brand descriptors

Tobacco manufacturers incorporate a variety of common terms into the names of their
cigarette brands. Words such as light and mild are ostensibly used to denote flavour
and taste; however, light and mild brands are often promoted as "healthier" products
and have been closely integrated with product design in order to maximize their
impact.9, 147,149,161 Brands with descriptors such as light and mild are typically applied to
brands with higher levels of filter ventilation that generate lower machine levels of tar.
Not only does filter ventilation dilute cigarette smoke to produce deceptively low
emission numbers under machine testing, but it also produces "lighter" tasting smoke
and other sensory properties that reinforce the misleading descriptors and images on
packages. Indeed, smokers associate the "flavour" and harshness of the smoke with the
level of risk. 165 The synergistic but subtle effect of brand descriptors, low emission
numbers, and the "lighter" tasting smoke has proven extremely effective in promoting
misleading perceptions off risk to smokers. 149,166,167,168,169,170,171 For example these deadly
misperceptions have the potential to forestall quitting among many "health
concerned" smokers and persist to this day among a considerable proportion of
smokers. 149,172 For example, more than 50% of Chinese smokers believe that brands
labelled as light are less harmful than regular cigarettes. 173


Words in the name of the brand are persuasive to the point that they can influence
sensory properties of smoking a cigarette. One study found that even the name of a
cigarette brand is enough to alter people's beliefs about the quality and attractiveness
of cigarettes. When Friedman and Dipple had 200 men and women smoke identical
cigarettes but told them the brand was called either "April" (a feminine name) or
"Frontiersman" (a masculine name), women rated the cigarettes named "April" more
favourably, whereas the men rated the cigarettes they believed were named
"Frontiersman" more favourably. 174




                                                                                                   37
Numbers are also used in the name of cigarette brands to distinguish between different
varieties. These numbers often correspond to the machine levels of tar emissions. 147 As
explained in the previous section, there is extensive research showing that consumers
perceive lower tar products as "healthier" than regular or higher tar products. When
shown packages with different numbers in the brand name, as many
                 as 80% of smokers report that the
                 brand with the lower number would
                 deliver less tar and may lower risk. 100
                 The Elaborated Guidelines under
                 Article 11, clearly state that these
                 numbers should be prohibited from
   Japan
                 packages. 104                                         Canada


Prohibitions on misleading brand descriptors
To date, at least 44 countries have prohibited the use of the words light, mild, and low
tar on packaging, including 27 countries from the European Union. 175 Although light,
mild, and /ow tar are the most notable examples of misleading brand descriptors, they
are by no means the only ones. Indeed, a wide variety of other descriptors have been
designed to reinforce the same false beliefs and perceptions. For example, the term
smooth has been used as a replacement for light and mild in a number of jurisdictions
with prohibitions. 176 Other common substitutes for light and mild include the names of
colours, such as silver and blue, which capitalize on the
perceptions of these colours as being "lighter". These
replacement words have the same misleading effect
as light and mild: a recent study found that more than
70% of smokers reported that packages with words
such as smooth and silver would have lower health risks
than regular and full flavour brands. 100 In addition,
recent research conducted in the UK found that 54%
of children surveyed identified Mayfair Smooth as less
harmful than Mayfair King Size, similar to the proportion             Canada




                                                                                           38
that believed that brands described as "light" brand was less harmful (59%). 171


Therefore, although the removal of light, mild, and /ow tar terms represent an important
first step in removing misleading product information from packages, recent research in
Australia and the UK, where these terms have been prohibited, suggests only modest
benefits, in terms of reducing false beliefs about the risks of different cigarette brands. 177
The marginal impact of removing the words light, mild, and /ow tar is likely due to
greater colour segmentation, the substitution of other misleading terms such as smooth,
and the tar and nicotine numbers on UK packages.



"Plain" packaging and the impact of colour and brand imagery

Colour, symbols, and imagery

Colour is routinely used in package design to shape consumer perceptions of risk.7- 9
Research has shown that consumers associate the "lightness" and "strength" of a
brand with different colours. For example, blue tones are perceived as "lighter" than
red, while products in grey and white packages are perceived to be the "lightest."
Recent research in the UK found that cigarettes in a light grey package were rated by
four out of ten smokers as less harmful than cigarettes in an otherwise identical red
pack. Similar levels of false beliefs were observed among children in the same study. In
the same study, different shades of the same colour, as well as the proportion of white
space on the package, can also be used to manipulate perceptions of the strength
and acceptability of the product itself. The following quote from a Philip Morris
researcher describes this phenomenon: 9


   "Lower delivery products tend to be featured in blue packs. Indeed, as one
   moves down the delivery sector, then the closer to white a pack tends to
   become. This is because white is generally held to convey a clean healthy
   association. " 178




                                                                                             39
        Example of colour segmentation with brand varieties (Gauloise-France)

                                                                   ,k,:,+,.,.,,.,,,j _ •   ~--··h••••···




Colour can be used to convey other properties of cigarettes. For example, silver and
gold are used to convey status and prestige, particularly for
"premium" brands.7 Red packages and logos convey excitement,
strength, wealth, and power. 179.iao
In addition to the use of colour, packaging often includes imagery
and symbols with strong associations with health, including images
of nature scenes, physical activity, and sport.7, 147

                                                                                                     China
As one indication of the power of colour and imagery, the
Canadian subsidiary of Philip Morris recently introduced the U.S. Marlboro cigarette in
the Canadian market without the Marlboro name because the trademark is owned by
a competitor. This product carries no identifiable name on the package (see below).
This speaks not only to the familiarity of the Marlboro chevron logo, but also to how
colour alone can be used to distinguish between brand varieties and emission levels.


                         WAlll!lftiG
                         TOBACCO
                         USE CAN
                         MAKEYOU
                         IMPOTENT




                 "Rooftop" Brand Without Identifiable Name on Package (Canada)




                                                                                                             40
Research conducted with adult smokers in the UK, where packs carry the name
Marlboro, but use only colour to distinguish between different varieties, found significant
levels of false beliefs associated with these brands. Compared to Marlboro packs with a
red logo, Marlboro packs with a gold logo were rated as lower health risk by 53% and
easier to quit by 31% of adult smokers. 171


A number of studies have shown that the colour and design of the package are
effective to the point where they can affect sensory perceptions of a cigarette, a
process known as "sensory transfer." Imperial Tobacco Canada Ltd, a subsidiary of
British American Tobacco, summarized extensive research on "brand imagery" that
demonstrates how the design of the package alone can affect sensory perceptions of
the product. 181 The following provides a description of similar research conducted by
Philip Morris:


   Philip Morris marketing research department compared smokers' responses to
   cigarette packages in a blue and red pack. Despite the cigarettes being
   identical in composition, smokers appraised the cigarettes in the blue pack as
   "too mild" and "not easy drawing". Others felt that the cigarettes in the red
   pack were "too strong" and "harsher". 9


Overall, the colour and brand imagery of a brand has a significant impact upon
product perceptions. As Imperial Tobacco Ltd's Vice President of marketing noted: "it's
very difficult for people to discriminate blind-tested. Put it in a package and put a
name on it, then it has a lot of product characteristics." 182


Plain packaging
Plain packaging has been proposed as a way to address the impact of colour and
other elements of brand imagery on packages. Plain packaging would standardize the
appearance of cigarette packages by requiring the removal of all brand imagery,
including corporate logos and trademarks. 183 Packages would display a standard
background colour and manufacturers would be permitted only to print the brand




                                                                                         41
name in a mandated size, font, and position. Other mandated information, such as
health warnings, would remain, as illustrated below.*


                    "Regular" Packaging                        "Plain" Packaging




One alternative to the example above would be to minimize the proportion of "plain"
or "generic" background by enhancing the size of health warnings-see example at
right. 52 For example, research
conducted in Canada indicates that
pictorial health warnings that cover
90 to 100% of the principal display
areas may have similar effects to
"plain" packaging.s2.s3


Plain packaging and brand appeal
Plain packaging has three potential
effects. First, removing the colours and brand imagery from packages has the potential
to reduce brand appeal. Research to date suggests that plain packages are less
attractive and engaging, particularly to young people. 37 For example, a survey of
Canadian youth found that strong majorities "liked" regular packages better than plain
packages, and indicated that plain packages are more "boring" and "uglier" than
regular packages. 184 Approximately one third of respondents also reported that young

• Note that plain packaging would not address misleading brand descriptors-the term is
typically used to refer strictly to the removal of colour and brand imagery. Therefore, prohibitions
on misleading words and numbers on packages likely requires a separate regulatory measure.




                                                                                                  42
people their age would be less likely to start smoking if all cigarettes were sold in plain
packages. A similar study of Canadian and U.S. youth found that plain packages
reduced the positive imagery associated with packages and were associated with
greater negative imagery. 185 Recent research conducted with adult smokers in
Australia also found that, "cardboard brown packs with the number of enclosed
cigarettes displayed on the front of the pack and featuring only the brand name in
small standard font at the bottom of the pack face were rated as significantly less
attractive and popular than original branded packs. Smokers of these plain packs were
rated as significantly less trendy/stylish, less sociable/outgoing and less mature than
smokers of the original pack." 186 Similar results have emerged from a recent study
conducted in the UK: adult smokers and children rated generic versions of packages as
significantly less attractive and youth were less likely to select a general brand if they
were to try smoking.   171   Marketing research conducted with adults also suggests that
plain packaging reduces some of the appeal of smoking, as the follow quote indicates:


  Trachtenberg ( Forbes Magazine, 1987)
  " ... when we offered them Marlboros at half price--in generic brown boxes --only
  21 % were interested, even though we assured them that each package was
  fresh, had been sealed at the factory and was identical (except for the different
  packaging) to what they normally bought at their local, tobacconist or cigarette
  machine.' How to account for the difference? Simple. Smokers put their cigarettes
  in and out of their pockets 20 to 25 times a day. The package makes a statement.
  The consumer is expressing how he wants to be seen by others. " 187




Plain packaging and perceptions of risk
Plain packaging also has the potential to reduce false beliefs about the harmfulness of
different cigarette brands. Considerable proportions of smokers in countries such as
Canada, Australia, the US, and the UK continue to believe that some types of
conventional cigarette brands are less harmful than others. 156 A recent study
conducted with adult smokers and youth in the United Kingdom found that, when
asked to compare varieties from 8 different cigarette brands, approximately 75% of




                                                                                              43
adult smokers and children falsely reported that there were differences in risk between
at least one of the varieties. 171


Plain packaging and the salience of health warnings
Plain packaging can also increase the effectiveness of health warnings. 188 In one study,
New Zealand youth were significantly more likely to recall health warnings when they
were presented on plain packs compared to health warnings presented on "normal"
branded packages. 189 A series of surveys and experiments conducted in Canada also
demonstrate that health warnings on plain packages are more noticeable, easier to
recall, and more believable. 185,27 In 1995, an expert panel from Canada summarized
their conclusion on plain packaging based on a comprehensive review:


  Expert Panel Report on Plain and Generic Packaging (Canada, 1995)
  "Plain and generic packaging of tobacco products (all other things being equal),
  through its impact on image formation and retention, recall and recognition,
  knowledge, and consumer attitudes and perceived utilities, would likely depress
  the incidence of smoking uptake by non-smoking teens, and increase the
  incidence of smoking cessation by teens and adult smokers. " 27




To date, plain packaging regulations have been considered in several jurisdictions, but
have yet to be adopted. 183-190 Industry opposition to plain packaging measures can be
expected to be robust. A "plain packs group" was created in 1993 with representative
from leading tobacco companies. 191 Documents from this group clearly state that the
group did not "want to see plain packaging introduced anywhere regardless of the size
and importance of the market." 192


In recognition of the evidence on "plain packaging" the Elaborated Guidelines of FCTC
Article 11 state that:




                                                                                       44
  FCTC Article 11 Elaborated Guidelines
  "Parties should consider adopting measures to restrict or prohibit the use of logos,
  colours, brandimages or promotional information on packaging other than brand
  names and product names displayed in a standard colour and font style (plain
  packaging). This may increase the noticeability and effectiveness of health
  warnings and messages, prevent the package from detracting attention from
  these and address industry package design techniques that may suggest that
  some products are less harmful than others ... " 104

Evaluating the removal of information on packages

Unlike other tobacco labelling policies, restrictions on misleading information result in
the removal, rather than the provision of information. This presents a challenge when
evaluating the impact of these policies, particularly when the information being
removed is used as a brand descriptor. In the case of light and mild bans, the
terminology that was previously used to identify a class of products no longer exists.
Smokers may retain the same misleading perceptions of these products after the terms
have been prohibited, but research measures can no longer refer to "light" or "mild"
cigarettes in the same way as in the past. Therefore, survey measures must be designed
so that the wording and meaning of questions remains constant before and after the
removal of these terms. This creative challenge is only now being confronted by
researchers with the recent advent of light and mild prohibitions.


Another implication of the "removal" of brand information is that the beliefs associated
with light and mild cigarettes are likely to persist for some time after the descriptors
disappear from packages. This situation is similar to advertising, promotion, and
sponsorship bans: one should not expect beliefs to change immediately upon the
implementation of the policy, but more gradually over time. Indeed, anecdotal
evidence suggests that many retailers and consumers continue to use the terms light
and mild well after their removal from packages. This issue is distinct from, but
complicated by the effect of new descriptors, which are designed to act as substitutes
for the banned terms. These considerations are important in terms of how the
"effectiveness" of prohibitions on packaging information are evaluated.




                                                                                            45
Chapter 2 Tobacco Labeling Toolkit


11ESIGNING HEAL TH WARNINGS




                                     47
Background


The focus of the current chapter is on planning and designing effective health
warning messages. To date, countries have taken much different approaches to
the design and selection of health warning messages: some countries, such as
Canada and Australia, have invested considerable time and resources in the
development of health warnings, whereas other countries with fewer resources at
their disposal have adopted a more streamlined process. The goal of this chapter is
to simplify this process into a series of steps that can be adapted to local needs and
the availability of resources.


Step 1: Layout and Design
The first step in developing health warnings is to determine the general layout and
design. Key elements include the size, position, borders, and general appearance
of the warnings. The figures below illustrate three different approaches to the design
and layout of pictorial warnings.



Canada
                      "Front" (50% sizel      "Back" (50% sizel




        "Tagline"                                                            Same warning with
     Black letters                                                           French text

    English Text

  Attribution to
health authority




                                                                                      49
       Belgium/European Union


                                    "Front" (48% size}        "Back" (63% size}




                                 Marlboro                                            Picture with
                                                                                     border
              Text                     Roken
    (3 languages)      _...,.._"'\..J..$dodelijk                                     Text
         Balded                      Fumer tue                                       (3 languages)
         border                       Aauch~f'I. )
                                     ist todl1ch


       Australia

                                      "Back" (90% size}   "Front" (30% size}

        "Tagline"                                                                             "Tag line"
    White letters/                                                                .......--•Alhite letters/
 Red Background                                                                               Black Background


    Attribution to                                                                        Attribution to
"Health Authority"                                                                        "Health Authority"

  Picture with title
                                                                                           Picture with title
      Explanation

        Cessation
      information




       General considerations
       Size of warnings
       The FCTC requires that warnings must be a minimum of 30% and should cover at
       least 50% of the principle display areas of the pack. In practice, 50% should be




                                                                                                          50
considered the minimum, while even larger warnings will have even greater
effectiveness. In many cases, the size of the warnings is the same on both the
"front" and "back" of packages; however, some jurisdictions have used different
sizes for each side. In Australia, for example, pictorial warnings cover 30% of the
"front" of the package, and 90% of the "back"; in Brazil, warnings cover 100% of
either side. Regardless of whether warnings are different sizes, they should cover at
least 50% of each principle display surface. This ensures that the warnings are
perceptible regardless of which package face is visible. This is especially important
at the point-of-sale in retail outlets, where cigarette packages are often seen by
children and youth.


Position of warnings
Health warnings should be positioned at the "top" of principle display surfaces in
order to maximize their effectiveness at the point-of-sale.


Position of pictures and text
Warnings that occupy a smaller portion of the packages and are rectangular in
size, often position the picture and the text horizontally, with the picture to the left
and the text to the right (see the example on the "front" of Australian packages,
above}. Larger warnings that cover half the package or more, typically place the
picture above the text description (see the example on the "back" of Australian
packages}. The amount of space dedicated to the picture versus the text varies
across jurisdictions. As discussed, below, some jurisdictions include very little
descriptive text. Regardless, the picture should appear on both the front and back
of packages and occupy at least half of the space devoted to warnings.




                                                                                           51
Marker Word
A common feature of warning labels and signs is to use a "marker" word such as
                      "CAUTION", "DANGER", OR "WARNING." Packages in several
                      jurisdictions use "WARNING" as a marker word-see the example
                      from Singapore, at left. In most cases, the font size of the marker
 SMOKING CAUSES       word is larger and written in a different colour than other text in
     STROKE
QUIL 1800-438-:ZOOO
                      the warning.




Tagline
                                                              WllllNIM1
The headline or "tagline" serves as a
                                                              CIGARmES CAUSE
summary of the main message and is                            LUNG CANCER                :ragline
                                                             IS'liollluOl•-on••-lr/


                                                             --
                                                             ....ici.,..,_., ..... _ _
used in conjunction with the picture to                       dlewillrial,olMS-



attract attention. Jurisdictions will need
to choose the position of the tagline. In many cases, the tagline is displayed either
at the top of the warning, above the image, or beside the image, immediately
preceding the "explanation" text (see example from Canada, above). The tagline
should have sufficiently large, bolded font to be clearly legible and to stand out
from the warning. Note that the colour of the font and background should contrast
in order to maximize legibility. Black lettering on white background and white
lettering on black background are examples of effective contrast.


Explanatory text
Many warnings include several sentences of text to help explain the health risk
depicted in the picture and the tagline. Although the amount of explanatory text
differs considerably across jurisdictions, it should be considered an important
element of the warnings. The font size of the explanatory text will typically be smaller
than the tagline, but must still be large enough to be easily read.




                                                                                            52
Attribution of message
Warnings in many countries include text attributing the health warning to the
government or some other source. Often, the name of the health ministry is
included in small letters at the end of the warning. In other cases, the attribution is
included as part of the preamble to the warning, such as: "The Department of
Health and Welfare advises ... ". In countries where the government health ministry is
well regarded and has high credibility, attribution to a government source may
increase the believability of the information; however, if the government is generally
disliked or mistrusted, attribution to government sources may result in rejection of
the health warning. Attributions also require valuable space that could be devoted
to other information. It should also be noted that the tobacco industry has
previously lobbied for government attribution, perhaps to distance itself from the
health messages. Overall, however, there is no clear consensus as to whether
attributions increase or decrease the credibility of warnings. If attributions are
included as part of the warning, the attribution should be made to a health
authority rather than the government in general. The attribution should also be
relatively small to minimize the space it occupies and should appear at the bottom
or end of the text message, rather than at the beginning.


Interior of Package
The external display surfaces of the package represent
the most important "real estate" for health warnings or
any other information. However, there are also possibilities
for using the "inside" of packages. Canada currently
requires one of 16 messages to appear on the inside of
packages-see right. Although this information is
significantly less noticeable than the health warnings on
the exterior of the package, interior messages
nevertheless represent an added opportunity to communicate with the smoker




                                                                                          53
which some jurisdictions may wish to pursue. Similar opportunities exist with respect
to "onserts", messages attached to the outside of packages.


@   "Should we conduct research to test the layout of warnings?"
 The general recommendations for size, position, and layout are based upon
 various research studies conducted across several countries. (See the Evidence
    Review in Chapter l for a comprehensive review.) The basic principles of design
    and layout appear to be universal: pictorial warnings, for example, appear to be
    more effective than text-only warnings in every region in which they've been
    evaluated. Although jurisdictions with considerable resources may wish to test
 variations on the basic principles of layout and design, there is little need for most
 jurisdictions to conduct new research to demonstrate these basic principles with
 respect to size, position, and the use of pictures. The exception may be where
    politicians or decision-makers require local evidence, in order to be persuaded of
    the additional benefits of pictorial vs. text-only warnings, or larger warnings, for
    example. Recommendations for testing design and layout features are included
 in Chapter 5.




Step 2. Select Number of Warnings and Rotation Period
The FCTC requires that health warnings are "rotated" on packages. Jurisdictions will
need to determine the number of warnings per rotation (or "set" of warnings) and
the rotation period (or time between sets). For example, Australia recently
implemented a set of 7 warnings that will be revised with a second set of 7 warnings
after 12 months. Given the time and political resources required to develop and
implement new health warnings, developing more than one set of warnings and
stipulating a rotation period is an efficient use of resources and ensures regular
updates to the warnings.




                                                                                           54
There is no consensus on either the ideal number of health warnings within each set
or the ideal rotation period. In general, each set of warnings should include
anywhere from 8 to 12 individual warnings that will appear concurrently. Each set of
warnings should be rotated approximately every 1 to 2 years, and no more than
every 4 years. Decisions about the number of health warnings in each set and
rotation periods must be made early in the process in order to determine how many
warnings will need to be developed.


@   RESOURCE: Layout and Design Worksheet
 A worksheet is included at the end of this chapter to help simplify the steps and
 decisions that must be taken regarding the layout and design of warnings (see
 Worksheet # 1). Using this worksheet will help to ensure that you have considered
 all of the major issues before going on to consider the content of the health
 warning messages.




Step 3: Review Existing Warnings
Before developing new health warnings, existing health warnings in other
jurisdictions should be examined to help generate ideas and identify possible
themes. To date, well over a dozen countries have recently implemented large
pictorial warnings that satisfy the general recommendations for layout and design.
Some of these jurisdictions have also developed several sets of health warnings.


ct RESOURCE: Picture Warnings Online
 An extensive list of picture-based health warnings that have been implemented
 throughout the world, as well as additional images used in test-marketing, can be
 reviewed at: www.tobaccolabels.org




                                                                                     55
Step 4: Content-Identifying Themes & Subjects
Health warnings should be thought of in terms of a communication strategy. Before
developing specific warnings, the basic objectives and broad themes of new
health warnings should be identified. Broad themes might include addiction, health
effects of tobacco, cessation, and various "other" costs of tobacco use, including
financial and social costs. While it is possible to target many or even all of these
broad themes within a set of health warnings, some jurisdictions have given priority
to certain themes in terms of the number of warnings devoted to each.


Possible themes and subjects for health warnings

Theme                   Sub-theme                         Subject

Addiction               Addictive substances
                        Testimonial
                        Facts & statistics

Cessation               Benefits of quitting          o   Health benefits
                                                      o   "Other" benefits
                        Supportive "efficacy"
                        messages
                        Quitting tips
                        Cessation services &          o   Telephone helpline
                        sources of support            o   Internet sites

Heatth effects          Effects on self               o   General morbidity &
                                                          mortality
                                                      o   Specific types of
                                                          disease
                                                      o   Quality of life

                        Effects on others             o   Second-hand smoke
                                                          and types of disease

Toxic Constituents      List of chemicals             o   Specific chemicals
                        Effects of chemicals

"Other costs"           Financial costs
                        Social costs
                        Aesthetic costs
                        Manipulation




                                                                                       56
Each of these broad themes includes several sub-themes and specific subjects. The
table above presents common sub-themes and subjects that have been targeted
in health warnings to date. For example, the general theme of "health effects"
includes sub-themes such as "effects on self" and "effects on others", as well as
dozens of specific health effects that serve as the subject of each warning.


Health effects
Depictions of health effects include messages on the general risks of tobacco use
(e.g., "Smoking Kills" or pictures of a cadaver or skull), as
well as messages on specific health effects or diseases.
Specific health effects often include the leading causes of
smoking-related death and disability, including cancer,
lung disease, heart disease, and stroke. "Novel" diseases
that may be responsible for fewer deaths may also be featured in order to
communicate the wide range of health effects associated with tobacco use. For
example, Australia recently included warnings for blindness and peripheral vascular
disease (gangrene) alongside more "conventional" health effects.


In either case, health warnings should not simply promote a basic awareness that
smoking causes disease. Messages should target the perceived likelihood and the
perceived severity of health effects-two critical components of risk
communication. For example, although many smokers know that smoking causes
lung cancer, there are many effective and novel ways to communicate the
suffering, loss, and personal experience of lung cancer.


Also note that perceived severity is a fairly broad concept. From a public health
perspective, severity is most often calculated in terms of the number of lives




                                                                                    57
attributable to a particular disease. However, from the individual's perspective,
perceived severity may be more closely related to the consequences in terms of
quality of life or the consequences to ones physical appearance. For example, the
health warning for mouth diseases that originally appeared on Canadian packages
in 2000 (see below) has been copied in jurisdictions throughout the world and is
among the most recognizable and effective package warning developed to date.
This warning is not more effective because mouth cancer is any more common or
severe than lung cancer or stroke; rather, the mouth cancer warning is effective
because it depicts a "gross", aesthetically displeasing health effect. To many
smokers, "gross" effects to one's physical appearance may be perceived as more
severe than more lethal health effects. Overall, health warnings that increase
smokers' perceived likelihood and
severity of risks are likely to be most
effective. Different techniques and
presentation styles for making health
effects more vivid and personally
relevant are discussed in the next
chapter.




Messages targeting health effects should also link common experiences and early
symptoms of smoking with serious disease. For example, messages should link serious
lung disease with common symptoms such as wheezing, shortness of breath,
coughing, and phlegm. (E.g., "Wheezing is the first sign of lung damage that can
lead to emphysema and the use of an oxygen tank later in life.") Phlegm may be
particularly effective given the negative association of this word.




                                                                                    58
Cessation
Effective risk communication requires two other critical elements: the perceived
benefit of changing behaviour or, in this case, quitting smoking, and concrete
information on how to change. As a result, cessation should be regarded as a
critical theme of health warning messages. Cessation information can be broken
down into four sub-themes: 1) Information on the benefits of quitting (including both
the direct health effects, as well as related benefits, such as improvements in quality
of life); 2) General "efficacy" information-supportive messages that are intended
  OUITTt ~ ··••"--~ •'-'n•· ~n-~.- . . . .   to build confidence and motivate a quit attempt;
       YOUR HEALTH
                                             3) Tips for quitting smoking; and 4) Information on
                                             cessation services, such as telephone helpline
                                             numbers and internet services. Telephone helpline
 CALL OtJlTt..11
    TODAY                                    numbers have proven an especially effective type
                                             of information to include, as discussed in Chapter 2.


                                             Toxic constituents & Product-related messages
There is general consensus that health warnings should help to inform smokers
about the toxic chemicals in tobacco products. Many jurisdictions require a
separate set of health messages on the side of packages to communicate this
information-these messages are the subject of
Chapter 4. However, some jurisdictions have also
chosen to feature constituent information in one of
the "main" health warnings on the face of
packages-see example at right.




                                                                                                   59
Health warnings could also be used to communicate other important product
information. For example, warnings could target widespread misconceptions, such
as the belief that "low-tar" products are less hazardous.


Addiction
Several countries have implemented warnings that communicate the addictive
properties of cigarettes. Addictive messages should target younger audiences, who
may not have personal experience with nicotine dependence. As a result, any
smokers portrayed in these warnings should be younger to maximize personal
identification with these messages. Focus group testing has occasionally found that
messages on addiction are not rated as highly as warnings depicting health effects,
largely due to less effective pictures and images. Pictorial warnings on addiction
often use "abstract" images that lack the same emotional engagement and
vividness of graphic depictions of disease. In addition, simple statements that
"smoking is addictive" may not be particularly helpful to the vast majority of
smokers who already have personal experience of nicotine dependence.
Addiction messages should focus on the consequences of smoking in a way that
communicate the essence of addiction, while linking it with a vivid health effect-
see example below:




                                                                                     60
"Other" effects
Some jurisdictions have chosen to target other, non health-related effects in
warnings. For example, messages reinforcing the financial costs of smoking help to
remind smokers of a very powerful incentive for quitting. Other warnings have
highlighted the aesthetic costs of smoking, particularly in terms of physical
appearance. These include physical effects that may not be particularly significant
in terms of health, but may nevertheless be
valued by smokers: stained teeth, wrinkled
skin and other aspects of ageing. Some
health warnings have also sought to highlight
the social consequences of smoking and
social norms. For example, the warning
developed in the European Union at right,
highlights the potential embarrassment associated with impotence from smoking
and may help to undermine the social desirability of smoking.


Themes of "counter-marketing" and exploitation could also be targeted through
health warnings. Although these themes have been successfully used in mass
media campaigns to target younger audiences, they have yet to be featured in
health warnings.


Targeting multiple themes
Many health warnings incorporate several message themes within the same
warning. In fact, research suggests that health warnings are most effective when
"threatening" information on health effects is paired with strong efficacy messages
to support behaviour change. In other words, each warning should include themes
of cessation information along with messages on health effects. Health warnings
from Australia, shown below, provide a good illustration of this principle.




                                                                                     61
                                SMOKING CAUSES HEART DISEASE




        Health effects                                                                                    essation efficacy
                                Smckmq narn:-ws t!'w arti:~ri;~~ b your he,::ir·t
               theme            causi:l':J thc,m U) t.('-:ornc bloch d, This can G:tu5e
                                                                           0
                                                                                                         and services
                                heart <Jil<J~:k~. ~H•d death Srnoking             c.Jri   do'.1ble
                                your :isY. c'. d'(::i:J fr·-:::.r1: a hc,a:-t .1rtaci(               •

                            •   You C.Mi quit sr,oi<,ecg. C;;ll tl!uitlne !31 248.
                                talk t.oyour dc-:::::or· or pt-1.JfTn<Kisl, or 'i1:::,1t
                                www.quitnow.into.au




Target groups
Many health warnings are tailored to particular sub-groups of smokers. Some
warnings are gender-specific or targeted towards a particular age group, such as
warnings on the risks of smoking while pregnant. Many warnings related to second-
hand smoke also focus specifically on smokers with children in the household. The
decision to target sub-groups should be part of the general discussion regarding
priority themes and subjects.


Summary
The final decision regarding which themes and subjects to select will vary for each
country. The decision should be guided in part by the following:
   •   What are the existing levels of health knowledge in the population?
   •   What messages are included in previous and existing sets of health warnings?
   •   Are there specific diseases or areas of health knowledge that are considered
       a priority?
At the end of Step 4, you should have a list of priority themes. It is essential that the
process for making these decisions include individuals familiar with the local
population and with the domestic tobacco control environment.




                                                                                                                              62
"What about health warnings for "other" types of tobacco products?"
The FCTC Article 11 includes all tobacco products; however, health warnings for
cigarettes are more advanced than for other tobacco products. In countries,
such as Canada, packages for "other" tobacco products, such as cigars and
smokeless tobacco, also carry warnings, although these warnings often have a
different content than the cigarette warnings. This is important given that some of
the specific health effects are different between combustible and non-
combustible forms of tobacco, as are some of the toxic constituents.




The size and position of the warnings for non-manufactured cigarette products
may also need to be adapted. The images below provide several illustrations of
how the layout and design of Canadian health warnings have been adapted to
fit different forms of packaging.




Overall, when developing health warnings, be sure to ask:
 •   Are there any local forms of tobacco use that should be taken into account
     when selecting themes?
 •   What are the common packaging forms and sizes?
 •   To what extent, does the content of the health warnings need to be
     adapted for alternative products?
In some cases, separate health warnings may be required for different classes of
product, such as smokeless forms of tobacco.




                                                                                   63
Step 5: Images & Presentation Style
The quality and style of the picture is the most important determinant in the
effectiveness of a health warning. Even though a warning may include informative
text for an important health effect, the impact of the warning can be limited by the
wrong image. Images are particularly important in the long-term effectiveness of
warnings.


Once the theme and subject of a warning have been identified, the goal is to
develop images to make the information as vivid and personally relevant as
possible. "Neutral" images that fail to elicit an emotional reaction should be
avoided at all costs. The effectiveness of picture warnings is often highly specific to
the particular image-even small differences in the content and configuration of
the image can have a large impact on its effectiveness. The first step in constructing
an image is to decide on the general "presentation style." The following sections
describe several common presentation styles for health warnings.


Graphic depictions of disease
Research in the field of health communication
indicates that messages with emotionally
arousing content are more likely to be noticed
and processed by smokers. Previous research
indicates that one of the most effective ways of
arousing emotion is to use "graphic" pictures of
health effects. Some jurisdictions, such as
Singapore, have adopted this approach for the
entire set of warnings (see right). Focus group




                                                                                      64
testing has indicated that graphic pictures that also show the victim's face add
personal relevance to the graphic depictions. As noted previously, graphic
depictions are also most effective when paired with supportive cessation
information.




G Are there other ways to elicit emotion besides graphic pictures?
 Although graphic depictions of disease may be the most reliable way of eliciting
 an emotional response, there are other ways of doing so. These often involve
 pictures depicting the human consequences of disease or messages that
 connect directly with the smoker. Two examples are provided below. In both
 cases, the warnings appeal directly to the viewer and add a poignant "human"
 element to the costs of tobacco use. In the two examples below, the warnings
 also highlight the consequences for important "others", such as the family and
 children of tobacco users.




Testimonials
Testimonials are an excellent way to increase the personal relevance of health
warnings. Testimonials are often used to communicate a
health effect, but they do so within the context of a
narrative or story. Providing personal information about
"real" victims, such as their name, adds important
context and attaches a "human" face to health effects.
Testimonials are also highly credible-it is very difficult for




                                                                                    65
sceptics to reject health risks when they are presented with a real example. Indeed,
one of the most common questions asked by smokers during focus group testing is
whether the people depicted in the health warnings are real. (For this reason, even
warnings that do not adopt a testimonial style should use real people as often as
possible). Testimonials may also be a particularly effective way of communicating
addiction and cessation themes, although these approaches have yet to be
utilized to date.




@)   CASE STUDY: Testimonial warnings
Health warnings in Chile feature Don Miguel, a
victim of larynx cancer from smoking. The Chilean
warnings were the first to feature a real-life
testimonial on package health warnings.




Aesthetics & Personal experience
Some warnings have specifically targeted the effects of smoking on physical
appearance, such as yellowed fingers, stained teeth, wrinkled skin, and other
                         effects on ageing. Negative effects on physical
                         appearance may be particularly effective among youth
                         and younger adults, given that the long-term health effects
                         are more remote and may hold less value for younger
                         populations.




Cultural Symbols & Icons
The use of pictorial symbols is a common and effective feature of health warnings
for a wide variety of consumer products. For example, the globally harmonized




                                                                                    66
system (GHS) of classification and labelling of hazardous chemicals (GHS) uses the
skull and crossbones as the universal symbol for toxic substances.

Some jurisdictions have used symbols or icons to communicate the risks of smoking.
For example, several countries have used a skull to
communicate the general risks of smoking (see Venezuelan             LL HUMO DEL CIGARRILLO
                                                                     Af[CTA TAMHH:N A OUlf:N
                                                                            NO fUIV-A

warning at right). Using widely recognized symbols of death
and danger may be an effective approach to risk
communication, particularly in regions with low levels of
literacy and little existing knowledge of specific diseases or
health effects. However, cultural symbols must also be used
cautiously, so as not to cause offence or lead to rejection. In
Thailand, for example, a warning using a culturally sensitive symbol of a burial
proceeding met with some public resistance and was subsequently removed from
the warning.


Humour
Humour represents another option for presentation style. Warnings for impotence
                   that use the image of a limp cigarette are the most common
                   example to date (see Brazilian example at left). Although humour
                   may be an effective presentation style in some cases, it should be
                   used with great care so as not to trivialize the importance of
                   health risks.




General principles
In addition to specific presentation styles, there are several general principles for
developing the images in health warnings.
 • Pictures should be as striking and colourful as possible, and have high resolution.
 • Persons depicted in warnings should be somewhat younger, rather than older.
   Whereas older adults are able to relate to pictures of younger adults, the reverse




                                                                                               67
      is not necessarily true. Using younger adults in pictures also makes the health
      effects somewhat more immediate for younger smokers.
    • Although there is no evidence that health warnings actually increase smoking, it
      is nevertheless important to avoid pictures that may serve as smoking "cues" for
      some individuals. For example, some focus groups and one experimental study
      have found that pictures of cigarettes, smoke from a lit cigarette, and pictures
      of ashtrays may serve as a cue for some participants and are rated as more
      pleasant by smokers. 2


Step 6: General Recommendations for Text
The amount of text included with pictorial warnings varies considerably across
jurisdictions. In some countries, only a title or tagline accompanies the picture, while
other countries include several sentences or paragraphs of explanatory text.
Regardless of the amount of text, several basic principles apply:
    • All text should be consistent with the themes and subject depicted in the
      picture.
    • In all cases, text messages should be as clear and direct as possible.
    • Text should be at an appropriate literacy level.
    • The colour of the font and background should contrast in order to maximize
      legibility. Black lettering on white background or white lettering on black
      background are examples of good contrast.


Tagline
The tagline should be relatively concise (e.g., no more than a sentence) and
provide a clear summary of the warning presented in direct, unequivocal
language.




2
    See: BE M Nascimento, et al., Avoidance of smoking: the impact of warning in Brazil. Tob.
    Control 2008; 17;405-409.




                                                                                                68
Explanatory text
 • In all cases, the text should be simple and straightforward: less text that is easier
   to read will be more effective than long sentences with confusing detail.
 • Technical language should be avoided and all text should be understandable
   by smokers with low literacy levels.
 • Text should avoid equivocal language that may create uncertainty or doubt
   about the risks depicted in messages. Text should not use words such as "can",
   "may", or "might", when describing health risks. For example, warnings should
   read "Cigarettes cause lung cancer", rather than "Cigarettes can cause lung
   cancer."
 • Statistics and numbers should be used only in rare cases. Most smokers do not
   understand even simple statistics and, on their own, numbers may prove
   misleading. If numbers or statistics are used, they should be presented as simply
   as possible and should be focus group tested during the development of
   warnings.


Multiple languages
Health warnings in countries with multiple languages require special consideration.
In Canada, which has two official languages, the same
warning appears in French on one side of the package
and in English on the other side. Other jurisdictions have
included more than one language in the same warning.
For example, the Belgium warnings, shown at right, display
the text in Dutch, French, and German. Because this
requires additional space, the size of the Belgian warnings
is larger than the minimum European Union standard.
Another option is to create separate warnings in each
language and then stipulate that the warnings from each language be randomly
printed on different packages. In all cases, the use of pictures accompanying the
text will be extremely important, given that pictures are universal across languages.




                                                                                           69
I> RESOURCE: "Content" Worksheet
 As you begin to make decisions about specific themes and the content of
 information, you may find it helpful to complete a worksheet for each warning. A
 worksheet is provided at the end of this chapter (Worksheet #2) to help you
 simplify your overall strategy and your objectives for each of the health warnings
 you will develop.


Step 7: Develop Warnings
By Step 7, the general layout of the warnings should be established, as well as the
specific themes and subject matters to be targeted. At this point, the individual
warnings can be developed for testing. Several "concepts" should be developed
for each theme and subject in order to determine the best creative execution of
each. In other words, several different warnings should be designed that take
slightly different approaches to communicating the same message. See the
examples on the following page, which were used by the United Kingdom
Department of Health to identify which of the three concepts should be selected.
Three concepts were tested for each main message or "theme." See Chapter 4 for
recommendations on testing concepts.


   "Smoking can cause a slow and painful death."




                                                                                      70
Using existing warnings
The easiest and most cost effective option when developing warnings is to use
existing health warnings from other jurisdictions. Seeking permission to use existing
warnings is an excellent option for jurisdictions without resources to develop original
images and warnings. In some cases, the copyright permission to use pictures from
another country may be available; however, even in cases where permission to use
an existing warning from another country is not granted, these warnings can
nevertheless serve as templates to be modelled.


Developing "new" warnings
Where resources permit, countries should attempt to develop warnings tailored for
their own country. This may be important for several reasons. For example, warnings
that include pictures of people should broadly represent the ethnic/racial profile of
each country. It would be inappropriate to include images of caucasians from
Canadian warnings in health warnings for China, for example. Certain images,
symbols, or other references may also be culturally specific. In some cases, existing
warnings may only require small changes, although many jurisdictions may decide
to create completely original warnings to suit their own needs, where resources
allow.


A number of countries have hired advertising agencies or communication experts
to develop new messages. Countries should always use professional agencies when
resources allow; however, some jurisdictions have adopted less costly methods,
including taking pictures at local hospitals. Regardless, at the end of Step 7, you
should have a set of specific health warnings dedicated to each priority theme.




                                                                                        71
Designing Health Warnings-Worksheet #1


            ORKSHEETF

1.   General
     Number of "sets" or "waves" of warnings?
     Rotation time period per "set" or "wave"?
     Number of warnings per "set" or "wave"?
     Total number of warnings to be developed?

2.   Layout of warnings
     General
     • Size of warnings (% of front and back)?
     • Position of warnings?
     • Borders?
     • Picture or text only?
     • Background colour?
     • Position of text and picture?
     • Text colour?
     • Number of languages to be used?

     Marker word (Yes/No)
     • Position
     • Font size
     • Font colour

     Tagline
     • Position
     • Font size
     • Font colour

     Explanatory text
     • Position
     • Font size
     • Font colour

     Attribution (Yes/No)
     • Attribution source
     • Position
     • Font size
     • Font colour

3.   Priority themes & subjects




                                                 72
     • What are the priority themes and subject matters?

4.   "Other" tobacco products
      • What tobacco products other than manufactured cigarettes are
        commonly sold in the market?
      • How should the content of warnings be adapted?
      • How should guidelines on the size and position of warnings be
        adapted to suit different forms of packaging in which these products
        are sold?




                                                                               73
    Designing Health Warnings-Worksheet #2


1
    <    wo~~fHEEl' rO>~E>¢0MPLETED F()R EACH HEALTH \tfAltNING CONCEPT / .·

    1.   Theme(s)
         What are the general themes and sub-themes of this warning?

    2.   Subject
         What is the main subject of this warning?

    3.   Target audience
         Is there a particular target audience for this warning?

    4.   Presentation style
         What is the general presentation style of the warning?

    5.   Picture
         Is the picture clear and easy to understand?
         Does it have immediate impact?
         Does it arouse emotion or interest?
         Does it lead to interest or curiosity in the explanatory text?

    6.   Tagline
         Does the tagline provide a concise summary of the warning?
         Does it stand out from the rest of the text?
         Is it consistent with the picture?
         Is it targeted at the appropriate literacy level?
         Is it simple, direct, and easy to understand?
         Is the literacy level sufficiently low?

    7.   "Explanatory" text
         Is the text easy to understand?
         Is it believable?
         Are there any confusing elements?
         Is the literacy level sufficiently low?

    8.   Cessation message
         Is cessation information included in each warning?




                                                                               74
Chapter 3 Tobacco Labeling Toolkit


liESIGNING EMMISSION &
CONSTITUENT WARNINGS




                                     75
BACKGROUND


The goal of this section is to provide recommendations and steps for designing
emission and constituent messages on packages. Although this aspect of labelling is
more straightforward than designing health warnings, it presents unique challenges.
Cigarette smoke contains approximately 4,000 chemicals, including over 60
carcinogens and toxins, such as formaldehyde, benzene, and hydrogen cyanide.
Although there is general agreement that cigarette packages should provide some
information on these chemicals, regulators continue to struggle with how best to
communicate this information in a feasible and meaningful way to consumers.


Article 11 of the FCTC currently requires that packages contain "information on
relevant constituents and emissions of tobacco products as defined by national
authorities"; however, there remains considerable confusion regarding what
constitutes "relevant" information. Some regulators have required manufacturers to
print the levels of three emissions (tar, nicotine, and carbon monoxide) on the side
of packages. This remains the most common practice throughout the world.
However, there is strong evidence that printing emission numbers on packages
should be immediately abandoned given that it reinforces the tobacco industry's
deceptive marketing campaign and the false belief that low tar cigarettes are less
hazardous. For example, the Elaborated Guidelines for FCTC Article 11 state that:
"Parties should prohibit the display of figures [i.e. numbers] for emission yields, such as
tar, nicotine, and carbon monoxide, on packaging and labelling, including when used
as part of a brand name or trademark." 3 A more complete explanation of these
issues is provided in Chapter 1.


At present, the most effective practice for meeting the Article 11 guidelines is to
provide non-numerical descriptive information on emissions and constituents. The

3
 Conference of the parties to the WHO Framework Convention on Tobacco Control. Final Report Committee A. World
Health Organization, 2008. Available at: http://www.tobaccolabe!s.ca/fctcandh/fctcrniicl




                                                                                                                 77
current section provides recommendations on how to follow and improve upon
existing practices in descriptive emission and constituent messages.


@> "What is the difference between   a constituent and an emission?"
 Constituents generally refer to the chemicals and substances in un-burnt tobacco.
 This includes "additives", as well as chemicals naturally present in tobacco.
 Emissions refer to the chemicals released by products when they are used by
 consumers. Although all tobacco products have emissions, the term is usually used
 to refer to the chemicals found in the smoke of combustible products. Smoke
 emissions are tested using a machine that "smokes" cigarettes according to a
 fixed puffing regime then collects and analyzes the smoke. Neither the levels of
 constituents or emissions in cigarettes are a good predictor of what humans
 ingest, mainly because each smoker adapts their behaviour to the type of
 cigarette. A more complete explanation of these issues is provided in Chapter 1.




Step 1: Layout and Design
The figure below illustrates two recent approaches to the design and layout of the
emission and constituent messages.


Brazil



                                                 ~-"l',
                                                v,~
                                                   <..>

                                                    ~
                                           ll::i{/:::::.:/::::.J\,,. . .,.,t::=,-,.,


                                                                                        Number of chemicals
                                                                                         Specific chemicals
                                                                                       Effects of chemicals




                                                                                                              78
Australia




 Number of chemicals                •       * Smok1nq exposes you to more than 40
                                        l
                                        harmful chermca!s .
   Effects of chemicals             • • These chemicals damaqe blood ves,;e!s.
                                     m body col!s and lhc immune svntem.
                                    ~ • OU\T NOV✓ to reduce your risk of chronic
   Cessation message                         1llne\:,:~;   t.<r   prernature dc-;Jth,




Size & Position
Emission and constituent messages are typically located on one side of the
package. Many jurisdictions have used the entire side, up to the point where the
package separates for "flip-top" packages, to avoid cutting off the text information
(see example above). However, in some cases, manufacturers use a different
background colour and print company information on the "unused" section. In the
future, this portion of the pack should be in the same colour as the rest of the TEM
(e.g., black) and should either remain blank or should feature the toxic skull symbol,
which would appear on either side of the text message. The picture below illustrates
this concept using a yellow line to depict the part of the pack that opens.


                                                                                                                I
                                                                                                            I

    ...__,,....   Tobacco smoke contains over 4 000 tox,c cherrncals in each puff                       /           ...__,____..
                                                                                                    1
    Y'     "      Tl1ese chemicals damage blood vessels. damage the DNA 1n                      I                   r       '"T
                                                                                            I
                  your cells and attack your immune system Quit today                   /




Contrasting colours
As with health warnings, it is important to ensure high contrast between the wording
and the background. White letters on black background or black letters on white
background are the most effective combinations. The font size should be sufficiently
large to be legible.




                                                                                                                                   79
Use of symbols and pictures
The most consistent finding from both quantitative and qualitative research
conducted among tens of thousands of smokers throughout the world is that
pictures enhance the effectiveness of health warnings. The same principles that
have been adopted in designing the primary Health Warning Messages should be
applied to the toxic and constituent message on the side of packages: use pictures
to attract attention and improve risk comprehension.


To date, no jurisdictions have included symbols or pictures in the side messages for
emissions and constituents. Previous research with international hazard symbols
indicates a picture with signal word, a hazard/marker word, and a precautionary
statement is most effective. Pictures can be used in two ways to increase the
vividness of these messages. First, a symbol that is widely recognized as a warning
for poisonous or dangerous goods could be added to the
text. The skull and bones used by the globally harmonized
system (GHS) of classification and labelling of hazardous
chemicals is one example (see right). There is extensive
evidence that using the GHS toxic symbol increases the
salience and comprehension of toxic chemical warning
messages.4
For example:
    • Symbols allow consumers to avoid hazards in their environment because they
       attract attention.s,6
    • Symbols act as reminders to perform necessary safety behavior by cueing
       existing knowledge within memory.7



'Dewar RE. 1999. Design and evaluation of public information symbols. In: Zwaga HJG, Boersma T, Hoonhout HCM,
  editors. Visual information for everyday use: Design and research perspectives. London: Taylor and Francis. pp. 285-
    303.
5 Sojourner RJ, Wogalter MS. 1998. The influence of pictorials on the comprehension of and recall of pharmaceutical
    safety and warning information. Int J Cog Ergon 2:93-106.
6 Kalsher MJ, Wogalter MS, Racicot BM. 1996. Pharmaceutical container labels and warnings: Preference and perceived

    readability of alternative designs and pictorials. Int J Indus Ergon 18:83-90.
7
   Leonard SD, Otani H, Wogalter MS. 1999. Comprehension and memory. In: Wogalter MS, DeJoy DM, Laughery KR,
    editors. Warnings and Risk Communication. London: Taylor and Francis. pp. 149-187.




                                                                                                                         80
    • Widely recognized symbols, such as a skull, have been found to be especially
      effective in diverse populations, including among individuals with low literacy
      and education. 8
    • In a recent study, more children were able to recognize the skull symbol than
      any other hazard symbol. 9


Second, different images could be used for each warning. Finding an image that
smokers readily associate with a chemical may be easier in some cases than others.
For example, formaldehyde is commonly used as an embalming fluid and lends
itself well to an image (see example below). In contrast, chemicals such as benzene
may have no recognizable associations or images.




                          Cigarette smoke includes formaldehyde. Formaldehyde may
                          cause headaches, burning sensations in the throat, and
                          difficulty breathing. Formaldehyde cause cancer.




Marker words
Marker words, such as "WARNING" may also be an effective addition to emission
and constituent messages. Marker words for each warning should include at least
one distinctive word to draw consumers' attention to the message. As with health
warnings, marker words should have a larger font size and distinct font colour to
attract attention.




8Banda SF, Sichilongo K. Analysis of the level of comprehension of chemical hazard labels: A case for Zambia. Science of
   the Total Environment 2006; 363: 22-27.
9 Hara K, Mori M, lshitake T, et al. Results of recognition tests on Japanese subjects of the labels presently used in Japan

   and the UN-GHS labels. J Occup Health 2007;49(4):260-7.




                                                                                                                         81
Step 2: Select Number of Messages and Rotation Period
To date, most countries require that only than one emission and constituent
message appear on packages. In other words, the same descriptive information
appears on all packages. This is a significant limitation of existing practices.
Jurisdictions should design sets of between 4 and 8 different emission and
constituent messages that would appear in rotation on packages. The rotation
period for different sets of warnings should be the same rotation period as for the
"main" health warnings on the face of packages.


Step 3: Existing Warnings
Before developing new emission and constituent warnings, existing warnings in
other jurisdictions should be examined to help generate ideas. To date, the
following countries have recently implemented descriptive emission and constituent
warnings: Brazil, Uruguay, Venezuela, Chile, Australia, Thailand, and New Zealand.


@   RESOURCE: Emission and Constituent Messages Online
 An extensive list of emission and constituent warnings that have been
 implemented throughout the world can be reviewed at: www.tobaccolabels.org




Step 4: Content of the messages
The general theme of emission and constituent messages is relatively fixed.
However, there are a number of ways to communicate emission and constituent
information, including the amount, type, and effects of chemicals.


Every attempt should be made to "personalize" the text of messages and to link
chemical information to specific products and behaviour. As far as possible, the
explanatory text should be linked directly with the act of inhaling or puffing to help




                                                                                      82
smokers visualize the process of ingesting chemicals. Recent focus group testing in
Canada found that the following phrase was the most effective: "Every time you
inhale, this product releases [chemical name] into your body." A second sentence
describing specific health effects or providing specific health effects about the
chemicals can follow. For example:


       Sentence 1:
       Every time you inhale, this product releases arsenic into your body.


       Sentence 2:
       Arsenic causes cancer of the lung, skin, bladder, liver, and kidney.




As with all health warnings, the text in emission and constituent messages should be
as clear and direct as possible. Technical language should be avoided in all cases.
For example, rather than saying that a chemical is "carcinogenic", messages
should say that a chemical "causes cancer." Text should be at an appropriate
literacy level.


Amounts or levels of chemicals
As indicated previously, numbers that refer to the amount of chemicals for each
brand (such as tar, nicotine, and carbon monoxide emissions) should not be
displayed on packages. These numbers are derived from machine testing and are
not related to the amount of chemicals released during human smoking.




Types of chemicals and health effects
There are two approaches to communicating the types of constituent and emission
chemicals. The first is to include a general statement about the range of toxic or
dangerous substances. For example, Australian messages mention "more than 40
harmful chemicals", while the Brazilian messages mention "4,700 toxic substances."




                                                                                      83
Focus group testing suggests that this may be an effective way to communicate
the magnitude of toxic chemicals in tobacco smoke. These messages can be
improved by adding a second sentence that refers to specific health effects.



                          "--,_,..
                           -.- ~"'       Smoke from this product contains over 4 000 chemicals
                                         More than 60 of these chemicals cause cancer "' humans




                           ,t_,..
                           ..-,   ~-,
                                        Tobacco smoke contains over 4 000 toxic chemicals 1n each puff
                                        These chemicals damage blood vessels, damage the DNA in
                                        your cells and attack your immune system Qu,t today




The second approach is to identify specific chemicals in consituents or emissions.
Previous research commissioned by Health Canada found that the most common
recommendation for improving the side messages was: "explaining the harmful
effects of the chemicals found in cigarettes." 10 When shown a series of toxic
emission messages, respondents were most likely to select the option that listed a
specific chemical followed by an explanation of that chemical: "When shown a
series of possible statements, smokers in a qualitative study were most supportive of
texts that were short, clear, and simple and that presented only one substance with
information on the impact that substance has on health. 11 See examples below.
Effects of chemicals
In addition to naming specific types of chemicals, the most effective emission and
constituent messages also explain the effects of those chemicals. Several examples
are provided below.




10
     Toxics information on cigarette packaging: Results of a survey of smokers. Environics Research Group; May 2003.
11
     Summary Report of Four Focus Groups in Toronto & Montreal on Awareness and Understanding ofToxic Emissions
     Information on Tobacco Packaging; Environics Research Group Limited (2003b).




                                                                                                                       84
                    ,,,,..           Inhaling smoke from this product releases formaldehyde into your
                    ,.,, '-,         body Formaldehyde causes cancer and can lfltate the eyes nose
                                     and throat




                    ,,,,..           Inhaling smoke from th s product releases cadmium into your
                    ..-        '~
                                     body Chronic exposure to cadmium can lead to lung cancer and
                                     prostate cancer




                    ,,,,..           Inhaling smoke from th,s product releases benzene into your
                    .,-, "           body Benzene causes leukemia and other cancers and 1s believed
                                     to be harmful at any level of exposure




@> How should I choose what chemicals to display?

 As a first step, the most effective approach is to select chemicals that smokers
 already recognize as poisonous or toxic. In some countries, the general public is
 aware that chemicals such as arsenic and hydrogen cyanide are very dangerous,
 although few may be aware that they are present in tobacco smoke. Future
 versions or "rotations" of emission and constituent messages might also include
 chemicals that may be very dangerous, but for which there is little awareness.
 Descriptions of the effects of these chemicals will be particularly important.


Several countries have also developed toxic emission and constituent messages
that focus on the nicotine, the primary addictive component of tobacco smoke.
Messages on nicotine should go beyond the basic statement that tobacco smoke
contains nicotine, a widely known fact in many countries. As far as possible, toxic
emission messages should try to communicate new information or to make the
addictive properties more vivid for consumers. An example is provided below.

                  ,,,,...,..         f nb,1r [ 0 S!vlOK{' rek•~]~( •::; t 1gr1 y add1( tive ( l'C'1ll~ais ir 1 to yow tx>dy Hwt
                  l'.,.1.!:1.____   H,"~H 11 (D:...ir t~rd n J" Jf cunds aiter nhal1,...,q f hese rnem1ca s dre resf,0'1S b:e
                                    '"r z 11au-••te c:rd. 1 'J', ,-P~d ""t 1 dr<1Ndl ~yi· vtt.~r11s




                                                                                                                                  85
@   Should the messages explain the difference between tobacco constituents and
     smoke emissions?
 No, the source of the chemical does not need to be explained to smokers.
    However some of the wording may need to be adapted depending upon
 whether it is referring to chemicals in the tobacco or the smoke. Messages for
    chemicals that are only found in constituents (i.e., the tobacco) should read: "This
                       11                             11
 product contains ... or "This cigarette contains ... Messages for chemicals that
    are only present in emissions (i.e., chemicals only found in the smoke) should read:
    "Cigarette smoke contains ...   11




Step 5: Develop the Message
By Step 5, the layout and content of the messages should be established. At this
point, the individual messages can be developed for testing.


Summary
As with health warnings, there is considerable value in pre-testing emission and
constituent messages prior to implementation. This is particularly important given
that less research has been conducted on these messages. It is highly
recommended that resources be set aside for at least some pre-testing to ensure
that the messages are not only noticeable and vivid, but also clear and easily
understood. Pre-testing should also focus upon the effectiveness of using images
and descriptions of specific health effects.




                                                                                      86
Chapter 4 Tobacco Labeling Toolkit


EVALUATING HEALTH WARNINGS
& MESSAGES




                                     87
BACKGROUND


The focus of this section is to describe how to pre-test and evaluate the impact of
warnings. Although some jurisdictions have conducted extensive evaluation work
before implementing health warnings, others have selected and implemented
warnings with no pre-implementation evaluation. Although a lack of resources
should never act as a barrier to implementation, even modest evaluation work is
likely to increase the effectiveness of warnings.


The goal of this section is to describe a range of evaluation activities that can be
adapted to local needs and the availability of resources. As with the previous
section, special consideration has been made for jurisdictions with minimal
resources for evaluation.


A. Pre-implementation: Pre-testing the layout and design of warnings


Primary Objectives

Jurisdictions that wish to explore new design features, or jurisdictions that require
evidence of the impact of larger, pictorial warnings may wish to evaluate individual
components of layout and design.


Priorities
The following layout and design features may be considered a priority for pre-
testing:
    • Text-only vs. picture warning
    • Position of text vs. picture
    • Inclusion of a government attribution
    • Inclusion of a marker word
    • Overall size of warning and relative size on the "front" and "back"
    • Colour schemes, including contrast between background and text




                                                                                        89
Methods
The basic principle is to systematically evaluate each design feature so that strong
conclusions can be drawn about their effectiveness. This involves creating different
versions of the same warning that are identical, except for the feature that is being
examined. In marketing research, this type of approach is often called "conjoint
analysis." For example, if the value of pictures vs. text-only warnings were being
evaluated, two warnings should be created that are identical, except for the
addition of the picture. Therefore, the picture vs. text-only should be the same size,
have the same text message, same border width, etc. An example is provided
below.


           Set A: Picture vs. text-only

                   Smoking may
                     reduce the
                   blood flow and
                       causes
                     impotence.


           Set B: Picture vs. text-only


                     Smokers
                       die
                     younger.


This approach ensures that if the warnings are rated differently by participants, the
differences in scores can be attributed to the use of pictures-the only point of
difference between the two warnings. Note that the picture that is selected to go
along with the text will have some influence on whether the picture warnings are




                                                                                         90
rated as more effective. Therefore, it is important to repeat the process more than
once, to ensure that the success or failure of the picture warnings is not simply due
to a particular image. The best option is to use pairs of text-only and picture
warnings across different themes. If the same pattern of results is found for both Sets
A and B above, for example, the findings will be more robust.


Presentation of warnings and participant ratings
There are two approaches to presenting the warnings to participants. The first
approach is to show both warnings in each "set" at the same time, and ask
participants to directly compare the warnings. In the example above, participants
would be shown both warnings from Set A and B, and asked which of the two
warnings had greater immediate impact. The second approach is to show
participants each warning one at a time and have participants rate the warnings
separately. In other words, each warning would receive a score for immediate
impact using a standard rating scale (see below), and these scores could then be
compared to examine which warning was rated more highly. The advantage of the
second approach-having participants rate each warning individually-is that
warnings can then be compared across "sets" or themes fairly easily, without using
statistical techniques. In other words, the impact ratings for each of the warnings in
Set A could be compared with each of the warnings from Set B.


Developing the questions and rating sea/es
The design and layout of health warnings can be evaluated on a range of different
"outcomes." Potential outcomes include the overall effectiveness of a warning,
immediate "impact", noticeability, and the credibility of the information. The choice
of outcomes should be guided by what is being evaluated. For example, if you are
testing whether a government attribution should be included, you may be most
interested in outcomes regarding the credibility of the warning.




                                                                                        91
Participants are often required to use a rating scale when responding to questions.
Participants may be asked to rate each warning by selecting a number or symbol
that corresponds to a particular category. The category is often written directly
below the number or symbol, and typically ranges from "Very bad" to "Very good",
or some version of these words. The use of a number or symbol along with the
category helps to ensure that the rating scale is easily understood by low literacy
smokers.

Examples of rating scales:
       1               2               3                4               5

      *              **              ***            ****            *****
     ®®               ®                ©               ©               ©©
  Very bad           Bad         In the middle       Good          Very good




Different questions should use the same rating scale for consistency. In other words,
questions about immediate impact, noticeability, and credibility can all use the
same 5-point rating scale. At the end of the process, each warning will have a set
of ratings that can be compared across questions.


Note that in addition to questions specifically related to the health warnings, basic
demographic variables should also be collected from participants, including
smoking status, age, gender, and education level. Demographic variables can help
to indicate whether different types of participants are providing different patterns of
scores or ratings.




                                                                                        92
@>   Should I use a focus group or survey when pre-testing warnings?

 Focus groups- A focus group is a form of qualitative research in which a group of
 people are asked about their attitude towards a product or concept. Questions
 are asked in an interactive group setting where participants are free to talk with
 other group members. Focus groups are an effective method for generating new
 ideas and concepts, particularly during the early stages of development. One
 limitation of focus groups is that the findings can be somewhat difficult to
 summarize given the unstructured nature of the group setting. In addition, the
 responses of each individual can be influenced by the group setting.


 Brief Survey- In contrast to focus groups, surveys collect responses from each
 respondent individually, using more structured word and response options. The
     main advantage of conducting a survey is that responses can be collected more
 systematically for each individual, without social influences from other members in
     a group setting. One of the disadvantages to using surveys is that they are less
     effective than focus groups at exploring new ideas and concepts, although open-
     ended questions are capable of this to some extent. Surveys that are used to
     evaluate warnings will need to be conducted in-person or "face-to-face", rather
     than by telephone so that respondents can view images. "Self-completed" mail
 surveys and internet surveys are possible, although are less favourable in most
     cases.


 A combined approach- The most effective and efficient approach may be a
     combination of surveys and focus groups. For example, participants can be
 recruited to a group setting, which may begin with a brief background survey on
 smoking status and demographics. The group can then be presented with the
 series of warning labels to be evaluated and instructed to complete written survey
     questions after each presentation. This should be done individually using
 structured questions, without group discussion or sharing of information. After all
     the warnings have been presented and the surveys have been completed, the




                                                                                        93
 warnings can then be presented a second time with group discussion following
 each presentation. It is important to wait until all of the warnings have been
 presented and all survey questions have been completed before beginning any
 group discussion; otherwise opinions from different group members may affect
 how each individual responds to subsequent survey items. This "combined"
 approach yields structured responses at the individual level, as well as additional
 context from the group discussions that follow.


There are many other types of studies and techniques available to evaluate the
layout and design of health warnings. Methods used to date include eye-tracking,
fMRI, and other physiological responses which are all used to examine general
levels of attention and the strength of first impressions. Each of these methods can
be informative, but they are largely used for basic research purposes and are not
necessary as part of a standard approach.


Target audience
A primary goal is to ensure that health warnings are easily understood among all
smokers. To this end, it is absolutely critical that evaluation work includes
participants with low levels of literacy and diverse socio-economic backgrounds.
This is especially important given that, in most countries, smokers have lower levels
of education than the general public. In order to ensure a suitable mix of
participants, participants should be recruited from public areas with a cross-section
of people, such as shopping areas and other public meeting places. In some cases,
it may be necessary to specifically target and recruit participants from lower SES
areas or occupations. Although many individuals are willing to participate in
surveys, providing a small compensation in the form of a small gift or small amount
of money can help to increase participation rates.




                                                                                        94
®' RESOURCE: How to conduct focus groups
 The International Development Research Centre has assembled an overview of
  how to conduct focus groups, as well as general guides on developing surveys,
 recruiting participants, and basics of data analysis. The book is available free of
  charge on the internet: http://www.idrc.ca/en/ev-56615-201-1-DO TOPIC.html
 There are a number of government reports that describe findings from previous
  focus groups conducted to test health warnings: www.tobaccolabels.org




B. Pre-implementation: Concept and content testing


Primary Objectives
The main objective of concept and content testing are to evaluate the most
effective health warning concepts for each theme and subject. Jurisdictions with
both the time and resources often conduct this type of evaluation in several stages;
initially to generate feedback on early concepts, as well as to test "final" versions
before implementation.


Priorities
The main priorities are to ensure that each warning under consideration meets the
following criteria:
    • Strong initial impact.
    • Consistency between text and picture.
    • All text is clear and easily understood.
    • Engaging and interesting text.
    • Personal relevance and emotional impact.
    • Credibility of message.
    • Overall perceptions of effectiveness.




                                                                                        95
Methods
The basic principles are the same as evaluating layout and design: the process
should be as systematic as possible, while also allowing for the possibility of broad
feedback. Early testing of concepts and content is usually somewhat less structured.
Often, very different concepts will be presented to participants to collect general
feedback on which direction to pursue. However, as the content in the warnings
becomes more defined, testing should become more systematic: the best way to
test a specific concept is to develop similar versions of the same warning that differ
only on one aspect of the content.


Developing the questions and rating scales
The main difference between layout/design and content/concept testing is the
types of questions that will be asked. The questions should focus to a greater extent
on how the information and content is received. Questions should be developed to
measure immediate noticeability and impact, consistency between text and
picture, clarity and meaning of text, interest in text, personal relevance, emotional
impact, credibility of the information, and overall perception of effectiveness.


It is often helpful to ask about specific components of the warnings, such as the
picture, text message, the cohesiveness of the pictures vs. text, etc. These types of
questions provide important feedback about how to improve specific aspects of
the warning. A typical approach would be to begin with a general question on the
overall effectiveness of a warning before asking separate questions about each
main component.


Presentation and Ratings
Several concepts should be developed for each theme or "message". See
examples below, where three concepts were tested for each message.




                                                                                        96
 Set A: "Smoking causes a slow and painful death."




 Set B: "Smoke contains benzene, nitrosamines, formaldehyde, and hydrogen cyanide."




As with testing the design and layout, there are two approaches to presenting the
warnings to participants. The first approach is to show each set of three warnings at
the same time, and ask participants to indicate their preference. In the example
above, participants would be shown all three warnings from Set A simultaneously
and asked which of the three warnings had greater immediate impact, for
example. The second approach is to show participants each warning one at a time
and have participants rate the warnings separately. The advantage of the second
approach is that it allows warnings from different sets to be compared without using
statistical analyses. This is especially important to identify whether certain themes or
subjects are performing poorly compared to others. In other words, it tells you not
only which concept is the best execution of a particular theme, but which themes
are having the greatest success.


Note that concept testing and evaluation of layout and design do not necessarily
have to be completed in separate surveys or focus groups. In many cases, testing
of layout and design is conducted prior to specific concept and content testing




                                                                                       97
only because basic decisions about text and pictures need to be determined
before developing concepts. However, jurisdictions that wish to examine only a few
novel layout or design features can incorporate elements of layout/design
evaluation and concept/content evaluation in the same survey or focus group.
Regardless, the process should be as systematic as possible with respect to the
types of information that are varied and the types of questions that are asked.


Summary
Pre-testing of health warnings should be as rigorous as possible given available
resources, but should not create any significant delays in implementation. It is
possible to complete the entire process of development and pre-testing in several
months if necessary, although you should allow at least 6-months for the process if
possible. Longer periods will be helpful if time allows.


G CASE STUDY: Using the internet to engage and evaluate
 In 2006, the Department of Health in the United Kingdom chose to develop a
 website as a way to engage the public on the issue of pictorial warnings and to
 solicit their feedback on different alternatives. Visitors to the website were asked to
 complete a number of demographic questions and to select the warnings they
 felt would be effective. Over 20,000 people completed the survey during the 3-
 months the website was in operation. The results were used to inform the final
 selection of images and received considerable media attention in the process.




C. Implementation evaluation: Monitoring & Compliance


Primary Objectives
The primary objective of monitoring compliance is to examine whether health
warnings have been implemented on packages as planned. This type of




                                                                                      98
evaluation, often called "process" evaluation, is critical to measuring compliance
to the regulations.


Priorities
The main priorities of this type of evaluation are to ensure that the warnings are
appearing on packages as they were intended, as well as to ensure that the
warnings begin appearing by the implementation deadline.


Methods
The most straightforward approach is to visit retail outlets to visually inspect
packages. This type of approach is commonly referred to as an "environmental
scan." Although there are formal protocols for conducting an environmental scan,
even information approaches may be sufficient. The number of retail outlets visited
will depend greatly on the availability of resources. While the number of retail
outlets need not be exhaustive, a range of retail outlets in different parts of the
country should be visited. In many cases, this requires relatively little expertise, with
the potential to involve advocates and other public health officials if necessary. In
addition, some regulators have visited factories of domestic tobacco
manufacturers to ensure that packages are being printed in accordance with the
regulations. Another approach is to encourage members of the public to report
non-compliance, although this requires resources to publicize the phone number or
reporting mechanism.


Overall, implementation evaluation for health warnings is considerably less
resource-intensive than for other policies, such as smoke-free legislation. Efforts
should focus on the immediate post-implementation period, after which relatively
little monitoring is typically required.




                                                                                            99
D. Post Implementation: Impact Evaluation


Primary Objectives
The primary objective of impact evaluation is to examine the potential
effectiveness of health warnings after implementation. In general, impact
evaluations are not used to evaluate the effectiveness of individual warnings, but
rather the impact of the health warnings as a whole.


Priorities
One of the main priorities is to measure potential "wear-out" of the warnings and
the point at which new warnings may be required. This requires measuring whether
the health warnings have met and continue to meet their objectives. Although the
objectives of health warning systems may differ to some extent across jurisdictions,
common objectives include the following:
    • Increases in health knowledge and perception of risk.
    • Greater awareness of cessation services.
    • Increases in motivation to quit and cessation.


Methods
Population-based surveys provide the most comprehensive method for evaluating
the impact of health warnings. Ideally, surveys should be conducted before and
after the implementation of new warnings. These surveys should also use similar
questions and methodology so that changes in key outcomes can be examined.
Whereas some jurisdictions have conducted entire surveys devoted to evaluating
the impact of health warnings, it is also possible to insert a smaller number of
questions into on-going surveys that include other topics. Basic principles for survey
design and analysis are provided in the IDRC "Focus Group" resource, presented
earlier in this section, as well as the resource described below.




                                                                                     100
G RESOURCE: Designing impact evaluation surveys
 A detailed discussion of questions used to evaluate the impact of health warnings
 is included in a Monograph from the International Agency for Research on
 Cancer. The Monograph Chapter can be requested from:
 dhammond@uwaterloo.ca




Questions
The first step in developing questions to evaluate warnings is to identify potential
outcomes of interest. Common outcomes include the following:
   • Are the health warnings being noticed and how do they compare with other
      forms of health information?
   • To what extent do smokers "process" the warnings in terms of thinking about
      and discussing warnings?
   • Do smokers believe the information in the warnings is credible?
   • Have the warnings increased levels of health knowledge and perceived risk?
   • Are smokers more likely to quit due to the health warnings?
   • Do health warnings reduce the appeal of the package?
   • What is the level of public support for health warnings?


The resource listed above includes examples and a discussion of these and other
survey questions.




                                                                                       101
@>   "Can I use prevalence figures to evaluate the impact of warnings?"
     Prevalence rates from large national surveys provide the estimate of population-
 wide changes in smoking behaviour. However, there are several limitations to
 using prevalence data as a measure of whether health warnings have been
     effective in promoting cessation. The Canadian experience provides a good
 illustration of these limitations. In the six years since 2001, when large pictorial
 warnings were implemented in Canada, the prevalence of smoking has
     decreased by approximately 4%. This represents a substantial decrease of
     approximately one million smokers in six years-a considerable public health
     achievement. However, it would be inaccurate to suggest that the health
 warnings were responsible for all or even most of the 4% decrease in smoking.
     Indeed, over this six year period the price of cigarettes have increased, several
     mass media campaigns have been conducted, and smoke-free legislation has
     become considerably stronger in Canada. In other words, prevalence data are
     not specific to health warnings or any other single intervention. Therefore, while
     health warnings may have played an important role in reducing smoking in
     Canada, there is no way to precisely estimate the contribution.


Other considerations
Timing of surveys
Several months often pass between the implementation date of new health
warnings and the time at which they begin appearing on most packages. In
addition, the cumulative impact of health warnings may build over time, with
repeated exposures to the different messages. As a result, surveys that seek to
measure the impact of warnings should wait at least 6 months after the
implementation date. Ideally, regular surveys would be conducted to examine
potential wear-out of the warnings in the long term, perhaps at 12 or 24-month
intervals, if necessary.




                                                                                          102
Target groups
Unlike some other aspects of evaluation, impact evaluations should include both
smokers and non-smokers. The extent to which non-smokers notice and recall health
warnings is a very good indication of their overall effectiveness in the general
population.


®> CASE STUDY: Using different sources of data to evaluate health warnings
 Concerns about health risks of smoking are among the most common and
 important reasons for quitting smoking; however, there are a number of other
 factors that also contribute to the decision to quit and whether or not a quit
 attempt is successful. Although it may be impossible to measure the precise
 number of smokers who quit as a direct result of health warnings, some jurisdictions
 have used alternative data sources to estimate the potential impact, such as
 tracking the use of cessation services. For example, the UK, the Netherlands, Brazil,
 and Australia have tracked calls to the free telephone "quitline" number that is
 displayed on packages in each country. In each case, calls to the national
 quitline have increased significantly immediately after the telephone number
 appears on packages. For example, the graph below shows the increase in calls
 to the Netherlands quitline service after the number was printed on the back of
 one of 14 package warnings, beginning in Week 19 of 2002. This type of data
 source indicates that, at the very least, the health warnings are helping to
 increase the use of effective cessation services.
                                 1200
                                               •       200,
                                 1000       .......... 2002
                                        1                     1



                           :.!   800

                          i'o    600
                                                                         ~-----
                          .B
                          :Loo~
                                 200




                                                                  Week
              Source: Willemsen M., Simons C, Zeeman g. Tobacco Control 2002;11: 381-2.




                                                                                          103
Chapter 5 Tobacco Labeling Toolkit


IMPLEMENTATION




                                     105
5.0 IMPLEMENTATION


This section review several considerations leading up to the implementation stage
of new labelling policies.


Public consultation
Parties should inform the public about proposals to introduce new labelling
regulations. One option is to release information through a consultation paper,
which can be publicized through the media. Community involvement can also be
promoted by holding community workshops. Consultation papers and workshop
provide an opportunity to communicate the rationale behind labelling proposals, to
share the supporting evidence, as well as to help refined concepts. These activities
not only provide helpful feedback on proposals, but also help to generate public
support prior to implementation. These activities can be conducted in parallel with
the development of new designs and preparation of the regulatory process to
prevent unnecessary delays.


Communications and media strategy
The implementation of comprehensive health warnings and other labelling
measures tend to be high profile events and Parties should expect considerable
media interest. Those responsible for responding to media requests should be
prepared to communicate the basic rationale for the regulations, as well as to
respond to common complaints and arguments (see below). Timely information
should be provided to the media as media coverage can increase the educational
impact of new messages. Partners in civil society and non-governmental
organizations can also play an important role in publicizing new regulations.




                                                                                    107
Linking with other tobacco control activities
The introduction of new health warnings and messages represents an excellent
opportunity to link and leverage other policy initiatives. Where resources allow,
mass media initiatives timed to coincide with the new messages appearing on the
market. A coordinated media campaign will reinforce warnings and messages,
improve access to target groups, provide additional information on health warnings
and messages and also communicate other information that increases tobacco
users motivation and confidence in their ability to quit, such as the benefits of
quitting, attitudes to quitting, quit advice and contact details of quit organizations.




@   CASE STUDY: Linking health warnings with other media campaigns
 One consideration when developing the warnings is to link them with other mass
 media or education campaigns in your country. The Australian experience
 provides a very good illustration of this. One of the pictorial health warnings
 implemented in 2007 included a theme and subject
 that was featured in a very successful and well
 known television campaign that depicted the effects
 of smoking on arteries. Incorporating the
 same theme and subject in the package warnings
 provided an opportunity to capitalize upon this
 successful campaign and to provide constant
 reminders to smokers.




                                                                                     108
     New South Wales, one of the five Australian states, also used the health warning
     messages as a basis for advertisements on the side of busses (see right), as well as
     several television spots. In both the bus and television spots, the advertisements
     helped to make the information in health warnings
     more vivid and provided a compelling narrative to                                                  Quitting is
                                                                                                            hard
     the pictures and text. Smokers who see these                                                       Not quitting
     advertisements are likely to recall them each time                                                  is harder
                                                                                                            \l'luitline
     they see the related images on the pack. The print                                                      13 7S48


     and television ads can be viewed at:
     http://www.cancerinstitute.erg.au/cancer inst /ca
     mpaigns/healthwarninqs2006.html




Dealing with industry opposition & barriers
The tobacco industry has generally opposed the introduction of large pictorial
health warnings on packages. 12 For example, as
Alechnowicz and Chapman 13 have noted, in 1995,
package warnings were identified by British American
.Tob'1cco one of the key issues facing the company.
Protecting the pack design and "neutralizing" the
controversy over pack warning labels were among
the priorities listed in the document. 14 The same
document goes on to state that, "pictorial warnings,
and those occupying a major pack face or faces
(front and back) or a disproportionately large area of


12
    Chapman S, Carter SM. "Avoid health warnings on all tobacco products for just as long as we can": a history of
Australian tobacco industry efforts to avoid, delay and dilute health warnings on cigarettes. Tob Control 2003; 12 Suppl
3:lii13-22.
13
    Alechnowicz K, Chapman S. The Philippine tobacco industry: "the strongest tobacco lobby in Asia". Tob Control
2004; 13 Suppl 2:ii7 l -8.
14
    BAT (British-American Tobacco Company). 1995. 1995 Key Area Paper: Corporate Affairs. Web Page. Available at:
http://www.library. ucsf .edu/tobacco/batco/html/7200/7265/otherpages/allpages.html




                                                                                                                          109
advertising space, should be restricted, as should moves to plain or generic packs.
Every effort should be made to protect the integrity of the company's packs and trade
marks". 143


Although tobacco manufacturers have launched legal challenges in countries such
as Canada and the European Union, health warning legislation was upheld by the
courts in both cases. Although legal challenges are relatively rare, Parties should be
prepared to counter common grounds of opposition. The section below summarizes
common industry arguments.


Printing capacity & technology
Tobacco manufacturers have previously argued that they lack the technology to
print colour pictorial warnings or that the costs of altering their existing printing
methods would be prohibitive. Although manufacturers must bear the costs of
redesigning their printing practices, such as the costs of re-etching press cylinders or
preparing new lithographic printing plates, the technology required to print colour
warnings is widespread. In every case to date, the printing changes required by
manufacturers can be addressed by providing sufficient notice to manufacturers
between the announcement of new regulations and the implementation deadline.


Violation of rights & trademarks
Tobacco manufacturers have argued that large health warnings represent
unjustified violations of their rights to freedom of expression and their trademarks.
However, courts in Canada have ruled that large warnings were justified given the
serious health risks from these consumer products and the consequences for public
health.


Infringement of Trade Agreements
Manufacturers in the European Union argued that the labelling directive infringed
on Article 20 of the Agreement on the Trade-related Aspects of Intellectual Property




                                                                                        110
Rights ('the TRIPs Agreement') as set out in Annex 1 C of the WTO Agreement. The
European Court of Justice dismissed this argument and upheld the law.


Excessive and Unnecessary
One of the most common arguments against comprehensive warnings is that they
are "excessive" and unnecessary, given that most smokers are already aware that
smoking is harmful. In fact, virtually all smokers-including those in the most affluent
and highly educated societies-fail to understand the full range, likelihood, and
severity of health effects from smoking. There is also ample evidence, presented in
Chapter 1, that larger, more comprehensive warnings are more effective in
communicating this health information-especially among children and others
unable to read text warnings. In addition, as the following quote from the Quebec
Court of Appeal indicates, the health warnings also help to provide a constant
reminder of the health risks.


     " .. .even if all smokers and potential smokers were very well aware of the risks
     associated with tobacco use, Parliament would still be justified in insisting that
     they be reminded once again of the harmful health consequences of smoking
     each time they take a cigarette from their packs." 15



Harassing smokers
Tobacco manufacturers commonly portray more comprehensive health warnings
as an example of the government attacking or harassing smokers. For example, in
2004, former Chairman of BAT, Martin Broughton, argued:
     "Some health policymakers show signs of having been 'captured' by narrowly
     based, vociferous anti-tobacco activists, who are sometimes even funded by
     the regulators they are lobbying," said Mr Broughton, who is leaving to chair
     British Airways later this year. ''An example is the growing use of 'graphic
     image' health warnings, which threaten our intellectual property rights and
     can harass consumers - yet in fact give them no more information than print
     warnings." 16

15
   JTI-Macdonald Corp., Rothmans, Benson & Hedges Inc and Imperial Tobacco Canada Ltd. v. Attorney General of
Canada (Quebec Court of Appeal). 2005. [196]
16
   Stevenson R. BAT chief bows out in fit of anger. The Independent; London. 22 April 2004.




                                                                                                                111
In fact, there is evidence from a number of countries that large pictorial warnings
are not only supported by a strong majority of non-smokers, but also by most
smokers. Indeed, many smokers welcome more health information on their
packages, particularly when it includes support for quitting. In addition, support for
large pictorial warnings typically increases over time. Therefore, industry claims that
comprehensive warnings represent government attacks on smokers are not shared
by most smokers themselves.




                                                                                      112
Chapter 6 Tobacco Labeling Toolkit


LEGISLATION




                                     113
6.0 LEGISLATION


This chapter provides recommendations for drafting labelling regulations,
particularly with respect to health warnings. Packaging and labelling legislation
should be as specific as possible to minimize the possibility of loopholes. A lack of
specificity may be exploited by tobacco companies and thus reduce the intended
benefits of the regulations. Note that this section does not cover all aspects of
labelling regulations; rather it is only meant to provide guidance on key issues. 17


Source document
The most effective approach for health warnings and messages is to include a
"source document" in the legislation. A "source document" is a stand alone
document referred to in regulations (or included in the regulations, such as in a
Schedule or Annex) that visually depicts in full colour the warning messages
(including both text and image components) as they are to appear on packages.
Using a source document removes the need to specify details such as the font style,
given that they are already incorporated in the messages themselves. A number of
jurisdictions, including Canada and the European Community have used this
approach-examples of these source documents are available for download at:
www.tobaccolabels.org. A source document may be in electronic form, such as
on a CD.


Specific considerations


Rotation of messages
The rotation period for "sets" of warnings (e.g. every 24-months) should be clearly
specified in national legislation. Legislation should also specify that each health
warning message appear in equal proportion for each stock keeping unit (each

17   Several sections in this chapter have been drawn from a Framework Conventional Alliance briefing
     paper prepared for the Article 11 Working Group: http://www.fctc.org/index.php




                                                                                                        115
format/size of each brand variation). Thus all warnings should appear in equal
rotation for Marlboro 100mm 20 pack, for Marlboro 100mm 25 pack, for Marlboro
100mm Menthol 20 pack, etc.


Printing and Quality of Messages
Parties should consider specifying minimum printing requirements. For example in
the European Community Directive, picture warnings are to "be printed in four-
colour/-CMYK-/ screen 133 lines per inch, as a minimum requirement." The UK and
Belgium, for instance, have implemented this required standard.


Legislation should also indicate that health warnings should be parallel to the top
edge of the package surface to prevent manufacturers printing warnings at an
angle or upside down.


Different shaped packages & cartons
For soft packs, depending on the design of the package and of the warning, the
top edge of the warning should be required to be lowered sufficiently on the
package surface so that the warning is not severed when the package is opened
in the normal way. When some soft packs are opened, the top of the package is
permanently removed, and a small portion of the front and back of the package
may be removed as well (although for other soft packs, the foil folds open and shut
at the top). If a substantive part of the health warning was removed, this would be
of concern. If there was a border surrounding the warning (e.g. 3-4mm black
border), and only part of the border was removed, this would be of less concern.
Other considerations for package sizes include:

 • Cylindrical containers (such as for roll-your-own tobacco): Canada has
   requirements to ensure that the warning appears twice on cylindrical containers,
   effectively on what could be considered the "front" and "back"; Singapore
   also has specific requirements; Australia and New Zealand have specific
   requirements for cylindrical and elliptical containers;




                                                                                      116
 • Bundles of cigars with no packaging: Canadian regulations specify that a label is
   to be placed on the bundle;

 • Individually packaged cigars: warnings should be required to be placed
   horizontally to ensure better visibility;

 • Leaf tobacco sold for consumer use (sometimes sold without packaging, and
   sometimes referred to as a "hand" of tobacco): a warning on a cardboard or
   other tag of a specified size could be attached with an elastic, string or other
   device (somewhat akin to a luggage tag affixed to a suitcase, or a price label
   for a lamp or some other products).

 • Cartons: health warnings should also be located on all sides of cartons.
   Depending on carton format/dimensions, Parties should consider requiring that a
   picture-based warning be repeated and appear several times, instead of just
   appearing once.



Obscuring Messages
Parties should prohibit the industry from obscuring a mandatory package message,
such as by printing anything or affixing anything (e.g. a sticker) on the package or
on the cellophane in a way that blocks a mandatory message.


Exemptions
No exemptions should be allowed to these requirements. For example, there should
not be exemptions for small volume companies or brands. Nor should there be
exemptions for products sold in duty-free stores.


Tax markings
When determining packaging and labelling requirements under Article 11, Parties
should recall obligations related to packaging under Article 15.2 of the FCTC (illicit
trade), including:




                                                                                      117
 • that the origin of the product must be indicated on the package and any
   outside packaging, e.g. "Made in country X" [Article 15.2);
 • "that unit packets and packages of tobacco products for retail and wholesale
   use that are sold on its domestic market carry the statement: "Sales only allowed
   in [insert name of the country, subnational, regional or federal unit)" or carry any
   other effective marking indicating the final destination or which would assist
   authorities in determining whether the product is legally for sale on the domestic
   market" [Article 15.2[a)).


Parties should avoid a situation where tax-related markings/stamps cover or replace
the area devoted to warnings or other mandatory labelling information.


Implementation period
When implementing new or modified packaging and labelling requirements, one
option is for Parties to ensure that there are two implementation dates: one date for
manufacturers/importers, and a later date for wholesalers/retailers. Another option
would be to have one implementation date that would apply to all levels, including
manufacturers/importers, wholesalers, and retailers. At the manufacturer/importer
level, the transition period should not be longer than one year from the date the
regulation is finalized, although a shorter transition period, such as six months, is
preferable. For manufacturers, there should be a ban on not only
manufacturing/packaging products with old packages after the implementation
date, but also a ban on distributing as well. This would prevent manufacturers from
stockpiling product with old packaging.


If a wholesaler/retailer has non-compliant product past the implementation date,
that product should be able to be seized by enforcement officials. It is important to
have a final implementation date at the wholesaler/retailer level in addition to the
manufacturer/importer level. For example, when Australia and Canada




                                                                                        118
implemented picture-based warnings, there was no implementation date at the
retailer level.


Pre-emption
Parties should ensure that packaging and labelling requirements do not relieve
tobacco manufacturers and/or others from any obligations to consumers and
others, such as to provide further health warnings other than those required by
legislation. For example, Parties should avoid including in legislation a pre-emption
provision indicating that manufacturers are not liable for an absence of warning
messages beyond the messages required by legislation, or that sub-national levels
of government may not have additional packaging and labelling requirements.




e   RESOURCE: Library of existing regulations
 Copies of labelling regulations from dozens of countries is available at:
 www.tobaccolabels.org




                                                                                   119
REFERENCES


1   Shapiro SJ, Perreault WD, McCarthy EJ. Basic Marketing: A global managerial approach.
     McGraw-Hill.1999. Toronto.

2    Underwood RL, Klein NM, Burke RR. Packaging communication: attentional effects of product
      imagery. J Product Brand Manage 2001; 10:403-22.

3    Meyers H, Lubliner MJ. The marketer's guide tosuccessful package design. Chicago, Illinois,
      USA:NTC Business Books, 1998.

4    Slade J. The pack as advertisement. Tob Control 1997; 6: 169-170.

5    Underwood RL, Ozanne J. Is your package an effective communicator? A normative
      framework for increasing the communicative competence of packaging. Journal of
      Marketing Communication 1998:207-20.

6    Palmer A. The Product. Principles of Marketing. Oxford: Oxford University Press/Books 2000:215-
      38.

7    Pollay RW. The role of packaging seen through industry documents. Mar 2001. Expert Report
      prepared for: JTI-Macdonald., Imperial Tobacco Canada Ltd and Rothmans, Benson &
      Hedges Inc. v. Attorney General of Canada and Canadian Cancer Society (intervenor).
      Supreme Court, Province of Quebec, District of Montreal. Defense Exhibit D-116.

8    Thibodeau M, Martin J. Smoke gets in your eyes: a fine blend of cigarette packaging and
      design. New York, USA: Abbeyville Press, 2001.

9    Wakefield M, Morley C, Horan JK, Cummings KM. The cigarette pack as image: new evidence
      from tobacco industry documents. Tob Control 2002 Mar:11 Suppl 1:173-80.

10   Koten J. Tobacco Marketers' Success Formula: Make Cigarettes in Smoker's Own Image.
     Wal/street Journal. 29 Feb 1980. 22.

11   Untitled (Speech notes of a Brown and Williamson employee.). No Date 1985. Bates range
     699126062/ 6073. http:/!legacy .library .ucsf .edu/tid/knn70f00

12   British American Tobacco. The vanishing media. 1978. Bates range 500062147 /2159.

13   Wakefield M, Letcher T. My pack is cuter than your pack. Tobacco Control 2002; 11 :154-156.

14   Dewhirst T. POP goes the power wall? Taking aim at tobacco promotional strategies utilised at
     retail. Tobacco Control 2004;13:209-210

15   Wakefield MA, Ruel EE, Chaloupka FJ, Slater SJ, Kaufman NJ. Association of point-of-purchase
     tobacco advertising and promotions with choice of usual brand among teenage smokers. J
     Health Commun 2002 Mar-Apr:7(2):113-21.

16   Wakefield MA, Terry-McElrath YM, Chaloupka FJ, et al. Tobacco industry marketing at point of
     purchase after the 1998 MSA billboard advertising ban. Am J Public Health 2002;92:937-40.




                                                                                                   120
17   Celebucki CC, Diskin K. A longitudinal study of externally visible cigarette advertising on retail
     storefronts in Massachusetts before and after the Master Settlement Agreement. Tobacco
     Control 2002;11 (suppl II) :ii47-53.

18   Miller L. Principles of measurement of visual standout in pack design. Report No. RD 2039
     Restricted. Group Research & Development Centre, British American Tobacco Co Ltd, May
     23, 1986. Bates No. 102699347-102699500

19   Hammond D. Canada: a new angle on packs. Tob Control 2006;15(3):150-a-.

20   Speaking Notes for Jeff Guiler, Vice president marketing, Imperial Tobacco Canada. Giovanni
     Barezzi Award Ceremony, February 9, 2006; Bologna, Italy.

21   Carter SM. Going below the line: creating transportable brands for Australia's dark market.
     Tobacco Control 2003;12 (Suppl 3):iii87-iii94.

22   Hulit M . Marketing issues corporate affairs conference May 27, 1994-Manila. 27 May 1994.
     Philip Morris. Bates No. 2504015017 /5042 http://legacy.library.ucsf.edu/tid/jga42e00.

23   Cummings KM, Morley C, Horan J, et al. Marketing to America's youth: evidence from
     corporate documents. Tobacco Control 2002;11 (suppl l):i5-17.

24   Difronzo JR, Eddy JJ, Brown LF, et al. Tobacco acquisition and cigarette brand selection among
     the youth. Tob Control. 1994;3:334-8.

25   Pollay RW. Targeting youth and concerned smokers: evidence from Canadian tobacco industry
     documents. Tab Control 2000;, 9(2): 136-47.

26   British American Tobacco. The vanishing media. 1978. Bates range 500062147 /2159.

27   Goldberg ME, Pa St U, Kindra G, Univ Of 0, Lefebvre J, Tribu L, et al. When Packages Can't Speak:
     Possible Impacts of Plain and Generic Packaging of Tobacco Products. Mar 1995. Bates No.
     521716345/6771. http://legacy.library.ucsf.edu/tid/rce50d00

28   Fischer PM, Schwartz MP, Richards JW Jr, Goldstein AO, Rojas TH. Brand logo recognition by
     children aged 3 to 6 years. Mickey Mouse and Old Joe the Camel. JAMA 1991;266(22):3145-8

29   Beirne M. RJR Gets Over the 'Hump' With Camel No. 9 for Women. Brandweek 2007;48:6.

30   U.S. Surgeon General. Factors influencing tobacco use among women. In: Surgeon
     General'sReport-Women and Smoking 2001: pp.453-536.

31   Aubin H. Are 'Generic' Packs Cigarettes' Future? 08/e Nov 1989. Bates range 202338359.
     http://bat.library.ucst.edu/ /tid/per26a99

32   Beirne M. RJR Gets Over the 'Hump' With Camel No. 9 for Women. Brandweek 2007;48:6.

33   Carpenter CM, Wayne GF, Connolly GN. Designing cigarettes for women: new findings from the
     tobacco industry documents. Addiction 2005;100(6):837-51.




                                                                                                      121
34   U.S. Surgeon General. Factors Influencing Tobacco Use Among Women. In: Surgeon General's
     Report-Women and Smoking. 2001: pp.453-536.

35   Chapman S. Australia: British American Tobacco "addresses" youth smoking. Tob Control
     2007;16:2-3.                                  .

36   Wilson N, Thomson G, Howden-Chapman P, Signal L. Regulations should ban the sale of cigarette
     pack covers of health warnings. N Z Med J 2006; 119 (1243) :U2251 .

37   Freeman B, Chapman S, Rimmer M. The case for the plain packaging of tobacco products.
     Addiction 2008; 103(4): 580-90.

38   Mawditt N. Putting pack opportunities into the frame. World Tobacco 2006;(212):36-7.

39   Aftab M, Kolben D, Lurie P. International cigarette labelling practices. Tob Control 1999; 8(4):
     368-72.

40   Hammond D, Fong GT, Borland R, McNeil! A, Cummings KM, Hastings G. Effectiveness of
     cigarette warning labels in informing smokers about the risks of smoking: findings from the
     International Tobacco Control (ITC) Four Country Survey. Tobacco Control 2006;15(Suppl
     llI):iii19-iii25.

41   Brown KS, Diener A, Ahmed R, Hammond D. Survey Methods. In: 2002 Youth Smoking Survey
     Technical Report. 2005. Health Canada, Ottawa. http://www.hc-sc.gc.ca/hl-vs/pubs/tobac-
     tabac/yss-etj-2002/index_e.html

42   Health Canada. The Health effects of tobacco and health warning messages on cigarette
     packages-Survey of adults and adults smokers: Wave 9 surveys. Prepared by Environics
     Research Group; January, 2005.

43   Fong et al. International Tobacco Control Policy Evaluation Survey: ITC South East Asia Survey;
     2007.

44   Cragg, Ross, & Dawson Ltd. Health warnings on cigarette and tobacco packs: Report on
     research to inform European standardization. London, Dec 1990.

45   Health Education Authority. Health warnings on cigarette and tobacco packs: report on
     research to inform European standardization; London, 1990.

46   Action on Smoking and Health. Tobacco product warnings: a survey of effectiveness: London,
     1998.

47   Centre for Behavioural Research in Cancer, ACCV. Health warnings and contents labelling on
     tobacco products, 1992.

48   Strahan EJ, White K, Fong GT, Fabrigar LR, Zanna MP, Cameron R. Enhancing the effectiveness
     of tobacco package warning labels: a social psychological perspective. Tob Control 2002;
     11 (3):183-90.

49   AGB Spectrum Research Ltd. Testing the positions of health warnings on cigarette packages.
     Prepared for Health Promotion Programme, Department of Health, New Zealand, 1987.




                                                                                                    122
YJ   Linthwaite P. Health warnings. Health Educ J 1985; 44: 218-219.

51   Environics Research Group Ltd. Reactions to cigarette packaging formats. Prepared for the
     Canadian Cancer Society, Focus Canada 1999-1 March 1999.

52   Les Etudes De Marche Createc. Quantitative study of Canadian youth smokers and
     vulnerable non smokers: Effects of modified packaging through increasing the size of warnings
     on cigarette packages. Prepared for Health Canada; April 2008.

53   Les Etudes de Marche Createc. Quantitative study of Canadian adult smokers: Effects of
     modified packaging through increasing the size of warnings on cigarette packages. April
     2008. Health Canada. Accessed 5 January 2008.

54   Fischer PM, Richards EJB, Krugman DM. Recall and eye tracking study of adolescents viewing
     tobacco advertisements. JAMA 1989; 261 : 84-89.

55   Krugman DM, Fox RJ, Fletcher JE, Rojas TH. Do adolescents attend to warnings in cigarette
     advertising? An eye tracking approach. J Advert Res 1994; Nov/Dec: 39-52.

56   Crawford MA, Balch GI, Mermelstein R, and the Tobacco Control Network Writing Group.
     Responses to tobacco control policies among youth. Tob Control 2002; 11: 14-19.

57   Hulit M . Marketing issues corporate affairs conference May 27, 1994-Manila. 27 May 1994.
     Philip Morris. Bates No. 2504015017 /5042 http://legacy.library.ucsf.edu/tid/jga42e00 (Accessed
     Jul 30, 2007).

58   Northrup, David, and Pollard, J. 1995. Plain Packaging of Cigarettes, Event Marketing to
     Advertise Smoking and other Tobacco Issues: A Survey of Grade Seven and Grade Nine
     Ontario Students. Toronto, Ontario: York University.

59   Laugesen M. Optimal wording and pack position for strong varied disease warnings on
     cigarette packs in New Zealand. In: Proceedings of the Seventh World Conference in
     Tobacco or Health, 1990.

60   Nilsson T. Legibility of tobacco health messages with respect to distance. A report to the
     Tobacco Products Division of the Health Protection Branch of Health and Welfare Canada,
     1991.

61   CREATEC + Market Studies. Effectiveness of Health Warning Messages on Cigarette Packages
     in Informing Less-literate Smokers, Final Report. Prepared for Communication Canada, Dec
     2003.

62   Malouff J, Gabrilowitz D, Schutte N. Readibility of health warnings on alcohol and tobacco
     products. Am J Public Health 1992; 82(3): 464.

63   CREATEC + Market Studies. Effectiveness of Health Warning Messages on Cigarette Packages
     in Informing Less-literate Smokers, Final Report. Prepared for Communications Canada, Dec
     2003.

64   Millar WJ. Reaching smokers with lower educational attainment. Health Rep 1996; 8: 11-9.




                                                                                                  123
65   Siahpush M, McNeil! A, Hammond D, Fong GT. Socioeconomic and country variations in
     knowledge of health risks of tobacco smoking and toxic constituents of smoke: Results from
     the 2002 International Tobacco Control Policy Evaluation Survey. Tob Control 2006; 15(Suppl
     Ill): iii65-iii70.

66   Tandemar Research Inc. Cigarette Packaging Study: The Evaluation of New Health Warning
     Messages. Toronto (ON): Tandemar Research Inc., 1996.

67   Borland R, Hill D. Initial impact of the new Australian tobacco health warnings on knowledge
     and beliefs. Tob Control 1997; 6: 317-325.

68   Portillo F and Antonanzas F. Information disclosure and smoking risk perceptions: potential
     short-term impact on Spanish students of the new European Union directive on tobacco
     products. European Journal of Public Health 2002;12:295-301.

69   Hammond D, Fong GT, Borland R, McNeil! A, Cummings KM, Hastings G. Effectiveness of
     cigarette warning labels in informing smokers about the risks of smoking: findings from the
     International Tobacco Control (ITC) Four Country Survey. Tobacco Control 2006;15(Suppl
     lll):iii19-iii25.

70   Fong, G.T., Ratte, S., Craig, L., Driezen, P., Wilquin, J-L, Beck, F., Guignard, R., Kennedy, R.D., &
     Arwidson, P. (2008, May 27). Evaluation des politiques de lutte contre le tabagisme en France:
     resultats de la premiere vague de l'enquete ITC France [Evaluating tobacco control policies
     in France: Results of the first wave of the ITC France Survey.] Bulletin Epidemiologique
     Hebdomadaire (Numero thematique-Journee mondiale sans tabac 2008) [Weekly
     Epidemiological Bulletin (Special Issue-World No Tobacco Day 2008)], 22-22, 183-187.

71   Levie WH, Lentz R. Effects of text illustrations: A review of research. Educational
     Communication and Technology Journal 1982; 30: 195-232.

72   Braun CC, Kline PB, Silver NC. The influence of colour on warning label perceptions.
     International Journal of Industrial Ergonomics 1995; 15: 179-187.

73   Wogalter WS, Godfrey SS, Fontenelle GA, Desaulniers DR, Rothstein PR, Laughery KR.
     Effectiveness of warnings. Human Factors 1987; 29: 599-612.

74   Sherman SJ, Cialdini RB, Schwartzman DF, Reynolds KD. Imagining can heighten or lower the
     perceived likelihood of contracting a disease: The mediating effect of ease of imagery.
     Personality and Social Psychology Bulletin 1985; 11: 118-127.

75   Leventhal H. Findings and theory in the study of fear communications. In L. Berkowitz (Ed.),
     Advances in experimental social psychology (pp. 119-186)(Vol. 5). New York: Academic Press,
     1970.

76   Dewar RE. 1999. Design and evaluation of public information symbols. In: Zwaga HJG, Boersma
     T, Hoonhout HCM, editors. Visual information for everyday use: Design and research
     perspectives. London: Taylor and Francis. pp. 285-303.

77   Sojourner RJ, Wogalter MS. 1998. The influence of pictorials on the comprehension of and
     recall of pharmaceutical safety and warning information. Int J Cog Ergon 2:93-106.




                                                                                                       124
78   Kalsher MJ, Wogalter MS, Racicot BM. 1996. Pharmaceutical container labels and warnings:
     Preference and perceived readability of alternative designs and pictorials. Int J Indus Ergon
     18:83-90.

79   Leonard SD, Otani H, Wogalter MS. 1999. Comprehension and memory. In: Wogalter MS,
     DeJoy DM, Laughery KR, editors. Warnings and Risk Communication. London: Taylor and
     Francis. pp. 149-187.

80   Winder C, Azzi R, Wagner D. The development of the globally harmonized system (GHS) of
     classification and labelling of hazardous chemicals. J Hazard Mater 200; 125 (1-3): 29-44.

81   Banda SF, Sichilongo K. Analysis of the level of comprehension of chemical hazard labels: A
     case for Zambia. Science of the Total Environment 2006; 363: 22-27.

82   Hara K, Mori M, lshitake T, et al. Results of recognition tests on Japanese subjects of the labels
     presently used in Japan and the UN-GHS labels. J Occup Health 2007;49(4):260-7.

83   Liefeld JP. The Relative Importance of the Size, Content and Pictures on Cigarette Package
     Warning Messages. Department of Consumer Studies, University of Guelph, Prepared for
     Health Canada, 1999.

84   O'Hegarty M, Pederson LL Nelson DE, Mowery P, Gable JM, Wortley P. Reactions of young
     adult smokers to warning labels on cigarette packages. Am J Prev Med 2006 Jun:30(6):467-73.

85   Environics Research Group. Testing New Health Warning Messages for Cigarette packages: A
     Summary of Three Phases of Focus Group Research: Final Report, Prepared for Health
     Canada, 2000.

86   Elliott & Shanahan (E&S) Research. Developmental Research for New Australian Health
     Warnings on Tobacco Products Stage 2. Prepared for: The Australian Population Health
     Division Department of Health and Ageing. Commonwealth of Australia, August 2003.

87   Corporate Research Associates. Creative Concept Testing for Health Warning Messages.
     Prepared for Health Canada, 2005.

88   Les Etudes de Marche Createc. Final Report: Qualitative testing of health warnings messages.
     Prepared for the Tobacco Control Programme Health Canada, June 2006.

89   Clemenger BBDO. Marketing inputs to assist the development of health warnings for tobacco
     packaging. Report to the Ministry of Health: Review of the Smoke-free Environments
     Regulations, 2004.

90   BRC Marketing & Social Research. Smoking health warnings Stage 1: The effectiveness of
     different (pictorial) health warnings in helping people consider their smoking-related
     behaviour. Prepared for the New Zealand Ministry of Health; May 2004.

91   BRC Marketing & Social Research. Smoking health warnings Stage 2: Optimising smoking
     health warnings-text graphics, size, and colour tesing. Prepared for the New Zealand Ministry
     of Health; August 2004.




                                                                                                      125
92   Liefeld JP. The Relative Importance of the Size, Content and Pictures on Cigarette Package
     Warning Messages. Department of Consumer Studies, University of Guelph. Prepared for
     Health Canada, 1990.

93   Environics Research Group. Testing New Health Warning Messages for Cigarette packages: A
     Summary of Three Phases of Focus Group Research: Final Report. Prepared for Health
     Canada, 2000.

94    Elliott & Shanahan (E&S) Research. Developmental Research for New Australian Health
      Warnings on Tobacco Products Stage 2. Prepared for: The Australian Population Health
      Division Department of Health and Ageing. Commonwealth of Australia, Aug 2003.

95    Clemenger BBDO. Marketing inp!)ts to assist the development of health warnings for tobacco
      packaging. Report to the Ministry of Health: Review of the Smoke-free Environments
      Regulations, 2004.

96    Hammond D, Fong GT, Borland R, Cummings KM, McNeil! A, Driezen P. Text and Graphic
      Warnings on Cigarette Packages: Findings from the ITC Four Country Survey. Am J Prev Med
      2007; 32 (3): 202-209.

97    Hammond D, Fong GT, McDonald P, Cameron R, Brown SK. Impact of the graphic Canadian
      warning labels on adult smoking behaviour. Tob Control 2003; 12: 391-395.

98    Hammond D, Fong GT, McDonald P, Brown, KS, Cameron R. Graphic Canadian warning
      labels and adverse outcomes: evidence from Canadian smokers. Am J Public Health 2004; 94
      (8): 1442-45.

99    Thrasher JF, Hammond D, Fong GT, Arillo-Santillan, E. Smokers' reactions to cigarette package
      warnings with graphic imagery and with only text: A comparison between Mexico and
      Canada. Salud Publica Mex 2007; 49 suppl 2: S233-40.

100   Hammond D. The Case for Plain Packaging: Labelling practices for tobacco smoke emissions.
      National Conference on Tobacco or Health; 1 October 2007: Edmonton, Alberta.

101   White V, Webster B, Wakefield M. Do graphic health warning labels have an impact on
      adolescents' smoking related beliefs and behaviours? Under review; 2007.

102   Borland R, Yong HH, Wilson N, Fong GT, Hammond D, Cummings KM, Hosking W, McNeil! A.
      How reactions to cigarette packet health warnings influence quitting: findings from the ITC
      Four-Country survey. Addiction 2009; In press.

103   Vardavas Cl, Connolly G, Karamanolis K, Kafatos A. Adolescents perceived effectiveness of
      the proposed European graphic tobacco warning labels. Eur J Public Health 2009; In press.

104   WHO Framework Convention on Tobacco Control. Conference of the parties to the WHO
      Framework Convention on Tobacco Control. Final Report Committee A. World Health
      Organization, 2008. Available at: http://www.tobaccolabels.ca/fctcandh/fctcarticl

105   Ruiter RAC, Kok G. Saying is not (always) doing: cigarette warning labels are useless. Eur J
      Public Health 2005;15:329.




                                                                                                     126
106    Nascimento BEM, Oliveira L, Vieira AS, Joffily M, Gleiser S, Pereira MG, Cavalcante T, Volchan
       E. Avoidance of smoking: the impact of warning in Brazil. Tab. Control 2008;17;405-409.

107     Goodall C, Appiah 0. Adolescents' perceptions of Canadian cigarette package warning
       labels: Investigating the effects of message framing. Health Communication 2008; 23: 117-127.

108    Wegner DM. Ironic process of mental thought. Psycho/ Rev 1994; 101: 34-52.

109    Borland R, Hammond D, Fong GT, et al. Findings from the ITC-4 Country Study: Wave 5.

11 0   Witte K, Allen M. A meta-analysis of fear appeals: implications for effective public health
       campaigns. Health Educ Behav 2000; 27:591-615.

111    UK Department of Health. Consultation on the Introduction of Picture Warnings on Tobacco
       Packs: Report on Consultation. August, 2007. Available at:
       http://www.dh.qov.uk/en/Consultations/Responsestoconsultations/DH 077960

112    Willemsen MC. The new EU cigarette health warnings benefit smokers who want to quit the
       habit: results from the Dutch Continuous Survey of Smoking Habits. Eur J Public Health 2005;
       15(4): 389-92.

11 3   Canadian Cancer Society Evaluation of New Warnings on Cigarette Packages. Prepared by:
       Environics, Focus Canada 2001-3; 2001.

114    Hill D. New cigarette-packet warnings: are they getting through? Med J Aust 1988; 148: 478-
       480.

115    Persbericht Defacto: 28% van jonge rokers rookt minder door de nieuwe waarschuwingen op
       verpakking, Den Haag 26 november 2002.

116    Borland R, Hill D. Initial impact of the new Australian tobacco health warnings on knowledge
       and beliefs. Tob Control 1997; 6: 317-325.

117     Koval JJ, Aubut JA, Pederson LL, O'Hegarty M, Chan SS.The potential effectiveness of warning
       labels on cigarette packages: the perceptions of young adult Canadians. Can J Public
       Health 2005; 96(5):353-6.

118    Cavalcante TM. Labelling and Packaging in Brazil National Cancer Institute, Health Ministry of
       Brazil; World Health Organization. Available at:
       http://www.who.int/tobacco/traininq/success stories/en/best practices brazil labellinq.pdf

119     Channel News Asia. Smokers heed graphic warnings on cigarette packs: HPB Singapore
       Health Promotion Board Press Release. 16 May 2006. Available at:
       http://www.channelnewsasia.com/stories/singaporelocalnews/view /2086 14/ 1/.html

120     Afifah R, Schwarz E. Patient demand for smoking cessation advice in dentist offices after
       introduction of graphic health warnings in Australia. Aust Dent J 2008;53(3):208-16.

121    UK Department of Health. Consultation on the introduction of picture warnings on tobacco
       pack. May 2006. Available at: http://www.dh.qov.uk/assetRoot/04/13/54/96/04l35496.pdf.




                                                                                                      127
122     Willemsen MC, Simons C, Zeeman. G. Impact of the new EU health warnings on the Dutch quit
       line. Tob Control 2002; 11: 382.

123    Cancer Council of Victoria. New set of graphic health warnings on cigarettes to hit the
       shelves, as data shows confronting images increase Quitline calls. 28 Feb 2007. Available at:
       http://www.quit.orq.au/media.asp?ContentlD= 19175

124    Li J, Grigg M. New Zealand: new graphic warnings encourage registrations with the quitline.
       Tob Control 2009; 18: 72.

125    Hyland M, Birrell J. Government health warnings and the "boomerang" effect. Psycho/ Rep
       1979; 44: 643-647.

12 6   Brubaker RG, Mitby SK. Health-risk warning labels on smokeless tobacco products: are they
       effective? Addict Behav 1990; 15(2): 115-8.

127    Thrasher JF, Rousu MC, Ocampo-Anaya R, Reynales-Shigematsu LM, Arillo-Santill6n E,
       Hernandez-Avila M. Estimating the impact of graphic warning labels on cigarette packs: The
       auction method. Salud Pub/ica Mex 2006;48 Suppl 1:S 155-66.

128    Thrasher JF, Rousu MC, Anaya-Ocampo R, Reynales-Shigematsu LM, Arillo-Santillan E,
       Hernandez-A vii a M. Estimating the impact of different cigarette package warning label
       policies: The auction method. Addict Behav 2007;32(12):2916-2925.

129    Stark E. Kim, A, Miller C, Borgida E. Effects of Including a Graphic Warning Label in
       Advertisements for Reduced-Exposure Products: Implications for Persuasion and Policy. Journal
       of Applied Social Psychology 2008; 38(2): 281-293.

130    JTI-MacDonald Inc. c. Procureure Generale du Canada (2002)       c.s., p42.
131    Guttman N, Peleg H. Public preferences for an attribution to government or to medical
       research versus unattributed messages in cigarette warning labels in Israel. Health Commun
       2003; 15(1): 1-25.

132    Environics Research Group. Canadian adult and youth opinions on the sizing of health
       warning messages. Environics Research Group Limited, 1999.

133    Borland R, Hill, D. The path to Australia's tobacco health warnings. Addiction 1997; 92: 1151-
       1157.

134    International Tobacco Control Policy Evaluation Survey: ITC Uruguay Project. Wave 1 Data;
       2006.

135    International Tobacco Control Policy Evaluation Survey: (ITC) South-East Asia Adult Survey.
       Wave 2 Data; 2007.

136    Henderson B. Wear out: An empirical investigation of advertising wear-in and wear-out. J
       Advert Res 2000; 6: 95-100.

137    Bornstein RF. Exposure and affect: Overview and meta-analysis of research. Psycho/ Bull 1989;
       106: 265-289.




                                                                                                     128
138   Health Canada. Health Warning Testing: Final Report. Prepared by Environics Research
      Group, 1999.

139   lnforma Market Research Co Ltd. Focus group research on new health warnings on tobacco
      packages. 1999.

140   Hammond D, et al. Measures to evaluate the effectiveness of tobacco product labelling
      policies. In: /ARC Handbook II: Evaluating the Effectiveness of Population Based Tobacco
      Control. International Agency for Research on Cancer, 2007.

141   Chapman S, Carter SM. "Avoid health warnings on all tobacco products for just as long as we
      can": a history of Australian tobacco industry efforts to avoid, delay and dilute health
      warnings on cigarettes. Tab Control 2003: 12 Suppl 3:liil 3-22.

142   Alechnowicz K, Chapman S. The Philippine tobacco industry: "the strongest tobacco lobby in
      Asia". Tab Control 2004;13 Suppl 2:ii71-8.

143   BAT (British-American Tobacco Company). 1995. 1995 Key Area Paper: Corporate Affairs.
      Web Page. Available at:
      http://www.library.ucsf.edu/tobacco/batco/html/7200/7265/otherpages/allpages.html

144   Hearn J. Shippers dragged into tax battle over online sales of cigarettes. The Hill. June: 13.

145    Les Etudes de Marche Createc. Health Warning Messages on Smokeless Tobacco, Cigars
      and Pipe Products A Qualitative Study with Consumers. Prepared for Health Canada Tobacco
      Control Programme. April 2003.

146   Hoffmann I, Hoffman D. The changing cigarette: chemical studies and bioassays (Boyle P,
      Gray N, Henningfield J, Sefrin J, Zatonski W. Eds). Oxford University Press. New York; 2004: p.53-
      92.

147    Pollay RW, Dewhirst T. Marketing cigarettes with low machine measured yields In: Smoking
      and Tobacco Control Monograph 13: Risks Associated with Smoking Cigarettes with Low
      Machine-Measured Yields of Tar and Nicotine. US Department of Health and Human Services.
      Bethesda, MD: US Department of Health and Human Services, Public Health Services, National
      Institutes of Health; National Cancer Institute, 2001 :199-233.

148   Tobacco: End of the Tar Derby. Feb 15, 1960. Time.
      http://www.time.com/time/magazine/article/0,9171,871506,00.html (accessed Jul 30, 2007) ..

149    US Department of Health and Human Services. Risks associated with smoking cigarettes with
      low machine measured yields of tar and nicotine. Bethesda, MD, USA: US Department of
      Health and Human Services, Public Health Services, National Institutes of Health; National
      Cancer Institute, 2001.

150   Health Canada. Toxics information on cigarette packaging: Results of a survey of smokers.
      Prepared by Environics Research Group; May 2003.




                                                                                                       129
151   O'Connor RJ, Kozlowski LT, Borland R, Hammond D, McNeil! A. Relationship between
      constituent labelling and reporting of tar yields among smokers in four countries. J Public
      Health 2006; 28(4):324-9.

152   Chapman S, Wilson D, Wakefield M. Smoker's understandings of cigarette yield labels. Med J
      Aust 1986; 145: 376-379.

153   Cohen JB. Consumer/smoker perceptions of Federal Trade Commission Tar Ratings. The FTC
      Cigarette Test Method for Determining Tar, Nicotine, and Carbon Monoxide Yields of U.S.
      Cigarettes. Report of the NCI Expert Committee. Smoking and Tobacco Control Monograph
      No. 7. U.S. Department of Health and Human Services, National Institutes of Health, National
      Cancer Institute, NIH Publication No. 96-4028, 1996.

154   Gori GB. Consumer perception of cigarette yields: Is the message relevant? Regul Toxicol
      Pharmacol 1990; 12: 64-68.

155   Devlin E, Eadie D, Angus K. Low tar product category. Prepared for NHS Health Scotland.
      Glasgow, UK: Centre for Tobacco Control Research, 2003.
      http://www.tobaccopapers.com/casestudies/index.htm#lowtarproduct

156   Hammond et al. Tobacco Control (ITC) Four Country Survey. Wave 5 Data; 2007.

157   Federal Trade Commission. Federal Trade Commission Cigarette Report for 2004 and 2005.
      2007. http://www.ftc.gov/reports/tobacco/2007cigarette2004-2005.pdf

158   Hammond D, Fong GT, Cummings KM, O'Connor RJ, Giovino GA, McNeil A. Cigarette yields
      and human exposure: a comparison of alternative smoking regimes. Cancer Epidemiology,
      Biomarkers, & Prevention 2006; 15(8):1495-501.

159   WHO Study Group on Tobacco Product Regulation. Guiding principles for the development
      of tobacco research and testing capacity and proposed protocols for the initiation of
      tobacco product testing, 2004. http://www.who.int/ tobacco/global_interaction/
      tobreg/goa_2003_principles/en/index.html (accessed Oct 20, 2006).

160   Health Canada. Summary Report of Four Focus Groups in Toronto & Montreal on Awareness
      and Understanding on Toxic Emissions Information on Tobacco Packaging. March, 2003.

161    Pollay RW, Dewhirst T. The dark side of marketing seemingly "Light" cigarettes: successful
      images and failed fact. Tob Control 2002; 11 (Suppl 1): il 8-31.

162   Kozlowski LT, Dreschel NA, Stellman SD, Wilkenfeld J, Weiss EB, Goldberg ME. An extremely
      compensatible cigarette by design: documentary evidence on industry awareness and
      reactions to the Barclay filter design cheating the tar testing system. Tob Control 2005; 14( 1):
      64-70.

163    Dunn WL, Johnston ME. Market potential of a health cigarette. Jun 1966. Bates No.
      1000338644/8653. http://tobaccodocuments.org/landman/ 1000338644-867 l .html

164    Dunn WL, Johnston ME. Market potential of a health cigarette. Jun 1966. Bates No.
      1000338644/8653. http://tobaccodocuments.org/landman/ l 000338644-8671.html




                                                                                                      130
"

    165   Hammond et al. International Tobacco Control Evaluation Project: Findings from the ITC 4-
          Country Study: Wave 5. 2007.

    166   Shiffman s, Pillitteri JL, Burton SL, Rohay JM, Gitchell JG. Smokers' beliefs about "light" and
          "ultra light" cigarettes. Tob Control 2001; l0(Suppl I): i17-i23.

    167   Ashley MJ, Cohen J, Ferrence R. 'Light' and 'mild' cigarettes: who smokes them? Are they
          being misled? Can J Public Health 2001; 92(6): 407-11.

    168   Etter JF, Kozlowski LT, Perneger TV. What smokers believe about light and ultralight cigarettes.
          Prev Med 2003; 36(1 ): 92-8.

    169   Gilpin EA, Emery S, White MM, Pierce JP. Does tobacco industry marketing of 'light' cigarettes
          give smokers a rationale for postponing quitting? Nicotine Tob Res 2002; 4: S147-55.

    170   Weinstein ND. Public Understanding of Risk and Reasons for Smoking Low-Yield Products. 193-
          98. In: Smoking and Tobacco Control Monograph 13: Risks Associated with Smoking Cigarettes
          with Low Machine-Measured Yields of Tar and Nicotine. US Department of Health and Human
          Services. Bethesda, MD: US Department of Health and Human Services, Public Health Services,
          National Institutes of Health; National Cancer Institute, 2001: 193-98.

    171   Hammond D, Dockrell M, Arnott D, Lee A, Anderson S, McNeil! A. Cigarette pack design and
          perceptions of risk among UK adult and youth: evidence in support of plain packaging.
          National Cancer Research Institute Conference, 2008 October 5; Birmingham, UK.

    172   Ling PM, Glanz SA. Tobacco industry research on smoking cessation: recapturing young adults
          and other recent quitters. J Gen Intern Ned 2004; 19 (Pt 1): 419-26.

    173   Fong et al. Findings from the ITC-China Survey. September, 2007.

    174   Freedman HH, Dipple WS. The effect of masculine and feminine brand names on the
          perceivedtaste of a cigarette. Decision Sci 1978; 9: 467-71.

    175   Framework Convention Alliance. Briefing paper: Guidelines on Article 11. November, 2007.

    176   King B, Borland R. What was "light" and "mild" is now "smooth" and "fine": new labelling of
          Australian cigarettes. Tob Control 2005; 14(3): 214-5.

    177    Borland R, Fong GT, Yong HH, Cummings KM, Hammond D, et al.What Happened to Smokers'
          Beliefs about Light Cigarettes When "Light/Mild" Brand Descriptors Were Banned in the UK?
          Findings from the International Tobacco Control (ITC) Four Country Survey. Tobacco Control,
          In Press.

    178   Philip Morris, Marketing New Products in a Restrictive Environment. June 1990. Access date:
          September 3, 2001. Bates No. 2044762173-2364. URL:
          http://www.pmdocs.com/qetallimg .asp ?if=avpidx&DOC 10=20447 621 73/2364

    179   Gordon A, Finlay K, Watts T. The psychological effects of color in consumer product packaging.
          Canadian Journal of Marketing Research 1994; 13: 3-11 .




                                                                                                            131
                                                                                                         1111




180   Kindra GS, Laroche M, Muller TE. Consumer Behavior :the Canadian Perspective. 2nd ed.
      Scarborough (Canada): Nelson Canada, 1994.

181   McBride C. A summary of brand imagery studies on Canadian products. Imperial Tobacco
      Limited Research and Development Division. September 1987. Access date: February 20,
      2007. Bates No. 570506735-6787. URL:
      http://legacy.library.ucst.edu/tid/mdb51 f00/pdt?search=%22a%20summary%20of%20brand%2
      0imagery%20studies%20on%20canadian%20products%22

182   Aubin H. Are 'Generic' Packs Cigarettes' Future? 08/e Nov 1989. Bates range 202338359.
      http://bat.library.ucsf.edu//tid/per26a99

183   Cunningham R, Kyle K. The case tor plain packaging. Tob Control 1995; 4: 80-6.

184   Northrup, David, and Pollard, J. 1995. Plain Packaging of Cigarettes, Event Marketing to
      Advertise Smoking and other Tobacco Issues: A Survey of Grade Seven and Grade Nine
      Ontario Students. Toronto, Ontario: York University.

185   Rootman I, Flay B. A study on youth smoking plain packaging, health warnings, event
      marketing, and price reductions key findings. Toronto: University of Toronto, Centre for Health
      Promotion; 1995.

186    Wakefield MA, Germain D, Durkin SJ. How does increasingly plainer cigarette packaging
      influence adult smokers' perceptions about brand image? An experimental study. Tobacco
      Control 2008; 17:416-421.

187   Jeffrey A. Trachtenberg. Here's one tough cowboy. Forbes 1987; 139: 108. 9 February 1987.

188   Goldberg ME, Liefeld J, Madill J, Vredenburg H. The effect of plain packaging on response to
      health warnings. American Journal of Public Health 1999; 89: 1434-5.

189   Beede P, Lawson R. The effect of plain packages on the perception of cigarette health
      warnings. Public Health 1992;106(4):315-22.

190   Generic Packaging Meeting 22/9 /93: Reference Documents. 22 Sep 1993. Bates range
      502605081-150. http://bat.library.ucsf.edu//tid/msq47a99

191   Plain packs group members. 07 Aug 1995. Bates range 900031440.
      http://bat.library.ucsf.edu//tid/tht51 a99

192   Dangoor D. PMI corporate affairs meeting, Rye Brook 950215 & 950216. 1 Mar 1995. Bates
      range 2048207342/7346. http://legacy.library.ucst.edu/tid/dcg24c00




                                                                                                   132
